Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 1 of 564




                    Exhibit 108

         Deposition Exhibit 385
           Case 14-50971-CSS    Doc 476-3   Filed 05/06/20   Page 2 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 1 of 39




                            EXHIBIT A-l




DOC ID-23524326.1




                                                                                DEPOSITION EXHIBIT

                                                                                      ^5-
                                                                                     ST71 / ?
                                                                             Rich Germosen, OCR, CRCR, CRR, RMR|
             Case 14-50971-CSS    Doc 476-3   Filed 05/06/20   Page 3 of 564

              Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 2 of 39




                          LITIGATION TRUST AGREEMENT




DOC ID-23336003.5
           Case 14-50971-CSS                        Doc 476-3              Filed 05/06/20                Page 4 of 564
              Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 3 of 39




                                                 TABLE OF CONTENTS

ARTICLE 1 ESTABLISHMENT OF THE LITIGATION TRUST.......................................2


        1.1 Establishment of Litigation Trust and Appointment of Litigation Trustee .............1
        1.2 Transfer of Assets and Rights to the Litigation Tmst..............................................2

        1.3 Title to Preserved Causes of Action...................................................................3


        1.4 Nature and Purpose of the Litigation Trust.......................................................3

        1.5 Relationship to, and Incorporation of, the Plan and Confirmation
                  Order.......................................................................................................................4




        1.6 Funding of the Litigation Ti-ust...........................................................................4


        1.7 Appointment as Representative ..........................................................................5



ARTICLE 2 LITIGATION TRUST INTERESTS ...................................................................5


        2.1 Allocation of Litigation Trust Interests .............................................................5

        2.2 Interests Beneficial Only......................................................................................5


        2.3 Evidence of Beneficial Interests .........................................................................5


        2.4 Exemption from Registration.............................................................................^


        2.5   Transfer      and    Exchange........................................................................................^



        2.6 Access to the Trust Register by the Litigation Trust Beneficiaries...............?
        2.7 Issuance of Certificates Upon Transfer .............................................................7

        2.8 Mutilated, Defaced, Lost, Stolen or Destroyed Certificates...........................?

        2.9   Change      of   Address................................................................................................8



        2.10 Tax Identification Numbers.................................................................................8



ARTICLE 3 THE LITIGATION TRUSTEE............................................................................^



        3.1 Role of the Litigation Trustee .............................................................................9


        3.2 Authority of the Litigation Trustee.........................................................................^


        3.3 Limitation of the Litigation Trustee's Authority ............................................12

        3.4 Payment of Litigation Trust Expenses.............................................................12

        3.5 Reimbursement of Reorganized Debtors......................................................... 13

        3.6 Distributions........................................................................................................... 13



        3.7 Tenure, Removal, and Replacement of the Litigation Trustee.............................. 14

        3.8 Books and Records .............................................................................................15



        3.9 Inquiries into the Litigation Trustee's Authority............................................ 16

        3.10 Compliance with Laws.......................................................................................16



        3.11 Litigation Trustee Compensation and Reimbursement..........................................16

        3.12 Reliance by the Litigation Tmstee......................................................................... 17


        3.13 Standard of Care; Exculpation............................................................................... 17



ARTICLE 4 LITIGATION OVERSIGHT COMMITTEE....................................................17


        4.1 Litigation Oversight Committee.......................................................................17


        4.2 Authority of the Litigation Oversight Committee..........................................18

        4.3 Regular Meetings of the Litigation Oversight Committee ...........................18

        4.4 Special Meetings of the Litigation Oversight Committee ............................18

        4.5   Manner      of   Acting................................................................................................18



        4.6 Litigation Oversight Committee's Action Without a Meeting .....................20

DOC            ID-23336003.5                                       j
               Case 14-50971-CSS                      Doc 476-3             Filed 05/06/20               Page 5 of 564

               Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 4 of 39




         4.7 Tenure, Removal, and Replacement of the Members of the Litigation
                    Oversight Committee..........................................................................................20



         4.8 Compensation and Reimbursement of Expenses of the Litigation
                    Oversight Committee..........................................................................................21



         4.9 No Further Liability...............................................................................................21




ARTICLE 5 TAX MATTERS.......................................................................................................22




         5.1 Treatment of Litigation Trust Assets Transfer ...............................................22

         5.2 Income Tax Status...............................................................................................22



         5.3 Valuation of Litigation Trust Assets as of Effective Date............................22

         5.4 Tax Returns............................................................................................................23



         5.5 Expedited Determination of Taxes ........................................................................23


         5.6 Withholding of Taxes; Litigation Trust Taxes.......................................................23


ARTICLE 6 DISTRIBUTIONS ....................................................................................................24



         6.1 Annual Distribution; Withholding....................................................................24


         6.2 Manner of Payment or Distribution .................................................................24


         6.3 Delivery of Litigation Trust Distributions ......................................................24

         6.4 Cash Distributions...............................................................................................24




ARTICLE 7 INDEMNIFTCATION..........................................................................................25



         7.1 Indemnification of the Litigation Trustee and the Litigation Oversight
                   ConuTiittee............................................................................................................25




ARTICLE 8 REPORTS TO LITIGATION TRUST BENEFICIARIES ...........................26

         8.1 Reports..................................................................................................................26




ARTICLE 9 TERM; TERMINATION OF THE LITIGATION TRUST ...........................26

         9.1 Term; Termination of the Litigation Trust......................................................26

         9.2 Continuance of the Litigation Trustee for Winding Up ................................27


ARTICLE 10 AMENDMENT AND WAIVER .....................................................................27


ARTICLE 11 MISCELLANEOUS PRO VISIONS................................................................28


         11.1 Intention of Parties to Establish a Liquidating Trust,....................................28

         11.2 Reimbursement of Trust Costs,.........................................................................28


         11.3 Laws as to Construction,....................................................................................28



         11.4 Jurisdiction,............................................................................................................29



         11.5 Severability,...........................................................................................................29



         11.6 Notices,..................................................................................................................29



         11.7 Fiscal Year.............................................................................................................30



         11.8 Headings ................................................................................................................30



         11.9 Counteiparts,..........................................................................................................30



         11.10 Confidentiality.....................................................................................................31



         11.11 Entire Agreement................................................................................................31



         11.12 Rules oflntei-pretation........................................................................................31


         11.13 Effectiveness.........................................................................................................32



         U. 14 No Waiver.............................................................................................................32




DOC ID-23336003.5 jj
           Case 14-50971-CSS          Doc 476-3    Filed 05/06/20    Page 6 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 5 of 39




                              LITIGATION TRUST AGREEMENT

               This Litigation Trust Agreement (this "Litigation Trust Agreement"),
dated as of_ _, 2015, by (a) the individual identified on Exhibit A attached
hereto, as the trustee for the liquidating trust established pursuant to this Litigation Trust
Agreement (such person and each successor trustee, the "Litigation Trustee"), (b)
ASHFNC Corporation, on behalf of itself and the other Debtors and Reorganized
Debtors, and (c) Black Diamond Commercial Finance L.L.C. and Spectrum
Commercial Finance LLC, each in its capacity as Co-Administrative Agent for the First
Lien Lenders (the "First Lien Agents"), is executed pursuant to the Confirmation Order
to facilitate the implementation of the Debtors' First Amended Joint Plan of
Reorganization Proposed by the Debtors, the Committee and the First Lien Agents
dated August 28, 2015 (as the same may be amended, modified or supplemented from
time to tune in accordance with the terms and provisions thereof, the "Plan") that
provides for the establishment of the Litigation Trust created hereby. Each of the
Debtors (or, after the Effective Date, the Reorganized Debtors), the Litigation Trustee
and the First Lien Agents are sometimes referred to individually as a "Party" and
collectively as the "Parties," Capitalized terms used in this Litigation Trust Agreement
and not otherwise defined shall have the meanings assigned to such terms in the Plan.


                                          RECITALS

              WHEREAS, on May 17, 2012, involuntary petitions under Chapter 11 of
the Bankruptcy Code were filed against Allied Holdings and Allied Systems in the
Bankruptcy Court. On June _, 2012, Allied Systems and Allied Holdings consented to
the entry of orders for relief, and the remaining Debtors filed voluntary petitions for
relief under Chapter 11;

                    WHEREAS, on September _, 2015, the Bankruptcy Court entered the
Confirmation Order;

                    WHEREAS, the date of this Litigation Trust Agreement is the Effective
Date;

              WHEREAS, the Litigation Trust is established for the sole purpose of
administering the Litigation Trust Assets and making all distributions on account of the
Litigation Trust Interests as provided for under the Plan;

              WHEREAS, the Litigation Trust shall be established for the benefit of the
Litigation Trust Beneficiaries;

             WHEREAS, the Litigation Trustee was duly appointed as a representative
of each of the Estates pursuant to section 1123(a)(5), (a)(7), and (b)(3)(B) of the
Bankruptcy Code;




DOC ID-23336003.5
           Case 14-50971-CSS          Doc 476-3     Filed 05/06/20     Page 7 of 564

           Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 6 of 39




               WHEREAS, the Litigation Trust has no objective to continue or engage in
the conduct of a trade or busmess, except to the extent reasonably necessary to, and
consistent with, the liquidating purpose of the Litigation Trust;

              WHEREAS, the Litigation Trust is intended to qualify as a liquidating
trust within the meaning of United States Treasury Regulation section 301.7701-4(d),
and this Litigation Trust Agreement, the Litigation Trust, the Confirmation Order, the
Plan and the Disclosure Documents are intended to comply with the advance ruling
guidelines contained in Rev. Proc. 94-45, 1994-2 C.B. 684; and


               WHEREAS, this Litigation Trust Agreement is the "Litigation Trust
Agreement" contemplated under the Plan and executed in order to facilitate the
implementation of the Plan;

               NOW, THEREFORE, pursuant to the Plan and Confirmation Order, in
consideration of the premises and the mutual covenants and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged and affirmed, the
Parties hereby agree as follows:


                                         ARTICLE 1

                   ESTABLISHMENT OF THE LITIGATION TRUST

               1.1 Establishment of Litigation Trust and Appointment of Litigation Trustee.

              (a) A trust, which shall be known as the "ASHING Litigation Trust," is
hereby established on behalf of the Litigation Trust Beneficiaries.

               (b) The Litigation Trustee is hereby appointed as trustee of the
Litigation Trust effective as of the Effective Date and agrees to accept and hold the
Litigation Trust Assets in trust for the Litigation Trust Beneficiaries subject to the terms
of the Plan, the Confirmation Order, and this Litigation Trust Agreement. The Litigation
Trustee and each successor Litigation Trustee serving from time to time hereunder shall
have all the rights, powers and duties set forth herem.


             (c) Subject to the terms of this Litigation Trust Agreement, any action
by the Litigation Trustee and/or the Litigation Oversight Committee that affects the
interests of more than one Litigation Trust Beneficiary shall be binding and conclusive
on all Litigation Trust Beneficiaries even if such Litigation Trust Beneficiaries have
different or conflicting interests.


              (d) The Litigation Trustee and the members of the Litigation Oversight
Committee may serve without bond.


               1.2 Transfer of Assets and Rights to the Litigation Trust.


              (a) As of the Effective Date, and pursuant to and subject in all respects
to the terms of the Confirmation Order in accordance with section 1141 of the

DOC ID - 23336003.5 ^
           Case 14-50971-CSS            Doc 476-3    Filed 05/06/20    Page 8 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 7 of 39




Bankruptcy Code, the Debtors, in their respective capacities as debtors-in-possession on
behalf of the Estates, have transferred, assigned, and delivered to the Litigation Trust,
without recourse, all of their respective rights, title, and interests in and to the Estate
Claims free and clear of Claims and Interests (other than Claims in the nature of setoff
or recoupment), encumbrances or interests of any kind in such property of any other
Person.


                    (b) As of the Effective Date, and pursuant to and subject in all respects
to the terms of the Confirmation Order, the First Lien Agents have transferred, assigned
and delivered to the Litigation Trust, without recourse, all of their respective rights, title
and interests in and to the Lender Direct Claims free and clear of all Claims and
Interests (other than Claims in the nature of setoff or recoupment), encumbrances or
interests of any kind in such property of any other Person.


                    (c) On the Effective Date, the Reorganized Debtors and the Litigation
Trustee shall enter into a Confidentiality and Common Interest Agreement providing for
reasonable access to, at the Litigation Trust's own expense, copies of the Debtors' and
Reorganized Debtors' records and information relating to the Litigation Trust Assets,
including electronic records or documents.


              (d) All of the proceeds received by the Litigation Trust from the pursuit
of any of the Litigation Claims (collectively, the "Litigation Trust Proceeds") shall be
added to the Litigation Trust Assets and held as a part thereof (and title thereto shall be
vested in the Litigation Trust).

             (e) At any time and from time to time on and after the Effective Date,
the Reorganized Debtors and the First Lien Agents agree (i) at the reasonable request of
the Litigation Trustee to execute and/or deliver any instruments, documents, books, and
records (including those maintained in electronic format and original documents as may
be needed), and (ii) to take, or cause to be taken, all such further actions as the
Litigation Trustee may reasonably request, in each case in order to evidence or
effectuate the transfer of the Estate Claims and Lender Direct Claims to the Litigation
Trust.


                    1.3 Title to Preserved Causes of Action.


              The transfer of the Litigation Claims to the Litigation Trust is made by the
Estates and the First Lien Agents for the sole benefit of the Litigation Trust
Beneficiaries. Upon the transfer of the Litigation Claims and the Litigation Trust Assets
to the Litigation Trust, the Litigation Trust shall succeed to all of the Estates' and First
Lien Agents' rights, title and interests in and to the Litigation Claims and no other
Person has any interest, legal, beneficial, or otherwise, in the Litigation Trust or the
Litigation Claims as of their transfer and assignment to the Litigation Trust.

                    1.4 Nature and Purpose of the Litigation Trust.


                    (a) The Litigation Trust is organized and established as a trust solely
for the purposes set forth in Sections 5.10 and 5.11 of the Plan pursuant to which the

DOC ID-23336003.5
             Case 14-50971-CSS            Doc 476-3     Filed 05/06/20     Page 9 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 8 of 39




Litigation Trustee, subject to the terms and conditions contained herein and in the Plan,
is to (i) administer the Litigation Trust Assets and make all distributions on account of
Litigation Trust Interests to the Litigation Trust Beneficiaries as provided for herein and
under the Plan, and (ii) oversee and direct the expeditious but orderly liquidation of the
Litigation Trust Assets. The Litigation Trust is intended to qualify as a liquidating trust
pursuant to United States Treasury Regulation section 301.7701-4(d). The primary
purpose of the Litigation Trust is to liquidate the Litigation Trust Assets with no
objective to continue or engage in the conduct of a trade or business, except to the
extent reasonably necessary to preserve or enhance the liquidation value of the
Litigation Trust Assets, and consistent with the liquidating purpose of the Litigation
Trust.


                    (b) This Litigation Trust Agreement is intended to create a trust and a
trust relationship and to be governed and construed in all respects as a trust. The
Litigation Trust is not intended to be, and shall not be deemed to be or treated as, a
general partnership, limited partnership, joint venture, corporation, joint stock company
or association, nor shall the Litigation Trustee, the Litigation Oversight Committee (or
any of its members), the Debtors or Reorganized Debtors, or the Litigation Trust
Beneficiaries, or any of them, for any purpose be, or be deemed to be or treated in any
way whatsoever to be, liable or responsible hereunder as partners or joint venturers. The
relationship of the Litigation Trust Beneficiaries to the Litigation Trustee and the
Litigation Oversight Committee shall be solely that of beneficiaries of a trust and shall
not be deemed a principal or agency relationship, and their rights shall be limited to
those conferred upon them by this Litigation Trust Agreement.


                    1.5 Relationship to, and Incorporation of, the Plan and Confirmation
Order,


            This Litigation Trust Agreement is to aid in the implementation of the
Plan and the Confirmation Order, and therefore this Litigation Trust Agreement
incorporates the provisions of the Plan and the Confirmation Order by this reference. To
that end, the Litigation Trustee shall have full power and authority to take any action
consistent with the purpose and provisions of the Plan and to seek any orders from the
Bankruptcy Court in furtherance of implementation of the Plan, in each case solely to
the extent such actions or orders are in furtherance of this Litigation Trust Agreement,
but in each case subject in all respects to and solely to the extent not inconsistent with
the terms of the Plan. To the extent that there is conflict between the provisions of this
Litigation Trust Agreement, the provisions of the Plan, and/or the Confirmation Order,
each such document shall have controlling effect in the following rank order: (1) the
Confirmation Order; (2) the Plan; and (3) this Litigation Trust Agreement.

                    1.6 Funding of the Litigation Trust.

                    On the Effective Date, the Investors, as investors, and the Litigation Trust,
as issuer, shall become parties to the Investor Funding Agreement. The Investor
Funding Agreement shall provide for investments in the aggregate amount of up to $15
million. Except as expressly provided in the Investor Funding Agreement, none of the


DOC ID-23336003.5
            Case 14-50971-CSS            Doc 476-3     Filed 05/06/20    Page 10 of 564
               Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 9 of 39




Debtors or the Reorganized Debtors shall have any liability for any cost or expense of
the Litigation Trust. Any failure or inability of the Litigation Trust to obtain funding
will not'affect the enforceability of the Litigation Trust.


                      1.7 Appointment as Representative.


              Pursuant to section 1123(b)(3) of the Bankruptcy Code, the Plan appointed
the Litigation Trustee as the duly appointed representative of each of the Estates solely
with respect to the Litigation Trust Assets and, as such, the Litigation Trustee is deemed
to be acting in the capacity of a bankruptcy trustee, receiver, liquidator, conservator,
rehabilitator, or creditors' committee or any similar official who has been appointed to
take control of, supervise, manage or liquidate the Debtors solely with respect to
prosecution of the Litigation Trust Assets for the benefit of the Litigation Trust
Beneficiaries. To the extent that any Estate Claim cannot be transferred to the Litigation
Trust because of a restriction on transferability under applicable non-bankruptcy law
that is not superseded or preempted by section 1123 of the Bankruptcy Code or any
other provisions of the Bankruptcy Code, such Estate Claim shall be deemed to have
been retained by the applicable Estate and the Litigation Trustee shall be deemed to
have been designated as a representative of the applicable Estate pursuant to section
1123(b)(3)(B) of the Bankruptcy Code to enforce and pursue such Estate Claim on
behalf of such Estate subject to the terms of this Litigation Trust Agreement, the Plan
and the Confirmation Order. Notwithstanding the foregoing, all Litigation Trust
Proceeds shall be paid over to the Litigation Trust and shall be applied in accordance
with the Plan and the Litigation Proceeds Waterfall.

                                              ARTICLE 2

                                  LITIGATION TRUST INTERESTS

                      2.1 Allocation of Litigation Trust Interests.


                      The allocation and distribution of the Litigation Trust Interests shall be
accomplished as set forth in the Plan.


                      2.2 Interests Beneficial Only.


             The ownership of a Litigation Trust Interest shall not entitle any Litigation
Trust Beneficiary to any title in or to the Litigation Trust Assets (which title shall be
vested in the Litigation Trust) or to any right to call for a partition or division of the
Litigation Trust Assets or to require an accounting.


                      2.3 Evidence of Beneficial Interests.


             (a) The Litigation Trust Interests may be represented either by book
entries on the books and records of the Litigation Trust or by certificates, in either
definitive or global form, as shall be determined by the Litigation Trustee upon
consultation with and subject to the approval of the Litigation Oversight Committee. In
the event certificates are created, the Litigation Trustee shall cause to be placed on such

DOC ID - 23336003.5
            Case 14-50971-CSS           Doc 476-3    Filed 05/06/20   Page 11 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 10 of 39




certificate such legends as it deems are required or appropriate under tax laws or
regulations in connection with tax withholding pursuant to Section 6.1 herein, under
securities laws or regulations in connection with registration or reporting requirements,
if any, or otherwise. Any Person to whom a certificate is issued or transferred, by virtue
of the acceptance thereof, shall assent to and be bound by the terms and conditions of
this Litigation Trust Agreement, the Plan and the Confirmation Order. In the event
certificates are issued, the form of such certificates shall be determined by the Litigation
Trustee subject to approval of the Litigation Oversight Committee.


                    (b) In the event certificates are issued, only whole numbers of
certificates shall be issued. When any distribution of Litigation Trust Interests would
otherwise result in the issuance of a number of certificates that is not a whole number,
the actual distribution of such certificates shall be rounded to the next higher or lower
whole number of certificates as follows: (i) fractions equal to or greater than /2 shall be
rounded to the next higher whole number; and (ii) fractions less than /2 shall be
rounded to the next lower number. No consideration shall be provided in lieu of
fractional certificates that are rounded down.


                    2.4 Exemption from Registration.


             The Parties hereto intend that the rights of the Litigation Trust
Beneficiaries arising under this Litigation Trust Agreement shall not be "securities"
under applicable laws, but none of the Parties hereto represent or warrant that such
rights shall not be securities or shall be entitled to exemption from registration under
applicable securities laws. If such rights constitute securities, the Parties hereto intend
for the exemption from registration provided by section 1145 of the Bankruptcy Code
and under applicable securities laws to apply to their issuance under the Plan.


                    2.5 Transfer and Exchange.


                    (a) No transfer, assignment, pledge, hypothecation or other disposition
of a Litigation Trust Interest may be effected until (i) the Litigation Trustee and the
Litigation Oversight Committee have received such legal advice or other information
that they, in their sole and absolute discretion, deem necessary to assure that any such
disposition shall not cause the Litigation Trust to be subject to entity-level taxation for
U.S. federal income tax purposes, and (ii) either (x) the Litigation Trustee and the
Litigation Oversight Committee have received such legal advice or other information
that they, in their sole and absolute discretion, deem necessary or appropriate to assure
that any such disposition shall not require the Litigation Trust to comply with the
registration and reporting requirements of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), the Trust Indenture Act of 1939, as amended (the
"TIA"), or the Investment Company Act of 1940, as amended (the "Investment
Company Act"), or (y) the Litigation Trustee and the Litigation Oversight Committee
have determined, in their sole and absolute discretion, to register and/or make periodic
reports in order to enable such disposition to be made. In the event that any such
disposition is allowed, the Litigation Oversight Committee and the Litigation Trustee
may add such restrictions upon transfer and other terms to this Litigation Trust


DOC ID-23336003.5
            Case 14-50971-CSS             Doc 476-3      Filed 05/06/20     Page 12 of 564
              Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 11 of 39




Agreement as are deemed necessary or appropriate by the Litigation Trustee, with the
advice of counsel, to permit or facilitate such disposition under applicable securities and
other laws. Notwithstanding the foregoing, any Litigation Trust Beneficiary may
transfer its Litigation Trust Interest to a wholly-owned subsidiary treated as a
corporation for U.S. federal income tax purposes, which shall thereafter be the relevant
Litigation Trust Beneficiary.


                      (b) The Litigation Trustee shall appoint a registrar, which may be the
Litigation Trustee (the "Registrar"), for the purpose of recording ownership of the
Litigation Trust Interests as herein provided. The Registrar, if other than the Litigation
Trustee, shall be an institution acceptable to the Litigation Oversight Committee. For its
services hereunder, the Registrar, unless it is the Litigation Trustee, shall be entitled to
receive reasonable compensation from the Litigation Trust as a cost of administering the
Litigation Trust.

                      (c) The Litigation Trustee shall cause to be kept at the office of the
Registrar, or at such other place or places as shall be designated by the Registrar from
time to time, a registry of the Litigation Trust Beneficiaries (the "Trust Register"),
which shall be maintained pursuant to such reasonable regulations as the Litigation
Trustee and the Registrar may prescribe.

                      2.6 Access to the Trust Register by the Litigation Trust Beneficiaries.


             Each Litigation Trust Beneficiary and its duly authorized representatives
shall have the right, upon reasonable prior written notice to the Registrar and the
Litigation Trustee, and in accordance with the reasonable regulations prescribed by the
Registrar and the Litigation Trustee, to inspect and, at the sole expense of the Litigation
Trust Beneficiary seeking the same, make copies of the Trust Register reflecting such
Litigation Trust Beneficiary's interest in the Litigation Trust, in each case for a purpose
reasonably related to such Litigation Trust Beneficiary's interest in the Litigation Trust.


                      2.7 Issuance of Certificates Upon Transfer.


                      In the event certificates representing Litigation Trust Interests are created,
subject to the conditions of Section 2.5(a) herein, whenever any certificate shall be
presented for transfer or exchange, the Litigation Trustee shall cause the Registrar to
issue, authenticate and deliver in exchange therefor, a certificate of the same class for
the Litigation Trust Interest(s) that the Person presenting such certificates shall be
entitled to receive.


                      2.8 Mutilated, Defaced, Lost, Stolen or Destroyed Certificates.


                      In the event certificates representing Litigation Trust Interests are created,
if a Litigation Trust Beneficiary claims that its certificate (the "Original Certificate") has
been mutilated, defaced, lost, stolen or destroyed, the Litigation Trustee shall issue, and
the Registrar shall authenticate, a replacement certificate of the same class if such
Litigation Trust Beneficiary submits a notarized affidavit certifying that (i) it is the true,
lawful, present and sole owner of the Original Certificate; (ii) it has diligently searched
DOC ID - 23336003.5
                                                     7
            Case 14-50971-CSS          Doc 476-3    Filed 05/06/20    Page 13 of 564

            Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 12 of 39




all of its financial and other records and the Original Certificate is nowhere to be found;
(iii) the Original Certificate and any rights or interests therein were not endorsed, and
have not been pledged, sold, delivered, transferred or assigned under any agreement,
hypothecated or pledged for any loan or other obligation, or disposed of in any manner
by the Litigation Trust Beneficiary or on its behalf; (iv) no other Person or other entity
has any right, title, claim, equity or interest in, to, or respecting the Original Certificate;
and (v) in the event of the recovery of the Original Certificate at any time after the
issuance of a new certificate in exchange thereof, the Litigation Trust Beneficiary will
cause the recovered Original Certificate to be returned to the Litigation Trustee, or the
Litigation Trustee's successor, for cancellation. In addition, such Litigation Trust
Beneficiary will indemniiy the Litigation Trustee or the Registrar and, if required by the
Litigation Trustee and/or the Registrar, provide a bond or other security sufficient in the
reasonable judgment of the Litigation Trustee or the Registrar, with respect to any loss
which either of them may suffer if the Original Certificate is replaced, including a loss
resulting from the assertion by any Person of the right to payment under the Original
Certificate. Such Litigation Trust Beneficiary shall pay reasonable charges established
by the Litigation Trustee and the Registrar for the purpose of reimbursing the Litigation
Trust and the Registrar for the expenses incident thereto, including any tax or other
governmental charges. The Litigation Trustee shall incur no liability to anyone by
reason of anything done or omitted to be done by it in good faith under the provisions of
this Section 2.8. All Litigation Trust Interests shall be held and owned upon the express
condition that the provisions of this Section 2.8 are exclusive in respect of the
replacement or payment of mutilated, defaced, lost, stolen or destroyed certificates and
shall, to the extent permitted by law, preclude any and all other rights or remedies
respecting such replacement or the payment in respect thereto. Any duplicate certificate
issued pursuant to this Section 2.8 shall constihite original interests in the Litigation
Trust and shall be entitled in the manner provided herein to equal and proportionate
benefits with all other Litigation Trust Interests issued hereunder in any monies or
property at the time held by the Litigation Trustee for the benefit of the Litigation Trust
Beneficiaries. The Litigation Trustee and the Registrar shall not treat the Original
Certificate as outstanding following issuance of a duplicate certificate.


                    2.9 Change of Address.


                    A Litigation Trust Beneficiary may, after the Effective Date, select an
alternative distribution address or provide wire transfer instructions for any distribution
by providing notice to the Registrar including such address or instructions. Such
notification will be effective only upon receipt by the Registrar. Absent receipt of such
notice by the Registrar, the Litigation Trustee shall not recognize any such change of
distribution address.


                    2.10 Tax Identification Numbers.


                    The Litigation Trustee may require any direct payee of distributions on
account of Litigation Trust Interests to furnish to the Litigation Trustee its social
security number or employer or taxpayer identification number as assigned by the
Internal Revenue Service and complete any related documentation (including a Form

DOC ID-23336003.5
           Case 14-50971-CSS              Doc 476-3     Filed 05/06/20     Page 14 of 564
              Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 13 of 39




W-8 or Form W-9) and the Litigation Trustee may condition any distribution to any
such payee upon the receipt of such information and the receipt of such other documents
as the Litigation Trustee reasonably requests.

                                               ARTICLE 3

                                     THE LITIGATION TRUSTEE

                      3.1 Role of the Litigation Trustee.


                      In furtherance of and consistent with the purpose of the Litigation Trust
and the Plan, the Litigation Trustee, subject to the terms and conditions contained
herein, in the Plan and in the Confirmation Order, shall (i) hold the Litigation Trust
Assets for the benefit of the Litigation Trust Beneficiaries, and (ii) make distributions of
Litigation Trust Proceeds in accordance with the Plan and the Litigation Proceeds
Waterfall. Subject to the provisions of this Litigation Trust Agreement, the Litigation
Trustee in consultation with, and subject to the management and direction of, the
Litigation Oversight Committee shall be responsible for all decisions and duties with
respect to the Litigation Trust and the Litigation Trust Assets. In all circumstances, the
Litigation Trustee shall act in the best interests of all the Litigation Trust Beneficiaries
of the Litigation Trust and in furtherance of the purpose of the Litigation Trust. The
Litigation Trustee shall be subject to and bound by the terms of the Confidentiality and
Common Interest Agreement.


                      3.2 Authority of the Litigation Trustee.


                      In connection with the administration of the Litigation Trust, in addition to
any and all of the powers enumerated elsewhere herein, the Litigation Trustee is
authorized to perform any and all acts necessary and desirable to accomplish the
purposes of this Litigation Trust Agreement and the provisions of the Plan solely
relating to the Litigation Trust, within the bounds of the Plan and applicable law. The
Litigation Trustee, upon direction of the Litigation Oversight Committee except as set
forth herein, shall, in an expeditious but orderly manner, liquidate and convert to Cash
the Litigation Trust Assets, make timely distributions and not unduly prolong the
duration of the Litigation Trust. The liquidation of the Litigation Trust Assets may be
accomplished either through the prosecution, compromise and settlement, abandonment
or dismissal of any or all Litigation Claims, or otherwise.


                      The Litigation Trustee, subject to the approval of the Litigation Oversight
Committee except as set forth herein, shall have the right to pursue, not pursue, release,
abandon, and/or settle any and all Litigation Claims (but including any counterclaims
asserted against the Litigation Trust) as the Litigation Trustee determines is in the best
interests of the Litigation Trust Beneficiaries. To the extent that any action has been
taken to prosecute or otherwise resolve any Litigation Claims prior to the Effective Date
by the Debtors and/or the Committee, on the Effective Date the Litigation Trustee shall
be substituted for the Debtors and/or the Committee in connection therewith in
accordance with Rule 25 of the Federal Rules of Civil Procedure, made applicable to the

DOC ID - 23336003.5
            Case 14-50971-CSS          Doc 476-3    Filed 05/06/20   Page 15 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 14 of 39




litigation by Rule 7025 of the Federal Rules of Bankruptcy Procedure and the caption
with respect to such pending litigation shall be changed to the following:
"_, as Litigation Trustee for the ASHING Litigation Trust, et al. v.
[Defendant]". Subject to any limitations contained herein (including Article 4 herein) or
in the Plan, the Litigation Trustee shall have the following powers and authorities:

              (a) hold legal title to any and all rights of the Holders of the Litigation
Trust Interests in or arising from the Litigation Trust Assets, including collecting and
receiving any and all money and other property belonging to the Litigation Trust and,
subject to the approval of the Litigation Oversight Committee, the right to vote any
claim or interest relating to the Litigation Trust Assets in a case under the Bankruptcy
Code and receive any distribution with respect thereto;

              (b) make distributions of Litigation Trust Proceeds in accordance with
the provisions of the Plan and the Litigation Proceeds Waterfall;

              (c) exercise and perform the rights, powers, and duties held by each
Estate with respect to the Litigation Trust Assets, including the authority under section
1123(b)(3) of the Bankruptcy Code, and shall be deemed to be acting in the capacity of
a bankruptcy trustee, receiver, liquidator, conservator, rehabilitator, creditors' committee
or any similar official who has been appointed to take control of, supervise, manage or
liquidate the Debtors, to provide for the prosecution, settlement, adjustment, retention,
and enforcement of the Litigation Trust Assets;

            (d) in consultation with and subject to the approval of the Litigation
Oversight Committee, protect and enforce the rights to the Litigation Trust Assets by
any method deemed appropriate, including by judicial proceedings or pursuant to any
applicable bankruptcy, insolvency, moratorium or similar law and general principles of
equity;

                    (e) in consultation with and subject to the approval of the Litigation
Oversight Committee, obtain reasonable insurance coverage with respect to the
liabilities and obligations of the Litigation Trustee and the Litigation Oversight
Committee under this Litigation Trust Agreement (in the form of fiduciary liability
insurance, a directors and officers policy, an errors and omissions policy or otherwise);


                    (f) upon the prior written consent of the Litigation Oversight
Committee, without further order of the Bankruptcy Court, employ various
professionals, including counsel, tax advisors, consultants, and financial advisors, as the
Litigation Trustee deems necessary to aid it in fulfilling its obligations under this
Litigation Trust Agreement and the Plan, and on whatever fee arrangement the
Litigation Trustee deems appropriate, including contingency fee arrangements.
Professionals engaged by the Litigation Trustee shall not be required to file applications
in order to receive compensation for services rendered and reimbursement of actual out-
of-pocket expenses incurred. All such compensation and reimbursement shall be paid by
the Litigation Trust with Litigation Trust Proceeds or the proceeds of the Litigation
Funding Investments;


DOC ID-23336003.5
                                               10
           Case 14-50971-CSS             Doc 476-3      Filed 05/06/20   Page 16 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 15 of 39




                      (g) upon the prior written consent of the Litigation Oversight
Committee, request Investments from the Investors under the Investor Funding
Agreement;


                      (h) in consultation with and subject to the approval of the Litigation
Oversight Committee, retain and approve compensation arrangements of an independent
public accounting firm to perform such reviews and/or audits of the financial books and
records of the Litigation Trust as may be required by this Litigation Trust Agreement
and applicable laws and as may be reasonable and appropriate in the Litigation Trustee's
discretion and to prepare and file any tax returns, informational returns, or periodic or
current reports as required by applicable laws, for the Litigation Trust as may be
required. Subject to the foregoing, the Litigation Trustee may commit the Litigation
Trust to and shall pay such independent public accounting firm reasonable
compensation for services rendered and reasonable and documented out-of-pocket
expenses incurred, and all such compensation and reimbursement shall be paid from the
Litigation Trust with Litigation Trust Proceeds or the proceeds of the Investments;

             (i) subject to the Confidentiality and Common Interest Agreement to
the extent applicable, in consultation with and subject to the approval of the Litigation
Oversight Committee, assert, enforce, release, or waive any privilege or any defense on
behalf of the Litigation Trust, the Litigation Trust Assets, or the Litigation Trust
Beneficiaries, as applicable;

             (j) upon the written consent of the Litigation Oversight Committee, the
Litigation Trustee may invest all assets transferred to the Litigation Trust (other than
Litigation Claims), the proceeds of the Investments, all Litigation Trust Proceeds, and
all income earned by the Litigation Trust (pending periodic distributions in accordance
with the provisions of the Plan and the Litigation Proceeds Waterfall) in short term
certificates of deposit, in banks or other savings institutions, or other temporary, liquid
investments, such as Treasury bills, and withdraw funds of the Litigation Trust, make
distributions, incur obligations for reasonable and necessary expenses in liquidating and
converting the Litigation Trust Assets to Cash, and pay taxes and other obligations
owed by the Litigation Trust from funds held by the Litigation Trustee; provided,
however, that such actions are consistent with the Litigation Trust's status as a
liquidating trust within the meaning of United States Treasury Regulation section
301.77014(d) and in accordance with Rev. Proc. 94-45, 1994-2 C.B. 684;


             (k) request any appropriate tax determination with respect to the
Litigation Trust, including a determination pursuant to section 505 of the Bankruptcy
Code;

                      (1) subject to applicable securities laws, if any, establish and maintain a
website, to the extent the Litigation Tmstee deems necessary, for the purpose of
providing notice of Litigation Trust activities in lieu of sending written notice to
Holders of Litigation Trust Interests, subject to providing notice of the establishment of
such website to Holders;



DOC ID - 23336003.5
                                                   11
            Case 14-50971-CSS           Doc 476-3     Filed 05/06/20   Page 17 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 16 of 39




                    (m) take or refrain from taking any and all actions the Litigation Trustee
reasonably deems necessary for the continuation, protection, and maximization of the
Litigation Trust Assets consistent with the purposes hereof, take all steps and execute all
instruments and documents necessary to effectuate the Litigation Trust, and take all
actions necessary to comply with the Confirmation Order, the Plan and this Litigation
Trust Agreement and the obligations thereunder and hereunder;


             (n) upon the written consent of the Litigation Oversight Committee,
liquidate any remaining Litigation Trust Assets, and provide for the distributions
therefrom in accordance with the provisions of the Plan, this Litigation Trust Agreement
and the Litigation Proceeds Waterfall;

                    (o) upon the written consent of the Litigation Oversight Committee,
exercise such other powers and authority as may be vested in or assumed by the
Litigation Trustee by any Final Order, or as may be necessary and proper to carry out
the provisions of the Plan relating to the Litigation Trust;

                    (p) upon the written consent of the Litigation Oversight Committee,
evaluate and determine strategy with respect to the Litigation Trust Assets, and hold,
pursue, prosecute, adjust, arbitrate, compromise, release, settle or abandon the Litigation
Trust Assets on behalf of the Litigation Trust; and

               (q) in consultation with and subject to the approval of the Litigation
Oversight Committee, perform all duties and functions of the Plan Administrator as set
forth in the Plan.

                    3.3 Limitation of the Litigation Trustee's Authority.

               (a) Notwithstanding anything herein to the contrary, the Litigation
Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any
actions inconsistent with the orderly liquidation of the Litigation Trust Assets as are
required or contemplated by applicable law, the Confirmation Order, the Plan and this
Litigation Trust Agreement, (iii) be authorized to engage in any investments or
activities inconsistent with the treatment of the Litigation Trust as a liquidating trust
within the meaning of United States Treasury Regulation section 301.770 l-4(d) and in
accordance with Rev. Proc. 94-45, 1994-2 C.B. 684, (iv) take any action in
contravention of this Litigation Trust Agreement, or (v) take any action that would
jeopardize treatment of the Litigation Trust as a grantor trust for U.S. federal income tax
purposes under sections 671-677 of the Internal Revenue Code of 1986, as amended
(the "IRC"), or any successor provisions thereof.


                    (b) The Litigation Trustee, acting on behalf of the Litigation Trust,
shall agree to comply with, and shall not take any actions inconsistent with or seek to
modify or seek relief from, any provision of the Plan or the Confirmation Order.


                    3.4 Payment of Litigation Trust Expenses.




DOC ID-23336003.5
                                                 12
          Case 14-50971-CSS              Doc 476-3    Filed 05/06/20   Page 18 of 564
            Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 17 of 39




                    (a) The Litigation Trustee may incur any reasonable and necessary fees
and expenses in pursuing the Litigation Trust Assets, administering the Litigation Trust,
managing the Litigation Trust Assets and making distributions on account of Litigation
Trust Interests. All fees, expenses, and costs of the Litigation Trust shall be paid by, and
solely be the obligation of, the Litigation Trust.

                    (b) The Litigation Trustee shall maintain an expense fund (the
"Expense Fund") as a reserve to pay fees and expenses anticipated to be incurred in the
future for the purposes set forth in Sections 3.4(a) and 3.5 herein and expend the assets
of the Expense Fund to pay such fees and expenses as and when they become due. The
Expense Fund shall be funded from time to time with proceeds from the Investments.


                    (c) Notwithstanding any other provision of this Litigation Trust
Agreement to the contrary, the Litigation Trustee shall not be required to take any
action or enter into or maintain any claim, demand, action or proceeding relating to the
Litigation Trust unless it shall have funds in the Expense Fund reasonably expected to
be sufficient for that purpose.


                    3.5 Reimbursement of Reorganized Debtors.


                    The Litigation Trust shall reimburse the Reorganized Debtors and the
Committee for all reasonable and documented out-of-pocket expenses incurred
(including for reasonable legal fees, travel accommodations, electronic discovery and
other forensic investigation and analysis and courier and mail service) solely in
performing their obligations under this Litigation Trust Agreement, the Plan and the
Confidentiality and Common Interest Agreement. The Litigation Trust shall provide
reimbursement for all such reasonable out-of-pocket expenses incurred within thirty
(30) days of receipt of an appropriately detailed written invoice. Reimbursement of the
Committee under this Section 3.5 and Section 5.18(d) of the Plan shall be in accordance
with the budget contemplated thereby. For the avoidance of doubt, nothing in this
Litigation Trust Agreement or the Confidentiality and Common Interest Agreement
shall be interpreted as imposing on the Litigation Trustee any obligation to reimburse
any Person other than the Reorganized Debtors or the Committee for any legal fees or
expenses incurred in connection with this Litigation Trust Agreement or the
Confidentiality and Common Interest Agreement, or the production of documents or
information generally.

                    3.6 Distributions.


              (a) Upon the written consent of the Litigation Oversight Committee,
the Litigation Trustee shall distribute the Litigation Trust Proceeds in accordance with
the provisions of the Plan and the Litigation Proceeds Waterfall.

                    (b) The Litigation Trust may withhold from amounts distributable to
any Person any and all amounts, determined in the Litigation Trustee's reasonable sole
discretion, required by any law, regulation, rule, ruling, directive, or other governmental
requirement (including tax withholding relating to wage claims). Any Litigation Trust


DOC ID-23336003.5
                                                 13
            Case 14-50971-CSS            Doc 476-3     Filed 05/06/20    Page 19 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 18 of 39




Assets which are not distributable in accordance with this Section 3.6fb) as of the
termination of Litigation Trust shall be distributed in accordance with the Litigation
Proceeds Waterfall.


              (c) The Litigation Trustee may retain a distribution agent for the
effective administration and distribution of amounts payable to the Litigation Trust
Beneficiaries and all costs and expenses of such distribution agent shall be paid from the
Expense Fund.


                    3.7 Tenure, Removal, and Replacement of the Litigation Trustee.


                    (a) The Litigation Trustee will serve until resignation and the
appointment of a successor pursuant to subsection (b) below, removal pursuant to
subsection (c) below, Disability (as defined below), or death (if applicable).

               (b) The Litigation Trustee may resign by giving not less than thirty
(30) days' prior written notice to the Litigation Oversight Committee and the Litigation
Trust Beneficiaries and filing such notice with the Bankruptcy Court. Such resignation
will become effective on the later to occur of (i) the day specified in such notice, and (ii)
the appointment of a successor Litigation Trustee as provided herein and the acceptance
by such successor Litigation Trustee of such appointment.


              (c) The Litigation Trustee or any successor Litigation Trustee
appointed pursuant to the Plan and this Litigation Trust Agreement may be removed as
Litigation Trustee with or without Cause (as defined below) by the Litigation Oversight
Committee.


                    (d) In the event that the Litigation Trustee is removed, resigns, or
otherwise ceases to serve as Litigation Trustee, the Litigation Oversight Committee
shall appoint a successor Litigation Trustee. The Litigation Oversight Committee shall
give prompt written notice to the Reorganized Debtors of the death, resignation or
removal of the Litigation Trustee and the appointment of any successor Litigation
Trustee.


                    (e) Immediately upon the appointment of any successor Litigation
Trustee, all rights, powers, duties, authority, and privileges of the predecessor Litigation
Trustee hereunder will be vested in and undertaken by the successor Litigation Trustee
without any further act; and the successor Litigation Trustee will not be liable
personally for any act or omission of the predecessor Litigation Trustee. Any successor
Litigation Trustee appointed hereunder shall execute an instrument accepting such
appointment and assuming all of the obligations of the predecessor Litigation Trustee
hereunder, and such successor shall be subject to the same qualifications and shall have
the same rights, powers, duties, and discretion, and otherwise be in the same position, as
the originally named Litigation Trustee. References herein to the Litigation Trustee
shall be deemed to refer to any successor Litigation Trustee acting hereunder.


             (f) Upon the appointment of a successor Litigation Trustee, the
predecessor Litigation Trustee (or the duly appointed legal representative of a deceased
DOC ID-23336003.5
                                                 14
           Case 14-50971-CSS            Doc 476-3      Filed 05/06/20   Page 20 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 19 of 39




Litigation Trustee or a Litigation Trustee suffering a Disability) shall, if applicable,
when requested in writing by the successor Litigation Trustee, execute and deliver an
instrument or instruments conveying and transferring to such successor Litigation
Trustee upon the trust herein expressed, without recourse to the predecessor Litigation
Trustee, all the estates, properties, rights, powers and trusts of such predecessor
Litigation Trustee, and shall duly assign, transfer, and deliver to such successor
Litigation Trustee all property and money held hereunder, and all other assets and
documents relating to the Litigation Trust, the Litigation Trust Assets, or the Litigation
Trust Interests then in such predecessor Litigation Trustee's possession and held
hereunder.


              (g) During any period in which there is a vacancy in the position of
Litigation Trustee, the Litigation Oversight Committee shall appoint one of its members
to serve as interim Litigation Trustee (the "Interim Trustee"). The Interim Trustee shall be
subject to all the terms and conditions applicable to a Litigation Trustee hereunder. Such
Interim Trustee shall not be limited in any manner from exercising any rights or powers
as a member of the Litigation Oversight Committee merely by such Person's
appointment as Interim Trustee.


                      (h) The Litigation Trustee shall, during the period that the Litigation
Trustee serves as Litigation Trustee under this Litigation Trust Agreement and
following the termination of this Litigation Trust Agreement or following its removal or
resignation hereunder, hold strictly confidential and not use for personal gain any
material, non-public information of or pertaining to any entity to which any of the
Litigation Trust Assets relates or of which the Litigation Trustee has become aware in
the Litigation Trustee's capacity as Litigation Trustee, except as otherwise required by
law.


              (i) For purposes of this Section 3.7 and Section 4.7 herein, the
following terms shall have the following meanings:

                            (i) "Cause" means fraud, self-dealing, intentional
misrepresentation, gross negligence, or willful misconduct.

                            (ii) "Disability" of the Litigation Trustee or a member of the
Litigation Oversight Committee shall have occurred if, as a result of such Person's
incapacity due to physical or mental illness as determined by a physician selected by the
Litigation Trustee or the member of the Litigation Oversight Committee, as applicable,
and reasonably acceptable to the Litigation Oversight Committee, the Litigation Trustee
or the member of the Litigation Oversight Committee shall have been substantially
unable to perform his or her duties hereunder for three (3) consecutive months or for an
aggregate of 180 days during any period of twelve (12) consecutive months.

                      3.8 Books and Records.


             The Litigation Trustee shall maintain in respect of the Litigation Trust and
the Holders of Litigation Trust Interests good and sufficient books and records relating


DOC ID - 23336003.5
                                                  15
             Case 14-50971-CSS            Doc 476-3     Filed 05/06/20     Page 21 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 20 of 39




to the Litigation Trust Assets and income of the Litigation Trust and the payment of,
expenses of, liabilities of, and claims against or assumed by, the Litigation Trust in such
detail and for such period of time as may be necessary to enable it to make full and
proper accounting in respect thereof. Such books and records shall be maintained as
reasonably necessary to facilitate compliance with the tax reporting requirements of the
Litigation Trust and the requirements of Article 8 herein. Nothing in this Litigation
Trust Agreement requires the Litigation Trustee to file any accounting or seek approval
of any court with respect to the administration of the Litigation Trust, or as a condition
for managing any payment or distribution out of the Litigation Trust Assets. The books
and records of the Litigation Trust shall be available for inspection by any member of
the Litigation Oversight Committee upon reasonable notice.


                    3.9 Inquiries into the Litigation Trustee's Authority.


             Except as otherwise set forth in this Litigation Trust Agreement or in the
Plan, no Person dealing with the Litigation Trust shall be obligated to inquire into the
authority of the Litigation Trustee in connection with the protection, conservation or
disposition of the Litigation Trust Assets.

                    3.10 Compliance with Laws.


             (a) The Litigation Trustee shall ensure that any and all distributions of
Litigation Trust Proceeds shall be in compliance with applicable laws, including
applicable federal and state securities laws.


              (b) If the Litigation Trustee determines, with the advice of counsel, that
the Litigation Trust is required to comply with registration and reporting requirements
of the Exchange Act, the TIA, or the Investment Company Act, then the Litigation
Trustee shall, after consultation with the Litigation Oversight Committee, take commercially
reasonable efforts to comply with such registration and reporting requirements, if any, and file
periodic reports with the U.S. Securities and Exchange Commission to the extent required by
law.


                    3.11 Litigation Trustee Compensation and Reimbursement.


                    The Litigation Trustee shall receive compensation from the Litigation Trust as
follows:

                    (a) The Litigation Trustee shall receive the compensation set, from time to
time, by the Litigation Oversight Committee. The Litigation Oversight Committee, without
application to or approval by the Bankruptcy Court, may reasonably modify the Litigation
Trustee's compensation and other terms regarding the retention of the Litigation Trustee.


                (b) In addition, the Litigation Trust will reimburse the Litigation Trustee (out
of the Litigation Trust Proceeds or the proceeds of the Litigation Funding Investment) for all
reasonable and documented out-of-pocket expenses incurred by the Litigation Trustee in
connection with the performance of the Litigation Trustee's duties hereunder and under the Plan.


DOC ID-23336003.5
                                                   16
           Case 14-50971-CSS               Doc 476-3         Filed 05/06/20   Page 22 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 21 of 39




               (c) The fees and expenses payable to the Litigation Trustee shall be paid to
the Litigation Trustee upon approval of such fees by the Litigation Oversight Committee without
necessity for review or approval by the Bankruptcy Court or any other Person. All such
compensation and reimbursement shall be paid from the Litigation Trust with the Litigation
Trust Proceeds or the proceeds of the Investments. The Bankruptcy Court shall retain jurisdiction
to adjudicate any dispute between the Litigation Trustee and the Litigation Oversight Committee
regarding the fees, compensation, and expenses of the Litigation Trustee.


                      3.12 Reliance by the Litigation Trustee.


                      Except as otherwise provided herein:


                      (a) The Litigation Trustee may rely, and shall be protected in acting upon, any
resolution, certificate, statement, instrument, opinion, report, notice, request, consent, order, or
other paper or document believed by the Litigation Trustee to be genuine and to have been
signed or presented by the proper party or parties.


               (b) Persons dealing with the Litigation Trustee shall look only to the
Litigation Trust Assets to satisfy any liability incurred by the Litigation Trustee to such Person in
carrying out the terms of this Litigation Trust Agreement, and neither the Litigation Trustee nor
any member of the Litigation Oversight Committee nor the Reorganized Debtors shall have any
personal obligation to satisfy any such liability.

                      3.13 Standard of Care; Exculpation.


                      Neither the Litigation Trustee nor any of the Litigation Tmstee's duly designated
agents or representatives or professionals shall be liable for any act or omission taken or omitted
to be taken by the Litigation Trustee except in the event that there is a Final Order of a court of
competent jurisdiction determining that the Litigation Trustee committed fraud, self-dealing,
intentional misrepresentation, gross negligence, or willful misconduct. The Litigation
Trustee may, in connection with the performance of the Litigation Trustee's functions,
and in the Litigation Trustee's sole and absolute discretion, consult with the Litigation
Trustee's attorneys, accountants, financial advisors and agents, and shall not be liable
for any act taken, omitted to be taken, or suffered to be done in accordance with advice
or opinions rendered by such Persons. Notwithstanding such authority, the Litigation
Trustee shall be under no obligation to consult with the Litigation Trustee's attorneys,
accountants, financial advisors or agents, and the Litigation Trustee's good faith
determination not to do so shall not result in the imposition of liability on the Litigation
Trustee, unless such determination is based on gross negligence, recklessness, willful
misconduct, or knowing violation of law.

                                                 ARTICLE 4

                               LITIGATION OVERSIGHT COMMITTEE

                      4.1 Litigation Oversight Committee.




DOC ID - 23336003.5
                                                      17
              Case 14-50971-CSS          Doc 476-3    Filed 05/06/20   Page 23 of 564

              Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 22 of 39




             The Litigation Oversight Committee, which shall have no more than three
members consisting of (i) two members selected by the First Lien Requisite Lender and
(ii) a member selected by the Committee, is hereby established as of the Effective Date
pursuant to Section 5.12 of the Plan to advise, assist, supervise and direct the Litigation
Trustee in the administration of the Litigation Trust pursuant to this Litigation Trust
Agreement. The initial members of the Litigation Oversight Committee shall be the
Persons set forth on Exhibit B, attached hereto. Members of the Litigation Oversight
Committee shall have the right to direct and remove the Litigation Trustee, and shall
have such other rights to operate and manage the Litigation Trust as are not inconsistent
with the Confirmation Order, the Plan and the terms of this Litigation Trust Agreement.
No other Litigation Trust Beneficiary shall have any consultation or approval rights
whatsoever in respect of management and operation of the Litigation Trust.


                      4.2 Authority of the Litigation Oversight Committee.

                      The Litigation Oversight Committee shall have the authority and
responsibility to advise, assist, supervise and direct the Litigation Trustee in the
administration of the Litigation Trust and shall have the authority to remove the
Litigation Trustee in accordance with Section 3.7(c) herein. The Litigation Trustee
shall consult with and provide information to the Litigation Oversight Committee in
accordance with and pursuant to the terms of this Litigation Trust Agreement and the
Plan. The Litigation Oversight Committee shall have the authority to select and engage
such professional advisors, including any professional previously retained by the
Litigation Trust, the First Lien Agents, the Committee, or the Debtors, as the Litigation
Oversight Committee deems necessary and desirable to assist the Litigation Oversight
Committee in fulfilling its obligations under this Litigation Trust Agreement and the
Plan, and the Litigation Trust shall pay the reasonable and documented fees of such
advisors (including on an hourly, contingency, or modified contingency basis) and
reimburse such advisors for their reasonable and documented out-of-pocket costs and
expenses consistent with the terms of this Litigation Trust Agreement.


                      4.3 Regular Meetings of the Litigation Oversight Committee.

            Meetings of the Litigation Oversight Committee are to be held with such
frequency and at such place as the Litigation Trustee and the members of the Litigation
Oversight Committee may determine in their reasonable discretion, but in no event shall
such meetings be held less frequently than quarterly.


                      4.4 Special Meetings of the Litigation Oversight Committee.

                      Special meetings of the Litigation Oversight Committee may be held
whenever and wherever called for by the Litigation Trustee or any member of the
Litigation Oversight Committee, subject to reasonable notice.


                      4.5 Manner of Acting.


                      (a) A majority of the total number of members of the Litigation
Oversight Committee then in office shall constitute a quorum for the transaction of

DOC ID - 23336003.5
                                                 18
        Case 14-50971-CSS         Doc 476-3      Filed 05/06/20    Page 24 of 564
          Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 23 of 39




business at any meeting of the Litigation Oversight Committee. The affirmative vote of
a majority of the members of the Litigation Oversight Committee present and entitled to
vote at a meeting at which a quorum is present shall be the act of the Litigation
Oversight Committee except as otherwise required by law or as provided in this
Litigation Trust Agreement or the Plan. Notwithstanding the foregoing, the affirmative
vote of each member of the Litigation Oversight Committee appointed by the First Lien
Requisite Lender shall be required with respect to (i) the removal the Litigation Trustee,
(ii) the replacement of the Litigation Trustee, (iii) any request to draw funds under the
Litigation Investment Agreement, (iv) the incurrence of additional indebtedness or
issuance of additional investments to fund the prosecution of the Litigation Claims in
excess of the Investments, (v) retain counsel or pther professionals to assist in the
prosecution of the Litigation Claims, (vi) settle all or any portion of the Litigation
Claims, or (vii) the compensation arrangements for the Litigation Trustee. Any or all of
the members of the Litigation Oversight Committee may participate in a regular or
special meeting by, or conduct the meeting through the use of, conference telephone or
similar communications equipment by means of which all persons participating in the
meeting may hear each other, in which case any required notice of such meeting may
generally describe the arrangements (rather than or in addition to the place) for the
holding thereof. Any member of the Litigation Oversight Committee participating in a
meeting by this means is deemed to be present in person at the meeting. Voting
(including on negative notice) may, if approved by the majority of the members at a
meeting, be conducted by electronic mail or individual communications by the
Litigation Trustee and each member of the Litigation Oversight Committee.

              (b) Any member of the Litigation Oversight Committee who is present
and entitled to vote at a meeting of the Litigation Oversight Committee when action is
taken is deemed to have assented to the action taken, subject to the requisite vote of the
Litigation Oversight Committee, unless: (i) such member of the Litigation Oversight
Committee objects at the beginning of the meeting (or promptly upon his or her arrival)
to holding it or transacting business at the meeting; or (ii) his or her dissent or
abstention from the action taken is entered in the minutes of the meeting; or (iii) he or
she delivers written notice (including by electronic or facsimile transmission) of his or
her dissent or abstention to the Litigation Oversight Committee before its adjournment.
The right of dissent or abstention is not available to any member of the Litigation
Oversight Committee who votes in favor of the action taken.


              (c) Prior to the taking of a vote on any matter or issue or the taking of
any action with respect to any matter or issue, each member of the Litigation Oversight
Committee shall report to the Litigation Oversight Committee any conflict of interest
such member has or may have with respect to the matter or issue at hand and fully
disclose the nature of such conflict or potential conflict (including disclosing any and all
financial or other pecuniary interests that such member might have with respect to or in
connection with such matter or issue, other than solely as a Litigation Trust
Beneficiary). A member who has or who may have a conflict of interest shall be deemed
to be a "conflicted member" who shall not be entitled to vote or take part in any action
with respect to such matter or issue (however such member shall be counted for
purposes of determining the existence of a quorum); the vote or action with respect to

DOC ID-23336003.5 ^9
            Case 14-50971-CSS          Doc 476-3   Filed 05/06/20   Page 25 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 24 of 39




such matter or issue shall be undertaken only by members of the Litigation Oversight
Committee who are not "conflicted members." Notwithstanding anything to the
contrary set forth herein, no member of the Litigation Oversight Committee shall be
deemed to be a "conflicted member" solely as a result of (i) such member's affiliation
with a Person that is a Litigation Trust Beneficiary or an Investor, or (ii) such member
is, or is affiliated with any Person that is, adverse to any Person that is a defendant in
any of the Litigation Claims in any other action or proceeding.

                    4.6 Litigation Oversight Committee's Action Without a_Meeting.


           Any action required or permitted to be taken by the Litigation Oversight
Committee at a meeting may be taken without a meeting if the action is taken by
unanimous written consent of the Litigation Oversight Committee as evidenced by one
or more written consents describing the action taken, signed by all members of the
Litigation Oversight Committee and recorded in the minutes or other transcript of
proceedings of the Litigation Oversight Committee.

                    4.7 Tenure, Removal, and Replacement of the Members of the
Litigation Oversight Committee.

               The authority of the members of the Litigation Oversight Committee will
be effective as of the Effective Date and will remain and continue in full force and
effect until the Litigation Trust is terminated in accordance with Section 9.1 herein. The
service of the members of the Litigation Oversight Committee will be subject to the
following:

                    (a) The members of the Litigation Oversight Committee will serve
until Disability, death, resignation pursuant to subsection (b) below, or removal
pursuant to subsection (c) below;

             (b) A member of the Litigation Oversight Committee may resign at any
time by providing a written notice of resignation to the remaining members of the
Litigation Oversight Committee. Such resignation will be effective upon the date
received by the Litigation Oversight Committee or such later date specified in the
written notice;


             (c) A member of the Litigation Oversight Committee may be removed
by the majority vote of the other members of the Litigation Oversight Committee, a
written resolution of which shall be delivered to the removed Litigation Oversight
Committee member; Eroyided, however, that such removal may only be made for
Cause;


                    (d) In the event of a vacancy on the Litigation Oversight Committee
(whether by removal. Disability, death or resignation), a new member shall be
appointed to fill such position by the Person(s) who initially designated the member
whose seat has become vacant.




DOC ID-23336003.5
                                              20
            Case 14-50971-CSS            Doc 476-3     Filed 05/06/20   Page 26 of 564
              Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 25 of 39




                      (e) Immediately upon the appointment of any successor member of the
Litigation Oversight Committee, all rights, powers, duties, authority, and privileges of
the predecessor member of the Litigation Oversight Committee hereunder will be vested
in and undertaken by the successor member of the Litigation Oversight Committee
without any further act; and the successor member of the Litigation Oversight
Committee will not be liable personally for any act or omission of the predecessor
member of the Litigation Oversight Committee; and

                      (f) Every successor member of the Litigation Oversight Committee
appointed hereunder shall execute, acknowledge and deliver to the Litigation Trustee
and other members an instrument accepting the appointment under this Litigation Trust
Agreement and agreeing to be bound thereto, and thereupon the successor member of
the Litigation Oversight Committee without any further act, deed, or conveyance, shall
become vested with all rights, powers, trusts, and duties of the retiring member.


                      4.8 Compensation and Reimbursement of Expenses of the Litigation
Oversight Committee.


                      (a) The Litigation Trust will reimburse the members of the Litigation
Oversight Committee for all reasonable and documented out-of-pocket expenses (other
than the fees and disbursements of legal counsel retained by the members, which will be
reimbursed as provided in Section 4.8('b)(u) below) incurred by such members in
connection with the performance of their respective services hereunder, without
duplication, upon demand for payment thereof.


           (b) All fees and expenses of the members of the Litigation Oversight
Committee shall be paid solely from Litigation Trust Proceeds or the proceeds of the
Investments.


                      4.9 No Further Liability.

                      (a) Each of the Litigation Trustee and the members of the Litigation
Oversight Committee shall have no liability for any actions or omissions in accordance
with this Litigation Trust Agreement unless arising out of their gross negligence or
willful misconduct. In performing its duties under this Litigation Trust Agreement, the
Litigation Trustee or the members of the Litigation Oversight Committee (as applicable)
shall have no liability for any action taken by the Litigation Trustee and the members of
the Litigation Oversight Committee in accordance with the advice of counsel,
accountants, appraisers and other professionals retained by the members of the
Litigation Oversight Committee or the Litigation Trust. Without limiting the generality
of the foregoing, the Litigation Trustee and the members of the Litigation Oversight
Committee may rely without independent investigation on copies of orders of the
Bankruptcy Court reasonably believed by the Litigation Trustee or the members of the
Litigation Oversight Committee (as applicable) to be genuine, and shall have no liability
for actions taken in reliance thereon. None of the provisions of this Litigation Trust
Agreement shall require the Litigation Trustee or the members of the Litigation
Oversight Committee to expend or risk their own funds or otherwise incur personal


DOC ID - 23336003.5
                                                  21
           Case 14-50971-CSS            Doc 476-3       Filed 05/06/20       Page 27 of 564

           Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 26 of 39




financial liability in the performance of any of their duties hereunder or in the exercise
of any of their rights and powers. Each of the Litigation Trustee and the members of the
Litigation Oversight Committee may rely without inquiry upon writings delivered to it
under the Plan which the Litigation Trustee or the members of the Litigation Oversight
Committee (as applicable) reasonably believes to be genuine and to have been given by
a proper Person. Notwithstanding the foregoing, nothing in this Section 4.9 shall relieve
the Litigation Trustee or the members of the Litigation Oversight Committee from any
liability for any actions or omissions arising out of theu- gross negligence or willful
misconduct. Any action taken or omitted to be taken in the case of the Litigation Trustee
or the members of the Litigation Oversight Committee with the express approval of the
Bankruptcy Court and, in the case of the Litigation Trustee, with the express approval of
the members of the Litigation Oversight Committee will conclusively be deemed not to
constitute gross negligence or willful misconduct.


                (b) Neither the Litigation Trustee, the members of the Litigation
Oversight Committee nor their professionals will be liable for punitive, exemplary,
consequential, special or other damages for a breach of this Litigation Trust Agreement
under any circumstances.


                                             ARTICLE 5

                                          TAX MATTERS

                5.1 Treatment of Litigation Trust Assets Transfer.


                Notwithstanding Section 1.2(a) herein, all parties shall treat, for U.S. federal
income tax purposes, the transfer of each of the Litigation Trust Assets to the Litigation Trust,
including any amounts or other assets subsequently transferred to the Litigation Trust (but only
at such time as actually transferred), as a transfer of the Litigation Trust Assets to the Litigation
Trust Beneficiaries, followed by a transfer of such Litigation Trust Assets by the Litigation Trust
Beneficiaries to the Litigation Trust in exchange for beneficial interests in the Litigation Trust.


                5.2 Income Tax Status.


               For U.S. federal income tax purposes (and for purposes of all state, local and
other jurisdictions to the extent applicable), the Litigation Trust shall be treated as a grantor trust
pursuant to ^RC sections 67 1 -677, or any successor provisions thereof. To the extent consistent
with Revenue Procedure 94-45 and not otherwise inconsistent with this Litigation Trust
Agreement, this Litigation Trust Agreement shall be construed so as to satisfy the requirements
for liquidating trust status. For all purposes of this Litigation Trust Agreement, (i) the Litigation
Trust Beneficiaries will be treated as the grantors, deemed owners and beneficiaries of the
Litigation Trust, and (ii) any items of income, gain, loss, deduction and credit of the Litigation
Trust shall be allocated for LJ.S. federal income tax purposes to the Litigation Trust
Beneficiaries. The Litigation Trust shall at all times be administered so as to constitute a
domestic trust for U.S. federal income tax purposes.

                5.3 Valuation of Litigation Trust Assets as of Effective Date.


DOC          ID-23336003.5                        ^
            Case 14-50971-CSS               Doc 476-3       Filed 05/06/20      Page 28 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 27 of 39




             Promptly after the Effective Date, the Valuation Expert shall determine and file
with the Bankruptcy Court the final fair market value as of the Effective Date of all Litigation
Trust Assets transferred to the Litigation Trust, giving due regard to the initial estimated
valuation of the Litigation Trust Assets determined in accordance with the Plan. Subject to any
lawful objection thereto, the Litigation Trust Beneficiaries, the Litigation Trust and the Litigation
Trustee will each be required to use such Valuation Expert's final valuation consistently and
solely for all U.S. federal income tax purposes, including for determining tax basis and gain or
loss. For the avoidance of doubt, the Valuation Expert's final valuation shall not be binding on
the Litigation Trust Beneficiaries, the Litigation Trust or the Litigation Trustee for any purpose
other than U.S. federal income tax purposes, and the valuation shall not impair or prejudice any
rights, claims, powers, duties, authority, and privileges of the Litigation Trust Beneficiaries, the
Litigation Trust or the Litigation Trustee except with respect to U.S. federal income tax
purposes. The Litigation Trustee also shall file (or cause to be filed) any other statements, returns
or disclosure relating to the Litigation Trust that are required by any governmental unit.


                      5.4 Tax Returns.


                      The Litigation Trustee shall file U.S. federal income tax returns for the Litigation
Trust as a grantor trust in accordance with United States Treasury Regulation section 1.671-4
and report, but not pay tax on, the Litigation Trust's tax items of income, gain, loss, deduction
and credit ("LT Tax Items"), The Holders of Litigation Trust Interests shall report such LT Tax
Items on their U.S. federal income tax returns and pay any resulting U.S. federal income tax
liability. In addition, the Litigation Trust shall file in a timely manner such other tax returns,
including any state and local tax returns, as are required by applicable law and pay any taxes
shown as due thereon. Within a reasonable time following the end of the taxable year, the
Litigation Trust shall send to each Litigation Trust Beneficiary a separate statement setting forth
the Litigation Tmst Beneficiary's share of LT Tax Items and will instruct each such Litigation
Trust Beneficiary to report such items on its applicable income tax return. The Litigation Trust
may provide each Litigation Trust Beneficiary with a copy of the Form 1041 for the Litigation
Trust (without attaching any other Litigation Trust Beneficiary's Schedule K-l or other
applicable information form) along with such Litigation Trust Beneficiary's Schedule K.-1 or
other applicable information form in order to satisfy the foregoing requirement.


                      5.5 Expedited Determination of Taxes.


                 The Litigation Trustee may request an expedited determination of taxes of the
Litigation Trust under applicable law for all returns filed for, or on behalf of, the Litigation Trust
for all taxable periods through the dissolution of the Litigation Trust.

                      5.6 Withholding of Taxes; Litigation Trust Taxes.

               The Litigation Trust shall comply with all withholding and reporting requirements
imposed by any federal, state, local or foreign taxing authority, and all distributions made by the
Litigation Trust to the Litigation Trust Beneficiaries shall be subject to any such withholding and
reporting requirements. To the extent that the operation of the Litigation Trust or the liquidation
of the Litigation Trust Assets creates a tax liability imposed on the Litigation Trust, the
Litigation Trust shall timely pay such tax liability and any such payment shall be considered a

DOC ID - 23336003.5
                                                       23
              Case 14-50971-CSS            Doc 476-3    Filed 05/06/20    Page 29 of 564

              Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 28 of 39




cost and expense of the operation of the Litigation Trust. All Litigation Trust Beneficiaries shall
be required to provide any information necessary to comply with all withholding and reporting
requirements.


                                              ARTICLE 6

                                            DISTRIBUTIONS

                      6.1 Distributions.


              The Litigation Trustee shall distribute all Litigation Trust Proceeds in accordance
with the Plan and the Litigation Proceeds Waterfall at such time or times as the Litigation
Trustee, after consultation with the Litigation Oversight Committee, may determine, provided,
however, that the Litigation Trust shall promptly distribute all Litigation Trust Proceeds
recovered from and after the entry of a Final Order resolving all of the Litigation Claims.

                      6.2 Manner of Payment or Distribution.


              (a) All distributions made by the Litigation Trustee to Holders of Litigation
Trust Interests shall be payable by the Litigation Trustee directly to the Holders of Litigation
Trust Interests of record as of the twentieth (20 ) day prior to the date scheduled for the
distribution, unless such day is not a Business Day, then such date for the distribution shall be
the following Business Day.


              (b) All Litigation Trust Proceeds shall be distributed in accordance
with the Plan and the Litigation Proceeds Waterfall.

                      6.3 Delivery of Litigation Trust Distributions.

              All distributions under this Litigation Trust Agreement to any Holder of
Litigation Trust Interests, shall be made at the address of such Holder as set forth in the
Trust Register or at such other address or in such other manner as such Holder of
Litigation Trust Interests shall have specified for payment purposes in a written notice
to the Litigation Trustee and the Registrar at least twenty (20) days prior to such
distribution date. If any distribution to any Litigation Trust Beneficiary is returned as
undeliverable, and after reasonable efforts the Litigation Trustee has not been able to
determine the current address of the Litigation Trust Beneficiary, such undeliverable or
unclaimed distribution shall be deemed unclaimed property 120 days after the date of
such distribution and shall be reallocated to the remaining Litigation Trust Beneficiaries
and shall be distributed in accordance with the Plan and the Litigation Proceeds
Waterfall. Such undeliverable or unclaimed distributions shall not be subject to (i) any
claims by such Litigation Trust Beneficiary, or (ii) the unclaimed property or escheat
laws of any state or governmental unit.


                      6.4 Cash Distributions.


                      No Cash distributions shall be required to be made to any Litigation Trust
Beneficiary in an amount less than $100.00. Any funds so withheld and not distributed

DOC ID - 23336003.5
                                                   24
         Case 14-50971-CSS         Doc 476-3      Filed 05/06/20     Page 30 of 564
            Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 29 of 39




shall be held in reserve and distributed in subsequent distributions. Notwithstanding the
foregoing, all Cash shall be distributed in the final distribution of the Litigation Trust
Proceeds.


                                         ARTICLE 7

                                   INDEMNIFICATION

               7.1 Indemnification of the Litigation Trustee and the Litigation
Oversight Committee.


               (a) To the fullest extent permitted by law, the Litigation Trust, to the
extent of its assets legally available for that purpose, will indemnify and hold harmless
the Litigation Trustee and the Litigation Oversight Committee and each of their
respective directors, members, shareholders, partners, officers, agents, professionals or
employees (collectively, the "Litigation Trust Indemnified Parties" and each a
"Litigation Trust Indemnified Party") from and against any and all loss, cost, damage,
expense (including fees and expenses of attorneys and other advisors and any court
costs incurred by any Litigation Trust Indemnified Party) or liability by reason of
anything any Litigation Trust Indemnified Party did, does or refrains from doing for the
business or affairs of the Litigation Trust, except to the extent that it is finally judicially
determined by a court of competent jurisdiction that the loss, cost, damage, expense or
liability resulted from the Litigation Trust Indemnified Party's gross negligence or
willful misconduct.


            (b) Notwithstanding any provision herein to the contrary, the Litigation
Trust Indemnified Parties shall be entitled to obtain advances from the Litigation Trust
to cover their reasonable expenses of defending themselves in any action brought
against them as a result of the acts and omissions, actual or alleged, of a Litigation Trust
Indemnified Party in its capacity as such, provided, however, that the Litigation Trust
Indemnified Parties receiving such advances shall repay the amounts so advanced to the
Litigation Trust immediately upon the entry of a final, non-appealable judgment or
order finding that such Litigation Trust Indemnified Parties were not entitled to any
indemnity under the provisions of this Section 7.1, The foregoing indemnity in respect
of any Litigation Trust Indemnified Party shall survive the termination, resignation or
removal of such Litigation Trust Indemnified Party from the capacity for which they are
indemnified. Termination or modification of the Trust Agreement shall not affect any
indemnification rights or obligations then existing.

              (c) The rights to indemnification under this Section 7.1 are not
exclusive of other rights which any Litigation Trust Indemnified Party may otherwise
have at law or in equity, including common law rights to indemnification or
contribution. Nothing in this Section 7.1 will affect the rights or obligations of any
Person (or the limitations on those rights or obligations) under this Litigation Trust
Agreement or any other agreement or instrument to which that Person is a party.




DOC ID-23336003.5 25
            Case 14-50971-CSS           Doc 476-3    Filed 05/06/20   Page 31 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 30 of 39




                                           ARTICLE 8

                      REPORTS TO LITIGATION TRUST BENEFICIARIES

                    8.1 Reports.


                    (a) The Litigation Trustee shall file quarterly reports with the
Bankruptcy Court (and serve the same upon counsel for the Reorganized Debtors), and
provide annual reports to the Litigation Trust Beneficiaries, with respect to (i) the
prosecution and resolution of the Litigation Trust Assets, and (ii) expenditures, receipts,
and distributions of the Litigation Trust. The Litigation Trustee shall cause to be
prepared, as applicable, either at such times as may be required by the Exchange Act, if
applicable, or, not less than annually, financial statements of the Litigation Trust, to be
delivered to the Litigation Trust Beneficiaries together with annual income tax reporting
of the Litigation Trust. To the extent required by law, the financial statements prepared
as of the end of the fiscal year shall be audited by nationally recognized independent
accountants in accordance with U.S. generally accepted accounting principles. The
materiality and scope of audit determinations shall be established between the Litigation
Trustee (in consultation with the Litigation Oversight Committee) and the appointed
auditors with a view toward safeguarding the value of the Litigation Trust Assets, but
nothing relating to the mutually agreed scope of work shall result in any limitation of
audit scope that would cause the auditors to qualify their opinion as to scope of work
with respect to such financial statements.


                    (b) Within ten (10) Business Days after the end of the relevant report
preparation period the Litigation Trustee shall cause any information reported pursuant
to Section 8.1 (a) herein to be provided to such Litigation Trust Beneficiaries and to be
filed with the Bankruptcy Court.

               (c) Any report required to be distributed by the Litigation Trustee
under Section 8.1fa) hereof shall also be distributed to the Persons listed m Section 11.6
hereof concurrently with its distribution to the Litigation Trust Beneficiaries under
Section 8.1fa) hereof. The Litigation Trustee may post any report required to be
provided under this Section 8.1 on a web site maintained by the Litigation Trustee in
lieu of actual notice to the Litigation Trust Beneficiaries (unless otherwise required by
law) subject to providing notice to the Persons listed in Section 11.6 herein.


                                           ARTICLE 9

                     TERM; TERMINATION OF THE LITIGATION TRUST

                    9.1 Term; Termination of the Litigation Trust.


                    (a) The Litigation Trust will be dissolved no later than five (5) years
from the Effective Date; provided, however, that the Bankruptcy Court, upon motion by
a party in interest, on notice with an opportunity for a hearing, may extend the term of
the Litigation Trust for a finite period if (i) such extension is necessary to the purpose of

DOC ID-23336003.5
                                               26
        Case 14-50971-CSS          Doc 476-3     Filed 05/06/20     Page 32 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 31 of 39




the Litigation Trust, (ii) the Litigation Trustee receives an opinion of counsel or a ruling
from the Internal Revenue Service stating that such extension would not adversely
affect the status of the Litigation Trust as a liquidating trust for U.S. federal income tax
purposes, and (iii) such extension is obtained within the six (6) month period prior to the
Litigation Trust's fifth (5th) anniversary or the end of the immediately preceding
extension period, as applicable.


                (b) Upon dissolution of the Litigation Trust, any remaining Cash on
hand, including any Cash in the Expense Fund, and other assets, with the exception of
any Litigation Claims, will be distributed to the Litigation Trust Beneficiaries in
accordance with the Plan, this Litigation Trust Agreement and the Litigation Proceeds
Waterfall.


              (c) If for any reason the Litigation Trust shall terminate and be deemed
wound up prior to the entry of a Final Order resolving the Litigation Claims (by way of
judgment, settlement or otherwise) and receipt by the Litigation Trust of all amounts to
which the Litigation Trust may be entitled, notwithstanding anything to the contrary set
forth herein, the distribution of any proceeds recovered at any time on account of the
Litigation Claims shall be made in accordance with the Litigation Proceeds Waterfall.

                9.2 Continuance of the Litigation Trustee for Winding Up.

             After the termination of the Litigation Trust and for the purpose of
liquidating and winding up the affairs of the Litigation Trust, the Litigation Trustee
shall continue to act as such until the Litigation Trustee's duties have been fully
performed. Prior to the final distribution of all of the remaining Litigation Trust Assets
and upon approval of the Litigation Oversight Committee, the Litigation Trustee shall
be entitled to reserve from such assets any and all amounts required to provide for the
Litigation Trustee's own costs and expenses in accordance with Section 3.11 herein until
such time as the winding up of the Litigation Trust is completed. Upon termination of
the Litigation Trust, subject to the terms and conditions contained in the Confidentiality
and Common Interest Agreement, the Litigation Trustee shall retain for a period of two
(2) years, as a cost of administering the Litigation Trust, the books, records. Litigation
Trust Beneficiary lists, the Trust Register, and certificates and other documents and files
that have been delivered to or created by the Litigation Trustee. Subject to the terms and
conditions contained in the Confidentiality and Common Interest Agreement, at the
Litigation Trustee's discretion, all of such records and documents may, but need not, be
destroyed at any time after two (2) years from the completion and winding up of the
affairs of the Litigation Trust. Except as otherwise specifically provided herein, upon
the termination of the Litigation Trust, the Litigation Trustee shall have no further
duties or obligations hereunder.


                                       ARTICLE 10

                             AMENDMENT AND WAIVER



DOC ID - 23336003.5 ^
          Case 14-50971-CSS        Doc 476-3      Filed 05/06/20    Page 33 of 564

          Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 32 of 39




              Any substantive provision of this Litigation Trust Agreement, except for
this Article 10 and Section 1.5 herein, may be amended or waived in writing by the
Litigation Trustee, upon notice and approval by the Litigation Oversight Committee and
approval of the Bankruptcy Court and provision of reasonable notice to the Reorganized
Debtors; provided, however, that any modification that may adversely affect
distributions to Litigation Trust Beneficiaries shall require the consent of the Investors.
Notwithstanding the foregoing, any amendment or waiver which materially and
adversely affects the Reorganized Debtors shall require their consent. Technical
amendments to this Litigation Trust Agreement may be made, as necessary to clarify
this Litigation Trust Agreement or enable the Litigation Trustee to effectuate the terms
of this Litigation Trust Agreement, by the Litigation Trustee with approval by a
majority of the Litigation Oversight Committee; provided, however, that all
amendments of this Litigation Trust Agreement shall be consistent with the Plan and the
purpose and intention of the Litigation Trust to liquidate in an expeditious but orderly
manner the Litigation Trust Assets in accordance with United States Treasury
Regulation section 301.7701-4(d) and Section 1.4 herein.

                                      ARTICLE 11

                           MISCELLANEOUS PROVISIONS

              11.1 Intention of Parties to Establish a Liquidating Trust,

              The Litigation Trust is intended to be classified as a liquidating trust for
U.S. federal income tax purposes and, to the extent provided by law, shall be governed
and construed in all respects as such a trust and any ambiguity herein shall be construed
consistent herewith and, if necessary, this Litigation Trust Agreement may be amended
in accordance with Article 10 herein to comply with such U.S. federal income tax laws,
which amendments may apply retroactively.


              11.2 Reimbursement of Trust Costs,


              If the Litigation Trustee, the Litigation Oversight Committee, the
Litigation Trust, or any Debtor or Reorganized Debtor, as the case may be, is the
prevailing party in a dispute regarding the provisions of this Litigation Trust Agreement
or the enforcement thereof, the Litigation Trustee, the Litigation Oversight Committee,
the Litigation Trust or any Debtor or Reorganized Debtor, as the case may be, shall be
entitled to collect any and all costs, reasonable and documented out-of-pocket expenses
and fees, including attorneys' fees, from the non-prevailing party incurred in connection
with such dispute or enforcement action. To the extent that the Litigation Trust has
advanced such amounts, the Litigation Trust may recover such amounts from the non-
prevailing party.

              11.3 Laws as to Construction,


            Except to the extent the Bankruptcy Code or Federal Rules of Bankruptcy
Procedure are applicable, this Litigation Trust Agreement shall be governed by, and


DOC ID - 23336003.5 ^8
           Case 14-50971-CSS                Doc 476-3     Filed 05/06/20   Page 34 of 564
             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 33 of 39




construed and enforced in accordance with, the federal laws of the United States and, to
the extent there is no applicable federal law, the domestic laws of the State of Delaware,
without giving effect to the principles of conflicts of law thereof.

                      11.4 Jurisdiction,


                      The Bankruptcy Court shall have the exclusive jurisdiction with respect to
any action relating to or arising from the Litigation Trust.


                      11.5 Severability,


                      If any provision of this Litigation Trust Agreement or the application
thereof to any Person or circumstance shall be finally determined by a court of
competent jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Litigation Trust Agreement, or the application of such provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable, shall not
be affected thereby, and such provision of this Litigation Trust Agreement shall be valid
and enforced to the fullest extent permitted by law.


                      11.6 Notices,

                      (a) All notices, requests or other communications to the Parties hereto
shall be in writing and shall be sufficiently given only if: (i) delivered in person; (ii) sent
by electronic or facsimile communication (as evidenced by an electronic mail return
receipt or confirmed fax transmission report, respectively); (iii) sent by registered or
certified mail, return receipt requested; or (iv) sent by commercial delivery service or
courier. Until a change of address is communicated, as provided below, all notices,
requests and other communications shall be sent to the parties at the following addresses
or facsimile numbers:


                            (i) If to the Litigation Trustee, to:




                                   Tel:
                                   Email:

                                   With a copy to:




                                   Attn:
                                   Tel:
                                   Email:


DOC ID - 23336003.5
                                                     29
             Case 14-50971-CSS             Doc 476-3     Filed 05/06/20      Page 35 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 34 of 39




                    (ii) If to the Litigation Oversight Committee, to the last known
address(es) and facsimile number(s) provided by the Litigation Oversight Committee to
the Litigation Trustee.


                           (iii) If to the Reorganized Debtors, to:




                                  Attn:
                                  Tel:
                                  Email:

                                  With a copy to:




                                  Attn:
                                  Tel:
                                  Email:

                      (iv) If to a Litigation Tmst Beneficiary: to the name and address set
forth on the Trust Register, provided that general notices to all Litigation Trust Beneficiaries
may be made by posting such notice to a website identified in advance for communication with
Litigation
    lb'    Trust Beneficiaries.


               (b) All notices shall be effective and shall be deemed delivered: (i) if by
personal delivery, delivery service or courier, on the date of delivery; (ii) if by electronic mail or
facsimile communication, on the date of receipt or confirmed transmission of the
communication; and (iii) if by mail, on the date of receipt. Any Party from time to time may
change its address, facsimile number or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party hereto.

                    11.7 Fiscal Year.


                    The fiscal year of the Litigation Tmst will begin on the first day of January and
end on the last day of December of each year.


                    11.8 Headings.


                    The section headings contained in this Litigation Trust Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of this Litigation
Trust Agreement or of any term or provision hereof.


                    11.9 Counterparts,


                    This Litigation Trust Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original instrument, but all together shall constitute one
agreement.


DOC ID-23336003.5
                                                    30
         Case 14-50971-CSS        Doc 476-3     Filed 05/06/20     Page 36 of 564
          Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 35 of 39




              11.10 Confidentiality.

              The Litigation Trustee and each successor Litigation Trustee and each
member of the Litigation Oversight Committee and each successor member of the
Litigation Oversight Committee (each a "Covered Person") shall, during the period that
they serve in such capacity under this Litigation Trust Agreement and following either
the termination of this Litigation Trust Agreement or such individual's removal,
incapacity, or resignation hereunder, hold strictly confidential any material, non-public
information of or pertaining to any Person to which any of the Litigation Trust Assets
relates or of which it has become aware in its capacity (the "Information"), except to the
extent disclosure is required by applicable law, order, regulation or legal process. In the
event that any Covered Person is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil investigation,
demand or similar legal process) to disclose any Information, such Covered Person shall
notify the Litigation Oversight Committee and the Reorganized Debtors reasonably
promptly (unless prohibited by law) so that the Litigation Oversight Committee and/or
the Reorganized Debtors may seek an appropriate protective order or other appropriate
remedy or, in its discretion, waive compliance with the terms of this Section 11.10,
subject to the Confidentiality and Common Interest Agreement, (and if the Litigation
Oversight Committee or Reorganized Debtors seeks such an order, the relevant Covered
Person will provide cooperation as the Litigation Oversight Committee and/or
Reorganized Debtors shall reasonably request). In the event that no such protective
order or other remedy is obtained, or that the Litigation Oversight Committee and the
Reorganized Debtors waives compliance with the terms of this Section 11.10, subject
to the LT Confidentiality and Common Interest Agreement, and that any Covered
Person is nonetheless legally compelled to disclose the Information, the Covered Person
will furnish only that portion of the Information, which the Covered Person, advised by
counsel, is legally required and will give the Litigation Oversight Committee and the
Reorganized Debtors written notice (unless prohibited by law) of the Information to be
disclosed as far in advance as practicable and exercise all reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded the Information.


              11.11 Entire Agreement.


              This Litigation Trust Agreement (including the Recitals), the
Confirmation Order, and the Plan constitute the entire agreement by and among the
Parties hereto and there are no representations, warranties, covenants or obligations
except as set forth herein or therein. This Litigation Trust Agreement, the Plan and the
Confirmation Order supersede all prior and contemporaneous agreements,
understandings, negotiations, discussions, written or oral, of the Parties hereto, relating
to any transaction contemplated hereunder. Except as otherwise specifically provided
herein, in the Plan or in the Confirmation Order, nothing in this Litigation Trust
Agreement is intended or shall be construed to confer upon or to give any Person other
than the Parties hereto and their respective heirs, administrators, executors, successors,
or assigns any right to remedies under or by reason of this Litigation Trust Agreement.


              11.12 Rules of Interpretation.


DOC ID - 23336003.5 3 ],
          Case 14-50971-CSS          Doc 476-3    Filed 05/06/20     Page 37 of 564

          Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 36 of 39




              For purposes of this Litigation Trust Agreement, unless otherwise
provided herein: (a) whenever from the context it is appropriate, each term, whether
stated in the singular or the plural, will include both the singular and the plural; (b) the
words "herein," "hereof," "hereto," "hereunder" and other words of similar import refer
to this Litigation Trust Agreement as a whole and not to any particular section,
subsection or clause contained in this Litigation Trust Agreement; (c) the rules of
construction set forth in 11 U.S.C. § 102 will apply; and (d) the term "including" shall
be construed to mean "including, but not limited to," "including, without limitation," or
words of similar import.


              11.13 Effectiveness.


              This Litigation Trust Agreement shall become effective on the Effective
Date.


              11.14 No Waiver.


             The Reorganized Debtors and the Litigation Trustee agree that no failure
or delay by either party in exercising any right, power or privilege hereunder will
operate as a waiver thereof, and that no single or partial exercise thereof will preclude
any other or further exercise thereof or the exercise of any right, power and privilege
hereunder.


              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DOC ID-23336003.5 3^
            Case 14-50971-CSS          Doc 476-3        Filed 05/06/20       Page 38 of 564
              Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 37 of 39




                      IN WITNESS WHEREOF, the Parties hereto have either executed and
acknowledged this Litigation Trust Agreement, or caused it to be executed and acknowledged on
their behalf by their duly authorized officers all as of the date first above written.

                                        ASHING CORPORATION (for itself and on behalf of the
                                        other Debtors, as Debtors and Debtors in Possession




                                        By:
                                        Title:



                                        BLACK DIAMOND COMMERCIAL FINANCE L.L.C.
                                        (as Co-Administrative Agent)




                                         By:
                                         Title:




                                         SPECTRUM COMMERCIAL FINANCE LLC (as Co-
                                         Administrative Agent)




                                          By:
                                          Title:




                                                            , AS LITIGATION TRUSTEE




                                                                   , as



                                        LITIGATION TRUSTEE



DOC ID - 23336003.5

                            SIGNATURE PAGE - LITIGATION TRUST AGREEMENT
             Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 39 of 564

             Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 38 of 39




                                   EXHIBIT A
                            THE LITIGATION TRUSTEE




DOC ID-23336003.5
          Case 14-50971-CSS           Doc 476-3   Filed 05/06/20   Page 40 of 564
            Case 12-11564-CSS Doc 3189-1 Filed 09/08/15 Page 39 of 39




                                         EXHIBIT B

      INITIAL MEMBERS OF THE LITIGATION OVERSIGHT COMMITTEE

                    Jeffrey Buller
                    Brad Berliner
                    Samuel Goldfarb




DOC ID-23336003.5
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 41 of 564




             Exhibits 109 - 123

              Filed Under Seal
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 42 of 564




                    Exhibit 124

        D.I. 1, Case No. 12-11564
CaseCase
     14-50971-CSS   Doc Doc
         12-11564-CSS   476-3 Filed 05/17/12
                            1 Filed 05/06/20 Page
                                             Page 143ofof3 564
CaseCase
     14-50971-CSS   Doc Doc
         12-11564-CSS   476-3 Filed 05/17/12
                            1 Filed 05/06/20 Page
                                             Page 244ofof3 564
CaseCase
     14-50971-CSS   Doc Doc
         12-11564-CSS   476-3 Filed 05/17/12
                            1 Filed 05/06/20 Page
                                             Page 345ofof3 564
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 46 of 564




                    Exhibit 125

        D.I. 1, Case No. 05-12515
        Case 14-50971-CSS
Case 05-12515-crm          Doc07/31/05
                   Doc 1 Filed 476-3 Filed  05/06/20
                                         Entered       Page
                                                 07/31/05    47 of 564Desc Main
                                                          21:43:02
                          Document     Page 1 of 7
        Case 14-50971-CSS
Case 05-12515-crm          Doc07/31/05
                   Doc 1 Filed 476-3 Filed  05/06/20
                                         Entered       Page
                                                 07/31/05    48 of 564Desc Main
                                                          21:43:02
                          Document     Page 2 of 7
        Case 14-50971-CSS
Case 05-12515-crm          Doc07/31/05
                   Doc 1 Filed 476-3 Filed  05/06/20
                                         Entered       Page
                                                 07/31/05    49 of 564Desc Main
                                                          21:43:02
                          Document     Page 3 of 7
        Case 14-50971-CSS
Case 05-12515-crm          Doc07/31/05
                   Doc 1 Filed 476-3 Filed  05/06/20
                                         Entered       Page
                                                 07/31/05    50 of 564Desc Main
                                                          21:43:02
                          Document     Page 4 of 7
        Case 14-50971-CSS
Case 05-12515-crm          Doc07/31/05
                   Doc 1 Filed 476-3 Filed  05/06/20
                                         Entered       Page
                                                 07/31/05    51 of 564Desc Main
                                                          21:43:02
                          Document     Page 5 of 7
        Case 14-50971-CSS
Case 05-12515-crm          Doc07/31/05
                   Doc 1 Filed 476-3 Filed  05/06/20
                                         Entered       Page
                                                 07/31/05    52 of 564Desc Main
                                                          21:43:02
                          Document     Page 6 of 7
        Case 14-50971-CSS
Case 05-12515-crm          Doc07/31/05
                   Doc 1 Filed 476-3 Filed  05/06/20
                                         Entered       Page
                                                 07/31/05    53 of 564Desc Main
                                                          21:43:02
                          Document     Page 7 of 7
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 54 of 564




                    Exhibit 126

     D.I. 2563, Case No. 05-12515
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563             Doc 476-3
                                        Filed        Filed
                                              03/02/07     05/06/20
                                                         Entered     Page18:43:12
                                                                 03/02/07 55 of 564 Desc Main
                                       Document     Page 1 of 74


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION
 In re:                                                        Chapter 11

                                                               Case Nos. 05-12515 through 05-12526 and 05-
 ALLIED HOLDINGS, INC., et al.1                                12528 through 05-12537
                                                               (Jointly Administered)
                           Debtors.
                                                               Judge Mullins


           JOINT PLAN OF REORGANIZATION OF ALLIED HOLDINGS, INC.
     AND AFFILIATED DEBTORS PROPOSED BY THE DEBTORS, YUCAIPA AND THE
        TEAMSTERS NATIONAL AUTOMOBILE TRANSPORTATION INDUSTRY
                          NEGOTIATING COMMITTEE
                              Dated March 2, 2007
 LATHAM & WATKINS LLP                                   TROUTMAN SANDERS LLP
 Robert A. Klyman                                       Jeffrey W. Kelley
 633 West Fifth Street, Suite 4000                      Bank of America Plaza
 Los Angeles, CA 90071                                  600 Peachtree Street, N.E. – Suite 5200
 Telephone: (213) 485-1234                              Atlanta, Georgia 30308-2216
 Facsimile: (213) 891-8763                              Telephone: (404) 885-3000
                                                        Facsimile: (404) 885-3900
 and
                                                        Counsel for the Debtors
 PARKER, HUDSON, RAINER & DOBBS LLP
 Rufus T. Dorsey                                        PREVIANT, GOLDBERG, UELMEN, GRATZ,
 1500 Marquis Two Tower                                 MILLER & BRUEGGEMAN, S.C.
 285 Peachtree Center Ave., N.E.                        Frederick Perillo
 Atlanta, Georgia 30303                                 1555 N. River Center Dr., Suite 202
 Telephone: (404) 420-5550                              Milwaukee, WI 53212
 Facsimile: (404) 522-8409                              Telephone: (414) 223-0434
                                                        Facsimile: (414) 271-6308

 Counsel for Yucaipa American Alliance Fund I, LP and   Counsel for the Teamsters National Automobile
 Yucaipa American Alliance (Parallel) Fund I, LP        Transportation Industry Negotiating Committee




 1
  The Debtors in the jointly administered cases are: Allied Holdings, Inc., Case No. 05-12515; Allied
 Automotive Group, Inc., Case No. 05-12516; Allied Systems, Ltd. (L.P.), Case No. 05-12517; Allied
 Systems (Canada) Company, Case No. 05-12518; QAT, Inc., Case No. 05-12519; RMX LLC, Case
 No. 05-12520; Transport Support LLC, Case No. 05-12521; F.J. Boutell Driveaway LLC, Case No. 05-
 12522; Allied Freight Broker LLC, Case No. 05-12523; GACS Incorporated, Case No. 05-12524;
 Commercial Carriers, Inc., Case No. 05-12525; Axis Group, Inc., Case No. 05-12526; Axis Netherlands,
 LLC, Case No. 05-12528; Axis Areta, LLC, Case No. 05-12529; Logistic Technology, LLC, Case
 No. 05-12530; Logistic Systems, LLC, Case No. 05-12531; CT Services, Inc., Case No. 05-12532;
 Cordin Transport LLC, Case No. 05-12533; Terminal Services LLC, Case No. 05-12534; Axis Canada
 Company, Case No. 05-12535; Ace Operations, LLC, Case No. 05-12536; and AH Industries Inc., Case
 No. 05-12537.


 CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563                         Doc 476-3
                                                    Filed        Filed
                                                          03/02/07     05/06/20
                                                                     Entered     Page18:43:12
                                                                             03/02/07 56 of 564 Desc Main
                                                   Document     Page 2 of 74


                                                     TABLE OF CONTENTS

 ARTICLE I. DEFINITIONS AND GENERAL PROVISIONS......................................................2

           1.1        Definitions................................................................................................................2
           1.2        Time .......................................................................................................................22
           1.3        Rules of Interpretation ...........................................................................................22

 ARTICLE II. CLASSIFICATION OF CLAIMS AND INTERESTS; IMPAIRMENT ...............22

           2.1        Summary ................................................................................................................22
           2.2        Deemed Acceptance of Plan ..................................................................................24
           2.3        Deemed Rejection of Plan .....................................................................................24
           2.4        Classes Entitled to Vote on Plan............................................................................24
           2.5        Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code.....................24
           2.6        Prepetition Lender Claims .....................................................................................24

 ARTICLE III. TREATMENT OF CLAIMS AND INTERESTS .................................................24

           3.1        Class 1 et seq. -- Other Secured Claims.................................................................25
           3.2        Class 2 -- Priority Non-Tax Claims. ......................................................................25
           3.3        Class 3 -- Workers’ Compensation Claims............................................................26
           3.4        Class 4A -- General Unsecured Claims. ................................................................27
           3.5        Class 4B -- Insured Claims. ...................................................................................27
           3.6        Class 4C -- Other Insured Claims. .........................................................................28
           3.7        Class 5 -- Intercompany Claims.............................................................................28
           3.8        Class 6---Subordinated General Unsecured Claims. .............................................29
           3.9        Class 7A – Old Allied Holdings Common Stock ..................................................29
           3.10       Class 7B – Old Other Debtors Common Stock. ....................................................29
           3.11       Class 7C -- Old Allied Holdings Stock Rights. .....................................................30
           3.12       Special Provision Governing Unimpaired Claims.................................................30

 ARTICLE IV. TREATMENT OF UNCLASSIFIED CLAIMS....................................................30

           4.1        Summary ................................................................................................................30
           4.2        Unclassified Claims (Applicable to All Debtors). .................................................30

 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
      LEASES.............................................................................................................................33

           5.1        Assumption and Cure of Executory Contracts and Unexpired Leases ..................33
           5.2        Cure of Defaults of Assumed Executory Contracts and Unexpired Leases ..........34
           5.3        Collective Bargaining Agreement..........................................................................35
           5.4        Employment Agreements and Other Benefits. ......................................................35

 ARTICLE VI. MEANS FOR IMPLEMENTATION OF PLAN ..................................................36


                                                                        ii
 CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563                      Doc 476-3
                                                 Filed        Filed
                                                       03/02/07     05/06/20
                                                                  Entered     Page18:43:12
                                                                          03/02/07 57 of 564 Desc Main
                                                Document     Page 3 of 74


          6.1      Continued Corporate Existence and Vesting of Assets in Reorganized
                   Debtors...................................................................................................................36
          6.2      Substantive Consolidation of Claims against Debtors for Plan Purposes
                   Only........................................................................................................................37
          6.3      Exit Financing........................................................................................................37
          6.4      Sources of Cash for Distribution............................................................................38
          6.5      Reinstatement of Interests of Allied Holdings in its Affiliates..............................38
          6.6      Corporate and Limited Liability Company Action................................................38
          6.7      Effectuating Documents; Further Transactions .....................................................38
          6.8      Exemption from Certain Transfer Taxes and Recording Fees...............................38
          6.9      Further Authorization.............................................................................................39
          6.10     Canadian Operations Sale ......................................................................................39
          6.11     Retained Actions....................................................................................................39
          6.12     Other Documents and Actions ...............................................................................40
          6.13     Corporate Action....................................................................................................40
          6.14     Retiree Benefits......................................................................................................40
          6.15     Employee Claims ...................................................................................................41
          6.16     Good Faith .............................................................................................................41
          6.17     Executory Contracts and Unexpired Leases Entered Into, and Other
                   Obligations Incurred After, the Petition Date ........................................................41
          6.18     Security Interests and Liens ...................................................................................41

 ARTICLE VII. PROVISIONS REGARDING CORPORATE GOVERNANCE OF
      REORGANIZED DEBTORS............................................................................................41

          7.1      Amended Governing Documents and Amended By-Laws....................................41
          7.2      Directors and Officers of Reorganized Debtors.....................................................42
          7.3      New Employment, Retirement, Indemnification and Other Related
                   Agreements and Incentive Compensation Programs .............................................42
          7.4      Effectuating Documents and Further Transactions................................................42
          7.5      Authorization and Issuance of New Common Stock.............................................43
          7.6      Reserve...................................................................................................................43
          7.7      Listing of New Allied Holdings Common Stock...................................................43

 ARTICLE VIII. VOTING AND DISTRIBUTIONS.....................................................................43

          8.1      Voting of Claims....................................................................................................43
          8.2      Nonconsensual Confirmation.................................................................................43
          8.3      Acceptance by Class of Creditors ..........................................................................43
          8.4      Distributions for Claims Allowed as of the Effective Date ...................................44
          8.5      Disbursing Agent ...................................................................................................44
          8.6      Distributions of Cash .............................................................................................44
          8.7      No Interest on Claims or Interests .........................................................................44
          8.8      Delivery of Distributions .......................................................................................45
          8.9      Distributions to Holders as of the Record Date .....................................................45
          8.10     De Minimis Distributions ......................................................................................46
          8.11     Fractional Securities, Fractional Dollars................................................................46
                                                                    iii
 CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563                        Doc 476-3
                                                   Filed        Filed
                                                         03/02/07     05/06/20
                                                                    Entered     Page18:43:12
                                                                            03/02/07 58 of 564 Desc Main
                                                  Document     Page 4 of 74


           8.12       Compliance with Tax Requirements......................................................................46
           8.13       No Duplicate Distributions ....................................................................................47
           8.14       Distributions in U.S. Dollars..................................................................................47

 ARTICLE IX. PROCEDURES FOR TREATING AND RESOLVING DISPUTED
      CLAIMS ............................................................................................................................47

           9.1        Objections to Claims..............................................................................................47
           9.2        Authority to Prosecute Objections .........................................................................47
           9.3        No Distributions Pending Allowance ....................................................................49
           9.4        Estimation of Claims..............................................................................................49
           9.5        Distributions After Allowance...............................................................................49
           9.6        Intentionally Omitted. ............................................................................................49
           9.7        Claims Covered by Insurance Policy.....................................................................49

 ARTICLE X. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
      EFFECTIVE DATE OF THE PLAN ................................................................................50

           10.1       Conditions to Confirmation ...................................................................................50
           10.2       Conditions to the Effective Date............................................................................51
           10.3       Waiver of Conditions.............................................................................................52
           10.4       Non-Waivable Conditions to the Effective Date ...................................................53
           10.5       Effect of Failure of Conditions ..............................................................................53
           10.6       Order Denying Confirmation.................................................................................53

 ARTICLE XI. EFFECT OF PLAN ON CLAIMS AND INTERESTS.........................................54

           11.1  Revesting of Assets................................................................................................54
           11.2  Discharge of Claims and Termination of Interests ................................................54
           11.3  Cancellation of Claims and Interests .....................................................................54
           11.4  Release by Debtors of Certain Parties ...................................................................55
           11.5  [Release by the Debtors of the DIP Lenders..........................................................57
           11.6  Release by Holders of Claims and Interests. .........................................................57
           11.7  Releases Reasonable; Bankruptcy Court’s Exclusive Jurisdiction Related
                 Thereto. ..................................................................................................................58
           11.8 Setoffs ....................................................................................................................58
           11.9 Exculpation and Limitation of Liability ................................................................58
           11.10 Injunction ...............................................................................................................59
           11.11 Effect of Confirmation...........................................................................................59

 ARTICLE XII. RETENTION AND SCOPE OF JURISDICTION OF THE
      BANKRUPTCY COURT..................................................................................................60

           12.1       Retention of Jurisdiction ........................................................................................60
           12.2       Alternative Jurisdiction..........................................................................................62
           12.3       Final Decree ...........................................................................................................62

 ARTICLE XIII. MISCELLANEOUS PROVISIONS...................................................................62
                                    iv
 CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563                   Doc 476-3
                                              Filed        Filed
                                                    03/02/07     05/06/20
                                                               Entered     Page18:43:12
                                                                       03/02/07 59 of 564 Desc Main
                                             Document     Page 5 of 74


         13.1    Modification of the Plan ........................................................................................62
         13.2    Revocation of the Plan ...........................................................................................63
         13.3    Exemption From SEC Registration .......................................................................63
         13.4    Exemption from Securities Laws...........................................................................63
         13.5    Initial Offer and Sale Exempt from Registration...................................................63
         13.6    Applicable Law......................................................................................................63
         13.7    Plan Supplement ....................................................................................................64
         13.8    Filing or Execution of Additional Documents.......................................................64
         13.9    Withholding and Reporting Requirements ............................................................64
         13.10   Waiver of Rule 62(a) of the Federal Rules of Civil Procedure..............................64
         13.11   Allocation of Plan Distributions between Principal and Interest...........................64
         13.12   Dissolution of Creditors’ Committee.....................................................................64
         13.13   Preparation of Estates’ Returns and Resolution of Tax Claims.............................65
         13.14   Headings ................................................................................................................65
         13.15   Confirmation of Plans for Separate Debtors..........................................................65
         13.16   No Admissions; Objection to Claims ....................................................................65
         13.17   Survival of Settlements ..........................................................................................65
         13.18   No Waiver..............................................................................................................65
         13.19   No Bar to Suits.......................................................................................................66
         13.20   Successors and Assigns..........................................................................................66
         13.21   Severability of Plan Provisions..............................................................................66
         13.22   Post-Effective Date Effect of Evidences of Claims or Interests ............................66
         13.23   Conflicts.................................................................................................................66
         13.24   Exhibits/Schedules.................................................................................................66
         13.25   No Injunctive Relief...............................................................................................67
         13.26   Rounding................................................................................................................67
         13.27   Saturday, Sunday or Legal Holiday .......................................................................67
         13.28   Entire Agreement ...................................................................................................67
         13.29   Service of Certain Plan Exhibits and Disclosure Statement Exhibits....................67
         13.30   Service of Documents ............................................................................................67




                                                                  v
 CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563          Doc 476-3
                                     Filed        Filed
                                           03/02/07     05/06/20
                                                      Entered     Page18:43:12
                                                              03/02/07 60 of 564 Desc Main
                                    Document     Page 6 of 74


                                            INTRODUCTION

               Allied   Holdings,    Inc.   and   the   Affiliated   Debtors   (collectively,   the

       “Debtors”),Yucaipa American Alliance Fund I, LP and Yucaipa Alliance (Parallel) Fund

       I, LP (collectively, “Yucaipa”) and The Teamsters National Automobile Transportation

       Industry Negotiating Committee (“TNATINC”) hereby propose this Joint Plan of

       Reorganization (defined hereinafter as the “Plan”) for the resolution of the outstanding

       Claims against and Interests in the Debtors. Yucaipa and TNATINC are the proponents

       of this Plan within the meaning of Section 1129 of the Bankruptcy Code.

               The Creditors’ Committee has endorsed the Plan, subject to, among other things,

       review and approval of the Plan Supplement and other Plan documentation, as well as

       negotiation of certain related matters, including, without limitation, documentation of the

       issuance and Distribution of the New Common Stock, including anti-dilution provisions

       in respect thereof, appropriate post-Effective Date protections for the rights of minority

       shareholders, any proposed sale of assets, terms of any funding and exit financing, and

       other review and approval rights in connection with the Confirmation process.

               Reference is made to the Plan Proponents’ Disclosure Statement dated as of

       March 2, 2007 for a discussion of the Debtors’ history, businesses, results of operations,

       historical financial information, projections and properties, and for a summary of the Plan

       and certain related matters. There also are other agreements and documents, which are or

       will be filed with the Bankruptcy Court, that are referenced in the Plan and/or the

       Disclosure Statement and that will be available for review. All referenced documents are

       or will be accessible on the website http://administar.net/allied/indexmain.htm under the

       link for “Disclosure Statement and Plan”.         Capitalized terms not defined in this



       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563        Doc 476-3
                                   Filed        Filed
                                         03/02/07     05/06/20
                                                    Entered     Page18:43:12
                                                            03/02/07 61 of 564 Desc Main
                                  Document     Page 7 of 74


       Introduction shall have the meanings ascribed to them in Article I hereof or as otherwise

       specified in the first paragraph of Section 1.1 below.

               Under the Plan, the Debtors will be reorganized through, among other things, the

       consummation of the following transactions: (i) payment in Cash of the DIP Facility

       Claims, (ii) payment in Cash, Reinstatement, return of collateral or other treatment of

       Other Secured Claims agreed between the holder of each such Claim and Yucaipa,

       (iii) distribution of New Common Stock on a Pro Rata basis to the holders of Allowed

       General Unsecured Claims, (iv) cancellation of the existing Interests in the Debtors,

       (v) assumption of Assumed Contracts, and (vi) the funding of the Exit Financing.

               Under Section 1125(b) of the Bankruptcy Code, a vote to accept or reject the Plan

       cannot be solicited from holders of claims and/or interests until such time as the

       Disclosure Statement has been approved by the Bankruptcy Court. The Plan Proponents

       urge all holders of Claims entitled to vote on the Plan to read the Plan, the Disclosure

       Statement and the exhibits attached hereto and thereto in their entirety before voting to

       accept or reject the Plan.     To the extent, if any, that the Disclosure Statement is

       inconsistent with the Plan, the Plan will govern. No solicitation materials other than the

       Disclosure Statement and any schedules and exhibits attached thereto or referenced

       therein, or otherwise enclosed with the Disclosure Statement served by the Plan

       Proponents on interested parties, have been authorized by the Plan Proponents or the

       Bankruptcy Court for use in soliciting acceptances of the Plan.

                                       ARTICLE I.
                          DEFINITIONS AND GENERAL PROVISIONS

               1.1   Definitions. As used in the Plan, capitalized terms have the meanings set
       forth below. Any capitalized term that is not otherwise defined herein, but that is used in


                                                    2
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563        Doc 476-3
                                   Filed        Filed
                                         03/02/07     05/06/20
                                                    Entered     Page18:43:12
                                                            03/02/07 62 of 564 Desc Main
                                  Document     Page 8 of 74


       the Bankruptcy Code, the Bankruptcy Rules or the local rules of the Bankruptcy Court,
       will have the meaning given to that term in the Bankruptcy Code, the Bankruptcy Rules
       or the local rules of the Bankruptcy Court, as applicable.

                      (1)    “Ace Operations” means Ace Operations, LLC, a Georgia limited
       liability company.

                      (2)     “Administrative Expense Claim” means a Claim for payment of an
       administrative expense of a kind specified in Section 503(b) or 1114(e)(2) of the
       Bankruptcy Code and/or entitled to priority pursuant to Sections 507(a)(1) or 507(b) of
       the Bankruptcy Code, including, but not limited to, (a) the actual, necessary costs and
       expenses, incurred on or after the Petition Date, of preserving the Estates and operating
       the business of the Debtors, (b) Professional Compensation, (c) any payment to be made
       under this Plan to cure a default on an executory contract or unexpired lease that is
       assumed pursuant to Section 365 of the Bankruptcy Code, (d) Allowed Claims entitled to
       be treated as Administrative Claims pursuant to a Final Order of the Bankruptcy Court
       and, (e) Indenture Trustee Fees and Expenses and (f) all fees and charges assessed
       against the Estates under chapter 123 of title 28, United States Code.

                       (3)     “Administrative Expense Claim Bar Date” means the first Business
       Day that is thirty (30) days following the Effective Date, except as specifically set forth
       in the Plan or a Final Order.

                     (4)    “Affiliates” has the meaning given such term by Section 101(2) of
       the Bankruptcy Code.

                     (5)    “Allied Automotive” means Allied Automotive Group, Inc., a
       Georgia corporation.

                     (6)    “Allied Canada” means Allied Systems (Canada) Company, a
       Nova Scotia unlimited.

                     (7)     “Allied Freight Broker” means Allied Freight Broker LLC, a
       Delaware limited liability company.

                      (8)    “Allied Holdings” means Allied Holdings, Inc., a Georgia
       corporation.

                      (9)    “Allied Systems” means Allied Systems, LTD. (L.P.)

                      (10) “Allowed” when used herein together with the term Claim, means
       a Claim or any portion thereof that (i) has been allowed by a Final Order of the
       Bankruptcy Court; (ii) is listed in any of the Debtors’ respective Schedules (less any
       amounts paid on account of such Claim after the Petition Date), as such Schedules may
       be amended from time to time in accordance with Bankruptcy Rule 1009, and for which
       no contrary proof of Claim has been timely Filed, other than a Claim that is listed in any
       of the Debtors’ Schedules at zero or as disputed, contingent, or unliquidated; (iii) is
       evidenced by a proof of Claim that has been Filed with the Bankruptcy Court or the

                                                    3
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm  Doc 2563        Doc 476-3
                                   Filed        Filed
                                         03/02/07     05/06/20
                                                    Entered     Page18:43:12
                                                            03/02/07 63 of 564 Desc Main
                                  Document     Page 9 of 74


       Claims Agent on or before the Bar Date (or Administrative Expense Claim Bar Date if an
       Administrative Expense Claim) or deemed to be timely filed pursuant to any Final Order
       of the Bankruptcy Court or under applicable law, and as to which (A) no objection to its
       allowance has been timely Filed, or (B) any objection to its allowance has been settled or
       withdrawn, or has been overruled by a Final Order; or (iv) is Allowed pursuant to the
       terms of this Plan, including Indenture Trustee Fees and Expenses (regardless of whether
       such Claim has been listed by the Debtors in their Schedules and regardless of whether a
       proof of Claim has been filed in respect thereof); provided, however, that Claims allowed
       solely for the purpose of voting to accept or reject this Plan pursuant to an order of the
       Bankruptcy Court shall not be considered Allowed Claims for the purposes of
       distribution under this Plan. An Allowed Interest shall have a correlative meaning.

                       (11) “Amended By-Laws” means the amended by-laws of the
       Reorganized Debtors prepared pursuant to Section 7.1 of this Plan, which shall be in
       substantially the forms contained in the Plan Supplement.

                       (12) “Amended Governing Documents” means the amended and
       restated articles of incorporation, partnership agreement or limited liability company
       operating agreement, as the case may be, of each of the Reorganized Debtors prepared
       pursuant to Section 7.1 of this Plan, which shall be in substantially the forms contained in
       the Plan Supplement.

                      (13) “Assets” means, collectively, all of the legal and equitable interests
       of the Debtors in the property, as defined by Section 541 of the Bankruptcy Code of the
       Estates of the Debtors (including, without limitation, all of the assets, property, interests
       (including equity interests) and effects, real and personal, tangible and intangible,
       including all Avoidance Actions), wherever situated as such properties exist on the
       Effective Date or thereafter.

                       (14) “Avoidance Action” means any claim or cause of action of an
       Estate arising out of or maintainable pursuant to Sections 502, 510, 541, 542, 543, 544,
       545, 547, 548, 549, 550, 551, or 553 of the Bankruptcy Code or under any other similar
       applicable law, regardless of whether or not such action has been commenced prior to the
       Effective Date.

                      (15)    “Axis Areta” means Axis Areta, LLC, a Georgia limited liability
       company.

                       (16) “Axis Canada” means Axis Canada Company, a Nova Scotia
       unlimited liability company.

                      (17)    “Axis Group” means Axis Group, Inc., a Georgia corporation.

                        (18) “Axis Netherlands” means Axis Netherlands, LLC, a Georgia
       limited liability company.




                                                    4
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 64 of 564 Desc Main
                           Document    Page 10 of 74


                      (19) “Ballot” means each of the ballot forms that are distributed with
       the Disclosure Statement to Holders of Claims included in Classes that are Impaired
       under this Plan and are entitled to vote to accept or reject this Plan.

                       (20) “Bankruptcy Code” means title 11 of the United States Code, as in
       effect on the Petition Date and as thereafter amended, if such amendments are made
       applicable to the Chapter 11 Cases.

                       (21) “Bankruptcy Court” means the United States Bankruptcy Court for
       the Northern District of Georgia, Atlanta Division or, in the event such court ceases to
       exercise jurisdiction over any Chapter 11 Case, the District Court or such court or adjunct
       thereof that exercises jurisdiction over such Chapter 11 Case in lieu of the United States
       Bankruptcy Court for the Northern District of Georgia, Atlanta Division.

                      (22) “Bankruptcy Rules” means, collectively, the Federal Rules of
       Bankruptcy Procedure and the Official Bankruptcy Forms, as in effect on the Petition
       Date and as thereafter amended, if such amendments are made applicable to the Chapter
       11 Cases, the Federal Rules of Civil Procedure, as applicable, to the Chapter 11 Cases or
       proceedings therein, and the Local Rules of the Bankruptcy Court, as applied to the
       Chapter 11 Cases or proceedings therein, as the case may be.

                      (23) “Bar Date” means the applicable bar date by which a proof of
       Claim must be or must have been Filed, as established by an order of the Bankruptcy
       Court, including the Bar Date Order and the Confirmation Order.

                      (24) “Bar Date Order” means that certain Order Establishing a Bar Date
       for Filing Proofs of Claim and Approving the Manner and Notice Thereof entered by the
       Bankruptcy Court on November 16, 2005 [Docket No. 731].

                     (25)     “Business Day” means any day on which commercial banks are
       open for business, and not authorized to close, in the City of New York, New York,
       except any Saturday, Sunday or any day designated as a legal holiday in Bankruptcy Rule
       9006(a).

                      (26) “Canadian Operations Sale” shall have the meaning set forth in
       Section 6.10 hereof.

                      (27)    “Cash” means legal tender of the United States of America and
       equivalents thereof.

                       (28) “Causes of Action” means all claims, actions, Avoidance Actions,
       choses in action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
       specialties, covenants, contracts, controversies, agreements, promises, variances,
       trespasses, damages, judgments, remedies, rights of set-off, third-party claims,
       subrogation claims, contribution claims, reimbursement claims, indemnity claims,
       counterclaims, and cross-claims (including, but not limited to, all claims and any
       avoidance, recovery, subordination or other actions against insiders and/or any other
       entities under the Bankruptcy Code) of any of the Debtors, the Debtors-in-Possession,

                                                   5
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 65 of 564 Desc Main
                           Document    Page 11 of 74


       and/or the Estates (including, but not limited to, those actions set forth in the Plan
       Supplement) that are or may be pending on the Effective Date or instituted by the
       Reorganized Debtors after the Effective Date against any entity, based in law or equity,
       including, but not limited to, under the Bankruptcy Code, whether direct, indirect,
       derivative, or otherwise and whether asserted or unasserted as of the date of entry of the
       Confirmation Order.

                       (29) “Chapter 11 Case” means, with respect to each Debtor, the Chapter
       11 Case initiated by such Debtor’s filing on the Petition Date of a voluntary petition for
       relief in the Bankruptcy Court under chapter 11 of the Bankruptcy Code. The Chapter 11
       Cases are being jointly administered in the Bankruptcy Court as Bankruptcy Case No. 05-
       12515-CRM pursuant to the Order Directing Joint Administration of Cases entered by the
       Bankruptcy Court on August 1, 2005.

                     (30) “Claim” means a claim against one of the Debtors (or all or some
       of them) whether or not asserted or Allowed, as defined in Section 101(5) of the
       Bankruptcy Code.

                      (31) “Claims Agent” means JPMorgan Trust Company, National
       Association, 8475 Western Way, Suite 110, Jacksonville, FL 32256.

                      (32) “Claims Objection Deadline” means the later of the first Business
       Day which is (i) one hundred twenty (120) days after the Effective Date, or (ii) such other
       time as may be ordered by the Bankruptcy Court, as such dates may be from time to time
       extended by the Bankruptcy Court without further notice to parties in interest.

                      (33) “Class” means a category of Claims or Interests designated
       pursuant to the Plan.

                    (34) “Commercial Carriers” means Commercial Carriers, Inc., a
       Michigan corporation.

                      (35) “Confirmation” means the entry of the Confirmation Order on the
       docket of the Bankruptcy Court, within the meaning of Bankruptcy Rules 5003 and 9021.

                      (36) “Confirmation Date” means the date on which the Bankruptcy
       Court enters the Confirmation Order on its docket, within the meaning of Bankruptcy
       Rules 5003 and 9021.

                      (37) “Confirmation Hearing” means the hearing before the Bankruptcy
       Court held to consider confirmation of this Plan and related matters under Section 1128
       of the Bankruptcy Code, as such hearing may be continued.

                     (38) “Confirmation Order” means the order entered by the Bankruptcy
       Court confirming the Plan.

                       (39) “Contract/Lease Schedule” shall have the meaning ascribed to it in
       Section 5.1 of the Plan.

                                                    6
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 66 of 564 Desc Main
                           Document    Page 12 of 74


                        (40) “Cordin Transport” means Cordin Transport LLC, a Delaware
       limited liability company.

                       (41) “Creditors’ Committee” means the official committee of unsecured
       creditors of the Debtors appointed by the United States Trustee in the Chapter 11 Cases
       pursuant to Section 1102 of the Bankruptcy Code as its composition may be changed
       from time to time by addition, resignation and/or removal of its members.

                      (42)   “CT Services” means CT Services, Inc., a Michigan corporation.

                      (43) “Cure Amount” means the amount required to satisfy any Debtor’s
       obligations under Section 365(b) of the Bankruptcy Code with respect to such Debtor’s
       assumption of any executory contract or unexpired lease.

                     (44) “Debtor” means, individually, Allied Holdings, Allied Automotive,
       Allied Systems, Allied (Canada), QAT, RMX, Transport Support, F.J. Boutell, Allied
       Freight Broker, GACS Incorporated, Commercial Carriers, Axis Group, Axis
       Netherlands, Axis Areta, Logistic Technology, Logistic Systems, CT Services, Cordin
       Transport, Terminal Services, Axis Canada, Ace Operations, and AH Industries, each of
       which is a Debtor in its Chapter 11 Case.

                      (45) “Debtor-in-Possession” means the Debtors in their capacities as
       debtors in debtors in possession in the Chapter 11 Cases pursuant to sections 1107(a) and
       1108 of the Bankruptcy Code

                     (46) “Deficiency Amount” means the amount, if any, by which the
       Allowed amount of a Secured Claim exceeds the value of the collateral securing such
       Claim or the amount by which a Claim subject to setoff exceeds the amount of any setoff.

                      (47) “Deficiency Claim” means any Claim against a Debtor
       representing a Deficiency Amount.

                       (48) “Designated Notice” means notice and an opportunity for a hearing
       as defined in Section 102(1) of the Bankruptcy Code, with notice limited to the Debtors,
       the Plan Proponents, the Creditors’ Committee (if still in existence at such time), the
       United States Trustee, and other parties in interest who, after entry of the Confirmation
       Order, file a request for such notice with the Clerk of the Bankruptcy Court and serve a
       copy of same on counsel for the Debtors. Until and including the earlier of (a) the
       Effective Date and (b) thirty (30) days after the Confirmation Date, Designated Notice
       means notice pursuant to that certain Order Establishing Notice Procedures entered by the
       Bankruptcy Court on August 2, 2005 in the Chapter 11 Case [Docket No. 46].

                      (49) “DIP Credit Documents” means that certain Senior Secured,
       Super-Priority Debtor-in-Possession Credit Agreement, dated as of August 1, 2005, as
       amended, supplemented or otherwise modified from time to time, and all documents
       executed in connection therewith by and between the Debtors as borrowers and General
       Electric as Administrative Agent, Collateral Agent, Revolver Agent and co-Syndication
       Agent, Morgan Stanley Senior Funding, Inc., as Term Loan A Agent, Term Loan B

                                                   7
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 67 of 564 Desc Main
                           Document    Page 13 of 74


       Agent, Term Loan C Agent, co-Syndication Agent, co-Bookrunner and co-Term Loan B
       Lead Arranger and the other Lenders signatory thereto from time to time.

                      (50) “DIP Lender Claim” means all Secured Claims arising under or
       pursuant to the DIP Credit Documents.

                        (51)   “DIP Lenders” means the Secured Parties as defined by the DIP
       Loan Facility.

                      (52) “DIP Liens” means the Liens of the DIP Lenders on the Assets as
       previously granted pursuant to the Final DIP Order, subject to the limitations set forth
       therein.

                      (53) “DIP Loan Facility” means that certain debtor-in-possession
       senior, secured credit facility entered into pursuant to the DIP Credit Documents.

                        (54)   “DIP Loan Facility Borrowers” means Allied Holdings and Allied
       Systems.

                       (55) “DIP Loan Facility Guarantors” means Ace Operations, AH
       Industries, Allied Automotive, Allied Canada, Allied Freight Broker, Axis Areta, Axis
       Canada, Axis Group, Axis Netherlands, Commercial Carriers, Cordin Transport, CT
       Services, FJ Boutell, GACS, Logistic Systems, Logistic Technology, QAT, RMX,
       Terminal Services, and Transport Support.

                      (56)    “Disbursing Agent” means any entity (including any Reorganized
       Debtor and any Third Party Disbursing Agent), in its capacity as a disbursing agent
       pursuant to Section 8.5.

                        (57) “Disclosure Statement” means the written disclosure statement that
       relates to this Plan, as approved by the Bankruptcy Court pursuant to Section 1125 of the
       Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be
       amended, modified or supplemented from time to time in accordance with applicable law.

                      (58) “Disclosure Statement Hearing” means the hearing held pursuant
       to Bankruptcy Code Section 1125(b) and Bankruptcy Rule 3017(a), including any
       continuances thereof, at which the Bankruptcy Court considers the adequacy of the
       Disclosure Statement.

                      (59) “Disputed Claim” means (a) if no proof of Claim has been Filed by
       the applicable Bar Date, a Claim that is listed on a Debtor’s Schedules as other than
       disputed, contingent or unliquidated, but as to which an objection has been Filed on or
       before the Claims Objection Deadline, and such objection has not been withdrawn or
       denied by a Final Order; (b) if no proof of Claim has been Filed by the applicable Bar
       Date, a Claim that is listed on a Debtor’s Schedules as disputed, contingent or
       unliquidated; or (c) if a proof of Claim or request for payment of an Administrative
       Expense Claim has been Filed by the Bar Date (or the Administrative Expense Claim Bar
       Date, as the case may be) or has otherwise been deemed timely filed under applicable

                                                   8
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 68 of 564 Desc Main
                           Document    Page 14 of 74


       law: (i) a Claim for which no corresponding Claim is listed on a Debtor’s Schedules;
       (ii) a Claim for which a corresponding Claim is listed on a Debtor’s Schedules as other
       than disputed, contingent or unliquidated, but the nature or amount of the Claim as
       asserted in the proof of Claim varies from the nature and amount of such Claim as it is
       listed on the Schedules; (iii) a Claim for which a corresponding Claim is listed on a
       Debtor’s Schedules as disputed, contingent or unliquidated; or (iv) a Claim for which an
       objection has been Filed by a Debtor or Reorganized Debtor or, prior to the Confirmation
       Date, any other party in interest, by the Claims Objection Deadline, and such objection
       has not been withdrawn or denied by a Final Order.

                    (60) “Distribution” means any distribution by the Debtors or
       Reorganized Debtors to a Holder of an Allowed Claim or Interest.

                      (61) “Distribution Record Date” means the date selected in the
       Confirmation Order or any other Final Order of the Bankruptcy Court for determining
       which holders of Claims are eligible to receive distributions hereunder, and shall be the
       close of business on the Confirmation Date (or such other date established by Bankruptcy
       Court order).

                      (62) “District Court” means the United States District Court for the
       Northern District of Georgia, Atlanta Division.

                      (63) “Effective Date” means the date specified by Yucaipa (after
       consultation with the Debtors and the Creditors’ Committee) in a notice filed by the
       Debtors or Yucaipa with the Bankruptcy Court as the date on which this Plan shall take
       effect, which date shall be not more than five (5) Business Days after the date on which
       the conditions to the Effective Date provided for in this Plan have been satisfied or
       waived.

                     (64) “Employee Wage Order” means that certain Order Authorizing
       Payment of Prepetition Wages, Certain Employee Benefits and Related Expenses entered
       on August 2, 2005 by the Bankruptcy Court.

                    (65)     “Entity” means an entity as defined in Section 101(15) of the
       Bankruptcy Code.

                    (66) “ERISA” means the Employee Retirement Income Security Act of
       1974, as amended, and any successor statute thereto.

                       (67) “Estate” means, with regard to each Debtor, the estate that was
       created by the commencement by a Debtor of a Chapter 11 Case pursuant to Section 541
       of the Bankruptcy Code, and shall be deemed to include, without limitation, any and all
       rights, powers, and privileges of such Debtor and any and all Assets and interests in
       property, whether real, personal or mixed, rights, causes of action, avoidance powers or
       extensions of time that such Debtor or such estate shall have had as of the
       commencement of the Chapter 11 Case, or which such Estate acquired after the
       commencement of the Chapter 11 Case, whether by virtue of Sections 541, 544, 545,
       546, 547, 548, 549 or 550 of the Bankruptcy Code, or otherwise.

                                                   9
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 69 of 564 Desc Main
                           Document    Page 15 of 74


                     (68) “Estates” means, collectively, the Estates created for the Debtors in
       the Chapter 11 Cases.

                      (69) “Exit Financing” means the debt or equity financing to be provided
       on the Effective Date to the Reorganized Debtors to (a) fund the Debtors’ Cash payment
       obligations under the Plan and (b) provide the Reorganized Debtors’ anticipated working
       capital needs on and after the Effective Date.

                      (70) “Exit Financing Lenders” means the lenders to be identified by the
       Debtors in the Plan Supplement that will provide the financing contemplated by the Exit
       Financing.

                       (71) “File” or “Filed” means file, filed or filing with the Bankruptcy
       Court or its authorized designee in the Chapter 11 Cases.

                      (72)   “Final Decree” means the decree contemplated under Bankruptcy
       Rule 3022.

                      (73)     “Final DIP Order” means the Final Order (i) Authorizing Debtors
       to Obtain Postpetition Financing Pursuant to Section 364 of the Bankruptcy Code,
       (ii) Granting Liens and Super-Priority Claims, (iii) Granting Adequate Protection to
       Prepetition Agents and Prepetition Secured Lenders, and (iv) Authorizing Use of Cash
       Collateral, Prohibiting Setoffs, and Providing Adequate Protection to the Bank of Nova
       Scotia entered by the Bankruptcy Court on August 24, 2005 [Docket No. 210].

                        (74) “Final Order” means an order or judgment of the Bankruptcy
       Court, or other court of competent jurisdiction, as entered on the docket in any Chapter
       11 Case or the docket of any other court of competent jurisdiction, that has not been
       reversed, stayed, modified or amended, and as to which the time to appeal or seek
       certiorari or move for a new trial, reargument or rehearing has expired, and no appeal or
       petition for certiorari or other proceedings for a new trial, reargument or rehearing has
       been timely taken, or as to which any appeal that has been taken or any petition for
       certiorari that has been timely filed has been withdrawn or resolved by the highest court
       to which the order or judgment was appealed or from which certiorari was sought or the
       new trial, reargument or rehearing will have been denied or resulted in no modification of
       such order, provided, however, that the possibility that a motion under Rule 59 or Rule 60
       of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
       Rules or applicable state court rules of civil procedure, may be Filed with respect to such
       order, shall not cause such order not to be a Final Order.

                        (75) “FJ Boutell” means F.J. Boutell Driveaway, LLC, a Delaware
       limited liability company.

                      (76)   “GACS” means GACS Incorporated, a Georgia corporation.

                      (77) “General Unsecured Claim” means a Claim against any Debtor
       other than an Administrative Expense Claim, a Priority Tax Claim, a Priority Non-Tax
       Claim, a DIP Facility Claim, Prepetition Loan Facility Claim, an Insured Claim (to the

                                                   10
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 70 of 564 Desc Main
                           Document    Page 16 of 74


       extent paid by insurance), an Other Secured Claim, a Workers’ Compensation Claim, a
       Subordinated General Unsecured Claim, an Intercompany Claim or a claim arising out of
       Old Common Stock or Old Allied Holdings Stock Rights. General Unsecured Claims
       shall include any Deficiency Claims of a holder of a Secured Claim.

                      (78)    “Holder” means a holder of a Claim or Interest, as applicable.

                      (79)    “IBT” means the International Brotherhood of Teamsters.

                      (80) “Impaired” means with respect to any Class of Claims or Interests,
       a Claim or Interest that is impaired within the meaning of Section 1124 of the Bankruptcy
       Code.

                      (81) “Indenture Trustee” means Wells Fargo Bank, National
       Association, as trustee, or any successor trustee, under the Prepetition Notes Indenture.

                      (82) “Indenture Trustee Charging Lien” means any Lien or other
       priority in payment or right available to the Indenture Trustee pursuant to the Prepetition
       Notes Indenture or otherwise available to the Indenture Trustee under applicable law, for
       the payment of Indenture Trustee Fees and Expenses.

                     (83) “Indenture Trustee Fees and Expenses” means the reasonable fees
       and expenses of the Indenture Trustee (including reasonable attorneys fees) allowable
       under the Prepetition Notes Indenture.

                      (84)    “Initial Board” shall have the meaning set forth in Section 7.2 of
       the Plan.

                      (85) “Insured Claim” means any Tort Claim arising from an incident or
       occurrence alleged to have occurred prior to the Effective Date that is covered under an
       insurance policy, including the Debtors’ self-insured retention, other than a workers’
       compensation insurance policy, applicable to the Debtors or their businesses.

                      (86) “Intercompany Claim” means any Claim that is or could be
       asserted by any Debtor(s) or its/their Estate(s) against any other Debtor(s) or its/their
       Estate(s).

                     (87) “Interest” means any equity security of any Debtor (as defined in
       Section 101(16) of the Bankruptcy Code).

                     (88) “KERP” means that certain key employee retention program
       approved by the Bankruptcy Court on December 19, 2005 [Docket No. 829] and
       implemented by supplemental order entered by the Bankruptcy Court on January 6, 2006
       [Docket No. 905].

                    (89)      “Lien” has the meaning set forth in Section 101(37) of the
       Bankruptcy Code.


                                                    11
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 71 of 564 Desc Main
                           Document    Page 17 of 74


                        (90) “Logistic Systems” means Logistic Systems, LLC, a Georgia
       limited liability company.

                     (91) “Logistic Technology” means Logistic Technology, LLC, a
       Georgia limited liability company.

                        (92) “Material Adverse Effect” means any material adverse change in
       the assets, liabilities, operations, business, property or prospects of the Debtors’ or
       Reorganized Debtors’ businesses, in each case taken as a whole.

                      (93) “New Ace Operations Common Stock” means the membership
       interests in Reorganized Ace Operations, authorized hereunder on the Effective Date and
       any additional membership interests authorized for the purposes specified herein and as
       further described in the Amended Governing Documents.

                      (94) “New AH Industries Common Stock” means the shares of
       common stock of Reorganized AH Industries, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Amended Governing Documents.

                      (95) “New Allied Automotive Common Stock” means the shares of
       common stock of Reorganized Allied Automotive, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Amended Governing Documents.

                      (96) “New Allied Canada Common Stock” means the shares of
       common stock of Reorganized Allied Canada, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Amended Governing Documents.

                      (97) “New Allied Freight Broker Common Stock” means the
       membership interests in Reorganized Allied Freight Broker, authorized hereunder on the
       Effective Date and any additional membership interests authorized for the purposes
       specified herein and as further described in the Amended Governing Documents.

                      (98) “New Allied Holdings Common Stock” means the shares of
       common stock of Reorganized Allied Holdings, par value $0.01 per share, authorized
       hereunder on the Effective Date for Distribution to Holders of Allowed Claims in Classes
       4A, 4B and 4C pursuant to the Plan and any additional shares authorized for the purposes
       specified herein and as further described in the Amended Governing Documents.

                      (99) “New Allied Systems Common Stock” means the partnership
       interests of Reorganized Allied Systems, authorized hereunder on the Effective Date and
       any partnership interests authorized for the purposes specified herein and as further
       described in the Amended Governing Documents.

                     (100) “New Axis Areta Common Stock” means the membership interests
       in Reorganized Axis Areta, authorized hereunder on the Effective Date and any

                                                  12
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 72 of 564 Desc Main
                           Document    Page 18 of 74


       additional membership interests authorized for the purposes specified herein and as
       further described in the Amended Governing Documents.

                      (101) “New Axis Canada Common Stock” means the shares of common
       stock of Reorganized Axis Canada, par value $0.01 per share, authorized hereunder on
       the Effective Date and any additional shares authorized for the purposes specified herein
       and as further described in the Amended Governing Documents.

                      (102) “New Axis Group Common Stock” means the shares of common
       stock of Reorganized Axis Group, par value $0.01 per share, authorized hereunder on the
       Effective Date and any additional shares authorized for the purposes specified herein and
       as further described in the Amended Governing Documents.

                       (103) “New Axis Netherlands Common Stock” means the membership
       interests in Reorganized Axis Netherlands, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Amended Governing Documents.

                      (104) “New Commercial Carriers Common Stock” means the shares of
       common stock of Reorganized Commercial Carriers, par value $0.01 per share,
       authorized hereunder on the Effective Date and any additional shares authorized for the
       purposes specified herein and as further described in the Amended Governing
       Documents.

                     (105) “New Common Stock” means, collectively, as applicable the
       shares of common stock, membership interests and partnership interests of each of the
       Reorganized Debtors as of the Effective Date.

                       (106) “New Cordin Transport Common Stock” means the membership
       interests in Reorganized Cordin Transport, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Amended Governing Documents.

                       (107) “New CT Services Common Stock” means the shares of common
       stock of Reorganized CT Services, par value $0.01 per share, authorized hereunder on the
       Effective Date and any additional shares authorized for the purposes specified herein and
       as further described in the Amended Governing Documents.

                      (108) “New FJ Boutell Common Stock” means the membership interests
       in Reorganized FJ Boutell, authorized hereunder on the Effective Date and any additional
       membership interests authorized for the purposes specified herein and as further
       described in the Amended Governing Documents.

                      (109) “New GACS Common Stock” means the shares of common stock
       of Reorganized GACS, par value $0.01 per share, authorized hereunder on the Effective
       Date and any additional shares authorized for the purposes specified herein and as further
       described in the Amended Governing Documents.


                                                   13
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 73 of 564 Desc Main
                           Document    Page 19 of 74


                       (110) “New Logistic Systems Common Stock” means the membership
       interests in Reorganized Logistic Systems, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Amended Governing Documents.

                      (111) “New Logistic Technology Common Stock” means the
       membership interests in Reorganized Logistic Technology, authorized hereunder on the
       Effective Date and any additional membership interests authorized for the purposes
       specified herein and as further described in the Amended Governing Documents.

                      (112) “New QAT Common Stock” means the shares of common stock of
       Reorganized QAT, par value $0.01 per share, authorized hereunder on the Effective Date
       and any additional shares authorized for the purposes specified herein and as further
       described in the Amended Governing Documents.

                      (113) “New RMX Common Stock” means the membership interests in
       Reorganized RMX, authorized hereunder on the Effective Date and any additional
       membership interests authorized for the purposes specified herein and as further
       described in the Amended Governing Documents.

                       (114) “New Terminal Services Common Stock” means the membership
       interests in Reorganized Terminal Services, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Amended Governing Documents.

                       (115) “New Transport Support Common Stock” means the membership
       interests in Reorganized Transport Support, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Amended Governing Documents.

                      (116) “Old Ace Operations Common Stock” means the membership
       interests in Ace Operations that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any membership interests in Ace
       Operations in existence immediately prior to the Effective Date. .

                       (117) “Old AH Industries Common Stock” means all authorized and
       issued shares of common stock of AH Industries that are outstanding immediately prior
       to the Effective Date and any right, contractual or otherwise, to acquire any common
       shares of Old AH Industries Inc. Common Stock in existence immediately prior to the
       Effective Date.

                       (118) “Old Allied Automotive Common Stock” means all authorized and
       issued shares of common stock of Allied Automotive that are outstanding immediately
       prior to the Effective Date and any right, contractual or otherwise, to acquire any
       common shares of Old Allied Automotive Common Stock in existence immediately prior
       to the Effective Date.



                                                  14
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 74 of 564 Desc Main
                           Document    Page 20 of 74


                       (119) “Old Allied Canada Common Stock” means all authorized and
       issued shares of common stock of Allied Canada that are outstanding immediately prior
       to the Effective Date and any right, contractual or otherwise, to acquire any common
       shares of Old Allied Canada Common Stock in existence immediately prior to the
       Effective Date.

                       (120) “Old Allied Freight Broker Common Stock” means all
       membership interests in Allied Freight Broker that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any membership
       interests of Allied Freight Broker in existence immediately prior to the Effective Date.

                       (121) “Old Allied Holdings Common Stock” means all authorized and
       issued shares of common stock of Allied Holdings that are outstanding immediately prior
       to the Effective Date.

                      (122) “Old Allied Holdings Stock Rights” means, collectively, all
       options, warrants and rights (whether fixed or contingent, matured or unmatured,
       disputed or undisputed) contractual, legal or otherwise, to purchase or acquire Old
       Common Stock.

                       (123) “Old Allied Systems Common Stock” means all authorized and
       issued partnership interests of Allied Systems that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any partnership
       interests of Old Allied Systems in existence immediately prior to the Effective Date.

                      (124) “Old Axis Areta Common Stock” means all membership interests
       in Axis Areta that are outstanding immediately prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in Axis Areta in existence
       immediately prior to the Effective Date.

                      (125) “Old Axis Canada Common Stock” means all authorized and
       issued shares of common stock of Axis Canada that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any common shares
       of Old Axis Canada Common Stock in existence immediately prior to the Effective Date.

                      (126) “Old Axis Group Common Stock” means all authorized and issued
       shares of common stock of Axis Group that are outstanding immediately prior to the
       Effective Date and any right, contractual or otherwise, to acquire any common shares of
       Old Axis Group Common Stock in existence immediately prior to the Effective Date.

                       (127) “Old Axis Netherlands Common Stock” means all membership
       interests in Axis Netherlands that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any membership interest in Axis
       Netherlands in existence immediately prior to the Effective Date.

                      (128) “Old Commercial Carriers Common Stock” means all authorized
       and issued shares of common stock of Commercial Carriers that are outstanding
       immediately prior to the Effective Date and any right, contractual or otherwise, to acquire

                                                   15
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 75 of 564 Desc Main
                           Document    Page 21 of 74


       any common shares of Old Commercial Carriers Common Stock in existence
       immediately prior to the Effective Date.

                  (129) “Old Common Stock” means, collectively, Old Allied Holdings
       Common Stock and Old Other Debtors Common Stock.

                      (130) “Old Corbin Common Stock” means the membership interests in
       Cordin Transport that are outstanding prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in Corbin in existence
       immediately prior to the Effective Date.

                      (131) “Old CT Services Common Stock” means all authorized and
       issued shares of common stock of CT Services that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any common shares
       of Old CT Services Common Stock in existence immediately prior to the Effective Date.

                       (132) “Old FJ Boutell Common Stock” means all membership interests
       in FJ Boutell that are outstanding immediately prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in FJ Boutell in existence
       immediately prior to the Effective Date.

                      (133) “Old GACS Common Stock” means all authorized and issued
       shares of common stock of GACS that are outstanding immediately prior to the Effective
       Date and any right, contractual or otherwise, to acquire any common shares of Old GACS
       Common Stock in existence immediately prior to the Effective Date.

                       (134) “Old Logistic Systems Common Stock” means all membership
       interests in Logistic Systems that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any membership interests in Logistic
       Systems in existence immediately prior to the Effective Date.

                       (135) “Old Logistic Technology Common Stock” means all membership
       interests in Logistic Technology that are outstanding immediately prior to the Effective
       Date and any right, contractual or otherwise, to acquire any membership interests in
       Logistic Technology in existence immediately prior to the Effective Date.

                       (136) “Old Other Debtors Common Stock” means, collectively, the
       authorized and issued shares of common stock, partnership interests, membership
       interests or other equity interests, as applicable, of or in the Other Debtors and any right,
       contractual or otherwise, to acquire any common shares of such common stock, or any
       such partnership interests or membership interests or other equity interests in existence
       immediately prior to the Effective Date.

                      (137) “Old QAT Common Stock” means all authorized and issued shares
       of common stock of QAT that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any common shares of Old QAT
       Common Stock in existence immediately prior to the Effective Date.


                                                    16
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 76 of 564 Desc Main
                           Document    Page 22 of 74


                      (138) “Old RMX Common Stock” means all membership interests in
       RMX that are outstanding immediately prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in RMX in existence
       immediately prior to the Effective Date.

                       (139) “Old Terminal Services Common Stock” means all membership
       interests in Terminal Services that are outstanding immediately prior to the Effective
       Date and any right, contractual or otherwise, to acquire any membership interests in
       Terminal Services in existence immediately prior to the Effective Date.

                       (140) “Old Transport Support Common Stock” means all authorized and
       issued membership interests in Transport Support that are outstanding immediately prior
       to the Effective Date and any right, contractual or otherwise, to acquire any membership
       interests in Transport Support in existence immediately prior to the Effective Date.

                     (141) “Ordinary Course Professionals Order” means that certain Order
       Authorizing Employment of Professionals in the Ordinary Course of Business entered by
       the Bankruptcy Court on August 2, 2005 [Docket No. 55].

                      (142) “Other Debtors” means all Debtors except for Allied Holdings.

                      (143) “Other Insured Claim” means any Tort Claim arising from an
       incident or occurrence alleged to have occurred prior to the Effective Date and asserted
       against GACS and/or Commercial Carriers, Inc.

                      (144) “Other Secured Claim” means a Secured Claim other than a
       Prepetition Lender Claim or a DIP Lender Claim.

                    (145) “Person” shall have the meaning ascribed in Section 101(41) of the
       Bankruptcy Code.

                      (146) “Petition Date” means July 31, 2005, the date on which each of the
       Debtors Filed its respective petition for relief in the Bankruptcy Court for the Northern
       District of Georgia, Newnan Division, commencing its Chapter 11 Case.

                      (147) “Plan” means this joint plan of reorganization as the same may
       hereafter be amended or modified. If the Plan is withdrawn as the Plan for a particular
       Debtor, the defined term “Plan” shall not include the plan of reorganization or liquidation
       for such Debtor in its Chapter 11 Case except where the context otherwise requires.

                        (148) “Plan Documents” means, collectively, the Disclosure Statement,
       this Plan, all exhibits, schedules and annexes to each, all of the documents included in the
       Plan Supplement, and all other agreements contemplated by the Plan.

                      (149) “Plan Objection Deadline” means [______, 2007] the deadline
       established by the Bankruptcy Court for filing and serving objections to the Confirmation
       of the Plan.


                                                   17
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 77 of 564 Desc Main
                           Document    Page 23 of 74


                      (150) “Plan Proponents” means, collectively, the Debtors, Yucaipa and
       TNATINC.

                      (151) “Plan Supplement” means the compilation of documents and forms
       of documents, schedules and exhibits, including those specified in Section 13.7 of the
       Plan, as it may thereafter be altered, amended, modified or supplemented in accordance
       with the terms hereof.

                       (152) “Postpetition Tax Claims” means Administrative Expense Claims
       and other Claims by a governmental unit for taxes against any of the Debtors (and for
       interest and/or penalties related to such taxes) for any tax year or period, which Claims
       first arise from and including the Petition Date through and including the Effective Date.

                       (153) “Prepetition Lender Claim” means any Claim (including without
       limitation, principal, interest, fees, costs and expenses) under or pursuant to the
       Prepetition Loan Facility.

                        (154) “Prepetition Loan Facility” means that certain senior, secured
       credit facility in the principal amount of approximately $180 million provided by a group
       of lenders, with Ableco Finance, LLC as collateral agent and Wells Fargo Foothill, Inc.,
       formerly known as Foothill Capital Corporation, as administrative agent.

                       (155) “Prepetition Notes” means the 8 5/8% Senior Notes in the
       aggregate principal face amount of $150,000,000 issued by Allied Holdings pursuant to
       the Prepetition Notes Indenture.

                       (156) “Prepetition Notes Claim” means any Claim for principal and
       interest under or pursuant to the Prepetition Notes or the Prepetition Notes Indenture,
       including without limitation Claims against guarantors of the Prepetition Notes, which
       Claims shall constitute Allowed Claims under the Plan in an amount of not less than
       $154,317,286.61.

                      (157) “Prepetition Notes Indenture” means that certain indenture dated as
       of September 30, 1997, by and between Allied Holdings and The First National Bank of
       Chicago, as trustee, as such indenture may have been amended, supplemented, or
       otherwise modified from time to time, and all related agreements and documents.

                      (158) “Priority Non-Tax Claim” means a Claim entitled to priority under
       the provisions of Sections 507(a)(3) through 507(a)(7) of the Bankruptcy Code other than
       an Administrative Expense Claim, a Postpetition Tax Claim or a Priority Tax Claim.

                      (159) “Priority Tax Claim” means a Claim against the Debtors that is of
       a kind specified in Sections 502(i) and 507(a)(8) of the Bankruptcy Code.

                       (160) “Professional” means any professional employed in the Chapter 11
       Cases pursuant to Sections 327 or 1103 of the Bankruptcy Code or any professional or
       other entity seeking compensation or reimbursement of expenses in connection with the
       Chapter 11 Cases pursuant to Section 503(b)(4) of the Bankruptcy Code.

                                                   18
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 78 of 564 Desc Main
                           Document    Page 24 of 74


                      (161) “Professional Compensation” means (i) any amounts that the
       Bankruptcy Court allows pursuant to Section 327, 328, 330, 331, 363, 503(b) or 1103 of
       the Bankruptcy Code as compensation earned, and reimbursement of expenses incurred,
       by professionals employed by the Debtors and the Creditors’ Committee and (ii) any
       amounts the Bankruptcy Court allows pursuant to Sections 503(b) of the Bankruptcy
       Code in connection with the making of a substantial contribution to the Chapter 11 Cases.

                      (162) “Pro Rata” means, with respect to any distribution on account of an
       Allowed Claim, a proportionate share, so that the ratio of the consideration distributed on
       account of an Allowed Claim or Allowed Interest in a Class or Classes to the amount of
       such Allowed Claim or Allowed Interest is the same as the ratio of the amount of the
       consideration distributed on account of all Allowed Claims or Allowed Interests in such
       Class or Classes to the amount of all Allowed Claims or Allowed Interests in such Class
       or Classes.

                      (163) “QAT” means QAT, Inc., a Florida corporation.

                      (164) “Qualified Pension Plans” means, collectively, all of the Debtors'
       defined benefit plans, including: the Allied Defined Benefit Pension Plan, the Allied
       Systems, Ltd., UAW Local 95 Unit 2 Retirement Income Plan, the Allied Systems, Ltd.
       Office Workers UAW Local 95 Pension Plan and Trust, and the Registered Pension Plan
       for Employees of Allied Systems (Canada) Company.

                      (165) “Record Date” means the date established in the Confirmation
       Order or any other Final Order of the Bankruptcy Court for determining the identity of
       Holders of Allowed Claims or Interests entitled to Distributions under this Plan. If no
       Record Date is established in the Confirmation Order or any other order of the
       Bankruptcy Court, then the Record Date shall be the Confirmation Date.

                      (166) “Record Holder” means the Holder of a Claim or Interest as of the
       Record Date.

                        (167) “Reinstated” or “Reinstatement” means (x) with respect to a
       Claim, (i) the Debtors shall cure any default with respect to such Claim that occurred
       before or after the relevant Petition Date, other than a default of a kind specified in
       Section 365(b)(2) of the Bankruptcy Code, (ii) the maturity of such Claim shall be
       Reinstated as such maturity existed before any such default, (iii) the holder of such Claim
       shall be compensated for any damages incurred as a result of any reasonable reliance by
       the holder on any right to accelerate its Claim, and (iv) the legal, equitable and
       contractual rights of such holder will not otherwise be altered, and (y) with respect to an
       Interest, the legal, equitable and contractual rights of the holder of such Interest will not
       be altered.

                       (168) “Reorganized Debtor” or “Reorganized Debtors” means, on and
       after the Effective Date, the Debtors as reorganized pursuant to the Plan, as the case may
       be and, in each case, to the extent applicable. When referring to a specific Debtor as
       reorganized pursuant to the Plan, the Plan shall use the term “Reorganized [name of


                                                    19
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 79 of 564 Desc Main
                           Document    Page 25 of 74


       Debtor].” Reorganized Allied Holdings will be the ultimate corporate parent of the
       Reorganized Debtors.

                        (169) “Retained Actions” means all claims, Causes of Action, rights of
       action, suits and proceedings, whether in law or in equity, whether known or unknown,
       which any Debtor or any Debtors’ Estate may hold against any Person, including, without
       limitation, (i) claims and Causes of Action brought prior to the Effective Date, (ii) claims
       and Causes of Action against any Persons for failure to pay for products or services
       provided or rendered by any of the Debtors, (iii) claims and Causes of Action relating to
       strict enforcement of any of the Debtors’ intellectual property rights, including patents,
       copyrights and trademarks, (iv) claims and Causes of Action seeking the recovery of any
       of the Debtors’ or the Reorganized Debtors’ accounts receivable or other receivables or
       rights to payment created or arising in the ordinary course of any of the Debtors’ or the
       Reorganized Debtors’ businesses, including, without limitation, claim overpayments and
       tax refunds, and (v) all Causes of Action that are Avoidance Actions.

                      (170) “RMX” means RMX LLC, a Delaware limited liability company.

                      (171) “Scheduled Claims” means Claims set forth on the Schedules.

                     (172) “Schedules” means, with respect to any Debtor, the Schedules of
       Assets and Liabilities such Debtor filed in its Chapter 11 Case, as such Schedules may be
       amended from time to time in accordance with Bankruptcy Rule 1009.

                       (173) “Secured Claim” means: (a) Claims that are secured by a Lien on
       property in which an Estate has an interest, which liens are valid, perfected and
       enforceable under applicable law or by reason of a Final Order, or that are subject to
       setoff under Section 553 of the Bankruptcy Code, to the extent of the value of the
       creditor’s interest in the Estate’s interest in such property or to the extent of the amount
       subject to setoff, as applicable, all as determined pursuant to Section 506(a) of the
       Bankruptcy Code; and (b) Claims which are Allowed under the Plan as a Secured Claim.

                      (174) “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§
       77a-77aa, as now in effect or hereafter amended.

                      (175) “Securities and Exchange Commission” means the United States
       Securities and Exchange Commission.

                       (176) “Securities Claim” means any Claim described in Section 510(b)
       of the Bankruptcy Code against any Debtor arising from recission of a purchase or sale of
       a security of any Debtor, for damages arising from the purchase or sale of such security,
       or for reimbursement, indemnity or contribution Allowed under Section 502 of the
       Bankruptcy Code on account of such Claim, or for any Claim arising out of the
       ownership of an equity security.

                      (177) “Subordinated General Unsecured Claims” means (i) any Claim, or
       portion thereof, which is subordinated to the payment of all other General Unsecured
       Claims (other than Claims which are themselves Subordinated General Unsecured

                                                    20
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 80 of 564 Desc Main
                           Document    Page 26 of 74


       Claims) pursuant to Section 510 of the Bankruptcy Code (including, without limitation,
       Securities Claims), any other applicable law, any order of the Bankruptcy Court or any
       applicable agreement, or (ii) any Claim for any fine, penalty, or forfeiture, or for
       multiple, exemplary or punitive damages, to the extent that such fine, penalty, forfeiture,
       or damages are not compensation for actual pecuniary loss suffered by the Holder of such
       Claim.

                        (178) “Terminal Services” means Terminal Services LLC, a Delaware
       limited liability company.

                     (179) “TNATINC” means the Teamsters National Automobile
       Transportation Industry Negotiating Committee.

                       (180) “Tort Claim” means any Claim (including punitive damage claims
       to the extent permitted by the Bankruptcy Court and not otherwise subordinated under
       applicable law), which arose prior to the Petition Date, that has not been settled,
       compromised or otherwise resolved that: (a) arises out of allegations of personal injury,
       wrongful death, property damage or similar legal theories of recovery; or (b) arises under
       any federal, state or local statute, rule, regulation or ordinance governing, regulating or
       relating to health, safety, hazardous substances or the environment, including any
       products liability or tort claim asserted against GACS or Commercial Carriers, Inc.

                        (181) “Transport Support” means Transport Support LLC, a Delaware
       limited liability company.

                       (182) “Unimpaired” means, with respect to a Class of Claims or
       Interests, any Class that is unimpaired within the meaning of Section 1124 of the
       Bankruptcy Code.

                      (183) “Voting Agent” means JPMorgan Trust Company, National
       Association, 8475 Western Way, Suite 110, Jacksonville, FL 32256 in its capacity as
       notice, claims and balloting agent for the Debtors.

                      (184) “Voting Deadline” means _____, 2007 at 4:00 p.m. (Eastern
       Time), the date and time by which all Ballots must be received by the Voting Agent.

                       (185) “Voting Instructions” means the instructions for voting on the Plan
       that are attached to the Ballots.

                       (186) “Voting Record Date” means the date established by the
       Bankruptcy Court for determining the identity of Holders of Allowed Claims or Interests
       entitled to vote on this Plan.

                       (187) “Workers’ Compensation Claim” means a Claim by any former or
       current employee of the Debtors arising from or related to their employment with the
       Debtors for which the Debtors are required by state statute to maintain workers’
       compensation insurance coverage through a program of either third party insurance, self-
       insurance, or state-sponsored insurance.

                                                   21
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 81 of 564 Desc Main
                           Document    Page 27 of 74


                     (188) “Workers’ Compensation Order” means that certain Order
       Authorizing Continued Maintenance and Payment of Obligations with Respect to
       Debtors’ Insurance Programs entered by the Bankruptcy Court on August 2, 2005
       [Docket No. 56].

                      (189) “Yucaipa” has the meaning set forth in the Introduction hereof.

               1.2      Time. Whenever the time for the occurrence or happening of an event as
       set forth in this Plan falls on a day which is a Saturday, Sunday, or legal holiday under
       the laws of the United States of America or the State of Georgia, then the time for the
       next occurrence or happening of said event shall be extended to the next day following
       which is not a Saturday, Sunday, or legal holiday. In computing any period of time
       prescribed or allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

                1.3     Rules of Interpretation. For purposes of the Plan, unless otherwise
       provided herein: (a) whenever from the context it is appropriate, each term, whether
       stated in the singular or the plural, will include both the singular and the plural; (b) unless
       otherwise provided in the Plan, any reference in the Plan to a contract, instrument, release
       or other agreement or document being in a particular form or on particular terms and
       conditions means that such document will be substantially in such form or substantially
       on such terms and conditions; (c) any reference in the Plan to an existing document or
       exhibit Filed or to be Filed means such document or exhibit, as it may have been or may
       be amended, modified or supplemented pursuant to the Plan or Confirmation Order;
       (d) any reference to an Entity as a Holder of a Claim or Interest includes that Entity’s
       successors, assigns and affiliates; (e) unless otherwise specified in a particular reference,
       all references in the Plan to Sections, Articles and Exhibits are references to Sections,
       Articles and Exhibits of or to the Plan or Plan Supplement; (f) the words “herein,”
       “hereunder” and “hereto” refer to the Plan in its entirety rather than to a particular portion
       of the Plan; (g) unless otherwise specified, the words “acceptable to Yucaipa” shall in
       each instance mean “acceptable to Yucaipa in its sole and absolute discretion;” (h)
       captions and headings to Articles and Sections are inserted for convenience of reference
       only and are not intended to be a part of or to affect the interpretation of the Plan; (i) all
       Exhibits to the Plan are incorporated into the Plan and shall be deemed to be included in
       the Plan; (j) all documents set forth in the Plan Supplement are incorporated into the Plan
       and shall be deemed to be included in the Plan; and (k) the rules of construction set forth
       in Section 102 of the Bankruptcy Code will apply.

                                   ARTICLE II.
               CLASSIFICATION OF CLAIMS AND INTERESTS; IMPAIRMENT

               2.1      Summary The following summary is for the convenience of all interested
       parties and is superseded for all purposes by the classification, description and treatment
       of Claims and Interests in Articles III and IV of the Plan. The categories of Claims and
       Interests set forth below classify all Claims against and Interests in the Debtors for all
       purposes of this Plan. A Claim or Interest shall be deemed classified in a particular Class
       only to the extent the Claim or Interest qualifies within the description of that Class and
       shall be deemed classified in a different Class to the extent that any remainder of such

                                                     22
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 82 of 564 Desc Main
                           Document    Page 28 of 74


       Claim or Interest qualifies within the description of such different Class. A Claim or
       Interest is in a particular Class only to the extent that such Claim or Interest is Allowed in
       that Class and has not been paid or otherwise settled prior to the Effective Date. The
       treatment with respect to each Class of Claims and Interests provided for in this Article
       III shall be in full and complete satisfaction, release and discharge of such Claims and
       Interests.

               For the purposes of classification, voting, and treatment under this Plan, Claims
       against the Debtors, respectively, are classified in a single Class regardless of whether
       such Claims are assertable against one or more of the Debtors. The Plan Proponents do
       not believe that such classification or treatment adversely impacts upon the rights of any
       Holder of an Allowed Claim. The Plan Proponents do not intend, by so classifying
       Claims, to effect a substantive consolidation of any of the Debtors or their respective
       Estates. Rather, the separate corporate existence of each of the Debtors is preserved
       under this Plan in accordance with Section 6.1 of this Plan.

               The classification of Claims under this Plan is as follows:

       Class           Designation                          Impairment             Entitled to Vote
       1 et seq.       Other Secured Claims                 Unimpaired with        No if
                                                            respect to Sections    Unimpaired;
                                                            (i) and (v) of the     Yes if Impaired
                                                            paragraph titled
                                                            “Treatment” under
                                                            Section 3.1(2);
                                                            Impaired with
                                                            respect to Sections
                                                            (ii), (iii),(iv) and
                                                            (vi) of such
                                                            paragraph

       2               Priority Non-Tax Claims              Unimpaired             No

       3               Workers’ Compensation Claims         Unimpaired             No

       4A              General Unsecured Claims             Impaired               Yes

       4B              Insured Claims                       Impaired               Yes

       4C              Other Insured Claims                 Impaired               Yes

       5               Intercompany Claims                  Impaired               No

       6               Subordinated General Unsecured Impaired                     No
                       Claims

       7A              Old Allied Holdings Common           Impaired               No


                                                    23
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 83 of 564 Desc Main
                           Document    Page 29 of 74


                      Stock

       7B             Old Other Debtors Common             Impaired               No
                      Stock

       7C             Old Allied Holdings Stock            Impaired               No
                      Rights

                2.2    Deemed Acceptance of Plan. Certain subclasses of Class 1 described in
       Section 3.1(3) hereof, and Classes 2 and 3 are Unimpaired under this Plan. Accordingly,
       pursuant to Section 1126(f) of the Bankruptcy Code, Certain subclasses of Class 1, and
       Classes 2 and 3 are deemed to accept this Plan and are not entitled to vote to accept or
       reject this Plan.

               2.3    Deemed Rejection of Plan. Classes 5, 6 and 7A through 7C are Impaired
       under this Plan, and because such classes shall receive no distribution under the Plan,
       they are deemed to have rejected the Plan pursuant to Section 1126(g) of the Bankruptcy
       Code. Consequently, holders of Claims in Classes 5, 6 and 7A through 7C may not vote
       on the Plan.

               2.4    Classes Entitled to Vote on Plan. Certain subclasses of Class 1 described
       in Section 3.1(3) hereof, and Classes 4A, 4B and 4C are Impaired and are entitled to vote
       on the Plan.

              2.5      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. In the
       event at least one Impaired Class of Claims votes to accept the Plan (and at least one
       Impaired Class either votes to reject the Plan or is deemed to have rejected the Plan), the
       Plan Proponents shall request the Bankruptcy Court to confirm the Plan under
       Section 1129(b) of the Bankruptcy Code.

               2.6    Prepetition Lender Claims. During the Chapter 11 Case, the Holders of
       Prepetition Lender Claims received in full and final satisfaction of their Claims in Cash
       equal to one hundred percent (100%) of their Claims and, as a result, Prepetition Lender
       Claims are not classified or otherwise provided for in this Plan and the Holders of
       Prepetition Lender Claims are not entitled to vote to accept or reject this Plan.

                                     ARTICLE III.
                          TREATMENT OF CLAIMS AND INTERESTS

               The timing and procedures for all Distributions specified in this Section are
       governed by Article VIII of the Plan. The categories of Claims and Interests listed below
       classify Claims and Interests for all purposes, including voting, confirmation and
       distribution pursuant hereto and pursuant to Sections 1122 and 1123(a)(1) of the
       Bankruptcy Code. The Plan deems a Claim or Interest to be classified in a particular
       Class only to the extent that the Claim or Interest qualifies within the description of that
       Class and shall be deemed classified in a different Class to the extent that any remainder
       of such Claim or Interest qualifies within the description of such different Class. A


                                                    24
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 84 of 564 Desc Main
                           Document    Page 30 of 74


       Claim or Interest is in a particular Class only to the extent that any such Claim or Interest
       is Allowed in that Class and has not been paid or otherwise settled prior to the Effective
       Date.

               3.1    Class 1 et seq. -- Other Secured Claims.

                        (1)    Classification: Class 1 consists of the Allowed Other Secured
       Claims against each Debtor. This Class will be divided into subclasses designated by
       letters of the alphabet (Class 1A, Class 1B and so on), so that each holder of any Secured
       Claim against each Debtor is in a Class by itself, except to the extent that there are
       Secured Claims that are substantially similar to each other and may be included within a
       single Class, and except for a precautionary class of otherwise unclassified classes of
       Secured Claims. A list of all Class 1 Claims and the proposed treatment thereof will be
       filed with the Bankruptcy Court ten days before the Voting Deadline. Such list may be
       amended, modified or supplemented by Yucaipa (after consultation with the Debtors and
       the Creditors’ Committee) (a) on or before three days before the Voting Deadline for any
       Secured Claims and (b) thereafter on or before three days before the Confirmation
       Hearing to add Secured Claims that will be treated in a manner that results in Holders of
       such Claims not having the right to vote to accept or reject the Plan.

                       (2)     Treatment: The Plan Proponents expect that the Claims of the
       members certain subclasses of Class 1 shall be Unimpaired under Sections (i) and (v) of
       this paragraph and the Claims of the members of certain subclasses of Class 1 shall be
       Impaired under Sections (ii), (iii), (iv) and (vi) of this paragraph. Each Holder of an
       Allowed Secured Claim in Class 1 shall, in the discretion of Yucaipa (after consultation
       with the Debtors and the Creditors’ Committee), receive, in full satisfaction, settlement,
       release and discharge of, and in exchange for, its Allowed Class 1 Claim, any one or a
       combination of any of the following: (i) Cash in an amount equal to such Allowed Class
       1 Claim; (ii) deferred Cash payments totaling at least the Allowed amount of such
       Allowed Class 1 Claim, of a value, as of the Effective Date, of at least the value of such
       Holder’s interest in the Debtors’ property securing the Allowed Class 1 Claim; (iii) the
       property of the Debtors securing such holder’s Allowed Class 1 Claim; (iv) Cash
       payments or Liens amounting to the indubitable equivalent of the value of such holder’s
       interest in the Debtors’ property securing the Allowed Class 1 Claim; (v) Reinstatement
       of such Allowed Class 1 Claim; or (vi) such other treatment as Yucaipa (after
       consultation with the Debtors and the Creditors’ Committee) and such holder shall have
       agreed upon in writing.

                       (3)     Voting: Allowed Claims in Class 1 that are paid in full in Cash or
       Reinstated on the Effective Date or as soon as practicable thereafter are Unimpaired
       under the Plan and the holders of such Allowed Claims in Class 1 are conclusively
       deemed to have accepted this Plan pursuant to Section 1126(f) of the Bankruptcy Code.
       Allowed Claims in Class 1 that receive any alternative treatment are Impaired and
       therefore entitled to vote to accept or reject the Plan.

               3.2    Class 2 -- Priority Non-Tax Claims.



                                                    25
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 85 of 564 Desc Main
                           Document    Page 31 of 74


                      (1)   Classification: Class 2 consists of all Allowed Priority Non-Tax
       Claims against the Debtors entitled to priority pursuant to Section 507(a) of the
       Bankruptcy Code, other than Allowed Administrative Expense Claims and Allowed
       Priority Tax Claims.

                      (2)    Treatment: The legal, equitable and contractual rights of the
       Holders of Allowed Class 2 Priority Non-Tax Claims are unaltered by this Plan. Unless
       the Holder of such Claim and Yucaipa agree to a different treatment (after consultation
       with the Debtors and the Creditors’ Committee), each Holder of an Allowed Class 2
       Priority Non-Tax Claim shall receive, in full and final satisfaction of such Allowed Class
       2 Priority Non-Tax Claim, one of the following alternative treatments:

                      (a)       to the extent then due and owing on the Effective Date, such
       Claim will be paid in full in Cash by the Debtors or the Reorganized Debtors on the
       Effective Date;

                                                   or

                      (b)       to the extent not due and owing on the Effective Date, such
       Claim will be paid in full in Cash by the Debtors or the Reorganized Debtors when and as
       such Claim becomes due and owing in the ordinary course of business;

                                                   or

                      (c)      such Claim will be otherwise treated in a manner so that such
       Claim shall be rendered Unimpaired pursuant to Section 1124 of the Bankruptcy Code.

               The proposed treatment of each Class 2 Priority Non-Tax Claim shall be selected
       by Yucaipa (after consultation with the Debtors and the Creditors’ Committee) and shall
       be disclosed within ten days before the Voting Deadline.

                       (3)     Voting: Class 2 is an Unimpaired Class, and the Holders of Class
       2 Priority Non-Tax Claims are conclusively deemed to have accepted this Plan pursuant
       to Section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in Class 2
       are not entitled to vote to accept or reject this Plan.

               3.3    Class 3 -- Workers’ Compensation Claims.

                    (1)    Classification: Class 3 consists of all Allowed Workers’
       Compensation Claims.

                       (2)    Treatment: The Debtors will continue all of their workers’
       compensation programs that were in effect on the Petition Date such that Allowed
       Workers’ Compensation Claims are unaltered by this Plan. Any Holder of a Workers’
       Compensation Claim may proceed with such Claim before the appropriate state workers’
       compensation board subject to the right of the Debtors or Reorganized Debtors, as
       applicable, to defend any such Claim. To the extent any such Claim is determined to be
       valid by the appropriate state workers’ compensation board, or other court having

                                                   26
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 86 of 564 Desc Main
                           Document    Page 32 of 74


       jurisdiction over such Claim, such Claim shall be paid in full in Cash from proceeds of
       the applicable insurance (or self-insurance) program that is maintained by the Debtors
       pursuant to their existing workers’ compensation programs.

                      (3)      Voting. Class 3 is an Unimpaired Class, and the Holders of Class
       3 Workers’ Compensation Claims are conclusively deemed to have accepted this Plan
       pursuant to Section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in
       Class 3 are not entitled to vote to accept or reject this Plan.

               3.4    Class 4A -- General Unsecured Claims.

                    (1)       Classification: Class 4A consists of all Allowed General
       Unsecured Claims.

                       (2)    Treatment: Each Holder of a Class 4A General Unsecured Claim
       will receive a Pro Rata share of the New Allied Holdings Common Stock

                     (3)     Voting: Class 4A is an Impaired Class and pursuant to
       Section 1126 of the Bankruptcy Code each Holder of an Allowed Class 4A General
       Unsecured Claim is entitled to vote to accept or reject this Plan.

               3.5    Class 4B -- Insured Claims.

                      (1)     Class 4B consists of all Allowed Insured Claims.

                       (2)     Treatment: Each Holder of an Allowed Class 4B shall receive a
       Pro Rata Share of the New Allied Holdings Common Stock; provided, however, that the
       maximum allowed amount of an Allowed Insured Claim shall be limited to an amount
       equal to the applicable self-insured retention or deductible under the relevant insurance
       policy plus the amount by which the Insured Claim exceeds the total coverage available
       from the relevant insurance policies of the Debtors. Nothing in this Section shall
       constitute a waiver of any litigation rights the Debtors may hold against any Person,
       including the Debtors’ insurance carriers; and nothing in this Section is intended to, shall
       or shall be deemed to preclude any Holder of an Allowed Insured Claim from seeking
       and/or obtaining a distribution or other recovery from any insurer of the Debtors in
       addition to (but not in duplication of) any distribution such Holder may receive under the
       Plan; provided, however, that the Debtors do not waive, and expressly reserve their rights
       to assert that any insurance coverage is property of the Estates to which they are entitled.

                       (3)     The Plan shall not expand the scope of, or alter in any way, the
       rights and obligations of the Debtors’ insurers under their policies, and the Debtors’
       insurers shall retain any and all defenses to coverage that such insurers may have,
       including the right to contest and/or litigate with any party, including the Debtors, the
       existence, primacy and/or scope of available coverage under any alleged applicable
       policy. The Plan shall not operate as a waiver of any other Claims the Debtors’ insurers
       have asserted or may assert in any proof of Claim or the Debtors’ rights and defenses to
       such proofs of Claim.


                                                    27
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 87 of 564 Desc Main
                           Document    Page 33 of 74


                        (4)     Voting: Class 4B is an Impaired Class and pursuant to
       Section 1126 of the Bankruptcy Code each Holder of an Allowed Class 4B Insured Claim
       is entitled to vote to accept or reject this Plan.

               3.6    Class 4C -- Other Insured Claims.

                      (1)     Classification: Class 4C consists of all Other Insured Claims.

                       (2)     Treatment: Distributions under the Plan to each Holder of an
       Other Insured Claim shall receive a Pro Rata Share of the New Allied Holdings Common
       Stock; provided, however, that the maximum allowed amount of an Allowed Other
       Insured Claim shall be limited to an amount equal to the applicable self-insured retention
       or deductible under the relevant insurance policy plus the amount by which the Allowed
       Other Insured Claim exceeds the total coverage available from the relevant insurance
       policies of the Debtors. Nothing in this Section shall constitute a waiver of any litigation
       rights the Debtors may hold against any Person, including the Debtors’ insurance
       carriers; and nothing in this Section is intended to, shall or shall be deemed to preclude
       any Holder of an Allowed Other Insured Claim from seeking and/or obtaining a
       distribution or other recovery from any insurer of the Debtors in addition to (but not in
       duplication of) any distribution such Holder may receive under the Plan; provided,
       however, that the Debtors do not waive, and expressly reserve their rights to assert that
       any insurance coverage is property of the Estates to which they are entitled.

                       (3)     The Plan shall not expand the scope of, or alter in any way, the
       rights and obligations of the Debtors’ insurers under their policies, and the Debtors’
       insurers shall retain any and all defenses to coverage that such insurers may have,
       including the right to contest and/or litigate with any party, including the Debtors, the
       existence, primacy and/or scope of available coverage under any alleged applicable
       policy. The Plan shall not operate as a waiver of any other Claims the Debtors’ insurers
       have asserted or may assert in any Proof of Claim or the Debtors’ rights and defenses to
       such Proofs of Claim.

                        (4)     Voting: Class 4C is an Impaired Class and pursuant to Section
       1126 of the Bankruptcy Code each Holder of an Allowed Class 4C Other Insured Claim
       is entitled to vote to accept or reject this Plan.

               3.7    Class 5 -- Intercompany Claims.

                      (1)     Classification: Class 5 consists of all Allowed Intercompany
       Claims.

                        (2)     Treatment: No holder of an Allowed Intercompany Claim will
       receive or retain any property of the Debtors under the Plan on account of such Claim;
       provided, however, that Intercompany Claims may be capitalized, satisfied, or preserved
       either directly or indirectly or in whole or part. Any Intercompany Claim, or portion
       thereof, that is not so capitalized, satisfied, or preserved will be cancelled as of the
       Effective Date.


                                                    28
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 88 of 564 Desc Main
                           Document    Page 34 of 74


                       (3)   Voting: Class 5 is an Impaired Class. Pursuant to Section 1126(g)
       of the Bankruptcy Code, Holders of Class 5 Intercompany Claims are conclusively
       deemed to have rejected this Plan and, therefore, are not entitled to vote to accept or
       reject this Plan.

               3.8    Class 6---Subordinated General Unsecured Claims.

                    (1)    Classification: Class 6 Claims consist of Allowed Subordinated
       General Unsecured Claims against the Debtors.

                      (2)    Treatment: On the Effective Date, all Class 6 Claims shall be
       cancelled and holders of Class 6 Claims shall receive nothing on account of such
       Allowed Subordinated General Unsecured Claims.

                      (3)     Voting: Class 6 is Impaired. Pursuant to Section 1126(g) of the
       Bankruptcy Code, the holders of Allowed Claims in Class 6 are conclusively presumed to
       have rejected the Plan and, therefore, are not entitled to vote.

               3.9    Class 7A – Old Allied Holdings Common Stock

                   (1)    Classification: Class 7A consists of all Interests in Old Allied
       Holdings Common Stock.

                      (2)     Treatment: Holders of Old Allied Holdings Common Stock will
       not receive any distribution of property under the Plan on account of their interest in Old
       Allied Holdings Common Stock and, on the Effective Date, all Interests in Old Allied
       Holdings Common Stock will be cancelled.

                      (3)      Voting: Class 7A is an Impaired Class. Pursuant to
       Section 1126(g) of the Bankruptcy Code, Holders of Old Allied Holdings Common
       Stock are conclusively deemed to have rejected this Plan and, therefore, are not entitled
       to vote to accept or reject this Plan.

               3.10   Class 7B – Old Other Debtors Common Stock.

                  (1)         Classification: Class 7B consists of all Allowed Old Other Debtors
       Common Stock.

                      (2)     Treatment: Holders of Old Other Debtors Common Stock will not
       receive any distribution of property under the Plan on account of their interest in Old
       Other Debtors Common Stock and, on the Effective Date, all Interests in Old Other
       Debtors Common Stock will be cancelled.2


               2
               The foregoing may be modified by the Plan Proponents or the Reorganized
       Debtors at any time, after consultation with the Creditors’ Committee.



                                                   29
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 89 of 564 Desc Main
                           Document    Page 35 of 74


                       (3)      Voting: Class 7B is an Impaired Class. Pursuant to
       Section 1126(g) of the Bankruptcy Code, Holders of Old Other Debtors Common Stock
       are conclusively deemed to have rejected this Plan and, therefore, are not entitled to vote
       to accept or reject this Plan.

               3.11   Class 7C -- Old Allied Holdings Stock Rights.

                     (1)    Classification: Class 7C consists of all Allowed Old Allied
       Holdings Stock Rights.

                      (2)     Treatment: Holders of Allowed Old Allied Holdings Stock Rights
       will not receive any distribution of property under the Plan on account of their interest in
       Old Common Stock and, on the Effective Date, all Interests in Old Allied Holdings
       Stock Rights will be cancelled.

                       (3)      Voting: Class 7C is an Impaired Class. Pursuant to
       Section 1126(g) of the Bankruptcy Code, Holders of Old Allied Holdings Stock Rights
       are conclusively deemed to have rejected this Plan and, therefore, are not entitled to vote
       to accept or reject this Plan.



              3.12 Special Provision Governing Unimpaired Claims. Except as otherwise
       provided in this Plan, nothing under this Plan is intended to or shall affect the Debtors’ or
       Reorganized Debtors’ rights and defenses in respect of any Claim that is Unimpaired
       under this Plan, including, but not limited to, all rights in respect of legal and equitable
       defenses to or setoffs or recoupment against such Unimpaired Claims.

                                      ARTICLE IV.
                            TREATMENT OF UNCLASSIFIED CLAIMS

               4.1     Summary. Pursuant to Section 1123(a)(l) of the Bankruptcy Code,
       Administrative Expense Claims (including Claims for Professional Compensation),
       Claims of the DIP Lenders and Priority Tax Claims against the Debtors are not classified
       for purposes of voting on, or receiving Distributions under this Plan. Holders of such
       Claims are not entitled to vote on this Plan. All such Claims are instead treated
       separately in accordance with this Article IV and in accordance with the requirements set
       forth in Section 1129(a)(9)(A) of the Bankruptcy Code.

               4.2    Unclassified Claims (Applicable to All Debtors).

                      (a)       Administrative Expense Claims.

                              (i)     General.

              Subject to (x) the bar date provisions set forth in Section 4.2(a)(iii) hereof and
       (y) additional requirements for Professionals and certain other entities set forth below, the
       Reorganized Debtors shall pay to each holder of an Allowed Administrative Expense

                                                    30
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 90 of 564 Desc Main
                           Document    Page 36 of 74


       Claim, on account of its Administrative Expense Claim and in full satisfaction thereof,
       Cash equal to the Allowed amount of such Administrative Expense Claim on the later of
       (A) sixty (60) days after such Claim becomes Allowed or (B) the Effective Date (or as
       soon as practicable thereafter) unless the Holder, the Reorganized Debtors and Yucaipa
       agree in writing to other treatment of such Claim. Payment on an Administrative
       Expense Claim that arose in the ordinary course of the Debtors’ business will not be
       made until such payment would have become due in the ordinary course of the Debtors’
       business or under the terms of the legal obligation giving rise to the Claim in the absence
       of the Chapter 11 Cases.

                              (ii)    Payment Of Statutory Fees.

              On or before the Effective Date, all fees then payable pursuant to 28 U.S.C.
       § 1930 shall be paid in full in Cash.

                              (iii)   Bar Date for Administrative Expense Claims.

                                      (1)     General Provisions.

               Except for Administrative Expense Claims of Professionals for Professional
       Compensation, which are addressed in Section 4.2(a)(iii)(2) below, and except as
       otherwise provided below for (A) non-tax liabilities incurred in the ordinary course of
       business by each Debtor and (B) Postpetition Tax Claims and (C) Yucaipa’s Claim for
       substantial contribution and (D) Indenture Trustee Fees and Expenses, requests for
       payment of Administrative Expense Claims must be Filed and served on counsel for the
       Reorganized Debtors and counsel for Yucaipa no later than (x) the Administrative
       Expense Claim Bar Date, or (y) such later date, if any, as the Bankruptcy Court shall
       order upon application made prior to the end of the Administrative Expense Claim Bar
       Date. Holders of Administrative Expense Claims (including, without limitation, the
       holders of any Claims for federal, state or local taxes) that are required to File a request
       for payment of such Claims and that do not File such requests by the applicable bar date
       shall be forever barred from asserting such Claims against any of the Debtors or the
       Reorganized Debtors or any of their respective properties.

                                      (2)     Professionals.

       (A)     Persons requesting Professional Compensation pursuant to any of Sections 327,
       328, 330, 331, 363, 503(b) and 1103 of the Bankruptcy Code for services rendered on or
       before the Confirmation Date shall File and serve on the Debtors, Reorganized Debtors,
       as the case may be, Yucaipa, the Creditors’ Committee (if still then in existence) and any
       other party entitled to receive a copy of such application pursuant to rule or order of the
       Bankruptcy Court, an application for final allowance of compensation and reimbursement
       of expenses on or before sixty (60) days after the Effective Date. Any claims by or on
       behalf of Yucaipa that would be covered by this section will instead be treated as part of
       Yucaipa’s claim for substantial contribution under Section 4.2(a)(iii)(5).

       (B)  Objections to applications of professionals or other Persons for Professional
       Compensation must be Filed and served on the Debtors, counsel for the Debtors or

                                                    31
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 91 of 564 Desc Main
                           Document    Page 37 of 74


       Reorganized Debtors, as the case may be, counsel for Yucaipa, the Creditors’ Committee
       (if still then in existence) and the professionals (or other Persons) to whose application
       the objections are addressed on or before the later of (i) thirty (30) days after such
       application is Filed with the Bankruptcy Court, (ii) ninety (90) days after the Effective
       Date, or (iii) such later date as the Bankruptcy Court shall order upon application or upon
       agreement between the Reorganized Debtors and the affected professional (or other
       Person).

                                     (3)     Ordinary Course Liabilities.

               Holders of Administrative Expense Claims based on liabilities incurred after the
       Petition Date in the ordinary course of the Debtors’ business (other than Claims of
       governmental units for taxes or Claims and/or penalties related to such taxes) shall not be
       required to File any request for payment of such Claims. Such Administrative Expense
       Claims shall be assumed and paid by the Reorganized Debtors, as appropriate, pursuant
       to the terms and conditions of the particular transaction giving rise to such Administrative
       Expense Claim, without any further action by the holders of such Claims; provided that,
       notwithstanding the foregoing, the Reorganized Debtors reserve the right to dispute
       through any means permitted at law, equity and/or contract any Administrative Expense
       Claims based on liabilities incurred after the Petition Date in the ordinary course of the
       Debtors’ business that the Reorganized Debtors believe are incorrect, invalid or otherwise
       objectionable.

                                     (4)     Postpetition Tax Claims.

               All requests for payment of Postpetition Tax Claims, for which no bar date has
       otherwise been previously established, must be Filed on or before the later of (i) sixty
       (60) days following the Effective Date; and (ii) one hundred and twenty (120) days
       following the filing of the tax return for such taxes for such tax year or period with the
       applicable governmental unit. Any Holder of any Postpetition Tax Claim that is required
       to File a request for payment of such taxes and that does not File such a Claim by the
       applicable bar date shall be forever barred from asserting any such Postpetition Tax
       Claim against any of the Debtors or Reorganized Debtors, or any of their respective
       properties, whether any such Postpetition Tax Claim is deemed to arise prior to, on, or
       subsequent to, the Effective Date.

                                     (5)     Yucaipa Claim for Substantial Contribution.

               Yucaipa shall hold an Allowed Claim for substantial contribution under
       Section 503(b)(3) of the Bankruptcy Code for its fees and expenses incurred in
       connection with Yucaipa’s participation in the Debtors’ Chapter 11 Cases, if the Debtors
       successfully reorganize (including, without limitation, professional fees and the fees
       associated with retention of a new CEO for the Reorganized Debtors). Among other
       things, Yucaipa played a key role in negotiating and drafting the terms of the Plan and a
       new labor deal with TNATINC, and played a key role in obtaining Exit Financing. No
       motion for allowance shall be required for the Debtors or the Reorganized Debtors, as



                                                   32
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 92 of 564 Desc Main
                           Document    Page 38 of 74


       applicable, to pay Yucaipa’s Allowed Claim for substantial contribution on the Effective
       Date of the Plan in the amount of such fees and expenses.

                                     (6)    Indenture Trustee Fees and Expenses.

              No motion for allowance shall be required for the Debtors or the Reorganized
       Debtors, as applicable, to pay the Indenture Trustee Fees and Expenses, which shall be
       paid by the Reorganized Debtors on the Effective Date.



                      (b)      Treatment of Priority Tax Claims.

               Each Holder of an Allowed Priority Tax Claim due and payable on or prior to the
       Effective Date either (a) will be paid the full unpaid amount of such Allowed Priority Tax
       Claim in Cash on the Effective Date, or upon such other terms as may be agreed upon by
       such Holder, Yucaipa or the Reorganized Debtors, (b) will receive deferred Cash
       payments, over a period ending not later than 6 years from the date of assessment,
       totaling the principal amount of such Priority Tax Claim plus simple interest on any
       outstanding balance from the Effective Date calculated at a fixed rate of 4% per annum
       from the Effective Date, or such lesser rate agreed to by a particular taxing authority, or
       (c) otherwise will be paid as provided for in an order of the Bankruptcy Court. The
       proposed treatment for each Holder of an Allowed Priority Tax Claim due and payable on
       the Effective Date shall be selected by Yucaipa and shall be disclosed in the Plan
       Supplement. The amount of any Priority Tax Claim that is not an Allowed Claim or that
       is not otherwise due and payable on or prior to the Effective Date, and the rights of the
       Holder of such Claim, if any, to payment in respect thereof shall (i) be determined in the
       manner in which the amount of such Claim and the rights of the Holder of such Claim
       would have been resolved or adjudicated if the Chapter 11 Cases had not been
       commenced, (ii) survive after the Effective Date as if the Chapter 11 Cases had not been
       commenced, and (iii) not be discharged pursuant to Section 1141 of the Bankruptcy
       Code. In accordance with Section 1124 of the Bankruptcy Code, this Plan leaves
       unaltered the legal, equitable, and contractual rights of each Holder of a Priority Tax
       Claim.

                      (c)      Treatment of Claims Under the DIP Loan Facility.

             As further discussed in Section 10.4 hereof, on the Effective Date, all outstanding
       Allowed amounts under the DIP Loan Facility shall be paid, in full, in Cash by the
       Reorganized Debtors.

                              ARTICLE V.
         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

               5.1    Assumption and Cure of Executory Contracts and Unexpired Leases. On
       the Effective Date, in addition to all executory contracts and unexpired leases that have
       been previously assumed by the Debtors by order of the Bankruptcy Court, all executory
       contracts and unexpired leases of the Reorganized Debtors identified on an Exhibit to this

                                                   33
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 93 of 564 Desc Main
                           Document    Page 39 of 74


       Plan in form and substance reasonably acceptable to Yucaipa, as may be amended prior
       to the Confirmation Date (the “Contract/Lease Schedule”), are hereby deemed assumed
       in accordance with the provisions and requirements of Sections 365 and 1123 of the
       Bankruptcy Code. On or before [April ____,] 2007, Yucaipa (after consultation with the
       Debtors and the Creditors’ Committee) will File the Contract/Lease Schedule; provided
       however that Yucaipa reserves the right to amend the Contract/Lease Schedule at any
       time up to ten (10) days before the Confirmation Hearing to add a contract or lease and
       up to three (3) days before the Confirmation Hearing to delete a contract or lease. The
       Debtors and the Plan Proponents, as applicable, will provide notice of any amendments to
       the Contract/Lease Schedule to the parties to the executory contracts and unexpired leases
       affected thereby and the Creditors’ Committee. All executory contracts or unexpired
       leases of the Reorganized Debtors not set forth on the Contract/Lease Schedule (or not
       previously assumed by the Debtors by order of the Bankruptcy Court or subject of a Filed
       motion to assume) that were not previously rejected will be deemed rejected as of the
       Effective Date pursuant to Sections 365 and 1123 of the Bankruptcy Code.

               Any Holder of any Claim arising from the rejection of an executory contract or
       unexpired lease must File a proof of Claim within the earlier of (a) thirty (30) days
       following entry of an order by the Bankruptcy Court authorizing rejection of the
       applicable contract or lease and (b) thirty (30) days after the Confirmation Date. Entry of
       the Confirmation Order by the Bankruptcy Court shall, subject to the occurrence of the
       Effective Date, constitute approval of such rejections pursuant to Sections 365(a) and
       1123 of the Bankruptcy Code. Each executory contract and unexpired lease assumed
       and/or assigned pursuant to this Article V (or pursuant to other Bankruptcy Court order)
       shall remain in full force and effect and be fully enforceable by the applicable
       Reorganized Debtor(s) in accordance with its terms, except as modified by the provisions
       of the Plan, or any order of the Bankruptcy Court authorizing and providing for its
       assumption or applicable law. To the extent applicable, all executory contracts or
       unexpired leases of Reorganized Debtors assumed pursuant to this Section 5.1 shall be
       deemed modified such that the transactions contemplated by the Plan shall not be a
       “change of control,” however such term may be defined in the relevant executory
       contract or unexpired lease, and any required consent under any such contract or lease
       shall be deemed satisfied by the confirmation of the Plan.

               5.2     Cure of Defaults of Assumed Executory Contracts and Unexpired Leases.
       Any monetary cure amounts by which each executory contract and unexpired lease to be
       assumed pursuant to the Plan is in default shall be satisfied, pursuant to Section 365(b)(1)
       of the Bankruptcy Code, by payment of the cure amount in Cash on the later of (i) the
       Effective Date (or as soon as practicable thereafter), (ii) as due in the ordinary course of
       business or (iii) on such other terms as the parties to such executory contracts or
       unexpired leases may otherwise agree. In the event of a dispute regarding: (1) the
       amount of any cure payments, (2) the ability of the Reorganized Debtors or any assignee
       to provide “adequate assurance of future performance” (within the meaning of
       Section 365 of the Bankruptcy Code) under the contract or lease to be assumed or
       assigned, or (3) any other matter pertaining to assumption, the cure payments required by
       Section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a Final
       Order resolving the dispute and approving the assumption. Yucaipa will list cure

                                                   34
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 94 of 564 Desc Main
                           Document    Page 40 of 74


       amounts for executory contracts and unexpired leases on the Contract/Lease Schedule.
       As more fully set forth in the order approving the Disclosure Statement, the failure
       of any non-Debtor party to an executory contract or unexpired lease to file and
       serve an objection to the cure amount listed on the Contract/Lease Schedule for
       such executory contract or unexpired lease by [_____,] 2007 at 4:00 pm, Eastern
       Standard Time, shall be deemed consent to such cure amount.

              5.3     Collective Bargaining Agreement. The Collective Bargaining Agreement
       between the IBT and the Debtors shall be amended and assumed by the Reorganized
       Debtors on the terms and conditions set forth in Exhibit G to the Disclosure Statement.
       The Debtors and the Reorganized Debtors shall not be obligated to pay any cure amounts
       associated with the assumption of such contract.

               5.4    Employment Agreements and Other Benefits.

                       (1)      Employment Agreements. Except as otherwise provided in this
       Plan or as modified by the KERP, to the extent the Debtors had employment agreements
       with certain of their employees as of the Petition Date, Yucaipa will disclose in the
       Contract/Lease Schedule whether they intend to assume or reject such contracts.
       Notwithstanding anything to the contrary in this Plan, the Reorganized Debtors shall
       maintain all of their existing rights, including, but not limited to, any rights that they may
       have to amend, modify, or terminate, the employment agreements assumed pursuant to
       this Article, subject to the existing contractual rights, if any, of the directors, officers or
       employees affected thereby.

                      (2)    Compliance with the KERP. The Debtors will comply with the
       KERP and the Debtors or Reorganized Debtors will perform any and all remaining
       obligations thereunder, including the payment of performance bonuses, emergence
       bonuses and severance amounts contemplated thereby.

                       (3)      Qualified Pension Plans. Upon the occurrence of the Effective
       Date, the Reorganized Debtors intend to continue the Qualified Pension Plans, as frozen,
       and shall meet the minimum funding standards under ERISA and the Internal Revenue
       Code, shall pay all Pension Benefit Guaranty Corporation insurance premiums, if
       applicable, and shall otherwise administer and operate the Qualified Pension Plans in
       accordance with their terms and ERISA in such manner as is necessary to maintain those
       benefits that had accrued prior to the date that accrual of benefits under the Qualified
       Pension Plans was frozen. Nothing in this Plan shall be deemed to release, discharge, or
       relieve the Debtors, Reorganized Debtors, any member of the Debtors’ controlled groups
       (as defined in 29 U.S.C. § 1301(a)(14)), or any other party, in any capacity, from any
       current or future liability with respect to the Qualified Pension Plans, and the Pension
       Benefit Guaranty Corporation and the Qualified Pension Plans shall not be enjoined or
       precluded from enforcing such liability as a result of this Plan’s provisions or
       consummation. Notwithstanding anything to the contrary in this Plan, the Reorganized
       Debtors shall maintain all of their existing rights, including, but not limited to, any rights
       that they may have to amend, modify, or terminate the Qualified Pension Plans.



                                                     35
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 95 of 564 Desc Main
                           Document    Page 41 of 74


                       (4)     Compensation and Benefit Programs. All employment and
       severance agreements and policies, and all compensation and benefit plans, policies, and
       programs of the Debtors applicable to their employees, officers and directors including,
       without limitation, all savings plans, retirement plans, health care plans, disability plans,
       severance benefit agreements and plans, incentive plans, deferred compensation plans
       and life, accidental death and dismemberment insurance plans, shall be treated as
       executory contracts under the Plan, and on the Effective Date will be deemed assumed
       pursuant to the provisions of Sections 365 and 1123 of the Bankruptcy Code; and the
       Debtors’ and Reorganized Debtors’ obligations under such programs to such Persons
       shall survive confirmation of the Plan, except for: (a) executory contracts or employee
       benefit plans specifically rejected pursuant to the Plan by being listed as contracts to be
       rejected on the Contract/Lease Schedule or otherwise (to the extent that any such
       rejection does not violate the Bankruptcy Code including, but not limited to, Sections
       1114 and 1129(a)(13) thereof); (b) all employee equity or equity-based incentive plans;
       (c) such executory contracts or employee benefit plans as have previously been rejected,
       are the subject of pending rejection procedures or a motion to reject as of the
       Confirmation Date, or have been specifically waived by the beneficiaries of any
       employee benefit plan or contract; and (d) except as modified pursuant to the terms of the
       amended IBT Collective Bargaining Agreement as described in Section 5.3 hereof;
       provided however, that the Reorganized Debtors’ obligations, if any, to pay all “retiree
       benefits” as defined in Section 1114(a) of the Bankruptcy Code shall continue to the
       extent that any such retiree benefits have been modified in accordance with Section 1114
       of the Bankruptcy Code. Notwithstanding the foregoing, the assumption of the
       indemnification provisions and insurance described in this Section shall only apply to
       directors, officers and employees who remain in their respective capacity as directors,
       officers and employees as of the Effective Date.

                       (5)    Workers’ Compensation Programs. As of the Effective Date, the
       Reorganized Debtors shall continue to honor their post-petition obligations under: (i) all
       applicable workers’ compensation laws in states in which the Reorganized Debtors
       operate; and (ii) the Debtors’ written contracts, agreements, agreements of indemnity,
       self-insurer workers’ compensation bonds, policies, programs, and plans for workers’
       compensation and workers’ compensation insurance. Nothing in the Plan shall limit,
       diminish, or otherwise alter the Debtors’ or Reorganized Debtors’ defenses, claims,
       Causes of Action, or other rights under applicable non-bankruptcy law with respect to
       any such contracts, agreements, policies, programs, and plans; provided however, that
       nothing herein shall be deemed to impose any obligations on the Debtors in addition to
       what is provided for in the applicable laws.

                                 ARTICLE VI.
                           MEANS FOR IMPLEMENTATION OF PLAN

              6.1     Continued Corporate Existence and Vesting of Assets in Reorganized
       Debtors.

                      (1)    Subject to the additional provisions of this Plan, after the Effective
       Date, each of the Reorganized Debtors shall continue to exist in accordance with the law

                                                    36
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 96 of 564 Desc Main
                           Document    Page 42 of 74


       in the jurisdiction in which it is incorporated or organized and pursuant to its certificate
       of incorporation and bylaws or other applicable organizational document in effect prior to
       the Effective Date, except to the extent such certificate of incorporation and bylaws or
       other applicable organizational document are amended under the Plan and as provided in
       the Amended Governing Documents and Amended By-Laws. On and after the Effective
       Date, all property of the Estates, including all Claims, rights and causes of action and any
       property acquired by any Debtor or Reorganized Debtor under or in connection with the
       Plan, shall vest in the Reorganized Debtors free and clear of all Claims, Liens, charges,
       other encumbrances and Interests. On and after the Effective Date, each of the
       Reorganized Debtors may operate its business, may use, acquire and dispose of property,
       may retain, compensate and pay any professionals or advisors, and compromise or settle
       any Claims or Interests without supervision of or approval by the Bankruptcy Court and
       free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy Rules other
       than restrictions expressly imposed by the Plan or the Confirmation Order.

                       (2)    There are certain Affiliates of the Debtors that are not Debtors in
       the Chapter 11 Cases. The continued existence, operation and ownership of such non-
       Debtor Affiliates is a material component of the Debtors’ businesses, and all of the
       Interests and other property interests in such non-Debtor Affiliates (other than non-
       Debtor Affiliates owned by certain other non-Debtor Affiliates) shall vest in the
       applicable Reorganized Debtor or its successor on the Effective Date free and clear of all
       Claims, Liens, charges, other encumbrances and interests.

               6.2     Substantive Consolidation of Claims against Debtors for Plan Purposes
       Only. The Plan is premised on the substantive consolidation of all of the Debtors with
       respect to the treatment of all Claims and Interests except for the Other Secured Claims in
       Class 1, as provided below. The Plan does not contemplate substantive consolidation of
       the Debtors with respect to the Class 1 Claims, which shall be deemed to apply separately
       with respect to the Plan proposed by each Debtor. This Plan shall serve as a request by
       the Plan Proponents, in lieu of a separate motion, to the Bankruptcy Court, that it grant
       substantive consolidation with respect to the treatment of all Claims and Interests other
       than Class 1 Claims as follows: on the Effective Date, (a) all Intercompany Claims will
       be eliminated (except as set forth in Section 3.7 hereof); (b) all Assets and liabilities of
       the Debtors will be merged or treated as though they were merged (except to the extent
       they secure any Allowed Other Secured Claim); (c) all guarantees of the Debtors of the
       obligations of any other Debtor and any joint or several liability of any of the Debtors
       shall be eliminated; and (d) each and every Claim or Interest (except for Other Secured
       Claims) against any Debtor shall be deemed Filed against the consolidated Debtors and
       all Claims (except for Other Secured Claims) Filed against more than one Debtor for the
       same liability shall be deemed one Claim against any obligation of the consolidated
       Debtors.

               6.3     Exit Financing. On the Effective Date, the Reorganized Debtors shall
       obtain the Exit Financing from the Exit Financing Lenders. Term sheets relating to the
       Exit Financing shall be contained in the Plan Supplement. The Reorganized Debtors are
       authorized to enter into, execute and deliver the Exit Financing. In addition, from and
       after the Effective Date, the Reorganized Debtors shall have the right and authority

                                                   37
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 97 of 564 Desc Main
                           Document    Page 43 of 74


       without further order of the Bankruptcy Court to raise additional capital and obtain
       additional financing that the boards of directors of the applicable Reorganized Debtors
       deem appropriate.

               6.4     Sources of Cash for Distribution. All Cash necessary for the Reorganized
       Debtors to make payments required by this Plan shall be obtained from existing Cash
       balances, the operations of the Debtors or Reorganized Debtors and the Exit Financing.
       Cash payments to be made pursuant to the Plan shall be made by the Reorganized
       Debtors, provided however, that the Debtors and the Reorganized Debtors shall be
       entitled to transfer funds between and among themselves as may be necessary or
       appropriate to enable any of the Reorganized Debtors to satisfy their obligations under
       the Plan.

               6.5     Reinstatement of Interests of Allied Holdings in its Affiliates. Each
       Reorganized Debtor shall, without the need for any further corporate act or other action
       under any applicable law, regulation, order or rule, issue authorized New Common Stock
       to the Reorganized Debtor that was that Debtor’s corporate parent prior to the Effective
       Date, so that each Reorganized Debtor will retain its 100% ownership of its pre-Petition
       subsidiary. The foregoing may be modified by the Plan Proponents or the Reorganized
       Debtors at any time, after consultation with the Creditors’ Committee.

               6.6     Corporate and Limited Liability Company Action. Each of the matters
       provided for under this Plan involving the corporate or limited liability company structure
       of any Debtor or Reorganized Debtor or any corporate or limited liability company action
       to be taken by or required of any Debtor or Reorganized Debtor, including, without
       limitation, the adoption of the Amended Governing Documents and Amended By-Laws
       of each of the Reorganized Debtors as provided for in Section 7.1 of this Plan, the initial
       selection of directors and officers for the Reorganized Debtors, the Distribution of Cash
       pursuant to the Plan, the issuance and sale of New Common Stock, the adoption,
       execution, delivery and implementation of all contracts, leases, instruments, releases and
       other agreements or documents related to any of the foregoing, and other matters
       involving the corporate structure of any Debtor or Reorganized Debtor or corporate
       action to be taken by or required of any Debtor or Reorganized Debtor shall be deemed to
       have occurred and be effective as provided herein, and shall be authorized, approved and,
       to the extent taken prior to the Effective Date, ratified in all respects without any
       requirement of further action by stockholders, members, creditors, directors, or managers
       of any of the Debtors or the Reorganized Debtors.

              6.7     Effectuating Documents; Further Transactions. Each of the Debtors and
       Reorganized Debtors, and their respective officers and designees, is authorized to
       execute, deliver, file, or record such contracts, instruments, releases, indentures, and other
       agreements or documents, and take such actions as may be necessary or appropriate to
       effectuate and further evidence the terms and conditions of this Plan or to otherwise
       comply with applicable law.

              6.8    Exemption from Certain Transfer Taxes and Recording Fees. Pursuant to
       Section 1146 of the Bankruptcy Code, any transfers from a Debtor to a Reorganized

                                                    38
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 98 of 564 Desc Main
                           Document    Page 44 of 74


       Debtor or to any other Person or Entity pursuant to this Plan, or any agreement regarding
       the transfer of title to or ownership of any of the Debtors’ real or personal property will
       not be subject to any document recording tax, stamp tax, conveyance fee, sales tax,
       intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage
       recording tax, Uniform Commercial Code filing or recording fee, or other similar tax or
       governmental assessment, and the Confirmation Order will direct the appropriate state or
       local governmental officials or agents to forego the collection of any such tax or
       governmental assessment and to accept for filing and recordation any of the foregoing
       instruments or other documents without the payment of any such tax or governmental
       assessment.

               6.9    Further Authorization. The Reorganized Debtors shall be entitled to seek
       such orders, judgments, injunctions and rulings as they deem necessary to carry out the
       intentions and purposes, and to give full effect to the provisions, of this Plan.

               6.10 Canadian Operations Sale. After the Effective Date,
       the Reorganized Debtors will consider selling, subject to the discretion of Yucaipa, all of
       their assets utilized in connection with their operations in Canada (the “Canadian
       Operations Sale”). If the Reorganized Debtors engage in a sale process with respect to
       the Canadian Operations Sale, it is contemplated that PTS/Leaseway Motorcar Transport
       Company would act as a stalking horse bidder for such a sale. In order for a Canadian
       Operations Sale to be effectuated , the value of the consideration received by the
       Reorganized Debtors must equal or exceed the imputed value of the Canadian operations,
       as derived from the implied EBITDA multiples used in the valuation of the Reorganized
       Debtors set forth in Exhibit E to the Disclosure Statement.

               6.11 Retained Actions. Except as set forth in this Section 6.11, in accordance
       with Section 1123(b) of the Bankruptcy Code, the Reorganized Debtors, to the extent set
       forth below, and their respective successors, any assigns hereunder and future assigns
       will retain and may exclusively enforce any Retained Actions subject only to any express
       waiver or release thereof in the Plan or in any other contract, instrument, release,
       indenture or other agreement entered into in connection with the Plan (and consented to
       by Yucaipa in its sole discretion), and the Confirmation Order’s approval of the Plan
       shall be deemed a res judicata determination of such rights to retain and exclusively
       enforce such Causes of Action, and none of such Retained Actions is deemed waived,
       released or determined by virtue of the entry of the Confirmation Order or the occurrence
       of the Effective Date, notwithstanding that the specific Claims and Retained Actions are
       not identified or described. Absent such express waiver or release by the Debtors, the
       Reorganized Debtors, or their respective successors or assigns (with the consent of
       Yucaipa) may pursue Retained Actions, as appropriate, in accordance with the best
       interests of the Reorganized Debtors (or their successors or future assigns). All Retained
       Actions may be asserted or prosecuted before or after solicitation of votes on the Plan and
       before or after the Effective Date.

                Absent an express waiver or release as referenced above, nothing in the Plan shall
       (or is intended to) prevent, estop or be deemed to preclude the Reorganized Debtors from
       utilizing, pursuing, prosecuting or otherwise acting upon all or any of their Retained

                                                   39
       CH\917779.13
          Case 14-50971-CSS
Case 05-12515-crm            Doc 476-3
                   Doc 2563 Filed        Filed
                                  03/02/07     05/06/20
                                             Entered     Page18:43:12
                                                     03/02/07 99 of 564 Desc Main
                           Document    Page 45 of 74


       Actions and, therefore, no preclusion doctrine, including, without limitation, the doctrines
       of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
       equitable or otherwise) or laches shall apply to such Retained Actions upon or after
       Confirmation, the Effective Date or the consummation of the Plan. By example only, and
       without limiting the foregoing, the utilization or assertion of a Retained Action, or the
       initiation of any proceeding with respect thereto against a Person, by the Reorganized
       Debtors or any successor to or assign of them, shall not be barred (whether by estoppel,
       collateral estoppel, res judicata or otherwise) as a result of (a) the solicitation of a vote on
       the Plan from such Person or such Person ‘s predecessor in interest; (b) the Claim,
       Interest or Administrative Expense Claim of such Person or such Person’s predecessor in
       interest having been listed in a Debtor’s Schedules, List of Holders of Interests, or in the
       Plan, Disclosure Statement or any exhibit thereto; (c) prior objection to or allowance of a
       Claim or, Interest of the Person or such Person’s predecessor in interest; or
       (d) Confirmation of the Plan.

               Notwithstanding any allowance of a Claim, the Reorganized Debtors reserve the
       right to seek, among other things, to have such Claim disallowed if the Reorganized
       Debtor, at the appropriate time, determines that it has a defense under Section 502(d) of
       the Bankruptcy Code, e.g., the Reorganized Debtor holds an Avoidance Action against
       the Holder of such Claim and such Holder after demand refuses to pay the amount due in
       respect thereto.

               6.12 Other Documents and Actions. The Debtors, the Debtors in Possession
       and the Reorganized Debtors shall File or execute such documents and take such other
       actions as are necessary to effectuate the transactions provided for in the Plan.

               6.13 Corporate Action. The authorization and issuance of the New Common
       Stock, the adoption of the Amended Governing Documents and Amended By-Laws and
       the selection of the Persons who will serve as the initial directors and officers of the
       Reorganized Debtors as of the Effective Date, and other matters under the Plan involving
       the corporate structure of each Debtor or Reorganized Debtor or corporate action by each
       Debtor or Reorganized Debtor, shall be deemed to have occurred and be effective on and
       after the Effective Date without any requirement of further action by the stockholders,
       directors, members, partners or other applicable entity of each Debtor or Reorganized
       Debtor. Without limiting the foregoing, upon entry of the Confirmation Order by the
       clerk of the Bankruptcy Court, the filing by each Reorganized Debtor of its respective
       Amended Governing Documents and Amended By-Laws shall be authorized and
       approved in all respects.

               6.14 Retiree Benefits. On and after the Effective Date, to the extent required
       by Section 1129(a)(13) of the Bankruptcy Code, and except as may be provided to the
       contrary in a separate order of the Bankruptcy Court or under contracts negotiated with
       the applicable labor groups governing such benefits, each Reorganized Debtor shall
       continue to pay all retiree benefits (if any) of any worker who retired as of the Effective
       Date, to the extent such benefits were maintained or established prior to the Effective
       Date.


                                                     40
       CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 100 of 564 Desc Main
                           Document     Page 46 of 74


               6.15     Employee Claims. Except as provided in the Employee Wage Order,
       each Debtor’s employees shall have a Priority Claim for unpaid wages, benefits and other
       entitlements to the extent permitted by Section 507(a)(3) of the Bankruptcy Code, which,
       if allowed, will be either (i) paid in full, or (ii) Reinstated. To the extent that any
       employee’s Claim exceeds the amount prescribed by Section 507(a)(3) of the Bankruptcy
       Code, the employee shall receive a General Unsecured Claim for the excess amount.
       Notwithstanding the foregoing, any employee who continues to be an employee in good
       standing with the Reorganized Debtors after the Effective Date shall be entitled to take
       (in the form of vacation days and not in Cash) all unused and unpaid vacation time
       accrued prior to the Petition Date on such terms as will be prescribed by the Reorganized
       Debtors; provided, however, that notwithstanding the foregoing, if any employee is no
       longer employed by the Reorganized Debtors for any reason after the Effective Date, the
       Reorganized Debtors shall have no obligations to make any payments on account of any
       unused and unpaid vacation time accrued prior to the Petition Date to such employee.

                6.16 Good Faith. Confirmation of the Plan shall constitute a finding that:
       (i) this Plan has been proposed in good faith and in compliance with applicable
       provisions of the Bankruptcy Code, and (ii) all Persons’ solicitations of acceptances or
       rejections of this Plan have been in good faith and in compliance with applicable
       provisions of the Bankruptcy Code.

               6.17 Executory Contracts and Unexpired Leases Entered Into, and Other
       Obligations Incurred After, the Petition Date. Executory contracts and unexpired leases
       (a) assumed by the Debtors after the Petition Date or (b) entered into, and other
       obligations incurred, after the Petition Date by the Debtors shall be performed by the
       Debtors or Reorganized Debtors in the ordinary course of their businesses. Accordingly,
       such executory contracts, unexpired leases and other obligations shall survive and remain
       unaffected by the entry of the Confirmation Order or the occurrence of the Effective Date
       under, and the effectiveness of, the Plan.

               6.18 Security Interests and Liens. All security interests and Liens granted or to
       be granted to any party in connection with the Plan or any document or agreement
       contemplated by the Plan or entered into in connection with the Plan or otherwise granted
       or to be granted, including without limitation, the guarantees, mortgages, security
       agreements and pledge agreements described in the Exit Financing term sheets included
       in the Plan Supplement, shall be governed in all respects, including without limitation,
       perfection and priority, by applicable non-bankruptcy law, notwithstanding anything to
       the contrary in the Plan or the Confirmation Order.

                                   ARTICLE VII.
                  PROVISIONS REGARDING CORPORATE GOVERNANCE OF
                               REORGANIZED DEBTORS

              7.1    Amended Governing Documents and Amended By-Laws. The Amended
       Governing Documents and Amended By-Laws of each of the Reorganized Debtors shall
       be adopted as may be required in order to be consistent with the provisions of this Plan
       and the Bankruptcy Code. The Amended Governing Documents of Reorganized Allied

                                                   41
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 101 of 564 Desc Main
                           Document     Page 47 of 74


       Holdings shall, among other things (a) authorize the issuance of common stock in
       amounts not less than the amounts necessary to permit the Distributions thereof required
       or contemplated by the Plan and (b) provide, pursuant to Section 1123(a)(6) of the
       Bankruptcy Code, for (i) a provision prohibiting the issuance of non voting equity
       securities and (ii) to the extent necessary, a provision setting forth an appropriate
       distribution of voting power among classes of equity securities possessing voting power,
       including, in the case of any class of equity securities having a preference over another
       class of equity securities with respect to dividends, adequate provisions for the election of
       directors representing such preferred class in the event of default in the payment of such
       dividends. Forms of the Amended Governing Documents and Amended By-Laws of the
       Debtors will be contained in the Plan Supplement.

                7.2    Directors and Officers of Reorganized Debtors. The Initial Board shall
       have five members, including a new CEO (who shall be selected by Yucaipa and shall be
       reasonably acceptable to TNATINC and the Creditors’ Committee), one member chosen
       by the Creditors’ Committee (who shall be reasonably acceptable to Yucaipa), and three
       other members selected by Yucaipa. Pursuant to the terms of the amended Collective
       Bargaining Agreement, TNATINC shall have certain observer rights with respect to the
       Initial Board. The proposed identity of the members of the Initial Board and the new
       CEO shall be disclosed on or prior to the date of the hearing on the approval of the
       Disclosure Statement with respect to the Plan, or as soon thereafter as practicable. The
       remaining members of senior management will continue to serve until the Effective Date
       pursuant to their respective existing terms of compensation and thereafter subject to terms
       and conditions mutually acceptable to the Initial Board and the applicable member of
       management. The Initial Board of Allied Holdings shall choose the members of the
       Boards of Directors of each of the other Reorganized Debtors on the Effective Date or as
       soon as practicable thereafter. Each of the Persons on the Initial Boards of Directors and
       each of the initial officers of the respective Reorganized Debtors shall serve in
       accordance with the Amended Governing Documents and Amended By-Laws of each of
       the respective Reorganized Debtors, as the same may be amended from time to time.

              7.3     New Employment, Retirement, Indemnification and Other Related
       Agreements and Incentive Compensation Programs. As of the Effective Date, the
       Reorganized Debtors will have authority to: (a) maintain, amend or revise existing
       employment, retirement, welfare, incentive, severance, indemnification and other
       agreements with their active directors, officers and employees, subject to the terms and
       conditions of any such agreement; and (b) enter into new employment, retirement,
       welfare, incentive, severance, indemnification and other agreements for active and retired
       employees.

              7.4      Effectuating Documents and Further Transactions. Each of the Debtors or
       Reorganized Debtors, as appropriate, is authorized to execute, deliver, file or record such
       contracts, instruments, releases and other agreements or documents and take such actions
       as may be necessary or appropriate to effectuate, implement and further evidence the
       terms and conditions of the Plan and any notes or securities issued pursuant to the Plan.



                                                    42
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 102 of 564 Desc Main
                           Document     Page 48 of 74


               7.5    Authorization and Issuance of New Common Stock. On the Effective
       Date, the Reorganized Debtors are authorized to issue the New Common Stock in
       accordance with the provisions of the Plan. The issuance of New Common Stock and the
       Distributions thereof will be exempt from registration under applicable securities laws
       pursuant to Section 1145(a) of the Bankruptcy Code.

               7.6     Reserve. Reorganized Allied Holdings shall be authorized, without
       further act or action by the Initial Board and without further act or action under
       applicable law, regulation, order, or rule to reserve from the authorized shares of New
       Common Stock, that number of shares of New Common Stock required for issuance to
       the Holders of Allowed Claims as and when required under the Plan. The Initial Board
       may reduce the number of shares of New Common Stock so reserved at any time as it
       deems appropriate to the extent it determines in good faith that such reserve is in excess
       of the number of shares needed to satisfy the foregoing requirements.

                7.7    Listing of New Allied Holdings Common Stock. In the event the Initial
       Board determines in its discretion to register the New Allied Holdings Common Stock
       with the Securities and Exchange Commission, or if Reorganized Allied Holdings is
       required under applicable securities laws to register the New Allied Holdings Common
       Stock with the Securities and Exchange Commission, Reorganized Allied Holdings shall
       use commercially reasonable efforts to list the New Allied Holdings Common Stock on a
       national securities exchange or for quotation on a national automated interdealer
       quotation system within one year of the Effective Date unless the Initial Board
       determines otherwise, with such efforts to commence as soon as reasonably practicable
       after the Effective Date. Reorganized Allied Holdings shall have no liability if it is unable
       to list the New Allied Holdings Common Stock as described above. Persons receiving
       Distributions of New Allied Holdings Common Stock, by accepting such Distributions,
       shall have agreed to cooperate with Reorganized Allied Holdings’s reasonable requests to
       assist Reorganized Allied Holdings in its efforts to list the New Allied Holdings Common
       Stock on a securities exchange or quotation system to the extent necessary.

                                        ARTICLE VIII.
                                  VOTING AND DISTRIBUTIONS

               8.1    Voting of Claims. Each Holder of an Allowed Claim in an Impaired
       Class, not otherwise deemed to have rejected the Plan in accordance with Section 1126(g)
       of the Bankruptcy Code, shall be entitled to vote separately to accept or reject the Plan.

              8.2     Nonconsensual Confirmation. The Plan Proponents request Confirmation
       under Section 1129(b) of the Bankruptcy Code with respect to any impaired Class that
       does not accept the Plan pursuant to Section 1126 of the Bankruptcy Code. The Plan
       Proponents reserve the right to modify the Plan to the extent, if any, that Confirmation
       pursuant to Section 1129(b) of the Bankruptcy Code requires modification.

              8.3     Acceptance by Class of Creditors. An Impaired Class of holders of
       Claims shall have accepted the Plan if the Plan is accepted by at least two-thirds (⅔) in



                                                    43
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 103 of 564 Desc Main
                           Document     Page 49 of 74


       dollar amount and more than one-half (½) in number of the Allowed Claims of such
       Class that have voted to accept or reject the Plan.

               8.4    Distributions for Claims Allowed as of the Effective Date. Except as
       otherwise provided in this Article VIII and as to DIP Facility Claims, Distributions of
       Cash to be made on the Effective Date to Holders of Claims that are allowed as of the
       Effective Date will be deemed made on the Effective Date if made on the Effective Date
       or as promptly thereafter as practicable, but in any event no later than: (i) 90 days after
       the Effective Date and (ii) 90 days after such later date when the applicable conditions of
       Section 5.2 (regarding cure payments for executory contracts and unexpired leases being
       assumed) and Section 8.8 (regarding undeliverable Distributions) are satisfied.
       Distributions on account of Claims that become Allowed Claims after the Effective Date
       will be made pursuant to Section 9.5 and Section 9.6 of the Plan.

               8.5     Disbursing Agent. The Reorganized Debtors, or such Third Party
       Disbursing Agents as the Reorganized Debtors may employ in their sole discretion, will
       make all Distributions of Cash, New Common Stock, and other instruments or documents
       required under the Plan. Each Disbursing Agent will serve without bond, and any
       Disbursing Agent may employ or contract with other Entities to assist in or make the
       Distributions required by the Plan. Each Third Party Disbursing Agent including for
       these purposes, the Indenture Trustee, providing services related to Distributions pursuant
       to the Plan will receive from the Reorganized Debtors reasonable compensation for such
       services and reimbursement of reasonable out-of-pocket expenses incurred in connection
       with such services without Bankruptcy Court approval. These payments will be made on
       terms agreed to with the Reorganized Debtors and will not be deducted from
       Distributions to be made pursuant to the Plan to Holders of Allowed Claims receiving
       Distributions from a Third Party Disbursing Agent. The Indenture Trustee shall receive
       an Administrative Claim in an amount equal to the Indenture Trustee Fees and Expenses.
       To the extent such Administrative Claim is not paid to the Indenture Trustee (or escrowed
       pending the resolution of any dispute), the Indenture Trustee shall retain its charging lien
       on Distributions to Holders of Prepetition Notes Claims to the fullest extent permitted
       under the Prepetition Notes Indenture.

              8.6     Distributions of Cash. Except as otherwise specified herein, Cash
       payments made pursuant to the Plan will be in U.S. currency by checks drawn on a
       domestic bank selected by the applicable Reorganized Debtor or by wire transfer from a
       domestic bank; provided that Cash payments to foreign Holders of Allowed Claims may
       be made, at the option of the applicable Reorganized Debtor, in such funds and by such
       means as are necessary or customary in a particular foreign jurisdiction. Cash payments
       made pursuant to the Plan on behalf of DIP Facility Claims will be made to the
       administrative agent under such facility on the Effective Date by wire transfer of
       immediately available funds.

               8.7     No Interest on Claims or Interests. Unless otherwise specifically provided
       for or contemplated elsewhere in the Plan or Confirmation Order, or required by
       applicable bankruptcy law to render a Claim Unimpaired or otherwise, postpetition
       interest shall not accrue or be paid on any Claims and no holder of a Claim shall be

                                                   44
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 104 of 564 Desc Main
                           Document     Page 50 of 74


       entitled to interest accruing on or after the Petition Date on any Claim, other than Other
       Secured Claims to the extent required by the applicable documents giving rise to such
       Claims; provided, however, that to the extent a holder of a Other Secured Claim has a
       Deficiency Claim on account of such Other Secured Claim, interest shall not accrue on or
       after the Petition Date on the Other Secured Claim or the Deficiency Claim.

                8.8     Delivery of Distributions. The Distribution to a Holder of an Allowed
       Claim shall be made by the Reorganized Debtors (a) at the address set forth on the proof
       of Claim filed by such Holder, (b) at the address set forth in any written notices of
       address change delivered to the Reorganized Debtors after the date of any related proof of
       Claim, (c) at the addresses reflected in the Schedules if no proof of Claim has been filed
       and the Reorganized Debtors has not received a written notice of a change of address,
       (d) if the Holder’s address is not listed in the Schedules, at the last known address of such
       Holder according to the Debtor’s books and records, or (e) in the case of Prepetition
       Notes Claims, to the Indenture Trustee for ultimate distribution to the Record Holders of
       such Prepetition Notes Claims. The Indenture Trustee shall be directed to effect any
       Distribution under the Plan through the most efficient method available in the Indenture
       Trustee’s discretion, including without limitation through the book entry transfer
       facilities of the Depository Trust Company pursuant to the procedures used for effecting
       distributions thereunder on the date of any such distribution. If any Holder’s Distribution
       is returned as undeliverable, no further Distributions to such Holder shall be made unless
       and until the Reorganized Debtors are notified of such Holder’s then-current address, at
       which time all missed Distributions shall be made to such Holder without interest. All
       Cash Distributions returned to the Reorganized Debtors and not claimed within six (6)
       months of return shall be irrevocably retained by the Reorganized Debtors
       notwithstanding any federal or state escheat laws to the contrary. All Distributions of
       New Common Stock returned to the Debtors and not claimed within six (6) months of
       return shall irrevocably revert to Reorganized Allied Holdings and shall be retained and
       held as set forth in the Amended Governing Documents. Upon such reversion, the claim
       of any Holder or their successors with respect to such property shall be discharged and
       forever barred notwithstanding any federal or state escheat laws to the contrary.

               8.9      Distributions to Holders as of the Record Date. All Distributions on
       Allowed Claims shall be made to the Record Holders of such Claims. As of the close of
       business on the Record Date, the Claims register maintained by the Claims Agent shall be
       closed, and there shall be no further changes in the Record Holder of any Claim. The
       Reorganized Debtors and any Disbursing Agent shall have no obligation to recognize any
       transfer of any Claim occurring after the Record Date. The Reorganized Debtors shall
       instead be entitled to recognize and deal for all purposes under this Plan with the Record
       Holders as of the Record Date. As of the close of business on the Confirmation Date, the
       transfer ledgers for the Prepetition Notes shall be deemed closed and the Indenture
       Trustee may take whatever action is necessary to close the transfer ledgers and there shall
       be no further transfers or changes in the holder of record of such securities in such
       transfer ledgers. The Disbursing Agent and the Indenture Trustee shall have no
       obligation to recognize the transfer of, or sale of any participation in, any Prepetition
       Notes Claim that occurs after close of business on the Confirmation Date, and will be
       entitled for all purposes herein to recognize and distribute only to those Holders of

                                                    45
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 105 of 564 Desc Main
                           Document     Page 51 of 74


       Allowed Claims who are Holders of such Claims, or participants therein, as of the close
       of business on the Confirmation Date.

               8.10 Indenture Trustee as Claim Holder. Consistent with Bankruptcy
       Rule 3003(c), the Debtors or Reorganized Debtors shall recognize the Proofs of Claim
       filed by the Indenture Trustee, in the amounts as Allowed herein, in respect of the
       Prepetition Notes Claims. Accordingly, any Claim, proof of which is filed by the
       registered or beneficial holder of a Prepetition Notes Claim, may be disallowed as
       duplicative of the Claims of the Indenture Trustee without need for any further action or
       Bankruptcy Court order.

                8.11 De Minimis Distributions. Neither the Reorganized Debtors nor the
       Indenture Trustee shall have an obligation to make a Distribution if the amount to be
       distributed to the specific Holder of the Allowed Claim has a value less than fifty dollars
       ($50.00). Any Holder of an Allowed Claim on account of which the amount of Cash to
       be distributed is less than fifty ($50.00) dollars will have its claim for such distribution
       discharged and will be forever barred from asserting any such claim against the
       Reorganized Debtors or their respective property. Any Cash not distributed pursuant to
       this Section 8.10 will be the property of Reorganized Allied Holdings, free of any
       restrictions thereon, and any such Cash held by a Third Party Disbursing Agent will be
       returned to Reorganized Allied Holdings.

               8.12 Fractional Securities, Fractional Dollars. Any other provision of this Plan
       notwithstanding, payments of fractions of shares of New Common Stock will not be
       made and shall be deemed to be zero. Any other provision of this Plan notwithstanding,
       the Reorganized Debtors shall not be required to make Distributions or payments of
       fractions of dollars. Whenever any payment of a fraction of a dollar under this Plan
       would otherwise be called for, the actual payment shall reflect a rounding of such fraction
       to the nearest whole dollar (up or down), with half dollars or less being rounded down.

                8.13 Procedures for Distributions to Holders of Prepetition Notes Claims.
       Unless waived by the Reorganized Debtors, as a condition to receiving payments or other
       distributions, Distributions to Holders of Prepetition Notes Claims shall only be made to
       such Holders after the surrender by each such Holder of the Prepetition Notes, and/or
       similar or related documents representing such Claims, or in the event that such
       certificate or similar document is lost, stolen, mutilated or destroyed, upon the holder’s
       compliance with the requirements set forth in this Plan. Any Holder that fails to:
       (i) surrender such instrument or (ii) execute and deliver an affidavit of loss and/or
       indemnity, reasonably satisfactory to the Reorganized Debtors and furnish a bond in
       form, substance and amount reasonably satisfactory to the Reorganized Debtors within
       one (1) year of the Effective Date, shall be deemed to have forfeited all rights and Claims
       and may not participate in any Distribution under the Plan in respect of such Claims.

              8.14 Compliance with Tax Requirements.The Debtors or the Reorganized
       Debtors, as the case may be, shall comply with all withholding and reporting
       requirements imposed by any federal, state, local, or foreign taxing authority, and all
       Distributions under this Plan shall be subject to any such withholding and reporting

                                                    46
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 106 of 564 Desc Main
                           Document     Page 52 of 74


       requirements. The Debtors or the Reorganized Debtors shall be authorized to take any
       actions that may be necessary or appropriate to comply with such withholding and
       reporting requirements.

                       (2)    Notwithstanding any other provision of the Plan, each Entity
       receiving a distribution of Cash or New Common Stock pursuant to the Plan shall have
       sole and exclusive responsibility for the satisfaction and payment of any tax obligations
       imposed on it by any governmental unit on account of such distribution, including
       income, withholding and other tax obligations.

               8.15 No Duplicate Distributions. To the extent more than one Debtor is liable
       for any Claim, such Claim shall be considered a single Claim and entitled only to the
       payment provided therefor under the applicable provisions of the Plan.

               8.16    Distributions in U.S. Dollars. Except as otherwise specified herein,
       Cash payments made pursuant to the Plan shall be in U.S. currency by checks drawn on a
       domestic bank selected by the applicable Debtor or Reorganized Debtor or, at the option
       of the applicable Debtor or Reorganized Debtor, by wire transfer from a domestic bank.
       If an Allowed Claim is filed in a currency other than U.S. dollars, distributions will be
       made to the holder of such Allowed Claim utilizing the exchange rate on or about the
       time of distribution.

                                ARTICLE IX.
           PROCEDURES FOR TREATING AND RESOLVING DISPUTED CLAIMS

                9.1     Objections to Claims. All objections to Claims must be Filed and served
       on the Holders of such Claims by the Claims Objection Deadline, and (a) if Filed prior to
       the Effective Date, such objections shall be served on the parties on the then applicable
       service list in the Chapter 11 Cases; and (b) if Filed after the Effective Date, such
       objections shall be served on the Reorganized Debtors, the United States Trustee and
       Yucaipa. If an objection has not been Filed to a proof of Claim or a scheduled Claim by
       the Claims Objection Deadline, the Claim to which the proof of Claim or scheduled
       Claim relates will be treated as an Allowed Claim if such Claim has not been allowed
       earlier. An objection is deemed to have been timely Filed as to all Tort Claims, thus
       making each such Claim a Disputed Claim as of the Claims Objection Deadline. Each
       such Tort Claim shall remain a Disputed Claim until it becomes an Allowed Claim in
       accordance with Sections 9.5 or 9.6.

                9.2    Authority to Prosecute Objections. After the Effective Date, except as
       provided in the following paragraph or otherwise in the Plan, only the Reorganized
       Debtors shall have the authority to File, settle, compromise, withdraw or litigate to
       judgment objections to Claims, provided, however, that the Reorganized Debtors shall
       not be entitled to object to Claims (i) that have been Allowed by a Final Order entered by
       the Bankruptcy Court prior to the Effective Date or (ii) that are Allowed by the express
       terms of this Plan. After the Effective Date, the Reorganized Debtors may settle or
       compromise any Disputed Claim without approval of the Bankruptcy Court; provided
       that (a) the Reorganized Debtors shall promptly File with the Bankruptcy Court a written


                                                   47
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 107 of 564 Desc Main
                           Document     Page 53 of 74


       notice of any settlement or compromise of a Claim that results in an Allowed Claim in
       excess of $500,000 and (b) the United States Trustee and Yucaipa shall be authorized to
       contest the proposed settlement or compromise by Filing a written objection with the
       Bankruptcy Court and serving such objection on the Reorganized Debtors within 20 days
       of the service of the settlement notice. If no such objection is Filed, the applicable
       settlement or compromise shall be deemed final without further action of the Bankruptcy
       Court.

              Except as set forth herein, notwithstanding that the Reorganized Debtors shall
       have the right to File objections to Claims and Interests, litigate and settle objections to
       Disputed Claims and Disputed Interests on behalf of the Debtors and their Estates,
       nothing contained herein shall be deemed to obligate the Reorganized Debtors to take any
       such actions, all of which shall be determined by the Reorganized Debtors in their sole
       and absolute discretion.

            THE PLAN PROPONENTS HAVE NOT FULLY REVIEWED THE CLAIMS
       AND INTERESTS IN THE CHAPTER 11 CASES OR DETERMINED WHETHER
       OBJECTIONS TO CLAIMS AND INTERESTS EXIST. THIS INVESTIGATION IS
       ONGOING AND WILL OCCUR, IN LARGE PART, AFTER THE CONFIRMATION
       DATE. AS A RESULT, CREDITORS AND OTHER PARTIES-IN-INTEREST ARE
       HEREBY ADVISED THAT, NOTWITHSTANDING THAT THE EXISTENCE OF
       ANY PARTICULAR OBJECTION TO A DISPUTED CLAIM OR DISPUTED
       INTEREST MAY NOT BE LISTED, DISCLOSED OR SET FORTH IN THIS PLAN,
       AN OBJECTION TO A CLAIM OR INTEREST MAY BE BROUGHT AGAINST
       ANY CREDITOR, INTEREST HOLDER OR PARTY-IN-INTEREST AT ANY TIME,
       SUBJECT TO THE CLAIMS OBJECTION DEADLINE. IN ADDITION TO THE
       FOREGOING, THE DEBTORS AND REORGANIZED DEBTORS RETAIN AND
       HEREBY RESERVE THE RIGHT TO OBJECT TO

                (i) ANY CLAIMS OR INTERESTS FILED AFTER THE BAR DATE; AND

            (ii) ANY CLAIMS FILED TO SET FORTH DAMAGES ARISING FROM THE
       REJECTION OF AN EXECUTORY CONTRACT OR OTHER AGREEMENT WITH
       THE DEBTORS.

             IN ADDITION, THE DEBTORS AND REORGANIZED DEBTORS RESERVE
       THE RIGHT TO BRING ANY RETAINED ACTION AGAINST ANY THIRD PARTY
       ARISING FROM OR RELATING TO ANY EVENT, ACTION OR OMISSION
       OCCURRING ON OR PRIOR TO THE EFFECTIVE DATE. THE PLAN
       PROPONENTS HAVE NOT FULLY REVIEWED ALL SUCH CAUSES OF ACTION
       (INCLUDING WITHOUT LIMITATION ANY AVOIDANCE ACTION OR
       RETAINED ACTION). AS A RESULT, CREDITORS AND OTHER PARTIES- IN-
       INTEREST ARE HEREBY ADVISED THAT, NOTWITHSTANDING THAT THE
       EXISTENCE OF ANY PARTICULAR LITIGATION OR AFFIRMATIVE CLAIM
       MAY NOT BE LISTED, DISCLOSED OR SET FORTH IN THIS PLAN, SUCH
       LITIGATION OR AFFIRMATIVE CLAIM MAY BE BROUGHT AGAINST ANY
       CREDITOR, INTEREST HOLDER OR PARTY-IN-INTEREST AT ANY TIME.

                                                   48
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 108 of 564 Desc Main
                           Document     Page 54 of 74


                9.3     No Distributions Pending Allowance. Except as otherwise provided
       herein, no Distributions will be made with respect to any portion of a Claim unless and
       until (i) the Claims Objection Deadline has passed and no objection to such Claim has
       been filed, or (ii) any objection to such Claim has been settled, withdrawn or overruled
       pursuant to a Final Order of the Bankruptcy Court.

               9.4     Estimation of Claims. Yucaipa, the Debtors or the Reorganized Debtors,
       as the case may be, and the Creditors’ Committee (to the extent still in existence at such
       time) may, at any time, request that the Bankruptcy Court estimate any contingent or
       unliquidated Claim pursuant to Section 502 of the Bankruptcy Code regardless of
       whether the Debtors or the Reorganized Debtors have previously objected to such Claim
       or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy
       Court will retain jurisdiction to estimate any Claim at any time during litigation
       concerning any objection to any Claim, including during the pendency of any appeal
       relating to any such objection. In the event that the Bankruptcy Court estimates any
       contingent or unliquidated Claim, that estimated amount will constitute either the
       Allowed amount of such Claim or a maximum limitation on such Claim, as determined
       by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on
       such Claim, the Debtors (and after the Effective Date, the Reorganized Debtors) may
       elect to pursue any supplemental proceedings to object to any ultimate payment on such
       Claim. All of the aforementioned Claims objection, estimation and resolution procedures
       are cumulative and are not necessarily exclusive of one another.

               9.5     Distributions After Allowance. As soon as practicable after (i) the
       occurrence of the applicable Claims Objection Deadline, if no objection to such Claim
       has been timely filed, or (ii) the Disputed Claim becomes an Allowed Claim, the
       Reorganized Debtors, with respect to all Distributions will distribute to the Holder
       thereof all Distributions to which such Holder is then entitled under this Plan. In the event
       that the New Common Stock being held for Distribution with respect to a Claim is
       greater than the Distribution that is made to a Holder once the Claim becomes entitled to
       a Distribution, the excess remaining New Common Stock will revert to and be
       irrevocably retained by the Reorganized Debtors; the voting of such retained shares will
       be governed by the Amended Organization Documents for the applicable Reorganized
       Debtor. All Distributions made under this Article of this Plan will be made together with
       any dividends, payments, or other Distributions made on account of, as well as any
       obligations arising from, the distributed property as if such Claim had been an Allowed
       Claim on the dates Distributions were previously made to Allowed Holders included in
       the applicable Class.

                9.6    Intentionally Omitted.



               9.7     Claims Covered by Insurance Policy. If any Holder (other than a Holder
       of a Workers’ Compensation Claim, which Claim shall be treated in accordance with
       Section 3.4 of this Plan) has asserted a Claim that is covered as to liability, in whole or in
       part, by an insurance policy that is assumed or otherwise remains in effect pursuant to the

                                                    49
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 109 of 564 Desc Main
                           Document     Page 55 of 74


       terms of this Plan, such Holder will have an Allowed Claim entitled to a distribution
       under this Plan only to the extent of any deductible or self- insured retention under the
       applicable insurance policy that was unpaid or otherwise unexhausted as of the Petition
       Date. Notwithstanding the foregoing, the Holder shall be entitled to pursue recovery of
       any amount in excess of such unpaid deductible or self-insured retention from the
       applicable insurance carrier, and, in connection therewith, notwithstanding the discharge
       of the balance of such Claim provided pursuant to this Plan, such Holder may continue to
       pursue the balance of such Claim against the Debtors solely for the purposes of
       liquidating such Claim and obtaining payment of the balance of such liquidated Claim
       from any otherwise applicable policy of insurance. Except as otherwise provided in the
       applicable insurance policy, the applicable insurance carrier may, at its expense, employ
       counsel, direct the defense, and determine whether and on what terms to settle any Claim
       for the purposes of determining the amount of insurance proceeds that will be paid on
       account of such Claim. If after liquidation of a Claim pursuant to this Article, it is
       determined that there are insufficient insurance proceeds available to satisfy the amount
       of such Claim that is in excess of any unpaid deductible or self-insured retention, then the
       Holder of such Claim shall have an Allowed Claim in the amount of such insufficiency.

                                     ARTICLE X.
                       CONDITIONS PRECEDENT TO CONFIRMATION
                         AND THE EFFECTIVE DATE OF THE PLAN

              10.1 Conditions to Confirmation. The following are conditions precedent to
       Confirmation of this Plan that must be (i) satisfied or (ii) waived in accordance with
       Section 10.3 below:

                     (1)     The Bankruptcy Court shall have approved the Disclosure
       Statement with respect to this Plan in form and substance that is acceptable to Yucaipa,
       and reasonably acceptable to the Debtors and the Creditors’ Committee.

                       (2)   The Confirmation Order shall be in form and substance
       satisfactory to Yucaipa, and reasonably acceptable to the Debtors and the Creditors’
       Committee, shall have been signed by the Bankruptcy Court and shall have been entered
       on the docket of the Chapter 11 Cases.

                     (3)    The Plan shall be in form and substance satisfactory to Yucaipa,
       and reasonably acceptable to the Debtors and the Creditors’ Committee.

                      (4)    The Plan Supplement and the Exhibits hereto (as confirmed or
       approved by the Confirmation Order) shall be in form and substance satisfactory to
       Yucaipa (after consultation with the Debtors and the Creditors’ Committee).

                      (5)    The Debtors shall have obtained a written commitment for the Exit
       Financing in form and substance satisfactory to Yucaipa (after consultation with the
       Debtors and the Creditors’ Committee).

                     (6)    The Debtors and TNATINC shall have entered into agreements
       and/or the Bankruptcy Court shall have entered orders, each in form and substance

                                                   50
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 110 of 564 Desc Main
                           Document     Page 56 of 74


       satisfactory to Yucaipa and TNATINC in their respective sole discretion (which shall not
       have been vacated or stayed), providing individually or in combination for approval of
       modified collective bargaining agreements in form and substance satisfactory to each of
       the Plan Proponents.

               10.2 Conditions to the Effective Date. The following are conditions precedent
       to the Effective Date that must be (i) satisfied or (ii) waived in accordance with
       Section 10.3 below:

                      (1)      All conditions to Confirmation of this Plan set forth in Section 10.1
       shall remain satisfied.

                      (2)   Each order of the Bankruptcy Court referred to in Section 10.1
       shall have become a Final Order.

                      (3)    The Confirmation Order and supporting findings of fact and
       conclusions of law shall be entered by the Bankruptcy Court in form and substance
       reasonably acceptable to each of the Plan Proponents and the Creditors’ Committee and
       shall have become a Final Order.

                      (4)     All documents and agreements to be executed on the Effective
       Date or otherwise necessary to implement this Plan (including documents relating to the
       Exit Financing) shall be in form and substance that is acceptable to Yucaipa (after
       consultation with the Creditors’ Committee) and reasonably acceptable to the Debtors,
       except as otherwise specifically provided herein.

                      (5)    The closing and initial funding shall have occurred under the Exit
       Financing and all conditions precedent to the consummation thereof (other than the
       occurrence of the Effective Date of the Plan) shall have been waived or satisfied in
       accordance with the terms thereof.

                       (6)    The Debtors and the Plan Proponents shall have received any
       authorization, consent, regulatory approval, ruling, letter, opinion, or document that may
       be necessary to implement this Plan and that is required by law, regulation, or order
       (collectively, the “Authorizations”), and such Authorizations shall not have been
       revoked.

                        (7)   The New Common Stock shall have been issued in accordance
       with the Plan.

                      (8)     All other actions, documents and agreements necessary to
       implement the Plan as of the Effective Date shall have been delivered and all conditions
       precedent thereto shall have been satisfied or waived.

                     (9)     All corporate and other proceedings to be taken by the Debtors in
       connection with the Plan and Plan Supplement and the consummation of the transactions
       contemplated thereby and by the Plan and all documents incident thereto shall have been
       completed in form and substance reasonably satisfactory to Yucaipa (after consultation

                                                    51
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 111 of 564 Desc Main
                           Document     Page 57 of 74


       with the Debtors and the Creditors’ Committee), and Yucaipa shall have received all such
       counterpart originals or certified or other copies of the Plan and documents contemplated
       by the Plan and such other documents as they may reasonably request.

                      (10) No event, condition or circumstance shall have occurred or arisen
       from the date the Plan is filed through the Effective Date which has had or could
       reasonably be expected to have or give rise to a Material Adverse Effect.

                      (11) Subsequent to the Confirmation Date, there shall be no threatened
       or pending suit, action, investigation, inquiry or other proceeding by or before any court
       of competent jurisdiction (excluding the Chapter 11 Cases or any other proceeding
       disclosed by the Debtors to Yucaipa in writing prior to the hearing on the approval of the
       Disclosure Statement) which is likely to have a Material Adverse Effect.

                     (12) The Effective Date shall have occurred prior to six months after
       the Confirmation Date.

                      (13) The Initial Board shall have been elected or appointed as of the
       Effective Date, and the directors’ and officers’ liability insurance shall be available to the
       members of the Initial Board on terms reasonably satisfactory to Yucaipa and the
       Creditors’ Committee.

                      (14) The members of the IBT shall have approved or ratified modified
       collective bargaining agreements in form and substance satisfactory to the Debtors,
       Yucaipa (after consultation with the Creditors’ Committee) and TNATINC.

                      (15) All waiting periods imposed by applicable law (including, without
       limitation, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
       amended, if applicable) in connection with the consummation of the Plan and
       transactions contemplated thereby shall have expired or been terminated without any
       action having been taken by any court of competent jurisdiction restraining, preventing or
       imposing materially adverse conditions upon such transactions, and the Debtors and
       Yucaipa shall have received all material regulatory approvals required for the
       consummation of the Plan and the transactions contemplated thereby and for the
       Reorganized Debtors to continue to carry on their businesses without material change,
       each of which approvals shall have become final.

                       (16) All other actions and documents necessary to implement the
       treatment of Claims and Interests set forth in this Plan shall have been effected or
       executed or, if waivable, waived by the Person or Persons entitled to the benefit thereof.

               10.3 Waiver of Conditions. The conditions to Confirmation of the Plan set
       forth in Section 10.1 or the Effective Date set forth in Section 10.2 may be waived, in
       whole or in part, by Yucaipa without any notice to any other parties in interest or the
       Bankruptcy Court and without leave or order of the Bankruptcy Court, and without any
       formal action other than proceeding to confirm or consummate the Plan; provided,
       however, that Yucaipa may not waive the conditions set forth in Sections 10.1(6) or
       10.2(14) without the prior express written consent of TNATINC; provided further that

                                                    52
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 112 of 564 Desc Main
                           Document     Page 58 of 74


       Yucaipa will not waive a condition that expressly is subject to consultation with the
       Debtors or the Creditors’ Committee without first consulting with the Debtors or the
       Creditors’ Committee. The failure to satisfy or waive any condition to the Confirmation
       Date or the Effective Date may be asserted by the Plan Proponents in their respective sole
       discretion regardless of the circumstances giving rise to the failure of such condition to be
       satisfied (including any action or inaction by the Plan Proponents). The failure of the Plan
       Proponents to exercise any of the foregoing rights shall not be deemed a waiver of any
       other rights, and each such right shall be deemed an ongoing right, which may be asserted
       at any time. Notwithstanding anything in the Plan to the contrary, if any condition,
       pleading, document or order is required to be acceptable to Yucaipa and reasonably
       acceptable to the Debtors and/or the Creditors’ Committee, and it is acceptable to
       Yucaipa, but the Debtors and/or the Creditors’ Committee, in the exercise of their
       respective fiduciary duties, find it unacceptable, the sole remedy of the Debtors and/or
       the Creditors’ Committee, as applicable, shall be an entitlement to withdraw their
       respective support for the Plan. Thereafter, and notwithstanding any such withdrawal,
       Yucaipa may proceed unabated with Confirmation and consummation of the Plan.

               10.4 Non-Waivable Conditions to the Effective Date. The payment in full in
       Cash of all amounts owed to the DIP Lenders under the DIP Loan Facility shall be a
       condition precedent to the occurrence of the Effective Date in accordance with
       Section 4.2(c) that may not be waived in whole or in part by the Plan Proponents without
       the written consent of the DIP Lenders or an order of the Bankruptcy Court after notice
       and hearing, provided, however, that to the extent there is a dispute as to amounts owed
       under the DIP Loan Facility, the Reorganized Debtors shall pay the undisputed portion
       and place the remainder in a non-interest bearing escrow pending resolution of such
       dispute by a Final Order.

               10.5 Effect of Failure of Conditions. In the event that all of the conditions to
       the Effective Date are not satisfied or waived within six months following entry of the
       Confirmation Order: (a) the Confirmation Order shall be vacated, (b) no distributions
       under the Plan shall be made, (c) the Debtors and all holders of Claims and Interests shall
       be restored to the status quo ante as of the day immediately preceding the Confirmation
       Date as though the Confirmation Date had never occurred, and (d) the Debtors’
       obligations with respect to the Claims and Interests shall remain unchanged (except to the
       extent of any payments made after entry of the Confirmation Order but prior to the
       Effective Date) and nothing contained in the Plan shall constitute or be deemed a waiver
       or release of any Claims or Interests by or against the Debtors or any other Person or to
       prejudice in any manner the rights of the Debtors or any Person or Entity in any further
       proceedings involving the Debtors.

               10.6 Order Denying Confirmation. If an order denying confirmation of the Plan
       is entered by the Bankruptcy Court, then the Plan shall be null and void in all respects,
       and nothing contained in the Plan shall (a) constitute a waiver or release of any Claims
       against or Interests in the Debtors, (b) prejudice in any manner the rights of the holder of
       any Claim against, or Interest in, the Debtors, (c) prejudice in any manner any right,
       remedy or Claim of the Debtors, or (d) be deemed an admission against interest by the
       Debtors, Yucaipa, TNATINC or the Creditors’ Committee.

                                                    53
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 113 of 564 Desc Main
                           Document     Page 59 of 74


                                      ARTICLE XI.
                        EFFECT OF PLAN ON CLAIMS AND INTERESTS

               11.1 Revesting of Assets. Except as otherwise explicitly provided in this Plan,
       on the Effective Date, all property comprising the Estates (including Retained Actions,
       but excluding property that has been abandoned pursuant to an order of the Bankruptcy
       Court) shall revest in each of the Debtors that owned such property or interest in property
       as of the Petition Date, free and clear of all Claims, Liens, charges, encumbrances, rights
       and Interests of creditors and equity security holders, except as specifically provided in
       this Plan. As of the Effective Date, the Reorganized Debtors may operate their businesses
       and use, acquire, and dispose of property and settle and compromise Claims or Interests
       without supervision of the Bankruptcy Court, free of any restrictions of the Bankruptcy
       Code or Bankruptcy Rules, other than those restrictions expressly imposed by this Plan or
       the Confirmation Order.

                11.2   Discharge of Claims and Termination of Interests.

               Except as otherwise provided in the Plan or the Confirmation Order: (i) on the
       Effective Date, each Reorganized Debtor shall be deemed discharged and released from
       all Claims and Interests, including, but not limited to, demands, liabilities, Claims and
       Interests that arose before the Effective Date and all debts of the kind specified in
       Sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not: (A) a proof of
       Claim or proof of Interest based on such debt or Interest is Filed or deemed Filed
       pursuant to Section 501 of the Bankruptcy Code, (B) a Claim or Interest based on such
       debt or Interest is Allowed pursuant to Section 502 of the Bankruptcy Code, (C) the
       holder of a Claim or Interest based on such debt or Interest has accepted the Plan or
       (D) such Claim is listed in the Schedules; and (ii) all Persons shall be precluded from
       asserting against each Reorganized Debtor, its successors, or its assets or properties any
       other or further Claims or Interests based upon any act or omission, transaction or other
       activity of any kind or nature that occurred prior to the Effective Date. Except as
       otherwise provided in the Plan or the Confirmation Order, upon the occurrence of the
       Effective Date, the Confirmation Order shall act as a discharge of any and all Claims
       against and all debts and liabilities of the Reorganized Debtors, as provided in Sections
       524 and 1141 of the Bankruptcy Code, and such discharge shall void any judgment
       against each Reorganized Debtor at any time obtained to the extent that it relates to a
       discharged Claim or terminated Interest.

               Except as otherwise provided in the Plan or in any contract, instrument, release or
       other agreement entered into or delivered in connection with the Plan, on the Effective
       Date, all mortgages, deeds of trust, Liens or other security interests against the property
       of any Estate shall be fully released and discharged, and all of the right, title and interest
       of any holder of such mortgages, deeds of trust, Liens or other security interests,
       including any rights to any collateral thereunder, will revert to the applicable
       Reorganized Debtor and its successors and assigns.

                11.3   Cancellation of Claims and Interests.



                                                     54
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 114 of 564 Desc Main
                           Document     Page 60 of 74


                Except with respect to Reinstated Claims, and except for purposes of evidencing a
       right to distributions under the Plan or otherwise provided hereunder, on the Effective
       Date, all agreements and other documents evidencing the Claims or rights of any holder
       of a Claim against the Debtors, including all notes, guarantees, mortgages, and all
       Interests and any options or warrants to purchase Interests, obligating the Debtors to
       issue, transfer or sell Interests or any other capital stock of the Debtors, shall be canceled.
       As of the Effective Date, all Old Common Stock shall be canceled. Notwithstanding the
       foregoing, on and after the Effective Date, the Prepetition Notes Indenture shall continue
       in effect solely for the purposes of allowing the Indenture Trustee to enforce the
       indemnity provisions of the Prepetition Note Indenture, to make the Distributions to be
       made on account of Prepetition Notes Claims under this Plan and, to the extent necessary,
       enforce the Indenture Trustee Charging Lien, after which point the Prepetition Notes
       Indenture shall be cancelled and discharged.

                11.4   Release by Debtors of Certain Parties.

            (A) EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
       PLAN, PURSUANT TO SECTION 1123(B)(3) OF THE BANKRUPTCY CODE,
       AS OF THE EFFECTIVE DATE, ON THE EFFECTIVE DATE, THE DEBTORS
       AND REORGANIZED DEBTORS, IN THEIR INDIVIDUAL CAPACITIES AND
       AS DEBTORS IN POSSESSION, WILL BE DEEMED TO FOREVER RELEASE,
       WAIVE AND DISCHARGE ALL CLAIMS, OBLIGATIONS, SUITS,
       JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION
       AND LIABILITIES (OTHER THAN THE RIGHTS OF THE DEBTORS OR
       REORGANIZED DEBTORS TO ENFORCE THE PLAN AND THE
       CONTRACTS, INSTRUMENTS, RELEASES, INDENTURES AND OTHER
       AGREEMENTS OR DOCUMENTS DELIVERED THEREUNDER), WHETHER
       LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED
       OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
       THEN EXISTING OR THEREAFTER ARISING, IN LAW, EQUITY OR
       OTHERWISE THAT ARE BASED IN WHOLE OR IN PART ON ANY ACT,
       OMISSION, TRANSACTION, EVENT OR OTHER OCCURRENCE TAKING
       PLACE ON OR PRIOR TO THE EFFECTIVE DATE IN ANY WAY RELATING
       TO THE DEBTORS, REORGANIZED DEBTORS, THE PARTIES RELEASED
       PURSUANT TO THIS SECTION 11.4, THE CHAPTER 11 CASES, THE PLAN
       OR THE DISCLOSURE STATEMENT, AND THAT COULD HAVE BEEN
       ASSERTED BY OR ON BEHALF OF THE DEBTORS OR THEIR ESTATES OR
       THE REORGANIZED DEBTORS, WHETHER DIRECTLY, INDIRECTLY,
       DERIVATIVELY OR IN ANY REPRESENTATIVE OR ANY OTHER
       CAPACITY, AGAINST (I) THE CURRENT DIRECTORS, OFFICERS AND
       EMPLOYEES OF THE DEBTORS (OTHER THAN FOR MONEY BORROWED
       FROM OR OWED TO THE DEBTORS BY ANY SUCH DIRECTORS,
       OFFICERS OR EMPLOYEES AS SET FORTH IN THE DEBTORS’ BOOKS
       AND RECORDS) AND THE DEBTORS’ FORMER OR CURRENT
       ATTORNEYS, FINANCIAL ADVISORS, INVESTMENT BANKERS,
       ACCOUNTANTS AND OTHER PROFESSIONALS RETAINED BY SUCH
       PERSON; (II) THE CREDITORS’ COMMITTEE AND ITS CURRENT AND

                                                     55
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 115 of 564 Desc Main
                           Document     Page 61 of 74


       FORMER MEMBERS (SOLELY IN SUCH CAPACITY) THE INDENTURE
       TRUSTEE, ITS AND THEIR RESPECTIVE ADVISORS (INCLUDING ANY
       FORMER OR CURRENT ATTORNEYS, FINANCIAL ADVISORS,
       INVESTMENT BANKERS, ACCOUNTANTS AND OTHER PROFESSIONALS
       RETAINED BY SUCH PERSONS); AND (III) YUCAIPA AND TNATINC AND
       EACH OF THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE
       OFFICERS, DIRECTORS, EMPLOYEES, PARTNERS, MEMBERS,
       MANAGERS AND ADVISORS (INCLUDING ANY ATTORNEYS, FINANCIAL
       ADVISORS, INVESTMENT BANKERS, ACCOUNTANTS AND OTHER
       PROFESSIONALS RETAINED BY SUCH PERSONS) EXCEPT CLAIMS
       ARISING IN THE ORDINARY COURSE OF THE DEBTORS’ BUSINESS WITH
       RESPECT TO EMPLOYEE MATTERS, INCLUDING WITHOUT LIMITATION
       ORDINARY COURSE UNION GRIEVANCES WHICH SHALL BE RESOLVED
       AS SET FORTH IN COLLECTIVE BARGAINING AGREEMENT BETWEEN
       THE DEBTORS AND THE IBT (THOSE ENTITIES IN SUBSECTIONS (I)
       THROUGH (III) OF THE PRECEDING SENTENCE SHALL BE REFERRED TO
       AS THE “DEBTOR RELEASEES”). NOTWITHSTANDING THE FOREGOING,
       NOTHING IN THE PLAN SHALL RELEASE ANY DEBTOR RELEASEE
       OTHER THAN THE PLAN PROPONENTS FROM ANY CLAIMS ASSERTED
       BY THE DEBTORS THAT ARE THE SUBJECT OF A PENDING LITIGATION,
       ADVERSARY PROCEEDING OR OTHER CONTESTED MATTER OR
       JUDGMENT AS OF THE EFFECTIVE DATE.

             (B) ENTRY OF THE CONFIRMATION ORDER SHALL
       CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT TO
       BANKRUPTCY RULE 9019, OF THE DEBTOR RELEASES SET FORTH
       HEREIN, WHICH INCLUDE BY REFERENCE EACH OF THE RELATED
       PROVISIONS AND DEFINITIONS CONTAINED IN THE PLAN, AND
       FURTHER SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING
       THAT THE DEBTOR RELEASES ARE (A) IN EXCHANGE FOR GOOD AND
       VALUABLE CONSIDERATION PROVIDED BY THE DEBTOR RELEASEES,
       REPRESENTING GOOD FAITH SETTLEMENT AND COMPROMISE OF THE
       CLAIMS RELEASED BY THE DEBTOR RELEASES; (B) IN THE BEST
       INTERESTS OF THE DEBTORS AND ALL HOLDERS OF CLAIMS (C) FAIR,
       EQUITABLE AND REASONABLE; (D) APPROVED AFTER DUE NOTICE AND
       OPPORTUNITY FOR HEARING; AND (E) A BAR TO THE DEBTORS, THE
       REORGANIZED DEBTORS, OR ANY OTHER PERSON ACTING ON BEHALF
       OF THEM ASSERTING ANY CLAIM RELEASED BY THE DEBTOR RELEASE
       AGAINST ANY OF THE DEBTOR RELEASEES OR THEIR RESPECTIVE
       PROPERTY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
       THIS SECTION, THE RELEASE OF THE DEBTORS’ OFFICERS,
       DIRECTORS AND EMPLOYEES SET FORTH ABOVE SHALL BE OF NO
       FORCE AND EFFECT IN FAVOR OF ANY OFFICER, DIRECTOR OR
       EMPLOYEE WHO ASSERTS ANY PRE-EFFECTIVE DATE CLAIM AGAINST




                                            56
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 116 of 564 Desc Main
                           Document     Page 62 of 74


       THE DEBTORS OR REORGANIZED DEBTORS [FOR INDEMNIFICATION]3,
       DAMAGES OR ANY OTHER CAUSES OF ACTION OTHER THAN FOR
       UNPAID COMPENSATION, WAGES OR BENEFITS THAT AROSE IN THE
       ORDINARY COURSE OF BUSINESS OR PURSUANT TO THE KERP
       APPROVED BY THE BANKRUPTCY COURT BY FINAL ORDER.

             11.5 Release by the Debtors of the DIP Lenders. PURSUANT TO SECTION
       1123(b)(3) OF THE BANKRUPTCY CODE, AS OF THE EFFECTIVE DATE OF
       THIS PLAN, EACH OF THE DEBTORS AND EACH OTHER CREDIT PARTY
       (AS DEFINED BY THE DIP LOAN FACILITY), IN THEIR INDIVIDUAL
       CAPACITIES AND AS DEBTORS IN POSSESSION FOR AND ON BEHALF OF
       THEIR RESPECTIVE ESTATES, SHALL RELEASE AND DISCHARGE AND
       BE DEEMED TO HAVE CONCLUSIVELY, ABSOLUTELY,
       UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASED AND
       DISCHARGED EACH AND EVERY DIP LENDER, AND EACH OF THEIR
       RESPECTIVE PRESENT OR FORMER MEMBERS, PARTNERS, OFFICERS,
       DIRECTORS, EMPLOYEES, ADVISORS, ATTORNEYS, REPRESENTATIVES,
       FINANCIAL ADVISORS, INVESTMENT BANKERS OR AGENTS AND ANY OF
       THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
       “RELEASED LENDERS”) FOR AND FROM ANY AND ALL CLAIMS,
       OBLIGATIONS, LIABILITIES, LOSSES, EXPENSES OR CAUSES OF ACTION
       OF ANY KIND OR NATURE WHATSOEVER EXISTING AS OF THE
       EFFECTIVE DATE OF THIS PLAN AND HOWSOEVER ARISING,
       INCLUDING BUT NOT LIMITED TO IN ANY MANNER ARISING FROM,
       BASED ON OR RELATING TO, IN WHOLE OR IN PART, THE DIP CREDIT
       DOCUMENTS OR THE DIP LOAN FACILITY, THE PREPETITION LOAN
       FACILITY, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR
       EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED
       IN THIS PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
       BETWEEN ANY DEBTOR AND ANY RELEASED LENDER, OR ANY ACT OR
       OMISSION RELATED TO THE CHAPTER 11 CASES OR THIS PLAN. THE
       REORGANIZED DEBTORS SHALL BE BOUND, TO THE SAME EXTENT THE
       DEBTORS ARE BOUND, BY ALL OF THE RELEASES SET FORTH HEREIN.

                11.6   Release by Holders of Claims and Interests.

            (1) EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
       PLAN, ON THE EFFECTIVE DATE, (a) EACH PERSON THAT VOTES TO
       ACCEPT THIS PLAN OR IS PRESUMED TO HAVE VOTED FOR THIS PLAN
       PURSUANT TO SECTION 1126(f) OF THE BANKRUPTCY CODE; (b) EACH
       PERSON WHO OBTAINS A RELEASE UNDER THE PLAN; AND (c) TO THE
       FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, AS SUCH
       LAW MAY BE EXTENDED OR INTERPRETED SUBSEQUENT TO THE


       3
        The text in brackets remains subject to additional discussion among the Plan Proponents
       and may be modified or deleted prior to Confirmation.

                                                   57
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 117 of 564 Desc Main
                           Document     Page 63 of 74


       EFFECTIVE DATE, EACH ENTITY (OTHER THAN A DEBTOR), THAT HAS
       HELD, HOLDS OR MAY HOLD A CLAIM OR INTEREST (EACH, A
       “RELEASE OBLIGOR”), IN CONSIDERATION FOR THE OBLIGATIONS OF
       YUCAIPA, THE DEBTORS AND THE REORGANIZED DEBTORS UNDER
       THIS PLAN AND THE CASH, NEW COMMON STOCK, AND OTHER
       CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR DOCUMENTS
       TO BE DELIVERED IN CONNECTION WITH THIS PLAN, SHALL HAVE
       CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
       AND FOREVER, RELEASED AND DISCHARGED EACH PARTY RELEASED
       IN SECTIONS 11.4 AND 11.5 HEREOF FROM ANY CLAIM OR RETAINED
       ACTION EXISTING AS OF THE EFFECTIVE DATE ARISING FROM, BASED
       ON OR RELATING TO, IN WHOLE OR IN PART, THE SUBJECT MATTER
       OF, OR THE TRANSACTION OR EVENT GIVING RISE TO, THE CLAIM OF
       SUCH RELEASE OBLIGOR, AND ANY ACT, OMISSION, OCCURRENCE OR
       EVENT IN ANY MANNER RELATED TO SUCH SUBJECT MATTER,
       TRANSACTION OR OBLIGATION; PROVIDED, HOWEVER, THAT THIS
       SECTION 11.6 SHALL NOT RELEASE ANY RELEASED PARTY FROM ANY
       RETAINED ACTION HELD BY A GOVERNMENTAL ENTITY EXISTING AS
       OF THE EFFECTIVE DATE BASED ON (i) ANY CRIMINAL LAWS OF THE
       UNITED STATES OR ANY DOMESTIC STATE, CITY OR MUNICIPALITY OR
       (ii) SECTIONS 1104-1109 AND 1342(d) OF THE EMPLOYEE RETIREMENT
       INCOME SECURITY ACT OF 1974, AS AMENDED.

               11.7 Releases Reasonable; Bankruptcy Court’s Exclusive Jurisdiction Related
       Thereto. The Plan Proponents believe the releases set forth in the Plan are reasonable and
       appropriate given the extraordinary facts and circumstances of these cases. The releases
       and injunctions provided in Sections 11.4, 11.5 and 11.6 of the Plan are supported by the
       consideration provided hereunder. Any action brought against any party receiving a
       release hereunder for any matter or thing related to the Chapter 11 Cases or the Plan must
       be brought in Bankruptcy Court.

               11.8 Setoffs. The Debtors may, but shall not be required to, set off against any
       Claim, and the payments or other Distributions to be made pursuant to this Plan in respect
       of such Claim, claims of any nature whatsoever that the Debtors may have against such
       Holder; but neither the failure to do so nor the allowance of any Claim hereunder shall
       constitute a waiver or release by the Debtors or the Reorganized Debtors of any such
       claim that the Debtors or the Reorganized Debtors may have against such Holder.

               11.9 Exculpation and Limitation of Liability. The Plan Proponents, the
       Creditors’ Committee, the present and former members of the Creditors’ Committee in
       their capacities as such, the Indenture Trustee, in its capacity as such, and the Released
       Lenders, and any of such parties’ respective current and/or post-Petition Date and pre-
       Effective Date affiliates, members, officers, directors, employees, advisors, attorneys,
       representatives, financial advisors, investment bankers, or agents and any of such parties’
       successors and assigns, shall not have or incur, and are hereby released from, any claim,
       obligation, cause of action, or liability to one another or to any Holder of any Claim or
       Interest, or any other party-in-interest, or any of their respective agents, employees,

                                                   58
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 118 of 564 Desc Main
                           Document     Page 64 of 74


       representatives, financial advisors, attorneys, or Affiliates, or any of their successors or
       assigns, for any act or omission in connection with, relating to, or arising out of the
       Chapter 11 Cases, the negotiation and filing of this Plan, the provision of post-petition
       financing, the filing of the Chapter 11 Cases, the settlement of claims or renegotiation of
       executory contracts and leases, the pursuit of confirmation of this Plan, the
       consummation of this Plan, or the administration of this Plan or the property to be
       distributed under this Plan, except for their willful misconduct or gross negligence, and in
       all respects shall be entitled to reasonably rely upon the advice of counsel with respect to
       their duties and responsibilities under this Plan (collectively, the “Exculpated Claims”).
       No Holder of any Claim or Interest, or other party in interest, none of their respective
       agents, employees, representatives, financial advisors, attorneys, or Affiliates, and no
       successors or assigns of the foregoing, shall have any right of action against the Plan
       Proponents, the Creditors’ Committee, the present and former members of the Creditors’
       Committee in their capacities as such, the Indenture Trustee, in its capacity as such, and
       the Released Lenders, and any of such parties’ respective current and/or post-Petition
       Date and pre-Effective Date affiliates, members, officers, directors, employees, advisors,
       attorneys, representatives, financial advisors, investment bankers, or agents and any of
       such parties’ successors and assigns with respect to the Exculpated Claims.

               11.10 Injunction. The Confirmation Order will permanently enjoin the
       commencement or prosecution by any Person or entity, whether directly, derivatively or
       otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts, rights,
       causes of action or liabilities released pursuant to the Plan, including but not limited to
       the Claims, obligations, suits, judgments, damages, demands, debts, rights, causes of
       action or liabilities released in Sections 11.4, 11.5 and 11.6 of the Plan.



                11.11 Effect of Confirmation.

                       (1)    Binding Effect. On the Confirmation Date, the provisions of this
       Plan shall be binding on the Debtors, the Estates, all Holders of Claims against or
       Interests in the Debtors, and all other parties-in-interest whether or not such Holders are
       Impaired and whether or not such Holders have accepted this Plan.

                      (2)     Effect of Confirmation on Automatic Stay. Except as provided
       otherwise in this Plan, from and after the Effective Date, the automatic stay of
       Section 362(a) of the Bankruptcy Code shall terminate.

                      (3)     Filing of Reports. The Reorganized Debtors shall file all reports
       and pay all fees required by the Bankruptcy Code, Bankruptcy Rules, U.S. Trustee
       guidelines, and the rules and orders of the Bankruptcy Court.

                     (4)    Post-Confirmation Date Retention of Professionals. Upon the
       Confirmation Date, any requirement that professionals comply with Sections 327 through
       331 of the Bankruptcy Code in seeking retention or compensation for services rendered



                                                    59
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 119 of 564 Desc Main
                           Document     Page 65 of 74


       after such date will terminate, and the Reorganized Debtors may employ and pay
       professionals in the ordinary course of business.

                                 ARTICLE XII.
            RETENTION AND SCOPE OF JURISDICTION OF THE BANKRUPTCY
                                    COURT

               12.1 Retention of Jurisdiction. Notwithstanding the entry of the Confirmation
       Order and the occurrence of the Effective Date, the Bankruptcy Court will have or retain
       jurisdiction over the Chapter 11 Cases after the Effective Date as is legally permissible,
       including jurisdiction for the following purposes:

                       (1)     To allow, disallow, determine, liquidate, classify, subordinate,
       estimate or establish the priority or secured or unsecured status of any Claim or Interest,
       including the resolution of any request for payment of any Administrative Expense
       Claim, the resolution of any objections to the allowance, classification or priority of
       Claims or Interests and the resolution of any dispute as to the treatment necessary to
       Reinstate or render Unimpaired a Claim or Interest pursuant to the Plan, as well as the
       approval of the Indenture Trustee Fees and Expenses, to the extent of any dispute
       between the Indenture Trustee and the Plan Proponents;

                       (2)     To establish a date or dates by which objections to Claims must be
       filed to the extent not established herein;

                      (3)    To establish the amount of any reserve required to be withheld
       from any distribution under this Plan on account of any disputed, contingent or
       unliquidated claim.

                       (4)    To resolve all matters related to the rejection, and assumption
       and/or assignment of any Executory Contract or Unexpired Lease to which any Debtor is
       a party or with respect to which any Debtor or Reorganized Debtor may be liable and to
       hear, determine and, if necessary, liquidate any Claims arising therefrom including any
       Cure Amount Claims;

                     (5)    To hear and rule upon all Retained Actions, Avoidance Actions
       and other Causes of Action commenced and/or pursued by the Debtors and/or the
       Reorganized Debtors;

                       (6)    To decide or resolve any motions, adversary proceedings,
       contested or litigated matters and any other matters, and grant or deny applications
       involving the Debtors that may be pending on the Effective Date or brought thereafter;

                    (7)       To hear and rule upon all applications for Professional
       Compensation;

                     (8)     To modify the Plan before or after the Effective Date pursuant to
       Section 1127 of the Bankruptcy Code, modify the Disclosure Statement, the
       Confirmation Order or any contract, instrument, release or other agreement or document

                                                    60
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 120 of 564 Desc Main
                           Document     Page 66 of 74


       entered into or delivered in connection with the Plan, the Disclosure Statement or the
       Confirmation Order; or remedy any defect or omission or reconcile any inconsistency in
       any Bankruptcy Court order, the Plan, the Disclosure Statement, the Confirmation Order
       or any contract, instrument, release or other agreement or document entered into,
       delivered or created in connection with the Plan, the Disclosure Statement or the
       Confirmation Order, in such manner as may be necessary or appropriate to consummate
       or carry out the intent and purpose the Plan; provided, however, that without the consent
       of TNATINC and Yucaipa, there shall be no modification of the Collective Bargaining
       Agreement between the Debtors and the IBT, as assumed and assigned pursuant to the
       terms of the Plan.

                       (9)    To enter such orders as may be necessary or appropriate to
       implement or consummate the provisions of the Plan and all contracts, instruments,
       releases and other agreements or documents entered into or delivered in connection with
       the Plan, the Disclosure Statement or the Confirmation Order, as well as to ensure that
       Distributions to Holders of Allowed Claims are accomplished pursuant to the provisions
       of the Plan;

                     (10) To issue injunctions, enforce the injunctions contained in the Plan
       and the Confirmation order, enter and implement other orders or take such other actions
       as may be necessary or appropriate to restrain interference by any Entity with
       consummation, implementation or enforcement of the Plan or the Confirmation Order;

                      (11) To enter and implement such orders as are necessary or appropriate
       if the Confirmation Order is for any reason or in any respect modified, stayed, reversed,
       revoked or vacated or Distributions pursuant to the Plan are enjoined or stayed;

                      (12) To make such determinations and enter such orders as may be
       necessary to effectuate all the terms and conditions of this Plan, including the
       Distribution of funds from the Estates and the payment of claims;

                       (13) To resolve any cases, controversies, suits or disputes that may arise
       in connection with the consummation, interpretation or enforcement of the Plan or any
       contract, instrument, release or other agreement or document that is entered into or
       delivered pursuant to the Plan or any Entity’s rights arising from or obligations incurred
       in connection with the Plan or such documents;

                     (14) To determine any suit or proceeding brought by the Debtors and/or
       the Reorganized Debtors to recover property under any provisions of the Bankruptcy
       Code;

                     (15) To determine matters concerning state, local and federal taxes in
       accordance with Sections 346, 505 and 1146 of the Bankruptcy Code, including any
       Disputed Claims for taxes; and to determine and declare any tax effects under this Plan;

                       (16) To determine any matters that may arise in connection with or
       relate to the Plan, the Disclosure Statement, the Confirmation Order or any contract,


                                                  61
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 121 of 564 Desc Main
                           Document     Page 67 of 74


       instrument, release or other agreement or document entered into or delivered in
       connection with the Plan, the Disclosure Statement or the Confirmation Order;

                      (17) To determine any other matters as may be authorized by or under
       the provisions of the Bankruptcy Code; and

                       (18)   To enter a Final Decree closing the Chapter 11 Cases.

               The foregoing list is illustrative only and not intended to limit in any way the
       Bankruptcy Court’s exercise of jurisdiction. If the Bankruptcy Court abstains from
       exercising jurisdiction or is otherwise without jurisdiction over any matter arising out of
       the Chapter 11 Cases, including without limitation the matters set forth in this Article,
       this Article shall have no effect upon and shall not control, prohibit or limit the exercise
       of jurisdiction by any other court having competent jurisdiction with respect to such
       matter.

               12.2 Alternative Jurisdiction. In the event that the Bankruptcy Court is found
       to lack jurisdiction to resolve any matter, then the District Court shall hear and determine
       such matter. If the District Court does not have jurisdiction, then the matter may be
       brought before any court having jurisdiction with regard thereto.

                12.3 Final Decree. The Bankruptcy Court may, upon application of the
       Reorganized Debtors at any time after 120 days after the Confirmation Date, enter a final
       decree in these cases, notwithstanding the fact that additional funds may eventually be
       distributed to parties in interest. In such event, the Bankruptcy Court may enter an Order
       closing these cases pursuant to Section 350 of the Bankruptcy Code, provided, however,
       that: (a) the Reorganized Debtors shall continue to have the rights, powers, and duties set
       forth in this Plan; (b) any provision of this Plan requiring the absence of an objection
       shall no longer be required, except as otherwise ordered by the Bankruptcy Court; and
       (c) the Bankruptcy Court may from time to time reopen the Chapter 11 Cases if
       appropriate for any of the following purposes: (1) administering Assets; (2) entertaining
       any adversary proceedings, contested matters or applications the Debtors have brought or
       bring with regard to the liquidation of Assets and the prosecution of Causes of Action;
       (3) enforcing or interpreting this Plan or supervising its implementation; or (4) for other
       cause.

                                        ARTICLE XIII.
                                  MISCELLANEOUS PROVISIONS

               13.1 Modification of the Plan. Yucaipa, after consultation with the Debtors and
       the Creditors’ Committee, reserves the right in accordance with Section 1127 of the
       Bankruptcy Code to modify, alter or amend this Plan at any time before its substantial
       consummation; provided, however, that any such modification, alteration or amendment
       does not negatively impact the amended terms of the Collective Bargaining Agreement
       with the IBT, as described in Exhibit G to the Disclosure Statement. Subject to the
       limitations contained herein, Yucaipa may modify, alter or amend this Plan in accordance
       with this paragraph, before or after confirmation, without notice or hearing, or after such


                                                    62
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 122 of 564 Desc Main
                           Document     Page 68 of 74


       notice and hearing as the Bankruptcy Court deems appropriate, if the Bankruptcy Court
       finds that the modification, alteration or amendment does not materially and adversely
       affect the rights of any parties in interest which have not had notice and an opportunity to
       be heard with regard thereto. In the event of any modification, alteration or amendment
       on or before confirmation, any votes to accept or reject this Plan shall be deemed to be
       votes to accept or reject this Plan as modified, unless the Bankruptcy Court finds that the
       modification, alteration or amendment materially and adversely affects the rights of
       parties in interest which have cast said votes.

               13.2 Revocation of the Plan. The Plan Proponents reserve the right to revoke
       or withdraw the Plan prior to the Confirmation Date. If the Plan Proponents revoke or
       withdraw the Plan, or if Confirmation does not occur or if the Plan does not become
       effective, then the Plan shall be null and void, and nothing contained in the Plan or
       Disclosure Statement shall: (a) constitute a waiver or release of any Claims by or against,
       or any Interests in, the Debtors; (b) constitute an admission of any fact or legal
       conclusion by the Plan Proponents or any other Entity; or (c) prejudice in any manner the
       rights of the Plan Proponents or any other party, including the Creditors’ Committee, in
       any related or further proceedings.

                13.3 Exemption From SEC Registration. The issuance of New Common Stock
       shall be made pursuant to Section 1145 of the Bankruptcy Code and shall be exempt from
       registration. Except with respect to securities held by any entity that is an “underwriter”
       as that term is defined in section 1145(b) of the Bankruptcy Code, the securities to be
       issued in reliance upon the exemption set forth in section 1145 of the Bankruptcy Code
       shall be freely tradeable.

               13.4 Exemption from Securities Laws. The entry of the Confirmation Order
       shall be (1) a final determination of the Bankruptcy Court that the New Common Stock
       authorized, issued or distributed pursuant to this Plan, is entitled to all of the benefits and
       exemptions provided by Section 1145 of the Bankruptcy Code, (2) a final determination
       of the Bankruptcy Court that the New Common Stock is entitled to the exemptions from
       federal and state securities registration available under Section 4(2) of the Securities Act
       of 1933, as amended, Rule 701 and/or Regulation D of the Securities and Exchange
       Commission, and similar provisions of state securities law, and (3) deemed to incorporate
       the provisions of this Article XIII as mixed findings of fact and conclusions of law.

               13.5 Initial Offer and Sale Exempt from Registration. Section 5 of the
       Securities Act and any State or local law requiring registration for the offer or sale of a
       security or registration or licensing of an issuer or, underwriter or, or broker or dealer in,
       a security, do not apply to the offer or sale of any New Common Stock in accordance
       with the Plan.

               13.6 Applicable Law. Unless a rule of law or procedure is supplied by
       (i) federal law (including the Bankruptcy Code and Bankruptcy Rules), or (ii) an express
       choice of law provision in any agreement, contract, instrument or document provided for,
       or executed in connection with, the Plan, the rights and obligations arising under the Plan
       and any agreements, contracts, documents and instruments executed in connection with

                                                     63
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 123 of 564 Desc Main
                           Document     Page 69 of 74


       the Plan shall be governed by, and construed and enforced in accordance with, the laws
       of the State of New York without giving effect to the principles of conflict of laws
       thereof.

              13.7 Plan Supplement. The Plan Supplement will contain forms of the
       (a) Amended By-Laws, (b) Amended Governing Documents, (c) proposed Confirmation
       Order and (d) terms of the Exit Financing. The Plan Supplement shall be in form and
       substance satisfactory to each of the Plan Proponents and shall be filed with the
       Bankruptcy Court ten days prior to the Confirmation Hearing. Notwithstanding the
       foregoing, subject to any express limitations set forth herein, the Plan Proponents may
       amend the Plan Supplement and any attachments thereto, through and including the
       Confirmation Date, so long as such amendments are satisfactory in form and substance to
       the Plan Proponents and the Creditors’ Committee (except with respect to those
       documents where the Plan grants the Creditors’ Committee only the right of
       consultation).

               13.8 Filing or Execution of Additional Documents. On or before the Effective
       Date, the Plan Proponents shall File or execute, as appropriate, such agreements and other
       documents as may be necessary or appropriate to effectuate and further evidence the
       terms and conditions of the Plan.

               13.9 Withholding and Reporting Requirements. In connection with the Plan
       and all instruments issued in connection therewith and distributions thereon, to the extent
       applicable and except as provided in the Plan, the Reorganized Debtors shall comply with
       all withholding and reporting requirements imposed by any federal, state, local or foreign
       taxing authority and all distributions thereunder shall be subject to any such withholding
       and reporting requirements.

               13.10 Waiver of Rule 62(a) of the Federal Rules of Civil Procedure. The Plan
       Proponents may request that the Confirmation Order include (a) a finding that Rule 62(a)
       of the Federal Rules of Civil Procedure shall not apply to the Confirmation Order, and
       (b) authorization for the Debtors to consummate the Plan immediately after the entry of
       the Confirmation Order.

               13.11 Allocation of Plan Distributions between Principal and Interest. To the
       extent that any Allowed Claim entitled to a Distribution under this Plan is composed of
       indebtedness and accrued but unpaid interest thereon, such distribution shall, to the extent
       permitted by applicable law, be allocated for United States federal income tax purposes to
       the principal amount of the Claim first and then, to the extent the consideration exceeds
       the principal amount of the Claim, to the portion of the Claim representing accrued but
       unpaid interest.

              13.12 Dissolution of Creditors’ Committee. On the Effective Date, the
       Creditors’ Committee shall dissolve automatically, whereupon its members,
       professionals, and agents shall be released and discharged from any further duties and
       responsibilities in the Chapter 11 Cases and under the Bankruptcy Code. The
       Professionals retained by the Creditor’s Committee and the members thereof will not be


                                                   64
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 124 of 564 Desc Main
                           Document     Page 70 of 74


       entitled to assert any claim for any services rendered or expenses incurred after the
       Effective Date, except for reasonable services rendered and expenses incurred in
       connection with the consummation of the Plan and any applications for allowance of
       compensation and reimbursement of expenses of Creditors’ Committee members or
       professionals pending on the Effective Date or Filed and served after the Effective Date
       pursuant to Section 4.2.

               13.13 Preparation of Estates’ Returns and Resolution of Tax Claims. The
       Debtors or Reorganized Debtors shall file all tax returns and other filings with
       governmental authorities and may file determination requests under Section 505(b) of the
       Bankruptcy Code to resolve any Disputed Claim relating to taxes with a governmental
       authority. The Reorganized Debtors are hereby authorized to request an expedited
       determination under Section 505(b) of the Bankruptcy Code of the tax liability of the
       Debtors for all taxable periods ending after the Petition Date through and including the
       Effective Date.

               13.14 Headings. The headings of the Articles and the Sections of this Plan have
       been used for convenience only and shall not limit or otherwise affect the meaning
       thereof.

              13.15 Confirmation of Plans for Separate Debtors. In the event the Plan
       Proponents are unable to confirm this Plan with respect to all Debtors, the Plan
       Proponents reserve the right, unilaterally and unconditionally, to proceed with this Plan
       with respect to any Debtor for which the confirmation requirements of the Bankruptcy
       Code are met.

               13.16 No Admissions; Objection to Claims. Notwithstanding anything herein or
       in the Disclosure Statement to the contrary, nothing contained herein or in the Disclosure
       Statement shall be deemed to be an admission by any Plan Proponent with respect to any
       matter set forth herein including, without limitation, liability on any Claim or Interest or
       the propriety of the classification of any Claim or Interest. The Plan Proponents are not
       bound by any statements herein or in the Disclosure Statement as judicial admissions.

             13.17 Survival of Settlements. Except as specifically set forth in the Plan, all
       Bankruptcy Court-approved settlements shall survive consummation of the Plan.

               13.18 No Waiver. Neither the failure of a Debtor to list a Claim in the Debtor’s
       Schedules, the failure of a Debtor to object to any Claim or Interest for purposes of
       voting, the failure of a Reorganized Debtor to object to a Claim, Administrative Expense
       Claim or Interest prior to the Confirmation Date or the Effective Date, the failure of a
       Debtor to assert a Retained Action prior to the Confirmation Date or the Effective Date,
       the absence of a proof of Claim having been filed with respect to a Claim, Administrative
       Expense Claim, Interest or Retained Action other than a legally effective express waiver
       or release shall be deemed a waiver or release of the right of a Debtor or its successors,
       before or after solicitation of votes on the Plan or before or after the Confirmation Date or
       the Effective Date to (a) object to or examine such Claim, Administrative Expense Claim



                                                    65
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 125 of 564 Desc Main
                           Document     Page 71 of 74


       or Interest, in whole or in part or (b) retain and either assign or exclusively assert, pursue,
       prosecute, utilize, otherwise act or otherwise enforce any Retained Action.

               13.19 No Bar to Suits. Neither this Plan nor confirmation hereof shall operate to
       bar or estop the Debtors or Reorganized Debtors from commencing any Retained Action,
       or any other legal action against any Holder of a Claim or Interest or any individual,
       corporation, partnership, trust, venture, governmental unit, or any other form of legal
       Entity, whether such Retained Action, or any other legal action arose prior to or after the
       Confirmation Date and whether or not the existence of such Retained Action, or any
       other legal action was disclosed in any Disclosure Statement filed by the Debtors in
       connection with this Plan or whether or not any payment was made or is made on account
       of any Claim.

               13.20 Successors and Assigns. The rights, benefits and obligations of any Entity
       named or referred to in the Plan will be binding on, and will inure to the benefit of, any
       heir, executor, administrator, successor, or assign of such Entity.

               13.21 Severability of Plan Provisions. If prior to Confirmation any term or
       provision of the Plan that does not govern the treatment of Claims or Interests is held by
       the Bankruptcy Court to be invalid, void or unenforceable, at the request of the Plan
       Proponents, the Bankruptcy Court shall have the power to alter and interpret such term or
       provision to make it valid or enforceable to the maximum extent practicable, consistent
       with the original purpose of the term or provision held to be invalid, void or
       unenforceable, and such term or provision shall then be applicable as altered or
       interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder
       of the terms and provisions of the Plan shall remain in full force and effect and shall in no
       way be affected, Impaired or invalidated by such holding, alteration or interpretation.
       The Confirmation Order shall constitute a judicial determination and shall provide that
       each term and provision of the Plan, as it may have been altered or interpreted in
       accordance with the foregoing, is valid and enforceable pursuant to its terms.

               13.22 Post-Effective Date Effect of Evidences of Claims or Interests. Notes,
       bonds, stock certificates and other evidences of Claims against or Interests in the Debtors,
       and all instruments of the Debtors (in either case, other than those executed and delivered
       as contemplated hereby in connection with the consummation of the Plan), shall,
       effective upon the Effective Date, represent only the right to participate in the
       distributions contemplated by the Plan.

              13.23 Conflicts. In the event that provisions of the Disclosure Statement and
       provisions of this Plan conflict, the terms of this Plan shall govern.

               13.24 Exhibits/Schedules. All exhibits and schedules to this Plan and the
       Disclosure Statement, including, without limitation, the Plan Supplement, and all
       attachments thereto, are incorporated into and are a part of this Plan as if set forth in full
       herein.




                                                     66
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 126 of 564 Desc Main
                           Document     Page 72 of 74


               13.25 No Injunctive Relief. Except as otherwise provided in the Plan or
       Confirmation Order, no Holder of a Claim or Interest shall under any circumstances be
       entitled to specific performance or other injunctive, equitable, or other prospective relief
       with respect to such Claim or Interest.

               13.26 Rounding. All amounts set forth herein, including, without limitation,
       with respect to shares, dollar amounts and percentages, shall be subject to rounding and
       other immaterial changes.

               13.27 Saturday, Sunday or Legal Holiday. If any payment or act under the Plan
       is required to be made or performed on a date that is not a Business Day, then the making
       of such payment or the performance of such act may be completed on the next
       succeeding Business Day, but shall be deemed to have been completed as of the required
       date.

               13.28 Entire Agreement. This Plan (together with the Exhibits and schedules
       hereto and the Plan Supplement) sets forth the entire agreement and undertaking relating
       to the subject matter hereof and supersedes all prior discussions and documents. The
       Debtors’ Estates shall not be bound by any terms, conditions, definitions, warranties,
       understandings, or representations with respect to the subject matter hereof, other than as
       expressly provided for herein.

              13.29 Service of Certain Plan Exhibits and Disclosure Statement Exhibits.
       Because the Exhibits to the Plan are voluminous, the Exhibits are not being served with
       copies of the Plan and Disclosure Statement. Any party in interest may view the Plan
       Exhibits at the following website: www.administar.net/allied. Copies are also available
       upon request to Debtors’ or the Plan Proponents’ respective counsel. Please direct such
       requests to: [telephone number] or [email address].

               13.30 Service of Documents. Any pleading, notice or other document required
       by the Plan or Confirmation Order to be served on or delivered to the Debtors, the
       Reorganized Debtors, Yucaipa, TNATINC, the Creditors’ Committee or the DIP Lenders
       must be sent by overnight delivery service, facsimile transmission, courier service or
       messenger to:




                                                    67
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 127 of 564 Desc Main
                           Document     Page 73 of 74




       The Debtors                                The Creditors’ Committee

       Ezra H. Cohen, Esq.                        Jonathan B. Alter, Esq.
       Jeffrey W. Kelley, Esq.                    William F. Govier, Esq.
       Harris B. Winsberg, Esq.                   Richard H. Agins, Esq.
       Troutman Sanders LLP                       Bingham McCutchen LLP
       600 Peachtree Street, N.E. - Suite 5200    One State Street
       Atlanta, Georgia 30308                     Hartford, CT 06105
       Facsimile No.: (404) 885-3900              Facsimile No.: (860) 240-2818

       The DIP Lenders                            The United States Trustee

       Jesse H. Austin, III, Esq.                 R. Jeneane Treace, Esq.
       Paul, Hastings, Janofsky & Walker LLP      Office of the United States Trustee
       600 Peachtree Street, N.E.                 75 Spring Street, S.W., Suite 362
       Suite 2400                                 Atlanta, Georgia 30303
       Atlanta, GA 30308-2222                     Facsimile No.: (404) 331-4464
       Facsimile No.: (404) 685-5208

       Yucaipa and the Reorganized Debtors        TNATINC

       Robert A. Klyman, Esq.                     Frederick Perillo, Esq.
       Latham & Watkins LLP                       Previant, Goldberg, Uelmen, Gratz, Miller &
       633 West Fifth Street, Suite 4000          Brueggeman, S.C.
       Los Angeles, CA 90071                      1555 N. River Center Dr., Suite 202
                                                  Milwaukee, WI 53212
       Facsimile No.: (213) 891-8763
                                                  Facsimile No.: (414) 271-6308




                                                 68
        CH\917779.13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2563 Doc
                             Filed476-3   FiledEntered
                                   03/02/07     05/06/20   Page 18:43:12
                                                       03/02/07 128 of 564 Desc Main
                           Document     Page 74 of 74


                Dated this 2nd day of March, 2007.

       Allied Holdings, Inc., as agent and attorney-in fact for each of the Debtors


                                                      By: /s/ ______________
                                                      Name: Thomas H. King
                                                      Title: Executive Vice President and Chief
                                                              Financial Officer

       Yucaipa American Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I,
       LP

                                                      By: /s/ _________________
                                                      Name: Robert P. Bermingham
                                                      Title: Vice President

       Teamsters National Automobile Transportation Industry Negotiating Committee

                                                      By: /s/ ______________
                                                      Name: Fred Zuckerman
                                                      Title: Co-Chair of TNATINC




                                                     69
        CH\917779.13
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 129 of 564




                    Exhibit 127

     D.I. 2802, Case No. 05-12515
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 130 of 564 Desc Main
                           Document     Page 1 of 248


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 In re:                                                  Chapter 11



 ALLIED HOLDINGS, INC., et al.                           Case Nos. 05-12515 through 05-12526
                                                         and 05-12528 through 05-12537
                                                         (Jointly Administered as
                                                         Case No. 05-12515)
                       Debtors.                          Judge Mullins



      DISCLOSURE STATEMENT FOR SECOND AMENDED JOINT PLAN OF
   REORGANIZATION OF ALLIED HOLDINGS, INC. AND AFFILIATED DEBTORS
    PROPOSED BY THE DEBTORS, YUCAIPA AND THE TEAMSTERS NATIONAL
    AUTOMOBILE TRANSPORTATION INDUSTRY NEGOTIATING COMMITTEE

                                       Dated April 5, 2007


 LATHAM & WATKINS LLP                               TROUTMAN SANDERS LLP
 Robert A. Klyman                                   Jeffrey W. Kelley
 633 West Fifth Street, Suite 4000                  Bank of America Plaza
                                                    600 Peachtree Street, NE, Suite 5200
 Los Angeles, CA 90071
                                                    Atlanta, Georgia 30308-2216
 Telephone: (213) 485-1234                          Telephone: (404) 885-3000
 Facsimile: (213) 891-8763                          Facsimile: (404) 885-3900

 PARKER, HUDSON, RAINER & DOBBS LLP                 Counsel for the Debtors
 Rufus T. Dorsey
 1500 Marquis Two Tower                             PREVIANT, GOLDBERG, UELMEN, GRATZ,
 285 Peachtree Center Ave., N.E.                    MILLER & BRUEGGEMAN, S.C.
 Atlanta, Georgia 30303                             Frederick Perillo
 Telephone (404) 420-5550                           1555 N. RiverCenter Dr., Suite 202
 Facsimile: (404) 522-8409                          Milwaukee, WI 53212
                                                    Telephone: (414) 223-0434
                                                    Facsimile: (414) 271-6308

 Counsel for Yucaipa American Alliance Fund I, LP   Counsel for the Teamsters National Automobile
 and Yucaipa American Alliance (Parallel) Fund I,   Transportation Industry Negotiating Committee
 LP
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 131 of 564 Desc Main
                           Document     Page 2 of 248


                                                  TABLE OF CONTENTS

                                                                                                                                   Page

 ARTICLE I. INTRODUCTION ......................................................................................................3
      A.      Overview..................................................................................................................3
      B.      Purpose of the Plan ..................................................................................................4
      C.      Summary of the Plan................................................................................................5
      D.      Yucaipa ....................................................................................................................5
      E.      Debtors’ Principal Assets and Indebtedness ............................................................6
      F.      Treatment of Claims and Interests ...........................................................................6
      G.      Voting and Confirmation Procedures ....................................................................13
              1.      Who May Vote...........................................................................................13
              2.      Certain Risk Factors to Be Considered Prior to Voting.............................14
              3.      Voting Instructions and Voting Deadline ..................................................14
              4.      Voting Procedures; Voting Procedures for Securities Intermediaries .......15
              5.      Who to Contact for More Information.......................................................16
              6.      Acceptance or Rejection of the Plan..........................................................17
              7.      Time and Place of the Confirmation Hearing ............................................17
              8.      Objections to the Plan ................................................................................17
 ARTICLE II. GENERAL INFORMATION REGARDING THE DEBTORS.............................18
      A.      Formation and History of the Debtors ...................................................................18
      B.      The Debtors’ Business Operations.........................................................................19
      C.      Employees..............................................................................................................22
      D.      Competitive Factors Affecting the Debtors’ Businesses .......................................22
      E.      Regulatory Factors Affecting the Debtors’ Businesses .........................................23
              1.      Trade Regulation........................................................................................23
              2.      Environmental Regulation .........................................................................24
      F.      Pre-Petition Capital Structure of the Debtors ........................................................24
              1.      The Prepetition Loan Facility ....................................................................24
              2.      The Prepetition Notes ................................................................................25
      G.      Insurance ................................................................................................................25
              1.      Auto Liability Actions and Related Insurance...........................................25
              2.      The Debtors’ Automobile Liability Insurance Program ............................26
              3.      Haul Insurance Limited..............................................................................27
              4.      Insurance Generally ...................................................................................27
 ARTICLE III. THE CHAPTER 11 CASES ..................................................................................28
      A.      Events Leading to the Filing of the Chapter 11 Cases...........................................28
              1.      Decreasing Revenues .................................................................................29
              2.      Increasing Expenses...................................................................................30
      B.      Corporate Governance of the Debtors During the Chapter 11 Cases ....................30
              1.      Boards of Directors ....................................................................................30
              2.      Senior Management ...................................................................................33
      C.      Significant Developments in the Chapter 11 Cases...............................................34
              1.      “First Day” Orders and Retention of Professionals ...................................34
              2.      Appointment of the Official Committee of Unsecured Creditors..............35
              3.      Debtor-In-Possession Financing ................................................................35
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 132 of 564 Desc Main
                           Document     Page 3 of 248


             4.      Equipment Purchase Agreement and Equipment Financing Facility ........37
             5.      Dissemination of Information About the Chapter 11 Cases ......................40
             6.      Rejection/Assumption of Executory Contracts and Unexpired Leases .....40
             7.      Sales of Assets ...........................................................................................41
             8.      Severance and Key Employee Retention...................................................42
             9.      Post-Petition Financial Performance..........................................................44
             10.     Claims Bar Date and Claims Summary .....................................................44
             11.     Labor Issues ...............................................................................................45
 ARTICLE IV. SUMMARY OF THE PLAN ................................................................................46
      A.     Overview of Chapter 11.........................................................................................46
      B.     Classification of Claims and Interests....................................................................48
             1.      Introduction................................................................................................48
             2.      Classification..............................................................................................48
      C.     Treatment of Unclassified Claims. ........................................................................56
             1.      Summary ....................................................................................................56
             2.      Administrative Expense Claims.................................................................56
             3.      Priority Tax Claims....................................................................................58
             4.      DIP Lender Claims ....................................................................................59
             5.      Equipment Financing Facility Claims .......................................................59
      D.     Means for Implementation of the Plan...................................................................59
             1.      Sources of Funding for Distributions Under the Plan................................59
             2.      Pooling of Claims/Limited Substantive Consolidation..............................59
             3.      Corporate Structure and Governance of the Reorganized Debtors............62
             4.      Exemption from Certain Transfer Taxes and Recording Fees...................67
             5.      Retained Actions........................................................................................68
      E.     Provisions Regarding Distributions .......................................................................69
             1.      Distributions for Claims Allowed as of the Effective Date .......................69
             2.      Disbursing Agent .......................................................................................69
             3.      Distributions of Cash .................................................................................69
             4.      No Interest on Claims or Interests .............................................................70
             5.      Delivery of Distributions ...........................................................................70
             6.      Distributions to Holders as of the Record Date .........................................70
             7.      De Minimis Distributions ..........................................................................71
             8.      Fractional Securities; Fractional Dollars ...................................................72
             9.      Procedures for Distributions to Holders of Prepetition Note Claims. .......72
             10.     Distributions of Cash to Holders of Allowed Class 4D Claims.................72
             11.     Withholding Taxes.....................................................................................72
             12.     No Duplicate Distributions ........................................................................73
             13.     Distributions in U.S. Dollars......................................................................73
      F.     Treatment of Executory Contracts and Unexpired Leases ....................................73
             1.      Assumption and Cure of Executory Contracts and Unexpired Leases. .....73
             2.      Claims Based on Rejection of Executory Contracts and Unexpired Leases73
             3.      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases74
             4.      Collective Bargaining Agreement..............................................................74
             5.      Employment Agreements and Other Benefits ...........................................74
      G.     Procedures for Treating and Resolving Disputed Claims......................................78
             1.      Objections to Claims..................................................................................78


                                                           2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 133 of 564 Desc Main
                           Document     Page 4 of 248


             2.      No Distributions Pending Allowance ........................................................79
             3.      Estimation of Claims..................................................................................79
             4.      Distributions After Allowance...................................................................80
             5.      Claims Covered by Insurance Policy.........................................................80
       H.    Conditions Precedent to Confirmation and the Effective Date of the Plan ...........81
             1.      Conditions to Confirmation .......................................................................81
             2.      Conditions to the Effective Date................................................................81
             3.      Waiver of Conditions.................................................................................83
             4.      Intentionally Omitted. ................................................................................84
             5.      Effect of Failure of Conditions ..................................................................84
       I.    Effect of the Plan ...................................................................................................84
             1.      Revesting of the Debtors’ Assets...............................................................84
             2.      Discharge of Claims and Termination of Interests ....................................84
             3.      Release by Debtors of Certain Parties .......................................................85
             4.      Release by Holders of Claims and Interests. .............................................88
             5.      Setoffs ........................................................................................................89
             6.      Exculpation and Limitation of Liability ....................................................89
             7.      Injunction ...................................................................................................90
             8.      Binding Effect............................................................................................90
             9.      Effect of Confirmation on Automatic Stay................................................90
             10.     Filing of Reports ........................................................................................90
             11.     Post-Confirmation Date Retention of Professionals ..................................90
       J.    Retention of Jurisdiction After Confirmation and Effective Date .........................90
             1.      Retention of Jurisdiction ............................................................................90
             2.      Alternative Jurisdiction..............................................................................93
             3.      Final Decree ...............................................................................................93
       K.    Miscellaneous Provisions of the Plan ....................................................................93
             1.      Modification of Plan ..................................................................................93
             2.      Allocation of Plan Distributions between Principal and Interest...............93
             3.      Dissolution of Creditors’ Committee.........................................................94
             4.      Preparation of Estates’ Returns and Resolution of Tax Claims.................94
             5.      Revocation of Plan.....................................................................................94
             6.      Confirmation of Plans for Separate Debtors..............................................94
             7.      No Admissions; Objection to Claims ........................................................94
             8.      No Bar to Suits...........................................................................................95
             9.      Section 1145 Exemption ............................................................................95
             10.     Exemption from Securities Laws...............................................................95
             11.     Initial Offer and Sale Exempt from Registration.......................................95
             12.     Applicable Law..........................................................................................95
             13.     Plan Supplement ........................................................................................96
             14.     Waiver of Rule 62(a) of the Federal Rules of Civil Procedure..................96
             15.     Headings ....................................................................................................96
             16.     Survival of Settlements ..............................................................................96
             17.     No Waiver..................................................................................................96
             18.     Successors and Assigns..............................................................................97
             19.     Severability of Plan Provisions..................................................................97
             20.     Post-Effective Date Effect of Evidences of Claims or Interests ................97


                                                        3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 134 of 564 Desc Main
                           Document     Page 5 of 248


             21.     Conflicts.....................................................................................................97
             22.     Service of Documents ................................................................................97
 ARTICLE V. REQUIREMENTS FOR CONFIRMATION OF THE PLAN ...............................98
      A.     General Information...............................................................................................98
      B.     Solicitation of Acceptances....................................................................................99
      C.     Acceptances Necessary to Confirm the Plan .........................................................99
      D.     Confirmation of Plan Pursuant to Section 1129(b)................................................99
      E.     Considerations Relevant to Acceptance of the Plan ..............................................99
 ARTICLE VI. FEASIBILITY OF THE PLAN AND BEST INTERESTS TEST......................100
      A.     Feasibility of the Plan ..........................................................................................100
      B.     Best Interest of Creditors Test .............................................................................100
      C.     Application of Best Interests of Creditors Test to the Liquidation Analysis and
             Valuation of the Reorganized Debtors.................................................................101
             1.      Yucaipa’s Reorganized Value Analysis...................................................101
             2.      The Debtors’ Reorganized Value Analysis..............................................103
             3.      Liquidation Analysis................................................................................104
 ARTICLE VII. CERTAIN RISK FACTORS TO CONSIDER ..................................................105
      A.     Certain Bankruptcy Law Considerations .............................................................105
      B.     Financial Information; Disclaimer.......................................................................107
      C.     Factors Affecting The Value Of The Securities To Be Issued Under The Plan ..108
      D.     Risk Factors Associated With the Business.........................................................108
      E.     Factors Affecting the Reorganized Debtors.........................................................110
             1.      General Factors ........................................................................................110
             2.      Litigation Risks........................................................................................111
      F.     Disclaimer Regarding Issuance Of New Allied Common Stock.........................115
 ARTICLE VIII. CERTAIN SECURITIES LAW MATTERS ....................................................115
      A.     Issuance of New Common Stock.........................................................................115
      B.     Subsequent Transfers of New Allied Holdings Common Stock .........................116
 ARTICLE IX. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES118
      A.     Introduction..........................................................................................................118
      B.     United States Federal Income Tax Consequences to the Debtors .......................119
             1.      Cancellation of Indebtedness Income ......................................................119
             2.      Utilization of Net Operating Losses and Other Tax Attributes — Section
                     382............................................................................................................119
      C.     United States Federal Income Tax Consequences to Holders of Claims.............120
             1.      Holders of Secured Claims ......................................................................121
             2.      Holders of Priority Claims .......................................................................122
             3.      Allocation of Plan Distributions Between Principal and Interest ............122
             4.      Market Discount.......................................................................................122
             5.      Holders of Claims Receiving Distributions of New Allied Holdings
                     Common Stock.........................................................................................123
             6.      Holders of Interests ..................................................................................124
             7.      Information Reporting and Backup Withholding ....................................124
 ARTICLE X. RECOMMENDATION ........................................................................................126
 EXHIBITS TO DISCLOSURE STATEMENT...........................................................................127




                                                             4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 135 of 564 Desc Main
                           Document     Page 6 of 248



                                   DISCLAIMER

      THIS DISCLOSURE STATEMENT HAS BEEN APPROVED BY ORDER OF
 THE BANKRUPTCY COURT (DEFINED BELOW) AS CONTAINING INFORMATION
 OF A KIND, AND IN SUFFICIENT DETAIL, TO ENABLE HOLDERS OF CLAIMS TO
 MAKE AN INFORMED JUDGMENT IN VOTING TO ACCEPT OR REJECT THE
 PLAN. APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT, HOWEVER,
 CONSTITUTE A DETERMINATION OR RECOMMENDATION BY THE
 BANKRUPTCY COURT AS TO THE FAIRNESS OR THE MERITS OF THE PLAN.

      THIS DISCLOSURE STATEMENT CONTAINS A SUMMARY OF CERTAIN
 PROVISIONS OF THE PLAN, THE EXHIBITS ANNEXED TO THIS DISCLOSURE
 STATEMENT, AND CERTAIN FINANCIAL INFORMATION. ALTHOUGH THE
 PLAN PROPONENTS BELIEVE THAT THESE SUMMARIES ARE FAIR AND
 ACCURATE AND PROVIDE ADEQUATE INFORMATION WITH RESPECT TO THE
 DOCUMENTS SUMMARIZED, SUCH SUMMARIES ARE QUALIFIED TO THE
 EXTENT THAT THEY DO NOT SET FORTH THE ENTIRE TEXT OF, OR ARE
 INCONSISTENT WITH, SUCH DOCUMENTS. FURTHERMORE, ALTHOUGH THE
 PLAN PROPONENTS HAVE MADE EVERY EFFORT TO BE ACCURATE, THE
 FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT BEEN THE SUBJECT
 OF AN AUDIT OR OTHER REVIEW BY AN ACCOUNTING FIRM. IN THE EVENT
 OF ANY CONFLICT, INCONSISTENCY, OR DISCREPANCY BETWEEN THE
 TERMS AND PROVISIONS IN THE PLAN, THIS DISCLOSURE STATEMENT, THE
 EXHIBITS ANNEXED TO THIS DISCLOSURE STATEMENT, OR THE FINANCIAL
 INFORMATION INCORPORATED HEREIN OR THEREIN BY REFERENCE, THE
 PLAN SHALL GOVERN FOR ALL PURPOSES. ALL HOLDERS OF CLAIMS AND
 INTERESTS SHOULD READ THIS DISCLOSURE STATEMENT AND THE PLAN IN
 THEIR ENTIRETY BEFORE VOTING ON THE PLAN.

      THE STATEMENTS AND FINANCIAL INFORMATION CONTAINED HEREIN
 HAVE BEEN MADE AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED.
 HOLDERS OF CLAIMS AND INTERESTS REVIEWING THIS DISCLOSURE
 STATEMENT SHOULD NOT INFER AT THE TIME OF SUCH REVIEW THAT
 THERE HAVE BEEN NO CHANGES IN THE FACTS SET FORTH HEREIN, UNLESS
 SO SPECIFIED. ALTHOUGH THE PLAN PROPONENTS HAVE MADE AN EFFORT
 TO DISCLOSE WHERE CHANGES IN PRESENT CIRCUMSTANCES COULD
 REASONABLY BE EXPECTED TO AFFECT MATERIALLY THE RECOVERY
 UNDER THE PLAN, THIS DISCLOSURE STATEMENT IS QUALIFIED TO THE
 EXTENT CERTAIN EVENTS DO OCCUR.

      THIS DISCLOSURE STATEMENT CONTAINS CERTAIN PROJECTED
 FINANCIAL INFORMATION RELATING TO THE REORGANIZED DEBTORS, AS
 WELL AS CERTAIN OTHER STATEMENTS THAT CONSTITUTE "FORWARD-
 LOOKING STATEMENTS" WITHIN THE MEANING OF THE FEDERAL PRIVATE
 SECURITIES LITIGATION REFORM ACT OF 1995. SUCH PROJECTIONS AND
 STATEMENTS ARE BASED ON CERTAIN ESTIMATES AND ASSUMPTIONS MADE
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 136 of 564 Desc Main
                           Document     Page 7 of 248


 BY, AND ON INFORMATION AVAILABLE TO, THE DEBTORS. WHEN USED IN
 THIS DOCUMENT, THE WORDS "ANTICIPATE," "BELIEVE," "ESTIMATE,"
 "EXPECT," "INTEND," "PLAN," "PROJECT," "FORECAST," "MAY," "PREDICT,"
 "TARGET," "POTENTIAL," "PROPOSED," "CONTEMPLATED," "WILL,"
 "SHOULD," "COULD," "WOULD" AND SIMILAR EXPRESSIONS, AS THEY
 RELATE TO THE DEBTORS, THE REORGANIZED DEBTORS AND THEIR
 MANAGEMENT, ARE INTENDED TO IDENTIFY FORWARD-LOOKING
 STATEMENTS.     THE DEBTORS INTEND FOR SUCH FORWARD-LOOKING
 STATEMENTS TO BE COVERED BY THE SAFE HARBOR PROVISIONS FOR
 FORWARD-LOOKING STATEMENTS CONTAINED IN THE FEDERAL PRIVATE
 SECURITIES LITIGATION REFORM ACT OF 1995, AND THE DEBTORS SET
 FORTH THIS STATEMENT AND THE RISK FACTORS CONTAINED HEREIN TO
 COMPLY WITH SUCH SAFE HARBOR PROVISIONS.           SUCH PROJECTED
 FINANCIAL INFORMATION AND OTHER FORWARD-LOOKING STATEMENTS
 REFLECT THE CURRENT VIEWS OF THE PLAN PROPONENTS AND ARE
 SUBJECT TO CERTAIN RISKS, UNCERTAINTIES AND ASSUMPTIONS. MANY
 FACTORS COULD CAUSE THE ACTUAL RESULTS, PERFORMANCE OR
 ACHIEVEMENTS OF THE DEBTORS AND THE REORGANIZED DEBTORS TO BE
 MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR
 ACHIEVEMENTS THAT MAY BE EXPRESSED OR IMPLIED BY SUCH
 PROJECTED     FINANCIAL    INFORMATION     AND    FORWARD-LOOKING
 STATEMENTS, INCLUDING, BUT NOT LIMITED TO, THE RISKS DISCUSSED IN
 THIS DISCLOSURE STATEMENT ENTITLED "RISK FACTORS" AND RISKS,
 UNCERTAINTIES AND OTHER FACTORS DISCUSSED FROM TIME TO TIME IN
 FILINGS MADE BY CERTAIN OF THE DEBTORS WITH THE SEC AND OTHER
 REGULATORY AUTHORITIES. SHOULD ONE OR MORE OF THESE RISKS OR
 UNCERTAINTIES MATERIALIZE, OR SHOULD ASSUMPTIONS UNDERLYING
 THE PROJECTED FINANCIAL INFORMATION OR OTHER FORWARD-LOOKING
 STATEMENTS PROVE INCORRECT, ACTUAL RESULTS MAY VARY
 MATERIALLY FROM THOSE DESCRIBED HEREIN AS ANTICIPATED, BELIEVED,
 ESTIMATED OR EXPECTED. THE PLAN PROPONENTS DO NOT INTEND, AND
 DO NOT ASSUME ANY DUTY OR OBLIGATION, TO UPDATE OR REVISE THESE
 FORWARD-LOOKING STATEMENTS, WHETHER AS THE RESULT OF NEW
 INFORMATION, FUTURE EVENTS OR OTHERWISE, EXCEPT AS OTHERWISE
 REQUIRED BY LAW.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
 WITH SECTION 1125 OF THE BANKRUPTCY CODE AND NOT IN ACCORDANCE
 WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE NON-
 BANKRUPTCY LAW. PERSONS OR ENTITIES HOLDING OR TRADING IN OR
 OTHERWISE PURCHASING, SELLING, OR TRANSFERRING CLAIMS AGAINST
 THE DEBTORS SHOULD EVALUATE THIS DISCLOSURE STATEMENT IN LIGHT
 OF THE PURPOSE FOR WHICH IT WAS PREPARED.

      IN ACCORDANCE WITH THE BANKRUPTCY CODE, THIS DISCLOSURE
 STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED BY THE
 SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE SEC


                                      2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 137 of 564 Desc Main
                           Document     Page 8 of 248


 PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
 CONTAINED HEREIN.

           THE PLAN PROPONENTS ARE PROVIDING THE INFORMATION IN
 THIS DISCLOSURE STATEMENT SOLELY FOR PURPOSES OF INFORMING
 HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN
 OR OBJECTING TO CONFIRMATION.       NOTHING IN THIS DISCLOSURE
 STATEMENT MAY BE USED BY ANY PERSON FOR ANY OTHER PURPOSE.
 EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, AS TO CONTESTED
 MATTERS, ADVERSARY PROCEEDINGS AND OTHER ACTIONS OR
 THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
 CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT, LIABILITY,
 STIPULATION OR WAIVER BUT RATHER AS A STATEMENT MADE WITHOUT
 PREJUDICE SOLELY FOR SETTLEMENT PURPOSES, WITH FULL RESERVATION
 OF RIGHTS. THIS DISCLOSURE STATEMENT SHALL NOT BE USED FOR ANY
 LITIGATION PURPOSE WHATSOEVER, AND SHALL NOT BE ADMISSIBLE IN
 ANY PROCEEDING INVOLVING THE DEBTORS OR THE REORGANIZED
 DEBTORS OR ANY OTHER PARTY-IN-INTEREST, NOR SHALL IT BE
 CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES LAW OR
 OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST,
 OR INTERESTS IN, THE DEBTORS.

                                         ARTICLE I.
                                       INTRODUCTION

 A.     Overview

         The Debtors (defined below), Yucaipa American Alliance Fund I, LP and Yucaipa
 American Alliance (Parallel) Fund I, LP (collectively, “Yucaipa”) and The Teamsters National
 Automobile Transportation Industry Negotiating Committee (“TNATINC” and, collectively with
 Yucaipa and the Debtors, the “Plan Proponents”) hereby submit this Disclosure Statement
 pursuant to Section 1125(b) of Title 11, United States Code, 11 U.S.C. § 101 et seq. (the
 “Bankruptcy Code”), and Rule 3017 of the Federal Rules of Bankruptcy Procedure, in
 connection with the Second Amended Joint Plan of Reorganization of Allied Holdings, Inc.
 (“Allied Holdings”), Allied Automotive Group, Inc. (“AAG”), Allied Systems, Ltd. (L.P.),
 Allied Systems (Canada) Company, QAT, Inc., RMX LLC, Transport Support LLC, F.J. Boutell
 Driveaway LLC, Allied Freight Broker LLC, GACS Incorporated (“GACS”), Commercial
 Carriers, Inc. (“CCI”), Axis Group, Inc., Axis Netherlands, LLC, Axis Areta, LLC, Logistic
 Technology, LLC, Logistic Systems, LLC, CT Services, Inc., Cordin Transport LLC, Terminal
 Services LLC, Axis Canada Company, Ace Operations, LLC, and AH Industries Inc., debtors
 and debtors-in-possession in the above-captioned cases (collectively, the “Debtors”) filed by the
 Plan Proponents on April 6, 2007 (the “Plan”). A copy of the Plan is attached hereto as Exhibit
 A. All capitalized terms used but not defined in the Disclosure Statement shall have the
 respective meanings ascribed to such terms in the Plan, unless otherwise noted. In the event of
 any inconsistency between the Disclosure Statement and the Plan, the terms of the Plan shall
 govern and such inconsistency shall be resolved in favor of the Plan.



                                             3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 138 of 564 Desc Main
                           Document     Page 9 of 248


         The Debtors’ Board of Directors reserves the right, in the exercise of their fiduciary
 duties to the Estates, to cause the Debtors to withdraw their support of the Plan. In the event the
 Debtors withdraw their support of the Plan, the remaining Plan Proponents may proceed to
 attempt to achieve confirmation of the Plan without delay. Due to tax, operational and other
 business considerations, Yucaipa reserves the right to structure the Plan as an asset sale so
 long as the treatment to holders of Allowed Claims and Interests does not change
 negatively and materially.

          The purpose of this Disclosure Statement is to enable you, as a Holder whose Claim is
 Impaired under the Plan, to make an informed decision in exercising your right to accept or
 reject the Plan.

         By order dated April 6, 2007 (the “Disclosure Statement Approval Order”), the United
 States Bankruptcy Court for the Northern District of Georgia (such court or, in the event that
 such court ceases to exercise jurisdiction over any Chapter 11 Case in lieu of another court, such
 other court, shall be referred to as the “Bankruptcy Court”) has found that this Disclosure
 Statement provides adequate information to enable Holders of Claims that are Impaired under
 the Plan to make an informed judgment in exercising their right to vote for acceptance or
 rejection of the Plan.

 B.     Purpose of the Plan

        The Plan provides for an equitable distribution to Holders of Allowed Claims of the
 Debtors, preserves the value of the Debtors’ businesses as going concerns, and preserves the jobs
 of the Debtors’ employees. Moreover, the Plan Proponents believe that Holders of Allowed
 Claims will receive greater and earlier recoveries under the Plan than those that would be
 achieved in liquidation.

         The Plan is supported by the Debtors, Yucaipa and TNATINC (which represents the
 interests of approximately 3300 union members employed by the Debtors). Additionally, the
 Creditors’ Committee provisionally supports the Plan subject to certain approval rights set forth
 below and in the Plan, as well as subject to the Disclaimer contained in Article VII hereof (which
 all creditors are strongly urged to read carefully) concerning the ongoing negotiations between
 the Creditors' Committee and Yucaipa regarding certain corporate governance, minority
 shareholder protection terms and other matters. The linchpin to the reorganization of the Debtors
 and the Plan is an amendment to the Collective Bargaining Agreement between TNATINC and
 the Debtors. The Plan incorporates that amendment. TNATINC asserts that no better labor deal
 for the Debtors and their creditors will be obtainable than the one provided by that amendment.
 As described further below, a deal was reached to avoid the possibility of a strike and potentially
 the ultimate liquidation of the Debtors. The Plan Proponents believe that the Plan will lead to
 reorganization, the satisfaction of hundreds of millions of claims and the preservation of
 thousands of jobs. The Ad Hoc Equity Committee disagrees with this conclusion, however, it
 should be noted that the Ad Hoc Equity Committee has never approached TNANTIC or had any
 direct negotiations with TNANTIC.




                                              4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 139 of 564 Desc Main
                          Document     Page 10 of 248


 C.     Summary of the Plan

          Under the Plan, the Debtors will be reorganized through, among other things, the
 consummation of the following transactions: (i) the conversion of the DIP Facility into the Exit
 Financing Facility, (ii) payment in Cash, Reinstatement, return of collateral or other treatment of
 Other Secured Claims agreed between the Holder of each such Claim and Yucaipa,
 (iii) distribution of New Common Stock on a Pro Rata basis to the Holders of Allowed General
 Unsecured Claims, (iv) cancellation of the existing Interests in the Debtors, (v) assumption of
 Assumed Contracts and (vi) the potential conversion of the Equipment Financing Facility into
 New Allied Holdings Common Stock. A chart reflecting the post-Effective Date corporate
 organization structure of the Reorganized Debtors is attached to the Disclosure Statement as
 Exhibit F.

         The Plan contemplates the reorganization and ongoing business operations of the Debtors,
 and the resolution of the outstanding Claims against and Interests in the Debtors pursuant to
 Sections 1129(a) and 1123 of the Bankruptcy Code. The Plan classifies all Claims against and
 Interests in the Debtors into twelve (12) separate Classes (Class 1A et seq. through Class 7C).
 Holders of Allowed Other Secured Claims will be paid in full, receive their collateral back,
 receive payments over time or receive some other treatment that provides them with the
 “indubitable equivalent” of their claims. Holders of Allowed Administrative Expense Claims
 and Holders of Allowed Priority Non-Tax Claims will generally receive a one-time Cash
 payment equal to the Allowed Claim amounts of such Claims in satisfaction of such Claims.
 Each Holder of an Allowed Priority Tax Claim will receive the Treatment set forth in Section
 4.2(b) of the Plan. Holders of Allowed General Unsecured Claims will receive a Pro Rata
 Distribution of New Allied Holdings Common Stock. As set forth in greater detail below,
 certain Holders of Allowed General Unsecured Claims, Insured Claims and Other Insured
 Claims will receive Cash instead of New Allied Holdings Common Stock on account of their
 Allowed Claim. Holders of equity interests will receive nothing under the Plan.

 D.     Yucaipa

         The Yucaipa Companies, LLC is a private equity firm. Founded by Ron Burkle in 1986,
 Yucaipa focuses on making control investments in underperforming and labor-intensive
 industries. Yucaipa has sponsored transactions aggregating more than $30 billion primarily in
 the areas of distribution, logistics, transportation, consumer goods, food, retail and light
 manufacturing. Its past and current investments include TDS Logistics, Performance
 Transportation Services (“PTS”), Cadence Innovation, AmeriCold Logistics, Source Interlink,
 Pathmark Stores, Ralphs, Food 4 Less, Fred Meyer, and Golden State Foods.

        Yucaipa is committed to making worker-friendly investments and working constructively
 with organized labor at its portfolio companies. The firm has owned over 30 companies with
 more than 200,000 unionized employees and manages funds for numerous public and Taft
 Hartley pension funds. In 2005, Yucaipa raised the largest ever worker-friendly investment fund,
 the Yucaipa American Alliance Fund (“YAAF”). Investment discretion rests solely with
 Yucaipa.




                                              5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 140 of 564 Desc Main
                          Document     Page 11 of 248


        As a result of its Claims, the potential conversion of the Equipment Financing Facility
 and Yucaipa’s funding of the Cash Out Option, Yucaipa is expected to receive a Distribution of
 New Allied Holdings Common Stock which could amount, in the aggregate to more than 50% of
 all New Allied Holdings Common Stock to be distributed pursuant to the Plan. At this time, the
 Plan Proponents are not aware of any other Holder which will receive Distributions of New
 Allied Holdings Common Stock totaling more than 10% of all New Allied Holdings Common
 Stock to be distributed pursuant to the Plan.


 E.     Debtors’ Principal Assets and Indebtedness

         The principal assets of Allied Holdings include the stock of AAG and each of its direct
 and indirect subsidiaries, Axis Group, Inc. and each of its direct and indirect subsidiaries, AH
 Industries Inc, and Haul Insurance Limited (not one of the Debtors). The principal assets of
 AAG include its automobile hauling businesses and the stock of its direct and indirect
 subsidiaries. The principal assets of Axis Group, Inc. include its vehicle distribution and
 transportation support services and related businesses and the stock of its direct and indirect
 subsidiaries. The principal assets of AH Industries Inc. are intercompany receivables. The
 operations of the Debtors are described more fully in Article III hereof. A pre-Effective Date
 corporate chart of the Debtors is set forth in Exhibit F hereto.

        The principal indebtedness of the Debtors includes the following: (1) DIP Lender Claims,
 (2) Claims under the Equipment Financing Facility, (3) Other Secured Claims, and (4) General
 Unsecured Claims, including Prepetition Notes Claims.

 F.     Treatment of Claims and Interests

          A brief summary of the Classes, the treatment of each Class, and the voting rights of each
 Class is set forth in the table below. A complete description of the treatment of each Class is set
 forth in Article III of the Plan and Article IV of this Disclosure Statement. Parties should refer to
 those sections for a complete description of the proposed treatment for each Class. NOTE TO
 HOLDERS OF GENERAL UNSECURED CLAIMS, INSURED CLAIMS AND OTHER
 INSURED CLAIMS: As summarized in the table below and as more fully set forth in Article
 III of the Plan and Article IV of this Disclosure Statement, you will receive a Pro Rata share of
 the New Allied Holdings Common Stock on account of your Allowed Claim. However, you can
 receive Cash instead of New Allied Holdings Common Stock on account of your Allowed Claim
 if you elect the Cash Option. As set forth in Section IV.B.2.(g) below, to exercise the Cash
 Option, you must check the “Take Stock Instead of Cash Option” box on your Ballot regardless
 of whether you vote for or against the Plan. If your Allowed Claim is greater than $20,000, you
 will also need to agree to reduce your claim to $20,000 in order to elect the Cash Option.
 Accordingly, the Cash Option does not provide payment in full to eligible creditors electing the
 Cash Option and eligible creditors should study the terms of the Cash Option carefully. The
 Cash Option election is irrevocable.




                                              6
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 141 of 564 Desc Main
                          Document     Page 12 of 248


                          Estimated                                                                          Estimated
                          Aggregate Allowed                                                Class             Percentage
  Class   Description     Amount              Class Treatment          Class Status        Voting Rights     Recovery
    1     Other Secured   $0.00               Each Holder shall        Unimpaired          Unimpaired        N.A.
          Claims                              receive any one or a     with respect        Other Secured
                                              combination of any       to                  Claims
                                              of the following: (i)    subsections         deemed to
                                              Cash in an amount        (i) and (v) of      accept Plan
                                              equal to such            the                 and not
                                              Allowed Class 1          paragraph           entitled to
                                              Claim; (ii) deferred     titled              vote; Impaired
                                              Cash payments            “Treatment”         Other Secured
                                              totaling at least the    under               Claims entitled
                                              Allowed amount of        Section             to vote
                                              such Allowed Class 1     3.1(2) of the
                                              Claim, of a value, as    Plan;
                                              of the Effective Date,   Impaired
                                              of at least the value    with respect
                                              of such Holder’s         to
                                              interest in the          subsections
                                              Debtors’ property        (ii), (iii), (iv)
                                              securing the Allowed     and (vi) of
                                              Class 1 Claim; (iii)     such
                                              the property of the      paragraph
                                              Debtors securing
                                              such Holder’s
                                              Allowed Class 1
                                              Claim; (iv) Cash
                                              payments or Liens
                                              amounting to the
                                              indubitable
                                              equivalent of the
                                              value of such
                                              Holder’s interest in
                                              the Debtors’ property
                                              securing the Allowed
                                              Class 1 Claim; (v)
                                              Reinstatement of
                                              such Allowed Class 1
                                              Claim; or (vi)(after
                                              the consultation with
                                              the Debtors and the
                                              Creditors’
                                              Committee) such
                                              other treatment as
                                              Yucaipa and such
                                              Holder shall have
                                              agreed upon in
                                              writing.
   2      Priority Non-   $0.00               To the extent that       Unimpaired          Deemed to         N.A.
          Tax Claims                          such Claim is due                            accept Plan;
                                              and owing on the                             not entitled to
                                              Effective Date, such                         vote
                                              Claim will be paid in
                                              full in Cash on the
                                              Effective Date; to the
                                              extent that such
                                              Claim is not due and
                                              owing on the
                                              Effective Date, such
                                              Claim will be paid in
                                              full in Cash when



                                                7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 142 of 564 Desc Main
                          Document     Page 13 of 248


                              Estimated                                                                      Estimated
                              Aggregate Allowed                                            Class             Percentage
     Class   Description      Amount               Class Treatment          Class Status   Voting Rights     Recovery
                                                   such Claim becomes
                                                   due and owing in the
                                                   ordinary course of
                                                   business; such a
                                                   Claim may also be
                                                   treated in any other
                                                   manner that would
                                                   render such Claim
                                                   unimpaired pursuant
                                                   to Bankruptcy Code
                                                   Section 1124
      3      Workers’         N/A                  Such Claims are          Unimpaired     Deemed to         100%
             Compensation                          unaltered by the Plan                   accept Plan;
             Claims                                                                        not entitled to
                                                                                           vote
      4A     General          $196.9 million       A Holder shall           Impaired       Entitled to       Up to 50% 1
             Unsecured                             receive a Pro Rata                      vote
             Claims (other                         share of the New
             than General                          Allied Holdings
             Unsecured                             Common Stock other
             Claims                                than the shares issued
             classified in                         pursuant to Section
             Class 4D)                             4.2(d) of the Plan
                                                   based on the ratio of
                                                   the amount of such
                                                   Holder’s Allowed
                                                   Class 4A Claim to
                                                   the aggregate amount
                                                   of all Allowed Class
                                                   4A, Class 4B and
                                                   Class 4C Claims plus
                                                   the Stub Amount of
                                                   Allowed Class 4D
                                                   Claims
      4B     Insured Claims   $14.5 million        A Holder of such a       Impaired       Entitled to       Up to 50% 2
             (other than                           Claim shall receive                     vote
             Insured Claims                        the same treatment as
             classified in                         the Holder of a Class
             Class 4D)                             4A Claim, provided,
                                                   however, that the
                                                   Allowed Amount of
                                                   such a Claim shall be
                                                   limited to the sum of
                                                   the applicable self-
                                                   insured retention or
                                                   deductible under the
                                                   relevant insurance
                                                   policy and the
                                                   amount, if any, that
                                                   such Claim exceeds
                                                   the total coverage
                                                   available from the

 1
  This estimate is based on FTI's valuation of the Debtors' enterprise at up to $303 million before any dilution for,
 among other things, issuance of New Allied Common Stock issued pursuant to the Equipment Financing and
 management options. Under the Miller Buckfire valuation the enterprise valuation is from $350 million to $425
 million, with a mid-point of $388 million. Under the Miller Buckfire valuation, the estimated percentage recovery
 would be commensurately higher.


                                                     8
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 143 of 564 Desc Main
                          Document     Page 14 of 248


                               Estimated                                                                   Estimated
                               Aggregate Allowed                                           Class           Percentage
     Class   Description       Amount              Class Treatment          Class Status   Voting Rights   Recovery
                                                   relevant insurance
                                                   policies
      4C     Other Insured     $3.0 million        A Holder of such a       Impaired       Entitled to     Up to 50% 3
             Claims (other                         Claim shall receive                     vote
             than Other                            the same treatment as
             Insured Claims                        the Holder of a Class
             classified in                         4A Claim, provided,
             Class 4D)                             however, that the
                                                   Allowed Amount of
                                                   such a Claim shall be
                                                   limited to the sum of
                                                   the applicable self-
                                                   insured retention or
                                                   deductible under the
                                                   relevant insurance
                                                   policy and the
                                                   amount, if any, that
                                                   such Claim exceeds
                                                   the total coverage
                                                   available from the
                                                   relevant insurance
                                                   policies
 4D          General           TBD                 Each Holder of such      Impaired       Entitled to     Up to 25%
             Unsecured                             a Claim shall receive                   Vote
             Claims, Insured                       a Cash distribution
             Claims and                            equal to: (a) if the
             Other Insured                         aggregate amount of
             Claims Whose                          Allowed Class 4D
             Holders Elect                         Claims is equal to or
             the Cash Option                       less than $8 million,
                                                   25% of such Holder’s
                                                   Allowed Class 4D
                                                   Claim, (b) if the
                                                   aggregate amount of
                                                   Allowed Class 4D
                                                   Claims is greater than
                                                   $8 million and equal
                                                   to or less than $16
                                                   million, a Pro Rata
                                                   share of $2 million
                                                   (i.e., between
                                                   approximately 12.5%
                                                   and 25% of such
                                                   Holder’s Allowed
                                                   Class 4D Claim), (c)
                                                   if the aggregate


 2
   This estimate is based on FTI's valuation of the Debtors' enterprise at up to $303 million before any dilution for,
 among other things, issuance of New Allied Common Stock issued pursuant to the Equipment Financing and
 management options. Under the Miller Buckfire valuation the enterprise valuation is from $350 million to $425
 million, with a mid-point of $388 million. Under the Miller Buckfire valuation, the estimated percentage recovery
 would be commensurately higher.
 3
   This estimate is based on FTI's valuation of the Debtors' enterprise at up to $303 million before any dilution for,
 among other things, issuance of New Allied Common Stock issued pursuant to the Equipment Financing and
 management options. Under the Miller Buckfire valuation the enterprise valuation is from $350 million to $425
 million, with a mid-point of $388 million. Under the Miller Buckfire valuation, the estimated percentage recovery
 would be commensurately higher.


                                                      9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 144 of 564 Desc Main
                          Document     Page 15 of 248


                        Estimated                                                                   Estimated
                        Aggregate Allowed                                           Class           Percentage
  Class   Description   Amount              Class Treatment          Class Status   Voting Rights   Recovery
                                            amount of Allowed
                                            Class 4D Claims is
                                            greater than $16
                                            million and equal to
                                            or less than $20
                                            million, 12.5% of
                                            such Holder’s
                                            Allowed Class 4D
                                            Claim, and (d) if the
                                            aggregate amount of
                                            Allowed Class 4D
                                            Claims is in excess of
                                            $20 million, at
                                            Yucaipa’s option,
                                            either (i) 12.5% of
                                            such Holder’s
                                            Allowed Class 4D
                                            Claim or (ii) 12.5%
                                            of the product of such
                                            Holder’s Allowed
                                            Class 4D Claim
                                            multiplied by a
                                            fraction, the
                                            numerator of which
                                            is $20 million and the
                                            denominator of
                                            which is the
                                            aggregate amount of
                                            Allowed Class 4D
                                            Claims. In addition
                                            if the aggregate
                                            amount of Allowed
                                            Class 4D Claims
                                            exceeds $20 million
                                            and Yucaipa elects
                                            the option descried in
                                            clause (d)(ii) of the
                                            preceding sentence,
                                            each Holder of an
                                            Allowed Class 4D
                                            Claim shall also
                                            receive a Pro Rata
                                            Share of the New
                                            Allied Holdings
                                            Common Stock other
                                            than the shares issued
                                            pursuant to Section
                                            4.2(d) of the Plan
                                            based on the ratio of
                                            (a) the amount of
                                            such Holder’s
                                            Allowed Class 4D
                                            Claim multiplied by a
                                            fraction, the
                                            numerator of which
                                            is the difference
                                            between the
                                            aggregate amount of
                                            Allowed Class 4D



                                             10
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 145 of 564 Desc Main
                          Document     Page 16 of 248


                         Estimated                                                                       Estimated
                         Aggregate Allowed                                            Class              Percentage
  Class   Description    Amount              Class Treatment           Class Status   Voting Rights      Recovery
                                             Claims minus $20
                                             million (the “Stub
                                             Amount”) and the
                                             denominator of
                                             which is the
                                             aggregate amount of
                                             Allowed Class 4D
                                             Claims to (b) the
                                             aggregate amount of
                                             all Allowed Class
                                             4A, Class 4B and
                                             Class 4C Claims plus
                                             the Stub Amount of
                                             Allowed Class 4D
                                             Claims. In exchange
                                             for making the Cash
                                             Out Contribution,
                                             Yucaipa shall receive
                                             the New Allied
                                             Holdings Common
                                             Stock that each
                                             Holder of an Allowed
                                             Class 4D Claim
                                             would have received
                                             if its Allowed Claim
                                             were classified in
                                             Class 4A, 4B, or 4C
                                             (without giving effect
                                             to any Voluntary
                                             Reduction).
   5      Intercompany   N/A                 No holder of an           Impaired       Deemed to          0%
          Claims                             Allowed                                  reject Plan; not
                                             Intercompany Claim                       entitled to vote
                                             will receive or retain
                                             any property of the
                                             Debtors under the
                                             Plan on account of
                                             such Claim;
                                             provided, however,
                                             that Intercompany
                                             Claims may be
                                             capitalized, satisfied,
                                             or preserved either
                                             directly or indirectly
                                             or in whole or
                                             part. Any
                                             Intercompany Claim,
                                             or portion thereof,
                                             that is not so
                                             capitalized, satisfied,
                                             or preserved will be
                                             cancelled as of the
                                             Effective Date
   6      Subordinated   N.A.                Subordinated General      Impaired       Deemed to          N.A.
          General                            Unsecured Claims                         reject Plan; not
          Unsecured                          shall be canceled and                    entitled to vote
          Claims                             Holder of
                                             Subordinated General
                                             Unsecured Claims



                                              11
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 146 of 564 Desc Main
                          Document     Page 17 of 248


                           Estimated                                                                    Estimated
                           Aggregate Allowed                                          Class             Percentage
  Class   Description      Amount              Class Treatment         Class Status   Voting Rights     Recovery
                                               shall not receive any
                                               Distributions on
                                               account of such
                                               Claims
   7A     Old Allied       N/A                 The Old Allied          Impaired       Deemed to         0%
          Holdings                             Holdings Common                        reject Plan;
          Common Stock                         Stock shall be                         not entitled to
                                               cancelled and the                      vote
                                               Holders shall receive
                                               no Distributions on
                                               account thereof
   7B     Old Other        N/A                 The Old Other           Impaired       Deemed to         0%
          Debtors                              Debtors Common                         reject Plan;
          Common Stock                         Stock shall be                         not entitled to
                                               cancelled and the                      vote
                                               Holders shall receive
                                               no Distributions on
                                               account thereof
                                               unless Yucaipa
                                               determines for
                                               business, tax or
                                               operational reasons
                                               that the stock should
                                               remain outstanding
                                               after consultation
                                               with the Creditors’
                                               Committee and the
                                               Debtors

   7C     Old Allied       N/A                 The Old Allied          Impaired       Deemed to         0%
          Holdings Stock                       Holdings Stock                         reject Plan;
          Rights                               Rights shall be                        not entitled to
                                               cancelled and the                      vote
                                               Holders shall receive
                                               no Distributions on
                                               account thereof



         Pursuant to Section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims
 and Priority Tax Claims against the Debtors are not classified for purposes of voting on, or
 receiving Distributions under, the Plan. Similarly, Claims of the DIP Lenders under the DIP
 Loan Facility (i.e., that certain that certain Secured, Super-Priority Debtor-in-Possession and Exit
 Credit and Guaranty Agreement, dated as of March 30, 2007, as amended, supplemented or
 otherwise modified from time to time, and all documents executed in connection therewith by
 and among Allied Holdings, Inc. and Allied Systems, LTD. (L.P.) as borrowers, certain
 subsidiaries of Allied Holdings, Inc. and Allied Systems, LTD. (L.P.) as guarantors, Goldman
 Sachs Credit Partners L.P., as Lead Arranger and Syndication Agent, The CIT Group/Business
 Credit, Inc., as Administrative Agent and Collateral Agent and the other Lenders signatory
 thereto from time to time) and Claims of Yucaipa’s Lender affiliate under the Equipment
 Financing Facility are not classified for purposes of voting on, or receiving Distributions under,
 the Plan. Holders of such Claims are not entitled to vote on the Plan. All such Claims are
 instead treated separately in accordance with Article IV of the Plan. A more complete description



                                                12
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 147 of 564 Desc Main
                          Document     Page 18 of 248


 of the treatment of Administrative Expense Claims and Priority Tax Claims is provided in
 Article IV of the Plan and Article IV, Section C of this Disclosure Statement.

        During the Chapter 11 Cases, the Holders of Prepetition Lender Claims with respect to
 the Prepetition Loan Facility (i.e., that certain senior, secured credit facility of approximately
 $180 million provided prior to the Petition Date by a group of lenders with Ableco Finance, LLC
 as collateral agent and Wells Fargo Foothill, Inc., formerly known as Foothill Capital
 Corporation, as administrative agent) received, in full and final satisfaction of their Claims, Cash
 equal in amount to one hundred percent (100%) of their Claims and, as a result, Prepetition
 Lender Claims are not classified for purposes of voting on or receiving Distributions under the
 plan. Thus, Holders of Prepetition Lender Claims are not entitled to vote to accept or reject the
 Plan.

 G.     Voting and Confirmation Procedures

        Accompanying this Disclosure Statement are copies of the following documents: (1) the
 Plan, which is annexed to this Disclosure Statement as Exhibit A; (2) a Notice to Voting Classes;
 and (3) a Ballot to be executed by Holders of certain Allowed Claims in Class 1 and all Allowed
 Claims in Classes 4A, 4B, 4C and 4D to accept or reject the Plan.

          This Disclosure Statement, the form of Ballot, and the related materials delivered
 together herewith (collectively, the “Solicitation Package”), are being furnished to Holders of
 certain Claims in Class 1 and all Claims in Classes 4A, 4B, 4C and 4D for the purpose of
 soliciting votes on the Plan.

         If you did not receive a Ballot in your Solicitation Package, and believe that you should
 have received a Ballot, please contact the Claims Agent and Voting Agent, JP Morgan Trust
 Company, N.A., P.O. Box 56636, Jacksonville, FL 32241-6636; or by telephone at (866) 890-
 0607 (or local 904-807-3066) or counsel to the Debtors, Troutman Sanders LLP, 5200 Bank of
 America Plaza, 600 Peachtree Street, N.E., Atlanta, Georgia 30308, attn: Thomas R. Walker,
 Esq., facsimile no. (404) 885-3900.

        1.      Who May Vote

         Pursuant to the provisions of the Bankruptcy Code, only classes of Claims or Interests
 that are “impaired” and that are not deemed as a matter of law to have rejected a plan of
 reorganization under Section 1126(g) of the Bankruptcy Code are entitled to vote to accept or
 reject the Plan. Any class that is unimpaired within the meaning set forth in Section 1124 of the
 Bankruptcy Code (“Unimpaired”) is not entitled to vote to accept or reject a plan of
 reorganization and is conclusively presumed to have accepted the Plan. As set forth in Section
 1124 of the Bankruptcy Code, a class is “impaired” if legal, equitable, or contractual rights
 attaching to the claims or equity interests of that class are modified or altered. For purposes of
 the Plan only, Holders of certain Allowed Claims in Class 1 and all Allowed Claims in Classes
 4A, 4B, 4C and 4D are Impaired and are entitled to vote on the Plan.

         A Claim must be “Allowed” for purposes of voting in order for such creditor to have the
 right to vote. Generally, for voting purposes a Claim is deemed “Allowed” absent an objection
 to the Claim if (i) a Proof of Claim was timely filed, or (ii) if no Proof of Claim was filed, the


                                             13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 148 of 564 Desc Main
                          Document     Page 19 of 248


 Claim is identified in the Debtors’ Schedules as other than “disputed,” “contingent,” or
 “unliquidated,” and an amount of the Claim is specified in the Schedules, in which case the
 Claim will be deemed Allowed for the specified amount. In either case, when an objection to a
 Claim is filed, the Holder of such Claim cannot vote unless the Bankruptcy Court, after notice
 and hearing, either overrules the objection, or deems the Claim to be Allowed for voting
 purposes.

         Each Holder of an Allowed Claim in an Impaired Class which Claim is not (i) a Tort
 Claim, (ii) contingent or (iii) Filed in an unliquidated or undetermined amount shall be
 entitled to vote separately to accept or reject the Plan unless (a) such Holder’s Claim is
 otherwise deemed to have rejected the Plan in accordance with Section 1126(g) of the
 Bankruptcy Code, or (b) otherwise permitted to vote by order of the Bankruptcy Court.

        If you did not receive a Ballot and believe that you are entitled to vote on the Plan, you
 must either (a) obtain a Ballot pursuant to the instructions set forth above and timely submit such
 Ballot by the Voting Deadline, or (b) file a Motion pursuant to Federal Bankruptcy Rule 3018
 with the Bankruptcy Court for the temporary allowance of your Claim for voting purposes by
 April 23, 2007, or you will not be entitled to vote to accept or reject the Plan.

      THE REORGANIZED DEBTORS AND YUCAIPA IN ALL EVENTS RESERVE THE
 RIGHT THROUGH THE CLAIM RECONCILIATION PROCESS TO OBJECT TO OR SEEK
 TO DISALLOW ANY CLAIM FOR DISTRIBUTION PURPOSES UNDER THE PLAN,
 EVEN IF THE HOLDER OF SUCH CLAIM VOTED TO ACCEPT OR REJECT THE PLAN.

        2.      Certain Risk Factors to Be Considered Prior to Voting

      HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN SHOULD
 CAREFULLY CONSIDER THE RISKS SET FORTH IN ARTICLE VII HEREIN PRIOR
 TO ACCEPTING OR REJECTING THE PLAN.

        3.      Voting Instructions and Voting Deadline

         All votes to accept or reject the Plan must be cast by using the Ballot enclosed with this
 Disclosure Statement. No votes other than ones using such Ballots will be counted, except to the
 extent the Bankruptcy Court orders otherwise. The Bankruptcy Court has fixed April 4, 2007 as
 the date (the “Voting Record Date”) for the determination of the Holders of Claims who are
 entitled to (a) receive a copy of this Disclosure Statement and all of the related materials and (b)
 vote to accept or reject the Plan. Accordingly, each Holder of an Allowed Claim in an Impaired
 Class of Claims as of the Voting Record Date, otherwise entitled to vote on the Plan pursuant to
 Article III of the Plan, shall be entitled to vote separately to accept or reject the Plan. After
 carefully reviewing the Plan and this Disclosure Statement, including the annexed exhibits,
 please indicate your acceptance or rejection of the Plan on the Ballot and return such Ballot in
 the enclosed envelope by no later than 4:00p.m. Eastern Standard Time on May 1, 2007 to:

        By mail:                                      By hand delivery or courier:
        Allied Holdings, Inc.                         Allied Holdings, Inc.
        c/o JP Morgan Trust Company, N.A.             c/o JP Morgan Trust Company, N.A.



                                             14
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 149 of 564 Desc Main
                          Document     Page 20 of 248


        c/o Administar Services Group                c/o Administar Services Group
        P.O. Box 56636                               8475 Western Way, Suite 110
        Jacksonville, FL 32241-6636                  Jacksonville, FL 32256


       BALLOTS MUST BE COMPLETED AND RECEIVED NO LATER THAN 4:00
 P.M. (EASTERN TIME) ON MAY 1, 2007 (THE “VOTING DEADLINE”). ANY
 BALLOT THAT IS NOT EXECUTED BY A DULY AUTHORIZED PERSON SHALL
 NOT BE COUNTED. ANY BALLOT THAT IS EXECUTED BY THE HOLDER OF AN
 ALLOWED CLAIM BUT THAT DOES NOT INDICATE AN ACCEPTANCE OR
 REJECTION OF THE PLAN WILL BE DEEMED TO BE AN ACCEPTANCE. ANY
 BALLOT THAT IS RECEIVED BY TELECOPIER, FACSIMILE OR OTHER
 ELECTRONIC COMMUNICATIONS SHALL NOT BE COUNTED IN THE VOTING
 TO ACCEPT OR REJECT THE PLAN, UNLESS THAT BALLOT IS ACCEPTED IN
 THE PLAN PROPONENTS’ DISCRETION. IF A HOLDER OF A CLAIM SHOULD
 CAST MORE THAN ONE BALLOT VOTING THE SAME CLAIM PRIOR TO THE
 VOTING DEADLINE, ONLY THE LAST TIMELY BALLOT RECEIVED BY THE
 BALLOTING AGENT WILL BE COUNTED. IF A HOLDER OF A CLAIM SHOULD
 CAST SIMULTANEOUS DUPLICATIVE BALLOTS VOTED INCONSISTENTLY,
 SUCH BALLOT SHALL COUNT AS ONE VOTE ACCEPTING THE PLAN.

         NOTE TO HOLDERS OF GENERAL UNSECURED CLAIMS, INSURED
 CLAIMS AND OTHER INSURED CLAIMS: Any Holder of a Class 4A General Unsecured
 Claim, Class 4B Insured Claim or Class 4C Other Insured Claim that is Allowed in an amount
 equal to or less than $20,000 shall be classified in Class 4D and receive the Cash Option unless
 the Holder of such Claims checks the “Take Stock Instead of Cash Option” box on the Ballot.
 Any Holder of a General Unsecured Claim, Insured Claim or Other Insured Claim that is
 Allowed in an amount greater than $20,000, but who is willing to reduce irrevocably the
 Allowed amount of its Claim to $20,000 in order to exercise the Cash Option (a “Voluntary
 Reduction”), shall be entitled to exercise the Cash Option, and thus be classified in Class 4D, by
 checking the “Reduce Claim to $20,000 and Exercise Cash Option” box on its Ballot. Each
 Holder’s election as to the Class in which it wants to be classified shall be irrevocable from
 and after the submission of its Ballot.

        4.      Voting Procedures; Voting Procedures for Securities Intermediaries

         The Plan Proponents have proposed that the Bankruptcy Court approve certain
 procedures regarding temporary allowance of claims for voting purposes only. Specifically, the
 Plan Proponents have requested that if an objection to a Claim or Interest is pending on the
 Voting Record Date or such Claim or Interest is a Disputed Claim or Interest, such Claim or
 Interest holder shall receive a copy of the Confirmation Hearing “Notice and a Notice of Non-
 Voting Status With Respect To Disputed Claims” (“Disputed Claim Notice”) in lieu of a Ballot.
 The Disputed Claim Notice shall inform such person or entity that its Claim or Interest has been
 objected to, and that the holder of such Claim or Interest cannot vote absent any of the following
 taking place prior to the Voting Deadline (i) an order is entered by the Bankruptcy Court
 temporarily allowing such Disputed Claim or Disputed Interest for voting purposes pursuant to
 Bankruptcy Rule 3018(a), after notice and a hearing; (ii) a stipulation or other agreement is


                                            15
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 150 of 564 Desc Main
                          Document     Page 21 of 248


 executed between the holder of the Disputed Claim or Disputed Interest and the Plan Proponents
 resolving such objection and allow the holder of the Disputed Claim or Disputed Interest to vote
 its claim or interest in an agreed upon amount; or (iii) the pending objection to the Disputed
 Claim or Disputed Interest is voluntarily withdrawn by the Plan Proponents (each, a “Resolution
 Event”). No later than two (2) business days after a Resolution Event, the Voting Agent shall
 distribute a Ballot and a pre-addressed, postage pre-paid envelope to the relevant holder of the
 Disputed Claim or Disputed Interest, which must be returned to the Voting Agent by no later
 than the Voting Deadline, unless such deadline is extended by the Plan Proponents to facilitate a
 reasonable opportunity for such creditor to vote for or against the Plan after the occurrence of a
 Resolution Event.

         If an objection to a Claim or Interest is filed by the Plan Proponents after the Voting
 Record Date but before 15 days prior to the Confirmation Hearing, the Ballot of such Claim or
 Interest holder will not be counted absent a Resolution Event taking place on or before the
 Confirmation Hearing.

        Nothing in the Solicitation Procedures shall affect the Plan Proponents’ right to object to
 any proof of claim on any other ground or for any other purpose.

         The Debtors’ security intermediaries, which hold the Debtors’ debt securities for the
 account of beneficial owners, are authorized by the Bankruptcy Court to obtain the votes of the
 beneficial owners as follows: the securities intermediary may either (i) forward the solicitation
 package to each beneficial owner of the applicable debt security for voting and include a
 postage-prepaid, return envelope provided by and addressed to the security intermediary so that
 the beneficial owner may return the completed beneficial owner Ballot for inclusion in the
 appropriate master ballot or (ii) prevalidate a Ballot by (a) signing it and by indicating on the
 Ballot the record holder of the debt securities voted, the principal amount and the appropriate
 account number and (b) forwarding the solicitation package along with the prevalidated Ballot to
 the beneficial owner of the debt security for voting, so that the beneficial owner may return the
 completed Ballot directly to the Balloting Agent in the return envelope provided in the
 solicitation package. The Ballots of security intermediaries must be completed and returned to
 the Balloting Agent at the address set forth above by the Voting Deadline.

        5.      Who to Contact for More Information

        If you have any questions about the procedure for voting your Claim or the packet of
 materials you received, please contact the Claims Agent at the address indicated above or by
 telephone at (866) 890-0607 (or local 904-807-3066). If you wish to obtain additional copies of
 the Plan, this Disclosure Statement, or the exhibits to those documents, at your own expense,
 unless otherwise specifically required by Bankruptcy Rule 3017(d), please call Troutman
 Sanders LLP at (404) 885-2506.

         Allied Holdings files annual, quarterly and current reports, proxy statements and/or other
 information with the SEC. Should you want more information regarding the Debtors, please
 refer to the annual, quarterly and current reports and proxy statements, as applicable, filed with
 the SEC regarding those entities. Specifically, you are encouraged to read the following
 documents, which are incorporated herein by reference:


                                            16
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 151 of 564 Desc Main
                          Document     Page 22 of 248


                •   Annual Reports on Form 10-K for the year ended December 31, 2005;

                •   Quarterly Reports on Form 10-Q for the quarters ended March 31, June 30
                    and September 30, 2006; and

                •   Other Reports on Form 8-K.

         You may read and copy any document Allied Holdings files with the SEC at the SEC's
 public reference room located at: 450 Fifth Street, N.W., Washington, D.C. 20549. Please call
 the SEC at 1-800-SEC-0330 for further information on the public reference room and its copy
 charges. SEC filings for Allied Holdings are also available to the public on the SEC's website at
 www.sec.gov.

        6.      Acceptance or Rejection of the Plan

          The Bankruptcy Code defines “acceptance” of a plan by a class of claims as acceptance
 by Holders of at least two-thirds in dollar amount and more than one-half in number of the
 Allowed Claims in that class that cast ballots for acceptance or rejection of the plan. Assuming
 that at least one Impaired Class votes to accept the Plan, the Plan Proponents will seek to confirm
 the Plan under Section 1129(b) of the Bankruptcy Code, which permits the confirmation of a
 plan notwithstanding the non-acceptance by one or more Impaired classes of Claims or Interests.
 Under Section 1129(b) of the Bankruptcy Code, a plan may be confirmed if (a) the plan has been
 accepted by at least one Impaired class of Claims and (b) the Bankruptcy Court determines that
 the plan does not discriminate unfairly and is “fair and equitable” with respect to the non-
 accepting classes. A more detailed discussion of these requirements is provided in Article V of
 this Disclosure Statement.

        7.      Time and Place of the Confirmation Hearing

         Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
 hold a confirmation hearing. Section 1128(b) of the Bankruptcy Code provides that any party in
 interest may object to confirmation of the Plan.

         Pursuant to Section 1128 of the Bankruptcy Code and Bankruptcy Rule 3017(c), the
 Bankruptcy Court has scheduled the Confirmation Hearing to commence on May 9, 2007 at 9:30
 a.m. (Eastern time), before the Honorable C. Ray Mullins, of the United States Bankruptcy Court
 for the Northern District of Georgia, in Courtroom 1203, United States Courthouse, 75 Spring
 Street, S.W., Atlanta, Georgia. A notice setting forth the time and date of the Confirmation
 Hearing has been included along with this Disclosure Statement. The Confirmation Hearing may
 be adjourned from time to time by the Bankruptcy Court without further notice, except for an
 announcement of such adjourned hearing date by the Bankruptcy Court in open court at such
 hearing.

        8.      Objections to the Plan

        Any objection to confirmation of the Plan must be in writing; must comply with the
 Bankruptcy Code, Bankruptcy Rules, and the Local Rules of the Bankruptcy Court; and must be
 filed with the United States Bankruptcy Court for the Northern District of Georgia, Atlanta


                                             17
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 152 of 564 Desc Main
                          Document     Page 23 of 248


 Division, 75 Spring Street, S.W., Atlanta, Georgia 30303, and served upon the following parties,
 so as to be received no later than May 1, 2007 at 4:00 p.m. (Eastern time): (a) Robert Klyman,
 Esq., Latham & Watkins LLP, 633 West Fifth Street, Suite 4000, Los Angeles, California 90071-
 2007 (counsel for Yucaipa), (b) Frederick Perillo, Esq., Previant, Goldberg, Uelmen, Gratz,
 Miller & Brueggeman, S.C., 1555 N. River Center Dr., Suite 202, Milwaukee, WI 53212
 (counsel for the TNATINC), (c) Jeffrey Kelley, Esq., Troutman Sanders LLP, 5200 Bank of
 America Plaza, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216 (counsel for Debtors);
 (d) R. Jeneane Treace, Office of the United States Trustee, 75 Spring Street, S.W., Atlanta,
 Georgia 30303; and (e) Jonathan B. Alter, Esq., Bingham McCutchen LLP, One State Street,
 Hartford, Connecticut 06103 (counsel for the Official Committee of Unsecured Creditors (the
 “Creditors’ Committee”)).

      FOR THE REASONS SET FORTH BELOW, THE PLAN PROPONENTS URGE YOU
 TO RETURN YOUR BALLOT “ACCEPTING” THE PLAN.

                                ARTICLE II.
                 GENERAL INFORMATION REGARDING THE DEBTORS

      FOR MORE DETAILED INFORMATION ABOUT THE DEBTORS, PLEASE ALSO
          REVIEW THE SEC FILINGS REFERENCED ABOVE IN I(F)(4) ABOVE

 A.     Formation and History of the Debtors

        Allied was founded as “Motor Convoy” in 1934. Following industry deregulation in the
 early 1980s, Allied expanded geographically through acquisitions. In 1986, Motor Convoy and
 Auto Convoy, a carhaul company based in Dallas, Texas, formed a joint venture, which allowed
 the companies to enter new markets in Texas, Missouri, Louisiana, and Kentucky. The two
 firms merged in 1988 to create Allied Systems. In 1993, the new company went public as Allied
 Holdings, Inc., a company incorporated under the laws of the state of Georgia.

         In 1994, Allied obtained approximately 90% of the Canadian motor carrier market when
 it acquired Auto Haulaway. In 1997, Allied became the major auto transporter in North America
 by acquiring certain subsidiaries of Ryder System, Inc. known as “Ryder Automotive Group”
 (such acquisition being referred to as the “Ryder Acquisition”), a move that expanded Allied’s
 operations in the western section of the U.S. and substantially increased the volume of Allied’s
 business with certain customers, particularly General Motors.

         In an effort to expand internationally, in 1988, through its subsidiary Axis Group, Inc.
 (“Axis”), Allied formed a Brazilian joint venture to provide logistics services to the auto
 transport market in the Mercosur region of South America. A year later, Allied set up an Axis
 related business unit in Mexico. Allied sold its interest in the Brazilian joint venture in 2001. In
 1999, a joint venture with AutoLogic Holdings (a logistics firm serving the car industry in
 Belgium, France, the Netherlands, and the UK) was created to manage Ford’s distribution of
 vehicles in the United Kingdom. Allied sold its interest in this joint venture in 2001.




                                             18
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 153 of 564 Desc Main
                          Document     Page 24 of 248


         In 2000, Axis purchased CT Group, Inc., a provider of vehicle inspection services to the
 pre-owned and off-lease vehicle market. In 2001, Axis established a deal with Toyota Motor
 Sales to provide vehicle tracking of more than 1.5 million units per year.

         Since 2000, Allied has made no significant acquisitions. Instead, Allied has focused on
 the restructuring and streamlining of operations, including closing terminals deemed to be non-
 performing, exiting unprofitable business and focusing on cost reduction initiatives. Positive
 developments in these areas were, however, hampered by Allied’s historically high debt level
 and an aging fleet, as well as by certain automotive industry dynamics including but not limited
 to the rising costs of fuel, the decline in new vehicle production by certain major customers, the
 increase in non-union competition and increasing labor costs. These challenges culminated in
 the Debtors’ Chapter 11 filings on July 31, 2005 (the “Petition Date”).

        Today, Allied’s corporate headquarters office is located at 160 Clairemont Avenue,
 Decatur, Georgia 30030. Allied services span the finished vehicle continuum, and include
 vehicle transportation, car-hauling, intramodal transport, inspection, accessorization, yard
 management, title storage and dealer preparatory services. Through direct and indirect
 subsidiaries, Allied is the leading company in North America specializing in the delivery of new
 and used vehicles.

         Allied Holdings is the ultimate parent company of all Allied affiliates. Allied Holdings
 has four direct subsidiaries, three of which are Debtors, and one which is not. AAG (collectively,
 with all of its direct and indirect subsidiaries, the “Automotive Group”) is a direct subsidiary of
 Allied Holdings which is a Debtor; it provides the “short-haul” vehicle delivery services that are
 Allied’s main business operations (comprising approximately 97% of Allied’s 2005 revenues
 (which exceeded $890 million). Axis (collectively, with all of its direct and indirect subsidiaries,
 the “Axis Group”) is another of Allied Holdings’ direct subsidiaries that is a Debtor. The Axis
 Group provides support services with respect to vehicle distribution and transportation services.
 The third direct subsidiary which is a Debtor, AH Industries Inc., is not currently providing
 delivery services or support services. The direct subsidiary that is not a Debtor is Haul Insurance
 Limited (Cayman) (“Haul”). Haul is a captive insurance company which, pursuant to the
 provisions of the Bankruptcy Code, was not eligible to be a debtor in a bankruptcy case.

 B.     The Debtors’ Business Operations

         On the Petition Date, the Automotive Group owned approximately 3,400 “Rigs,” leased
 453 additional Rigs, and utilized approximately 590 owner-operator Rigs. Using these Rigs, the
 Automotive Group serves and supports all the major domestic and foreign automobile
 manufacturers, operating primarily in the “short-haul” segment, a segment of the automotive
 transportation industry with average hauled distances of less than 200 miles. Though there is
 limited public information available about the Allied’s competitors, most of whom are privately-
 owned companies, Allied believes that Allied Automotive Group is by far the largest motor
 carrier in North America, based on the number of vehicles it delivers annually versus total
 vehicles produced as well as revenues generated from vehicle deliveries. The Automotive
 Group’s largest customers are General Motors, Ford, DaimlerChrysler, Toyota and Honda.
 During 2005 and 2006, these customers accounted for approximately 88% of the Automotive



                                             19
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 154 of 564 Desc Main
                          Document     Page 25 of 248


 Group’s revenues. Other North American customers include the major foreign manufacturers,
 namely Mazda, Nissan, Isuzu, Volkswagen, Hyundai, and KIA.

        The Axis Group complements the services provided by the Automotive Group, providing
 vehicle distribution and transportation support services to both the pre-owned and new vehicle
 markets as well as to other segments of the automotive industry. Other services provided by the
 Axis Group to the automotive industry include automobile inspections, auction and yard
 management services, vehicle tracking, vehicle accessorization, title storage and dealer
 preparatory services.

        The Automotive Group operates a total of approximately 75 terminals while Axis Group
 operates approximately 40. The Debtors’ day-to-day operations are directed from these
 terminals. The Automotive Group’s terminals rely upon one customer service center in Decatur,
 Georgia to design optimal loads for each Rig. The Axis Group’s carrier management services
 rely upon a separate customer dispatch center in Decatur, Georgia to coordinate pickup and
 delivery of customer vehicles. Terminal staffing varies based on a number of factors including
 complexity, size, delivery profile and number of customers served but may include a terminal
 manager, an assistant terminal manager, an operations manager, a shop manager, a quality or
 safety manager (these two positions are sometimes combined), yard supervisors, mechanics,
 dispatchers, an office supervisor and administrative associates. Allied’s corporate office (in
 Decatur, Georgia) provides some centralized management services for the Automotive Group
 and the Axis Group, including logistics and load planning, information technology, sales and
 marketing, purchasing, finance and accounting, human resources, legal services, planning,
 insurance and risk management.

          The Automotive Group has one-year or multi-year contracts in place with substantially
 all of its customers. However, most of these contracts can be terminated by either party upon a
 specified period of notice. These contracts establish rates for the transportation of vehicles and
 are generally based upon a fixed rate per vehicle transported, a variable rate for each mile that a
 vehicle is transported plus an administrative processing fee. Certain contracts provide for rate
 variation per vehicle depending on the size and weight of the vehicle. During 2005 and 2006,
 substantially all of the Automotive Group’s customers paid a fuel surcharge that allowed the
 Automotive Group to recover at least a portion of the fuel price increases that occurred during
 that time frame. Except in cases where the Automotive Group was able to obtain the customer’s
 agreement, these contracts do not permit the recovery of increases in fuel taxes or labor costs.

         The Automotive Group has developed and maintained long-term relationships with its
 significant customers and has historically been successful in negotiating the renewal of contracts
 with these customers. According to the Debtors, current customer contracts include the
 following:

    • a contract with DaimlerChrysler, which was renewed in December 2005, expires on
      September 30, 2007, and grants the Automotive Group primary carrier rights for 24
      locations in the U.S. and 13 in Canada. The contract may be terminated by location on
      150 days notice by either party. This contract, as renewed, provided for increases in
      underlying base rates which went into effect as of October 1, 2005 and again on October 1,
      2006. This renewed agreement has been approved by the Bankruptcy Court;


                                             20
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 155 of 564 Desc Main
                          Document     Page 26 of 248




    • a contract with General Motors which expires in December 2008 grants the Automotive
      Group primary carrier rights for 36 locations in the U.S. and Canada. This contract was
      renewed in December 2005 with a rate increase which went into effect January 1, 2006
      and an increase which will go into effect on January 1, 2007. General Motors does not
      have the right to resource business at a location under the terms of the contract unless the
      Automotive Group fails to comply with service or quality standards at such location.
      Should an event of non-compliance occur, the Automotive Group has 30 days in which to
      cure. If the Automotive Group does not cure, General Motors may give 60 days notice of
      termination with respect to the applicable location. This renewed agreement has been
      approved by the Bankruptcy Court;

    • an agreement in principle with Toyota regarding a contract which will expire on March 31,
      2007. This agreement in principle provides that the contract may be terminated by either
      party by giving 60 days notice and provided for an increase in base rates which went into
      effect on February 1, 2006 at locations which generated approximately 68% of the
      revenues for 2005 associated with the Toyota account. In addition, during the first quarter
      of 2006, Allied ceased performing vehicle delivery services at locations that generated
      approximately 32% of the 2005 revenues associated with the Toyota account. This
      agreement in principle remains subject to the execution of a definitive agreement and
      approval of the agreement by the Bankruptcy Court;

    • an agreement in principle with Ford Motor Company through Autogistics, which Allied
      understands to be the entity overseeing Ford’s vehicle delivery network. This agreement
      in principle grants the Automotive Group primary carrier rights for 22 locations in the U.S.
      and Canada. The agreement in principle provides for Allied to retain all of its business in
      North America for Ford for a two-year term expiring December 31, 2007, required Allied
      to reduce its rates at one location served for Ford effective December 2005, and allows
      Allied to increase rates on all business served to Ford, effective January 1, 2007. The
      agreement in principle contemplates that each party to the contract will have the right to
      terminate the agreement by location on 75 days notice. This agreement in principle
      remains subject to the execution of a definitive agreement and approval of the agreement
      by the Bankruptcy Court; and

    • a contract with American Honda Motor Company for vehicles delivered in the United
      States which extends the Automotive Group’s current contract with Honda in the United
      States through March 31, 2009. Pursuant to the terms of the agreement which was
      renewed in March 2006, Allied will continue performing vehicle delivery services at all of
      the locations in the United States that it currently serves for Honda. The contract renewal
      included an increase in the underlying rates paid by Honda to Allied for vehicle delivery
      services which went into effect on April 1, 2006, and for increases which will go into
      effect on April 1, 2007 and on April 1, 2008. Honda’s current fuel surcharge program
      with Allied will remain in place during the term of the agreement. The assumption of this
      agreement has been approved by the Bankruptcy Court.




                                            21
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 156 of 564 Desc Main
                          Document     Page 27 of 248


         Under written contracts, the Automotive Group has served Ford since 1934,
 DaimlerChrysler since 1979 and General Motors since 1997. The Plan Proponents anticipate
 that the Automotive Group will be able to continue these relationships with its customers without
 interruption of service but can provide no assurance that the Automotive Group will be able to
 successfully renew these contracts on terms satisfactory to us on or prior to their expiration dates
 or without a loss of market share or that the Automotive Group will be able to continue to serve
 these customers without service interruption.

 C.     Employees

        As of February 1, 2007, the Debtors had approximately 5,500 active employees, of which
 approximately 3,300 are represented by TNATINC.

 D.     Competitive Factors Affecting the Debtors’ Businesses

         In 1997, after the Ryder Acquisition, the Automotive Group became the largest
 transporter of new vehicles in the U.S. and Canada. However, between 1997 and 2000, the
 Automotive Group lost market share primarily as a result of customers’ decisions to remove
 certain business from its portfolio. Between 2001 and 2006, the Automotive Group lost market
 share primarily as a result of decisions to close certain unprofitable terminals, return certain
 unprofitable business to its customers and certain pricing actions. In addition, during 2002,
 Allied decided to terminate its services to substantially all Nissan customers located in the U.S.

         The Automotive Group continues to be the largest motor carrier in North America
 specializing in the transportation of new automobiles, SUVs and light trucks via its specialized
 Rigs for all the major domestic and foreign automotive manufacturers. However, the
 Automotive Group was losing market share prior to and during these Chapter 11 Cases. The
 Automotive Group is attempting to reduce its market share losses on the basis of superior
 customer relationships and value propositions, by differentiating itself from its competitors on
 the basis of reliability through its experienced and reliable drivers, effective management,
 productive and service-driven operations, extensive and flexible distribution network, and
 management of risk, particularly with respect to cargo claims, worker injuries and traffic
 accidents. The Automotive Group also hopes to differentiate its service based on its extensive
 capacity, the flexibility of its distribution network and reliability of execution.

         One of the Automotive Group’s major competitors is Performance Transportation
 Services, Inc. (“PTS”), which is the parent company for E & L Transport Company, Hadley
 Auto Transport and Leaseway Auto Carrier. PTS is the second largest unionized automobile-
 hauling company in North America. PTS and each of these three subsidiaries filed a voluntary
 petition for protection under Chapter 11 of the U.S. Bankruptcy Code in January 2006. PTS
 emerged from Chapter 11 on January 26, 2007. Yucaipa owns the majority of the equity
 interests in PTS and has appointed designees to the PTS board of directors.

         After the Effective Date, the Reorganized Debtors will consider selling, subject to the
 discretion of Yucaipa, all of their assets utilized in connection with their operations in
 Canada (the “Canadian Operations Sale”). If the Reorganized Debtors engage in a sale process
 with respect to the Canadian Operations Sale, it is contemplated that PTS would act as a stalking



                                             22
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 157 of 564 Desc Main
                          Document     Page 28 of 248


 horse bidder for such a sale. In order for a Canadian Operations Sale to be effectuated, the value
 of the consideration received by the Reorganized Debtors must equal or exceed the imputed
 value of the Canadian operations, as derived from the implied EBITDA multiples used in the
 valuation of the Reorganized Debtors set forth in Exhibit E to the Disclosure Statement. In the
 event the Debtors’ Canadian Operations are sold, a significant portion of EBITDA may be lost.
 The board of directors of Reorganized Allied Holdings will evaluate the impact of such a sale on
 the ongoing operations of Reorganized Allied Holdings and any other relevant issues when
 deciding whether to pursue any such sale.

          Allied Automotive Group’s other primary competitors include:

      • Jack Cooper Transport Co., Inc. (“Jack Cooper”);

      • Cassens Transport Company (“Cassens”);

      • Active Transportation (“Active”);

      • The Waggoners Trucking (“Waggoners”);

      • Fleet Car-lease, Inc. (“Fleet”); and

      • United Road Services, Inc. (“United Road”).

         The Rig capacity represented by the non-union sector is substantial and a growing
 material challenge to the union companies. The labor force of E & L Transport Company,
 Hadley Auto Transport, Leaseway Auto Carrier, Jack Cooper, Cassens and Active are unionized
 while those of Waggoners, Fleet and United Road are non-unionized. TNATINC believes that
 Allied’s unionized competitors have the same labor, wage and benefit costs as Allied. These
 companies provide services similar to those that the Automotive Group provides and some,
 particularly those that are non-unionized, may be able to provide these services at lower prices or
 in a more flexible manner.

 E.       Regulatory Factors Affecting the Debtors’ Businesses

          1.      Trade Regulation

          Certain of Allied’s subsidiaries domiciled in the U.S. are regulated by the U.S.
 Department of Transportation (“DOT”) along with various state agencies. Allied’s Canadian
 subsidiary is regulated by the National Transportation Agency of Canada along with various
 provincial transport boards. Regulations by these agencies include restrictions on truck and
 trailer length, height, width, maximum weight capacity and other specifications.

         In addition, Allied’s interstate motor carrier operations are subject to safety requirements
 prescribed by the DOT. These regulations were amended effective January 1, 2004 to require
 shorter hours of service for drivers of commercial motor vehicles. Because some of Allied’s
 business consists of relatively short hauls, not all of Allied’s drivers were affected by the new
 regulations. Allied estimates that approximately 60% of its drivers were affected by the new


                                               23
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 158 of 564 Desc Main
                          Document     Page 29 of 248


 regulations, which served to decrease their flexibility and hours of service. The reduced
 flexibility and hours of service had no material impact on Allied’s operating costs due to Allied’s
 relatively short length of haul. Other regulations include safety regulations by the DOT in the
 design of Rigs as well as environmental laws and regulations enforced by federal, state,
 provincial, and local agencies.

        2.      Environmental Regulation

        Environmental laws and regulations affect the regulatory environment in which the
 Automotive Group’s terminals operate. Areas regulated include the treatment, storage and
 disposal of waste, and the storage and handling of lubricants. To ensure compliance with
 environmental laws and regulations, the Automotive Group maintains regular ongoing testing
 programs for underground storage tanks located at its terminals.

         Future regulatory and legislative changes within the motor carrier transportation industry
 can affect the economics of the automobile-hauling industry by requiring changes in operating
 policies or by influencing the demand for, and the cost of providing services to shippers. While
 the Plan Proponents believe Allied is in compliance, in all material respects, with the various
 regulations, any failure to so comply, as well as any changes in the regulation of the industry
 through legislative, judicial, administrative or other action, could materially and adversely affect
 Allied.

 F.     Pre-Petition Capital Structure of the Debtors

         As of the Petition Date, the Debtors owed approximately $330 million in funded debt.
 This debt was comprised of approximately $180 million of obligations under the Debtors’
 prepetition senior secured credit facility (the “Prepetition Loan Facility”) and $150 million of
 borrowings evidenced by unsecured notes (the “Prepetition Notes”) issued pursuant to the terms
 of the Prepetition Notes Indenture.

        1.      The Prepetition Loan Facility

         The Prepetition Loan Facility was provided by a group of lenders (collectively, the
 “Prepetition Lenders”) with Ableco Finance, LLC (operated by Cerberus Partners LP) as
 collateral agent (‘Prepetition Collateral Agent”) and Wells Fargo Foothill, Inc., formerly known
 as Foothill Capital Corporation, as administrative agent (“Prepetition Administrative Agent,” and
 together with the Prepetition Collateral Agent, the “Prepetition Agents”). The Prepetition Loan
 Facility was comprised of the following two (2) facilities: (i) a revolving credit facility pursuant
 to which certain Prepetition Lenders committed to advance loans and provide letters of credit in
 an aggregate principal amount of up to $90 million (the “Prepetition Revolver”), and (ii) three (3)
 term loans (Terms A, B & C) pursuant to which certain Prepetition Lenders advanced loans in an
 aggregate principal amount of $145 million (individually, a “Prepetition Term Loan” and,
 collectively, the “Prepetition Term Loans”). The Prepetition Revolver provided for advances
 and for the issuance of letters of credit and the availability under the Prepetition Revolver was
 calculated by a borrowing base, which was comprised of a percentage of the net amount of
 eligible accounts receivable and a percentage of the orderly liquidation value of the Rigs, with
 reserves and contractual limits. The Prepetition Loan Facility was secured by substantially all of



                                             24
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 159 of 564 Desc Main
                          Document     Page 30 of 248


 the Debtors’ assets, including accounts receivable, Rigs, real estate and a pledge of stock of
 certain subsidiaries (the “Prepetition Collateral”). Excluded from the Prepetition Collateral was
 restricted cash, cash equivalents and investments.

         Immediately prior to the Petition Date, the outstanding advances and the face amount of
 the letters of credit issued by the Prepetition Lenders under the Prepetition Loan Facility totaled
 approximately $180 million. Outstanding advances under the Prepetition Revolver were about
 $24,000,000 and the face amount of the outstanding letters of credit issued by the Prepetition
 Lenders under the Prepetition Revolver totaled about $43,000,000, for a total of about
 $67,000,000. Also, as of the Petition Date, the principal amount outstanding under the
 Prepetition Term Loans totaled approximately $113,600,000.

         Each of the interest rates for the Prepetition Revolver and the Prepetition Term Loans
 varied based on several different factors. For example, at management’s discretion, the interest
 rate for the Prepetition Revolver could be set at the Prime Rate plus 1.5% or LIBOR plus 4.5%.
 As of March 31, 2005, the interest rate on the Prepetition Revolver was 7.25%. Also on that date,
 the interest rates for the Term A and Term B Prepetition Term Loans were 11.5% and 14.25%,
 respectively. As of May 14, 2005, the interest rate on the Term C Prepetition Term Loan was
 14.50%.

        2.      The Prepetition Notes

         On September 30, 1997, Allied Holdings borrowed the principal amount of $150 million
 by issuing, through a private placement, the Prepetition Notes in that principal amount, bearing
 interest at 8 5/8%. The Prepetition Notes are the subject of a trust indenture (the “Indenture”)
 and are now registered with the Securities and Exchange Commission. The net proceeds from
 the Prepetition Notes were used principally to fund the Ryder Acquisition. The Prepetition
 Notes are payable in semi-annual installments of interest only and mature on October 1, 2007.
 The obligations under the Prepetition Notes are general unsecured obligations of Allied Holdings
 and are guaranteed by all but three of Allied Holdings’ direct and indirect subsidiaries. The three
 non-guarantor subsidiaries, Haul Insurance Limited, Areta SRL and Axis Logistica, are not
 Debtors. Wells Fargo National Bank Association, in its capacity as trustee for the Indenture, was
 appointed by the United States Trustee to be a member of the Creditors’ Committee. Yucaipa,
 one of the Plan Proponents, owns approximately $98.8 million of the Prepetition Notes.

 G.     Insurance

        1.      Auto Liability Actions and Related Insurance

         The Debtors are parties in multiple personal injury actions that were brought against the
 Debtors on account of the alleged negligence of the drivers of the Debtors’ vehicle carrier
 tractor-trailer units. In conducting their operations, the Debtors are required to maintain a certain
 amount of financial responsibility to cover any damages awarded against the Debtors on account
 of such actions.




                                              25
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 160 of 564 Desc Main
                          Document     Page 31 of 248


        2.      The Debtors’ Automobile Liability Insurance Program

          Federal Regulations promulgated by the Federal Motor Carrier Safety Administration
 (FMCSA) require that motor carriers provide the public with certain minimum amounts of
 financial responsibility. 49 CFR 387.1, et seq. The regulations provide three options for
 providing this financial responsibility -- through a surety bond, through an authorization to self
 insure, or through a policy of liability insurance containing a MCS-90 endorsement. 49 CFR
 387.7. The Debtors have elected to satisfy the requirement by purchasing coverage with an
 MCS-90 endorsement. This endorsement is included in each of the Debtors’ primary automobile
 liability policies and provides evidence of financial responsibility up to the FMCSA required
 limits of $750,000.

        Under their insurance program for the period of March 1, 2003 through December 31,
 2005, the Debtors maintained primary automobile liability insurance through the ACE Group of
 Companies (“ACE”). The Debtors’ primary automobile liability program with ACE is complex
 and generally included several policies per year: a business automobile liability policy and one or
 more indemnity policies.

          For the 2003 insurance year, the Debtors’ automobile liability policy with ACE provided
 a $2 million limit of liability per accident and a $2 million deductible per accident. For the 2004
 insurance year, the Debtors’ primary automobile liability policy provided a $1 million limit of
 liability per accident and a $1 million deductible per accident. For the 2005 insurance year, the
 Debtors’ primary automobile liability policy provided a $5 million limit of liability per accident
 and a $5 million deductible per accident.

        ACE and the Debtors entered into contractual indemnity policies that functioned to buy-
 down the deductibles to a level of $1 million or less per accident in the U.S. with no annual
 aggregate limit, subject to reinsurance. In addition, the Debtors are subject to an annual $7
 million inner-aggregate deductible for claims that exceed $1 million, but are less than $5 million
 per occurrence. The Debtors’ potential liabilities for the deductibles are unfunded. Haul
 Insurance Limited (described below) reinsures the deductibles of $1 million or less per incident.

        In Canada, the Debtors retain liability up to CDN $500,000 for each claim for personal
 injury and property damage and have a CDN $500,000 inner-aggregate deductible for losses
 from CDN $500,000 to CDN $1 million. These retentions and deductibles were effective
 January 1, 2004 and remain in effect for the insurance year commencing January 1, 2005.

        Prior to March 1, 2003, for automobile liability claims in the U.S., the Debtors
 maintained primary coverage thru Kemper Insurance Company and retained the first $500,000 of
 every claim with no aggregate deductible and retained their losses from $500,000 to $1 million
 subject to a $1.5 million inner-aggregate deductible. The Debtors also had a $1 million inner-
 aggregate deductible for losses from $1 million to $2 million, with an additional $4 million
 aggregate deductible for losses from $2 million to $5 million.

         Under self-funded deductibles described above, in personal injury actions brought against
 the Debtors or their drivers, the Debtors are liable for the first $500,000 or $1 million of defense
 costs and judgments rendered against the Debtors before insurance would provide any coverage.



                                             26
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 161 of 564 Desc Main
                          Document     Page 32 of 248


 The Debtors may have liability exposure above the first $500,000 or $1 million until such time
 as they exhaust the applicable inner-aggregate deductible.

         The Debtors posted irrevocable letters of credit in the sum of approximately $3.5 million
 for the benefit of ACE and Kemper as security for their potential obligations under the
 automobile liability insurance policies. The Debtors maintain approximately $90 million in
 restricted cash that serves to collateralize these letters of credit.

         Automobile liability claims in excess of the Debtors’ primary automobile liability policy
 limits are covered by excess insurance to the extent of such coverage.

        3.      Haul Insurance Limited

         Haul Insurance Limited (“Haul”), a wholly owned captive insurance subsidiary of Allied
 Holdings, provides reinsurance coverage to certain of the Debtors’ licensed insurance carriers for
 certain types of losses within their insurance program, primarily insured workers' compensation,
 automobile and general liability risks. Haul’s only business is reinsurance of Allied.
 Specifically, Haul has contractual obligations with the Debtors’ insurance companies in which
 Haul agrees to indemnify the insurance companies for a share of the insurance claims paid by the
 insurance companies for the specified set of policies.

         Haul posted irrevocable letters of credit in the sum of approximately $62.7 million for the
 benefit of the Debtors’ various insurance companies as security for its potential reinsurance
 obligations. The letters of credit posted by Haul, as well as restricted cash held by Haul, serve to
 collateralize the Debtors’ self-insured obligations under their workers compensation program as
 well as their retained liabilities under their general commercial liability and automobile liability
 programs.

        In the Debtors’ automobile liability insurance programs, the deductibles in the Debtors’
 insurance policies (described above) are modified by contractual indemnity policies issued by the
 insurance companies whereby the Debtors essentially buy-down their deductibles. The first
 $500,000 or $1 million of the indemnified sums are reinsured by Haul. The Debtors’ insurance
 companies have recourse against the letters of credit and the cash collateral held by Haul to
 support the reinsured obligations. Haul is not eligible to be a debtor in the Bankruptcy Cases
 under Section 109 of the Bankruptcy Code.

        4.      Insurance Generally

         Notwithstanding anything to the contrary in the Plan, nothing in the Plan or any of the
 Plan documents (including any other provision that purports to be preemptory or supervening),
 shall in any way operate to or have the effect of impairing the legal, equitable or contractual
 rights of any of (i) the Debtors' insurers, or (ii) any of the Holders of any Claims with respect to
 such Holders’ rights, if any, to recover under applicable insurance policies providing coverage
 for such Claims (including, without limitation, any amounts recoverable within any policy
 deductible and provided that any recovery under any insurance policy is not in duplication of any
 Distribution such Holder may receive under this Plan). The rights, obligations and liabilities of
 insurers and the Debtors shall be determined under the subject insurance policies and related
 agreements. All insurance policies and related agreements entered into or issued prior to the


                                             27
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 162 of 564 Desc Main
                          Document     Page 33 of 248


 Effective Date shall continue after the Effective Date unaltered by the Plan or the Confirmation
 Order. The terms, conditions, limitations, exclusions and coverages, and the Debtors’ rights,
 obligations and liabilities under their insurance policies and related agreements shall remain
 unmodified, including any duty of the Debtors to defend, at their own expense, against claims
 asserted under their insurance policies; provided, however, that the rights, obligations and
 liabilities of the Debtors, whether now existing or hereafter arising, shall be the rights,
 obligations and liabilities of the Reorganized Debtors and shall be fully enforceable by and
 against the Reorganized Debtors.

         Nothing in the Plan, including the injunction and release provisions of Sections 11.4 and
 11.6 of the Plan, or in the Confirmation Order shall preclude the Debtors or any insurer from
 asserting in any proceeding any and all claims, defenses, rights or causes of action that it has or
 may have under or in connection with any insurance policy or any insurance settlement
 agreement, including the rights of the insurers to contest and/or litigate with any party, including
 the Debtors, the existence, primacy and/or scope of available coverage under any alleged
 applicable insurance policy.

                                        ARTICLE III.
                                   THE CHAPTER 11 CASES

 A.     Events Leading to the Filing of the Chapter 11 Cases

         The factors that contributed to the Debtors’ need for bankruptcy relief fell into three
 broad categories: (a) decreasing revenues, (b) increasing expenses, and (c) the consequent
 difficulty of servicing debt and maintaining adequate liquidity. Some of the specific factors were:

        (a)     significant reduction in original equipment manufacture (“OEM”) production by
                automobile manufacturers in North America over the three-year period prior to
                the Petition Date, particularly at the Big Three;

        (b)     escalating labor costs for both United States and Canadian employees;

        (c)     substantial debt burden and debt-service expense;

        (d)     continued excess Rig capacity in the automotive delivery market, leading to
                increased pricing competition;

        (e)     increases in diesel fuel costs not fully offset by the Allied’s fuel surcharge
                programs;

        (f)     the inability to maintain compliance with covenants in the Prepetition Loan
                Facility;

        (g)     the inability to achieve the liquidity required by Allied;

        (h)     significant recurring capital expenditures and maintenance costs associated with
                the fleet of Rigs; and


                                              28
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 163 of 564 Desc Main
                          Document     Page 34 of 248



        (i)     an increase in collateral required to support workers’ compensation claims.

         As a result of decreasing revenue and increasing expenses, the Debtors suffered net losses
 in the years just prior to the filing of the Chapter 11 Cases. For example, in the year ending
 December 31, 2003, the Debtors suffered a net loss of approximately $8.6 million. In the year
 ending December 31, 2004, the Debtors’ net loss increased to approximately $53.9 million.

        1.      Decreasing Revenues

         The automobile transportation industry in which the Debtors operate is dependant upon
 the volume of new automobiles, SUVs and light trucks manufactured in North America and
 those manufactured outside of North America but sold in North America. The automotive
 industry is highly cyclical, and the demand for new automobiles, SUVs and light trucks is
 directly affected by such external factors as general economic conditions, unemployment,
 consumer confidence, governmental policy and the availability of affordable new car financing.
 When these and other factors cause a significant decline in OEM production, distribution or sales
 in North America, they have a material adverse effect on the Debtors’ revenues.

        Since 2002, there has been significant reduction in OEM production levels in North
 America. In 2002, the aggregate industry OEM production in North America was approximately
 16.4 million units. In 2003, OEM production in North America decreased to 15.8 million units
 (a 6.5% decrease from 2002). In 2004, while OEM production in North America remained static
 at approximately 15.8 million units, North American OEM production by the Big Three (which
 account for 73% of Allied’s revenues from delivery services) decreased by approximately
 400,000 units from the prior year (from 11.6 million units in 2003 to 11.2 million units in 2004, a
 decrease of approximately 3.5%).

         The continuing decrease in North American OEM production since 2002 (and,
 particularly, the significant decrease in North American OEM production by the Big Three) had
 a material adverse effect on the Debtors’ revenues. In the fiscal year ending December 31, 2002,
 the Debtors’ revenues were approximately $898.06 million. In 2003, revenues fell to
 approximately $865.46 million (a decrease of approximately $32.6 million). In 2004, while the
 Debtors’ revenues increased to approximately $895.2 million, they still fell short of the 2002
 figures. In addition, approximately $19 million of the Debtors’ 2004 revenues were attributable
 to amounts paid by customers to the Debtors to offset, at least partially, the rising cost of diesel
 fuel during 2004.

         Excess Rig capacity in the vehicle haulaway market is another factor which caused a
 significant reduction in the Debtors’ revenues. There had been (and continues to be) an increase
 in competition by independent owner-operators, railroads and other rival companies in the short-
 haul segment of the automotive industry. In addition, an increase in the number and volume of
 business carried by non-union motor carriers has caused additional pricing competition. This has
 occurred during a period of time when the Debtors’ customers, particularly the Big Three, are
 seeking vendor cost reduction. The resulting lower prices for automotive transport, together with
 increasing financial pressures at the Big Three and the reduction in units available for transport,
 because of lower OEM production, had a significant negative impact on the Debtors’ revenues.


                                             29
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 164 of 564 Desc Main
                          Document     Page 35 of 248


        2.      Increasing Expenses

        While there were multiple areas where the Debtors’ expenses had been rising, increases
 in fuel expenses, labor expenses, maintenance and repair expenses, debt service expenses,
 insurance expenses and the need for ongoing significant increases for capital expenses had the
 most significant negative impact.

         It is common knowledge that fuel prices have increased significantly in the past few years.
 Since fuel is a major expense in the transportation of automotive vehicles, the increasing cost of
 fuel had a material adverse affect upon the Debtors. The Debtors sought to reduce fuel expenses
 by negotiating fuel surcharges with all of its customers. Certain of these fuel surcharges
 typically are adjusted at the beginning of each quarter based upon the fuel prices from the
 previous quarter. Thus, as to such surcharges, there is a one-quarter lag between the time fuel
 prices change and the time that the fuel surcharge is adjusted. This lag-time, coupled with fuel
 prices that continued to increase and fuel surcharges with certain customers that did not fully
 mitigate increases in fuel prices, caused the Debtors’ expenses to materially increase.

         The Debtors’ expenses also significantly increased as a result of escalating labor costs in
 the United States and Canada. These continually increasing costs, at a time when the Debtors’
 gross revenues tied to OEM production levels were not improving, put an enormous amount of
 financial pressure on the Debtors, exposing them to significant risk of losing market share as
 agreements with customers were to be renewed and attempts to increase pricing in the current
 customer and competitive environment.

        In addition, the servicing of the Debtors’ funded debt of approximately $330 million
 required the dedication of a significant portion of the Debtors’ revenues. The servicing of this
 funded debt had become more costly for the Debtors. For example, for the year ending
 December 31, 2003, the Debtors’ interest expense was approximately $29,138,000. In 2004, the
 Debtors’ interest expense increased by more than $2 million to approximately $31,355,000.

         In addition, the Debtors experienced significant recurring capital expenditures, which
 were expected to materially increase. In 2004, the Debtors spent approximately $18.7 million
 for the purchase and remanufacture of Rigs and the purchase of replacement engines for the Rigs.

 B.     Corporate Governance of the Debtors During the Chapter 11 Cases

        1.      Boards of Directors

         Allied Holdings’ Bylaws provide for the division of its Board of Directors into three
 classes, each class serving for a period of three years. Members of the three classes are as
 follows: (i) Guy W. Rutland, III, Robert R. Woodson and J. Leland Strange; (ii) Guy W.
 Rutland, IV, Berner F. Wilson, Jr. and Thomas E. Boland; and (iii) David G. Bannister, Robert J.
 Rutland, William P. Benton and Hugh E. Sawyer. The following table sets forth the most recent
 information concerning Allied Holdings’ directors:




                                             30
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 165 of 564 Desc Main
                          Document     Page 36 of 248



            Name                                            Expiration of Term
            David G. Bannister                       2006 annual shareholder meeting 4
            William P. Benton                        2006 annual shareholder meeting
            Thomas E. Boland                         2007 annual shareholder meeting
            Guy W. Rutland, III                      2008 annual shareholder meeting
            Guy W. Rutland, IV                       2007 annual shareholder meeting
            Robert J. Rutland                        2006 annual shareholder meeting
            Hugh E. Sawyer                           2006 annual shareholder meeting
            J. Leland Strange                        2008 annual shareholder meeting
            Berner F. Wilson, Jr.                    2007 annual shareholder meeting
            Robert R. Woodson                        2008 annual shareholder meeting

         David G. Bannister became a director of Allied Holdings in 1993. Mr. Bannister is
 Senior Vice President of Strategy and Development of FTI Consulting, Inc. and has held that
 position since June 2005. From 1998 to 2003, Mr. Bannister was a General Partner of Grotech
 Capital Group, a private equity and venture capital firm. Prior to joining Grotech Capital Group
 in May 1998, Mr. Bannister was a Managing Director at Deutsche Bank Alex Brown
 Incorporated. Mr. Bannister also serves on the Board of Directors of Landstar Systems, Inc.

         William P. Benton became a director of Allied Holdings in February 1998. Mr. Benton
 retired from Ford Motor Company as its Vice President of Marketing worldwide after a 37-year
 career with that company. During this time Mr. Benton held the following major positions:
 VP/General Manager of Lincoln/ Mercury Division; VP/ General Manager Ford Division;
 4 years in Europe as Group VP Ford of Europe; and a member of the company’s Product
 Planning Committee, responsible for all products of the company worldwide. Most recently
 Mr. Benton was vice chairman of Wells Rich Greene, an advertising agency in New York, from
 September 1986 to January 1997, and Executive Director of Ogilvy & Mather Worldwide, an
 advertising agency in New York from January 1997 to January 2002. Mr. Benton has been a
 director of Speedway Motor Sports, Inc. since February 1995, and a director of Sonic
 Automotive, Inc. since December 1997.

         Thomas E. Boland retired as Chairman of the Board of Wachovia Corporation of
 Georgia and Wachovia Bank of Georgia, N.A., in April, 1994. Mr. Boland joined Wachovia
 (formerly The First National Bank of Atlanta) in 1954 and was a senior executive in various
 capacities until his retirement. Mr. Boland has been Special Counsel to the President of Mercer
 University of Macon and Atlanta since October 1995. Mr. Boland currently serves on the boards
 of directors of Citizens Bancshares, Inc. and its subsidiary Citizens Trust Bank in Atlanta and
 Neighbors Bancshares, Inc. and its subsidiary Neighbors Bank, Alpharetta, Georgia. Mr. Boland
 is past chairman of the board of directors of Minbanc Capital Corporation of Washington, D.C.
 and formerly served on the boards of directors of InfiCorp Holdings, Inc., of Atlanta, and VISA
 International and VISA U.S.A. of San Mateo, California.


 4
     The 2006 shareholder meeting is scheduled to occur on May 17, 2007.


                                                     31
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 166 of 564 Desc Main
                          Document     Page 37 of 248


       Guy W. Rutland, III was elected Chairman Emeritus in December 1995 and served as
 Chairman of the Board of Allied Holdings from 1986 to December 1995. Prior to October 1993,
 Mr. Rutland was Chairman or Vice Chairman of each of Allied Holdings’ subsidiaries.

        Guy W. Rutland, IV has been Senior Vice President of Performance Management and
 Chaplaincy of Allied Holdings since July 2001, and was Executive Vice President and Chief
 Operating Officer of Allied Automotive Group, Inc. from February 2001 to July 2001.
 Mr. Rutland was Senior Vice President — Operations of AAG. from November 1997 to
 February 2001. Mr. Rutland was Vice President — Reengineering Core Team of AAG, from
 November 1996 to November 1997. From January 1996 to November 1996, Mr. Rutland was
 Assistant Vice President of the Central and Southeast Region of Operations for Allied Systems,
 Ltd. From March 1995 to January 1996, Mr. Rutland was Assistant Vice President of the
 Central Division of Operations for Allied Systems, Ltd. From June 1994 to March 1995,
 Mr. Rutland was Assistant Vice President of the Eastern Division of Operations for Allied
 Systems, Ltd. From 1993 to June 1994, Mr. Rutland was assigned to special projects with an
 assignment in Industrial Relations/ Labor Department and from 1988 to 1993, Mr. Rutland was
 Director of Performance Management for Allied Systems, Ltd.

        Robert J. Rutland has been Chairman of the Board of Directors of Allied Holdings
 since 1995, and served as Chairman and Chief Executive Officer of Allied Holdings from
 February 2001 to June 2001 and from December 1995 to December 1999. Mr. Rutland was the
 President and Chief Executive Officer of Allied Holdings from 1986 to December 1995. Prior to
 October 1993, Mr. Rutland was Chief Executive Officer of each of Allied Holdings’ subsidiaries.
 Mr. Rutland is a member of the board of directors of Fidelity National Bank, a national banking
 association.

        Hugh E. Sawyer has been President and Chief Executive Officer of Allied Holdings
 since June 2001. Mr. Sawyer served as President and Chief Executive Officer of Aegis
 Communications Group, Inc. from April 2000 to June 2001. Mr. Sawyer served as President of
 AAG from January 2000 to April 2000. Mr. Sawyer was President and Chief Executive Officer
 of National Linen Service, a subsidiary of National Service Industries, Inc., from 1996 to 2000,
 President of The Cunningham Group from 1995 to 1996 and President of Wells Fargo Armored
 Service Corp., a subsidiary of Borg-Warner Corp., from 1988 to 1995. Mr. Sawyer previously
 served as a member of the board of directors of Spiegel, Inc.

        J. Leland Strange is Chairman of the board of directors, Chief Executive Officer and
 President of Intelligent Systems Corporation and has been with that company since its merger
 with Quadram Corporation in 1982. Mr. Strange is Chairman of the Georgia Tech Research
 Corp. He serves on the advisory board of the Georgia Institute of Technology’s College of
 Management.

         Berner F. Wilson, Jr. retired as Vice President and Vice-Chairman of Allied Holdings in
 June 1999. Mr. Wilson was Secretary of Allied Holdings from December 1995 to June 1998.
 Prior to October 1993, Mr. Wilson was an officer or Vice Chairman of several of Allied
 Holdings’ subsidiaries.      Mr. Wilson joined Allied in 1974 and held various finance,
 administration, and operations positions prior to his retirement in 1999. Mr. Wilson currently
 serves on the board of directors of Mountain Heritage Bank in Clayton, Georgia.


                                            32
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 167 of 564 Desc Main
                          Document     Page 38 of 248


         Robert R. Woodson retired as a member of the board of directors of John H. Harland
 Company in April 1999 and served as its Chairman from October 1995 to April 1997.
 Mr. Woodson was also the President and Chief Executive Officer of John H. Harland Company
 prior to October 1995. Mr. Woodson also served as a director of Haverty Furniture Companies,
 Inc. through May 2002.

         In late 2006, a shareholder who is also a member of the Ad Hoc Equity Committee
 requested that Allied Holdings schedule an annual shareholders meeting for the purpose of
 electing directors. In January 2007, Allied Holdings scheduled such a meeting to take place on
 May 17, 2007. In deciding upon that date, Allied Holdings determined that it could not hold the
 meeting any sooner due to an SEC regulation that requires Allied Holdings to disseminate
 audited financial statements for the year 2006 at least 20 days prior to such a meeting. Allied
 Holdings estimated that the audited statements will not be available until late April 2007. The Ad
 Hoc Equity Committee believes that the meeting should be held sooner and has requested that
 the Court require an earlier meeting. The Court has taken this issue under advisement. Allied
 Holdings reserves the right to cancel or postpone the May 17, 2007 meeting.

          2.        Senior Management

         The following table sets forth certain information regarding Allied Holdings’ executive
 officers:

 Name                                                      Age                           Title

 Robert J. Rutland ......................................... 64   Chairman and Director
 Hugh E. Sawyer ........................................... 52    President, Chief Executive Officer, and Director
 Guy W. Rutland, IV ..................................... 42      Senior Vice President and Director
                                                                  Executive Vice President, General Counsel and
 Thomas M. Duffy......................................... 46      Secretary
                                                                  Executive Vice President and Chief Financial
 Thomas H. King........................................... 51     Officer

        The biographies of Robert J. Rutland, Hugh E. Sawyer and Guy W. Rutland, IV are
 provided above. The biographies of Thomas M. Duffy and Thomas H. King are provided below.

         Mr. Duffy has been Executive Vice President, General Counsel and Secretary of Allied
 Holdings since February 2004, was Senior Vice President, General Counsel and Secretary
 between November 2000 and February 2004, and was Vice President, General Counsel and
 Secretary from June 1998 to November 2000. Between May 1997 and June 1998, Mr. Duffy
 was a partner with the law firm of Troutman Sanders LLP. Prior to May 1997, Mr. Duffy was a
 partner with the law firm of Peterson Dillard Young Asselin & Powell LLP.

         Mr. King was appointed Executive Vice President and Chief Financial Officer of Allied
 Holdings on January 25, 2005, prior to which he served Allied as a full-time accounting
 consultant. Prior to August 2004 when he joined Allied as a full-time accounting consultant, Mr.
 King was with Tatum Partners, a consulting group, which he joined in 2000 that provides clients
 with a full range of chief financial officer services. While at Tatum Partners, Mr. King served as



                                                          33
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 168 of 564 Desc Main
                          Document     Page 39 of 248


 interim CFO and financial vice-president for a number of public and private companies. Prior to
 joining Tatum Partners, Mr. King served as Chief Financial Officer of John Galt Holdings, Ltd.
 & Affiliates. Mr. King is a certified public accountant and has worked at the accounting firms of
 Deloitte and Touche LLP and PricewaterhouseCoopers.

 C.         Significant Developments in the Chapter 11 Cases

            1.      “First Day” Orders and Retention of Professionals

          On the Petition Date, the Debtors filed “first day” motions and applications with the
 Bankruptcy Court seeking relief to aid in the efficient administration of the Chapter 11 Cases and
 to facilitate the Debtors’ transition to debtor-in-possession status. These motions and applications
 were granted at the “first day” hearing held on August 1, 2005.

         The Debtors’ motion for interim approval 5 to enter into the DIP Loan Facility was among
 those motions granted. As described below, the DIP Loan Facility provided the Debtors
 sufficient financing to continue their business operations and pay off the balance of the
 Prepetition Loan Facility in full.

          Also at the first-day hearing, the Debtors’ received Bankruptcy Court permission to retain
 a panel of professionals to assist the Debtors in their reorganizations. Pursuant to the Bankruptcy
 Court’s first-day orders and subsequent retention orders, the following professionals were
 retained: Troutman Sanders LLP, as counsel to the Debtors; Miller Buckfire & Co., LLC, as the
 Debtors’ financial advisor and investment banker; JP Morgan Trust Company, National
 Association, as claims, noticing and balloting/voting agent for the Chapter 11 Cases; Mercer
 Human Resource Consulting, Inc., as the Debtors’ human resources consultants; Kekst and
 Company, Incorporated, as the Debtors’ corporate communications consultants; Ogletree,
 Deakins, Nash, Smoak & Stewart P.C., as the Debtors’ special labor law counsel; Lamberth,
 Cifelli, Stokes & Stout, PA, as the Debtors’ conflicts counsel; and Hays Financial Consulting,
 LLC, as the Debtors’ administrative compliance consultants. Subsequently, the Bankruptcy
 Court entered orders approving the retention of KPMG LLP as the Debtors’ auditors and
 accounting advisors, Deloitte Tax LLP as the Debtors’ tax services provider, and Gowling
 LaFleur Henderson LLP as the Debtors’ Canadian counsel.

        Finally, the Debtors sought and obtained several first-day orders from the Bankruptcy
 Court intended to enable the Debtors to operate in the normal course of business during the
 Chapter 11 process. Among other things, these orders authorized the Debtors to:

            •       procedurally consolidate and jointly administer their Chapter 11 cases;

            •       operate their consolidated cash management system during the Chapter 11 cases
                    in substantially the same manner as it was operated prior to the commencement of
                    the Chapter 11 cases;

            •       pay certain prepetition employee salaries, wages, and benefits;


 5
     The Bankruptcy Court entered a final order approving the DIP Loan Facility on August 24, 2006.


                                                      34
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 169 of 564 Desc Main
                          Document     Page 40 of 248


        •       reimburse employees’ prepetition business expenses;

        •       pay prepetition sales, payroll, and use taxes owed by the Debtors;

        •       pay prepetition obligations to customers and certain customs brokers, common
                carriers and warehousemen;

        •       maintain and pay obligations with respect to insurance programs, including
                obligations arising from the financing of insurance premiums;

        •       pay prepetition claims of certain critical vendors and service providers; and

        •       pay post-petition utility service invoices.

        2.      Appointment of the Official Committee of Unsecured Creditors

         On August 5, 2005, the United States Trustee appointed the Creditors’ Committee
 pursuant to Section 1102(a) of the Bankruptcy Code. The members of the Creditors’ Committee
 that were appointed were: Wells Fargo Bank National Association, as Indenture Trustee,
 International Brotherhood of Teamsters, Cummins South, Inc., Exotic Auto Transport, LLC, D.
 E. Shaw Laminar Portfolios, LLC, Eton Park Capital Management, L.P. as representative and
 Manager of Eton Park Funds and Stanfield Capital Partners, LLC. Stanfield Capital Partners,
 LLC and Eton Park Capital Management, L.P. each subsequently resigned from the Creditors’
 Committee. By orders entered on September 2, 2005, the Creditors’ Committee was authorized
 to retain Bingham McCutchen LLP as counsel to the Creditors’ Committee, Nelson Mullins
 Riley & Scarborough, LLP as co-counsel to the Creditors’ Committee, Chanin Capital Partners
 LLC as financial advisors to the Creditors’ Committee and Fasken Martineau Dumoulin LLP as
 Canadian counsel for the Creditors’ Committee. Fasken Martineau Dumoulin LLP was
 subsequently replaced by Lang Michener LLP as counsel for the Creditors’ Committee.

        3.      Debtor-In-Possession Financing

          As part of the “first day” hearing in the Chapter 11 Case the Debtors sought authorization
 to enter into the DIP Loan Facility which would provide financing of $230 million consisting of
 a revolving loan for up to $130 million which included a $75 million subfacility for letters of
 credit (the “DIP Revolving Loan”), a $20 million term loan (“DIP Term Loan A”) and an $80
 million term loan (“DIP Term Loan B”). On August 1, 2005, the Bankruptcy Court entered an
 order (the “Interim DIP Order”) that authorized the Debtors to enter into the DIP Loan Facility
 on an interim basis and authorized the Debtors to utilize approximately $18,845,135 to payoff, in
 full, all amounts owed to the Prepetition Lenders under the Prepetition Loan Facility. On August
 24, 2005, the Bankruptcy Court entered a final order approving the DIP Loan Facility. At the
 time of the approval of the DIP Loan Facility, the lenders under the DIP Loan Facility were
 General Electric Capital Corporation (“GE Capital”), Morgan Stanley Senior Funding, Inc.
 (“Morgan Stanley”), Marathon Structured Finance Fund, L.P. (“Marathon”) and other lenders.

        Pursuant to the Interim DIP Order, borrowings under the DIP Loan Facility were used to
 refinance in full the Prepetition Lender Claims. Upon satisfaction of all obligations of the
 Debtors under the Prepetition Loan Facility, the Prepetition Lenders released all the liens in their


                                              35
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 170 of 564 Desc Main
                          Document     Page 41 of 248


 favor which attached to any property of the Debtors. The DIP Loan Facility was originally
 secured by first priority liens on substantially all of the Debtors’ assets subject to a carve-out of
 $1.5 million for payment of professional expenses. The DIP Loan Facility contained financial
 covenants requiring the Debtors to maintain minimum levels of earnings before certain corporate
 items, interest, taxes, depreciation, and amortization (“Operating EBITDA”), as defined.

         Paragraph 19(b) of the Final DIP Order provided that, without further order of the
 Bankruptcy Court, the Debtors, the DIP Lenders and the DIP Facility Lenders (as defined in the
 Final DIP Order) could agree to modify or amend the DIP Loan Facility to shorten the maturity
 of the extensions of credit thereunder, or decrease the rate of interest or the letter of credit fees
 payable thereunder, provided, however, that notice of any material modification or amendment
 to the DIP Loan Facility was to be provided to the Creditors’ Committee and the U.S. Trustee,
 each of which was to have five (5) days from the date of such notice within which to object in
 writing. Further, in the event that any such objection was timely filed, the modification or
 amendment to the DIP Loan Facility would only be permitted pursuant to order of the
 Bankruptcy Court.

         Pursuant to the authority set forth in Paragraph 19(b) of the Final DIP Order, the Debtors
 amended the DIP Loan Facility as follows: (i) on August 30, 2005, the Debtors filed a Notice of
 the First Amendment to the DIP Loan Facility (the “First Amendment”), and no objection was
 received; (ii) on November 1, 2005, the Debtors filed a Notice of Second Amendment to the DIP
 Loan Facility (the “Second Amendment”), and no objection was received; (iii) on November 21,
 2005, the Debtors filed a notice of Third Amendment to the DIP Loan Facility (the “Third
 Amendment”), and no objection was received; (iv) on April 19, 2006, the Debtors filed a notice
 of Fourth Amendment to the DIP Loan Facility (the “Fourth Amendment”, together with the
 First Amendment, the Second Amendment and the Third Amendment, the “Other
 Amendments”). The Creditors’ Committee filed an objection to the Fourth Amendment. A
 hearing on such objection was held on May 15, 2006. On May 19, 2006, the Bankruptcy Court
 entered an order approving the Fourth Amendment.

         After the approval of the Fourth Amendment, the Debtors continued to have additional
 financing needs with respect to their respective business operations. Accordingly, on June 16,
 2006, the Debtors filed a motion for authority to enter into a Fifth Amendment to the DIP Loan
 Facility (the “Fifth Amendment”) which would provide an additional funds for the Debtors’
 business operations through a $30 million term loan (“DIP Term Loan C”) to be provided by
 Morgan Stanley in whole or in part if Morgan Stanley were to arrange for other participating
 lenders. On June 30, 2006, the Bankruptcy Court entered an interim order approving the Fifth
 Amendment. On July 13, 2006, the Bankruptcy Court entered a final order approving the Fifth
 Amendment which provided the Debtors with an additional $30 million in financing. Finally, on
 January 10, 2007, the Debtors filed their motion seeking approval of a sixth amendment to the
 DIP Loan Facility (the “Sixth Amendment”) which extends the maturity date of the revolving
 loan portion of the DIP Loan Facility from February 7, 2007 to March 30, 2007. The remaining
 portions of the DIP Loan Facility will mature on June 30, 2007. Pursuant to the foregoing
 amendments, the Debtors cannot prepay such remaining portions of the DIP Loan Facility
 without incurring a fee of one-percent of the outstanding balance. On January 26, 2007, the
 Bankruptcy Court entered an order approving the Sixth Amendment. It is anticipated that



                                              36
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 171 of 564 Desc Main
                          Document     Page 42 of 248


 maturity date of the revolving loan portion of the DIP Loan Facility will be extended or the DIP
 Loan Facility will be timely refinanced.

         On March 16, 2007, the Debtors executed a commitment letter (the “Commitment Letter”)
 with Goldman Sachs Credit Partners L.P. (“Goldman”) whereby Goldman agreed to refinance
 the DIP Loan Facility and provide the Debtors with an option to convert the debtor-in-possession
 financing into exit financing (the “Replacement Facilities”). Pursuant to the Commitment Letter,
 the Replacement Facilities consist of a $230 million senior secured term loan facility (the “Term
 Facility”), a $50 million senior secured synthetic letter of credit facility (the “Synthetic L/C
 Facility”), and a $35 million senior secured revolving credit facility (the “Revolving Facility”).
 In general, the Replacement Facilities will be used to (a) refinance the existing DIP Loan Facility,
 (b) pay administrative and other related claims, (c) pay fees and expenses associated with the
 financing and the Debtors’ exit from bankruptcy and (d) provide for working capital and other
 general corporate purposes. At a hearing on March 26, 2007, the Bankruptcy Court entered an
 interim order approving the Replacement Facilities. A final hearing regarding the Replacement
 Facilities will be held on April 11, 2007.

        4.      Equipment Purchase Agreement and Equipment Financing Facility

         On April 4, 2007, the Bankruptcy Court entered an interim order authorizing Allied
 Systems to enter into the Equipment Purchase Agreement and the Equipment Financing Facility.
 The Bankruptcy Court has scheduled a hearing to consider final approval of the Equipment
 Financing Facility on April 23, 2007. Under the Equipment Purchase Agreement, it is
 anticipated that Allied Systems will purchase from Yucaipa Transport approximately 150 used
 rigs that Yucaipa Transport anticipates purchasing at one or more auctions with assistance from
 Allied. Allied Systems will pay for such equipment purchases and finance related taxes, fees and
 expenses through the issuance to Yucaipa Transport of secured promissory notes pursuant to the
 Equipment Financing Facility.

          Yucaipa Transport is not obligated to purchase any equipment at any auction or to sell it
 to Allied Systems, but if Yucaipa Transport elects to sell any equipment to Allied Systems, then
 Allied Systems will be obligated to purchase such equipment. The equipment will be sold to
 Allied Systems on an “AS IS” and “WHERE IS” basis without representations or warranties and
 Allied Holdings and Allied Systems will be responsible for, and provide indemnities with respect
 to, any liabilities relating to the equipment or its use. Allied Systems will be responsible for the
 titling, registration and licensing of the equipment and any related taxes or fees. Allied Systems
 will also perform the initial repair and retrofit of such equipment. Such taxes and fees and the
 labor costs and out-of-pocket expenses incurred in connection with the initial repair and retrofit
 of such equipment may be financed through the issuance of additional secured promissory notes
 under the Equipment Financing Facility, provided that the maximum amount of such financed
 labor costs and out-of-pocket expenses may not exceed $30,000 per item or $450,000 for all
 equipment in the aggregate, without the approval of Yucaipa Transport.

         The Equipment Financing Facility will provide a commitment for debtor in possession
 financing comprised of one or more secured promissory notes, in an aggregate principal amount
 not to exceed $15 million, with interest on the drawn amounts to bear interest at a rate equal to
 three-month LIBOR plus 4%, with all accrued interest to be added to principal on the first day of


                                             37
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 172 of 564 Desc Main
                          Document     Page 43 of 248


 each calendar quarter (on a pro rata basis if the Effective Date occurs before the end of a
 calendar quarter) and thereafter accrue interest at the same rate as the principal amount.

         Pursuant to the Equipment Financing Facility, Yucaipa Transport will have a first priority
 lien on the equipment purchased with the proceeds of the Equipment Financing Facility and will
 be treated as an superpriority Administrative Expense Claim to the extent that the value of the
 collateral is less than the amount owing under the Equipment Financing Facility. The Equipment
 Financing Facility will contain a number of covenants regarding, among other things, the
 maintenance of insurance with respect to the purchased equipment, Allied Systems’ risk of loss
 with respect to the equipment, restrictions on transfers and the incurrence of liens on collateral
 and maintenance of Yucaipa Transport’s lien on the collateral.

         Certain events will constitute a default under the Equipment Financing Facility. Such
 events of default include, among others, (i) breaches of representations and warranties or
 covenants in the Equipment Financing Facility or the Equipment Purchase Agreement, (ii) a
 default under any indebtedness in a principal amount of $7,500,000 or more, (iii) the conversion
 of the Chapter 11 Case into a case under Chapter 7 of the Bankruptcy Code, (iv) judgment or
 attachment liens in excess of $7,500,000, (v) the failure to obtain final approval of the
 Equipment Financing Facility by the Bankruptcy Court on or before a specified date, (vi) certain
 change of control transactions involving Debtors and (vi) the approval of any plan of
 reorganization other than the Plan. Upon an event of default, Yucaipa Transport will have a
 number of remedies, including, among others, the right to accelerate the obligations under the
 Equipment Financing Facility and the right to sell the collateral to satisfy the obligations under
 the Equipment Financing Facility.

         In the event that an event of default has occurred or a plan of reorganization other than
 the Plan is filed and the treatment of Yucaipa Transport in the plan is not approved by Yucaipa
 Transport, then Yucaipa Transport will have the right to repurchase all or a portion (at its
 election) of the equipment for a purchase price equal to the purchase price Allied Systems paid
 for such equipment pursuant to the Equipment Purchase Agreement, plus the amount financed
 for the initial repair and retrofit costs of such equipment. The purchase price for any equipment
 repurchased by Yucaipa Transport will be paid to Allied Systems by the delivery for cancellation
 of promissory notes (or portions thereof) issued under the Equipment Financing Facility.

         Upon the Effective Date, the principal and interest due and owing under the Equipment
 Financing Facility (including, without limitation, any interest which has been added to principal
 pursuant to the Equipment Financing Facility) and all other obligations owing under the
 Equipment Financing Facility shall be converted to New Allied Holdings Common Stock, at the
 option of the either the Debtors or Yucaipa Transport, in each case in its sole and absolute
 discretion, which option must be exercised by giving the Debtors or Yucaipa Transport, as
 applicable, written notice on the earlier of (a) within ten (10) days after the entry by the
 Bankruptcy Court of the Confirmation Order and (b) by May 31, 2007, if the entry by the
 Bankruptcy Court of the Confirmation Order occurs between May 22 and May 31, 2007. If the
 conversion right is exercised, then the obligations under the Equipment Financing Facility shall
 be exchanged into a percentage of the New Allied Holdings Common Stock after giving effect to
 consummation of the Plan, with the percentage of shares to be issued to Yucaipa Transport to be
 calculated as follows: 100 percent multiplied by a fraction, (i) the numerator of which equals the


                                            38
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 173 of 564 Desc Main
                          Document     Page 44 of 248


 total amount of the obligations under the Equipment Financing Facility as of the Effective Date
 and (ii) the denominator of which equals (a) Two Hundred Eighty-Five Million Dollars
 ($285,000,000) minus (b) the principal amount of all net debt of the Reorganized Debtors (other
 than the Equipment Financing Facility) net of cash on hand outstanding on the Effective Date
 after giving effect to consummation of the Plan.

         Eligible Participants (as defined below) have the right to acquire a participation in the
 Equipment Financing Facility under the terms, and subject to the conditions, set forth in a loan
 participation agreement (the “Participation Agreement”) with Yucaipa Transport. A copy of the
 Participation Agreement may be obtained by written request to Colleen Rico, Latham & Watkins
 LLP, 633 West Fifth Street, Suite 4000, Los Angeles, California 90071 (Facsimile No. (213)
 891-8763) or by e-mail at colleen.rico@lw.com.

          As used herein, an “Eligible Participant” means a creditor of one or more of the Debtors
 who (A) is an “accredited investor” as defined in Rule 501 of Regulation D promulgated under
 the Securities Act of 1933, as amended, (B) has an Allowed Class 4A Claim in a fixed and
 liquidated amount (an “Eligible Claim”) that satisfies each of the following requirements: (i)
 such claim is the subject of a timely filed proof of claim in these chapter 11 cases or is listed on
 the Schedules of Assets and Liabilities of one or more of the Debtors as filed in these Chapter 11
 Cases (collectively, the “Schedules”), (ii) such claim does not purport to be secured or entitled to
 any administrative or priority treatment and is not scheduled in the Schedules as a secured or
 priority claim, (iii) such claim has not been objected to, is otherwise not Disputed and is not
 scheduled in the Schedules as contingent, unliquidated or disputed, (iv) such claim is in an
 amount of not less than $500,000 and (C) held its Eligible Claim as of March 30, 2007 (an
 Eligible Claim is not assignable or otherwise transferable without prior written consent of
 Yucaipa Transport, which consent may be provided or withheld in Yucaipa Transport’s sole
 discretion). Yucaipa Transport, following consultation with the Creditors' Committee, shall
 determine in its sole and absolute discretion whether a creditor is an Eligible Participant,
 including, without limitation, whether such creditor holds an Eligible Claim. Any decision by
 Yucaipa Transport shall, absent a showing of bad faith, be absolute and shall not be subject to
 appeal or challenge in any court including this Court.

         Each Eligible Participant is entitled to participate in the Equipment Financing in an
 amount that is based on a fraction, the numerator of which is the amount of such Eligible
 Participant’s Eligible Claim and the denominator of which is $196,900,000. In addition, the
 participation is for no more than fifty percent (50%) in the aggregate of the Equipment Financing;
 Yucaipa intends to provide at least fifty percent of the Equipment Financing. In other words, and
 by way of example, an Eligible Participant with Eligible Claims totaling $19.69 million can
 provide no more than ten percent of the Equipment Financing in the aggregate.

      PLEASE TAKE FURTHER NOTICE THAT THERE ARE SIGNIFICANT RISKS
 IN ACQUIRING A PARTICIPATION IN THE EQUIPMENT FINANCING. THOSE
 RISKS INCLUDE, WITHOUT LIMITATION, SERIOUS RISKS OF REPAYMENT AND
 THE FACT THAT ANY NEW ALLIED HOLDINGS COMMON STOCK ISSUED UPON
 THE CONVERSION OF EQUIPMENT FINANCING WILL BE SUBJECT TO A
 STOCKHOLDERS’     AGREEMENT     AND    OTHER     LIMITATIONS   ON
 TRANSFERABILITY AND VOTING RIGHTS.         IN ADDITION, ELIGIBLE


                                             39
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 174 of 564 Desc Main
                          Document     Page 45 of 248


 PARTICIPANTS WILL HAVE NO VOTE ON WHETHER THE EQUIPMENT
 FINANCING IS CONVERTED INTO NEW ALLIED HOLDINGS COMMON STOCK
 AND NO ABILITY TO WAIVE OR EXERCISE ANY RIGHTS UNDER THE
 EQUIPMENT FINANCING, EXCEPT AS EXPRESSLY PROVIDED UNDER THE
 PARTICIPATION AGREEMENT. FURTHER, IF THE EQUIPMENT FINANCING IS
 NOT CONVERTED FOR ANY REASON, THEN IT SHALL BE AT YUCAIPA’S
 OPTION IN YUCAIPA’S SOLE DISCRETION AS TO WHETHER THE ELIGIBLE
 PARTICIPANTS SHALL BE REPAID OR CONTINUE TO HAVE A PARTICIPATORY
 INTEREST IN THE EQUIPMENT. YOU ARE ENCOURAGED TO READ THE RISK
 FACTORS SET FORTH IN ARTICLE VII OF THE DISCLOSURE STATEMENT AND
 TO CONSULT COUNSEL BEFORE MAKING ANY INVESTMENT HEREUNDER.

        In order to participate in the Equipment Financing, an Eligible Participant must execute
 and deliver a Participation Agreement so that it is received no later than April 16, 2007 at 5:00
 p.m., Pacific time (the “Participation Deadline”), by Colleen Rico, Latham & Watkins LLP, 633
 West Fifth Street, Suite 4000, Los Angeles, California 90071 (Facsimile: (213) 891-8763).

        5.      Dissemination of Information About the Chapter 11 Cases

         The Debtors have been actively engaged in providing information about the Debtors’
 businesses and proceedings in these Chapter 11 Cases to various parties-in-interest. The Debtors
 provided extensive information about the Debtors’ financial, corporate, and operational status to
 creditors at the initial meeting of creditors held pursuant to Section 341 of the Bankruptcy Code.
 The Debtors also have provided regular updates to the Creditors’ Committee through its counsel.
 Finally, the Debtors prepared and filed regular monthly operating reports with detailed financial
 information.

        6.      Rejection/Assumption of Executory Contracts and Unexpired Leases

        As part of the review of their ongoing businesses, the Debtors have assessed their
 executory contracts and unexpired leases to identify those contracts that were no longer
 beneficial and those that remain valuable to the Debtors’ business operations.

         Pursuant to that review, the Debtors sought and received Bankruptcy Court approval to
 reject seven non-residential real property leases and one sublease. For a variety of reasons, the
 rejected leases and sublease were no longer advantageous to the Debtors’ businesses. For
 example, one lease was rejected because the Debtors were able to secure new property with more
 favorable lease terms, including lower rent. Other leases were rejected because changes to the
 Debtors’ customer base rendered the leased premises unusable. The non-residential real property
 leases rejected include leases between one of the Debtors and the following parties: Timberland
 Four Limited Partnership; Richview Construction Company Limited; 171862 Canada Inc.;
 Cornett Holdings, Ltd.; Hart Industrial Park, LLC; Norfolk and Western Railway Company;
 D&D Land Investments; and Volkswagen of America.

        In addition to these leases, the Debtors also rejected non-beneficial executory contracts,
 including various severance agreements and agreements between one of the Debtors and the
 following parties: Volkswagen of America (hauling agreement; port services and vehicle



                                            40
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 175 of 564 Desc Main
                          Document     Page 46 of 248


 processing agreement); Auto-Trans Management Services (consulting agreement); 782777
 Ontario Limited (purchase and sale agreement); CB Richard Ellis (listing agreement);
 Consolidated Rail Corporation (access agreement); Software Engineering of America, Inc.
 (software maintenance agreement); and USI of Georgia, Inc. (third party claims administration
 agreement).

        Also pursuant to their review of executory contracts and leases, the Debtors sought and
 received Bankruptcy Court approval to assume equipment leases, customer contracts, and real
 property leases that are favorable to the Debtors’ businesses. In some cases, the contract or
 lease was amended and then assumed as amended. Specifically, the Debtors have assumed two
 real property leases: a lease between Allied Systems, Ltd. and Norfolk Southern Railway
 Company; and the Debtors’ lease for their corporate headquarters located in Decatur, Georgia.
 The headquarters lease was assumed in June 2006 and expires by its own terms on December 31,
 2007. The Debtors have also amended and assumed equipment leases between Allied Systems,
 Ltd. and the following parties: Banc of America Leasing & Capital, LLC; Chase Equipment
 Leasing, Inc.; and SunTrust Leasing Corporation. Finally, the Debtors have assumed and
 amended two customer contracts: an agreement between AAG and General Motors Corporation;
 and an agreement between Allied Systems, Ltd. and American Honda Motor Co., Inc.

        Yucaipa is reviewing the Debtors’ executory contracts and unexpired leases. The
 proposed treatment for executory contracts and leases that are not assumed or rejected prior to
 confirmation of the Plan is discussed in Section VIII of the Disclosure Statement.

        7.     Sales of Assets

               (a)    Real Property and Improvements in Georgetown, Kentucky

        On June 26, 2006, the Debtors obtained entry of an Order allowing them to sell 9.43
 acres of land located in Georgetown, Kentucky, together with all improvements and fixtures
 located thereon and all appurtenances, easements and rights related thereto to Jack Cooper
 Transport Company, Inc. for the purchase price of $625,000. The property sold had been used
 by Allied as an office and truck maintenance facility. However, shifts in business resulted in
 Allied no longer conducting business operations in that geographic area.

              (b)    Sale of Debtor Kar-Tainer International LLC as going concern and
 subsequent dismissal of its bankruptcy case

        At the time of the Petition Date, Kar-Tainer International LLC (one of the original
 twenty-three Debtors) and Kar-Tainer International (Pty) LTD (a non-Debtor which was wholly
 owned by non-Debtor Kar-Tainer Bermuda which is a wholly owned subsidiary of the Axis
 Group) served as the containerized vehicle shipping arm of Axis Group. In addition to the
 transportation of completely built up vehicles, the two companies (together, “Kar-Tainer”) had
 developed a special market niche in semi-knocked down vehicle transportation. Kar-Tainer
 designed and manufactured particular technology designed to meet its business objectives,
 including ramps, frames and cassettes and had patented its containerized loading systems.
 Certain of the intellectual property associated with Kar-Tainer’s business was owned by Allied
 Holdings (the “AHI/Kar-Tainer IP”).



                                           41
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 176 of 564 Desc Main
                          Document     Page 47 of 248


         On October 4, 2006, the Debtors filed a motion seeking approval of the sale of the
 Debtors’ ownership interests in Kar-Tainer (the “Securities”) and the AHI/Kar-Tainer IP to
 Richard Cox for the purchase price of $2 million. On October 27, 2005, the Bankruptcy Court
 entered an order approving the sale of the Securities. As a result of the sale of the Securities,
 there was no need for Kar-Tainer International LLC to remain in bankruptcy. Accordingly, on
 December 20, 2005, the Bankruptcy Court entered an order dismissing the Kar-Tainer
 International LLC bankruptcy case (Case No. 05-12527).

                (c)    Sale of Real Property Located in Windsor, Ontario

         During the course of the Chapter 11 Cases, the Debtors identified 15.11 acres of
 undeveloped land located in Windsor, Ontario (the "Windsor Property") as a non-essential asset.
 The Debtors solicited bids for the sale of the Windsor Property and retained a real estate broker,
 Cushman & Wakefield LePage, Inc. to assist the sale effort. Ultimately, a purchase and sale
 agreement was presented to the Bankruptcy Court for approval, subject to higher and better
 offers. The Debtors received several overbids and determined that an auction was necessary. On
 November 1, 2006, an auction was held for the sale of the Windsor Property. All parties which
 presented an overbid and satisfied the preconditions for bidding were invited to attend the
 auction. The Debtors sought and obtained authority to consummate the sale of the Windsor
 Property to the prevailing bidder at auction, 1659579 Ontario Ltd at a purchase price of $4.3
 million. The sale of the Windsor Property closed on December 8, 2006.

        8.      Severance and Key Employee Retention

         To ensure the retention of employees critical to the Debtors’ continued operations, the
 Debtors filed a motion on September 27, 2005 to obtain authority to implement a key employee
 retention program (as amended, the “KERP”) which provides for severance, retention bonuses
 and emergence bonuses for certain employees of the Debtors determined by the Board of
 Directors of Allied Holdings to be eligible to participate in the KERP (such employees shall be
 referred to as “Eligible Employees”). On January 6, 2006, the Bankruptcy Court entered an
 order approving the KERP as amended pursuant to the Bankruptcy Court’s direction.

         The KERP, as approved by the Court, divides Eligible Employees into five “tiers” – Tier
 1a (comprised of one Eligible Employee, Allied Holdings’ President and Chief Executive
 Officer), Tier 1b (comprised of two Eligible Employees, (a) Allied Holdings’ Executive Vice
 President of Finance and Chief Financial Officer and (b) Allied Holdings’ Executive Vice
 President, General Counsel and Secretary), Tier 2 (comprised of nine Eligible Employees in
 senior management positions), Tier 3 (comprised of nineteen Eligible Employees in high level
 management positions) and Tier 4 (comprised of 49 Eligible Employees in management
 positions). For each Eligible Employee, the severance, retention bonus and emergency bonuses
 is calculated as a certain percentage of the particular Eligible Employee’s “Annual Base Salary”
 which is the annualized rate of all regular cash compensation excluding bonus payments and
 other items of extraordinary compensation, but including any regular cash compensation which
 is contributed to an Allied benefit plan pursuant to a salary deferral or reduction agreement (such
 as a 401(k) contribution). The particular percentage utilized for such calculation depends upon
 the particular tier of the Eligible Employee.



                                             42
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 177 of 564 Desc Main
                          Document     Page 48 of 248


        The following tables provide summaries of the severance and retention and bonus
 programs under the KERP:

                                        Severance

 Tier    Percentage of Annual Base Salary     Date Eligible

 1a      not more than 150%                   After date upon which Eligible Employee
                                              incurs an Involuntary Termination of
                                              employment without Cause or Voluntary
                                              Termination or Voluntary Termination for
                                              Good Reason (with all capitalized terms have
                                              the meaning subscribed to them in the KERP)

 1b      not more than 150%                   After date upon which Eligible Employee
                                              incurs an Involuntary Termination of
                                              employment without Cause or Voluntary
                                              Termination or Voluntary Termination for
                                              Good Reason

 2       not more than 100%                   After date upon which Eligible Employee
                                              incurs an Involuntary Termination of
                                              employment without Cause or Voluntary
                                              Termination or Voluntary Termination for
                                              Good Reason

 3       not more than 50%                    After date upon which Eligible Employee
                                              incurs an Involuntary Termination of
                                              employment without Cause or Voluntary
                                              Termination or Voluntary Termination for
                                              Good Reason

 4       not more than 25%                    After date upon which Eligible Employee
                                              incurs an Involuntary Termination of
                                              employment without Cause or Voluntary
                                              Termination or Voluntary Termination for
                                              Good Reason


                              Retention and Emergence Bonuses

 Tier    Percentage of Annual Base Salary     Date Eligible

 1a      Was to be 75%; however, the only     N.A.
         Eligible Employee has waived his
         right to this bonus.



                                         43
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 178 of 564 Desc Main
                          Document     Page 49 of 248


 Tier        Percentage of Annual Base Salary      Date Eligible

 1b          75%                                   30% of such amount on the day the Plan was
                                                   filed; 35% on the Confirmation Date; and 35%
                                                   on the Effective Date of the Plan

 2           50.4% to 70%                          30% of such amount on the day the Plan was
                                                   filed; 35% on the Confirmation Date; and 35%
                                                   on the Effective Date of the Plan

 3           35% to 50%                            25% on February 28, 2006; 25% on earlier of
                                                   April 30, 2006 or the date the Plan was filed;
                                                   25% at the Confirmation Date; and 25% on the
                                                   Effective Date of the Plan

 4           20% to 25%                            25% on February 28, 2006; 25% on earlier of
                                                   April 30, 2006 or the date the Plan was filed;
                                                   25% at the Confirmation Date; and 25% on the
                                                   Effective Date of the Plan


         In addition, the KERP provided the Debtors the authority to distribute up to $150,000 in
 discretionary bonuses to employees that were not Eligible Employees, provided, however, that
 no single employee could receive more than $30,000 in such discretionary bonuses.

        9.         Post-Petition Financial Performance

         The Debtors’ financial performance since the Petition Date is summarized in monthly
 operating reports that the Debtors have filed with the Bankruptcy Court. The monthly operating
 reports are available from the Bankruptcy Court’s website (https://ecf.ganb.uscourts.gov/).

        10.        Claims Bar Date and Claims Summary

         On November 16, 2005, the Bankruptcy Court entered an order (the “Bar Date Order”)
 fixing February 17, 2006 as the deadline by which all creditors must file proofs of claim in the
 Chapter 11 Cases. The Bar Date Order also approved the form and manner of notice of the Bar
 Date. By December 1, 2005, notice of the Bar Date Order was sent to all known Holders of
 Claims against the Debtors, all counterparties to executory contracts or unexpired leases with the
 Debtors, and other parties in interest as required by the Bar Date Order. Notice of the Bar Date
 Order was also published in The Wall Street Journal (National Edition) on January 16, 2006,
 USA Today (National Edition) on January 16, 2006, and The Fulton County Daily Report on
 January 17, 2006.

         The Debtors estimate that they have approximately $200 million of claims subject to
 compromise. This debt is comprised of approximately $154 million of public debt and the rest
 of the debt relates primarily to vendor pre-petition balances. This amount includes Claims that
 have been characterized by the purported Holders of the Claims as Claims that are Priority


                                            44
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 179 of 564 Desc Main
                          Document     Page 50 of 248


 Claims, Secured Claims and Unsecured Claims. As of the date of this Disclosure Statement, the
 Debtors conducted only a preliminary review of these Claims to determine whether they are
 properly classified, duplicative, or invalid for any other reason. Based on their preliminary
 review, with regard to the Impaired Classes, the Debtors currently estimate that the aggregate
 Allowed amount of (i) Other Secured Claims will be zero, (ii) General Unsecured Claims will be
 approximately $200 million, (iii) Insured Claims will be approximately $14.5 million, and (iv)
 Other Insured Claims will be approximately $3.0 million. Because the Debtors have not yet
 conducted an in-depth analysis of the Claims to determine which claims may be invalid, the Plan
 Proponents opted for a conservative approach in determining the estimates provided in this
 Disclosure Statement. Therefore, the Debtors believe that the estimates provided herein
 represent the upper range of the amounts of Claims in the various Classes. Nevertheless, because
 the actual, final amounts of Allowed Claims will not be known until all Claims objections are
 resolved, it is possible that the actual allowed amount of General Unsecured Claims will be
 greater than that estimated by the Debtors in this Disclosure Statement.

        11.     Labor Issues

         Since the commencement of these chapter 11 cases, the Debtors have worked with the
 TNATINC to modify the existing collective bargaining agreements on mutually agreeable terms.
 By the spring of 2006, no significant progress had been made with respect to such negotiations.
 Also, at that time, the Debtors were facing a liquidity crisis. Thus, on April 13, 2006, the
 Debtors filed an emergency motion pursuant to Section 1113(e) of the Bankruptcy Code (the
 “Interim Relief Motion”) for immediate interim wage relief from the United States Teamsters.
 The Interim Relief Motion sought a 10% wage reduction for union employees for the period
 from May 1, 2006 through and including June 30, 2006. Hearings on the Interim Relief Motion
 were held on April 26 and April 27, 2006. The Bankruptcy Court approved the Interim Relief
 Motion in an oral ruling on May 1, 2006 which was later memorialized in a written order entered
 on May 2, 2006. On February 9, 2007, the United States District Court for the Northern District
 of Georgia denied TNATINC’s motion for leave to appeal the Bankruptcy Court’s approval of
 the Interim Relief Motion. Under the terms of the stipulation between TNATINC and Yucaipa,
 TNATINC shall waive its right to appeal the Bankruptcy Court’s approval of the Interim Relief
 Motion and waive any right to claim an administrative expense claim as a result of the
 Bankruptcy Court’s approval of the Interim Relief Motion.

         On February 2, 2007, because they had still been unable to consensually resolve their
 labor issues with the TNATINC, the Debtors filed a motion to reject their collective bargaining
 agreements pursuant to section 1113 of the Bankruptcy Code (the “1113 Motion”). The United
 States Teamsters are in possession of a 100% strike vote by every single Allied member in the
 United States in the event the Bankruptcy Court grants the 1113 Motion. The CEO of the
 Debtors has stated that if the Teamsters strike, the Debtors will liquidate.

          Shortly after becoming the Debtors’ largest unsecured creditor with approximately $100
 million in claims in May 2006, Yucaipa met with management to discuss the status of the
 chapter 11 cases, including the discussions that had taken place between the Debtors and
 TNATINC. Subsequent to the meeting, the Debtors requested Yucaipa’s assistance in
 facilitating a resolution of the outstanding issues relating to the collective bargaining agreement.



                                             45
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 180 of 564 Desc Main
                          Document     Page 51 of 248


         After numerous discussions with the Debtors and TNATINC, Yucaipa and the TNATINC
 have been able to resolve the labor issues with which the Debtors are faced. As a consequence,
 the Debtors and TNATINC stipulated to take the 1113 Motion “off calendar” and continue
 indefinitely the commencement of the hearing on the 1113 Motion. The terms of the
 amendments to the collective bargaining agreement between the Debtors and the IBT are set
 forth in Exhibit G hereto. To the extent there are any conflicts between the treatment of the
 potential sale of the Canadian operations in the Plan and the treatment of the potential sale of the
 Canadian operations in the amendments to the collective bargaining agreement as set forth in
 Exhibit G, the terms of the Plan shall control and shall supersede the terms of the amendments to
 the collective bargaining agreement.

                                       ARTICLE IV.
                                   SUMMARY OF THE PLAN

      THIS SECTION PROVIDES A SUMMARY OF THE STRUCTURE AND MEANS
 FOR IMPLEMENTATION OF THE PLAN AND THE CLASSIFICATION AND
 TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN, AND IS
 QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN (AS WELL AS THE
 EXHIBITS THERETO INCLUDED IN THE PLAN SUPPLEMENT AND DEFINITIONS TO
 THE PLAN).

      THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT INCLUDE
 SUMMARIES OF THE PROVISIONS CONTAINED IN THE PLAN AND IN THE
 DOCUMENTS REFERRED TO THEREIN. THE STATEMENTS CONTAINED IN THIS
 DISCLOSURE STATEMENT DO NOT PURPORT TO BE PRECISE OR COMPLETE
 STATEMENTS OF ALL THE TERMS AND PROVISIONS OF THE PLAN OR
 DOCUMENTS REFERRED TO THEREIN, AND REFERENCE IS MADE TO THE PLAN
 AND TO SUCH DOCUMENTS FOR THE FULL AND COMPLETE STATEMENT OF SUCH
 TERMS AND PROVISIONS OF THE PLAN OR DOCUMENTS REFERRED TO THEREIN.

      THE PLAN AND THE DOCUMENTS REFERRED TO THEREIN CONTROL THE
 ACTUAL TREATMENT OF CLAIMS AGAINST, AND EQUITY INTERESTS IN, THE
 DEBTORS UNDER THE PLAN AND WILL, UPON THE OCCURRENCE OF THE
 EFFECTIVE DATE, BE BINDING UPON ALL HOLDERS OF CLAIMS AGAINST AND
 EQUITY INTERESTS IN THE DEBTORS, THE DEBTORS’ ESTATES, THE
 REORGANIZED DEBTORS, ALL PARTIES RECEIVING DISTRIBUTIONS UNDER THE
 PLAN AND OTHER PARTIES IN INTEREST. IN THE EVENT OF ANY CONFLICT
 BETWEEN THIS DISCLOSURE STATEMENT AND THE PLAN OR ANY OTHER
 DOCUMENT REFERRED TO THEREIN, THE TERMS OF THE PLAN AND/OR SUCH
 OTHER OPERATIVE DOCUMENT SHALL CONTROL.

 A.     Overview of Chapter 11

        Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
 Under chapter 11, a debtor can reorganize its business for the benefit of itself, its holders of
 claims and equity interests. Chapter 11 also strives to promote equality of treatment of similarly




                                             46
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 181 of 564 Desc Main
                          Document     Page 52 of 248


 situated holders of claims and similarly situated holders of equity interests with respect to the
 distribution of a debtor’s assets.

         The commencement of a chapter 11 case creates an estate that is comprised of all the
 legal and equitable interests of a debtor as of the petition date. The Bankruptcy Code provides
 that a debtor may continue to operate its business and remain in possession of its property as a
 “debtor-in-possession.”

         The consummation of a plan of reorganization is the principal objective of a chapter 11
 case. A plan of reorganization sets forth the means for satisfying claims against, and equity
 interests in, a debtor. Confirmation of a plan of reorganization by a bankruptcy court makes the
 plan binding upon the debtor, any issuer of securities under the plan, any person or entity
 acquiring property under the plan and any holder of claims against or equity interests in the
 debtor, whether or not such holders of claims or equity interests (1) is impaired under or has
 accepted the plan or (2) receives or retains any property under the plan. Subject to certain
 limited exceptions and other than as provided in the plan itself or confirmation order, a
 confirmation order discharges the debtor from any debt that arose prior to the date of
 confirmation of the plan and substitutes therewith the obligations specified under the confirmed
 plan.

         Section 1123 of the Bankruptcy Code provides that a plan of reorganization shall classify
 the debtor’s holders of claims and equity interests. Pursuant to Section 1122 of the Bankruptcy
 Code, each class of claims against and equity interests in a debtor must contain claims or
 interests, whichever is applicable, that are substantially similar to the other claims or interests in
 such class. Further, a chapter 11 plan may specify that the legal, contractual and equitable rights
 of the holders of claims or equity interests in certain classes are to remain unaltered by the
 reorganization effectuated by the plan. Such classes are Unimpaired and, because of such
 favorable treatment, are deemed to accept the plan. Accordingly, a debtor need not solicit votes
 from the holders of claims or equity interests in such classes. A chapter 11 plan also may specify
 that certain classes will not receive any distribution of property or retain any claim against a
 debtor. Such classes are deemed not to accept the plan and, therefore, need not be solicited to
 vote to accept or reject the plan. Any classes with claims or interests which are receiving a
 distribution under the plan but which are not Unimpaired will be solicited to vote to accept or
 reject the plan.

         In compliance with the requirements of Section 1123 of the Bankruptcy Code, the Plan
 divides Claims and Interests into various Classes and sets forth the treatment for each class.
 Further, the Plan Proponents believe that the Plan is in compliance with the requirements of
 Section 1122 of the Bankruptcy Code, but it is possible that a Holder of a Claim or Interest may
 challenge the classification of Claims and Interests and that the Bankruptcy Court may find that a
 different classification is required for the Plan to be confirmed. In such event, the Plan
 Proponents intend, to the extent permitted by the Bankruptcy Court and the Plan (and after
 consultation with the Creditors’ Committee), to make such reasonable modifications to the
 classifications under the Plan to permit Confirmation and to use the Plan acceptances received in
 this solicitation for the purpose of obtaining the approval of the reconstituted Class or Classes of
 which the accepting Holder is ultimately deemed to be a member. Any such reclassification
 could adversely affect the Class in which such Holder was initially a member, or any other Class


                                              47
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 182 of 564 Desc Main
                          Document     Page 53 of 248


 under the Plan, by changing the composition of such Class and the vote required of that Class for
 approval of the Plan.

 B.      Classification of Claims and Interests

         1.      Introduction

         The categories of Claims and Interests set forth below classify all Claims against and
 Interests in the Debtors for all purposes of the Plan. A Claim or Interest shall be deemed
 classified in a particular Class only to the extent the Claim or Interest qualifies within the
 description of that Class and shall be deemed classified in a different Class to the extent that any
 remainder of such Claim or Interest qualifies within the description of such different Class. A
 Claim or Interest is in a particular Class only to the extent that such Claim or Interest is Allowed
 in that Class and has not been paid or otherwise settled prior to the Effective Date. The treatment
 with respect to each Class of Claims and Interests provided for in the Plan shall be in full and
 complete satisfaction, release and discharge of such Claims and Interests.

         2.      Classification

         For purposes of classification, voting, and treatment under the Plan, Claims against all
 Debtors are classified in a single class regardless of whether such Claims are assertable against
 one or more of the Debtors. The Plan Proponents do not believe that such classification or
 treatment adversely impacts upon the rights of any Holder of a Claim. The Plan Proponents do
 not intend, by so classifying Claims, to effect a substantive consolidation of any of the Debtors
 or their respective Estates for any purpose other than classification, voting and treatment under
 the Plan. Rather, the separate corporate existence of each of the Debtors is preserved under the
 Plan in accordance with Section 6.1 of the Plan.

         Except as otherwise provided in the Plan, nothing under the Plan is intended to or shall
 affect the Debtors’ or Reorganized Debtors’ rights and defenses in respect of any Claim that is
 “unimpaired” under the Plan, including, but not limited to, all rights in respect of legal and
 equitable defenses to or setoffs or recoupment against such Unimpaired Claims.

        For purposes of classification and treatment under the Plan, Interests are treated in a two
 Classes, one for Interests held by persons or entities in Allied Holdings and the other for Interests
 held by a Debtor in another Debtor.

         The classification of Claims under the Plan is as follows:

 Class        Designation                                Impairment           Entitled to Vote
 1 et seq.    Other Secured Claims                       Unimpaired with      No if Unimpaired;
                                                         respect to           Yes if Impaired
                                                         Sections (i) and
                                                         (v) of the
                                                         paragraph titled
                                                         “Treatment”
                                                         under Section
                                                         3.1(2) of the


                                              48
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 183 of 564 Desc Main
                          Document     Page 54 of 248


 Class      Designation                                  Impairment             Entitled to Vote
                                                         Plan; Impaired
                                                         with respect to
                                                         Sections (ii),
                                                         (iii), (iv) and (vi)
                                                         of such
                                                         paragraph
 2          Priority Non-Tax Claims                      Unimpaired             No
 3          Workers’ Compensation Claims                 Unimpaired             No
 4A         General Unsecured Claims (other than         Impaired               Yes
            those classified in Class 4D)
 4B         Insured Claims (other than those             Impaired               Yes
            classified in Class 4D)
 4C         Other Insured Claims (other than those       Impaired               Yes
            classified in Class 4D)
 4D         Claims of Cash Out Holders Cash              Impaired               Yes
            Option
 5          Intercompany Claims                          Impaired               No
 6          Subordinated General Unsecured Claims        Impaired               No

 The classification of Interests under the Plan are as follows:

 7A         Old Allied Holdings Common Stock             Impaired               No
 7B         Old Other Debtors Common Stock               Impaired               No
 7C         Old Allied Holdings Stock Rights             Impaired               No

         The Classes of Claims and Interests, as well as their treatment and an analysis of whether
 they are impaired or unimpaired, are described in more detail as follows:

                  (a)    Class 1 -- Other Secured Claims. Class 1 consists of Allowed Other
 Secured Claims against each Debtor. This Class will be divided into subclasses designated by
 letters of the alphabet (Class 1A, Class 1B and so on), so that each Holder of any Secured Claim
 against each Debtor is in a Class by itself, except to the extent that there are Secured Claims that
 are substantially similar to each other and may be included within a single Class, and except for a
 precautionary class of otherwise unclassified classes of Secured Claims. The Plan Proponents
 currently estimate that the total amount of Other Secured Claims that will be Allowed under the
 Plan is zero. The Plan Proponents expect that the Claims of the members certain subclasses of
 Class 1 shall be Unimpaired under clauses (i) and (v) of this paragraph and the Claims of the
 members of certain subclasses of Class 1 shall be Impaired under clauses (ii), (iii), (iv) and (vi)
 of this paragraph. Each Holder of an Allowed Secured Claim in Class 1 shall, in the discretion
 of Yucaipa (after consultation with the Debtors and the Creditors’ Committee), receive, in full
 satisfaction, settlement, release and discharge of, and in exchange for, its Allowed Class 1 Claim,
 any one or a combination of any of the following: (i) Cash in an amount equal to such Allowed
 Class 1 Claim; (ii) deferred Cash payments totaling at least the Allowed amount of such Allowed
 Class 1 Claim, of a value, as of the Effective Date, of at least the value of such Holder’s interest
 in the Debtors’ property securing the Allowed Class 1 Claim; (iii) the property of the Debtors


                                              49
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 184 of 564 Desc Main
                          Document     Page 55 of 248


 securing such Holder’s Allowed Class 1 Claim; (iv) Cash payments or Liens amounting to the
 indubitable equivalent of the value of such Holder’s interest in the Debtors’ property securing the
 Allowed Class 1 Claim; (v) Reinstatement of such Allowed Class 1 Claim; or (vi) (after
 consultation with the Creditors’ Committee and the Debtors) such other treatment as Yucaipa
 and such Holder shall have agreed upon in writing.

        A list of all Class 1 Claims and the proposed treatment thereof will be filed with the
 Bankruptcy Court ten (10) days before the Voting Deadline. Such list may be amended,
 modified or supplemented by Yucaipa (after consultation with the Debtors and the Creditors’
 Committee) as more fully described in the Plan.

                Voting: Each Impaired Allowed Class 1 Claim shall be entitled to
                vote on confirmation of the Plan. Each Unimpaired Allowed Class
                1 Claim is conclusively deemed to have accepted the Plan pursuant
                to Section 1126(f) of the Bankruptcy Code.

                 (b)     Class 2 – Priority Non-Tax Claims. Class 2 consists of all Claims
 entitled to priority under Section 507(a) of the Bankruptcy Code other than an Administrative
 Expense Claim or a Priority Tax Claim. The legal, equitable and contractual rights of the Holders
 of Class 2 Priority Non-Tax Claims are unaltered by the Plan. Unless the Holder of such Claim
 and Yucaipa agree to a different treatment (after consultation with the Creditors’ Committee and
 the Debtors), each Holder of an Allowed Class 2 Priority Non-Tax Claim shall receive, in full
 and final satisfaction of such Allowed Class 2 Priority Non-Tax Claim, one of the following
 alternative treatments:

                        (i)    to the extent then due and owing on the Effective Date, such Claim
                will be paid in full in Cash by the Debtors or the Reorganized Debtors on the
                Effective Date; or

                        (ii)   to the extent not due and owing on the Effective Date, such Claim
                will be paid in full in Cash by the Debtors or the Reorganized Debtors when and
                as such Claim becomes due and owing in the ordinary course of business; or

                       (iii) such Claim will be otherwise treated in a manner so that such
                Claims shall be rendered Unimpaired pursuant to Section 1124 of the Bankruptcy
                Code.

        The proposed treatment of each Class 2 Priority Non-Tax Claim shall be selected by
 Yucaipa (after consultation with the Debtors and the Creditors’ Committee) and shall be
 disclosed within ten (10) days before the Voting Deadline.


                Voting: Class 2 is an Unimpaired Class, and the Holders of Class
                2 Priority Non-Tax Claims are conclusively deemed to have
                accepted the Plan pursuant to Section 1126(f) of the Bankruptcy
                Code. Therefore, the Holders of Claims in Class 2 are not entitled
                to vote to accept or reject the Plan.


                                             50
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 185 of 564 Desc Main
                          Document     Page 56 of 248


                 (c)     Class 3 – Workers’ Compensation Claims.                Class 3 Workers’
 Compensation Claims consist of all claims by employees of the Debtors arising from or related
 to their employment with the Debtors for which the Debtors are required by state statute to
 maintain workers’ compensation insurance coverage through a program of third party insurance,
 self-insurance, or state-sponsored insurance. Under the Plan, the Reorganized Debtors will
 continue all of the Debtors’ workers’ compensation policies and related agreements that were in
 effect on or at any time prior to the Effective Date such that Workers’ Compensation Claims are
 unaltered by the Plan. Any Holder of a Workers’ Compensation Claim may proceed with such
 Claim before the appropriate state workers’ compensation board or other appropriate authority
 subject to the right of the Debtors/Reorganized Debtors and the insurers, as applicable pursuant
 to any policy and related agreements to, among other things, defend, contest or litigate any such
 Claim or the existence, primacy and/or scope of available coverage under any alleged applicable
 policy or program. To the extent any such Claim is determined to be valid by the appropriate
 state workers’ compensation board or other authority having jurisdiction over such Claim, such
 Claim shall be paid from proceeds of the applicable workers’ compensation insurance policies to
 the extent of any coverage thereunder. Nothing in the Plan is intended to, shall or shall be
 deemed: (i) to preclude any Holder of a Workers’ Compensation Claim from seeking and/or
 obtaining a distribution or other recovery from any insurer of the Debtors in addition to (but not
 in duplication of) any Distribution such Holder may receive under this Plan; or (ii) to modify or
 limit the rights of the insurers to contest and/or litigate the existence, primacy and/or scope of
 available coverage under the alleged applicable policy.

                Voting: Class 3 is an Unimpaired Class, and the Holders of Class
                3 Workers’ Compensation Claims are conclusively deemed to have
                accepted the Plan pursuant to Section 1126(f) of the Bankruptcy
                Code. Therefore, the Holders of Claims in Class 3 are not entitled
                to vote to accept or reject the Plan.

                 (d)   Class 4A – General Unsecured Claims. The Debtors estimate that the
 total amount of Allowed General Unsecured Claims that will be Allowed under the Plan is
 approximately $200 million. Each Holder of a Class 4A General Unsecured Claim will receive a
 Pro Rata share of the New Allied Holdings Common Stock (subject to dilution by the shares
 issued pursuant to Section 4.2(d) of the Plan and the Equipment Financing Facility) based on the
 ratio of the amount of such Holder’s Allowed Class 4A Claim to the aggregate amount of all
 Allowed Class 4A, Class 4B and Class 4C Claims plus the Stub Amount of Allowed Class 4D
 Claims. The Committee supports the Plan subject to the assessment of certain matters referenced
 in Article VII.F

                Voting: Class 4A is an Impaired Class and pursuant to Section
                1126 of the Bankruptcy Code each Holder of an Allowed Class 4A
                General Unsecured Claim is entitled to vote to accept or reject the
                Plan.


                (e)    Class 4B –Insured Claims. Class 4B consists of all Tort Claims (other
 than Tort Claims whose Holders have elected the Cash Option) arising from an incident or
 occurrence alleged to have occurred prior to the Effective Date. Under the Plan, a “Tort Claim”


                                            51
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 186 of 564 Desc Main
                          Document     Page 57 of 248


 means any Claim (including punitive damage claims to the extent permitted by the Bankruptcy
 Court and not otherwise subordinated under the Plan or applicable law), which arose prior to the
 Petition Date, that has not been settled, compromised or otherwise resolved that: (i) arises out of
 allegations of personal injury, wrongful death, property damage or similar legal theories of
 recovery; or (ii) arises under any federal, state or local statute, rule, regulation or ordinance
 governing, regulating or relating to health, safety, hazardous substances or the environment.
 Each Holder of an Allowed Class 4B Claim shall receive a Pro Rata Share of the New Allied
 Holdings Common Stock (subject to dilution by the shares issued pursuant to Section 4.2(d) of
 the Plan and the Equipment Financing Facility) based on the ratio of the amount of such Holder’s
 Allowed Class 4D Claim to the aggregate amount of all Allowed Class 4A, Class 4B and Class
 4C Claims plus the Stub Amount of Allowed Class 4D Claims; provided, however, that the
 Allowed Amount of such a Claim shall be limited to the sum of the applicable self-insured
 retention or deductible under the relevant insurance policy and the amount, if any, that such
 Claim exceeds the total coverage available from the relevant insurance policies. The total dollar
 amount of Tort Claims asserted against the Debtors is approximately $400 million. This amount
 represents the sum of the Claims asserted by Holders in Classes 4B and 4C including duplicative
 amounts where a single claimant filed proofs of claim against multiple Debtors for the same
 alleged injury. Nothing in the Plan is intended to, shall or shall be deemed: (i) to preclude any
 Holder of an Insured Claim from seeking and/or obtaining a distribution or other recovery from
 any insurer of the Debtors in addition to (but not in duplication of) any Distribution such Holder
 may receive under this Plan; or (ii) to modify or limit the rights of the insurers to contest and/or
 litigate the existence, primacy and/or scope of available coverage under the alleged applicable
 policy.


                Voting: Class 4B is an Impaired Class and pursuant to Section
                1126 of the Bankruptcy Code each Holder of an Allowed Class 4B
                Insured Claim is entitled to vote to accept or reject the Plan.

                (f)    Class 4C – Other Insured Claims. Class 4C consists of all Tort Claims
 (other than Tort Claims whose Holders have elected the Cash Option) arising from an incident or
 occurrence alleged to have occurred prior to the Effective Date and asserted against GACS
 and/or Commercial Carriers. There are approximately 21 pending Other Insured Claims arising
 out of the manufacture of specially designed trailers manufactured under the name “Delevan.”
 The Other Insured Claims are brought generally by drivers alleged to be injured in the course of
 loading or unloading these trailers. These trailers were manufactured by Delevan Industries,
 Inc., which was formerly a subsidiary of CCI. The Debtors acquired CCI and GACS in the
 Ryder Acquisition. The Debtors maintained limited insurance for certain Other Insured Claims
 for the period of October 1, 1997 through October 1, 2003. The insurance policies were issued
 by Haul. For each policy year, the policy with Haul provided a $1 million retained liability per
 occurrence with an additional layer of coverage subject to a $1 million limit of liability per
 occurrence and a $5 million policy aggregate limit for the period October 1, 1997 to October 1,
 2002 and a $2,000,000 Annual Aggregate for the period October 1, 2002 to October 1, 2003.
 Neither GACS, CCI nor any other Debtor maintained insurance for Other Insured Claims after
 October 1, 2003. Each Holder of an Allowed Other Insured Claim shall receive a Pro Rata Share
 of the New Allied Holdings Common Stock (subject to dilution by the shares issued pursuant to



                                             52
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 187 of 564 Desc Main
                          Document     Page 58 of 248


 Section 4.2(d) of the Plan and the Equipment Financing Facility) based on the ratio of the
 amount of such Holder’s Allowed Class 4C Claim to the aggregate amount of all Allowed Class
 4A, Class 4B and Class 4C Claims plus the Stub Amount of Allowed Class 4D Claims; provided,
 however, that the maximum allowed amount of an Allowed Other Insured Claim shall be limited
 to an amount equal to the applicable self-insured retention or deductible under the relevant
 insurance policy plus the amount by which the Allowed Other Insured Claim exceeds the total
 coverage available from the relevant insurance policies of the Debtors. The Plan Proponents
 estimate that Allowed Class 4C Claims will aggregate $3.0 million. The total dollar amount of
 Tort Claims asserted against the Debtors is approximately $400 million. Nothing in the Plan is
 intended to, shall or shall be deemed: (i) to preclude any Holder of an Other Insured Claim from
 seeking and/or obtaining a distribution or other recovery from any insurer of the Debtors in
 addition to (but not in duplication of) any Distribution such Holder may receive under this Plan;
 or (ii) to modify or limit the rights of the insurers to contest and/or litigate the existence, primacy
 and/or scope of available coverage under the alleged applicable policy.

                Voting: Class 4C is an Impaired Class and pursuant to Section
                1126 of the Bankruptcy Code each Holder of an Allowed Class 4C
                Other Insured Claim is entitled to vote to accept or reject the Plan.

                (g)    Class 4D – Claims of Cash Out Electing Holders. Class 4D consists of
 the Claims of all Cash Out Holders.

        The Debtors estimate that the General Unsecured Claims, Insured Claims and Other
 Insured Claims Allowed in an amount equal to or less than $20,000 total approximately $6.7
 million in the aggregate.

        Yucaipa has agreed to fund the Cash Out Contribution in the amount of at least $2
 million. By way of example:

         Yucaipa will contribute $2 million to pay each Holder of an Allowed Class 4D Claim up
 to 25 cents on the dollar (assuming Allowed Class 4D Claims total in the aggregate $8 million).

         The aggregate amount of Allowed Class 4D Claims is greater than $8 million and equal
 to or less than $16 million, a Pro Rata share of $2 million (i.e., between approximately 12.5%
 and 25% of such Holder’s Allowed Class 4D Claim). For example, if the Allowed Class 4D
 Claims total in the aggregate $10 million, each Holder of Allowed Class 4D Claim will receive a
 Pro Rata share of the $2 million Cash Out Contribution, for a Pro Rata payment of 20 cents on
 the dollar.

         As the total Allowed Class 4D Claims increase in dollar amount, the Pro Rata recovery of
 the Cash Contribution will reduce correspondingly; however, so long as the total Allowed Class
 4D Claims do not exceed $20 million, Yucaipa will increase the Cash Out Contribution, as
 appropriate, to provide a floor distribution of at least 12.5 cents on the dollar (e.g., if $20 million
 of claims opt in, then Yucaipa would put in enough cash to ensure that every creditor gets at least
 12.5 cents on the dollar (or a total of $2.5 million to satisfy $20 million of claims)).




                                               53
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 188 of 564 Desc Main
                          Document     Page 59 of 248


         If the total Allowed Class 4D Claims exceed $20 million, at Yucaipa’s option, Yucaipa
 can put in additional funds to increase the Cash Out Contribution and provide such Holders a Pro
 Rata 12.5 cent recovery. If no additional funds are contributed, creditors who opt in will get a
 distribution on a Pro Rata basis as follows: cash up to 12.5 cents on the dollar and New Allied
 Holdings Common Stock for the remainder. By way of example, if Allowed Class 4D Claims
 total $30 million, Yucaipa would contribute $2.5 million in cash to be spread pro rata over $20
 million of claims, and the remaining $10 million in claims would get a pro rata distribution of
 New Allied Holdings Common Stock. Any portion of the Cash Out Distribution remaining
 after all required distributions have been made to Holders of Allowed Class 4D Claims will be
 returned to Yucaipa.

        Holders of General Unsecured Claims, Insured Claims and Other Insured Claims
 who receive the Cash Option shall be deemed to have assigned their General Unsecured
 Claims, Insured Claims and/or Other Insured Claims (without giving effect to any
 Voluntary Reductions) to Yucaipa, and such Allowed Claims shall be combined with
 Yucaipa’s other Allowed General Unsecured Claims for purposes of determining the Pro
 Rata share of the New Allied Holdings Common Stock to be distributed to Yucaipa. NOTE:
 The election of a creditor in its Ballot regarding whether to take the Cash Option or to
 make a Voluntary Reduction is irrevocable.

                Voting: Class 4D is an Impaired Class and pursuant to Section
                1126 of the Bankruptcy Code each Holder of an Allowed Class 4D
                Unsecured Claim is entitled to vote to accept or reject the Plan.

                 (h)     Class 5 -- Intercompany Claims. Class 5 consists of all Claims by a
 Debtor against another Debtor. Under the Plan, on and as of the Effective Date, no Holder of an
 Allowed Intercompany Claim will receive or retain any property of the Debtors under the Plan
 on account of such Claim; provided, however, that Intercompany Claims may be capitalized,
 satisfied, or preserved either directly or indirectly or in whole or part. Any Intercompany Claim,
 or portion thereof, that is not so capitalized, satisfied, or preserved will be cancelled as of the
 Effective Date.

                Voting: Class 5 is an Impaired Class, and the Holders of Class 5
                Intercompany Claims are conclusively deemed to have rejected the
                Plan pursuant to Section 1126(g) of the Bankruptcy Code.
                Therefore, the Holders of Claims in Class 5 are not entitled to vote
                to accept or reject the Plan.

                 (i)    Class 6 – Subordinated General Unsecured Claims. Class 6 –
 Subordinated General Unsecured Claims. Class 6 consists of (i) any Claim, or portion thereof,
 which is subordinated to the payment of all other General Unsecured Claims (other than Claims
 which are themselves Subordinated General Unsecured Claims) pursuant to Section 510 of the
 Bankruptcy Code, any other applicable law, any order of the Bankruptcy Court or any applicable
 agreement, or (ii) any Claim for any fine, penalty, or forfeiture, or for multiple, exemplary or
 punitive damages, to the extent that such fine, penalty, forfeiture, or damages are not
 compensation for actual pecuniary loss suffered by the Holder of such Claim and to the extent
 that there is not insurance coverage under applicable insurance policies for such Claim. Under


                                             54
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 189 of 564 Desc Main
                          Document     Page 60 of 248


 the Plan, on and as of the Effective Date, such Claims shall be cancelled and the Holders thereof
 will receive no distribution on account thereof under the Plan.



                  Voting: Class 6 is an Impaired Class, and the Holders of Class 6
                  Claims are conclusively deemed to have rejected the Plan pursuant
                  to Section 1126(g) of the Bankruptcy Code. Therefore, the
                  Holders of Claims in Class 6 are not entitled to vote to accept or
                  reject the Plan.

               (j)      Class 7A – Old Allied Holdings Common Stock. Class 7A consists of
 all Allowed Interests in Old Allied Holdings Common Stock. Under the Plan, on and as of the
 Effective Date, the Interests in Old Allied Holdings Common Stock will be cancelled and the
 Holders thereof will receive no distribution on account thereof under the Plan.

                  Voting: Class 7A is an Impaired Class, and the Holders of Class
                  7A Interests are conclusively deemed to have rejected the Plan
                  pursuant to Section 1126(g) of the Bankruptcy Code. Therefore
                  the Holders of Class 7A Interests are not entitled to vote to accept
                  or reject the Plan.

                 (k)     Class 7B – Old Other Debtors Common Stock. Class 7B consists of all
 Allowed Interests in Old Other Debtors Common Stock. Under the Plan, Holders of Old Other
 Debtors Common Stock will not receive any distribution of property under the Plan on account
 of their interest in Old Other Debtors Common Stock and, on the Effective Date, all Interests in
 Old Other Debtors Common Stock will be cancelled. 6

                  Voting: Class 7B is an Impaired Class, and the Holders of Class
                  7B Interests are conclusively deemed to have rejected the Plan
                  pursuant to Section 1126(g) of the Bankruptcy Code. Therefore
                  the Holders of Class 7B Interests are not entitled to vote to accept
                  or reject the Plan. 7

               (l)     Class 7C – Old Allied Holdings Stock Rights. Class 7C consists of all
 Old Allied Holdings Stock Rights. Holders of Allowed Old Allied Holdings Stock Rights will
 not receive any distribution of property under the Plan on account of their interest in Old
 Common Stock and, on the Effective Date, all Interests in Old Allied Holdings Stock Rights will
 be cancelled.

                  Voting: Class 7C is an Impaired Class, and the Holders of Class
                  7C Interests are conclusively deemed to have rejected the Plan

 6
    The foregoing may be modified by the Plan Proponents or the Reorganized Debtors at any time, after consultation
 with the Creditors’ Committee.
 7
   If Yucaipa determines for business, tax or operational reasons that the Old Other Debtors Common Stock should
 remain outstanding, the foregoing may be modified by Yucaipa at any time, after consultation with the Debtors and
 the Creditors’ Committee.


                                                    55
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 190 of 564 Desc Main
                          Document     Page 61 of 248


                pursuant to Section 1126(g) of the Bankruptcy Code. Therefore
                the Holders of Class 7C Interests are not entitled to vote to accept
                or reject the Plan.

 C.     Treatment of Unclassified Claims.

        1.      Summary

         Pursuant to Section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims
 and Priority Tax Claims against the Debtors are not classified for purposes of voting on, or
 receiving Distributions under, the Plan. Similarly, Claims of the DIP Lenders under the DIP
 Loan Facility are not classified for purposes of voting on, or receiving Distributions under, the
 Plan. Holders of such DIP Lender Claims are not entitled to vote on the Plan. All such DIP
 Lender Claims are instead treated separately in accordance with Article IV of the Plan and in
 accordance with the requirements set forth in Section 1129(a)(9)(A) of the Bankruptcy Code. In
 addition, during the Chapter 11 Cases, the Holders of Prepetition Lender Claims previously
 received, in full and final satisfaction of their Claims, Cash equal in amount to one hundred
 percent (100%) of their Claims and, as a result, Prepetition Lenders’ Claims are not classified or
 otherwise provided for in the Plan and the Holders of Prepetition Lenders’ Claims are not
 entitled to vote to accept or reject the Plan.

        2.      Administrative Expense Claims

         Administrative Expense Claims are claims for payment of administrative expenses of a
 kind specified in Section 503(b) of the Bankruptcy Code and entitled to priority pursuant to
 Section 507(a)(1) of the Bankruptcy Code, including, without limitation, post-petition wages,
 post-petition salaries, commissions for services rendered after the Petition Date, Professional
 Compensation and all fees and charges assessed against the Estates under Section 1930 of Title
 28 of the United States Code. The Debtors currently estimate that the amount of Administrative
 Expense Claims will total in excess of approximately $2 million. Such estimate includes only
 unpaid ordinary course expenses incurred after the Petition Date and Cure Amounts (amounts
 necessary to cure defaults under executory contracts or unexpired leases to be assumed pursuant
 to Section 5.1 of the Plan, but excludes, among other items, Postpetition Tax Claims, Claims for
 Professional Compensation, Yucaipa’s Claim for substantial contribution and the Indenture
 Trustee Fees and Expenses, which amounts remain undetermined and which will be material
 individually and in the aggregate. Subject to (x) the bar date provisions set forth below and
 (y) additional requirements for professionals and certain other entities set forth below, the
 Reorganized Debtors shall pay to each holder of an Allowed Administrative Expense Claim, on
 account of its Administrative Expense Claim and in full satisfaction thereof, Cash equal to the
 Allowed amount of such Administrative Expense Claim on the later of (A) sixty (60) days after
 such Claim becomes Allowed or (B) the Effective Date (or as soon as practicable thereafter)
 unless the Holder, the Reorganized Debtors and Yucaipa agree in writing to other treatment of
 such Claim. Payment on an Administrative Expense Claim that arose in the ordinary course of
 the Debtors’ Business will not be made until such payment would have become due in the
 ordinary course of the Debtors’ business or under the terms of the legal obligation giving rise to
 the Claim in the absence of the Chapter 11 Cases.



                                             56
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 191 of 564 Desc Main
                          Document     Page 62 of 248


                (a)    Bar Date for Filing Administrative Expense Claims

         Except for Administrative Expense Claims of Professionals for Professional
 Compensation, which are addressed below, and except as otherwise provided below for (A) non-
 tax liabilities incurred in the ordinary course of business by each Debtor and (B) Postpetition Tax
 Claims and (C) Yucaipa’s Claim for substantial contribution and (D) the Indenture Trustee Fees
 and Expenses, requests for payment of Administrative Expense Claims must be Filed and served
 on counsel for the Reorganized Debtors and counsel for Yucaipa no later than (x) 30 days after
 the Effective Date of the Plan (the “Administrative Expense Claim Bar Date”) or (y) such later
 date, if any, as the Bankruptcy Court shall order upon application made prior to the end of the
 Administrative Expense Claim Bar Date. Holders of Administrative Expense Claims that do not
 File such requests by the applicable bar date shall be forever barred from asserting such Claims
 against any of the Debtors or the Reorganized Debtors or any of their respective properties.

                (b)    Final Application for Professional Compensation

         Except as provided in IV.C.2(e) below, Persons requesting Professional Compensation
 pursuant to any of Sections 327, 328, 330, 331, 363, 503(b) and 1103 of the Bankruptcy Code for
 services rendered on or before the Confirmation Date shall File and serve on the Debtors,
 Reorganized Debtors, as the case may be, Yucaipa, the Creditors’ Committee (if still then in
 existence) and any other party entitled to receive a copy of such application pursuant to rule or
 order of the Bankruptcy Court, an application for final allowance of compensation and
 reimbursement of expenses on or before sixty (60) days after the Effective Date. The provisions
 of this paragraph shall not apply to any professional providing services pursuant to and subject to
 the limits contained in the Order Authorizing Employment of Professionals Utilized in the
 Ordinary Course of Business entered in the Chapter 11 Cases on or about August 2, 2005.

                (c)    Ordinary Course Liabilities

         Holders of Administrative Expense Claims based on liabilities incurred after the Petition
 Date in the ordinary course of the Debtors’ business (other than Claims of governmental units for
 taxes or Claims and/or penalties related to such taxes) shall not be required to File any request
 for payment of such Claims. Such Administrative Expense Claims shall be assumed and paid by
 the Reorganized Debtors, as appropriate, pursuant to the terms and conditions of the particular
 transaction giving rise to such Administrative Expense Claim, without any further action by the
 Holders of such Claims; provided that, notwithstanding the foregoing, the Reorganized Debtors
 reserve the right to dispute through any means permitted at law, equity and/or contract any
 Administrative Expense Claims based on liabilities incurred after the Petition Date in the
 ordinary course of the Debtors’ business that the Reorganized Debtors believe are incorrect,
 invalid or otherwise objectionable.

                (d)    Postpetition Tax Claims

         All requests for payment of Postpetition Tax Claims, for which no bar date has otherwise
 been previously established, must be Filed on or before the later of (i) sixty (60) days following
 the Effective Date; and (ii) one hundred and twenty (120) days following the filing of the tax
 return for such taxes for such tax year or period with the applicable governmental unit. Any



                                             57
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 192 of 564 Desc Main
                          Document     Page 63 of 248


 Holder of any Postpetition Tax Claim that is required to File a request for payment of such taxes
 and that does not File such a Claim by the applicable bar date shall be forever barred from
 asserting any such Postpetition Tax Claim against any of the Debtors or Reorganized Debtors, or
 any of their respective properties, whether any such Postpetition Tax Claim is deemed to arise
 prior to, on, or subsequent to, the Effective Date.

               (e)     Yucaipa Claim for Substantial Contribution

         Yucaipa shall hold an Allowed Claim for substantial contribution under Section 503(b)(3)
 of the Bankruptcy Code for its fees and expenses incurred in connection with Yucaipa’s
 participation in the Debtors’ Chapter 11 Cases, if the Debtors successfully reorganize (including,
 without limitation, professional fees and the fees associated with retention of a new CEO for the
 Reorganized Debtors). Among other things, Yucaipa played a key role in negotiating and
 drafting the terms of the Plan and the new labor deal with TNATINC and played a key role in
 obtaining Exit Financing. No motion for allowance shall be required for the Debtors or
 Reorganized Debtors, as applicable, to pay Yucaipa’s Allowed Claim for substantial contribution
 on the Effective Date of the Plan in the amount of such fees and expenses. Yucaipa will provide
 a good faith estimate of its Allowed Claim for substantial contribution at or prior to the
 Confirmation Hearing.

               (f)     Indenture Trustee Fees and Expenses

        No motion for allowance shall be required for the Debtors or the Reorganized Debtors, as
 applicable, to pay the Indenture Trustee Fees and Expenses, which shall be paid by the
 Reorganized Debtors on the Effective Date.

        3.     Priority Tax Claims

         Priority Tax Claims include Unsecured Claims of governmental units for unpaid taxes
 entitled to priority under Section 507(a)(8) of the Bankruptcy Code. The Debtors currently
 estimate that the amount of Priority Tax Claims will be no more than $398,000. Each Holder of
 an Allowed Priority Tax Claim due and payable on or prior to the Effective Date either (a) will
 be paid the full unpaid amount of such Allowed Priority Tax Claim in Cash on the Effective Date,
 or upon such other terms as may be agreed upon by such Holder, Yucaipa or the Reorganized
 Debtors, (b) will receive deferred Cash payments, over a period ending not later than 6 years
 after the date of assessment, totaling the principal amount of such Priority Tax Claim plus simple
 interest on any outstanding balance from the Effective Date calculated at a fixed rate of 4% per
 annum from the Effective Date, or such lesser rate agreed to by a particular taxing authority, or
 (c) otherwise will be paid as provided for in an order of the Bankruptcy Court. The proposed
 treatment for each Holder of an Allowed Priority Tax Claim due and payable on the Effective
 Date shall be selected by Yucaipa and shall be disclosed in the Plan Supplement. The amount of
 any Priority Tax Claim that is not an Allowed Claim or that is not otherwise due and payable on
 or prior to the Effective Date, and the rights of the Holder of such Claim, if any, to payment in
 respect thereof shall (i) be determined in the manner in which the amount of such Claim and the
 rights of the Holder of such Claim would have been resolved or adjudicated if the Chapter 11
 Cases had not been commenced, (ii) survive after the Effective Date as if the Chapter 11 Cases
 had not been commenced, and (iii) not be discharged pursuant to Section 1141 of the Bankruptcy


                                            58
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 193 of 564 Desc Main
                          Document     Page 64 of 248


 Code. In accordance with Section 1124 of the Bankruptcy Code, the Plan leaves unaltered the
 legal, equitable, and contractual rights of each Holder of a Priority Tax Claim.

        4.      DIP Lender Claims

        On the Effective Date, as set forth in the DIP Credit Documents, all outstanding Allowed
 Claims under the DIP Loan Facility shall be either (a) paid, in full, in Cash by the Reorganized
 Debtors or (b) converted into the Exit Financing Facility on the terms and subject to the
 conditions set forth in the DIP Credit Documents.

        5.      Equipment Financing Facility Claims

         Claims under the Equipment Financing Facility will be treated as set forth in Section
 III.C.4 above.

 D.     Means for Implementation of the Plan

        1.      Sources of Funding for Distributions Under the Plan

         On the Effective Date, the Reorganized Debtors shall obtain the Exit Financing from the
 Exit Financing Lenders. The terms of the Exit Financing will be contained in the Plan
 Supplement. Except for the Cash Out Distribution which will be funded by Yucaipa, all Cash
 necessary for the Reorganized Debtors to make payments required by the Plan shall be obtained
 from existing Cash balances, the operations of the Debtors or Reorganized Debtors and the Exit
 Financing. Except as otherwise set forth in Article VIII of the Plan, Cash payments to be made
 pursuant to the Plan shall be made by the Reorganized Debtors, provided, however, that the
 Debtors and Reorganized Debtors shall be entitled to transfer funds between and among
 themselves as may be necessary or appropriate to enable any of the Reorganized Debtors to
 satisfy their obligations under the Plan. Additionally, in the projections attached as Exhibit C
 hereto, the Reorganized Debtors expect to spend $70 million in capital expenditures per year for
 at least the next four years. The Reorganized Debtors expect to fund such capital expenditures
 from cash flow generated from operations and from the Exit Facility and the Equipment
 Financing Facility.

        2.      Pooling of Claims/Limited Substantive Consolidation

        Generally, substantive consolidation of the estates of multiple debtors in a bankruptcy
 case effectively combines the assets and liabilities of the multiple debtors for certain purposes
 under a plan. The effect of consolidation is the pooling of the assets of, and claims against, the
 consolidated debtors; satisfying liabilities from a common fund; and combining the creditors of
 the debtors for purposes of receiving distributions under a reorganization plan. Here, for the
 limited purposes of for voting and treatment under the Plan, the Debtors seek to substantively
 consolidate their estates to facilitate distributions to creditors.

         As set forth in Section 2.1 of the Plan, the Plan is premised on the substantive
 consolidation of all of the Debtors with respect to the treatment of all Claims and Interests except
 for the Other Secured Claims in Class 1, as provided below. The Plan does not contemplate
 substantive consolidation of the Debtors with respect to the Class 1 Claims, which shall be


                                             59
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 194 of 564 Desc Main
                          Document     Page 65 of 248


 deemed to apply separately with respect to the Plan proposed by each Debtor. The Plan shall
 serve as a request by the Plan Proponents, in lieu of a separate motion, to the Bankruptcy Court,
 that it grant substantive consolidation with respect to the treatment of all Claims and Interests
 other than Class 1 Claims as follows: on the Effective Date, (a) all Intercompany Claims will be
 eliminated (except as set forth in Section 3.7 in the Plan); (b) all Assets and liabilities of the
 Debtors will be merged or treated as though they were merged (except to the extent they secure
 any Allowed Other Secured Claim); (c) all guarantees of the Debtors of the obligations of any
 other Debtor and any joint or several liability of any of the Debtors shall be eliminated; and (d)
 each and every Claim or Interest (except for Other Secured Claims) against any Debtor shall be
 deemed Filed against the consolidated Debtors and all Claims (except for Other Secured Claims)
 Filed against more than one Debtor for the same liability shall be deemed one Claim against any
 obligation of the consolidated Debtors. The limited substantive consolidation under the Plan
 should not affect a Holder of a Tort Claim’s rights, if any, to seek coverage under multiple
 policies of insurance.

         The authority of a Bankruptcy Court to order substantive consolidation is found by most
 courts to be derived from their general equitable powers under Section 105(a) of the Bankruptcy
 Code, which provides that the court may issue orders necessary to carry out the provisions of the
 Bankruptcy Code. In addition, courts have found that statutory authority exists for the approval
 of substantive consolidation as a part of the plan of reorganization under the terms of Section
 1123(a)(5)(C) of the Bankruptcy Code. There has been a modern trend towards allowing
 substantive consolidation, as the judiciary recognized the widespread use of interrelated
 corporate structures operating under a parent entity’s umbrella for business and tax purposes. In
 re Murray Indus., 119 Bankr. 820, 830 (Bankr. M.D. Fla. 1990); see also In re Vecco
 Construction Indus., 4 Bankr. 407, 409 (Bankr. E.D. Va. 1980). However, there are no
 statutorily prescribed standards setting forth the parameters for when substantive consolidation is
 appropriate. Instead, judicially developed standards control whether substantive consolidation
 should be granted in any given case

          The United States Court of Appeals for the Eleventh Circuit developed a standard for
 authorizing substantive consolidation pursuant to which the proponent of substantive
 consolidation must show that (i) there is a substantial identity between the entities to be
 consolidated and (ii) consolidation is necessary to avoid some harm or to realize some benefit.
 Eastgroup Properties v. Southern Motel Assoc., LTD., 935 F.2d 245, 249 (11th Cir. 1991). See
 also Reider v. F.D.I.C. (In re Reider), 31 F.3d 1102, 1107-1108 (11th Cir. 1994). Once this
 prima facie case for consolidation is made, the burden shifts to an objecting creditor to show that
 (i) it has relied on the separate credit of one of the entities to be consolidated and (ii) it will be
 prejudiced by substantive consolidation. Eastgroup, 935 F.2d at 249. If the objecting creditor
 makes this showing, then the court may order consolidation if it determines that the
 demonstrated benefits of consolidation “heavily” outweigh the harm. Id.

         Thus, the propriety of substantive consolidation must be evaluated on a case-by-case
 basis based upon the particular facts and circumstances of the estates in question. The extensive
 list of elements and factors frequently cited and relied upon by courts in determining the
 propriety of substantive consolidation may be viewed as variants on two critical factors, namely,
 (i) whether creditors dealt with the entities as a single economic unit and did not rely on their



                                              60
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 195 of 564 Desc Main
                          Document     Page 66 of 248


 separate identity in extending credit or (ii) whether the affairs of the debtors are so entangled that
 consolidation will benefit all creditors.

         Allied Holdings is a publicly owned corporation that has no parent corporations. It has
 four direct and wholly owned subsidiaries: (1) AAG (collectively, with its direct and indirect
 subsidiaries, the “Automotive Group”); (2) Axis Group, Inc. (collectively, with its direct and
 indirect subsidiaries, the “Axis Group”); (3) AH Industries, Inc.; and (4) Haul (collectively, the
 “Subsidiaries”). All of the companies in the Automotive Group are Debtors. All of the U.S. and
 Canadian companies in the Axis Group are Debtors. The remaining Axis Group companies,
 comprised of certain foreign companies and certain entities in which Axis Group, Inc. holds only
 a minority interest, are not Debtors. Haul is not a Debtor. There are twenty two (22) separate
 Debtors.

         Throughout their existence, the numerous Automotive Group Debtors have functioned as
 a single entity in several important ways. Similarly, the Axis Group Debtors have historically
 functioned as a single entity in many ways. While the Debtors’ businesses have been operated
 through several different legal entities for various business planning reasons, they are part of one,
 integrated enterprise, the value of which cannot realistically be apportioned to any one entity.

         The Debtors are commonly owned and are managed by a “corporate” office located in
 Decatur, Georgia. Allied Holdings’ management provides services to all Debtor entities,
 including accounting and bookkeeping, treasury, legal, tax, information systems, administrative,
 real estate management and similar “back office” corporate services. All of the Debtors are part
 of centralized cash management system, which included consolidated bank accounts. The cash
 management system allows the Debtors to collect funds received by all Debtors through a series
 of transactions and to disburse the funds through disbursement accounts to pay for operating
 expenses related to all Debtors. The Debtors have consolidated financial statements and
 consolidated Federal tax returns. At year end, only the consolidated financial statement and that
 of non-debtor Haul are audited. All of the Debtors are borrowers or guarantors of the debtor-in-
 possession financing facility and the pre-petition unsecured notes. In addition, it is company
 policy that the individual Subsidiaries are not permitted to borrow money independently.

         There is substantial identity among the Debtors, some of which have similar names and
 are known as the largest transporter of new and used vehicles in North America. The Debtors’
 extremely strong and high-profile presence in the car-hauling industry also contributed to their
 substantial identity, despite their observance of corporate formalities. Further, although the
 Debtors keep separate books and records, the time and expense of separately classifying and
 treating claims against each Debtor would be significant.

         In the Chapter 11 Cases, all of the Debtors are jointly and severally liable for the DIP
 Loan Facility and the Prepetition Notes. Absent the proposed limited substantive consolidation,
 any recoveries available to general unsecured creditors likely would be further diluted on
 account of secured guarantees provided by Debtor subsidiaries which are structurally senior to
 the claims of substantially all trade and other general unsecured claims. For these reasons, there
 is no prejudice to any creditor in substantively consolidating the estates and treating each creditor
 as holding a single claim against a common pool of value. Accordingly, limited substantive
 consolidation as set forth herein is warranted.


                                              61
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 196 of 564 Desc Main
                          Document     Page 67 of 248


         Based upon the proposed substantive consolidation of the Debtors’ estates, creditors each
 effectively have one claim for purposes of distributing the value allocated to them in the Plan.
 This structure avoids complications that arise in connection with calculating and making
 distributions on account of their individual, separate claims against each Debtor entity. The
 actual assets of the Debtors, however, will not be consolidated together, and the separate legal
 identity of each Debtor will be maintained.

        3.      Corporate Structure and Governance of the Reorganized Debtors

                (a)    Continued Corporate Existence

          After the Effective Date, each of the Reorganized Debtors shall continue to exist in
 accordance with the law in the jurisdiction in which it is incorporated or organized and pursuant
 to its certificate of incorporation and bylaws or other applicable organizational document in
 effect prior to the Effective Date, except to the extent such certificate of incorporation and
 bylaws or other applicable organizational document are amended or replaced under the Plan and
 as provided in the Reorganized Governing Documents and Reorganized By-Laws. Old Allied
 Holdings may be reorganized and reincorporated as a Delaware corporation pursuant to the Plan,
 on or after the Effective Date and shall operate under its Reorganized Governing Documents and
 Reorganized By-laws. On and after the Effective Date, all property of the Estates, including all
 Claims, rights and causes of action and any property acquired by any Debtor or Reorganized
 Debtor under or in connection with the Plan, shall vest in the Reorganized Debtors free and clear
 of all Claims, Liens, charges, other encumbrances and Interests. On and after the Effective Date,
 each of the Reorganized Debtors may operate its business, may use, acquire and dispose of
 property, may retain, compensate and pay any professionals or advisors, and compromise or
 settle any Claims or Interests without supervision of or approval by the Bankruptcy Court and
 free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy Rules other than
 restrictions expressly imposed by the Plan or the Confirmation Order. Notwithstanding the
 foregoing, due to tax, operational and other business considerations, Yucaipa reserves the right to
 structure the Plan as an asset sale so long as the treatment to holders of Allowed Claims and
 Interests does not change negatively and materially.

         Each Reorganized Debtor may, without the need for any further corporate act or other
 action under any applicable law, regulation, order or rule, issue authorized New Common Stock
 to the Reorganized Debtor that was that Debtor’s corporate parent prior to the Effective Date, so
 that each Reorganized Debtor will retain its 100% ownership of its pre-Petition subsidiary. The
 foregoing may be modified by Yucaipa, after consultation with the Debtors and the Creditors’
 Committee.

         There are certain Affiliates of the Debtors that are not Debtors in the Chapter 11 Cases.
 The continued existence, operation and ownership of such non-Debtor Affiliates is a material
 component of the Debtors’ businesses, and, all of the Interests and other property interests in
 such non-Debtor Affiliates (other than non-Debtor Affiliates owned by certain other non-Debtor
 Affiliates) shall vest in the applicable Reorganized Debtor as its successor on the Effective Date
 free and clear of all Claims, Liens, charges, other encumbrances and interests.




                                             62
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 197 of 564 Desc Main
                          Document     Page 68 of 248


                (b)     Reorganized Governing Documents and By-Laws

         The Reorganized Governing Documents (defined in the Plan as the new or amended and
 restated articles, partnership agreement or limited liability company operating agreement, as the
 case may be, of each of the Reorganized Debtors prepared pursuant to Article 7.1 of the Plan)
 and Reorganized By-Laws (defined in the Plan as the new or amended by-laws of the
 Reorganized Debtors prepared pursuant to Article 7.1 of the Plan) of each Reorganized Debtor
 shall be adopted as may be required in order that they are consistent with the provisions of the
 Plan and the Bankruptcy Code. In addition, the Reorganized Governing Documents for each of
 the Reorganized Debtors, shall, among other things, (a) authorize the issuance of common stock
 in amounts not less than the amounts necessary to permit the distributions thereof required or
 contemplated by the Plan, and (b) provide, pursuant to Section 1123(a)(6) of the Bankruptcy
 Code, for (i) a provision prohibiting the issuance of non-voting equity securities, and (ii) to the
 extent necessary, a provision setting forth an appropriate distribution of voting power among
 classes of equity securities possessing voting power, including, in the case of any class of equity
 securities having a preference over another class of equity securities with respect to dividends,
 adequate provisions for the election of directors representing such preferred class in the event of
 default in the payment of such dividends. The Reorganized Governing Documents of
 Reorganized Allied Holdings may, among other things, provide for the waiver, to the extent
 permitted by law, of any interest or expectancy of Reorganized Allied Holdings in, or in being
 offered the opportunity to participate in, specified business opportunities or specified classes or
 categories of business opportunities that are presented to the corporation or one or more of its
 directors, officers or stockholders. Forms of the Reorganized Governing Documents and
 Reorganized By-Laws of the Reorganized Debtors will be contained in the Plan Supplement.

                (c)     Authority to Take Actions

         Each of the matters provided for under the Plan involving the corporate, partnership or
 limited liability company structure of any Debtor or Reorganized Debtor or any corporate or
 limited liability company action to be taken by or required of any Debtor or Reorganized Debtor,
 including without limitation the adoption of the Reorganized Governing Documents and
 Reorganized By-Laws of each of the Reorganized Debtors as provided for in Section 7.1 of the
 Plan, the reincorporation of Allied Holdings into a Delaware corporation, entrance into the
 Stockholders’ Agreement, Registration Rights Agreement and Management Services Agreement,
 the initial selection of directors and officers for the Reorganized Debtors, the Distribution of
 Cash pursuant to the Plan, the issuance and sale of New Common Stock, the adoption, execution,
 delivery and implementation of all contracts, leases, instruments, releases and other agreements
 or documents related to any of the foregoing, and other matters involving the corporate structure
 of any Debtor or Reorganized Debtor or corporate action to be taken by or required of any
 Debtor or Reorganized Debtor shall be deemed to have occurred and be effective as provided
 herein, and shall be authorized, approved and, to the extent taken prior to the Effective Date,
 ratified in all respects without any requirement of further action by stockholders, members,
 creditors, directors, or managers of any of the Debtors or the Reorganized Debtors.

         Each of the Debtors and Reorganized Debtors, and their respective officers and designees,
 is authorized to execute, deliver, file, or record such contracts, instruments, releases, indentures,
 and other agreements or documents, and take such actions as may be necessary or appropriate to


                                              63
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 198 of 564 Desc Main
                          Document     Page 69 of 248


 effectuate and further evidence the terms and conditions of the Plan or to otherwise comply with
 applicable law.

         The Reorganized Debtors shall be entitled to seek such orders, judgments, injunctions
 and rulings as they deem necessary to carry out the intentions and purposes, and to give full
 effect to the provisions, of the Plan.

                (d)    Directors and Officers of Reorganized Debtors

          The Initial Board shall have five members, including a new CEO (who shall be selected
 by Yucaipa and shall be reasonably acceptable to TNATINC and the Creditors’ Committee), one
 member chosen by the Creditors’ Committee (who shall be reasonably acceptable to Yucaipa),
 and three other members selected by Yucaipa. Pursuant to the terms of the amended Collective
 Bargaining Agreement, TNATINC shall have certain observer rights with respect to the Initial
 Board. The current CEO’s employment with the Debtors shall terminate prior to the Effective
 Date. Yucaipa has selected Derex Walker, Ira Tochner and Jos Opdeweegh to serve on the
 Initial Board. The proposed identity of the other members of the Initial Board and the new CEO
 shall be disclosed on or prior to the date of the hearing on the approval of the Disclosure
 Statement with respect to the Plan, or as soon thereafter as practicable. The remaining members
 of senior management who will continue to serve until the Effective Date shall do so pursuant to
 their respective existing terms of compensation and thereafter subject to terms and conditions
 mutually acceptable to the Initial Board and the applicable member of management. The Initial
 Board of Allied Holdings shall choose the members of the Boards of Directors of each of the
 other Reorganized Debtors on the Effective Date or as soon as practicable thereafter. Each of the
 Persons on the Initial Boards of Directors and each of the initial officers of the respective
 Reorganized Debtors shall serve in accordance with the Reorganized Governing Documents and
 Reorganized By-Laws of each of the respective Reorganized Debtors, as the same may be
 amended from time to time.

             (e)    New Employment, Retirement, Indemnification and Other Related
 Agreements and Incentive Plans

         As of the Effective Date, the Reorganized Debtors will have authority to: (a) maintain,
 amend or revise existing employment, retirement, welfare, incentive, severance, indemnification
 and other agreements with their active directors, officers and employees, subject to the terms and
 conditions of any such agreement; and (b) enter into new employment, retirement, welfare,
 incentive, severance, indemnification and other agreements for active and retired employees,
 subject to the relevant Reorganized Governing Documents.

                (f)    Stockholders’ Agreement

        All creditors receiving New Allied Holdings Common Stock under the Plan, by
 acceptance of such newly issued shares, will be bound by the terms of the Stockholders’
 Agreement to the maximum extent permitted by applicable law, including the Bankruptcy Code.
 The Stockholders’ Agreement may provide for, among other things, (i) nomination and
 observation rights regarding the board of directors of Reorganized Allied Holdings consistent
 (for two years) with the board composition described in the section of this Disclosure Statement



                                            64
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 199 of 564 Desc Main
                          Document     Page 70 of 248


 titled “Directors and Officers of Reorganized Debtors”, (ii) approval rights of Yucaipa and
 possibly others regarding certain significant transactions involving Reorganized Allied Holdings,
 (iii) pre-emptive rights in favor of Yucaipa and possibly others in connection with certain
 issuances of securities, (iv) “drag along” and/or “tag along” rights triggered upon certain sales or
 dispositions of the capital stock of Reorganized Allied Holdings, pursuant to which holders may
 be required to sell all their shares of New Allied Holdings Common Stock and/or entitled to sell
 all or a portion of their New Allied Holdings Common Stock, (v) certain additional restrictions
 on transfer of New Allied Holdings Common Stock, including among others, rights of first
 refusal or other rights to purchase in favor of Reorganized Allied Holdings, Yucaipa or possibly
 others in connection with any proposed sale or transfer of New Allied Holdings Common Stock,
 and (vi) other terms, conditions and restrictions of the type included in stockholders’ agreements.
 The form of the Stockholders’ Agreement will be set forth in the Plan Supplement. The entering
 into and effectuation of the Stockholders’ Agreement on the Effective Date, will be authorized
 by the Plan without the need for any further action by holders of New Allied Holdings Common
 Stock, and shall be effective on the date thereof.

         If there are fewer than 300 Initial Holders of New Allied Holdings Common Stock on the
 Effective Date, it is expected that Reorganized Allied Holdings will not remain a “public”
 company subject to the reporting requirements of the Exchange Act. In such event, the
 Stockholders’ Agreement would include transfer and trading restrictions intended to limit the
 number of record holders of New Allied Holdings Common Stock to no more than 290 per class
 of securities (as such concept is understood for purposes of Section 12 of the Exchange Act) such
 that Reorganized Allied Holdings would not be subject to reporting requirements under the
 Exchange Act. If there are more than 300 Initial Holders of New Allied Holdings Common
 Stock on the Effective Date, Reorganized Allied Holdings would remain, for some period of time,
 a “public” company subject to the reporting requirements of the Exchange Act. In the event
 Reorganized Allied Holdings emerges from these Chapter 11 Cases as a public company, certain
 of the terms of the Stockholders’ Agreement described above may not be applicable.

         The foregoing may be modified by Yucaipa at any time after consultation with the
 Debtors and the Creditors’ Committee. Certain of the terms described above may instead or also
 be included in the Reorganized Governing Documents or Reorganized By-Laws.

                (g)     Registration Rights Agreement

         On the Effective Date, Reorganized Allied Holdings will be authorized to enter into a
 Registration Rights Agreement with Yucaipa and potentially other holders of the New Allied
 Holdings Common Stock. The Registration Rights Agreement is expected to provide (i) certain
 rights to require Reorganized Allied Holdings to register a public offering, (ii) certain rights to
 demand that Reorganized Allied Holdings file, prepare and cause to become effective
 registration statement and (iii) piggyback registration rights. The Registration Rights Agreement
 may also provide other holders of New Allied Holdings Common Stock with certain registration
 rights. The form of the Registration Rights Agreement will be set forth in the Plan Supplement.
 The entering into and effectuation by Reorganized Allied Holdings of the Registration Rights
 Agreement on the Effective Date, will be authorized by the Plan without the need for any further
 corporate action and without any further action by holders of Claims or equity interests, and shall
 be effective on the date thereof.


                                             65
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 200 of 564 Desc Main
                          Document     Page 71 of 248


        The foregoing may be modified by Yucaipa at any time after consultation with the
 Debtors and the Creditors’ Committee.

                (h)    Management Services Agreement

         On the Effective Date, Reorganized Allied Holdings will be authorized to enter into a
 Management Services Agreement with an affiliate of Yucaipa, with a term of five years, such
 term being automatically extended by 12 additional calendar months on an annual basis unless
 prior notice of nonrenewal is provided by Reorganized Allied Holdings. The Management
 Services Agreement will provide that Yucaipa affiliate may perform certain monitoring and
 management services, including helping the company evaluate its strategic and financing
 alternatives, improve labor relations, attract and retain senior management, negotiate future
 collective bargaining agreements, set strategic priorities, pursue revenue growth opportunities,
 and develop strategies for upgrading the fleet. In return for such services the Yucaipa affiliate
 will be entitled to an annual fee of $1,500,000 and reimbursement of out-of-pockets costs. The
 Management Services Agreement will be filed as part of the Plan Supplement.

              (i)    Old Allied Holdings Common Stock, Old Other Debtors Common
 Stock and Old Allied Holdings Stock Rights

         On the Effective Date, all Old Allied Holdings Common Stock will be cancelled. On the
 Effective Date, all Old Other Debtors Common Stock and Old Allied Holdings Stock Rights will
 be cancelled unless, after consultation with the Debtors and the Creditors’ Committee, Yucaipa
 determines for business, tax or operational reasons that such stock should remain outstanding.

                (j)    Effectuating Documents and Further Transactions

         Each of the Debtors or Reorganized Debtors, as appropriate, is authorized to execute,
 deliver, file or record such contracts, instruments, releases and other agreements or documents
 and take such actions as may be necessary or appropriate to effectuate, implement and further
 evidence the terms and conditions of the Plan and any notes or securities issued pursuant to the
 Plan.

                (k)    Authorization and Issuance of New Common Stock

        On the Effective Date, the Reorganized Debtors are authorized to issue the New Common
 Stock in accordance with the provisions of the Plan. The issuance of New Common Stock and
 the Distributions thereof will be exempt from registration under applicable securities laws
 pursuant to Section 1145(a) of the Bankruptcy Code.

                (l)    Reserve of New Allied Holdings Common Stock

         Reorganized Allied Holdings shall be authorized, without further act or action by the
 Initial Board and without further act or action under applicable law, regulation, order, or rule to
 reserve from the authorized shares of New Allied Holdings Common Stock, that number of
 shares of New Allied Holdings Common Stock required for issuance to the Holders of Allowed
 Claims as and when required under the Plan. The Initial Board may reduce the number of shares
 of New Allied Holdings Common Stock so reserved at any time as it deems appropriate to the


                                             66
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 201 of 564 Desc Main
                          Document     Page 72 of 248


 extent it determines in good faith that such reserve is in excess of the number of shares needed to
 satisfy the foregoing requirements.

                (m)     Listing of New Allied Holdings Common Stock

         In the event the Initial Board determines in its discretion to register the New Allied
 Holdings Common Stock with the Securities and Exchange Commission, or if Reorganized
 Allied Holdings is required under applicable securities laws to register the New Allied Holdings
 Common Stock with the Securities and Exchange Commission, Reorganized Allied Holdings
 shall use commercially reasonable efforts to list the New Allied Holdings Common Stock on a
 national securities exchange or for quotation on a national automated interdealer quotation
 system within one year of the Effective Date unless the Initial Board determines otherwise.
 Reorganized Allied Holdings shall have no liability if it is unable to, or determines not to, list the
 New Allied Holdings Common Stock as described above. In the event the New Allied Holdings
 Common Stock is listed on a national securities exchange, action may be taken to modify the
 composition of the board of directors, including potentially the number of directors, so that
 Reorganized Allied Holdings would be in compliance with certain independence requirements
 mandated by the Sarbanes-Oxley Act of 2002, and all documents incident thereto shall have been
 completed in form and substance acceptable to Yucaipa. Persons receiving Distributions of New
 Allied Holdings Common Stock, by accepting such Distributions, shall have agreed to cooperate
 with Reorganized Allied Holdings’ reasonable requests to assist Reorganized Allied Holdings in
 its efforts to list the New Allied Holdings Common Stock on a securities exchange or quotation
 system to the extent necessary.

                (n)     Possible Privatization of Reorganized Allied Holdings Following
 Emergence

         If there are more than 300 Initial Holders of New Allied Holdings Common Stock on the
 Effective Date, Reorganized Allied Holdings would as of the Effective Date remain a “public”
 company subject to the reporting requirements of the Exchange Act. However, it is possible that
 after the Effective Date, Reorganized Allied Holdings, Yucaipa and/or other holders of New
 Allied Holdings Common Stock could take actions to reduce the number of stockholders to
 below 300, or otherwise engage in or approve a transaction or transactions which would reduce
 the number of stockholders to below 300 and cause Reorganized Allied Holdings to become a
 private company not subject to the reporting requirements of the Exchange Act and without
 securities registered with the Securities and Exchange Commission.

        4.      Exemption from Certain Transfer Taxes and Recording Fees

         Pursuant to Section 1146 of the Bankruptcy Code, any transfers from a Debtor to a
 Reorganized Debtor or to any other Person or Entity pursuant to the Plan, or any agreement
 regarding the transfer of title to or ownership of any of the Debtors’ real or personal property
 will not be subject to any document recording tax, stamp tax, conveyance fee, sales tax,
 intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording
 tax, Uniform Commercial Code filing or recording fee, or other similar tax or governmental
 assessment, and the Confirmation Order will direct the appropriate state or local governmental
 officials or agents to forego the collection of any such tax or governmental assessment and to


                                              67
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 202 of 564 Desc Main
                          Document     Page 73 of 248


 accept for filing and recordation any of the foregoing instruments or other documents without the
 payment of any such tax or governmental assessment.

        5.      Retained Actions

         Except as set forth in Section 6.11 of the Plan, in accordance with Section 1123(b) of the
 Bankruptcy Code, the Reorganized Debtors, to the extent set forth below, and their respective
 successors, any assigns and future assigns will retain and may exclusively enforce any Causes of
 Action subject only to any express waiver or release thereof in the Plan or in any other contract,
 instrument, release, indenture or other agreement entered into in connection with the Plan (and
 consented to by Yucaipa in its sole discretion), and the Confirmation Order’s approval of the
 Plan shall be deemed a res judicata determination of such rights to retain and exclusively enforce
 such Causes of Action, and none of such Causes of Action is deemed waived, released or
 determined by virtue of the entry of the Confirmation Order or the occurrence of the Effective
 Date, notwithstanding that the specific Claims and Causes of Action are not identified or
 described. Absent such express waiver or release by the Debtors, the Reorganized Debtors, or
 their respective successors or assigns (with the consent of Yucaipa) may pursue Causes of Action,
 as appropriate, in accordance with the best interests of the Reorganized Debtors (or their
 successors or future assigns). All Causes of Action may be asserted or prosecuted before or after
 solicitation of votes on the Plan and before or after the Effective Date.

         Absent an express waiver or release as referenced above, nothing in the Plan shall (or is
 intended to) prevent, estop or be deemed to preclude the Reorganized Debtors from utilizing,
 pursuing, prosecuting or otherwise acting upon all or any of their Causes of Action and, therefore,
 no preclusion doctrine, including, without limitation, the doctrines of res judicata, collateral
 estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches
 shall apply to such Causes of Action upon or after Confirmation, the Effective Date or the
 consummation of the Plan. By example only, and without limiting the foregoing, the utilization
 or assertion of a Cause of Action, or the initiation of any proceeding with respect thereto against
 a Person, by the Reorganized Debtors or any successor to or assign of them, including the
 Liquidating Trustee, shall not be barred (whether by estoppel, collateral estoppel, res judicata or
 otherwise) as a result of (a) the solicitation of a vote on the Plan from such Person or such Person
 ‘s predecessor in interest; (b) the Claim, Interest or Administrative Expense Claim of such
 Person or such Person’s predecessor in interest having been listed in a Debtor’s Schedules, List
 of Holders of Interests, or in the Plan, Disclosure Statement or any exhibit thereto; (c) prior
 objection to or allowance of a Claim or, Interest of the Person or such Person’s predecessor in
 interest; or (d) Confirmation of the Plan.

        Notwithstanding any allowance of a Claim, the Reorganized Debtors reserve the right to
 seek, among other things, to have such Claim disallowed if the Reorganized Debtor, at the
 appropriate time, determines that it has a defense under 11 U.S.C. § 502(d), e.g., the Reorganized
 Debtor holds an Avoidance Action against the Holder of such Claim and such Holder after
 demand refuses to pay the amount due in respect thereto.

        Although the Plan Proponents have not yet completed their investigation of all Causes of
 Action, at this time, the Debtors are unaware of any significant fraudulent conveyance actions



                                             68
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 203 of 564 Desc Main
                          Document     Page 74 of 248


 and the maximum amount the Debtors believe they could recover from Avoidance Actions is less
 than $13,628,611.84.

 E.     Provisions Regarding Distributions

        1.     Distributions for Claims Allowed as of the Effective Date

         Except as otherwise provided in Article VIII of the Plan and as to DIP Facility Claims,
 Distributions of Cash to be made on the Effective Date to Holders of Claims that are Allowed as
 of the Effective Date will be deemed made on the Effective Date if made on the Effective Date
 or as promptly thereafter as practicable, but in any event no later than: (i) 90 days after the
 Effective Date and/or, as applicable (ii) 90 days after such later date when the applicable
 conditions of Section 5.2 of the Plan (regarding cure payments for Executory Contracts and
 Unexpired Leases being assumed) and Section 8.8 of the Plan (regarding undeliverable
 Distributions) are satisfied. Distributions on account of Claims that become Allowed Claims
 after the Effective Date will be made pursuant to Section 9.5 of the Plan.

        2.     Disbursing Agent

         Except as otherwise provided in Article VIII of the Plan, the Reorganized Debtors, or
 such Third Party Disbursing Agents as the Reorganized Debtors may employ in their sole
 discretion, will make all Distributions of Cash, New Allied Holdings Common Stock, and other
 instruments or documents required under the Plan. Each Disbursing Agent will serve without
 bond, and any Disbursing Agent may employ or contract with other Entities to assist in or make
 the Distributions required by the Plan. Each Third Party Disbursing Agent including for these
 purposes, the Indenture Trustee, providing services related to Distributions pursuant to the Plan
 will receive from the Reorganized Debtors reasonable compensation for such services and
 reimbursement of reasonable out-of-pocket expenses incurred in connection with such services
 without the need for Bankruptcy Court approval. These payments will be made on terms agreed
 to with the Reorganized Debtors and will not be deducted from the Distributions to be made
 pursuant to the Plan to Holders of Allowed Claims receiving Distributions from a Third Party
 Disbursing Agent. The Indenture Trustee shall receive an Administrative Claim in an amount
 equal to the Indenture Trustee Fees and Expenses. To the extent such Administrative Claim is
 not paid to the Indenture Trustee (or escrowed pending the resolution of any dispute), the
 Indenture Trustee shall retain its charging lien on Distributions to Holders of Prepetition Notes
 Claims to the fullest extent permitted under the Prepetition Notes Indenture.

        3.     Distributions of Cash

         Except as otherwise provided in the Plan, Cash payments made pursuant to the Plan will
 be in U.S. currency by checks drawn on a domestic bank selected by the Reorganized Debtors or,
 at the option of the Reorganized Debtors or by wire transfer from a domestic bank; provided that
 Cash payments to foreign Holders of Allowed Claims may be made, at the option of the
 Reorganized Debtors, in such funds and by such means as are necessary or customary in a
 particular foreign jurisdiction. Cash payments made pursuant to the Plan on behalf of the DIP
 Facility Claims will be made to the administrative agent for the DIP Loan Facility on the
 Effective Date by wire transfer of immediately available funds.



                                            69
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 204 of 564 Desc Main
                          Document     Page 75 of 248


        4.      No Interest on Claims or Interests

         Unless otherwise specifically provided for or contemplated in the Plan or Confirmation
 Order, or required by applicable bankruptcy law to render a Claim Unimpaired or otherwise,
 postpetition interest shall not accrue or be paid on any Claims and no Holder of a Claim shall be
 entitled to interest accruing on or after the Petition Date on any Claim, other than Other Secured
 Claims to the extent required by the applicable documents giving rise to such Claims; provided,
 however, that to the extent a Holder of a Other Secured Claim has a Deficiency Claim on
 account of such Other Secured Claim, interest shall not accrue on or after the Petition Date on
 the Other Secured Claim or the Deficiency Claim.

        5.      Delivery of Distributions

          The Distribution to a Holder of an Allowed Claim shall be made by the Reorganized
 Debtors (a) at the address set forth on the Proof of Claim filed by such Holder, (b) at the address
 set forth in any written notices of address change delivered to the Debtors or Reorganized
 Debtors after the date of any related Proof of Claim, (c) at the addresses reflected in the
 Schedules if no Proof of Claim has been filed and the Debtors or Reorganized Debtors have not
 received a written notice of a change of address, (d) if the Holder’s address is not listed in the
 Schedules, at the last known address of such Holder according to the Debtors’ books and records,
 or (e) in the case of Prepetition Notes Claims to the Indenture Trustee for ultimate distribution to
 the Record Holders of such Prepetition Notes Claims. The Indenture Trustee shall be directed to
 effect any Distribution under the Plan through the most efficient method available in the
 Indenture Trustee’s discretion, including, without limitation, through the book entry transfer
 facilities of the Depository Trust Company pursuant to the procedures used for effecting
 distributions thereunder on the date of any such distribution. If any Holder’s Distribution is
 returned as undeliverable, no further Distributions to such Holder shall be made unless and until
 the Reorganized Debtors are notified of such Holder’s then-current address, at which time all
 missed Distributions shall be made to such Holder without interest. All Cash Distributions
 returned to the Reorganized Debtors and not claimed within six (6) months of return shall be
 irrevocably retained by the Reorganized Debtors notwithstanding any federal or state escheat
 laws to the contrary. All Distributions of New Allied Holdings Common Stock returned to the
 Debtors and not claimed within six (6) months of return shall irrevocably revert to Reorganized
 Allied Holdings and shall be retained and held as set forth in the Reorganized Governing
 Documents. Upon such reversion, the claim of any Holder or their successors with respect to
 such property shall be discharged and forever barred notwithstanding any federal or state escheat
 laws to the contrary.

        6.      Distributions to Holders as of the Record Date

         All Distributions on Allowed Claims shall be made to the Record Holders of such Claims.
 As of the close of business on the Record Date, the Claims register maintained by the Claims
 Agent shall be closed, and there shall be no further changes in the Record Holder of any Claim.
 The Reorganized Debtors and any Disbursing Agent shall have no obligation to recognize any
 transfer of any Claim occurring after the Record Date. The Reorganized Debtors shall instead be
 entitled to recognize and deal for all purposes under the Plan with the Record Holders as of the
 Record Date. As of the close of business on the Confirmation Date, the transfer ledgers for the


                                             70
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 205 of 564 Desc Main
                          Document     Page 76 of 248


 Prepetition Notes shall be deemed closed and the Indenture Trustee may take whatever action is
 necessary to close the transfer ledgers and there shall be no further transfers or changes in the
 holder of record of such securities in such transfer ledgers. The Disbursing Agent and the
 Indenture Trustee shall have no obligation to recognize the transfer of, or sale of any
 participation in, any Prepetition Notes Claim that occurs after close of business on the
 Confirmation Date, and will be entitled for all purposes herein to recognize and distribute only to
 those Holders of Allowed Claims who are Holders of such Claims, or participants therein, as of
 the close of business on the Confirmation Date.

         Notwithstanding Bankruptcy Rule 3001(d) and (e) or any other applicable provisions of
 the Bankruptcy Code, the Bankruptcy Rules or other applicable law, from and after the Record
 Date, Holders of Class 4A, Class 4B and Class 4C Claims, and those Class 4D Claims who
 receive New Allied Holdings Common Stock under the Plan (if any), will not be permitted to
 transfer, sell, assign, hypothecate or pledge their claims except that they may be assigned or
 transferred by will, intestate succession, or operation of law. Any purported transfer, sale,
 assignment, hypothecation or pledge that is made in derogation of the previous sentence will not
 be recognized by the Debtors or the Reorganized Debtors and will be null and void for all
 purposes. Holders of Allowed Class 4A, Class 4B, Class 4C and Class 4D who receive New
 Allied Holdings Common Stock will not be permitted to transfer, sale, assign, hypothecate or
 pledge such shares except (i) transfers and assignments by will, intestate succession or operation
 of law, (ii) transfers, assignment and sales permitted by the Stockholders’ Agreement, or (iii) to
 the extent permitted by the Stockholders' Agreement, transfers effectuated through a national
 securities exchange if the stock is listed on such an exchange pursuant to section 7.10 of the Plan.
 Notwithstanding the foregoing, pursuant to the terms of the Plan, Holders of General Unsecured
 Claims, Insured Claims and Other Insured Claims who receive the Cash Option shall be
 permitted to assign and deemed to have assigned their General Unsecured Claims, Insured
 Claims and/or Other Insured Claims (without giving effect to any Voluntary Reductions) to
 Yucaipa or Yucaipa’s designees.

         Consistent with Bankruptcy Rule 3003(c), the Debtors or Reorganized Debtors shall
 recognize the Proofs of Claim filed by the Indenture Trustee, in the amounts as Allowed herein,
 in respect of the Prepetition Notes Claims. Accordingly, any Claim, proof of which is filed by
 the registered or beneficial holder of a Prepetition Notes Claim, may be disallowed as duplicative
 of the Claims of the Indenture Trustee without need for any further action or Bankruptcy Court
 order.

        7.      De Minimis Distributions

         Pursuant to Section 8.10 of the Plan, neither the Reorganized Debtors nor the Indenture
 Trustee shall have an obligation to make a Distribution if the amount to be distributed to the
 specific Holder of the Allowed Claim has a value less than $50.00. Any Holder of an Allowed
 Claim on account of which the amount of Cash to be distributed is less than fifty dollars ($50.00)
 will have its claim for such Distribution discharged and will be forever barred from asserting any
 such Claim against the Reorganized Debtors or their respective property. Any Cash not
 distributed pursuant to Section 8.10 of the Plan will be the property of Reorganized Allied
 Holdings, free of any restrictions thereon, and any such Cash held by a Third Party Disbursing
 Agent will be returned to Reorganized Allied Holdings.


                                             71
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 206 of 564 Desc Main
                          Document     Page 77 of 248


        8.      Fractional Securities; Fractional Dollars

         Any other provision of the Plan notwithstanding, payments of fractions of shares of New
 Allied Holdings Common Stock will not be made and shall be deemed to be zero. Any other
 provision of the Plan notwithstanding, the Reorganized Debtors shall not be required to make
 Distributions or payments of fractions of dollars. Whenever any payment of a fraction of a
 dollar under the Plan would otherwise be called for, the actual payment shall reflect a rounding
 of such fraction to the nearest whole dollar (up or down), with half dollars or less being rounded
 down.

        9.      Procedures for Distributions to Holders of Prepetition Note Claims.

         Unless waived by the Reorganized Debtors, as a condition to receiving payments or other
 distributions, Distributions to Holders of Prepetition Notes Claims shall only be made to such
 Holders after the surrender by each such Holder of the Prepetition Notes, and/or similar or
 related documents representing such Claims, or in the event that such certificate or similar
 document is lost, stolen, mutilated or destroyed, upon the holder’s compliance with the
 requirements set forth in the Plan. Any Holder that fails to: (i) surrender such instrument or
 (ii) execute and deliver an affidavit of loss and/or indemnity, reasonably satisfactory to the
 Reorganized Debtors and furnish a bond in form, substance and amount reasonably satisfactory
 to the Reorganized Debtors within one (1) year of the Effective Date, shall be deemed to have
 forfeited all rights and Claims and may not participate in any Distribution under the Plan in
 respect of such Claims.

        10.     Distributions of Cash to Holders of Allowed Class 4D Claims.

        The Reorganized Debtors, or such Third Party Disbursing Agents as the Reorganized
 Debtors may employ in their sole discretion, will make all Distributions of Cash from the Cash
 Out Distribution to Holders of Allowed Class 4D Claims only after all Class 4D Claims have
 been Allowed or disallowed by agreement or Final Order. Any amount of the Cash Out
 Distribution remaining after making such Distributions shall be returned to Yucaipa.

        11.     Withholding Taxes

                (a)    Responsibilities of the Debtors

         The Debtors or the Reorganized Debtors, as the case may be, shall comply with all
 withholding and reporting requirements imposed by any federal, state, local, or foreign taxing
 authority, and all Distributions under the Plan shall be subject to any such withholding and
 reporting requirements. The Debtors or the Reorganized Debtors, as applicable, shall be
 authorized to take any actions that may be necessary or appropriate to comply with such
 withholding and reporting requirements.

                (b)    Responsibilities of Entities Receiving Distributions

        Notwithstanding any other provision of the Plan, each Entity receiving a Distribution of
 Cash or New Allied Holdings Common Stock pursuant to the Plan shall have sole and exclusive
 responsibility for the satisfaction and payment of any tax obligations imposed on it by any


                                            72
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 207 of 564 Desc Main
                          Document     Page 78 of 248


 governmental unit on account of such Distribution, including income, withholding and other tax
 obligations.

        12.     No Duplicate Distributions

        To the extent more than one Debtor is liable for any Claim, such Claim shall be
 considered a single Claim and entitled only to the payment provided therefor under the
 applicable provisions of the Plan.

        13.     Distributions in U.S. Dollars

         Except as otherwise specified herein, Cash payments made pursuant to the Plan shall be
 in U.S. currency by checks drawn on a domestic bank selected by the applicable Debtor or
 Reorganized Debtor or, at the option of the applicable Debtor or Reorganized Debtor, by wire
 transfer from a domestic bank. If an Allowed Claim is filed in a currency other than U.S. dollars,
 Distributions will be made to the Holder of such Allowed Claim utilizing the exchange rate on or
 about the time of Distribution.

 F.     Treatment of Executory Contracts and Unexpired Leases

        1.      Assumption and Cure of Executory Contracts and Unexpired Leases.

         On the Effective Date, in addition to all executory contracts and unexpired leases that
 have been previously assumed by the Debtors by order of the Bankruptcy Court, all executory
 contracts and unexpired leases of the Reorganized Debtors identified on an exhibit to the Plan in
 form and substance reasonably acceptable to Yucaipa, as may be amended prior to the
 Confirmation Date (the “Contract/Lease Schedule”), are hereby deemed assumed in accordance
 with the provisions and requirements of Sections 365 and 1123 of the Bankruptcy Code. On or
 before the day that is five days before the Voting Deadline, Yucaipa (after consultation with the
 Debtors and the Creditors’ Committee) will File the Contract/Lease Schedule; provided however
 that Yucaipa reserves the right to amend the Contract/Lease Schedule at any time up to three (3)
 days before the Confirmation Hearing. The Debtors and Plan Proponents, as applicable, will
 provide notice of any amendments to the Contract/Lease Schedule to the parties to the executory
 contracts and unexpired leases affected thereby and to the Creditors’ Committee. All executory
 contracts or unexpired leases of the Reorganized Debtors not set forth on the Contract/Lease
 Schedule (or not previously assumed by the Debtors by order of the Bankruptcy Court or subject
 of a Filed motion to assume) that were not previously rejected will be deemed rejected as of the
 Effective Date pursuant to Sections 365 and 1123 of the Bankruptcy Code.

        2.      Claims Based on Rejection of Executory Contracts and Unexpired Leases

         Any Holder of any Claim arising from the rejection of an executory contract or unexpired
 lease must File a Proof of Claim within the earlier of (a) thirty (30) days following entry of an
 order by the Bankruptcy Court authorizing rejection of the applicable contract or lease and (b)
 thirty (30) days after the Confirmation Date. Entry of the Confirmation Order by the Bankruptcy
 Court shall, subject to the occurrence of the Effective Date, constitute approval of such rejections
 pursuant to Sections 365(a) and 1123 of the Bankruptcy Code. Each executory contract and
 unexpired lease assumed and/or assigned pursuant to Article V of the Plan (or pursuant to other


                                             73
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 208 of 564 Desc Main
                          Document     Page 79 of 248


 Bankruptcy Court order) shall remain in full force and effect and be fully enforceable by the
 applicable Reorganized Debtor(s) in accordance with its terms, except as modified by the
 provisions of the Plan, or any order of the Bankruptcy Court authorizing and providing for its
 assumption or applicable law. To the extent applicable, all executory contracts or unexpired
 leases of Reorganized Debtors assumed pursuant to Section 5.1 of the Plan shall be deemed
 modified such that the transactions contemplated by the Plan shall not be a “change of control,”
 however such term may be defined in the relevant executory contract or unexpired lease, and any
 required consent under any such contract or lease shall be deemed satisfied by the confirmation
 of the Plan.

        3.      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

         Any monetary cure amounts by which each executory contract and unexpired lease to be
 assumed pursuant to the Plan is in default shall be satisfied, pursuant to Section 365(b)(1) of the
 Bankruptcy Code, by payment of the cure amount in Cash on the later of (i) the Effective Date
 (or as soon as practicable thereafter), (ii) as due in the ordinary course of business or (iii) on such
 other terms as the parties to such executory contracts or unexpired leases may otherwise agree.
 In the event of a dispute regarding: (1) the amount of any cure payments, (2) the ability of the
 Reorganized Debtors or any assignee to provide “adequate assurance of future performance”
 (within the meaning of Section 365 of the Bankruptcy Code) under the contract or lease to be
 assumed or assigned, or (3) any other matter pertaining to assumption, the cure payments
 required by Section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a
 Final Order resolving the dispute and approving the assumption. Yucaipa will list cure amounts
 for executory contracts and unexpired leases on the Contract/Lease Schedule. The failure of
 any non-Debtor party to an executory contract or unexpired lease to file and serve an
 objection to the cure amount listed on the Contract/Lease Schedule for such executory
 contract or unexpired lease by May 7, 2007 at 4:00 pm, Eastern Standard Time, shall be
 deemed consent to such cure amount.

        4.      Collective Bargaining Agreement

        The Collective Bargaining Agreement between the IBT and the Debtors shall be amended
 and assumed by the Reorganized Debtors on the terms and conditions set forth in Exhibit G to
 the Disclosure Statement. The Debtors and the Reorganized Debtors shall not be obligated to
 pay any cure amounts associated with the assumption of such contract.

        5.      Employment Agreements and Other Benefits

                (a)     Employment Agreements

        Except as otherwise provided in the Plan or modified by the KERP, to the extent the
 Debtors had employment agreements with certain of their employees as of the Petition Date,
 Yucaipa will disclose in the Contract/Lease Schedule whether they intend to assume or reject
 such contracts. Notwithstanding anything to the contrary in the Plan, the Reorganized Debtors
 shall maintain all of their existing rights, including, but not limited to, any rights that they may
 have to amend, modify, or terminate, the employment agreements assumed pursuant to the Plan,




                                               74
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 209 of 564 Desc Main
                          Document     Page 80 of 248


 subject to the existing contractual rights, if any, of the directors, officers or employees affected
 thereby.

                (b)     Benefits Provided to Executives and Certain Key Employees

       The Debtors are directed in the Plan to comply with the KERP and the Debtors or
 Reorganized Debtors will perform any and all remaining obligations thereunder, including the
 payment of performance bonuses, emergence bonuses (not voluntarily forgone) and severance
 amounts contemplated thereby.

                (c)     Qualified Pension Plans

         Upon the occurrence of the Effective Date, the Reorganized Debtors intend to continue
 the Qualified Pension Plans, as frozen, and shall meet the minimum funding standards under
 ERISA and the Internal Revenue Code, shall pay all Pension Benefit Guaranty Corporation
 insurance premiums, if applicable, and shall otherwise administer and operate the Qualified
 Pension Plans in accordance with their terms and ERISA in such manner as is necessary to
 maintain those benefits that had accrued prior to the date that accrual of benefits under the
 Qualified Pension Plans was frozen. Nothing in the Plan shall be deemed to release, discharge, or
 relieve the Debtors, Reorganized Debtors, any member of the Debtors’ controlled groups (as
 defined in 29 U.S.C. § 1301(a)(14)), or any other party, in any capacity, from any current or
 future liability with respect to the Qualified Pension Plans, and the Pension Benefit Guaranty
 Corporation and the Qualified Pension Plans shall not be enjoined or precluded from enforcing
 such liability as a result of the Plan’s provisions or consummation. Notwithstanding anything to
 the contrary in the Plan, the Reorganized Debtors shall maintain all of their existing rights,
 including, but not limited to, any rights that they may have to amend, modify, or terminate the
 Qualified Pension Plans.

                (d)     Compensation and Benefit Programs

          All employment and severance agreements and policies, and all compensation and benefit
 plans, policies, and programs of the Debtors applicable to their employees, officers and directors
 including, without limitation, all savings plans, retirement plans, health care plans, disability
 plans, severance benefit agreements and plans, incentive plans, deferred compensation plans and
 life, accidental death and dismemberment insurance plans, shall be treated as executory contracts
 under the Plan, and on the Effective Date will be deemed assumed pursuant to the provisions of
 Sections 365 and 1123 of the Bankruptcy Code; and the Debtors’ and Reorganized Debtors’
 obligations under such programs to such Persons shall survive confirmation of the Plan, except
 for: (a) executory contracts or employee benefit plans specifically rejected pursuant to the Plan
 by being listed as contracts to be rejected on the Contract/Lease Schedule or otherwise (to the
 extent that any such rejection does not violate the Bankruptcy Code including, but not limited to,
 Sections 1114 and 1129(a)(13) thereof); (b) all employee equity or equity-based incentive plans;
 (c) such executory contracts or employee benefit plans as have previously been rejected, are the
 subject of pending rejection procedures or a motion to reject as of the Confirmation Date, or
 have been specifically waived by the beneficiaries of any employee benefit plan or contract; and
 (d) except as modified pursuant to the terms of the amended IBT Collective Bargaining
 Agreement as described in Section 5.3 of the Plan; provided however, that the Reorganized


                                             75
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 210 of 564 Desc Main
                          Document     Page 81 of 248


 Debtors’ obligations, if any, to pay all “retiree benefits” as defined in Section 1114(a) of the
 Bankruptcy Code shall continue to the extent that any such retiree benefits have been modified in
 accordance with Section 1114 of the Bankruptcy Code. [Notwithstanding the foregoing, the
 assumption of the indemnification provisions and insurance described in this Section shall only
 apply to directors, officers and employees who remain in their respective capacity as directors,
 officers and employees as of the Effective Date.] 8

                 (e)      Workers’ Compensation Programs

         As of the Effective Date, the Reorganized Debtors shall continue to honor all of the
 obligations of the Debtors to insurers, including those incurred on or prior to the Effective Date,
 under: (i) all applicable workers’ compensation laws; and (ii) the Debtors’ written contracts,
 agreements, agreements of indemnity, self-insurer workers’ compensation bonds, policies,
 programs, and plans for workers’ compensation and workers’ compensation insurance.
 Notwithstanding anything to the contrary in the Plan or Disclosure Statement, nothing in the Plan
 or the Confirmation Order shall (i) limit, diminish, or otherwise alter or impair the Debtors’,
 Reorganized Debtors’ and/or insurers’ defenses, claims, Causes of Action, or other rights under
 applicable non-bankruptcy law with respect to any such contracts, agreements, policies,
 programs and/or plans; or (ii) preclude or limit, in any way, the rights of the Debtors,
 Reorganized Debtors and/or insurers to contest and/or litigate with any party the existence,
 primacy and/or scope of available coverage under any alleged applicable policy; provided further,
 that nothing herein shall be deemed to impose any obligations on the Debtors, Reorganized
 Debtors or insurers beyond what is provided for in the applicable laws, policies and/or related
 insurance agreements.

                 (f)      Retiree Medical Benefits

         On and after the Effective Date, to the extent required by Section 1129(a)(13) of the
 Bankruptcy Code, and except as may be provided to the contrary in a separate order of the
 Bankruptcy Court or under contracts negotiated with the applicable labor groups governing such
 benefits, each Reorganized Debtor shall continue to pay all retiree benefits (if any) of any worker
 who retired as of the Effective Date, to the extent such benefits were maintained or established
 prior to the Effective Date.

                 (g)      Insurance Policies.

         (1)    Notwithstanding anything to the contrary in the Plan, nothing in the Plan or any of
         the Plan documents (including any other provision that purports to be preemptory or
         supervening), shall in any way operate to or have the effect of impairing the legal,
         equitable or contractual rights of any of (i) the Debtors' insurers, or (ii) any of the Holders
         of any Claims with respect to such Holders’ rights, if any, to recover under applicable
         insurance policies providing coverage for such Claims (including, without limitation, any
         amounts recoverable within any policy deductible and provided that any recovery under
         any insurance policy is not in duplication of any Distribution such Holder may receive

 8
    The assumption of the indemnification provisions and insurance set forth in this bracketed sentence remains
 subject to further discussions among the Plan Proponents. Accordingly, this sentence maybe modified or deleted
 prior to the Confirmation Hearing.


                                                  76
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 211 of 564 Desc Main
                          Document     Page 82 of 248


        under this Plan). The rights, obligations and liabilities of insurers and the Debtors shall
        be determined under the subject insurance policies and related agreements. All insurance
        policies and related agreements entered into or issued prior to the Effective Date shall
        continue after the Effective Date unaltered by the Plan or the Confirmation Order. The
        terms, conditions, limitations, exclusions and coverages, and the Debtors’ rights,
        obligations and liabilities under their insurance policies and related agreements shall
        remain unmodified, including any duty of the Debtors to defend, at their own expense,
        against claims asserted under their insurance policies; provided, however, that the rights,
        obligations and liabilities of the Debtors, whether now existing or hereafter arising, shall
        be the rights, obligations and liabilities of the Reorganized Debtors and shall be fully
        enforceable by and against the Reorganized Debtors.

        (2)      Nothing in the Plan, including the injunction and release provisions of Sections
        11.4 and 11.6 of the Plan, or in the Confirmation Order shall preclude the Debtors or any
        insurer from asserting in any proceeding any and all claims, defenses, rights or causes of
        action that it has or may have under or in connection with any insurance policy or any
        insurance settlement agreement, including the rights of the insurers to contest and/or
        litigate with any party, including the Debtors, the existence, primacy and/or scope of
        available coverage under any alleged applicable insurance policy.

        (3)     All of the Debtors’ rights, obligations and liabilities arising under any insurance
        policies and any agreements, documents and instruments relating thereto shall be deemed
        transferred to and fully enforceable by and against the Reorganized Debtors on the
        Effective Date.

                 (h)     ACE Insurance Program. Notwithstanding anything to the contrary
 contained in the Plan or Confirmation Order (including, without limitation any other provision
 that purports to be preemptory or supervening, or grants an injunction or release (as set forth in
 Sections 11.4 and 11.6 of the Plan or otherwise)), all insurance policies and related insurance
 agreements, including but not limited to, those providing coverage for workers’ compensation,
 general liability and automobile liability, entered into between ACE American Insurance
 Company (together with its affiliates, the “ACE Companies”) and the Debtors or issued by the
 ACE Companies to the Debtors prior to the Effective Date (collectively, the “ACE Insurance
 Program”), and the Debtors' and the ACE Companies' rights, obligations and liabilities
 thereunder, shall continue after the Effective Date unaltered by the Plan or the Confirmation
 Order, except that the rights, obligations and liabilities of the Debtors, whether now existing or
 hereafter arising, shall be the rights, obligations and liabilities of the Reorganized Debtors and
 shall be fully enforceable by and against the Reorganized Debtors under the ACE Insurance
 Program. Except as provided in the immediately preceding sentence, nothing in the Plan or
 Confirmation Order shall vary, amend, modify or alter in any way the terms, conditions,
 coverages, limitations, exclusions, or dates of coverage provided under the ACE Insurance
 Program. Without limiting the foregoing, the respective rights, claims, defenses, duties,
 liabilities and obligations of the Debtors, the Reorganized Debtors and the ACE Companies
 under the ACE Insurance Program shall remain in effect, including, without limitation, the rights
 of the ACE Companies to contest and/or litigate the existence, primacy and/or scope of available
 coverage under the alleged applicable policy. The claims of the ACE Companies against the
 Debtors shall be payable by the Debtors (and after the Effective Date, by the Reorganized


                                             77
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 212 of 564 Desc Main
                          Document     Page 83 of 248


 Debtors), in the ordinary course of their businesses, without any requirement for the ACE
 Companies to file a proof or proofs of claim or administrative expense claim.


 G.     Procedures for Treating and Resolving Disputed Claims

        1.      Objections to Claims

          All objections to Claims must be Filed and served on the Holders of such Claims by the
 Claims Objection Deadline, and (a) if Filed prior to the Effective Date, such objections shall be
 served on the parties on the then applicable service list in the Chapter 11 Cases; and (b) if Filed
 after the Effective Date, such objections shall be served on the Reorganized Debtors, the United
 States Trustee and Yucaipa. If an objection has not been Filed to a Proof of Claim or a
 scheduled Claim by the Claims Objection Deadline, the Claim to which the Proof of Claim or
 scheduled Claim relates shall be treated as an Allowed Claim if such Claim has not been allowed
 earlier. An objection is deemed to have been timely Filed as to all Tort Claims, thus making each
 such Claim a Disputed Claim as of the Claims Objection Deadline. Each such Tort Claim shall
 remain a Disputed Claim until it becomes an Allowed Claim in accordance with Sections 9.5 of
 the Plan.

          After the Effective Date, except as provided in Paragraph 2 of Section IX of the Plan,
 only the Reorganized Debtors shall have the authority to File, settle, compromise, withdraw or
 litigate to judgment objections to Claims, provided, however, that the Reorganized Debtors shall
 not be entitled to object to Claims (i) that have been Allowed by a Final Order entered by the
 Bankruptcy Court prior to the Effective Date or (ii) that are Allowed by the express terms of the
 Plan. After the Effective Date, the Reorganized Debtors may settle or compromise any Disputed
 Claim without approval of the Bankruptcy Court; provided that (a) the Reorganized Debtors
 shall promptly File with the Bankruptcy Court a written notice of any settlement or compromise
 of a Claim that results in an Allowed Claim in excess of $500,000 and (b) the United States
 Trustee and Yucaipa shall be authorized to contest the proposed settlement or compromise by
 Filing a written objection with the Bankruptcy Court and serving such objection on the
 Reorganized Debtors within 20 days of the service of the settlement notice. If no such objection
 is Filed, the applicable settlement or compromise shall be deemed final without further action of
 the Bankruptcy Court.

         Except as set forth in the Plan, notwithstanding that the Reorganized Debtors shall have
 the right to File objections to Claims and Interests, litigate and settle objections to Disputed
 Claims and Disputed Interests on behalf of the Debtors and their Estates, nothing contained
 herein shall be deemed to obligate the Reorganized Debtors to take any such actions, all of which
 shall be determined by the Reorganized Debtors in their sole and absolute discretion.

      THE PLAN PROPONENTS HAVE NOT FULLY REVIEWED THE CLAIMS
 AND INTERESTS IN THE CHAPTER 11 CASES OR DETERMINED WHETHER
 OBJECTIONS TO CLAIMS AND INTERESTS EXIST. THIS INVESTIGATION IS
 ONGOING AND WILL OCCUR, IN LARGE PART, AFTER THE CONFIRMATION
 DATE. AS A RESULT, CREDITORS AND OTHER PARTIES-IN-INTEREST ARE
 HEREBY ADVISED THAT, NOTWITHSTANDING THAT THE EXISTENCE OF ANY


                                             78
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 213 of 564 Desc Main
                          Document     Page 84 of 248


 PARTICULAR OBJECTION TO A DISPUTED CLAIM OR DISPUTED INTEREST
 MAY NOT BE LISTED, DISCLOSED OR SET FORTH IN THE PLAN, AN
 OBJECTION TO A CLAIM OR INTEREST MAY BE BROUGHT AGAINST ANY
 CREDITOR, INTEREST HOLDER OR PARTY-IN-INTEREST AT ANY TIME,
 SUBJECT TO THE CLAIMS OBJECTION DEADLINE. IN ADDITION TO THE
 FOREGOING, THE DEBTORS AND REORGANIZED DEBTORS RETAIN AND
 HEREBY RESERVE THE RIGHT TO OBJECT TO

        (i)    ANY CLAIMS OR INTERESTS FILED AFTER THE BAR DATE; AND

      (ii) ANY CLAIMS FILED TO SET FORTH DAMAGES ARISING FROM THE
 REJECTION OF AN EXECUTORY CONTRACT OR OTHER AGREEMENT WITH
 THE DEBTORS.

      IN ADDITION, THE DEBTORS AND REORGANIZED DEBTORS RESERVE
 THE RIGHT TO BRING ANY CAUSE OF ACTION AGAINST ANY THIRD PARTY
 ARISING FROM OR RELATING TO ANY EVENT, ACTION OR OMISSION
 OCCURRING ON OR PRIOR TO THE EFFECTIVE DATE.             THE PLAN
 PROPONENTS HAVE NOT FULLY REVIEWED ALL SUCH CAUSES OF ACTION
 (INCLUDING WITHOUT LIMITATION ANY AVOIDANCE ACTION OR CAUSE OF
 ACTION). AS A RESULT, CREDITORS AND OTHER PARTIES- IN-INTEREST ARE
 HEREBY ADVISED THAT, NOTWITHSTANDING THAT THE EXISTENCE OF ANY
 PARTICULAR LITIGATION OR AFFIRMATIVE CLAIM MAY NOT BE LISTED,
 DISCLOSED OR SET FORTH IN THE PLAN, SUCH LITIGATION OR
 AFFIRMATIVE CLAIM MAY BE BROUGHT AGAINST ANY CREDITOR, INTEREST
 HOLDER OR PARTY-IN-INTEREST AT ANY TIME.

        2.     No Distributions Pending Allowance

         Except as otherwise provided in the Plan, no Distributions will be made with respect to
 any portion of a Claim unless and until (i) the Claims Objection Deadline has passed and no
 objection to such Claim has been filed, or (ii) any objection to such Claim has been settled,
 withdrawn or overruled pursuant to a Final Order of the Bankruptcy Court.

        3.     Estimation of Claims

        Yucaipa, the Debtors or the Reorganized Debtors, as the case may be, and the Creditors’
 Committee (to the extent still in existence at such time) may, at any time, request that the
 Bankruptcy Court estimate any contingent or unliquidated Claim pursuant to Section 502 of the
 Bankruptcy Code regardless of whether the Debtors or the Reorganized Debtors have previously
 objected to such Claim or whether the Bankruptcy Court has ruled on any such objection, and the
 Bankruptcy Court will retain jurisdiction to estimate any Claim at any time during litigation
 concerning any objection to any Claim, including during the pendency of any appeal relating to
 any such objection. In the event that the Bankruptcy Court estimates any contingent or
 unliquidated Claim, that estimated amount will constitute either the Allowed amount of such
 Claim or a maximum limitation on such Claim, as determined by the Bankruptcy Court. If the
 estimated amount constitutes a maximum limitation on such Claim, the Debtors (and after the



                                           79
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 214 of 564 Desc Main
                          Document     Page 85 of 248


 Effective Date, the Reorganized Debtors) may elect to pursue any supplemental proceedings to
 object to any ultimate payment on such Claim. All of the aforementioned Claims objection,
 estimation and resolution procedures are cumulative and are not necessarily exclusive of one
 another.

        4.      Distributions After Allowance

         As soon as practicable after (i) the occurrence of the applicable Claims Objection
 Deadline, if no objection to such Claim has been timely filed, or (ii) the Disputed Claim becomes
 an Allowed Claim, the Reorganized Debtors, with respect to all Distributions will distribute to
 the Holder thereof all Distributions to which such Holder is then entitled under the Plan. In the
 event that the New Common Stock being held for Distribution with respect to a Claim is greater
 than the Distribution that is made to a Holder once the Claim becomes entitled to a Distribution,
 the excess remaining New Common Stock will revert to and be irrevocably retained by the
 Reorganized Debtors; the voting of such retained shares will be governed by the Reorganized
 Governing Documents for the applicable Reorganized Debtor. All Distributions made under this
 Article of the Plan will be made together with any dividends, payments, or other Distributions
 made on account of, as well as any obligations arising from, the distributed property as if such
 Claim had been an Allowed Claim on the dates Distributions were previously made to Allowed
 Holders included in the applicable Class.

        5.      Claims Covered by Insurance Policy

         To the extent a Claim (other than a Workers’ Compensation Claim which shall be treated
 in accordance with Section 3.3 of the Plan) is asserted for liability that is covered, in whole or in
 part, by any insurance policy or related agreement of the Debtors ("Insured Claim"), the Holder
 of such Claim may continue to pursue the Claim against the Reorganized Debtors solely for the
 purpose of liquidating such Claim; provided, however, that in accordance with the terms of the
 applicable insurance policies, related agreements and the Plan, the Reorganized Debtors (on
 behalf of the Debtors) or the insurer, as applicable, may employ counsel, direct the defense, and
 determine whether and on what terms to settle any such Claim. Once the Claim is determined to
 be valid by agreement or court order, then the Claim shall be an Allowed Insured Claim in the
 amount set forth in such order or agreement. Subject to applicable policy terms, conditions,
 endorsements and applicable non-bankruptcy law, the Holder of such Allowed Insured Claim
 will be entitled to: (i) a Distribution under the Plan only to the extent of: (a) any unpaid or
 unexhausted deductible or self-insured retention under the applicable insurance policies or
 related agreements; and (b) any amount in excess of the limit of coverage provided by any
 applicable insurance policy or related agreement; and (ii) a recovery under the applicable
 insurance policy of the amount of such Allowed Insured Claim that is in excess of the deductible
 or self-insured retention but subject to the limit of coverage provided by such applicable
 insurance policy or related agreement.




                                              80
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 215 of 564 Desc Main
                          Document     Page 86 of 248


 H.     Conditions Precedent to Confirmation and the Effective Date of the Plan

        1.      Conditions to Confirmation

        The following are conditions precedent to the occurrence of the Confirmation of the Plan,
 each of which may be (i) satisfied or (ii) waived in accordance with Section 10.3 of the Plan:

        (a)    The Bankruptcy Court shall have approved the Disclosure Statement with respect
        to the Plan in form and substance that is acceptable to Yucaipa, the Debtors and the
        Creditors’ Committee.

        (b)    The Confirmation Order shall be in form and substance satisfactory to Yucaipa,
        the Debtors and the Creditors’ Committee, shall have been signed by the Bankruptcy
        Court and shall have been entered on the docket of the Chapter 11 Cases.

        (c)    The Plan shall be in a form and substance satisfactory to Yucaipa, and reasonably
        acceptable to the Debtors and the Creditors’ Committee.

        (d)    The Plan Supplement and the Exhibits hereto (as confirmed or approved by the
        Confirmation Order) shall be in form and substance satisfactory to Yucaipa (after
        consultation with the Debtors and the Creditors’ Committee).

        (e)     The Debtors and the TNATINC shall have entered into agreements and/or the
        Bankruptcy Court shall have entered orders, each in form and substance satisfactory to
        Yucaipa and TNATINC in their respective sole discretion (which shall not have been
        vacated or stayed), providing individually or in combination for approval of modified
        collective bargaining agreements in form and substance satisfactory to each of the Plan
        Proponents.

        (f)    The Debtors shall have obtained a written commitment for Exit Financing in form
        and substance satisfactory to Yucaipa (after consultation with the Debtors and the
        Creditors’ Committee).

        2.      Conditions to the Effective Date

         The following are conditions precedent to the Effective Date that must be (i) satisfied or
 (ii) waived in accordance with Section 10.3 of the Plan:

        (a)     All conditions to Confirmation of the Plan set forth in Section 10.1 of the Plan
        shall remain satisfied.

        (b)    Each order of the Bankruptcy Court referred to in Section 10.1 of the Plan shall
        have become a Final Order.

        (c)     The Confirmation Order and supporting findings of fact and conclusions of law
        shall be entered by the Bankruptcy Court in form and substance reasonably acceptable to
        each of the Plan Proponents and the Creditors’ Committee and shall have become a Final
        Order.


                                            81
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 216 of 564 Desc Main
                          Document     Page 87 of 248


       (d)     All documents and agreements to be executed on the Effective Date or otherwise
       necessary to implement the Plan (including documents relating to the Exit Financing)
       shall be in form and substance that is acceptable to Yucaipa and reasonably acceptable to
       the Debtors (after consultation with the Creditors’ Committee), except as otherwise
       specifically provided in the Plan.

       (e)     The closing and initial funding shall have occurred under the Exit Financing and
       all conditions precedent to the consummation thereof (other than the occurrence of the
       Effective Date of the Plan) shall have been waived or satisfied in accordance with the
       terms thereof.

       (f)    The Debtors and the Plan Proponents shall have received any authorization,
       consent, regulatory approval, ruling, letter, opinion, or document that may be necessary
       to implement the Plan and that is required by law, regulation, or order (the
       “Authorizations”) and such Authorizations shall not have been revoked.

       (g)    The New Common Stock shall have been issued in accordance with the Plan.

       (h)     All other actions, documents and agreements necessary to implement the Plan as
       of the Effective Date shall have been delivered and all conditions precedent thereto shall
       have been satisfied or waived.

       (i)    All corporate and other proceedings to be taken by the Debtors in connection with
       the Plan and Plan Supplement and the consummation of the transactions contemplated
       thereby and by the Plan and all documents incident thereto shall have been completed in
       form and substance reasonably satisfactory to Yucaipa (after consultation with the
       Debtors and the Creditors’ Committee), and Yucaipa shall have received all such
       counterpart originals or certified or other copies of the Plan and documents contemplated
       by the Plan and such other documents as they may reasonably request.

       (j)    No event, condition or circumstance shall have occurred or arisen from the date
       the Plan is filed through the Effective Date which has had or could reasonably be
       expected to have or give rise to a Material Adverse Effect.

       (k)     Subsequent to the Confirmation Date, there shall be no threatened or pending suit,
       action, investigation, inquiry or other proceeding by or before any court of competent
       jurisdiction (excluding the Chapter 11 Cases or any other proceeding disclosed by the
       Debtors to Yucaipa in writing prior to the hearing on the approval of this Disclosure
       Statement which is likely to have a Material Adverse Effect.

       (l)   The Effective Date shall have occurred prior to six months after the Confirmation
       Date.

       (m)      The Initial Board shall have been elected or appointed as of the Effective Date,
       and the directors’ and officers’ liability insurance shall be available to the members of the
       Initial Board on terms reasonably satisfactory to Yucaipa and the Creditors’ Committee.




                                            82
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 217 of 564 Desc Main
                          Document     Page 88 of 248


        (n)    The members of the IBT shall have approved or ratified modified collective
        bargaining agreements in form and substance satisfactory to the Debtors, Yucaipa (after
        consultation with the Creditors’ Committee) and TNATINC.

        (o)    All waiting periods imposed by applicable law (including, without limitation,
        under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, if
        applicable) in connection with the consummation of the Plan and transactions
        contemplated thereby shall have expired or been terminated without any action having
        been taken by any court of competent jurisdiction restraining, preventing or imposing
        materially adverse conditions upon such transactions, and the Debtors and Yucaipa shall
        have received all material regulatory approvals required for the consummation of the Plan
        and the transactions contemplated thereby and for the Reorganized Debtors to continue to
        carry on their businesses without material change, each of which approvals shall have
        become final.

        (p)    All other actions and documents necessary to implement the treatment of Claims
        and Interests set forth in the Plan shall have been effected or executed or, if waivable,
        waived by the Person or Persons entitled to the benefit thereof.

        (q)    A Final Order acceptable to Yucaipa approving the Equipment Purchase
        Agreement and Equipment Financing Facility shall have been entered by the Bankruptcy
        Court and the transactions contemplated thereby have occurred or will occur in substance
        acceptable to Yucaipa.

        3.      Waiver of Conditions

         The conditions to Confirmation of the Plan set forth in Section 10.1 or the Effective Date
 set forth in Section 10.2 may be waived, in whole or in part, by Yucaipa without any notice to
 any other parties in interest or the Bankruptcy Court and without leave or order of the
 Bankruptcy Court, and without any formal action other than proceeding to confirm or
 consummate the Plan; provided, however, that Yucaipa may not waive the conditions set forth in
 Sections 10.1(6) or 10.2(14) of the Plan without the prior express written consent of TNATINC;
 provided further that Yucaipa will not waive a condition that expressly is subject to consultation
 with the Debtors or the Creditors’ Committee without first consulting with the Debtors or the
 Creditors’ Committee. Neither the Debtors, TNATINC nor the Creditors’ Committee have the
 authority to waive any condition to Confirmation Date or the Effective Date absent the express
 prior written consent of Yucaipa. The failure to satisfy or waive any condition to the
 Confirmation Date or the Effective Date may be asserted by the Plan Proponents in their
 respective sole discretion regardless of the circumstances giving rise to the failure of such
 condition to be satisfied (including any action or inaction by the Plan Proponents). The failure of
 the Plan Proponents to exercise any of the foregoing rights shall not be deemed a waiver of any
 other rights, and each such right shall be deemed an ongoing right, which may be asserted at any
 time. Notwithstanding anything in the Plan to the contrary, if any condition, pleading, document
 or order is required to be acceptable to Yucaipa and reasonably acceptable to the Debtors and/or
 the Creditors’ Committee, and it is acceptable to Yucaipa, but the Debtors and/or the Creditors’
 Committee, in the exercise of their respective fiduciary duties, find it unacceptable, the sole
 remedy of the Debtors and/or the Creditors’ Committee, as applicable, shall be an entitlement to


                                             83
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 218 of 564 Desc Main
                          Document     Page 89 of 248


 withdraw their respective support for the Plan. Thereafter, and notwithstanding any such
 withdrawal, Yucaipa may proceed without delay with Confirmation and consummation of the
 Plan.

        4.      Intentionally Omitted.

        5.      Effect of Failure of Conditions

         In the event that all of the conditions to the Effective Date are not satisfied or waived
 within six months following entry of the Confirmation Order: (a) the Confirmation Order shall
 be vacated, (b) no distributions under the Plan shall be made, (c) the Debtors and all holders of
 Claims and Interests shall be restored to the status quo ante as of the day immediately preceding
 the Confirmation Date as though the Confirmation Date had never occurred, and (d) the Debtors’
 obligations with respect to the Claims and Interests shall remain unchanged (except to the extent
 of any payments made after entry of the Confirmation Order but prior to the Effective Date) and
 nothing contained in the Plan shall constitute or be deemed a waiver or release of any Claims or
 Interests by or against the Debtors or any other Person or to prejudice in any manner the rights of
 the Debtors or any Person or Entity in any further proceedings involving the Debtors.

 I.     Effect of the Plan

        1.      Revesting of the Debtors’ Assets

          Except as otherwise explicitly provided in the Plan, on the Effective Date, all property
 comprising the Estates (including Retained Actions, but excluding property that has been
 abandoned pursuant to an order of the Bankruptcy Court) shall revest in each of the Debtors that
 owned such property or interest in property as of the Petition Date, free and clear of all Claims,
 Liens, charges, encumbrances, rights and Interests of creditors and equity security Holders,
 except as specifically provided in the Plan. As of the Effective Date, the Reorganized Debtors
 may operate their businesses and use, acquire, and dispose of property and settle and
 compromise Claims or Interests without supervision of the Bankruptcy Court, free of any
 restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly
 imposed by the Plan and Confirmation Order.

        2.      Discharge of Claims and Termination of Interests

         Except as otherwise provided in the Plan or the Confirmation Order: (i) on the Effective
 Date, each Reorganized Debtor shall be deemed discharged and released from all Claims and
 Interests, including, but not limited to, demands, liabilities, Claims and Interests that arose before
 the Effective Date and all debts of the kind specified in Sections 502(g), 502(h) or 502(i) of the
 Bankruptcy Code, whether or not: (A) a Proof of Claim or proof of Interest based on such debt or
 Interest is Filed or deemed Filed pursuant to Section 501 of the Bankruptcy Code, (B) a Claim or
 Interest based on such debt or Interest is Allowed pursuant to Section 502 of the Bankruptcy
 Code, (C) the Holder of a Claim or Interest based on such debt or Interest has accepted the Plan
 or (D) such Claim is listed in the Schedules; and (ii) all Persons shall be precluded from asserting
 against each Reorganized Debtor, its successors, or its assets or properties any other or further
 Claims or Interests based upon any act or omission, transaction or other activity of any kind or
 nature that occurred prior to the Effective Date. Except as otherwise provided in the Plan or the


                                              84
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 219 of 564 Desc Main
                          Document     Page 90 of 248


 Confirmation Order, upon the occurrence of the Effective Date, the Confirmation Order shall act
 as a discharge of any and all Claims against and all debts and liabilities of the Reorganized
 Debtors, as provided in Sections 524 and 1141 of the Bankruptcy Code, and such discharge shall
 void any judgment against each Reorganized Debtor at any time obtained to the extent that it
 relates to a discharged Claim or Terminated Interest.

         Except as otherwise provided in the Plan or in any contract, instrument, release or other
 agreement entered into or delivered in connection with the Plan, on the Effective Date, all
 mortgages, deeds of trust, Liens or other security interests against the property of any Estate shall
 be fully released and discharged, and all of the right, title and interest of any Holder of such
 mortgages, deeds of trust, Liens or other security interests, including any rights to any collateral
 thereunder, will revert to the applicable Reorganized Debtor and its successors and assigns.

         Except with respect to Reinstated Claims, and except for purposes of evidencing a right
 to distributions under the Plan or otherwise provided hereunder, on the Effective Date, all
 agreements and other documents evidencing the Claims or rights of any Holder of a Claim
 against the Debtors, including all notes, guarantees, mortgages, and all Interests and any options
 or warrants to purchase Interests, obligating the Debtors to issue, transfer or sell Interests or any
 other capital stock of the Debtors, shall be canceled. As of the Effective Date, all Old Common
 Stock shall be canceled. Notwithstanding the foregoing, on and after the Effective Date, the
 Prepetition Notes Indenture shall continue in effect solely for the purposes of allowing the
 Indenture Trustee to enforce the indemnity provisions of the Prepetition Notes Indenture, to
 make the Distributions to be made on account of Prepetition Notes Claims under the Plan and, to
 the extent necessary, enforce the Indenture Trustee Charging Lien, after which point the
 Prepetition Notes Indenture shall be cancelled and discharged.

        3.      Release by Debtors of Certain Parties

                (a)     General Release

      EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN,
 PURSUANT TO SECTION 1123(B)(3) OF THE BANKRUPTCY CODE, AS OF THE
 EFFECTIVE DATE, ON THE EFFECTIVE DATE, THE DEBTORS AND
 REORGANIZED DEBTORS, IN THEIR INDIVIDUAL CAPACITIES AND AS
 DEBTORS IN POSSESSION, WILL BE DEEMED TO FOREVER RELEASE, WAIVE
 AND DISCHARGE ALL CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES,
 DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION AND LIABILITIES (OTHER
 THAN THE RIGHTS OF THE DEBTORS OR REORGANIZED DEBTORS TO
 ENFORCE THE PLAN AND THE CONTRACTS, INSTRUMENTS, RELEASES,
 INDENTURES AND OTHER AGREEMENTS OR DOCUMENTS DELIVERED
 THEREUNDER), WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR
 CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN
 OR UNFORESEEN, THEN EXISTING OR THEREAFTER ARISING, IN LAW,
 EQUITY OR OTHERWISE THAT ARE BASED IN WHOLE OR IN PART ON ANY
 ACT, OMISSION, TRANSACTION, EVENT OR OTHER OCCURRENCE TAKING
 PLACE ON OR PRIOR TO THE EFFECTIVE DATE IN ANY WAY RELATING TO
 THE DEBTORS, REORGANIZED DEBTORS, THE PARTIES RELEASED PURSUANT


                                              85
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 220 of 564 Desc Main
                          Document     Page 91 of 248


 TO THIS SECTION 11.4, THE CHAPTER 11 CASES, THE PLAN OR THE
 DISCLOSURE STATEMENT, AND THAT COULD HAVE BEEN ASSERTED BY OR
 ON BEHALF OF THE DEBTORS OR THEIR ESTATES OR THE REORGANIZED
 DEBTORS, WHETHER DIRECTLY, INDIRECTLY, DERIVATIVELY OR IN ANY
 REPRESENTATIVE OR ANY OTHER CAPACITY, AGAINST (I) THE CURRENT
 DIRECTORS, OFFICERS AND EMPLOYEES OF THE DEBTORS (OTHER THAN
 FOR MONEY BORROWED FROM OR OWED TO THE DEBTORS BY ANY SUCH
 DIRECTORS, OFFICERS OR EMPLOYEES AS SET FORTH IN THE DEBTORS’
 BOOKS AND RECORDS) AND THE DEBTORS’ FORMER OR CURRENT
 ATTORNEYS, FINANCIAL ADVISORS, INVESTMENT BANKERS, ACCOUNTANTS
 AND OTHER PROFESSIONALS RETAINED BY SUCH PERSONS; (II) THE
 CREDITORS’ COMMITTEE AND ITS CURRENT AND FORMER MEMBERS
 (SOLELY IN SUCH CAPACITY) AND ITS RESPECTIVE ADVISORS (INCLUDING
 ANY FORMER OR CURRENT ATTORNEYS, FINANCIAL ADVISORS,
 INVESTMENT BANKERS, ACCOUNTANTS AND OTHER PROFESSIONALS
 RETAINED BY SUCH PERSONS); AND (III) THE PLAN PROPONENTS AND EACH
 OF THE THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE OFFICERS,
 DIRECTORS, EMPLOYEES, PARTNERS, MEMBERS, MANAGERS AND ADVISORS
 (INCLUDING ANY ATTORNEYS, FINANCIAL ADVISORS, INVESTMENT BANKERS,
 ACCOUNTANTS AND OTHER PROFESSIONALS RETAINED BY SUCH PERSONS)
 (THOSE ENTITIES IN SUBSECTIONS (I) THROUGH (III) OF THE PRECEDING
 SENTENCE SHALL BE REFERRED TO AS THE “DEBTOR RELEASEES”).
 NOTWITHSTANDING THE FOREGOING, NOTHING IN THE PLAN SHALL
 RELEASE ANY DEBTOR RELEASEE OTHER THAN THE PLAN PROPONENTS
 FROM ANY CLAIMS ASSERTED BY THE DEBTORS THAT ARE THE SUBJECT OF
 A PENDING LITIGATION, ADVERSARY PROCEEDING OR OTHER CONTESTED
 MATTER OR JUDGMENT AS OF THE EFFECTIVE DATE.

       ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
 BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
 OF THE DEBTOR RELEASES SET FORTH HEREIN, WHICH INCLUDE BY
 REFERENCE EACH OF THE RELATED PROVISIONS AND DEFINITIONS
 CONTAINED IN THE PLAN, AND FURTHER SHALL CONSTITUTE THE
 BANKRUPTCY COURT’S FINDING THAT THE DEBTOR RELEASES ARE (A) IN
 EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION PROVIDED BY THE
 DEBTOR RELEASEES, REPRESENTING GOOD FAITH SETTLEMENT AND
 COMPROMISE OF THE CLAIMS RELEASED BY THE DEBTOR RELEASES; (B) IN
 THE BEST INTERESTS OF THE DEBTORS AND ALL HOLDERS OF CLAIMS
 (C) FAIR, EQUITABLE AND REASONABLE; (D) APPROVED AFTER DUE NOTICE
 AND OPPORTUNITY FOR HEARING; AND (E) A BAR TO THE DEBTORS, THE
 REORGANIZED DEBTORS, OR ANY OTHER PERSON ACTING ON BEHALF OF
 THEM ASSERTING ANY CLAIM RELEASED BY THE DEBTOR RELEASE
 AGAINST ANY OF THE DEBTOR RELEASEES OR THEIR RESPECTIVE
 PROPERTY.     NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
 SECTION, THE RELEASE OF THE DEBTORS’ OFFICERS, DIRECTORS AND
 EMPLOYEES SET FORTH ABOVE SHALL BE OF NO FORCE AND EFFECT IN
 FAVOR OF ANY OFFICER, DIRECTOR OR EMPLOYEE WHO ASSERTS ANY PRE-


                                     86
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 221 of 564 Desc Main
                          Document     Page 92 of 248


 EFFECTIVE DATE CLAIM AGAINST THE DEBTORS OR REORGANIZED
 DEBTORS FOR [INDEMNIFICATION] 9 , DAMAGES OR ANY OTHER CAUSES OF
 ACTION OTHER THAN FOR UNPAID COMPENSATION, WAGES OR BENEFITS
 THAT AROSE IN THE ORDINARY COURSE OF BUSINESS OR PURSUANT TO THE
 KERP APPROVED BY THE BANKRUPTCY COURT BY FINAL ORDER.

         The Plan Proponents do not believe that any valid potential actions exist against the
 Released Parties with regard to the foregoing released claims. The Creditors’ Committee and the
 Debtors have not pursued, or informed the Plan Proponents of, any valid potential actions against
 the Released Parties arising from such transactions or any other transactions. Additionally, the
 Plan Proponents believe that litigation over the validity of any theoretically potential claims
 against the Released Parties based upon the foregoing released claims would require a significant
 expenditure of the Debtors’ time and resources and could unnecessarily impair the Debtors’
 businesses and the administration of the Chapter 11 Cases. The Ad Hoc Equity Committee,
 however, alleges that there may be potentially valuable claims against non-debtor third parties,
 including, without limitation, Yucaipa, which could be brought on behalf of the Debtors’ estates.
 The Debtors have reviewed such allegations and found them to be without merit. In addition, the
 Ad Hoc Equity Committee has not sought authority of the Bankruptcy Court to assert such
 allegations. Certain parties have objected to the releases contained in the Plan. The propriety of
 the releases will be considered by the Court at the Confirmation Hearing. There is no guaranty
 any such releases will be approved.

                  (b)      Release by the Debtors of the DIP Lenders and Original DIP Lenders

       PURSUANT TO SECTION 1123(b)(3) OF THE BANKRUPTCY CODE, AS OF
 THE EFFECTIVE DATE OF THE PLAN, EACH OF THE DEBTORS AND EACH
 OTHER CREDIT PARTY (AS DEFINED BY THE DIP LOAN FACILITY), IN THEIR
 INDIVIDUAL CAPACITIES AND AS DEBTORS IN POSSESSION FOR AND ON
 BEHALF OF THEIR RESPECTIVE ESTATES, SHALL RELEASE AND DISCHARGE
 AND     BE   DEEMED     TO    HAVE     CONCLUSIVELY,  ABSOLUTELY,
 UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASED AND
 DISCHARGED EACH AND EVERY ORIGINAL DIP LENDER, DIP LENDER, AND
 EACH OF THEIR RESPECTIVE PRESENT OR FORMER MEMBERS, PARTNERS,
 OFFICERS,    DIRECTORS,     EMPLOYEES,      ADVISORS,  ATTORNEYS,
 REPRESENTATIVES, FINANCIAL ADVISORS, INVESTMENT BANKERS OR
 AGENTS AND ANY OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
 (COLLECTIVELY, THE “RELEASED LENDERS”) FOR AND FROM ANY AND ALL
 CLAIMS, OBLIGATIONS, LIABILITIES, LOSSES, EXPENSES OR CAUSES OF
 ACTION OF ANY KIND OR NATURE WHATSOEVER EXISTING AS OF THE
 EFFECTIVE DATE OF THE PLAN AND HOWSOEVER ARISING, INCLUDING BUT
 NOT LIMITED TO IN ANY MANNER ARISING FROM, BASED ON OR RELATING
 TO, IN WHOLE OR IN PART, THE ORIGINAL DIP CREDIT DOCUMENTS, THE DIP
 CREDIT DOCUMENTS, THE ORIGINAL DIP LOAN FACILITY OR THE DIP LOAN
 FACILITY, THE PREPETITION LOAN FACILITY, THE SUBJECT MATTER OF, OR

 9
  The text in brackets remains subject to additional discussion among the Plan Proponents and may be modified or
 deleted prior to Confirmation.


                                                    87
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 222 of 564 Desc Main
                          Document     Page 93 of 248


 THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST
 THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
 ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED LENDER, OR
 ANY ACT OR OMISSION RELATED TO THE CHAPTER 11 CASES OR THE PLAN.
 THE REORGANIZED DEBTORS SHALL BE BOUND, TO THE SAME EXTENT THE
 DEBTORS ARE BOUND, BY ALL OF THE RELEASES SET FORTH HEREIN.

        4.     Release by Holders of Claims and Interests.

        The Plan contains the following language regarding releases of claims by Holders of
 Claims and Interests:

        EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN, ON
 THE EFFECTIVE DATE, (a) EACH PERSON THAT VOTES TO ACCEPT THE PLAN
 OR IS PRESUMED TO HAVE VOTED FOR THE PLAN PURSUANT TO SECTION
 1126(f) OF THE BANKRUPTCY CODE; (b) EACH PERSON WHO OBTAINS A
 RELEASE UNDER THE PLAN; AND (c) TO THE FULLEST EXTENT PERMISSIBLE
 UNDER APPLICABLE LAW, AS SUCH LAW MAY BE EXTENDED OR
 INTERPRETED SUBSEQUENT TO THE EFFECTIVE DATE, EACH ENTITY (OTHER
 THAN A DEBTOR), THAT HAS HELD, HOLDS OR MAY HOLD A CLAIM OR
 INTEREST (EACH, A “RELEASE OBLIGOR”), IN CONSIDERATION FOR THE
 OBLIGATIONS OF YUCAIPA, THE DEBTORS AND THE REORGANIZED DEBTORS
 UNDER THE PLAN AND THE CASH, NEW COMMON STOCK, AND OTHER
 CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR DOCUMENTS TO
 BE DELIVERED IN CONNECTION WITH THE PLAN, SHALL HAVE
 CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND
 FOREVER, RELEASED AND DISCHARGED EACH PARTY RELEASED IN
 SECTIONS 11.4 AND 11.5 HEREOF FROM ANY CLAIM OR RETAINED ACTION
 EXISTING AS OF THE EFFECTIVE DATE ARISING FROM, BASED ON OR
 RELATING TO, IN WHOLE OR IN PART, THE SUBJECT MATTER OF, OR THE
 TRANSACTION OR EVENT GIVING RISE TO, THE CLAIM OF SUCH RELEASE
 OBLIGOR, AND ANY ACT, OMISSION, OCCURRENCE OR EVENT IN ANY
 MANNER RELATED TO SUCH SUBJECT MATTER, TRANSACTION OR
 OBLIGATION; PROVIDED, HOWEVER, THAT NOTHING IN THE PLAN WILL
 RESTRICT ANY GOVERNMENTAL OR REGULATORY AGENCY FROM
 PURSUING ANY REGULATORY OR POLICE ENFORCEMENT ACTION AGAINST
 THE DEBTORS, THE REORGANIZED DEBTORS, THEIR CURRENT OR FORMER
 OFFICERS, DIRECTORS OR EMPLOYEES, AND THEIR RESPECTIVE AGENTS,
 ADVISORS, ATTORNEYS AND REPRESENTATIVES ACTING IN ANY CAPACITY,
 OTHER THAN ANY ACTION OR PROCEEDING OF ANY TYPE TO RECOVER
 MONETARY CLAIMS, DAMAGES, OR PENALTIES AGAINST THE DEBTORS FOR
 AN ACT OR OMISSION OCCURRING PRIOR TO CONFIRMATION.

        The Plan Proponents believe the releases set forth in the Plan are reasonable and
 appropriate given the extraordinary facts and circumstances of these cases. Specifically, Yucaipa
 played a key role in negotiating and drafting the terms of the Plan and the new labor deal with
 TNATINC and played a key role in obtaining Replacement Facility and the Exit Financing. The


                                            88
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 223 of 564 Desc Main
                          Document     Page 94 of 248


 Creditors’ Committee was actively involved in the Plan process and played a key role in
 negotiating the Disclosure Statement and the Plan. TNATINC granted substantial labor
 concessions that are essential to the Debtors’ successful reorganization. The releases and
 injunctions provided in Sections 11.4, 11.5 and 11.6 of the Plan are supported by the
 consideration provided hereunder. Any action brought against any party receiving a release
 hereunder for any matter or thing related to the Chapter 11 Cases or the Plan must be brought in
 Bankruptcy Court.

        5.      Setoffs

         The Debtors may, but shall not be required to, set off against any Claim, and the
 payments or other Distributions to be made pursuant to the Plan in respect of such Claim, claims
 of any nature whatsoever that the Debtors may have against such Holder; but neither the failure
 to do so nor the allowance of any Claim under the Plan shall constitute a waiver or release by the
 Debtors or the Reorganized Debtors of any such claim that the Debtors or the Reorganized
 Debtors may have against such Holder.

        6.      Exculpation and Limitation of Liability

         The Plan Proponents, the Creditors’ Committee, the present and former members of the
 Creditors’ Committee in their capacities as such, the Indenture Trustee, in its capacity as such,
 and the Released Lenders, and any of such parties’ respective current and/or post-Petition Date
 and pre-Effective Date affiliates, members, officers, directors, employees, advisors, attorneys,
 representatives, financial advisors, investment bankers, or agents and any of such parties’
 successors and assigns, shall not have or incur, and are hereby released from, any claim,
 obligation, cause of action, or liability to one another or to any Holder of any Claim or Interest,
 or any other party-in-interest, or any of their respective agents, employees, representatives,
 financial advisors, attorneys, or Affiliates, or any of their successors or assigns, for any act or
 omission in connection with, relating to, or arising out of the Chapter 11 Cases, the negotiation
 and filing of the Plan, the provision of post-petition financing, the filing of the Chapter 11 Cases,
 the settlement of claims or renegotiation of executory contracts and leases, the pursuit of
 confirmation of the Plan, the consummation of the Plan, or the administration of the Plan or the
 property to be distributed under the Plan, except for their willful misconduct or gross negligence,
 and in all respects shall be entitled to reasonably rely upon the advice of counsel with respect to
 their duties and responsibilities under the Plan (collectively, the “Exculpated Claims”). No
 Holder of any Claim or Interest, or other party in interest, none of their respective agents,
 employees, representatives, financial advisors, attorneys, or Affiliates, and no successors or
 assigns of the foregoing, shall have any right of action against the Plan Proponents, the
 Creditors’ Committee, the present and former members of the Creditors’ Committee in their
 capacities as such, the Indenture Trustee, in its capacity as such, and the Released Lenders, and
 any of such parties’ respective current and/or post-Petition Date and pre-Effective Date affiliates,
 members, officers, directors, employees, advisors, attorneys, representatives, financial advisors,
 investment bankers, or agents and any of such parties’ successors and assigns with respect to the
 Exculpated Claims.




                                              89
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 224 of 564 Desc Main
                          Document     Page 95 of 248


        7.      Injunction

         The Confirmation Order will permanently enjoin the commencement or prosecution by
 any Person or entity, whether directly, derivatively or otherwise, of any Claims, obligations, suits,
 judgments, damages, demands, debts, rights, causes of action or liabilities released pursuant to
 the Plan, including but not limited to the Claims, obligations, suits, judgments, damages,
 demands, debts, rights, causes of action or liabilities released in Sections 11.4, 11.5 and 11.6 of
 the Plan; provided, however, that nothing in the Plan will restrict any governmental or regulatory
 agency from pursuing any regulatory or police enforcement action against the Debtors, the
 Reorganized Debtors, their current or former officers, directors or employees, and their
 respective agents, advisors, attorneys and representatives acting in any capacity, other than any
 action or proceeding of any type to recover monetary claims, damages or penalties against the
 Debtors for an act or omission occurring prior to confirmation.

        8.      Binding Effect

         On the Confirmation Date, the provisions of the Plan shall be binding on the Debtors, the
 Estates, all Holders of Claims against or Interests in the Debtors, and all other parties-in-interest
 whether or not such Holders are Impaired and whether or not such Holders have accepted the
 Plan.

        9.      Effect of Confirmation on Automatic Stay

         Except as provided otherwise in the Plan, from and after the Effective Date of the Plan,
 the automatic stay of Bankruptcy Code Section 362(a) shall terminate.

        10.     Filing of Reports

         To the extent not Filed by the Debtors, the Reorganized Debtors shall file all reports and
 pay all fees required by the Bankruptcy Code, Bankruptcy Rules, U.S. Trustee guidelines, and
 the rules and orders of the Bankruptcy Court.

        11.     Post-Confirmation Date Retention of Professionals

         Upon the Effective Date, any requirement that professionals comply with Sections 327
 through 331 of the Bankruptcy Code in seeking retention or compensation for services rendered
 after such date will terminate, and the Reorganized Debtors may employ and pay professionals in
 the ordinary course of business.

 J.     Retention of Jurisdiction After Confirmation and Effective Date

        1.      Retention of Jurisdiction

        The Plan provides that notwithstanding the entry of the Confirmation Order and the
 occurrence of the Effective Date, the Bankruptcy Court will have or retain jurisdiction over the
 Chapter 11 Cases after the Effective Date as is legally permissible, for the following purposes:




                                              90
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 225 of 564 Desc Main
                          Document     Page 96 of 248


       (a)     To allow, disallow, determine, liquidate, classify, subordinate, estimate or
       establish the priority or secured or unsecured status of any Claim or Interest, including,
       the resolution of any request for payment of any Administrative Expense Claim, the
       resolution of any objections to the allowance, classification or priority of Claims or
       Interests and the resolution of any dispute as to the treatment necessary to Reinstate or
       render Unimpaired a Claim or Interest pursuant to the Plan, as well as the approval of the
       Indenture Trustee Fees and Expenses, to the extent of any dispute between the Indenture
       Trustee and the Plan Proponents;

       (b)     To establish a date or dates by which objections to Claims must be Filed to the
       extent not established in the Plan;

       (c)     To establish the amount of any reserve required to be withheld from any
       distribution under the Plan on account of any disputed, contingent or unliquidated claim.

       (d)     To resolve all matters related to the rejection, and assumption and/or assignment
       of any Executory Contract or Unexpired Lease to which any Debtor is a party or with
       respect to which any Debtor or Reorganized Debtor may be liable and to hear, determine
       and, if necessary, liquidate any Claims arising therefrom including any Cure Amount
       Claims;

       (e)    To hear and rule upon all Retained Actions, Avoidance Actions and other Causes
       of Action commenced and/or pursued by the Debtors and/or the Reorganized Debtors;

       (f)    To decide or resolve any motions, adversary proceedings, contested or litigated
       matters and any other matters, and grant or deny applications involving the Debtors that
       may be pending on the Effective Date or brought thereafter;

       (g)    To hear and rule upon all applications for Professional Compensation;

       (h)     To modify the Plan before or after the Effective Date pursuant to Section 1127 of
       the Bankruptcy Code, modify the Disclosure Statement, the Confirmation Order or any
       contract, instrument, release or other agreement or document entered into or delivered in
       connection with the Plan, the Disclosure Statement or the Confirmation Order; or remedy
       any defect or omission or reconcile any inconsistency in any Bankruptcy Court order, the
       Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument,
       release or other agreement or document entered into, delivered or created in connection
       with the Plan, the Disclosure Statement or the Confirmation Order, in such manner as
       may be necessary or appropriate to consummate or carry out the intent and purpose the
       Plan; provided, however, that without the consent of TNATINC and Yucaipa, there shall
       be no modification of the Collective Bargaining Agreement between the Debtors and the
       IBT, as assumed and assigned pursuant to the terms of the Plan;

       (i)    To enter such orders as may be necessary or appropriate to implement or
       consummate the provisions of the Plan and all contracts, instruments, releases and other
       agreements or documents entered into or delivered in connection with the Plan, the
       Disclosure Statement or the Confirmation Order, as well as to ensure that Distributions to
       Holders of Allowed Claims are accomplished pursuant to the provisions of the Plan;


                                           91
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 226 of 564 Desc Main
                          Document     Page 97 of 248


        (j)   To issue injunctions, enforce the injunctions contained in the Plan and the
        Confirmation order, enter and implement other orders or take such other actions as may
        be necessary or appropriate to restrain interference by any Person or Entity with
        consummation, implementation or enforcement of the Plan or the Confirmation Order;

        (k)    To enter and implement such orders as are necessary or appropriate if the
        Confirmation Order is for any reason or in any respect modified, stayed, reversed,
        revoked or vacated or Distributions pursuant to the Plan are enjoined or stayed;

        (l)     To make such determinations and enter such orders as may be necessary to
        effectuate all the terms and conditions of the Plan, including the Distribution of funds
        from the Estates and the payment of claims;

        (m)    To resolve any cases, controversies, suits or disputes that may arise in connection
        with the consummation, interpretation or enforcement of the Plan or any contract,
        instrument, release or other agreement or document that is entered into or delivered
        pursuant to the Plan or any Entity’s rights arising from or obligations incurred in
        connection with the Plan or such documents;

        (n)   To determine any suit or proceeding brought by the Debtors and/or the
        Reorganized Debtors to recover property under any provisions of the Bankruptcy Code;

        (o)     To determine matters concerning state, local and federal taxes in accordance with
        Sections 346, 505 and 1146 of the Bankruptcy Code, including any Disputed Claims for
        taxes; and to determine and declare any tax effects under the Plan;

        (p)    To determine any matters that may arise in connection with or relate to the Plan,
        the Disclosure Statement, the Confirmation Order or any contract, instrument, release or
        other agreement or document entered into or delivered in connection with the Plan, the
        Disclosure Statement or the Confirmation Order;

        (q)     To determine any other matters as may be authorized by or under the provisions
        of the Bankruptcy Code; and

        (r)     To enter a Final Decree closing the Chapter 11 Cases; and

        (s)    To retain jurisdiction to hear and decide Claims, subject to the exception for
        personal injury tort and wrongful death claims set forth in 28 U.S.C. § 157(b)(5), which
        expressly retains the jury trial rights, if any, of the holders of personal injury tort and
        wrongful death claims.

         The foregoing list is illustrative only and not intended to limit in any way the Bankruptcy
 Court’s exercise of jurisdiction. If the Bankruptcy Court abstains from exercising jurisdiction or
 is otherwise without jurisdiction over any matter arising out of the Chapter 11 Cases, including
 without limitation the matters set forth in this Article, this Article shall have no effect upon and
 shall not control, prohibit or limit the exercise of jurisdiction by any other court having
 competent jurisdiction with respect to such matter.



                                             92
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 227 of 564 Desc Main
                          Document     Page 98 of 248


        2.      Alternative Jurisdiction

         In the event that the Bankruptcy Court is found to lack jurisdiction to resolve any matter,
 then the District Court shall hear and determine such matter. If the District Court does not have
 jurisdiction, then the matter may be brought before any court having jurisdiction with regard
 thereto.

        3.      Final Decree

         The Bankruptcy Court may, upon application of the Reorganized Debtors after any time
 one hundred twenty (120) days after the Confirmation Date, enter a final decree in the Chapter
 11 Cases, notwithstanding the fact that additional funds may eventually be distributed to parties
 in interest. In such event, the Bankruptcy Court may enter an Order closing the Chapter 11 Cases
 pursuant to Section 350 of the Bankruptcy Code, provided, however, that: (a) the Reorganized
 Debtors shall continue to have the rights, powers, and duties set forth in the Plan; (b) any
 provision of the Plan requiring the absence of an objection shall no longer be required, except as
 otherwise ordered by the Bankruptcy Court; and (c) the Bankruptcy Court may from time to time
 reopen the Chapter 11 Cases if appropriate for any of the following purposes: (1) administering
 Assets; (2) entertaining any adversary proceedings, contested matters or applications the Debtors
 have brought or bring with regard to the liquidation of Assets and the prosecution of Causes of
 Action; (3) enforcing or interpreting the Plan or supervising its implementation; or (4) for other
 cause.

 K.     Miscellaneous Provisions of the Plan

        1.      Modification of Plan

         Yucaipa, after consultation with the Debtors and the Creditors’ Committee (to the extent
 the Creditors’ Committee has not been dissolved), reserves the right in accordance with
 Section 1127 of the Bankruptcy Code to modify, alter or amend the Plan at any time before its
 substantial consummation; provided, however, that any such modification, alteration or
 amendment does not negatively impact the amended terms of the Collective Bargaining
 Agreement with the IBT, as described in Exhibit G hereof. Subject to the limitations contained
 herein, Yucaipa may modify, alter or amend the Plan in accordance with this paragraph, before
 or after confirmation, without notice or hearing, or after such notice and hearing as the
 Bankruptcy Court deems appropriate, if the Bankruptcy Court finds that the modification,
 alteration or amendment does not materially and adversely affect the rights of any parties in
 interest which have not had notice and an opportunity to be heard with regard thereto. In the
 event of any modification, alteration or amendment on or before confirmation, any votes to
 accept or reject the Plan shall be deemed to be votes to accept or reject the Plan as modified,
 unless the Bankruptcy Court finds that the modification, alteration or amendment materially and
 adversely affects the rights of parties in interest which have cast said votes.

        2.      Allocation of Plan Distributions between Principal and Interest

         To the extent that any Allowed Claim entitled to a Distribution under the Plan is
 composed of indebtedness and accrued but unpaid interest thereon, such Distribution shall, to the
 extent permitted by applicable law, be allocated for United States federal income tax purposes to


                                             93
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                            Filed476-3   FiledEntered
                                  04/06/07     05/06/20   Page 16:19:49
                                                      04/06/07 228 of 564 Desc Main
                          Document     Page 99 of 248


 the principal amount of the Claim first and then, to the extent the consideration exceeds the
 principal amount of the Claim, to the portion of the Claim representing accrued but unpaid
 interest.

        3.      Dissolution of Creditors’ Committee

         On the Effective Date, the Creditors’ Committee shall dissolve automatically, whereupon
 its members, professionals, and agents shall be released and discharged from any further duties
 and responsibilities in the Chapter 11 Cases and under the Bankruptcy Code. The Professionals
 retained by the Creditor’s Committee and the members thereof will not be entitled to assert any
 claim for any services rendered or expenses incurred after the Effective Date, except for
 reasonable services rendered and expenses incurred in connection with the consummation of the
 Plan and any applications for allowance of compensation and reimbursement of expenses of
 Creditors’ Committee members or professionals pending on the Effective Date or Filed and
 served after the Effective Date pursuant to Section 4.2 of the Plan.

        4.      Preparation of Estates’ Returns and Resolution of Tax Claims

        The Debtors or Reorganized Debtors shall file all tax returns and other filings with
 governmental authorities and may file determination requests under Section 505(b) of the
 Bankruptcy Code to resolve any Disputed Claim relating to taxes with a governmental authority.
 The Reorganized Debtors are hereby authorized to request an expedited determination under
 Section 505(b) of the Bankruptcy Code of the tax liability of the Debtors for all taxable periods
 ending after the Petition Date through and including the Effective Date.

        5.      Revocation of Plan

         The Plan Proponents reserve the right to revoke or withdraw the Plan prior to the
 Confirmation Date. If the Plan Proponents revoke or withdraw the Plan, or if Confirmation does
 not occur or if the Plan does not become effective, then the Plan shall be null and void, and
 nothing contained in the Plan or Disclosure Statement shall: (a) constitute a waiver or release of
 any Claims by or against, or any Interests in, the Debtors; (b) constitute an admission of any fact
 or legal conclusion by the Plan Proponents or any other Entity; or (c) prejudice in any manner
 the rights of the Plan Proponents or any other party, Person or Entity, including the Creditors’
 Committee, in any related or further proceedings.

        6.      Confirmation of Plans for Separate Debtors

        In the event the Plan Proponents are unable to confirm the Plan with respect to all Plan
 Proponents, the Debtors reserve the right, unilaterally and unconditionally, to proceed with the
 Plan with respect to any Debtor for which the confirmation requirements of the Bankruptcy Code
 are met.

        7.      No Admissions; Objection to Claims

        Notwithstanding anything in the Plan or in this Disclosure Statement to the contrary,
 nothing contained in the Plan or herein shall be deemed to be an admission by any Plan
 Proponent with respect to any matter set forth herein including, without limitation, liability on


                                             94
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 229 of 564 Desc Main
                          Document      Page 100 of 248


 any Claim or Interest or the propriety of the classification of any Claim or Interest. The Plan
 Proponents are not bound by any statements herein or in the Plan as judicial admissions.

        8.     No Bar to Suits

         Neither the Plan nor Confirmation thereof shall operate to bar or estop the Debtors or
 Reorganized Debtors from commencing any Retained Action, or any other legal action against
 any Holder of a Claim or Interest or any individual, corporation, partnership, trust, venture,
 governmental unit, or any other form of legal Entity, whether such Retained Action, or any other
 legal action arose prior to or after the Confirmation Date and whether or not the existence of
 such Retained Action, or any other legal action was disclosed in any Disclosure Statement filed
 by the Debtors in connection with the Plan or whether or not any payment was made or is made
 on account of any Claim.

        9.     Section 1145 Exemption

        The issuance of New Common Stock shall be made pursuant to Section 1145 of the
 Bankruptcy Code and shall be exempt from registration. Except with respect to securities held by
 any entity that is an “underwriter” as that term is defined in section 1145(b) of the Bankruptcy
 Code, the securities to be issued in reliance upon the exemption set forth in section 1145 of the
 Bankruptcy Code shall be freely tradeable subject to any restrictions in the Stockholders’
 Agreement.

        10.    Exemption from Securities Laws

         The entry of the Confirmation Order shall be (1) a final determination of the Bankruptcy
 Court that the New Common Stock authorized, issued or distributed pursuant to the Plan, is
 entitled to all of the benefits and exemptions provided by Section 1145 of the Bankruptcy Code,
 (2) a final determination of the Bankruptcy Court that the New Common Stock is entitled to the
 exemptions from federal and state securities registration available under Section 4(2) of the
 Securities Act of 1933, as amended, Rule 701 and/or Regulation D of the Securities and
 Exchange Commission, and similar provisions of state securities law, and (3) deemed to
 incorporate the provisions of Article XIII of the Plan as mixed findings of fact and conclusions
 of law. Notwithstanding anything in this section to the contrary, the tradeability of New Allied
 Holdings Common Stock may be restricted under the terms of any Stockholders’ Agreement.

        11.    Initial Offer and Sale Exempt from Registration

         Section 5 of the Securities Act and any State or local law requiring registration for the
 offer or sale of a security or registration or licensing of an issuer or underwriter or broker or
 dealer in, a security, do not apply to the offer or sale of any New Common Stock in accordance
 with the Plan.

        12.    Applicable Law

        Unless a rule of law or procedure is supplied by (i) federal law (including the Bankruptcy
 Code and Bankruptcy Rules), or (ii) an express choice of law provision in any agreement,
 contract, instrument or document provided for, or executed in connection with, the Plan, the


                                            95
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 230 of 564 Desc Main
                          Document      Page 101 of 248


 rights and obligations arising under the Plan and any agreements, contracts, documents and
 instruments executed in connection with the Plan shall be governed by, and construed and
 enforced in accordance with, the laws of the State of New York without giving effect to the
 principles of conflict of laws thereof.

        13.     Plan Supplement

         The Plan Supplement will contain forms of the (a) Reorganized By-Laws,
 (b) Reorganized Governing Documents, (c) Registration Rights Agreement, (d) Stockholders’
 Agreement, (e) Management Services Agreement and (f) proposed Confirmation Order. The
 Plan Supplement shall be in form and substance satisfactory to each of the Plan Proponents and
 shall be filed with the Bankruptcy Court no less than seven (7) days prior to the Voting Deadline
 or as otherwise expressly provided herein. Notwithstanding the foregoing, subject to any express
 limitations set forth herein, the Plan Proponents may amend the Plan Supplement and any
 attachments thereto, through and including the Confirmation Date, so long as such amendments
 are satisfactory in form and substance to the Plan Proponents and the Creditors’ Committee
 (except with respect to those documents where the Plan grants the Creditors’ Committee only the
 right of consultation).

        14.     Waiver of Rule 62(a) of the Federal Rules of Civil Procedure

        The Plan Proponents may request that the Confirmation Order include (a) a finding that
 Rule 62(a) of the Federal Rules of Civil Procedure shall not apply to the Confirmation Order,
 and (b) authorization for the Debtors to consummate the Plan immediately after the entry of the
 Confirmation Order.

        15.     Headings

        The headings of the Articles and the Sections of the Plan and this Disclosure Statement
 have been used for convenience only and shall not limit or otherwise affect the meaning thereof.

        16.     Survival of Settlements

         Except as specifically set forth in the Plan, all Bankruptcy Court-approved settlements
 shall survive consummation of the Plan.

        17.     No Waiver

         Neither the failure of a Debtor to list a Claim in the Debtor’s Schedules, the failure of a
 Debtor to object to any Claim or Interest for purposes of voting, the failure of a Reorganized
 Debtor to object to a Claim, Administrative Expense Claim or Interest prior to the Confirmation
 Date or the Effective Date, the failure of a Debtor to assert a Retained Action prior to the
 Confirmation Date or the Effective Date, the absence of a proof of Claim having been filed with
 respect to a Claim, Administrative Expense Claim, Interest or Retained Action other than a
 legally effective express waiver or release shall be deemed a waiver or release of the right of a
 Debtor or its successors, before or after solicitation of votes on the Plan or before or after the
 Confirmation Date or the Effective Date to (a) object to or examine such Claim, Administrative



                                             96
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 231 of 564 Desc Main
                          Document      Page 102 of 248


 Expense Claim or Interest, in whole or in part or (b) retain and either assign or exclusively assert,
 pursue, prosecute, utilize, otherwise act or otherwise enforce any Retained Action.

        18.     Successors and Assigns

        The rights, benefits and obligations of any Entity named or referred to in the Plan will be
 binding on, and will inure to the benefit of, any heir, executor, administrator, successor, or assign
 of such Entity.

        19.     Severability of Plan Provisions

         If prior to Confirmation any term or provision of the Plan that does not govern the
 treatment of Claims or Interests is held by the Bankruptcy Court to be invalid, void or
 unenforceable, at the request of the Plan Proponents, the Bankruptcy Court shall have the power
 to alter and interpret such term or provision to make it valid or enforceable to the maximum
 extent practicable, consistent with the original purpose of the term or provision held to be invalid,
 void or unenforceable, and such term or provision shall then be applicable as altered or
 interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of the
 terms and provisions of the Plan shall remain in full force and effect and shall in no way be
 affected, Impaired or invalidated by such holding, alteration or interpretation. The Confirmation
 Order shall constitute a judicial determination and shall provide that each term and provision of
 the Plan, as it may have been altered or interpreted in accordance with the foregoing, is valid and
 enforceable pursuant to its terms.

        20.     Post-Effective Date Effect of Evidences of Claims or Interests

         Notes, bonds, stock certificates and other evidences of Claims against or Interests in the
 Debtors, and all instruments of the Debtors (in either case, other than those executed and
 delivered as contemplated hereby in connection with the consummation of the Plan), shall,
 effective upon the Effective Date, represent only the right to participate in the distributions
 contemplated by the Plan.

        21.     Conflicts

         In the event that provisions of this Disclosure Statement and provisions of the Plan
 conflict, the terms of the Plan will govern.

        22.     Service of Documents

        Any pleading, notice or other document required by the Plan or Confirmation Order to be
 served on or delivered to Yucaipa, the TNATINC, the Debtors, the Creditors’ Committee or the
 DIP Lenders must be sent by overnight delivery service, facsimile transmission, courier service
 or messenger to:




                                              97
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 232 of 564 Desc Main
                          Document      Page 103 of 248


 Yucaipa and the Reorganized Debtors              The TNATINC

 Robert Klyman, Esq.                              Frederick Perillo, Esq.
 Latham & Watkins                                 Previant, Goldberg, Uelmen, Gratz, Miller &
 633 West Fifth Street, Suite 4000                Brueggeman, S.C.
 Los Angeles, CA 90071                            1555 N. RiverCenter Dr., Suite 202
 Telephone: (213) 485-1234                        Milwaukee, WI 53212
 Facsimile: (213) 891-8763                        Telephone: (414) 223-0434
                                                  Facsimile: (414) 271-6308

 The Debtors                                      The Creditors’ Committee

 Ezra H. Cohen, Esq.                              Jonathan B. Alter, Esq.
 Jeffrey W. Kelley, Esq.                          William F. Govier, Esq.
 Harris B. Winsberg, Esq.                         Richard H. Agins, Esq.
 Troutman Sanders LLP                             Bingham McCutchen LLP
 600 Peachtree Street, N.E. - Suite 5200          One State Street
 Atlanta, GA 30308                                Hartford, CT 06105
 Telephone: (404) 885-3000                        Telephone: (404) 240-2700
 Facsimile No.: (404) 885-3900                    Facsimile No.: (860) 240-2818

                                                  The DIP Lenders

                                                  Peter J. Neckles, Esq.
                                                  D.J. Baker, Esq.
                                                  Skadden, Arps, Slate, Meagher & Flom LLP
                                                  Four Times Square
                                                  New York, NY 10036
                                                  Telephone: (212) 735-2466
                                                  Facsimile No.: (212) 735-2000


                                ARTICLE V.
                 REQUIREMENTS FOR CONFIRMATION OF THE PLAN

 A.     General Information

         All Holders of Holders of Impaired Claims in Class 1 and Impaired Claims in Classes 4A,
 4B, 4C and 4D may cast their votes for or against the Plan. As a condition to Confirmation of
 the Plan, the Bankruptcy Code requires that one Class of Impaired Claims votes to accept the
 Plan. Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a Class of
 Impaired Claims as acceptance by Holders of at least two-thirds of the dollar amount of the class
 and by more than one-half in number of Claims. Holders of Claims who fail to vote are not
 counted as either accepting or rejecting a plan. Voting is accomplished by completing, dating,
 signing and returning the ballot form (the “Ballot”) by the Voting Deadline. Ballots will be
 distributed to all Holders of Claims entitled to vote on the Plan and is part of the solicitation
 package accompanying this Disclosure Statement. The Ballot indicates (i) where the Ballot is to


                                            98
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 233 of 564 Desc Main
                          Document      Page 104 of 248


 be filed and (ii) the deadline by which creditors must return their Ballots. See Article I, Section
 F of this Disclosure Statement for a more detailed explanation of who will receive Ballots and
 voting procedures.

 B.     Solicitation of Acceptances

        This Disclosure Statement has been approved by the Bankruptcy Court as containing
 “adequate information” to permit Holders of Allowed Claims and Interests to make an informed
 decision whether to accept or reject the Plan. Under the Bankruptcy Code, your acceptance of the
 Plan may not be solicited and will be deemed not to have been solicited unless you receive a
 copy of this Disclosure Statement prior to, or concurrently with, such solicitation.

 C.     Acceptances Necessary to Confirm the Plan

         At the Confirmation Hearing, the Bankruptcy Court will determine, among other things,
 whether the Plan has been accepted by the requisite creditors of the Debtors. Holders of
 Impaired Claims in Class 1 (each of which will be classified in a separate subclass) and Classes
 4A, 4B, 4C and 4D will be deemed to accept the Plan if at least two-thirds in amount and more
 than one-half in number of the Claims in each Class vote to accept the Plan. Classes 5, 6, 7A, 7B
 and 7C are receiving no Distribution under the Plan and are deemed conclusively to reject the
 Plan. The Bankruptcy Court must determine that the Holders of Claims and Interests in these
 Classes and any non-accepting members of the Voting Classes will receive property with a value,
 as of the Effective Date of the Plan, that is not less than the amount that such Class member
 would receive or retain if the Debtors were liquidated as of the Effective Date of the Plan under
 Chapter 7 of the Bankruptcy Code.

 D.     Confirmation of Plan Pursuant to Section 1129(b)

         The Bankruptcy Code provides that the Plan may be confirmed even if it is not accepted
 by all impaired classes. To confirm the Plan without the requisite number of acceptances of each
 Impaired Class, the Bankruptcy Court must find that at least one Impaired Class has accepted the
 Plan without regard to the acceptances of insiders, and the Plan does not discriminate unfairly
 against, and is otherwise fair and equitable, to any Impaired Class that does not accept the Plan.
 Accordingly, if any Impaired Class votes to accept the Plan, the Plan Proponents will seek to
 confirm the Plan under these “cramdown” provisions of Section 1129(b) of the Bankruptcy Code.

 E.     Considerations Relevant to Acceptance of the Plan

         The Plan Proponents’ recommendation that all Holders of Claims or Interests entitled to
 vote should vote to accept the Plan is premised upon the Plan Proponents’ view that the Plan is
 preferable to other alternatives for liquidation or reorganization of the Debtors’ Estates. It
 appears unlikely to the Plan Proponents that an alternate plan of reorganization or liquidation can
 be proposed that would provide for Distributions in an amount equal or greater than the amounts
 proposed under the Plan. If the Plan is not accepted, it is likely that the value to be distributed to
 creditors will be further diminished.




                                              99
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 234 of 564 Desc Main
                          Document      Page 105 of 248


                                  ARTICLE VI.
               FEASIBILITY OF THE PLAN AND BEST INTERESTS TEST

 A.     Feasibility of the Plan

        The Bankruptcy Code requires that, for the Plan to be confirmed, the Plan Proponents
 must demonstrate that consummation of the Plan is not likely to be followed by the liquidation or
 the need for further financial reorganization of the Debtors. The Plan Proponents believe that the
 Debtors and/or Reorganized Debtors, as applicable, will be able to timely perform all obligations
 described in the Plan and, therefore, that the Plan is feasible.

         To demonstrate the feasibility of the Plan, the Plan Proponents have prepared Pro Forma
 Financial Projections for Fiscal Years 2007 through 2010 (the “Financial Projections”), as set
 forth in Exhibit C to this Disclosure Statement. The Financial Projections indicate that the
 Reorganized Debtors should have sufficient cash flow to pay and service their debt obligations,
 including the Exit Financing, all payments required to be made pursuant to the Plan, and to fund
 their restructured operations. Accordingly, the Plan Proponents believe that the Plan satisfies the
 feasibility requirement of Section 1129(a)(11) of the Bankruptcy Code. The Plan Proponents
 caution that they are making no representations can be made as to the accuracy of the Financial
 Projections or as to the Reorganized Debtors’ ability to achieve the projected results. Many of
 the assumptions upon which the Financial Projections are based are subject to uncertainties
 outside the Plan Proponents or Reorganized Debtors’ control. Some assumptions inevitably will
 not materialize, and events and circumstances occurring after the date on which the Financial
 Projections were prepared may be different than those assumed or may be unanticipated and may
 adversely affect the Plan Proponents Reorganized Debtors’ financial results. Therefore the
 actual results may vary from the Financial Projections, and the variations may be material and
 adverse.

 HOLDERS OF CLAIMS AND INTERESTS ARE ADVISED TO REVIEW CAREFULLY
 THE RISK FACTORS INCLUDED IN ARTICLE VII OF THIS DISCLOSURE
 STATEMENT AS THEY MAY AFFECT THE FINANCIAL FEASIBILITY OF THE
 PLAN.

 B.     Best Interest of Creditors Test

         As described above, in certain circumstances, to be confirmed, the Plan must pass the
 “Best Interest Of Creditors Test” incorporated in Section 1129(a)(7) of the Bankruptcy Code.
 The test applies to Holders of Claims and Interests that are both (i) in Impaired Classes under the
 Plan, and (ii) do not vote to accept the Plan. Section 1129(a)(7) of the Bankruptcy Code requires
 that such Holders receive or retain an amount under the Plan not less than the amount that such
 Holders would receive or retain if the Debtors were to be liquidated under Chapter 7 of the
 Bankruptcy Code.

          In a typical Chapter 7 case, a trustee is elected or appointed to liquidate the debtor’s
 assets for distribution to creditors in accordance with the priorities set forth in the Bankruptcy
 Code. Secured creditors generally are paid first from the sales proceeds of properties securing
 their liens. If any assets are remaining in the bankruptcy estates after the satisfaction of secured



                                             100
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 235 of 564 Desc Main
                          Document      Page 106 of 248


 creditors’ claims from their collateral, Administrative Expense Claims generally are next to
 receive payment. Unsecured creditors are paid from any remaining sales proceeds, according to
 their respective priorities. Unsecured creditors with the same priority share in proportion to the
 amount of their allowed claims in relationship to the total amount of allowed claims held by all
 unsecured creditors with the same priority. Finally, Holders of Interests receive the balance that
 remains, if any, after all creditors are paid.

 C.     Application of Best Interests of Creditors Test to the Liquidation Analysis and
        Valuation of the Reorganized Debtors

         The Plan Proponents believe that the Plan meets the “best interests” test of Section
 1129(a)(7) of the Bankruptcy Code because members of each Impaired Class will receive a more
 valuable distribution under the Plan than they would in a liquidation in a hypothetical chapter 7
 case. Creditors will receive a better recovery through the distributions contemplated by the Plan
 because the continued operation of the Debtors as going concerns rather than a forced liquidation
 will allow the realization of more value for the Debtors’ assets. Moreover, creditors such as the
 Debtors’ employees will retain their jobs and most likely make few if any other claims against
 the Estates. Lastly, in the event of liquidation, the aggregate amount of unsecured claims would
 increase significantly, and such claims would be subordinated to priority claims that would be
 created. For example, employees will file claims for wages and other benefits, some of which
 would be entitled to priority. The resulting increase in both general unsecured and priority
 claims would decrease percentage recoveries to unsecured creditors of the Debtors. Attached as
 Exhibit D to the Disclosure Statement is a hypothetical liquidation analysis (the “Liquidation
 Analysis”) that shows the hypothetical distribution creditors would receive in the event the Plan
 is not confirmed and the Chapter 11 Cases are converted to Chapter 7 liquidations. Attached as
 Exhibit E to the Disclosure Statement is Yucaipa’s analysis of the value of the Debtors’
 businesses if the Plan is confirmed (“Yucaipa’s Reorganized Value Analysis”). Attached as
 Exhibit E-1 to the Disclosure Statement is the Debtors’ analysis of the value of the Debtors’
 businesses if the Plan is confirmed (“Debtors’ Reorganized Value Analysis”) (together, with
 Yucaipa’s Reorganized Value Analysis, the “Reorganized Value Analyses”). A comparison of
 the Liquidation Analysis with the Reorganized Value Analyses shows that the Plan satisfies the
 “best interests” test. The Debtors and Yucaipa agree that there is insufficient value to support a
 distribution to Holders of Interests on account of their equity Interests in the Debtors. The
 Debtors and Yucaipa may present separate valuation evidence and testimony at the Confirmation
 Hearing in the event the Plan Proponents fail to reach agreement as to which Reorganized Value
 Analysis to use at the Confirmation Hearing. The Ad Hoc Equity Committee does not agree
 with either of the Reorganized Value Analyses. The Ad Hoc Equity Committee believes there is
 value for Holders of Interests.

        1.      Yucaipa’s Reorganized Value Analysis

        Yucaipa hired FTI Consulting, Inc. (“FTI”) to prepare Yucaipa’s Reorganized Value
 Analysis. FTI is a prominent financial advisory services firm. FTI advises major corporations,
 financial institutions and law firms on their most critical issues, such as financial and operational
 improvement, major litigation, mergers and acquisitions, and regulatory challenges.




                                             101
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 236 of 564 Desc Main
                          Document      Page 107 of 248


         FTI used the following methodologies and assumptions in arriving at its indicated
 enterprise value range for Reorganized Allied:

         Discounted Cash Flow Analysis: FTI prepared a discounted cash flow analysis using
 Reorganized Allied’s future consolidated, debt free, after-tax cash flows based on the company’s
 projections for the years 2007 through 2011. FTI estimated the present value of the interim cash
 flows using a risk-adjusted discount rate of 20%. FTI applied a multiple of EBITDA of 3.8 to the
 year 2011 EBITDA in order to estimate a terminal value and used a 20% risk adjusted discount
 rate to estimate the present value of the terminal value. Adding the present value of the interim
 cash flows to the present value of the terminal value resulted in an estimated enterprise value of
 Reorganized Allied of $160.1 million. The discounted cash flow analysis involves complex
 considerations and judgments concerning, among other things, relevant terminal value multiples
 and appropriate risk-adjusted discount rates.

         Guideline Publicly Traded Companies Analysis: FTI selected certain publicly held
 companies that it believed in its judgment to be comparable in certain respects to the business of
 the debtors. FTI then calculated the implied enterprise value multiples of the selected companies
 using the selected companies’ EBITDA and EBIT. The guideline companies had enterprise value
 to EBITDA multiples ranging from 4.22 to 10.96, with a mean of 7.25 and a median of 5.49.
 Based on the Debtors’ negative comparison to the selected companies on key financial measures,
 FTI selected a below average EBITDA multiple of 3.8x to apply to normalized 2006 EBITDA
 for Reorganized Allied. This resulted in an estimated enterprise value of $107.5 million for the
 Company based on normalized 2006 EBITDA of $27.6 million.

        Although the selected companies were used for comparison purposes, no selected
 company is either identical or directly comparable to the business of Reorganized Allied.
 Accordingly, FTI’s comparison of the selected companies to the business of Reorganized Allied
 and analysis of the results of such comparisons was not purely mathematical, but instead
 necessarily involved complex considerations and judgments.

         Comparable Transactions Analysis:        FTI reviewed certain recently completed
 transactions involving companies in lines of business FTI believed to be comparable in certain
 respects to Reorganized Allied. FTI calculated implied enterprise value to EBITDA multiples
 based on the terms of the transactions and financial data of the target companies. The terms of
 the transactions for the target companies were based upon publicly available information. FTI
 selected four transactions that were completed in 2006 for this purpose. These selected
 transactions had a range of EBITDA multiples of 2.07 to 10.25, with a mean of 5.60 and median
 of 5.04. FTI then compared certain financial data of the debtors to that of the target companies,
 and concluded that Reorganized Allied was below average. As a result of this comparison, FTI
 selected an EBITDA multiple of 4.0, which resulted in an estimated value for Reorganized
 Allied in the amount of $112.6 million.

         Although the selected transactions were used in FTI’s analysis, no target company was
 either identical or directly comparable to Reorganized Allied. Accordingly, FTI’s comparison of
 the selected transactions and target company multiples to Reorganized Allied and analysis of the
 results of such comparisons was not purely mathematical, but instead necessarily involved
 complex considerations and judgments.


                                            102
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 237 of 564 Desc Main
                          Document      Page 108 of 248


         Future Wage and Price Adjustments: In order to take into consideration certain potential
 future improvements to the Debtors’ core business, FTI prepared a sensitivity analysis regarding
 the value of Reorganized Allied under the assumption that such improvements will be realized to
 some degree. FTI based this analysis on the assumption that annualized labor cost savings
 resulting from an interim agreement with the IBT could be in the range of $31 million to $36
 million, while price increases on customer contracts could reach $20 million to $25 million on an
 annual basis. Although FTI understands that customer pricing increases currently agreed to in
 principle are significantly below this $20 - $25 million range.) Combined, these changes could
 yield $51 million to $61 million of incremental EBITDA, although they are still subject to
 certain risks and would not be realized immediately. FTI therefore discounted these
 improvements to a fiscal year 2006 present value at a rate of 18%, resulting in additional 2006
 EBITDA (on a pro forma basis) of $39.8 million to $47.6 million. Adding both the low end and
 the high end of this range to the debtor’s normalized 2006 EBITDA of $27.6 million, resulted in
 a 2006 pro forma EBITDA range of $67.4 million to $75.2 million. FTI then multiplied the low
 end and the high end of this pro forma EBITDA range by the 3.8x multiple used in the guideline
 publicly traded company approach, yielding an enterprise value range of approximately $259
 million to $289 million. Similarly, FTI multiplied the pro forma EBITDA range by the 4.0x
 multiple derived from the comparable transactions analysis to arrive at a value range of
 approximately $271 million to $303 million. Finally, FTI reduced the discount rate used in the
 discounted cash flow approach from 20% to 18% to reflect a higher probability that these
 improvements will be achieved. This resulted in an increased estimated enterprise value of $175
 million for Reorganized Allied. As a result, assuming the company had already achieved the
 previously discussed labor and price concessions, the enterprise valuation of Reorganized Allied
 would be in the range of $175 million to $303 million.

        2.      The Debtors’ Reorganized Value Analysis

         The Debtors have been advised by Miller Buckfire, their financial advisor, with respect to
 the total enterprise value of Reorganized Allied Holdings on a going-concern basis. Miller
 Buckfire undertook this valuation analysis for the purpose of determining value available for
 Distribution to Holders of Allowed Claims pursuant to the Plan and to analyze the relative
 recoveries to such Holders thereunder.

         Based in part on information provided by the Debtors, Miller Buckfire has concluded
 solely for purposes of the Plan that total enterprise value of Reorganized Allied Holdings is
 between approximately $350 million to $425 million, with a value of $388 million as the
 midpoint as of an assumed Effective Date of May 31, 2007. Based upon the total enterprise
 value of Reorganized Allied Holdings' business and an assumed total debt of approximately $206
 million plus unrestricted cash on hand of $2 million, the range of equity values for Reorganized
 Allied Holdings would be approximately $146 million to $221 million. Equity value available
 for distribution to Holders of Allowed Claims will depend on additional factors including but not
 limited to the terms associated with the capital contribution used to acquire used rigs and
 whether holders of certain tort claims will receive recoveries in equity.

        In performing its analysis, Miller Buckfire used discounted cash flow and comparable
 public companies trading multiples methodologies. These valuation techniques reflect the
 contemplated standalone plan of emergence with distributed equity ownership and the intrinsic


                                            103
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 238 of 564 Desc Main
                          Document      Page 109 of 248


 value of the cash flow financial projections in the Debtors’ business plan. Miller Buckfire’s
 analysis is summarized on Exhibit E-1 hereto.

         The Debtors’ Reorganized Value Analysis addresses the estimated going concern
 enterprise value of the Debtors and the value of certain expected tax attributes, including NOLs,
 as appropriate. It does not address other aspects of the proposed reorganization, the Plan or any
 other transactions, and it does not address the Debtors’ underlying business decision to effect the
 reorganization set forth in the Plan. The Debtors’ Valuation Analysis does not constitute a
 recommendation to any Holder of Allowed Claims as to how such person should vote or
 otherwise act with respect to the Plan. Miller Buckfire has not been asked nor did Miller
 Buckfire express any view as to what the value of the Reorganized Allied Holdings’ securities
 will be when issued pursuant to the Plan or the prices at which they may trade in the future.

         The summary set forth herein does not purport to be a complete description of the
 analyses performed by Miller Buckfire. The preparation of a valuation estimate involves various
 determinations as to the most appropriate and relevant methods of financial analysis and the
 application of these methods in the particular circumstances and, therefore, such an estimate is
 not readily suitable to summary description. In performing the Debtors’ Reorganized Value
 Analysis, Miller Buckfire and the Debtors made numerous assumptions with respect to industry
 performance, business and economic conditions and other matters. The analysis performed by
 Miller Buckfire is not necessarily indicative of actual values or future results, which may be
 significantly more or less favorable than suggested by the Debtors’ Reorganized Value Analysis.

        3.      Liquidation Analysis

         Central States Funds asserts that the Employee Retirement Income Security Act of
 1974 ("ERISA"), as amended by the Multiemployer Pension Plan Amendments Act of 1980
 ("MEPPA"), 29 U.S.C. §§ 1001-1461, imposes withdrawal liability on an employer withdrawing
 from a multiemployer pension plan which is measured as the employer's proportionate share of
 the plan's unfunded vested benefits which is the difference between the present value of the
 vested benefits and the current value of the plan's assets. 29 U.S.C. §§ 1381, 1391; see,
 e.g., Connors v. Ryan's Coal Co., 923 F.2d 1461, 1462-63 (11th Cir. 1991) (discussing statutory
 framework and background). A complete withdrawal occurs when an employer permanently
 ceases to have an obligation to contribute under the plan, or permanently ceases all covered
 operations under the plan. 29 U.S.C. § 1383(a). Were Allied to liquidate, it would cease all
 covered operations under the various multiemployer pension plans in which Allied participates,
 and as a result Central States Funds would claim that a complete withdrawal from each of those
 plans would be triggered. With respect to the Central States, Southeast and Southwest Areas
 Pension Fund, a complete withdrawal occurring in 2007 would result in a withdrawal liability
 claim by those funds in an amount in excess of $330 million.

         As discussed in the Liquidation Analysis, the Debtors estimate that in a liquidation under
 chapter 7 of the Bankruptcy Code, there would be approximately $1.5 million to satisfy claims of
 general unsecured creditors, resulting in a distribution to general unsecured creditors of
 approximately 0%. In contrast, according to Yucaipa’s Reorganized Value Analysis, if the Plan
 is confirmed, the equity value of the Debtors will be between approximately $175 million and
 approximately $303 million, resulting in a distribution to general unsecured creditors of up to


                                            104
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 239 of 564 Desc Main
                          Document      Page 110 of 248


 approximately 50%. Thus, the Plan Proponents believe that the Plan satisfies the “best interests”
 test. According to the Debtors' Reorganized Value Analysis, if the Plan is confirmed, the equity
 value of the Debtors will be between approximately $350 million and approximately $425
 million, resulting in a distribution to general unsecured creditors potentially greater than 50%.

         The Plan Proponents have analyzed the potential market for sale the Debtors’ businesses
 as going concerns. This analysis has not revealed any offers or potential offers to purchase the
 businesses as going concerns that would provide a better alternative to Holders of Claims and
 Interests than the reorganization of the Debtors’ businesses as proposed by the Plan.

                                      ARTICLE VII.
                           CERTAIN RISK FACTORS TO CONSIDER

     PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL IMPAIRED
 HOLDERS OF CLAIMS SHOULD READ AND CAREFULLY CONSIDER THE
 FACTORS SET FORTH BELOW, AS WELL AS ALL OTHER INFORMATION SET
 FORTH OR OTHERWISE REFERENCED IN THIS DISCLOSURE STATEMENT.

         The following provides a summary of various important considerations and risk factors
 associated with the Plan. However, it is not exhaustive. In considering whether to vote for or
 against the Plan, Holders of Claims or Interests should read and carefully consider the factors set
 forth below, as well as all other information set forth or otherwise referenced in this Disclosure
 Statement.

 A.      Certain Bankruptcy Law Considerations

 Parties-in-Interest May Object To Debtors’ Classification of Claims and Interests

         Section 1122 of the Bankruptcy Code provides that a plan of reorganization may place a
 class or an interest in a particular class only if such claim or interest is substantially similar to the
 other claims or interests in such class. The Plan Proponents believe that the classification of
 Claims and Interests under the Plan complies with the requirements set forth in the Bankruptcy
 Code because the Plan Proponents created ten classes of Claims and Interests, each
 encompassing Claims or Interests that are substantially similar to the other Claims or Interests in
 each such class.

 A Delay in Plan Confirmation May Disrupt the Debtors’ Operations and Have Potential Adverse
 Effects of Prolonged Confirmation Process

         A prolonged confirmation process could adversely affect the Debtors’ relationships with
 their customers, suppliers, and employees, which, in turn, could adversely affect the Debtors/’
 competitive position, financial condition, and results of operations. Such developments could, in
 turn, adversely affect the price of the New Common Stock, and hence the value of assets
 available to satisfy Holders of Allowed Claims.




                                               105
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 240 of 564 Desc Main
                          Document      Page 111 of 248


 Risk of Non-Confirmation of the Plan

        Although the Plan Proponents believe that the Plan will satisfy all requirements necessary
 for Confirmation, there can be no assurance that the Bankruptcy Court will reach the same
 conclusion. Moreover, there can be no assurance that modifications of the Plan will not be
 required for Confirmation or that such Modifications would not necessitate the resolicitation of
 votes.

 Risk of No Labor Deal

        TNATINC believes that in the absence of a labor deal there will be a substantial
 withdrawal liability claim and there will likely be a strike, in which it believes Allied has no plan
 to operate.

 The Plan Proponents May Not be Able to Secure Confirmation of the Plan

         There can be no assurance that the requisite acceptances to confirm the Plan will be
 received. Even if the requisite acceptances are received, there can be no assurance that the
 Bankruptcy Court will confirm the Plan. A non-accepting creditor or interest Holder of Debtors
 might challenge the adequacy of this Disclosure Statement or the balloting procedures and
 results as not being in compliance with the Bankruptcy Code or Bankruptcy Rules. Even if the
 Bankruptcy Court determined that the Disclosure Statement and the balloting procedures and
 results were appropriate, the Bankruptcy Court could still decline to confirm the Plan if it found
 that any of the statutory requirements for confirmation had not been met, including that the terms
 of the Plan are fair and equitable to non-accepting Classes. Section 1129 of the Bankruptcy
 Code sets forth the requirements for confirmation and requires, among other things, a finding by
 the Bankruptcy Court that the Plan “does not unfairly discriminate” and is “fair and equitable”
 with respect to any non-accepting Classes, confirmation of the Plan is not likely to be followed
 by a liquidation or a need for further financial reorganization and the value of distributions to
 non-accepting Holders of claims and interests within a particular class under the Plan will not be
 less than the value of distributions such Holders would receive if Debtors were liquidated under
 Chapter 7 of the Bankruptcy Code. While there can be no assurance that these requirements will
 be met, the Plan Proponents believe that the Plan will not be followed by a need for further
 financial reorganization and that non-accepting Holders within each Class under the Plan will
 receive distributions at least as great as would be received following a liquidation under
 Chapter 7 of the Bankruptcy Code when taking into consideration all administrative claims and
 costs associated with any such Chapter 7 case. The Plan Proponents believe that Holders of
 Interests in Debtors would receive no distribution under either a liquidation pursuant to
 Chapter 7 or Chapter 11.

         Confirmation of the Plan is also subject to certain conditions as described in Article IV,
 Section H hereof. If the Plan is not confirmed, it is unclear whether a restructuring of the
 Debtors could be implemented and what Distributions Holders of Claims or Interest ultimately
 would receive with respect to their Claims or Interests. If an alternative reorganization could not
 be agreed to, it is possible that Debtors would have to liquidate their assets, in which case it is
 likely that Holders of Claims and Interests would receive substantially less favorable treatment
 than they would receive under the Plan.


                                             106
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 241 of 564 Desc Main
                          Document      Page 112 of 248


         The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify
 the terms of the Plan as necessary for Confirmation. Any such Modification could result in a less
 favorable treatment of any non accepting Class or Classes, as well as of any Classes junior to
 such non accepting Classes, than the treatment currently provided in the Plan. Such a less
 favorable treatment could include a distribution of property to the Class affected by the
 modification of a lesser value than currently provided in the Plan or no distribution of property
 whatsoever under the Plan.

 Risk of Post-Confirmation Default

         At the Confirmation Hearing, the Court will be required to make a judicial determination
 that the Plan is feasible, but that determination does not serve as any guarantee that there will not
 be any post-confirmation defaults. The Debtors believe that the cash flow generated from
 operations and post-Effective Date borrowing will be sufficient to meet the Reorganized
 Debtors’ operating requirements, their obligations under the Exit Financing, and other post-
 confirmation obligations under the Plan.

 The Debtors and the Reorganized Debtors May Object to the Amount or Classification of a
 Claim

         Except as otherwise provided in the Plan, the Plan Proponents reserve the right to object
 to the amount or classification of any Claim or Interest deemed Allowed under the Plan. The
 estimates set forth in this Disclosure Statement cannot be relied on by any Holder of a Claim or
 Interest where such Claim or Interest is subject to an objection. Any Holder of a Claim may not
 receive its specified share of the estimated distributions described in this Disclosure Statement.

 Risk of Non-Occurrence of the Effective Date

        Although the Plan Proponents believe that the Effective Date may occur as soon as ten
 (10) Business Days after the Confirmation Date, there can be no assurance as to such timing.

 Contingencies Not to Affect Votes of Impaired Classes to Accept the Plan

          The Distributions available to Holders of Allowed Claims under the Plan can be affected
 by a variety of contingencies, including, without limitation, whether the Bankruptcy Court orders
 certain Claims to be subordinated to other Claims. The occurrence of any and all such
 contingencies which could affect distributions available to Holders of Allowed Claims under the
 Plan, however, will not affect the validity of the vote taken by the Impaired Classes to accept or
 reject the Plan or require any sort of revote by the Impaired Classes.

 B.     Financial Information; Disclaimer

         Although the Plan Proponents have used their reasonable best efforts to ensure the
 accuracy of the financial information provided in this Disclosure Statement, much of the
 financial information contained in the Disclosure Statement came from parties other than the
 Plan Proponents, and some of the financial information contained in this Disclosure Statement
 has not been audited and is based upon an analysis of data available at the time of the preparation


                                             107
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 242 of 564 Desc Main
                          Document      Page 113 of 248


 of the Plan and this Disclosure Statement. While the Plan Proponents believe that such financial
 information fairly reflects the financial condition of the Debtors, the Plan Proponents are unable
 to warrant or represent that the information contained herein and attached hereto is without
 inaccuracies.

 C.     Factors Affecting The Value Of The Securities To Be Issued Under The Plan

         In addition to the risk factors set forth below, the following factors may affect the value
 of the securities to be issued under the Plan:

 The Reorganized Debtors May Not be Able to Achieve Projected Financial Results

         The Reorganized Debtors may not be able to meet their projected financial results or
 achieve the revenue or cash flow that they have assumed in projecting future business prospects.
 If the Reorganized Debtors do not achieve these projected revenue or cash flow levels, they may
 lack sufficient liquidity to continue operating as planned after the Effective Date. The financial
 projections represent the Plan Proponents’ view based on current known facts and hypothetical
 assumptions about the Reorganized Debtors’ future operations. However, the Projections set
 forth herein do not guarantee the Reorganized Debtors’ future financial performance.

 The Reorganized Debtors May Not be Able to Meet Post-Reorganization Debt Obligations and
 Finance All Operating Expenses, Working Capital Needs and Capital Expenditures

         To the extent the Reorganized Debtors are unable to meet their projected financial results
 or achieve projected revenues and cash flows, the Reorganized Debtors may be unable to service
 their debt obligations as they come due or to meet the Reorganized Debtors’ operational needs.
 Such a failure may preclude the Reorganized Debtors from developing or enhancing their
 products and services, taking advantage of future opportunities, growing their business or
 responding to competitive pressures.

 Certain Tax Implications of the Debtors’ Bankruptcy and Reorganization May Increase the Tax
 Liability of the Reorganized Debtors

        Holders of Claims should carefully review Article IX hereof, “CERTAIN UNITED
 STATES FEDERAL INCOME TAX CONSEQUENCES,” including the discussion under the
 heading “United States Federal Income Tax Consequences to the Debtors,” and this Article VII
 Section E “CERTAIN RISK FACTORS TO CONSIDER –Factors Affecting the Reorganized
 Debtors” to determine how the tax implications of the Plan and these Chapter 11 Cases may
 adversely affect the Reorganized Debtors.

 D.     Risk Factors Associated With the Business

 The Debtors’ Business is Affected by the U.S. Economy and the Varying Economic and Business
 Cycles of Their Customers

        The Debtors’ business is vulnerable to the U.S. economy and the varying economic and
 business cycles of their customers.


                                             108
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 243 of 564 Desc Main
                          Document      Page 114 of 248


 The General Economic and/or Business Conditions Affecting the Automotive Industry May
 Adversely Impact the Debtors

         The automotive industry in the United States as a whole is facing a downturn in
 economic and business conditions. In particular, General Motors Corporation, DaimlerChrysler
 and Ford Motor Company, three of the Debtors’ largest customers, are trying to return their
 North American automotive operations to profitability through a combination of strict cost
 control, capacity rationalization (plant closings) and the acceleration of new product/technology
 introductions. Unless they can stem their ongoing market share declines, further production cuts
 will have a ripple effect throughout the automotive industry and impact the profitability of those
 businesses most dependent on these domestic manufacturers, including the Debtors and/or
 Reorganized Debtors. Moreover, certain of the Debtors’ customers have imposed market share
 caps, which may limit the Debtors’ ability to increase the relative percentage of their business
 obtained from those customers.

 The Debtors Have Incurred Significant Losses In Recent Years

        There can be no assurance that the Reorganized Debtors will be, or of the extent to which
 they will be, profitable.

 The Debtors May Be Adversely Impacted by the Inability to Reduce Costs

        There is substantial, continuing pressure from the major OEMs to reduce costs, including
 the cost of products and services purchased from outside vendors. In addition, the Debtors’
 business is capital intensive. If the Debtors are unable to generate sufficient cost savings in the
 future to offset price reductions and any reduction in customer demand for vehicle-hauling
 services, the Debtors’ profitability would be adversely affected.

 Competition

        Certain of the Debtors’ principal competitors may be better able to withstand market
 conditions within the automobile industry. The Debtors generally compete on the basis of,
 among other things: (a) quality and breadth of service; (b) expertise; (c) reliability; and (d) price.
 There can be no assurance that the Debtors will not encounter increased competition in the future,
 which could have a material adverse effect on their business, financial condition and results of
 operations. In addition, certain of the Debtors’ competitors may attempt to use these Chapter 11
 Cases and rumors concerning the Debtors’ financial condition to their advantage. These
 discussions and rumors may adversely affect relations with the Debtors’ customers, vendors and
 employees.

 Reliance on Key Personnel

        The Debtors’ success and future prospects depend on the continued contributions of their
 senior management. The Debtors current financial position makes it difficult for it to retain key
 employees. There can be no assurances that the Debtors would be able to find qualified
 replacements for these individuals if their services were no longer available. The loss of services



                                             109
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 244 of 564 Desc Main
                          Document      Page 115 of 248


 of additional members of the senior management team could have a material adverse effect on
 the Debtors’ business, financial condition and results of operations.

 Loss of Key Customers

         If some of the Debtors’ existing customers ceased doing business with the Debtors, or if
 the Debtors were unable to generate new customers, they could experience an adverse impact on
 their business, financial condition and results of operations. The Debtors cannot be certain that
 any given customer in any given year will continue to use the Debtors’ services in subsequent
 years. There is significant risk in concentrating their sales with these customers, including but
 not limited to, potential customer insolvency, work stoppage, or other adverse circumstances.

         Further, the Debtors are dependent on certain domestic and foreign OEMs as their largest
 customers. The loss of any one of these customers, or a significant reduction in demand for
 vehicles for which the Debtors provide vehicle-hauling services, would have a material adverse
 effect on the Debtors’ existing and future revenues and net income.

 E.     Factors Affecting the Reorganized Debtors

        1.      General Factors

 Capital Requirements

         The business of the Reorganized Debtors is expected to have certain capital expenditure
 needs. While the Debtors’ projections assume that operations and post-Effective Date
 borrowings will generate sufficient funds to meet capital expenditure needs for the foreseeable
 future, the Reorganized Debtors’ ability to gain access to additional capital, if needed, cannot be
 assured, particularly in view of competitive factors and industry conditions.

 Variances from Projections

         The fundamental premise of the Plan is the de-leveraging of the Debtors and the
 implementation and realization of the Debtors’ business plan, as reflected in the projections
 contained in this Disclosure Statement. The Projections reflect numerous assumptions
 concerning the anticipated future performance of the Reorganized Debtors, some of which may
 not materialize. Such assumptions include, among other items, assumptions concerning the
 general economy, the ability to make necessary capital expenditures, the ability to maintain
 market strength, consumer preferences and the ability to increase gross margins and control
 future operating expenses. The Plan Proponents believe that the assumptions underlying the
 Projections are reasonable. However, unanticipated events and circumstances occurring
 subsequent to the preparation of the Projections may affect the actual financial results of the
 Reorganized Debtors. Therefore, the actual results achieved throughout the periods covered by
 the Projections necessarily will vary from the projected results and such variations may be
 material and adverse.




                                            110
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 245 of 564 Desc Main
                          Document      Page 116 of 248


        2.      Litigation Risks

         From time to time, the Debtors are subject to claims or litigation incidental to their
 business. As of the date of the Disclosure Statement, the Debtors are not currently involved in
 any legal proceedings that, individually or in the aggregate, are expected to have a material effect
 on their business, financial condition, results of operations or cash flows.

                (a)     Risk that the Information in this Disclosure Statement May be
 Inaccurate

        The statements contained in this Disclosure Statement are made by the Plan Proponents
 as of the date hereof, unless otherwise specified herein, and the delivery of this Disclosure
 Statement after that date does not imply that there has not been a change since that date in the
 information set forth herein. The Plan Proponents may subsequently update the information in
 this Disclosure Statement, but they have no duty to update this Disclosure Statement unless
 ordered to do so by the Court. Further, the pro forma and prospective financial information
 contained herein, unless otherwise expressly indicated, is unaudited. Finally, neither the SEC
 nor any other governmental authority has passed upon the accuracy or adequacy of this
 Disclosure Statement, the Plan, or any Exhibits thereto.

 THESE RISK FACTORS CONTAIN CERTAIN STATEMENTS THAT ARE
 “FORWARD LOOKING STATEMENTS” WITHIN THE MEANING OF THE
 PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995.        THESE
 STATEMENTS ARE SUBJECT TO A NUMBER OF ASSUMPTIONS, RISKS AND
 UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL OF THE
 DEBTORS, INCLUDING THE IMPLEMENTATION OF THE PLAN, THE
 CONTINUING AVAILABILITY OF SUFFICIENT BORROWING CAPACITY OR
 OTHER FINANCING TO FUND OPERATIONS, CURRENCY EXCHANGE RATE
 FLUCTUATIONS, TERRORIST ACTIONS OR ACTS OF WAR, OPERATING
 EFFICIENCIES, LABOR RELATIONS, ACTIONS OF GOVERNMENTAL BODIES
 AND OTHER MARKET AND COMPETITIVE CONDITIONS. HOLDERS OF CLAIMS
 AND INTERESTS ARE CAUTIONED THAT THE FORWARD LOOKING
 STATEMENTS SPEAK AS OF THE DATE MADE AND ARE NOT GUARANTEES OF
 FUTURE PERFORMANCE.     ACTUAL RESULTS OR DEVELOPMENTS MAY
 DIFFER MATERIALLY FROM THE EXPECTATIONS EXPRESSED OR IMPLIED IN
 THE FORWARD LOOKING STATEMENTS AND THE DEBTORS UNDERTAKE NO
 OBLIGATION TO UPDATE ANY SUCH STATEMENTS.

         The following disclosures are not intended to be all inclusive and should be read in
 connection with the other disclosures contained in this Disclosure Statement and the Exhibits
 hereto. You should consult your legal, financial, and tax advisors regarding the risks associated
 with the Plan and the distributions you may receive thereunder.

        Risks Relating to Future Business Performance: The Debtors’ future business
 performance is subject to business, economic, legislative, and competitive risks and uncertainties.
 Such uncertainties and other factors include approval by the Bankruptcy Court of the Plan and
 potential objections of third parties. Uncertainties also include, but are not limited to: (i) general


                                             111
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 246 of 564 Desc Main
                          Document      Page 117 of 248


 economic and political conditions and the cyclicality of the auto hauling industry; (ii)
 competitive conditions in the auto hauling industry; (iii) the Debtors’ ability to implement cost
 reductions, efficiencies and other improvements in their businesses; (iv) the Debtors’ ability to
 fund capital expenditure requirements needed to maintain competitive position; (v) the effect of
 U.S. governmental policies and regulations related to the Debtors’ businesses; (vi) compliance
 with environmental, health and safety laws and regulations; (vii) changes in relationships with
 large customers; (viii) business-related difficulties of the Debtors’ customers; and (ix) the effects
 of the Chapter 11 process on the Debtors’ ability to attract and retain key management personnel.

         Assumptions Regarding Value of Debtors' Assets: It has been assumed in the preparation
 of the Plan that the value of the Debtors’ assets described in the Reorganized Value Analysis
 generally approximates the fair value thereof, except for specific adjustments discussed in the
 notes thereto. For financial reporting purposes, the fair value of the assets of the Debtors
 (including deferred tax assets) must be determined as of the Effective Date. Although such
 valuation is not presently expected to result in values that are materially different than the values
 assumed in the preparation of the Plan, there can be no assurance with respect thereto.

         Leverage, Liquidity, and Capital Requirements: In addition to Cash generated by
 operations, the Reorganized Debtors’ principal source of liquidity following their emergence
 from bankruptcy will be the Exit Financing. After the Effective Date of the Plan, the
 Reorganized Debtors will face liquidity requirements, including working capital requirements
 and repayment of the Reorganized Debtors’ obligations under the Exit Financing. While the
 Debtors believe that they will have adequate liquidity to meet requirements following the
 Effective Date of the Plan, no assurances can be made in this regard. Furthermore, the ability of
 the Reorganized Debtors to gain access to additional capital if needed, whether through equity
 offerings or debt financing, cannot be assured. Any inability of the Reorganized Debtors to
 service their indebtedness, obtain additional financing, as needed, or comply with the financial
 covenants contained in the debt instruments issued pursuant to the Plan could have a material
 adverse effect on the Reorganized Debtors.

         Market for New Allied Holdings Common Stock: As described in more detail in Article
 VIII of this Disclosure Statement, the New Allied Holdings Common Stock to be issued under
 the Plan has not been registered under the Securities Act, any state securities laws or the laws of
 any other jurisdiction. Absent such registration, and subject to the provisions of any
 Stockholders’ Agreement restricting the trade of New Allied Holdings Common Stock, the New
 Allied Holdings Common Stock may be offered or sold only in transactions that are not subject
 to or that are exempt from the registration requirements of the Securities Act and other
 applicable securities laws.

         The shares of New Allied Holdings Common Stock are a new issuance of securities with
 no established trading market. In the event the board of directors of Reorganized Allied Holdings
 determines in its discretion to register the New Allied Holdings Common Stock with the
 Securities and Exchange Commission, or if Reorganized Allied Holdings is required under
 applicable securities laws to register the New Allied Holdings Common Stock, Reorganized
 Allied Holdings has agreed to use its commercially reasonable efforts to list the New Allied
 Holdings Common Stock on a national securities exchange or for quotation on a national
 automated interdealer quotation system unless the Initial Board determines otherwise. However,


                                             112
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 247 of 564 Desc Main
                          Document      Page 118 of 248


 there can be no assurance that an active market for the New Allied Holdings Common Stock will
 develop and no assurance can be given as to the prices at which such securities might be traded.
 The Plan provides that Reorganized Allied Holdings will have no liability if it is unable to list
 the New Allied Holdings Common Stock as described herein.

       The valuation of the Reorganized Debtors could be adversely impacted over time if the
 Reorganized Debtors’ business plan does not meet expectations or if factors beyond the
 Reorganized Debtors’ control materialize.

         If there are fewer than 300 Initial Holders of New Allied Holdings Common Stock on the
 Effective Date, then Reorganized Allied Holdings does not intend to remain a “public” company
 and will no longer be subject to the reporting requirements of the Exchange Act. In that event,
 the New Allied Holdings Common Stock will not be listed for trading on any national securities
 exchange, automated quotation service or over-the-counter trading markets, and it is unlikely that
 an active trading market will develop or be sustained for the New Allied Holdings Common
 Stock. If no active trading market develops, stockholders may not be able to resell their shares of
 New Allied Holdings Common Stock at their fair market value or at all.

         Claims Estimation: There can be no assurance that the estimated Claim amounts
 assumed for the purposes of preparing the Plan are correct. The actual amount of Allowed
 Claims likely will differ in some respect from the estimates. The estimated amounts are subject
 to certain risks, uncertainties, and assumptions. Should one or more of these risks or
 uncertainties materialize, or should underlying assumptions prove incorrect, the actual Allowed
 Amount of Claims may vary from those estimated for the purpose of preparing the Plan.
 Depending on the outcome of claims objections, the estimated recovery percentages provided in
 this Disclosure Statement may be different than the actual recovery percentages that are realized
 under the Plan.

         Certain Risks of Nonconfirmation: There can be no assurance that the requisite
 acceptances to confirm the Plan will be received. Even if the requisite acceptances are received,
 there can be no assurance that the Bankruptcy Court will confirm the Plan. A rejecting Claim or
 Interest Holder might challenge the balloting procedures and results as not being in compliance
 with the Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court were to determine
 that the balloting procedures and results were appropriate, the Bankruptcy Court could still
 decline to confirm the Plan if it were to find that any of the statutory requirements for
 confirmation had not been met. Section 1129 of the Bankruptcy Code sets forth the requirements
 for confirmation and requires, among other things, a finding by the Bankruptcy Court that the
 confirmation of the Plan is not likely to be followed by a liquidation or a need for further
 financial reorganization and that the value of distributions to nonaccepting Holders of Claims
 and Interests within a particular Class under the Plan will not be less than the value of
 distributions such Holders would receive if the Debtors were liquidated under Chapter 7 of the
 Bankruptcy Code. The statutory requirements are explained in more detail in Article VI of this
 Disclosure Statement.




                                            113
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 248 of 564 Desc Main
                          Document      Page 119 of 248


        Yucaipa May Own a Majority of the New Allied Holdings Common Stock

         Yucaipa and certain of its affiliates may receive greater than 50% of the New Allied
 Holdings Common Stock in return for the Prepetition Notes held by them and that percentage
 could increase substantially as a result of the conversion of the Equipment Financing Facility for
 New Allied Holdings Common Stock and if Yucaipa provides funding for the Cash Option.
 After the Effective Date, Yucaipa could further increase its percentage of ownership in
 Reorganized Allied Holdings. Although the Stockholders’ Agreement may govern certain rights
 among the holders of New Allied Holdings Common Stock, Yucaipa will exercise significant
 influence over the operations and business strategy of Reorganized Allied Holdings and will be
 able to control the outcome of votes on matters requiring stockholder and/or board approval,
 including the approval or disapproval of significant corporate transactions, such as mergers, sales
 or other business combinations, the issuance of securities or the incurrence or guaranty of
 material amounts of debt. Yucaipa will also nominate a majority of the members of the board of
 directors of Reorganized Allied Holdings. As a result, the ability of the non-Yucaipa holders of
 New Allied Holdings Common Stock to influence the affairs of Reorganized Allied Holdings
 will be limited and it could adversely affect the price, value and liquidity of the New Allied
 Holdings Common Stock.

                Stockholders’ Agreement

          The shares of New Allied Holdings Common Stock will be subject to the terms and
 restrictions of the Stockholders' Agreement which will contain certain terms and restrictions that
 may adversely affect the rights of holders of New Allied Holdings Common Stock and could
 adversely affect the price, value and liquidity of the New Allied Holdings Common Stock. All
 creditors receiving New Allied Holdings Common Stock under the Plan, by acceptance of such
 newly issued shares, will be bound by the terms of the Stockholders’ Agreement to the maximum
 extent permitted by applicable law, including the Bankruptcy Code. The Stockholders’
 Agreement may provide for, among other things, (i) nomination and observation rights
 regarding the board of directors of Reorganized Allied Holdings consistent (for two years) with
 the board composition described in the section of this Disclosure Statement titled “Directors and
 Officers of Reorganized Debtors”, (ii) approval rights of Yucaipa and possibly others regarding
 certain significant transactions involving Reorganized Allied Holdings, (iii) pre-emptive rights in
 favor of Yucaipa and possibly others in connection with certain issuances of securities, (iv) “drag
 along” and/or “tag along” rights triggered upon certain sales or dispositions of the capital stock
 of Reorganized Allied Holdings, pursuant to which holders may be required to sell all their
 shares of New Allied Holdings Common Stock and/or entitled to sell all or a portion of their
 New Allied Holdings Common Stock, (v) transfer and trading restrictions intended to limit the
 number of record holders of New Allied Holdings common stock to no more than 290 per class
 of securities, (vi) certain additional restrictions on transfer of New Allied Holdings Common
 Stock, including among others, rights of first refusal or other rights to purchase in favor of
 Reorganized Allied Holdings, Yucaipa or possibly others in connection with any proposed sale
 or transfer of New Allied Holdings Common Stock, and (vii) other terms, conditions and
 restrictions of the type included in stockholders’ agreements.




                                            114
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 249 of 564 Desc Main
                          Document      Page 120 of 248


 F.     Disclaimer Regarding Issuance of New Allied Common Stock

         Creditors are strongly urged to take notice of the fact that, as of the date hereof,
 Yucaipa and/or the Plan Proponents have not reached agreement with the Creditors'
 Committee concerning the terms and conditions of the corporate organizational documents
 of Reorganized Allied Holdings, Stockholders' Agreement, Registration Rights Agreement
 and various other significant points of corporate governance for Reorganized Allied
 Holdings, which may affect the value of the recovery associated with the distribution of the
 New Allied Holdings Common Stock under the Plan. The parties have agreed to negotiate
 in good faith toward the end of reaching agreement on these matters but there is no
 assurance they will reach agreement which could result in various terms and risks being
 different from those currently described in the Disclosure Statement and/or various
 documents, such as the Stockholders' Agreement not being entered into. Notwithstanding
 the foregoing, Yucaipa has agreed that in the event agreement cannot be reached with the
 Creditors' Committee concerning the form of corporate governance documents directed at
 minority shareholder rights, minority shareholders will have, at a minimum, the rights and
 protections afforded to such stockholders in accordance with the law of the State of
 Delaware. Despite this concession, depending upon the outcome of the ongoing good faith
 negotiations, the New Allied Common Stock to be distributed under the Plan may be
 illiquid for an indeterminate period of time, and minority shareholders may have a limited
 or no voice in corporate matters. Such restrictions and limitations may have the effect of
 substantially diminishing any value attributable to the equity distribution under the Plan
 and Holders of Unsecured Claims should be guided accordingly. The Plan Proponents shall
 provide the Creditors' Committee with the form of any corporate governance documents
 within fifteen (15) days before the Voting Deadline to enable the Creditors' Committee to
 assess the rights and protections to be afforded to minority shareholders, and to file a
 position statement within 10 days before the Voting Deadline. Creditors are strongly
 recommended to consult the docket in these Chapter 11 Cases prior to the Voting Deadline
 to review and consider the position statement to be filed by the Creditors' Committee by
 April 21, 2007 since recoveries provided under the Plan to Unsecured Creditors may be
 materially and adversely impacted by the result of ongoing negotiations.


                                     ARTICLE VIII.
                           CERTAIN SECURITIES LAW MATTERS

 A.     Issuance of New Common Stock

         Section 1145(a)(l) of the Bankruptcy Code exempts the offer and sale of securities under
 a plan of reorganization from registration under Section 5 of the Securities Act of 1933 (the
 “Securities Act”) and state laws if three principal requirements are satisfied: (i) the securities
 must be offered and sold under a plan of reorganization and must be securities of the debtor, of
 an affiliate participating in a joint plan with the debtor, or of a successor to the debtor under the
 plan; (ii) the recipients of the securities must hold prepetition or administrative expense claims
 against the debtor or interests in the debtor; and (iii) the securities must be issued entirely in
 exchange for the recipient’s claim against or interest in the debtor, or principally in exchange for
 such claims or interests and partly for cash or property. Except as noted below, the Plan


                                             115
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 250 of 564 Desc Main
                          Document      Page 121 of 248


 Proponents believe that the offer and sale of the New Allied Holdings Common Stock under the
 Plan to Holders satisfy the requirements of Section 1145(a)(1) of the Bankruptcy Code and are,
 therefore, exempt from registration under the Securities Act and state securities laws.

 B.     Subsequent Transfers of New Allied Holdings Common Stock

         The Stockholders’ Agreement may include a number of provisions that restrict the
 transfer of New Allied Holdings Common Stock, including (i) “drag along” and/or “tag along”
 rights triggered upon certain sales or dispositions of the capital stock of Reorganized Allied
 Holdings, pursuant to which holders may be required to sell all their shares of New Allied
 Holdings Common Stock and/or entitled to sell all or a portion of their New Allied Holdings
 Common Stock, (ii) transfer and trading restrictions intended to limit the number of record
 holders of New Allied Holdings common stock to no more than 290 per class of securities, (iii)
 certain additional restrictions on transfer of New Allied Holdings Common Stock, including
 among others, rights of first refusal or other rights to purchase in favor of Reorganized Allied
 Holdings, Yucaipa or possibly others in connection with any proposed sale or transfer of New
 Allied Holdings Common Stock, and (iv) other terms, conditions and restrictions of the type
 included in stockholders’ agreements.

         Apart from any provisions in the Stockholders’ Agreement preventing transferability of
 the New Allied Holdings Common Stock, such stock may be freely transferred by most
 recipients following initial issuance under the Plan, and all resales and subsequent transactions in
 the New Allied Holdings Common Stock or other securities so issued are exempt from
 registration under federal and state securities laws, unless the Holder is an “underwriter” with
 respect to such securities. Section 1145(b) of the Bankruptcy Code defines four types of
 “underwriters”:

        1.      persons who purchase a claim against, an interest in, or a claim for an
                administrative expense against the debtor with a view to distributing any security
                received in exchange for such claim or interest;

        2.      persons who offer to sell securities offered under a plan for the Holders of such
                securities;

        3.      persons who offer to buy such securities from the Holders of such securities, if the
                offer to buy is:

                a.      with a view to distributing such securities; and

                b.      under an agreement made in connection with the plan, the consummation
                        of the plan, or with the offer or sale of securities under the plan; or

        4.      a person who is an “issuer” with respect to the securities as the term “issuer” is
                defined in Section 2(11) of the Securities Act.

         Under Section 2(11) of the Securities Act, an “issuer” includes any person directly or
 indirectly controlling or controlled by the issuer, or any person under direct or indirect common
 control of the issuer.


                                             116
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 251 of 564 Desc Main
                          Document      Page 122 of 248


        To the extent that Persons who receive New Allied Holdings Common Stock pursuant to
 the Plan are deemed to be “underwriters,” resales by such persons would not be exempted by
 Section 1145 of the Bankruptcy Code from registration under the Securities Act or other
 applicable law. So long as there are 300 or more Initial Holders of New Allied Holdings
 Common Stock on the Effective Date and Reorganized Allied remains a “public” company
 subject to the reporting requirements of the Exchange Act, Persons deemed to be underwriters
 would, however, apart from any restrictions in the Stockholders’ Agreement be permitted to sell
 such New Allied Holdings Common Stock or other securities without registration pursuant to the
 provisions of Rule 144 under the Securities Act. These rules permit the public sale of securities
 received by “underwriters” if current information regarding the issuer is publicly available and if
 volume limitations and certain other conditions are met.

         If there are fewer than 300 Initial Holders of New Allied Holdings Common Stock on the
 Effective Date, Reorganized Allied Holdings does not intend to remain a “public” company
 subject to the reporting requirements of the Exchange Act. In that event, the provisions of Rule
 144 under the Securities Act will not be available to persons that are deemed to be an
 “underwriter” with respect to the New Allied Holdings Common Stock. Such persons would not
 be permitted to resell the New Allied Holdings Common Stock unless the securities were
 registered under the Securities Act or another exemption from such registration requirements was
 available.

         Whether or not any particular person would be deemed to be an “underwriter” with
 respect to the New Allied Holdings Common Stock or other security to be issued pursuant to the
 Plan would depend upon various facts and circumstances applicable to that person. Accordingly,
 the Debtors express no view as to whether any particular Person receiving New Allied Holdings
 Common Stock or other securities under the Plan would be an “underwriter” with respect to such
 New Allied Holdings Common Stock.

        Given the complex and subjective nature of the question of whether a particular Holder
 may be an underwriter, the Plan Proponents make no representation concerning the right of any
 person to trade in the New Allied Holdings Common Stock or other securities. The Plan
 Proponents recommend that potential recipients of the New Allied Holdings Common Stock
 consult their own counsel concerning whether they may freely trade New Allied Holdings
 Common Stock without compliance with the Securities Act or the Exchange Act.

         On the Effective Date, Reorganized Allied Holdings will be authorized to enter into a
 Registration Rights Agreement with Yucaipa and potentially other holders of the New Allied
 Holdings Common Stock. The Registration Rights Agreement is expected to provide (i) certain
 rights to require Reorganized Allied Holdings to register a public offering, (ii) certain rights to
 demand that Reorganized Allied Holdings file, prepare and cause to become effective
 registration statements, and (iii) piggyback registration rights.




                                            117
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 252 of 564 Desc Main
                          Document      Page 123 of 248


                              ARTICLE IX.
       MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES

      THE PLAN PROPONENTS HAVE NOT SOUGHT OR OBTAINED ANY
 RULING FROM THE INTERNAL REVENUE SERVICE OR FROM ANY OTHER
 TAXING AUTHORITY WITH RESPECT TO ANY OF THE TAX CONSEQUENCES
 OF THE PLAN, NOR HAVE THE PLAN PROPONENTS SOUGHT OR OBTAINED AN
 OPINION OF COUNSEL WITH RESPECT TO ANY SUCH TAX CONSEQUENCES.
 NO REPRESENTATIONS OR ASSURANCES ARE MADE WITH RESPECT TO THE
 FEDERAL INCOME TAX CONSEQUENCES AS SUMMARIZED HEREIN. CERTAIN
 TYPES OF CREDITORS MAY BE SUBJECT TO SPECIAL RULES NOT ADDRESSED
 IN THIS SUMMARY OF FEDERAL INCOME TAX CONSEQUENCES. FURTHER,
 CREDITORS MAY BE SUBJECT TO STATE, LOCAL, OR FOREIGN TAX
 CONSEQUENCES THAT ARE NOT ADDRESSED HEREIN. BECAUSE THE TAX
 CONSEQUENCES OF THE PLAN ARE COMPLEX AND MAY VARY BASED ON
 INDIVIDUAL CIRCUMSTANCES, EACH CREDITOR SHOULD CONSULT ITS OWN
 TAX ADVISOR REGARDING THE SPECIFIC TAX CONSEQUENCES OF ANY
 ASPECT OF THE PLAN WITH RESPECT TO SUCH CREDITOR.

 A.     Introduction

         A summary description of material United States federal income tax consequences of the
 Plan is provided below. This description is for informational purposes only and, due to a lack of
 definitive judicial or administrative authority or interpretation, substantial uncertainties exist
 with respect to various tax consequences of the Plan as discussed herein. Only the material
 United States federal income tax consequences of the Plan to the Debtors and to Holders who are
 entitled to vote to accept or reject the Plan are described below. No opinion of counsel has been
 sought or obtained with respect to any tax consequences of the Plan. No rulings or
 determinations of the Internal Revenue Service (the “IRS”) or any other tax authorities have been
 sought or obtained with respect to any tax consequences of the Plan, and the discussion below is
 not binding upon the IRS or such other authorities. No representations are being made regarding
 the particular tax consequences of the confirmation and consummation of the Plan to the Debtors
 or any Holder. No assurance can be given that the IRS would not assert, or that a court would not
 sustain, a position different from any discussed herein.

         The discussion of United States federal income tax consequences below is based on the
 Internal Revenue Code of 1986, as amended (the “IRC”), Treasury Regulations, judicial
 authorities, published positions of the IRS and other applicable authorities, all as in effect on the
 date of this document and all of which are subject to change or differing interpretations (possibly
 with retroactive effect).

         The following discussion does not address foreign, state or local tax consequences of the
 Plan, nor does it purport to address the United States federal income tax consequences of the
 Plan to special classes of taxpayers (e.g., banks and certain other financial institutions, insurance
 companies, tax-exempt organizations, governmental entities, persons that are, or hold their
 Claims through, pass-through entities, persons whose functional currency is not the United States
 dollar, foreign persons, dealers in securities or foreign currency, employees, and persons who


                                             118
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 253 of 564 Desc Main
                          Document      Page 124 of 248


 received their Claims pursuant to the exercise of an employee stock option or otherwise as
 compensation). Furthermore, the following discussion does not address United States federal
 taxes other than income taxes.

         Each Holder is strongly urged to consult its own tax advisor regarding the United States
 federal, state, and local and any foreign tax consequences of the transactions described herein
 and in the Plan.

 B.     United States Federal Income Tax Consequences to the Debtors

        1.      Cancellation of Indebtedness Income

         Upon implementation of the Plan, the amount of the Debtors’ aggregate outstanding
 indebtedness will be substantially reduced. In general, the discharge of a debt obligation in
 exchange for an amount of cash and other property having a fair market value (or, in the case of
 a new debt instrument, an “issue price”) less than the “adjusted issue price” of the debt
 obligation being discharged gives rise to cancellation of indebtedness (“COD”) income to the
 debtor. However, under IRC Section 108, COD income is not taxable to the debtor if the debt
 discharge occurs in a Title 11 bankruptcy case. Rather, such COD income instead will reduce
 certain of the Debtors’ tax attributes, generally in the following order: (a) net operating losses
 (“NOLs”) for the taxable year of discharge and NOL carryforwards; (b) general business credit
 carryforwards; (c) minimum tax credit available as of the beginning of the taxable year
 immediately following the taxable year of discharge; (d) net capital loss for the taxable year of
 discharge and capital loss carryforwards; (e) the tax basis of the Debtors’ depreciable and
 nondepreciable assets (but not below the amount of its liabilities immediately after the discharge);
 (f) passive activity loss and credit carryforwards and (g) foreign tax credit carry forwards. A
 debtor may elect to alter the preceding order of attribute reduction and, instead, first reduce the
 tax basis of its depreciable assets (and, possibly, the depreciable assets of its subsidiaries), but in
 such case, the basis may be reduced below the Debtors’ post-Effective Date liabilities. The
 reduction in tax attributes occurs only after the tax for the year of the debt discharge has been
 determined (i.e., such attributes may be available to offset taxable income that accrues between
 the date of discharge and the end of the Debtors’ tax year). Any excess COD income over the
 amount of available tax attributes is not subject to United States federal income tax.

         Because some of the Debtors’ outstanding indebtedness will be satisfied in exchange for
 New Allied Holdings Common Stock, the amount of COD income, and accordingly the amount
 of tax attributes required to be reduced, will depend in part on the fair market value of the New
 Allied Holdings Common Stock. This value cannot be known with certainty until after the
 Effective Date. Depending on such valuation, it is possible that a substantial portion of the
 NOLs and other tax attributes of the Debtors could be eliminated under these rules.

        2.      Utilization of Net Operating Losses and Other Tax Attributes — Section 382

         Under IRC Section 382, whenever there is a more than fifty percent ownership change of
 a corporation during a three-year testing period, the ability of the corporation to utilize any NOL
 carryovers (to the extent not eliminated under the IRC Section 108 attribute reduction rules) and
 certain subsequently recognized built-in losses and deductions to offset future taxable income



                                              119
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 254 of 564 Desc Main
                          Document      Page 125 of 248


 may be subject to an annual limitation. The issuance of New Allied Holdings Common Stock
 pursuant to the Plan will constitute an ownership change for purposes of IRC Section 382.

         Under IRC Section 382(l)(6) and the Treasury Regulations promulgated thereunder, the
 amount of the annual limitation to which the Debtors would be subject should generally be equal
 to the product of (i) the lesser of the value of the equity of the Reorganized Debtors immediately
 after the ownership change or the value of the Debtors’ consolidated gross assets immediately
 before such change (with certain adjustments) and (ii) the “long-term tax-exempt rate” in effect
 for the month of the Effective Date as published by the United States Treasury Department (by
 way of illustration, that rate is 4.04% for ownership changes occurring in April 2007) (the “L6
 Limitation”).

         In general, if the Debtors have a net unrealized built-in gain ("NUBIG") at the time of the
 ownership change (subject to a de minimis threshold), the amount of such built-in gain
 recognized during the five-year period following the ownership change will increase the amount
 of the taxable income that may be offset by pre-ownership change losses. If, on the other
 hand, the Debtors have a net unrealized built-in loss ("NUBIL") at the time of the ownership
 change (subject to a de minimis threshold), the amount of such built-in loss recognized during the
 five-year period following the ownership change will decrease the amount of income that may be
 offset by pre-ownership change losses. Whether the Debtors are in a NUBIG or NUBIL position
 will depend in part on the fair market value of the Debtors' assets immediately before the
 ownership change date. This value cannot be known with certainty until the Effective Date.

         The IRC provides an exception to the L6 Limitation under IRC Section 382(l)(5), which
 applies in the case of certain reorganizations under the Bankruptcy Code if the reorganization of
 the Debtors results in an exchange by qualifying creditors and stockholders of their claims and
 interests for at least fifty percent of the Debtors’ stock (in vote and value) (the “L5 Exception”).
 Stock transferred to a creditor will be taken into account for the purpose of the fifty percent test
 only to the extent that such stock is transferred in satisfaction of indebtedness and only if such
 indebtedness was held by the creditor for at least eighteen months before the Petition Date or
 arose in the ordinary course of the Debtors’ trade or business and is held by the person who at all
 times held the beneficial interest in such indebtedness. The Plan Proponents have concluded that
 the Debtors likely will not qualify for the L5 Exception.

 C.     United States Federal Income Tax Consequences to Holders of Claims

         The following discusses certain United States federal income tax consequences of the
 transactions contemplated by the Plan to Holders that are “United States Holders,” as defined
 below. The United States federal income tax consequences of the transactions contemplated by
 the Plan to Holders of Claims (including the character, timing and amount of income, gain or
 loss recognized) will depend upon, among other things, (1) whether the Claim and the
 consideration received in respect thereof are “securities” for federal income tax purposes; (2) the
 manner in which a Holder acquired a Claim; (3) the length of time the Claim has been held;
 (4) whether the Claim was acquired at a discount; (5) whether the Holder has taken a bad debt
 deduction with respect to the Claim (or any portion thereof) in the current or any prior year;
 (6) whether the Holder has previously included in its taxable income accrued but unpaid interest
 with respect to the Claim; (7) the Holder’s method of tax accounting; and (8) whether the Claim


                                             120
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 255 of 564 Desc Main
                          Document      Page 126 of 248


 is an installment obligation for federal income tax purposes. Therefore, Holders should consult
 their own tax advisors for information that may be relevant to their particular situations and
 circumstances and the particular tax consequences to them of the transactions contemplated by
 the Plan. This discussion assumes that the Holder has not taken a bad debt deduction with respect
 to a Claim (or any portion thereof) in the current or any prior year and such Claim did not
 become completely or partially worthless in a prior taxable year. Moreover, the Debtors intend to
 claim deductions to the extent they are permitted to deduct any amounts they pay in cash, stock
 or other property pursuant to the Plan.

         For purposes of the following discussion, a “United States Holder” is a Holder that is (1)
 a citizen or individual resident of the United States, (2) a corporation (or other entity treated as a
 corporation for United States federal income tax purposes) created or organized in the United
 States or under the laws of the United States or any political subdivision thereof, (3) an estate the
 income of which is subject to United States federal income taxation regardless of its source, or
 (4) a trust if: (i) a court within the United States is able to exercise primary supervision over the
 administration of the trust and one or more United States fiduciaries have the authority to control
 all substantial decisions of the trust or (ii) the trust was in existence on August 20, 1996 and
 properly elected to be treated as a United States person. If a partnership (or other entity treated as
 a partnership for United States federal income tax purposes) is a Holder of Claims, the tax
 treatment of a partner as a beneficial owner thereof will generally depend on the status of the
 partner and the activities of the partnership.

        1.      Holders of Secured Claims

         The Holders of Secured Claims may recognize income, gain or loss for United States
 federal income tax purposes with respect to the discharge of their Claims, depending on whether
 their Claims are reinstated or, if not reinstated, on the outcome of their negotiations with Yucaipa.
 A Holder whose Secured Claim is reinstated pursuant to the Plan will not recognize gain or loss
 unless either (i) such Holder is treated as having received interest, damages or other income in
 connection with the reinstatement or (ii) such reinstatement is considered a “significant
 modification” of the Claim. The Plan Proponents do not believe that the treatment of the Holders
 of Secured Claims will constitute a “significant modification” for federal income tax purposes.

         A Holder who receives cash or other property in exchange for its Claim pursuant to the
 Plan will generally recognize income, gain or loss for United States federal income tax purposes
 in an amount equal to the difference between (1) the amount of cash or fair market value of other
 property, if any, received in exchange for its Claim and (2) the Holder’s adjusted tax basis in its
 Claim. The character of such gain or loss as capital gain or loss or as ordinary income or loss will
 be determined by a number of factors, including the tax status of the Holder, the nature of the
 Claim in such Holder’s hands, whether the Claim constitutes a capital asset in the hands of the
 Holder, whether the Claim was purchased at a discount, and whether the Holder has previously
 included in its taxable income accrued but unpaid interest with respect to the Claim (as discussed
 further, below in Section C.3).




                                              121
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 256 of 564 Desc Main
                          Document      Page 127 of 248


        2.      Holders of Priority Non-Tax Claims

         A Holder whose Priority Claim is paid in full or otherwise discharged on the Effective
 Date will recognize income, gain or loss for United States federal income tax purposes in an
 amount equal to the difference between (i) the amount of cash received by such Holder in respect
 of its Claim and (ii) the Holder’s adjusted tax basis in the Claim. The character of such gain or
 loss as capital gain or loss or as ordinary income or loss will be determined by a number of
 factors, including the tax status of the Holder, the nature of the Claim in such Holder’s hands,
 whether the Claim constitutes a capital asset in the hands of the Holder, whether the Claim was
 purchased at a discount, and whether the Holder has previously included in its taxable income
 accrued but unpaid interest with respect to the Claim (as discussed further, below in Section C.3).
 A Holder recognizing a loss as a result of the Plan may be entitled to a bad debt deduction, either
 in the taxable year of the Effective Date or a prior taxable year. In addition, the rules summarized
 below with respect to accrued interest and market discount may also apply with respect to the
 receipt of cash in discharge of a Holder’s Priority Claim.

        3.      Allocation of Plan Distributions Between Principal and Interest

         The Plan provides that, to the extent that any Allowed Claim entitled to a Distribution
 under the Plan is composed of indebtedness and accrued but unpaid interest thereon, such
 Distribution shall, to the extent permitted by applicable law, be allocated for United States
 federal income tax purposes to the principal amount of the Claim first and then, to the extent the
 consideration exceeds the principal amount of the Claim, to the portion of the Claim representing
 accrued but unpaid interest. The Debtors intend to take the position that any Distributions made
 under the Plan with respect to an Allowed Claim will be allocated first to the principal amount of
 the Claim, with the excess over the principal amount being allocated to accrued but unpaid
 interest. However, current United States federal income tax law is unclear on this point and no
 assurance can be given that the IRS will not challenge the Debtors’ position. Holders are advised
 to consult their own tax advisors to determine the amount, if any, of consideration received under
 the Plan that is allocable to interest.

        4.      Market Discount

          The market discount provisions of the IRC may apply to Holders of certain Claims. In
 general, a debt obligation other than a debt obligation with a fixed maturity of one year or less
 that is acquired by a Holder in the secondary market (or, in certain circumstances, upon original
 issuance) is a “market discount bond” as to that Holder if its stated redemption price at maturity
 (or, in the case of a debt obligation having original issue discount, the revised issue price)
 exceeds the adjusted tax basis of the bond in the Holder’s hands immediately after its acquisition.
 However, a debt obligation will not be a “market discount bond” if such excess is less than a
 statutory de minimis amount. Gain recognized by a creditor with respect to a “market discount
 bond” will generally be treated as ordinary interest income to the extent of the market discount
 accrued on such bond during the creditor’s period of ownership, unless the creditor elected to
 include accrued market discount in taxable income currently. A Holder of a market discount
 bond that is required under the market discount rules of the IRC to defer deduction of all or a
 portion of the interest on indebtedness incurred or maintained to acquire or carry the bond may
 be allowed to deduct such interest, in whole or in part, on disposition of such bond.


                                            122
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 257 of 564 Desc Main
                          Document      Page 128 of 248


         5.     Holders of Claims Receiving Distributions of New Allied Holdings Common
 Stock

         Generally – A Holder of a Claim that receives a Distribution of New Allied Holdings
 Common Stock in exchange for its Claim pursuant to the Plan will generally recognize income,
 gain or loss for United States federal income tax purposes (unless such claim constitutes a
 “security,” as described below) in an amount equal to the difference between (1) the fair market
 value on the Effective Date of the New Allied Holdings Common Stock received and (2) the
 Holder’s adjusted tax basis in its Claim. The character of such gain or loss as capital gain or loss
 or as ordinary income or loss will be determined by a number of factors, including the tax status
 of the Holder, the nature of the Claim in such Holder’s hands, whether the Claim constitutes a
 capital asset in the hands of the Holder, whether the Claim was purchased at a discount, and
 whether and to what extent the Holder has previously claimed a bad debt deduction with respect
 to its Claim. A Holder recognizing a loss as a result of the Plan may be entitled to a bad debt
 deduction, either in the taxable year of the Effective Date or a prior taxable year. In addition, the
 rules summarized above with respect to accrued interest and market discount may also apply
 with respect to the receipt of New Allied Holdings Common Stock in discharge of a Holder’s
 Claim. A Holder’s aggregate tax basis in the New Allied Holdings Common Stock it receives
 pursuant to the Plan would generally be equal to the aggregate fair market value on the Effective
 Date of such stock. The holding period for the New Allied Holdings Common Stock would begin
 on the day after the Effective Date.

         Tax-Free Treatment for Holders of Unsecured Claims that are “Securities” – Allied
 Holdings’ cancellation of its common stock and the distribution of the New Allied Holdings
 Common Stock may qualify for treatment as a tax-free reorganization to the extent Holders of
 Claims hold Claims that constitute “securities” for U.S. federal income tax purposes. The term
 “security” is not defined in the IRC or Treasury Regulations promulgated thereunder and has not
 been clearly defined by judicial decision. The determination of whether an instrument constitutes
 a “security” is determined based on all the facts and circumstances but most authorities have held
 that the length of the term of a debt instrument is an important factor in determining whether
 such instrument is a security for federal income tax purposes. These authorities have indicated
 that a term of five years or less is evidence that the instrument is not a security, whereas a term
 of ten years or more is evidence that it is a security. In addition to maturity, other factors taken
 into account are the nature of the debt, the degree of participation and continuing interest in the
 business represented by the debt, the extent of proprietary interest compared with the similarity
 of the debt to a cash payment, and the purpose of the advance. The Prepetition Notes Claims
 have a term of six years, and therefore, although not free from doubt, because the prepetition
 notes have a term of six (6) years, the Debtors believe that such claims should be “securities” for
 these purposes. Holders of these claims should consult their own tax advisors to determine
 whether their exchange will qualify as a tax-free reorganization.

         In the event that a Holder’s receipt of New Allied Holdings Common Stock qualifies as a
 tax-free reorganization, then such Holders generally (i) will not recognize loss upon the
 exchange of such Claim, but (ii) will recognize gain, if any, only to the extent of consideration
 received other than New Allied Holdings Common Stock (other than in respect of any accrued
 but unpaid interest). Further, the Holder’s aggregate tax basis in any New Allied Holdings
 Common Stock received in satisfaction of its Claim will equal the Holder’s aggregate tax basis


                                             123
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 258 of 564 Desc Main
                          Document      Page 129 of 248


 in such Claim, increased by the amount of any gain recognized and decreased by any
 consideration received (other than New Allied Holdings Common Stock) that is not allocable to
 accrued but unpaid interest. In general, the Holder’s holding period for New Allied Holdings
 Common Stock will include the Holder’s holding period for the Claim exchanged therefore,
 except to the extent that the New Allied Holdings Common Stock was issued in respect of a
 Claim for accrued but unpaid interest.

         The market discount provisions of the IRC provides that, under regulations to be
 prescribed by the Treasury Department, any accrued market discount that is not treated as
 ordinary income upon a tax-free exchange of market discount bonds carries over to the non-
 recognition property received in the exchange. Any accrued market discount incurred in respect
 of a Claim that constitutes a “security” for federal income tax purposes would carry over to any
 New Allied Holdings Common Stock received by the Holder pursuant to the Plan, such that any
 gain recognized by the Holder upon a subsequent disposition of the New Allied Holdings
 Common Stock also would be treated as ordinary income to the extent of any such accrued
 market discount not previously included in income.

         To the extent certain Holders reach an agreement with the Debtors to have their Claims
 satisfied, settled, released, exchanged or otherwise discharged in a manner other than as
 discussed above, such Holders should consult their own tax advisors regarding the tax
 consequences to them of such treatment.

        6.      Holders of Interests

         A Holder of an Interest that is cancelled under the Plan will be allowed a “worthless stock
 deduction” in an amount equal to the Holder’s adjusted basis in such Interest. A “worthless stock
 deduction” is a deduction allowed to a Holder of a corporation’s stock for the taxable year in
 which such stock becomes worthless (which year may differ from the year the Plan is confirmed).
 If the Holder held the Interest as a capital asset, the loss will be treated as a loss from the sale or
 exchange of such capital asset on the last day of the Holder’s taxable year.

        7.      Information Reporting and Backup Withholding

         Certain payments, including payments in respect of accrued interest or market discount,
 are generally subject to information reporting by the payer to the IRS. Moreover, such reportable
 payments are subject to backup withholding under certain circumstances. Under the IRC’s
 backup withholding rules, a United States Holder may be subject to backup withholding at the
 applicable rate with respect to certain distributions or payments pursuant to the Plan, unless the
 Holder (a) comes within certain exempt categories (which generally include corporations) and,
 when required, demonstrates this fact or (b) provides a correct United States taxpayer
 identification number and certifies under penalty of perjury that the Holder is a United States
 person, that the taxpayer identification number is correct and that the Holder is not subject to
 backup withholding because of a failure to report all dividend and interest income.

        Backup withholding is not an additional tax. Amounts withheld under the backup
 withholding rules may be credited against a Holder’s United States federal income tax liability,




                                              124
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 259 of 564 Desc Main
                          Document      Page 130 of 248


 and a Holder may obtain a refund of any excess amounts withheld under the backup withholding
 rules by filing an appropriate claim for refund with the IRS.

                                [space intentionally left blank]




                                          125
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 260 of 564 Desc Main
                          Document      Page 131 of 248


                                        ARTICLE X.
                                     RECOMMENDATION

        Based on the foregoing analysis of the Plan Proponents, the Debtors’ remaining assets,
 and the Plan, the Plan Proponents believe that the best interests of all parties would be served
 through confirmation of the Plan. The Committee supports the Plan subject to the assessment of
 certain matters referenced in Article VII.F. FOR THESE REASONS, THE PLAN
 PROPONENTS URGE ALL HOLDERS OF CLAIMS AND INTERESTS ENTITLED TO
 VOTE TO “ACCEPT” THE PLAN.

        Respectfully submitted, this 5th day of April, 2007.

 /s/ Robert A. Klyman                               /s/ Jeffrey W. Kelley
 (by JWK with express permission)                   TROUTMAN SANDERS LLP
 LATHAM & WATKINS LLP                               Jeffrey W. Kelley
 Robert A. Klyman                                   Bank of America Plaza
                                                    600 Peachtree Street, NE, Suite 5200
 633 West Fifth Street, Suite 4000
                                                    Atlanta, Georgia 30308-2216
 Los Angeles, CA 90071                              Telephone: (404) 885-3000
 Telephone: (213) 485-1234                          Facsimile: (404) 885-3900
 Facsimile: (213) 891-8763
                                                    Counsel for the Debtors
 PARKER, HUDSON, RAINER & DOBBS LLP
 Rufus T. Dorsey
 1500 Marquis Two Tower                             /s/ Frederick Perillo
 285 Peachtree Center Ave., N.E.                    (by JWK with express permission)
 Atlanta, Georgia 30303                             PREVIANT, GOLDBERG, UELMEN, GRATZ,
 Telephone (404) 420-5550                           MILLER & BRUEGGEMAN, S.C.
 Facsimile: (404) 522-8409                          Frederick Perillo
                                                    1555 N. RiverCenter Dr., Suite 202
                                                    Milwaukee, WI 53212
                                                    Telephone: (414) 223-0434
                                                    Facsimile: (414) 271-6308


                                                    Counsel for the Teamsters National Automobile
                                                    Transportation Industry Negotiating Committee




                                           126
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 261 of 564 Desc Main
                          Document      Page 132 of 248


                       EXHIBITS TO DISCLOSURE STATEMENT

 Exhibit A     Second Amended Joint Plan of Reorganization

 Exhibit B     Terms of Exit Financing (Intentionally Deleted. See Docket Entry Nos. 2649,
               2683 and 2704)

 Exhibit C     Pro Forma Financial Projections

 Exhibit D     Liquidation Analysis

 Exhibit E     Yucaipa’s Reorganized Value Analysis

 Exhibit E-1   Debtors’ Reorganized Value Analysis

 Exhibit F     Pre-Effective Date corporate organizational structure of the Debtors

 Exhibit G     Terms of Labor Deal




                                           127
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 262 of 564 Desc Main
                          Document      Page 133 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 263 of 564 Desc Main
                          Document      Page 134 of 248


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION
 In re:                                                        Chapter 11

 ALLIED HOLDINGS, INC., et al.1                                Case Nos. 05-12515 through 05-12526
                                                               and 05-12528 through 05-12537
                           Debtors.                            (Jointly Administered)

                                                               Judge Mullins

 SECOND AMENDED JOINT PLAN OF REORGANIZATION OF ALLIED HOLDINGS,
  INC. AND AFFILIATED DEBTORS PROPOSED BY THE DEBTORS, YUCAIPA AND
    THE TEAMSTERS NATIONAL AUTOMOBILE TRANSPORTATION INDUSTRY
                       NEGOTIATING COMMITTEE
                            Dated April 5, 2007
 LATHAM & WATKINS LLP                                   TROUTMAN SANDERS LLP
 Robert A. Klyman                                       Jeffrey W. Kelley
 633 West Fifth Street, Suite 4000                      Bank of America Plaza
 Los Angeles, CA 90071                                  600 Peachtree Street, N.E. – Suite 5200
 Telephone: (213) 485-1234                              Atlanta, Georgia 30308-2216
 Facsimile: (213) 891-8763                              Telephone: (404) 885-3000
                                                        Facsimile: (404) 885-3900
 and
                                                        Counsel for the Debtors
 PARKER, HUDSON, RAINER & DOBBS LLP
 Rufus T. Dorsey                                        PREVIANT, GOLDBERG, UELMEN, GRATZ,
 1500 Marquis Two Tower                                 MILLER & BRUEGGEMAN, S.C.
 285 Peachtree Center Ave., N.E.                        Frederick Perillo
 Atlanta, Georgia 30303                                 1555 N. River Center Dr., Suite 202
 Telephone: (404) 420-5550                              Milwaukee, WI 53212
 Facsimile: (404) 522-8409                              Telephone: (414) 223-0434
                                                        Facsimile: (414) 271-6308

 Counsel for Yucaipa American Alliance Fund I, LP and   Counsel for the Teamsters National Automobile
 Yucaipa American Alliance (Parallel) Fund I, LP        Transportation Industry Negotiating Committee



 1
  The Debtors in the jointly administered cases are: Allied Holdings, Inc., Case No. 05-12515; Allied
 Automotive Group, Inc., Case No. 05-12516; Allied Systems, Ltd. (L.P.), Case No. 05-12517; Allied
 Systems (Canada) Company, Case No. 05-12518; QAT, Inc., Case No. 05-12519; RMX LLC, Case
 No. 05-12520; Transport Support LLC, Case No. 05-12521; F.J. Boutell Driveaway LLC, Case No. 05-
 12522; Allied Freight Broker LLC, Case No. 05-12523; GACS Incorporated, Case No. 05-12524;
 Commercial Carriers, Inc., Case No. 05-12525; Axis Group, Inc., Case No. 05-12526; Axis Netherlands,
 LLC, Case No. 05-12528; Axis Areta, LLC, Case No. 05-12529; Logistic Technology, LLC, Case
 No. 05-12530; Logistic Systems, LLC, Case No. 05-12531; CT Services, Inc., Case No. 05-12532;
 Cordin Transport LLC, Case No. 05-12533; Terminal Services LLC, Case No. 05-12534; Axis Canada
 Company, Case No. 05-12535; Ace Operations, LLC, Case No. 05-12536; and AH Industries Inc., Case
 No. 05-12537.
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 264 of 564 Desc Main
                          Document      Page 135 of 248



                                                     TABLE OF CONTENTS

 ARTICLE I. DEFINITIONS AND GENERAL PROVISIONS......................................................3

           1.1        Definitions................................................................................................................3
           1.2        Time .......................................................................................................................24
           1.3        Rules of Interpretation ...........................................................................................24

 ARTICLE II. CLASSIFICATION OF CLAIMS AND INTERESTS; IMPAIRMENT ...............25

           2.1        Summary ................................................................................................................25
           2.2        Deemed Acceptance of Plan ..................................................................................26
           2.3        Deemed Rejection of Plan .....................................................................................26
           2.4        Classes Entitled to Vote on Plan............................................................................26
           2.5        Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code.....................26
           2.6        Prepetition Lender Claims .....................................................................................27

 ARTICLE III. TREATMENT OF CLAIMS AND INTERESTS .................................................27

           3.1        Class 1 et seq. -- Other Secured Claims.................................................................27
           3.2        Class 2 -- Priority Non-Tax Claims. ......................................................................28
           3.3        Class 3 -- Workers’ Compensation Claims............................................................29
           3.4        Class 4A -- General Unsecured Claims. ................................................................29
           3.5        Class 4B -- Insured Claims. ...................................................................................30
           3.6        Class 4C -- Other Insured Claims. .........................................................................30
           3.7        Class 4D –Unsecured Claims Receiving Cash Option. .........................................31
           3.8        Class 5 -- Intercompany Claims.............................................................................32
           3.9        Class 6---Subordinated General Unsecured Claims. .............................................32
           3.10       Class 7A – Old Allied Holdings Common Stock ..................................................33
           3.11       Class 7B – Old Other Debtors Common Stock. ....................................................33
           3.12       Class 7C -- Old Allied Holdings Stock Rights. .....................................................33
           3.13       Special Provision Governing Unimpaired Claims.................................................34

 ARTICLE IV. TREATMENT OF UNCLASSIFIED CLAIMS....................................................34

           4.1        Summary ................................................................................................................34
           4.2        Unclassified Claims (Applicable to All Debtors). .................................................34

 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
      LEASES.............................................................................................................................38

           5.1        Assumption and Cure of Executory Contracts and Unexpired Leases ..................38
           5.2        Cure of Defaults of Assumed Executory Contracts and Unexpired Leases ..........39
           5.3        Collective Bargaining Agreement..........................................................................39
           5.4        Employment Agreements and Other Benefits. ......................................................40
           5.5        Insurance Policies. .................................................................................................41
           5.6        ACE Insurance Program. .......................................................................................42

                                                                        ii
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 265 of 564 Desc Main
                          Document      Page 136 of 248


 ARTICLE VI. MEANS FOR IMPLEMENTATION OF PLAN ..................................................43

          6.1      Continued Corporate Existence and Vesting of Assets in Reorganized
                   Debtors...................................................................................................................43
          6.2      Substantive Consolidation of Claims against Debtors for Plan Purposes
                   Only........................................................................................................................43
          6.3      Exit Financing Facility...........................................................................................44
          6.4      Sources of Cash for Distribution............................................................................44
          6.5      Reinstatement of Interests of Allied Holdings in its Affiliates..............................44
          6.6      Corporate and Limited Liability Company Action................................................44
          6.7      Effectuating Documents; Further Transactions .....................................................45
          6.8      Exemption from Certain Transfer Taxes and Recording Fees...............................45
          6.9      Further Authorization.............................................................................................45
          6.10     Canadian Operations Sale ......................................................................................45
          6.11     Retained Actions....................................................................................................45
          6.12     Other Documents and Actions ...............................................................................46
          6.13     Corporate Action....................................................................................................46
          6.14     Retiree Benefits......................................................................................................47
          6.15     Employee Claims ...................................................................................................47
          6.16     Good Faith .............................................................................................................47
          6.17     Executory Contracts and Unexpired Leases Entered Into, and Other
                   Obligations Incurred After, the Petition Date ........................................................47
          6.18     Security Interests and Liens ...................................................................................47

 ARTICLE VII. PROVISIONS REGARDING CORPORATE GOVERNANCE OF
      REORGANIZED DEBTORS............................................................................................48

          7.1      Reorganized Governing Documents and Reorganized By-Laws ..........................48
          7.2      Directors and Officers of Reorganized Debtors.....................................................48
          7.3      New Employment, Retirement, Indemnification and Other Related
                   Agreements and Incentive Compensation Programs .............................................49
          7.4      Stockholders’ Agreement.......................................................................................49
          7.5      Registration Rights Agreement..............................................................................49
          7.6      Management Services Agreement .........................................................................50
          7.7      Effectuating Documents and Further Transactions................................................50
          7.8      Authorization and Issuance of New Common Stock.............................................50
          7.9      Reserve...................................................................................................................50
          7.10     Listing of New Allied Holdings Common Stock...................................................50
          7.11     Possible Privatization of Reorganized Allied Holdings Following
                   Emergence..............................................................................................................51
          7.12     Old Allied Holdings Common Stock, Old Other Debtors Common Stock
                   and Old Allied Holdings Stock Rights...................................................................51

 ARTICLE VIII. VOTING AND DISTRIBUTIONS.....................................................................51

          8.1      Voting of Claims....................................................................................................51
          8.2      Nonconsensual Confirmation.................................................................................52

                                                                    iii
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 266 of 564 Desc Main
                          Document      Page 137 of 248


           8.3        Acceptance by Class of Creditors ..........................................................................52
           8.4        Distributions for Claims Allowed as of the Effective Date ...................................52
           8.5        Disbursing Agent ...................................................................................................52
           8.6        Distributions of Cash .............................................................................................52
           8.7        No Interest on Claims or Interests .........................................................................53
           8.8        Delivery of Distributions .......................................................................................53
           8.9        Distributions to Holders as of the Record Date .....................................................53
           8.10       Indenture Trustee as Claim Holder. .......................................................................54
           8.11       De Minimis Distributions ......................................................................................54
           8.12       Fractional Securities, Fractional Dollars................................................................55
           8.13       Procedures for Distributions to Holders of Prepetition Notes Claims...................55
           8.14       Distributions of Cash to Holders of Allowed Class 4D Claims.............................55
           8.15       Compliance with Tax Requirements......................................................................55
           8.16       No Duplicate Distributions ....................................................................................56
           8.17       Distributions in U.S. Dollars..................................................................................56

 ARTICLE IX. PROCEDURES FOR TREATING AND RESOLVING DISPUTED
      CLAIMS ............................................................................................................................56

           9.1        Objections to Claims..............................................................................................56
           9.2        Authority to Prosecute Objections .........................................................................56
           9.3        No Distributions Pending Allowance ....................................................................57
           9.4        Estimation of Claims..............................................................................................57
           9.5        Distributions After Allowance...............................................................................58
           9.6        Intentionally Omitted. ............................................................................................58
           9.7        Claims Covered by Insurance Policy.....................................................................58

 ARTICLE X. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
      EFFECTIVE DATE OF THE PLAN ................................................................................59

           10.1       Conditions to Confirmation ...................................................................................59
           10.2       Conditions to the Effective Date............................................................................59
           10.3       Waiver of Conditions.............................................................................................61
           10.4       Intentionally Deleted..............................................................................................62
           10.5       Effect of Failure of Conditions ..............................................................................62
           10.6       Order Denying Confirmation.................................................................................62

 ARTICLE XI. EFFECT OF PLAN ON CLAIMS AND INTERESTS.........................................62

           11.1       Revesting of Assets................................................................................................62
           11.2       Discharge of Claims and Termination of Interests ................................................63
           11.3       Cancellation of Claims and Interests .....................................................................63
           11.4       Release by Debtors of Certain Parties ...................................................................64
           11.5       Release by the Debtors of the Original DIP Lenders and DIP Lenders.................65
           11.6       Release by Holders of Claims and Interests. .........................................................66
           11.7       Releases Reasonable; Bankruptcy Court’s Exclusive Jurisdiction Related
                      Thereto. ..................................................................................................................67


                                                                       iv
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 267 of 564 Desc Main
                          Document      Page 138 of 248


          11.8     Setoffs ....................................................................................................................67
          11.9     Exculpation and Limitation of Liability ................................................................67
          11.10    Injunction ...............................................................................................................68
          11.11    Effect of Confirmation...........................................................................................68

 ARTICLE XII. RETENTION AND SCOPE OF JURISDICTION OF THE
      BANKRUPTCY COURT..................................................................................................69

          12.1     Retention of Jurisdiction ........................................................................................69
          12.2     Alternative Jurisdiction..........................................................................................71
          12.3     Final Decree ...........................................................................................................71

 ARTICLE XIII. MISCELLANEOUS PROVISIONS...................................................................71

          13.1     Modification of the Plan ........................................................................................71
          13.2     Revocation of the Plan ...........................................................................................72
          13.3     Exemption From SEC Registration .......................................................................72
          13.4     Exemption from Securities Laws...........................................................................72
          13.5     Initial Offer and Sale Exempt from Registration...................................................72
          13.6     Applicable Law......................................................................................................72
          13.7     Plan Supplement ....................................................................................................73
          13.8     Filing or Execution of Additional Documents.......................................................73
          13.9     Withholding and Reporting Requirements ............................................................73
          13.10    Waiver of Rule 62(a) of the Federal Rules of Civil Procedure..............................73
          13.11    Allocation of Plan Distributions between Principal and Interest...........................73
          13.12    Dissolution of Creditors’ Committee.....................................................................73
          13.13    Preparation of Estates’ Returns and Resolution of Tax Claims.............................74
          13.14    Headings ................................................................................................................74
          13.15    Confirmation of Plans for Separate Debtors..........................................................74
          13.16    No Admissions; Objection to Claims ....................................................................74
          13.17    Survival of Settlements ..........................................................................................74
          13.18    No Waiver..............................................................................................................74
          13.19    No Bar to Suits.......................................................................................................75
          13.20    Successors and Assigns..........................................................................................75
          13.21    Severability of Plan Provisions..............................................................................75
          13.22    Post-Effective Date Effect of Evidences of Claims or Interests ............................75
          13.23    Conflicts.................................................................................................................75
          13.24    Exhibits/Schedules.................................................................................................75
          13.25    No Injunctive Relief...............................................................................................76
          13.26    Rounding................................................................................................................76
          13.27    Saturday, Sunday or Legal Holiday .......................................................................76
          13.28    Entire Agreement ...................................................................................................76
          13.29    Service of Certain Plan Exhibits and Disclosure Statement Exhibits....................76
          13.30    Service of Documents ............................................................................................76




                                                                     v
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 268 of 564 Desc Main
                          Document      Page 139 of 248


                                            INTRODUCTION

                Allied   Holdings,   Inc.   and   the   Affiliated   Debtors   (collectively,   the

       “Debtors”),Yucaipa American Alliance Fund I, LP and Yucaipa American Alliance

       (Parallel) Fund I, LP (collectively, “Yucaipa”), and The Teamsters National Automobile

       Transportation Industry Negotiating Committee (“TNATINC”) hereby propose this

       Second Amended Joint Plan of Reorganization (defined hereinafter as the “Plan”) for the

       resolution of the outstanding Claims against and Interests in the Debtors. Yucaipa and

       TNATINC are the proponents of this Plan within the meaning of Section 1129 of the

       Bankruptcy Code.

                The Creditors’ Committee has endorsed the Plan, subject to, among other things,

       review and approval of the Plan Supplement and other Plan documentation, as well as

       negotiation of certain related matters, including, without limitation, documentation of the

       issuance and Distribution of the New Common Stock, including anti-dilution provisions

       in respect thereof, appropriate post-Effective Date protections for the rights of minority

       shareholders, any proposed sale of assets, terms of any funding and exit financing, and

       other review and approval rights in connection with the Confirmation process.

                Reference is made to the Plan Proponents’ Disclosure Statement dated as of April

       5, 2007 for a discussion of the Debtors’ history, businesses, results of operations,

       historical financial information, projections and properties, and for a summary of the Plan

       and certain related matters. There also are other agreements and documents that are, or

       will be, filed with the Bankruptcy Court, are referenced in the Plan or the Disclosure

       Statement or both, and will be available for review. All referenced documents are or will

       be accessible on the website http://administar.net/allied/indexmain.htm under the link for



        CH\927727.5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 269 of 564 Desc Main
                          Document      Page 140 of 248


       “Disclosure Statement and Plan”. Capitalized terms not defined in this Introduction shall

       have the meanings ascribed to them in Article I hereof or as otherwise specified in the

       first paragraph of Section 1.1 below.

              Under the Plan, the Debtors will be reorganized through, among other things, the

       consummation of the following transactions: (i) the conversion of the DIP Facility into

       the Exit Financing Facility, (ii) payment in Cash, Reinstatement, return of collateral or

       other treatment of Other Secured Claims as agreed between the holder of each such

       Claim and Yucaipa, (iii) distribution of New Common Stock, on a Pro Rata basis, to the

       holders of Allowed General Unsecured Claims, (iv) cancellation of the existing Interests

       in the Debtors, (v) assumption of Assumed Contracts, and (vi) the potential conversion of

       the Equipment Financing Facility into New Allied Holdings Common Stock.

              Under Section 1125(b) of the Bankruptcy Code, a vote to accept or reject the Plan

       cannot be solicited from holders of claims or interests until the Disclosure Statement has

       been approved by the Bankruptcy Court. The Plan Proponents urge all Claimholders

       entitled to vote on the Plan to read in their entirety, the Plan, the Disclosure Statement,

       and the exhibits attached hereto and thereto before voting to accept or reject the Plan. To

       the extent, if any, that the Disclosure Statement is inconsistent with the Plan, the Plan will

       govern. No solicitation materials other than the Disclosure Statement and any schedules

       and exhibits attached thereto or referenced therein, or otherwise enclosed with the

       Disclosure Statement served by the Plan Proponents on interested parties, have been

       authorized by the Plan Proponents or the Bankruptcy Court for use in soliciting

       acceptances of the Plan.




                                                     2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 270 of 564 Desc Main
                          Document      Page 141 of 248


                                         ARTICLE I.
                            DEFINITIONS AND GENERAL PROVISIONS

               1.1     Definitions. As used in the Plan, capitalized terms have the meanings set
       forth below. Any capitalized term that is not otherwise defined herein, but that is used in
       the Bankruptcy Code, the Bankruptcy Rules or the local rules of the Bankruptcy Court,
       shall have the meaning given to that term in the Bankruptcy Code, the Bankruptcy Rules
       or the local rules of the Bankruptcy Court, as applicable.

                      (1)     “Ace Operations” means Ace Operations, LLC, a Georgia limited
       liability company.

                      (2)    “Administrative Expense Claim” means a Claim for payment of an
       administrative expense of a kind specified in Section 503(b) or 1114(e)(2) of the
       Bankruptcy Code and/or entitled to priority pursuant to Sections 507(a)(1) or 507(b) of
       the Bankruptcy Code, including, but not limited to, (a) the actual, necessary costs and
       expenses, incurred on or after the Petition Date, of preserving the Estates and operating
       the business of the Debtors, (b) Professional Compensation, (c) any payment to be made
       under this Plan to cure a default on an executory contract or unexpired lease that is
       assumed pursuant to Section 365 of the Bankruptcy Code, (d) Allowed Claims entitled to
       be treated as Administrative Claims pursuant to a Final Order of the Bankruptcy Court,
       (e) Indenture Trustee Fees and Expenses and (f) all fees and charges assessed against the
       Estates under chapter 123 of title 28, United States Code.

                       (3)     “Administrative Expense Claim Bar Date” means the first Business
       Day that is thirty (30) days following the Effective Date, except as specifically set forth
       in the Plan or a Final Order.

                     (4)    “Affiliates” has the meaning given such term by Section 101(2) of
       the Bankruptcy Code.

                     (5)    “Allied Automotive” means Allied Automotive Group, Inc., a
       Georgia corporation.

                      (6)     “Allied Canada” means Allied Systems (Canada) Company.

                     (7)     “Allied Freight Broker” means Allied Freight Broker LLC, a
       Delaware limited liability company.

                      (8)     “Allied Holdings” means Allied Holdings, Inc., a Georgia
       corporation.

                      (9)     “Allied Systems” means Allied Systems, Ltd. (L.P.)

                    (10) “Allowed” when used herein together with the term Claim, means
       a Claim or any portion thereof that (i) has been allowed by a Final Order of the
       Bankruptcy Court; (ii) is listed in any of the Debtors’ respective Schedules (less any
       amounts paid on account of such Claim after the Petition Date), as such Schedules may


                                                   3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 271 of 564 Desc Main
                          Document      Page 142 of 248


       be amended from time to time in accordance with Bankruptcy Rule 1009, and for which
       no contrary proof of Claim has been timely Filed, other than a Claim that is listed in any
       of the Debtors’ Schedules at zero or as disputed, contingent, or unliquidated; (iii) is
       evidenced by a proof of Claim that has been Filed with the Bankruptcy Court or the
       Claims Agent on or before the Bar Date (or Administrative Expense Claim Bar Date if an
       Administrative Expense Claim) or deemed to be timely filed pursuant to any Final Order
       of the Bankruptcy Court or under applicable law, and as to which (A) no objection to its
       allowance has been timely Filed, or (B) any objection to its allowance has been settled or
       withdrawn, or has been overruled by a Final Order; (iv) is Allowed pursuant to the terms
       of this Plan, including Indenture Trustee Fees and Expenses (regardless of whether such
       Claim has been listed by the Debtors in their Schedules and regardless of whether a proof
       of Claim has been filed in respect thereof); or (v) is not otherwise a Disputed Claim;
       provided, however, that Claims allowed solely for the purpose of voting to accept or
       reject this Plan pursuant to an order of the Bankruptcy Court shall not be considered
       Allowed Claims for the purposes of distribution under this Plan. An Allowed Interest
       shall have a correlative meaning.

                      (11) “Assets” means, collectively, all of the legal and equitable interests
       of the Debtors in the property, as defined by Section 541 of the Bankruptcy Code of the
       Estates of the Debtors (including, without limitation, all of the assets, property, interests
       (including equity interests) and effects, real and personal, tangible and intangible,
       including all Avoidance Actions), wherever situated as such properties exist on the
       Effective Date or thereafter.

                      (12) “Avoidance Action” means any claim or cause of action of an
       Estate arising out of or maintainable pursuant to Sections 502, 510, 541, 542, 543, 544,
       545, 547, 548, 549, 550, 551, or 553 of the Bankruptcy Code or under any other similar
       applicable law, regardless of whether or not such action has been commenced prior to the
       Effective Date.

                      (13)    “Axis Areta” means Axis Areta, LLC, a Georgia limited liability
       company.

                       (14) “Axis Canada” means Axis Canada Company, a Nova Scotia
       unlimited liability company.

                      (15)    “Axis Group” means Axis Group, Inc., a Georgia corporation.

                        (16) “Axis Netherlands” means Axis Netherlands, LLC, a Georgia
       limited liability company.

                      (17) “Ballot” means each of the ballot forms that are distributed with
       the Disclosure Statement to Holders of Claims included in Classes that are Impaired
       under this Plan and entitled to vote to accept or reject this Plan.

                       (18) “Bankruptcy Code” means title 11 of the United States Code, as in
       effect on the Petition Date and as thereafter amended, if such amendments are made
       applicable to the Chapter 11 Cases.


                                                    4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 272 of 564 Desc Main
                          Document      Page 143 of 248


                       (19) “Bankruptcy Court” means the United States Bankruptcy Court for
       the Northern District of Georgia, Atlanta Division or, in the event such court ceases to
       exercise jurisdiction over any Chapter 11 Case, the District Court or such court or adjunct
       thereof that exercises jurisdiction over such Chapter 11 Case in lieu of the United States
       Bankruptcy Court for the Northern District of Georgia, Atlanta Division.

                      (20) “Bankruptcy Rules” means, collectively, the Federal Rules of
       Bankruptcy Procedure and the Official Bankruptcy Forms, as in effect on the Petition
       Date and as thereafter amended, if such amendments are made applicable to the Chapter
       11 Cases, the Federal Rules of Civil Procedure, as applicable, to the Chapter 11 Cases or
       proceedings therein, and the Local Rules of the Bankruptcy Court, as applied to the
       Chapter 11 Cases or proceedings therein, as the case may be.

                      (21) “Bar Date” means the applicable bar date by which a proof of
       Claim must be or must have been Filed, as established by an order of the Bankruptcy
       Court, including the Bar Date Order and the Confirmation Order.

                      (22) “Bar Date Order” means that certain Order Establishing a Bar Date
       for Filing Proofs of Claim and Approving the Manner and Notice Thereof entered by the
       Bankruptcy Court on November 16, 2005 [Docket No. 731].

                     (23)    “Business Day” means any day on which commercial banks are
       open for business, and not authorized to close, in the City of New York, New York,
       except any Saturday, Sunday or any day designated as a legal holiday in Bankruptcy Rule
       9006(a).

                      (24) “Canadian Operations Sale” shall have the meaning set forth in
       Section 6.10 hereof.

                      (25)    “Cash” means legal tender of the United States of America and
       equivalents thereof.

                    (26) “Cash Option” means the irrevocable option that is available to
       Holders of General Unsecured Claims, Insured Claims and Other Insured Claims to be
       Cash Out Holders.

                      (27) “Cash Out Contribution” means a contribution of up to $2.5
       million of cash that Yucaipa is committed to make to effectuate the Cash Option plus any
       additional amount Yucaipa elects to make to effectuate the Cash Option if there are more
       than $20 million of Allowed Class 4D Claims. In exchange for making the Cash Out
       Contribution, Yucaipa shall receive the New Allied Holdings Common Stock that each
       Holder of an Allowed Class 4D Claim would have received if its Allowed Claim were
       classified in Class 4A, Class 4B or Class 4C (without giving effect to any Voluntary
       Reductions).

                      (28) “Cash Out Holder” means a Holder of an Allowed General
       Unsecured Claim, Insured Claim or Other Insured Claim who (a) holds an Allowed
       Claim that is equal to or less than $20,000 and does not irrevocably elect to be classified


                                                   5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 273 of 564 Desc Main
                          Document      Page 144 of 248


       in Class 4A, Class 4B or 4C or (b) holds an Allowed Claim in excess of $20,000 but
       irrevocably elects to a Voluntary Reduction of such Allowed Claim to $20,000 and to be
       classified in Class 4D.

                       (29) “Causes of Action” means all claims, actions, Avoidance Actions,
       choses in action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
       specialties, covenants, contracts, controversies, agreements, promises, variances,
       trespasses, damages, judgments, remedies, rights of set-off, third-party claims,
       subrogation claims, contribution claims, reimbursement claims, indemnity claims,
       counterclaims, and cross-claims (including, but not limited to, all claims and any
       avoidance, recovery, subordination or other actions against insiders and/or any other
       entities under the Bankruptcy Code) of any of the Debtors, the Debtors-in-Possession,
       and/or the Estates (including, but not limited to, those actions set forth in the Plan
       Supplement) that are or may be pending on the Effective Date or that may be instituted
       by the Reorganized Debtors after the Effective Date against any entity, based in law or
       equity, including, but not limited to, under the Bankruptcy Code, whether direct, indirect,
       derivative, or otherwise and whether asserted or unasserted as of the date of entry of the
       Confirmation Order.

                       (30) “Chapter 11 Case” means, with respect to each Debtor, the Chapter
       11 Case initiated by such Debtor’s filing on the Petition Date of a voluntary petition for
       relief in the Bankruptcy Court under chapter 11 of the Bankruptcy Code. The Chapter 11
       Cases are being jointly administered in the Bankruptcy Court as Bankruptcy Case No. 05-
       12515-CRM pursuant to the Order Directing Joint Administration of Cases entered by the
       Bankruptcy Court on August 1, 2005.

                    (31) “Claim” means a claim against one of the Debtors (or all or some
       of them) whether or not asserted or Allowed, as defined in Section 101(5) of the
       Bankruptcy Code.

                      (32) “Claims Agent” means JPMorgan Trust Company, National
       Association, 8475 Western Way, Suite 110, Jacksonville, FL 32256.

                     (33) “Claims Objection Deadline” means the later of the first Business
       Day which is (i) one hundred twenty (120) days after the Effective Date, or (ii) such other
       time as may be ordered by the Bankruptcy Court, as such dates may be from time to time
       extended by the Bankruptcy Court without further notice to parties in interest.

                      (34) “Class” means a category of Claims or Interests designated
       pursuant to the Plan.

                    (35) “Commercial Carriers” means Commercial Carriers, Inc., a
       Michigan corporation.

                      (36) “Confirmation” means the entry of the Confirmation Order on the
       docket of the Bankruptcy Court, within the meaning of Bankruptcy Rules 5003 and 9021.




                                                   6
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 274 of 564 Desc Main
                          Document      Page 145 of 248


                      (37) “Confirmation Date” means the date on which the Bankruptcy
       Court enters the Confirmation Order on its docket, within the meaning of Bankruptcy
       Rules 5003 and 9021.

                      (38) “Confirmation Hearing” means the hearing held by the Bankruptcy
       Court to consider confirmation of this Plan and related matters under Section 1128 of the
       Bankruptcy Code, as such hearing may be continued.

                     (39) “Confirmation Order” means the order entered by the Bankruptcy
       Court confirming the Plan.

                       (40) “Contract/Lease Schedule” has the meaning ascribed to it in
       Section 5.1 of the Plan.

                        (41) “Cordin Transport” means Cordin Transport LLC, a Delaware
       limited liability company.

                       (42) “Creditors’ Committee” means the official committee of unsecured
       creditors of the Debtors appointed by the United States Trustee in the Chapter 11 Cases
       pursuant to Section 1102 of the Bankruptcy Code as its composition may be changed
       from time to time by addition, resignation or removal of its members.

                     (43)    “CT Services” means CT Services, Inc., a Michigan corporation.

                     (44) “Cure Amount” means the amount required to satisfy any Debtor’s
       obligations under Section 365(b) of the Bankruptcy Code with respect to such Debtor’s
       assumption of any executory contract or unexpired lease.

                     (45) “Debtor” means, individually, Allied Holdings, Allied Automotive,
       Allied Systems, Allied (Canada), QAT, RMX, Transport Support, F.J. Boutell, Allied
       Freight Broker, GACS Incorporated, Commercial Carriers, Axis Group, Axis
       Netherlands, Axis Areta, Logistic Technology, Logistic Systems, CT Services, Cordin
       Transport, Terminal Services, Axis Canada, Ace Operations, and AH Industries, each of
       which is a Debtor in its Chapter 11 Case.

                      (46) “Debtor-in-Possession” means the Debtors in their capacities as
       debtors in possession in the Chapter 11 Cases pursuant to sections 1107(a) and 1108 of
       the Bankruptcy Code

                     (47) “Deficiency Amount” means the amount, if any, by which the
       Allowed amount of a Secured Claim exceeds the value of the collateral securing such
       Claim or the amount by which a Claim subject to setoff exceeds the amount of any setoff.

                      (48) “Deficiency Claim” means any Claim against a Debtor
       representing a Deficiency Amount.

                      (49) “Designated Notice” means notice and an opportunity for a hearing
       as defined in Section 102(1) of the Bankruptcy Code, with notice limited to the Debtors,


                                                  7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 275 of 564 Desc Main
                          Document      Page 146 of 248


       the Plan Proponents, the Creditors’ Committee (if still in existence at such time), the
       United States Trustee, and other parties in interest who, after entry of the Confirmation
       Order, file a request for such notice with the Clerk of the Bankruptcy Court and serve a
       copy of same on counsel for the Debtors. Until and including the earlier of (a) the
       Effective Date and (b) thirty (30) days after the Confirmation Date, Designated Notice
       means notice pursuant to that certain Order Establishing Notice Procedures entered by the
       Bankruptcy Court on August 2, 2005 in the Chapter 11 Case [Docket No. 46].

                     (50) “DIP Credit Documents” means that certain Secured, Super-
       Priority Debtor-in-Possession and Exit Credit and Guaranty Agreement, dated as of
       March 30, 2007, as amended, supplemented or otherwise modified from time to time, and
       all documents executed in connection therewith by and among Allied Holdings, Inc. and
       Allied Systems, LTD. (L.P.) as borrowers, certain subsidiaries of Allied Holdings, Inc.
       and Allied Systems, LTD. (L.P.) as guarantors, Goldman Sachs Credit Partners L.P., as
       Lead Arranger and Syndication Agent, The CIT Group/Business Credit, Inc., as
       Administrative Agent and Collateral Agent and the other Lenders signatory thereto from
       time to time.

                      (51) “DIP Lender Claim” means all Secured Claims arising under or
       pursuant to the DIP Credit Documents.

                        (52)   “DIP Lenders” means the Secured Parties as defined by the DIP
       Loan Facility.

                     (53) “DIP Liens” means the Liens of the DIP Lenders on the Assets as
       previously granted pursuant to the Final DIP Order, subject to the limitations set forth
       therein.

                      (54) “DIP Loan Facility” means that certain debtor-in-possession
       senior, secured credit facility entered into pursuant to the DIP Credit Documents.

                        (55)   “DIP Loan Facility Borrowers” means Allied Holdings and Allied
       Systems.

                      (56) “DIP Loan Facility Guarantors” means Ace Operations, AH
       Industries, Allied Automotive, Allied Canada, Allied Freight Broker, Axis Areta, Axis
       Canada, Axis Group, Axis Netherlands, Commercial Carriers, Cordin Transport, CT
       Services, FJ Boutell, GACS, Logistic Systems, Logistic Technology, QAT, RMX,
       Terminal Services, and Transport Support.

                      (57) “Disbursing Agent” means any entity (including any Reorganized
       Debtor and any Third Party Disbursing Agent), in its capacity as a disbursing agent
       pursuant to Section 8.5.

                        (58) “Disclosure Statement” means the written disclosure statement that
       relates to this Plan, as approved by the Bankruptcy Court pursuant to Section 1125 of the
       Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be
       amended, modified or supplemented from time to time in accordance with applicable law.


                                                   8
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 276 of 564 Desc Main
                          Document      Page 147 of 248


                      (59) “Disclosure Statement Hearing” means the hearing held pursuant
       to Bankruptcy Code Section 1125(b) and Bankruptcy Rule 3017(a), including any
       continuances thereof, at which the Bankruptcy Court considers the adequacy of the
       Disclosure Statement.

                      (60) “Disputed Claim” means (a) if no proof of Claim has been Filed by
       the applicable Bar Date, a Claim that is listed on a Debtor’s Schedules as other than
       disputed, contingent or unliquidated, but as to which an objection has been Filed on or
       before the Claims Objection Deadline, and such objection has not been withdrawn or
       denied by a Final Order; (b) if no proof of Claim has been Filed by the applicable Bar
       Date, a Claim that is listed on a Debtor’s Schedules as disputed, contingent or
       unliquidated; or (c) if a proof of Claim or request for payment of an Administrative
       Expense Claim has been Filed by the Bar Date (or the Administrative Expense Claim Bar
       Date, as the case may be) or has otherwise been deemed timely filed under applicable
       law: (i) a Claim for which no corresponding Claim is listed on a Debtor’s Schedules;
       (ii) a Claim for which a corresponding Claim is listed on a Debtor’s Schedules as other
       than disputed, contingent or unliquidated, but the nature or amount of the Claim as
       asserted in the proof of Claim varies from the nature and amount of such Claim as it is
       listed on the Schedules; (iii) a Claim for which a corresponding Claim is listed on a
       Debtor’s Schedules as disputed, contingent or unliquidated; or (iv) a Claim for which an
       objection has been Filed by a Debtor or Reorganized Debtor or, prior to the Confirmation
       Date, any other party in interest, by the Claims Objection Deadline, and such objection
       has not been withdrawn or denied by a Final Order.

                    (61) “Distribution” means any distribution by the Debtors or
       Reorganized Debtors to a Holder of an Allowed Claim or Interest.

                      (62) “Distribution Record Date” means the date selected in the
       Confirmation Order or any other Final Order of the Bankruptcy Court for determining
       which holders of Claims are eligible to receive distributions hereunder, and shall be the
       close of business on the Confirmation Date (or such other date established by Bankruptcy
       Court order).

                      (63) “District Court” means the United States District Court for the
       Northern District of Georgia, Atlanta Division.

                      (64) “Effective Date” means the date specified by Yucaipa (after
       consultation with the Debtors and the Creditors’ Committee) in a notice filed by the
       Debtors or Yucaipa with the Bankruptcy Court as the date on which this Plan shall take
       effect, which date shall be not more than five (5) Business Days after the date on which
       the conditions to the Effective Date provided for in this Plan have been satisfied or
       waived.

                     (65) “Eligible Participant” means any Holder of a General Unsecured
       Claim, Insured Claim or Other Insured Claim (A) who is an “accredited investor” as
       defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
       amended, (B) whose Claim satisfies all of the following requirements: (i) such Claim is



                                                  9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 277 of 564 Desc Main
                          Document      Page 148 of 248


       the subject of a timely filed proof of claim in the Chapter 11 Cases or is listed on the
       Schedules, (ii) such Claim does not purport to be secured or entitled to any priority
       treatment and is not scheduled in the Schedules as a secured or priority Claim, (iii) such
       Claim has not been objected to, is otherwise not disputed by the Debtors and is not
       scheduled in the Schedules as contingent, unliquidated or disputed, and (C) such Claim is
       in an amount of not less than $500,000 and held such held its Eligible Claim as of March
       30, 2007 (an Eligible Claim is not assignable or otherwise transferable). Yucaipa
       Transport shall have the right to (i) request information and representations from any
       Eligible Participant who intends to acquire a participation in the Equipment Financing
       Facility to ensure, in Yucaipa Transport’s sole and absolute discretion, that such Eligible
       Participant is an “accredited investor” as defined in Rule 501 of Regulation D
       promulgated under the Securities Act of 1933, as amended, and (ii) refuse to accept the
       executed participation agreement of and sell a participation in the Equipment Financing
       Facility to any Eligible Participant who fails to provide such information and
       representations within three (3) business days after Yucaipa Transport’s request for such
       information and representations or who provides information and representations that
       Yucaipa Transport determines, in its sole and absolute discretion, are inadequate for
       Yucaipa Transport to determine definitively whether such Eligible Participant is an
       “accredited investor.” Yucaipa Transport, following consultation with the Creditors'
       Committee, shall determine in its sole and absolute discretion whether a creditor is an
       Eligible Participant, including, without limitation, whether such creditor holds an Eligible
       Claim. Any decision by Yucaipa Transport shall, absent a showing of bad faith, be
       absolute and shall not be subject to appeal or challenge in any court including this Court.

                     (66) “Employee Wage Order” means that certain Order Authorizing
       Payment of Prepetition Wages, Certain Employee Benefits and Related Expenses entered
       on August 2, 2005 by the Bankruptcy Court.

                    (67)     “Entity” means an entity as defined in Section 101(15) of the
       Bankruptcy Code.

                     (68) “Equipment Financing Facility” means that certain post-Petition
       Date Loan and Security Agreement and Guaranty entered into among Allied Systems as
       borrower, the other Debtors, as guarantors, and Yucaipa Transport, as lender, to finance
       the purchase by Allied Systems of certain equipment from Yucaipa Transport Rigs from
       Yucaipa Transport, which facility has received interim approval of the Bankruptcy Court.

                     (69) “Equipment Purchase Agreement” means that certain Purchase and
       Sale Agreement entered into among Yucaipa Transport , Allied Systems and Allied
       Holdings, pursuant to which Allied Holdings shall purchase certain equipment from
       Yucaipa Transport.

                    (70)    “ERISA” means the Employee Retirement Income Security Act of
       1974, as amended, and any successor statute thereto.

                      (71) “Estate” means, with regard to each Debtor, the estate that was
       created by the commencement by a Debtor of a Chapter 11 Case pursuant to Section 541



                                                   10
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 278 of 564 Desc Main
                          Document      Page 149 of 248


       of the Bankruptcy Code, and shall be deemed to include, without limitation, any and all
       rights, powers, and privileges of such Debtor and any and all Assets and interests in
       property, whether real, personal or mixed, rights, causes of action, avoidance powers or
       extensions of time that such Debtor or such estate shall have had as of the
       commencement of the Chapter 11 Case, or which such Estate acquired after the
       commencement of the Chapter 11 Case, whether by virtue of Sections 541, 544, 545,
       546, 547, 548, 549 or 550 of the Bankruptcy Code, or otherwise.

                     (72) “Estates” means, collectively, the Estates created for the Debtors in
       the Chapter 11 Cases.

                     (73) “Exit Financing Facility” means the financing facility which is
       created from the conversion of the DIP Loan Facility on the terms and conditions set
       forth in the DIP Credit Documents to (a) fund the Debtors’ Cash payment obligations
       under the Plan and (b) provide the Reorganized Debtors’ anticipated working capital
       needs on and after the Effective Date.

                       (74) “Exit Financing Lenders” means the lenders who are from time to
       time party to the Exit Financing Facility.

                       (75) “File” or “Filed” means file, filed or filing with the Bankruptcy
       Court or its authorized designee in the Chapter 11 Cases.

                     (76)    “Final Decree” means the decree contemplated under Bankruptcy
       Rule 3022.

                      (77)    “Final DIP Order” means the Final Order expected to be entered
       on or about April 11, 2007 approving, on a final basis, the DIP Loan Facility approved on
       an interim basis pursuant to that certain Interim Order Under 11 U.S.C. §§ 105(a), 362,
       363 and 364 and Bankruptcy Rules 2002, 4001, 6004, and 9014 (I) Authorizing Debtors
       to (A) Obtain New Secured post-Petition Date Financing to Refinance Existing post-
       Petition Date Financing; (B) Convert New post-Petition Date Financing Into Exit
       Financing; and (C) Pay Related Fees and Expenses, and (II) Granting Related Relief.

                       (78) “Final Order” means an order or judgment of the Bankruptcy
       Court, or other court of competent jurisdiction, as entered on the docket in any Chapter
       11 Case or the docket of any other court of competent jurisdiction, that has not been
       reversed, stayed, modified or amended, and as to which the time to appeal or seek
       certiorari or move for a new trial, reargument or rehearing has expired, and no appeal or
       petition for certiorari or other proceedings for a new trial, reargument or rehearing has
       been timely taken, or as to which any appeal that has been taken or any petition for
       certiorari that has been timely filed has been withdrawn or resolved by the highest court
       to which the order or judgment was appealed or from which certiorari was sought or the
       new trial, reargument or rehearing will have been denied or resulted in no modification of
       such order, provided, however, that the possibility that a motion under Rule 59 or Rule 60
       of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy




                                                  11
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 279 of 564 Desc Main
                          Document      Page 150 of 248


       Rules or applicable state court rules of civil procedure, may be Filed with respect to such
       order, shall not cause such order not to be a Final Order.

                        (79) “FJ Boutell” means F.J. Boutell Driveaway, LLC, a Delaware
       limited liability company.

                      (80)   “GACS” means GACS Incorporated, a Georgia corporation.

                      (81) “General Unsecured Claim” means a Claim against any Debtor
       other than an Administrative Expense Claim, a Priority Tax Claim, a Priority Non-Tax
       Claim, a DIP Loan Facility Claim, Prepetition Loan Facility Claim, an Insured Claim (to
       the extent paid by insurance), an Other Secured Claim, a Workers’ Compensation Claim,
       a Subordinated General Unsecured Claim, an Intercompany Claim or a claim arising out
       of Old Common Stock or Old Allied Holdings Stock Rights. General Unsecured Claims
       shall include any Deficiency Claims of a holder of a Secured Claim.

                      (82)   “Holder” means a holder of a Claim or Interest, as applicable.

                      (83)   “IBT” means the International Brotherhood of Teamsters.

                      (84) “Impaired” means with respect to any Class of Claims or Interests,
       a Claim or Interest that is impaired within the meaning of Section 1124 of the Bankruptcy
       Code.

                      (85) “Indenture Trustee” means Wells Fargo Bank, National
       Association, as trustee, or any successor trustee, under the Prepetition Notes Indenture.

                      (86) “Indenture Trustee Charging Lien” means any Lien or other
       priority in payment or right available to the Indenture Trustee pursuant to the Prepetition
       Notes Indenture or otherwise available to the Indenture Trustee under applicable law, for
       the payment of Indenture Trustee Fees and Expenses.

                     (87) “Indenture Trustee Fees and Expenses” means the reasonable fees
       and expenses of the Indenture Trustee (including reasonable attorneys fees) allowable
       under the Prepetition Notes Indenture.

                      (88)   “Initial Board” shall have the meaning set forth in Section 7.2 of
       the Plan.

                     (89) “Insured Claim” means any Tort Claim that arises from an incident
       or occurrence alleged to have occurred prior to the Effective Date and that is covered
       under an insurance policy, including the Debtors’ self-insured retention and deductible,
       other than a workers’ compensation insurance policy, applicable to the Debtors or their
       businesses.

                     (90) “Intercompany Claim” means any Claim that is or could be
       asserted by any Debtor(s) or its/their Estate(s) against any other Debtor(s) or its/their
       Estate(s).


                                                   12
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 280 of 564 Desc Main
                          Document      Page 151 of 248


                     (91) “Interest” means any equity security of any Debtor (as defined in
       Section 101(16) of the Bankruptcy Code).

                     (92) “KERP” means that certain key employee retention program
       approved by the Bankruptcy Court on December 19, 2005 [Docket No. 829] and
       implemented by supplemental order entered by the Bankruptcy Court on January 6, 2006
       [Docket No. 905].

                    (93)    “Lien” has the meaning set forth in Section 101(37) of the
       Bankruptcy Code.

                        (94) “Logistic Systems” means Logistic Systems, LLC, a Georgia
       limited liability company.

                     (95) “Logistic Technology” means Logistic Technology, LLC, a
       Georgia limited liability company.

                     (96) “Management Services Agreement” means that certain Monitoring
       and Management Services Agreement by and between Yucaipa American Funds, LLC, a
       Delaware limited liability company and Allied Holdings, Inc.

                      (97) “Material Adverse Effect” means any material adverse change in
       the assets, liabilities, operations, business, property or prospects of the Debtors’ or
       Reorganized Debtors’ businesses, in each case taken as a whole.

                      (98) “New Ace Operations Common Stock” means the membership
       interests in Reorganized Ace Operations, authorized hereunder on the Effective Date and
       any additional membership interests authorized for the purposes specified herein and as
       further described in the Amended Governing Documents.

                      (99) “New AH Industries Common Stock” means the shares of
       common stock of Reorganized AH Industries, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents.

                      (100) “New Allied Automotive Common Stock” means the shares of
       common stock of Reorganized Allied Automotive, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents.

                      (101) “New Allied Canada Common Stock” means the shares of
       common stock of Reorganized Allied Canada, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents.

                    (102) “New Allied Freight Broker Common Stock” means the
       membership interests in Reorganized Allied Freight Broker, authorized hereunder on the



                                                 13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 281 of 564 Desc Main
                          Document      Page 152 of 248


       Effective Date and any additional membership interests authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents.

                      (103) “New Allied Holdings Common Stock” means the shares of
       common stock of Reorganized Allied Holdings, par value $0.01 per share, authorized
       hereunder on the Effective Date for Distribution to Holders of Allowed General
       Unsecured Claims, Insured Claims, Other Insured Claim and Equipment Financing
       Facility Claims pursuant to the Plan and any additional shares authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents

                      (104) “New Allied Systems Common Stock” means the partnership
       interests of Reorganized Allied Systems, authorized hereunder on the Effective Date and
       any partnership interests authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                      (105) “New Axis Areta Common Stock” means the membership interests
       in Reorganized Axis Areta, authorized hereunder on the Effective Date and any
       additional membership interests authorized for the purposes specified herein and as
       further described in the Reorganized Governing Documents.

                       (106) “New Axis Canada Common Stock” means the shares of common
       stock of Reorganized Axis Canada, par value $0.01 per share, authorized hereunder on
       the Effective Date and any additional shares authorized for the purposes specified herein
       and as further described in the Reorganized Governing Documents.

                       (107) “New Axis Group Common Stock” means the shares of common
       stock of Reorganized Axis Group, par value $0.01 per share, authorized hereunder on the
       Effective Date and any additional shares authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                       (108) “New Axis Netherlands Common Stock” means the membership
       interests in Reorganized Axis Netherlands, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                     (109) “New Commercial Carriers Common Stock” means the shares of
       common stock of Reorganized Commercial Carriers, par value $0.01 per share,
       authorized hereunder on the Effective Date and any additional shares authorized for the
       purposes specified herein and as further described in the Reorganized Governing
       Documents.

                    (110) “New Common Stock” means, collectively, as applicable the
       shares of common stock, membership interests and partnership interests of each of the
       Reorganized Debtors as of the Effective Date.

                      (111) “New Cordin Transport Common Stock” means the membership
       interests in Reorganized Cordin Transport, authorized hereunder on the Effective Date



                                                  14
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 282 of 564 Desc Main
                          Document      Page 153 of 248


       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                       (112) “New CT Services Common Stock” means the shares of common
       stock of Reorganized CT Services, par value $0.01 per share, authorized hereunder on the
       Effective Date and any additional shares authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                      (113) “New FJ Boutell Common Stock” means the membership interests
       in Reorganized FJ Boutell, authorized hereunder on the Effective Date and any additional
       membership interests authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                      (114) “New GACS Common Stock” means the shares of common stock
       of Reorganized GACS, par value $0.01 per share, authorized hereunder on the Effective
       Date and any additional shares authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                       (115) “New Logistic Systems Common Stock” means the membership
       interests in Reorganized Logistic Systems, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                      (116) “New Logistic Technology Common Stock” means the
       membership interests in Reorganized Logistic Technology, authorized hereunder on the
       Effective Date and any additional membership interests authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents.

                      (117) “New QAT Common Stock” means the shares of common stock of
       Reorganized QAT, par value $0.01 per share, authorized hereunder on the Effective Date
       and any additional shares authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                      (118) “New RMX Common Stock” means the membership interests in
       Reorganized RMX, authorized hereunder on the Effective Date and any additional
       membership interests authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                       (119) “New Terminal Services Common Stock” means the membership
       interests in Reorganized Terminal Services, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                       (120) “New Transport Support Common Stock” means the membership
       interests in Reorganized Transport Support, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.



                                                  15
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 283 of 564 Desc Main
                          Document      Page 154 of 248


                      (121) “Old Ace Operations Common Stock” means the membership
       interests in Ace Operations that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any membership interests in Ace
       Operations in existence immediately prior to the Effective Date.

                      (122) “Old AH Industries Common Stock” means all authorized and
       issued shares of common stock of AH Industries that are outstanding immediately prior
       to the Effective Date and any right, contractual or otherwise, to acquire any common
       shares of Old AH Industries Inc. Common Stock in existence immediately prior to the
       Effective Date.

                       (123) “Old Allied Automotive Common Stock” means all authorized and
       issued shares of common stock of Allied Automotive that are outstanding immediately
       prior to the Effective Date and any right, contractual or otherwise, to acquire any
       common shares of Old Allied Automotive Common Stock in existence immediately prior
       to the Effective Date.

                      (124) “Old Allied Canada Common Stock” means all authorized and
       issued shares of common stock of Allied Canada that are outstanding immediately prior
       to the Effective Date and any right, contractual or otherwise, to acquire any common
       shares of Old Allied Canada Common Stock in existence immediately prior to the
       Effective Date.

                       (125) “Old Allied Freight Broker Common Stock” means all
       membership interests in Allied Freight Broker that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any membership
       interests of Allied Freight Broker in existence immediately prior to the Effective Date.

                       (126) “Old Allied Holdings Common Stock” means all authorized and
       issued shares of common stock of Allied Holdings that are outstanding immediately prior
       to the Effective Date.

                     (127) “Old Allied Holdings Stock Rights” means, collectively, all
       options, warrants and rights (whether fixed or contingent, matured or unmatured,
       disputed or undisputed) contractual, legal or otherwise, to purchase or acquire Old
       Common Stock.

                       (128) “Old Allied Systems Common Stock” means all authorized and
       issued partnership interests of Allied Systems that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any partnership
       interests of Old Allied Systems in existence immediately prior to the Effective Date.

                      (129) “Old Axis Areta Common Stock” means all membership interests
       in Axis Areta that are outstanding immediately prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in Axis Areta in existence
       immediately prior to the Effective Date.




                                                  16
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 284 of 564 Desc Main
                          Document      Page 155 of 248


                      (130) “Old Axis Canada Common Stock” means all authorized and
       issued shares of common stock of Axis Canada that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any common shares
       of Old Axis Canada Common Stock in existence immediately prior to the Effective Date.

                     (131) “Old Axis Group Common Stock” means all authorized and issued
       shares of common stock of Axis Group that are outstanding immediately prior to the
       Effective Date and any right, contractual or otherwise, to acquire any common shares of
       Old Axis Group Common Stock in existence immediately prior to the Effective Date.

                      (132) “Old Axis Netherlands Common Stock” means all membership
       interests in Axis Netherlands that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any membership interest in Axis
       Netherlands in existence immediately prior to the Effective Date.

                     (133) “Old Commercial Carriers Common Stock” means all authorized
       and issued shares of common stock of Commercial Carriers that are outstanding
       immediately prior to the Effective Date and any right, contractual or otherwise, to acquire
       any common shares of Old Commercial Carriers Common Stock in existence
       immediately prior to the Effective Date.

                  (134) “Old Common Stock” means, collectively, Old Allied Holdings
       Common Stock and Old Other Debtors Common Stock.

                      (135) “Old Corbin Common Stock” means the membership interests in
       Cordin Transport that are outstanding prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in Corbin in existence
       immediately prior to the Effective Date.

                      (136) “Old CT Services Common Stock” means all authorized and
       issued shares of common stock of CT Services that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any common shares
       of Old CT Services Common Stock in existence immediately prior to the Effective Date.

                      (137) “Old FJ Boutell Common Stock” means all membership interests
       in FJ Boutell that are outstanding immediately prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in FJ Boutell in existence
       immediately prior to the Effective Date.

                     (138) “Old GACS Common Stock” means all authorized and issued
       shares of common stock of GACS that are outstanding immediately prior to the Effective
       Date and any right, contractual or otherwise, to acquire any common shares of Old GACS
       Common Stock in existence immediately prior to the Effective Date.

                      (139) “Old Logistic Systems Common Stock” means all membership
       interests in Logistic Systems that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any membership interests in Logistic
       Systems in existence immediately prior to the Effective Date.


                                                   17
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 285 of 564 Desc Main
                          Document      Page 156 of 248


                      (140) “Old Logistic Technology Common Stock” means all membership
       interests in Logistic Technology that are outstanding immediately prior to the Effective
       Date and any right, contractual or otherwise, to acquire any membership interests in
       Logistic Technology in existence immediately prior to the Effective Date.

                       (141) “Old Other Debtors Common Stock” means, collectively, the
       authorized and issued shares of common stock, partnership interests, membership
       interests or other equity interests, as applicable, of or in the Other Debtors and any right,
       contractual or otherwise, to acquire any common shares of such common stock, or any
       such partnership interests or membership interests or other equity interests in existence
       immediately prior to the Effective Date.

                     (142) “Old QAT Common Stock” means all authorized and issued shares
       of common stock of QAT that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any common shares of Old QAT
       Common Stock in existence immediately prior to the Effective Date.

                     (143) “Old RMX Common Stock” means all membership interests in
       RMX that are outstanding immediately prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in RMX in existence
       immediately prior to the Effective Date.

                      (144) “Old Terminal Services Common Stock” means all membership
       interests in Terminal Services that are outstanding immediately prior to the Effective
       Date and any right, contractual or otherwise, to acquire any membership interests in
       Terminal Services in existence immediately prior to the Effective Date.

                       (145) “Old Transport Support Common Stock” means all authorized and
       issued membership interests in Transport Support that are outstanding immediately prior
       to the Effective Date and any right, contractual or otherwise, to acquire any membership
       interests in Transport Support in existence immediately prior to the Effective Date.

                     (146) “Ordinary Course Professionals Order” means that certain Order
       Authorizing Employment of Professionals in the Ordinary Course of Business entered by
       the Bankruptcy Court on August 2, 2005 [Docket No. 55].

                     (147) “Original DIP Credit Documents” means that certain that certain
       Senior Secured, Super-Priority Debtor-in-Possession Credit Agreement, dated as of
       August 1, 2005, as amended, supplemented or otherwise modified from time to time, and
       all documents executed in connection therewith by and between the Debtors as borrowers
       and General Electric as Administrative Agent, Collateral Agent, Revolver Agent and co-
       Syndication Agent, Morgan Stanley Senior Funding, Inc., as Term Loan A Agent, Term
       Loan B Agent, Term Loan C Agent, co-Syndication Agent, co-Bookrunner and co-Term
       Loan B Lead Arranger and the other Lenders signatory thereto from time to time.

                     (148) “Original DIP Lender” means the Secured Parties as defined by the
       Original DIP Loan Facility.



                                                    18
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 286 of 564 Desc Main
                          Document      Page 157 of 248


                     (149) “Original DIP Loan Facility” means that certain debtor-in-
       possession senior, secured credit facility entered into pursuant to the Original DIP Credit
       Documents.

                      (150) “Other Debtors” means all Debtors except for Allied Holdings.

                      (151) “Other Insured Claim” means any Tort Claim arising from an
       incident or occurrence alleged to have occurred prior to the Effective Date and asserted
       against GACS or Commercial Carriers, Inc.

                      (152) “Other Secured Claim” means a Secured Claim other than a
       Prepetition Lender Claim or a DIP Lender Claim.

                    (153) “Person” shall have the meaning ascribed in Section 101(41) of the
       Bankruptcy Code.

                      (154) “Petition Date” means July 31, 2005, the date on which each of the
       Debtors Filed its respective petition for relief in the Bankruptcy Court for the Northern
       District of Georgia, Newnan Division, commencing its Chapter 11 Case.

                      (155) “Plan” means this joint plan of reorganization as the same may
       hereafter be amended or modified. If the Plan is withdrawn as the Plan for a particular
       Debtor, the defined term “Plan” shall not include the plan of reorganization or liquidation
       for such Debtor in its Chapter 11 Case except where the context otherwise requires.

                        (156) “Plan Documents” means, collectively, the Disclosure Statement,
       this Plan, all exhibits, schedules and annexes to each, all of the documents included in the
       Plan Supplement, and all other agreements contemplated by the Plan.

                       (157) “Plan Objection Deadline” means May 1, 2007 at 4:00 p.m.
       (Eastern Time), the deadline established by the Bankruptcy Court for filing and serving
       objections to the Confirmation of the Plan.

                      (158) “Plan Proponents” means, collectively, the Debtors, Yucaipa and
       TNATINC.

                      (159) “Plan Supplement” means the compilation of documents and forms
       of documents, schedules and exhibits, including those specified in Section 13.7 of the
       Plan, as it may thereafter be altered, amended, modified or supplemented in accordance
       with the terms hereof.

                       (160) “Postpetition Tax Claims” means Administrative Expense Claims
       and other Claims by a governmental unit for taxes against any of the Debtors (and for
       interest and/or penalties related to such taxes) for any tax year or period, which Claims
       first arise from and including the Petition Date through and including the Effective Date.




                                                   19
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 287 of 564 Desc Main
                          Document      Page 158 of 248


                      (161) “Prepetition Lender Claim” means any Claim (including without
       limitation, principal, interest, fees, costs and expenses) under or pursuant to the
       Prepetition Loan Facility.

                        (162) “Prepetition Loan Facility” means that certain senior, secured
       credit facility in the principal amount of approximately $180 million provided by a group
       of lenders, with Ableco Finance, LLC as collateral agent and Wells Fargo Foothill, Inc.,
       formerly known as Foothill Capital Corporation, as administrative agent.

                       (163) “Prepetition Notes” means the 8 5/8% Senior Notes in the
       aggregate original principal amount of $150,000,000 issued by Allied Holdings pursuant
       to the Prepetition Notes Indenture.

                      (164) “Prepetition Notes Claim” means any Claim for principal and
       interest under or pursuant to the Prepetition Notes or the Prepetition Notes Indenture,
       including without limitation Claims against guarantors of the Prepetition Notes, which
       Claims shall constitute Allowed Claims under the Plan in an amount of not less than
       $154,317,286.61.

                     (165) “Prepetition Notes Indenture” means that certain indenture dated as
       of September 30, 1997, by and between Allied Holdings and The First National Bank of
       Chicago, as trustee, as such indenture may have been amended, supplemented, or
       otherwise modified from time to time, and all related agreements and documents.

                      (166) “Priority Non-Tax Claim” means a Claim entitled to priority under
       the provisions of Sections 507(a)(3) through 507(a)(7) of the Bankruptcy Code other than
       an Administrative Expense Claim, a Postpetition Tax Claim or a Priority Tax Claim.

                      (167) “Priority Tax Claim” means a Claim against the Debtors that is of
       a kind specified in Sections 502(i) and 507(a)(8) of the Bankruptcy Code.

                      (168) “Professional” means any professional employed in the Chapter 11
       Cases pursuant to Sections 327 or 1103 of the Bankruptcy Code or any professional or
       other entity seeking compensation or reimbursement of expenses in connection with the
       Chapter 11 Cases pursuant to Section 503(b)(4) of the Bankruptcy Code.

                     (169) “Professional Compensation” means (i) any amounts that the
       Bankruptcy Court allows pursuant to Section 327, 328, 330, 331, 363, 503(b) or 1103 of
       the Bankruptcy Code as compensation earned, and reimbursement of expenses incurred,
       by professionals employed by the Debtors and the Creditors’ Committee and (ii) any
       amounts the Bankruptcy Court allows pursuant to Sections 503(b) of the Bankruptcy
       Code in connection with the making of a substantial contribution to the Chapter 11 Cases.

                      (170) “Pro Rata” means, with respect to any distribution on account of an
       Allowed Claim, a proportionate share, so that the ratio of the consideration distributed on
       account of an Allowed Claim or Allowed Interest in a Class or Classes to the amount of
       such Allowed Claim or Allowed Interest is the same as the ratio of the amount of the
       consideration distributed on account of all Allowed Claims or Allowed Interests in such


                                                   20
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 288 of 564 Desc Main
                          Document      Page 159 of 248


       Class or Classes to the amount of all Allowed Claims or Allowed Interests in such Class
       or Classes.

                      (171) “QAT” means QAT, Inc., a Florida corporation.

                      (172) “Qualified Pension Plans” means, collectively, all of the Debtors'
       defined benefit plans, including: the Allied Defined Benefit Pension Plan, the Allied
       Systems, Ltd., UAW Local 95 Unit 2 Retirement Income Plan, the Allied Systems, Ltd.
       Office Workers UAW Local 95 Pension Plan and Trust, and the Registered Pension Plan
       for Employees of Allied Systems (Canada) Company.

                     (173) “Record Date” means the date established in the Confirmation
       Order or any other Final Order of the Bankruptcy Court for determining the identity of
       Holders of Allowed Claims or Interests entitled to Distributions under this Plan. If no
       Record Date is established in the Confirmation Order or any other order of the
       Bankruptcy Court, then the Record Date shall be the Confirmation Date.

                      (174) “Record Holder” means the Holder of a Claim or Interest as of the
       Record Date.

                      (175) “Registration Rights Agreement” means that certain Registration
       Rights Agreement entered into by and among Reorganized Allied Holdings, Yucaipa and
       potentially other holders the New Allied Holdings Common Stock.

                      (176) “Reinstated” or “Reinstatement” means (x) with respect to a
       Claim, (i) the Debtors shall cure any default that occurred before or after the relevant
       Petition Date, other than a default of a kind specified in Section 365(b)(2) of the
       Bankruptcy Code, (ii) the maturity of such Claim shall be Reinstated as such maturity
       existed before any such default, (iii) the Holder of such Claim shall be compensated for
       any damages incurred as a result of any reasonable reliance by the Holder on any right to
       accelerate its Claim, and (iv) the legal, equitable and contractual rights of such holder
       will not otherwise be altered, and (y) with respect to an Interest, the legal, equitable and
       contractual rights of the holder of such Interest will not be altered.

                     (177) “Reorganized By-Laws” means the amended by-laws of the
       Reorganized Debtors prepared pursuant to Section 7.1 of this Plan, in substantially the
       form contained in the Plan Supplement.

                       (178) “Reorganized Governing Documents” means the amended and
       restated articles of incorporation, partnership agreement or limited liability company
       operating agreement, as the case may be, of each of the Reorganized Debtors prepared
       pursuant to Section 7.1 of this Plan, in substantially the forms contained in the Plan
       Supplement.

                       (179) “Reorganized Debtor” or “Reorganized Debtors” means, on and
       after the Effective Date, the Debtors as reorganized pursuant to the Plan, as the case may
       be and, in each case, to the extent applicable. When referring to a specific Debtor as
       reorganized pursuant to the Plan, the Plan shall use the term “Reorganized [name of


                                                   21
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 289 of 564 Desc Main
                          Document      Page 160 of 248


       Debtor].” Reorganized Allied Holdings will be the ultimate corporate parent of the
       Reorganized Debtors.

                        (180) “Retained Actions” means all claims, Causes of Action, rights of
       action, suits and proceedings, whether in law or in equity, whether known or unknown,
       which any Debtor or any Debtors’ Estate may hold against any Person, including, without
       limitation, (i) claims and Causes of Action brought prior to the Effective Date, (ii) claims
       and Causes of Action against any Persons for failure to pay for products or services
       provided or rendered by any of the Debtors, (iii) claims and Causes of Action relating to
       strict enforcement of any of the Debtors’ intellectual property rights, including patents,
       copyrights and trademarks, (iv) claims and Causes of Action seeking the recovery of any
       of the Debtors’ or the Reorganized Debtors’ accounts receivable or other receivables or
       rights to payment created or arising in the ordinary course of any of the Debtors’ or the
       Reorganized Debtors’ businesses, including, without limitation, claim overpayments and
       tax refunds, and (v) all Causes of Action that are Avoidance Actions.

                      (181) “RMX” means RMX LLC, a Delaware limited liability company.

                      (182) “Scheduled Claims” means Claims set forth on the Schedules.

                     (183) “Schedules” means, with respect to any Debtor, the Schedules of
       Assets and Liabilities such Debtor filed in its Chapter 11 Case, as such Schedules may be
       amended from time to time in accordance with Bankruptcy Rule 1009.

                       (184) “Secured Claim” means: (a) Claims that are secured by a Lien on
       property in which an Estate has an interest, which liens are valid, perfected and
       enforceable under applicable law or by reason of a Final Order, or that are subject to
       setoff under Section 553 of the Bankruptcy Code, to the extent of the value of the
       creditor’s interest in the Estate’s interest in such property or to the extent of the amount
       subject to setoff, as applicable, all as determined pursuant to Section 506(a) of the
       Bankruptcy Code; and (b) Claims which are Allowed under the Plan as a Secured Claim.

                      (185) “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§
       77a-77aa, as now in effect or hereafter amended.

                      (186) “Securities and Exchange Commission” means the United States
       Securities and Exchange Commission.

                       (187) “Securities Claim” means any Claim described in Section 510(b)
       of the Bankruptcy Code against any Debtor arising from rescission of a purchase or sale
       of a security of any Debtor, for damages arising from the purchase or sale of such
       security, or for reimbursement, indemnity or contribution Allowed under Section 502 of
       the Bankruptcy Code on account of such Claim, or for any Claim arising out of the
       ownership of an equity security.

                     (188) “Subordinated General Unsecured Claims” means Class 6 Claims
       which consist of (i) any Claim, or portion thereof, which is subordinated to the payment
       of all other General Unsecured Claims (other than Claims which are themselves


                                                   22
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 290 of 564 Desc Main
                          Document      Page 161 of 248


       Subordinated General Unsecured Claims) pursuant to Section 510 of the Bankruptcy
       Code, any other applicable law, any order of the Bankruptcy Court or any applicable
       agreement, or (ii) any Claim for any fine, penalty, or forfeiture, or for multiple,
       exemplary or punitive damages, to the extent that such fine, penalty, forfeiture, or
       damages are not compensation for actual pecuniary loss suffered by the Holder of such
       Claim and to the extent that there is not insurance coverage under applicable insurance
       policies for such Claim. Under the Plan, on and as of the Effective Date, such Claims
       shall be cancelled and the Holders thereof will receive no distribution on account thereof
       under the Plan.

                       (189) “Stockholders’ Agreement” means the stockholders’ agreement, in
       substantially the form as may be contained in the Plan Supplement to this Plan.

                      (190) “Stub Amount” has the meaning set forth in Section 3.7 hereof.

                        (191) “Terminal Services” means Terminal Services LLC, a Delaware
       limited liability company.

                     (192) “TNATINC” means the               Teamsters    National   Automobile
       Transportation Industry Negotiating Committee.

                       (193) “Tort Claim” means any Claim (including punitive damage claims
       to the extent permitted by the Bankruptcy Court and not otherwise subordinated under
       applicable law) that arose prior to the Petition Date, that has not been settled,
       compromised or otherwise resolved, that: (a) arises out of allegations of personal injury,
       wrongful death, property damage or similar legal theories of recovery; or (b) arises under
       any federal, state or local statute, rule, regulation or ordinance governing, regulating or
       relating to health, safety, hazardous substances or the environment, including any
       products liability or tort claim asserted against GACS or Commercial Carriers, Inc.

                        (194) “Transport Support” means Transport Support LLC, a Delaware
       limited liability company.

                      (195) “Unimpaired” means, with respect to a Class of Claims or
       Interests, any Class that is unimpaired within the meaning of Section 1124 of the
       Bankruptcy Code.

                      (196) “Voluntary Reduction” shall have the meaning set forth in section
       3.7 hereof.

                      (197) “Voting Agent” means JPMorgan Trust Company, National
       Association, 8475 Western Way, Suite 110, Jacksonville, FL 32256 in its capacity as
       notice, claims and balloting agent for the Debtors.

                      (198) “Voting Deadline” means May 1, 2007 at 4:00 p.m. (Eastern
       Time), the date and time by which all Ballots must be received by the Voting Agent.




                                                   23
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 291 of 564 Desc Main
                          Document      Page 162 of 248


                       (199) “Voting Instructions” means the instructions for voting on the Plan
       that are attached to the Ballots.

                       (200) “Voting Record Date” means the date established by the
       Bankruptcy Court for determining the identity of Holders of Allowed Claims or Interests
       entitled to vote on this Plan.

                       (201) “Workers’ Compensation Claim” means a Claim by any former or
       current employee of the Debtors arising from or related to their employment with the
       Debtors for which the Debtors are required by state statute to maintain workers’
       compensation insurance coverage through a program of either third party insurance, self-
       insurance, or state-sponsored insurance.

                     (202) “Workers’ Compensation Order” means that certain Order
       Authorizing Continued Maintenance and Payment of Obligations with Respect to
       Debtors’ Insurance Programs entered by the Bankruptcy Court on August 2, 2005
       [Docket No. 56].

                      (203) “Yucaipa” has the meaning set forth in the Introduction hereof.

                     (204) “Yucaipa Transport” means Yucaipa Transportation, LLC, a
       Delaware limited liability company.

               1.2     Time. Whenever the time for the occurrence or happening of an event as
       set forth in this Plan falls on a day which is a Saturday, Sunday, or legal holiday under
       the laws of the United States of America or the State of Georgia, then the time for the
       next occurrence or happening of said event shall be extended to the next day following
       which is not a Saturday, Sunday, or legal holiday. In computing any period of time
       prescribed or allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

               1.3     Rules of Interpretation. For purposes of the Plan, unless otherwise
       provided herein: (a) whenever from the context it is appropriate, each term, whether
       stated in the singular or the plural, will include both the singular and the plural; (b) unless
       otherwise provided in the Plan, any reference in the Plan to a contract, instrument, release
       or other agreement or document being in a particular form or on particular terms and
       conditions means that such document will be substantially in such form or substantially
       on such terms and conditions; (c) any reference in the Plan to an existing document or
       exhibit Filed or to be Filed means such document or exhibit, as it may have been or may
       be amended, modified or supplemented pursuant to the Plan or Confirmation Order;
       (d) any reference to an Entity as a Holder of a Claim or Interest includes that Entity’s
       successors, assigns and affiliates; (e) unless otherwise specified in a particular reference,
       all references in the Plan to Sections, Articles and Exhibits are references to Sections,
       Articles and Exhibits of or to the Plan or Plan Supplement; (f) the words “herein,”
       “hereunder” and “hereto” refer to the Plan in its entirety rather than to a particular portion
       of the Plan; (g) unless otherwise specified, the words “acceptable to Yucaipa” shall in
       each instance mean “acceptable to Yucaipa in its sole and absolute discretion;” (h)
       captions and headings to Articles and Sections are inserted for convenience of reference



                                                     24
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 292 of 564 Desc Main
                          Document      Page 163 of 248


       only and are not intended to be a part of or to affect the interpretation of the Plan; (i) all
       Exhibits to the Plan are incorporated into the Plan and shall be deemed to be included in
       the Plan; (j) all documents set forth in the Plan Supplement are incorporated into the Plan
       and shall be deemed to be included in the Plan; and (k) the rules of construction set forth
       in Section 102 of the Bankruptcy Code will apply.

                                  ARTICLE II.
              CLASSIFICATION OF CLAIMS AND INTERESTS; IMPAIRMENT

               2.1      Summary The following summary is for the convenience of all interested
       parties and is superseded for all purposes by the classification, description and treatment
       of Claims and Interests in Articles III and IV of the Plan. The categories of Claims and
       Interests set forth below classify all Claims against and Interests in the Debtors for all
       purposes of this Plan. A Claim or Interest shall be deemed classified in a particular Class
       only to the extent the Claim or Interest qualifies within the description of that Class and
       shall be deemed classified in a different Class to the extent that any remainder of such
       Claim or Interest qualifies within the description of such different Class. A Claim or
       Interest is in a particular Class only to the extent that such Claim or Interest is Allowed in
       that Class and has not been paid or otherwise settled prior to the Effective Date. The
       treatment with respect to each Class of Claims and Interests provided for in this Article
       III shall be in full and complete satisfaction, release and discharge of such Claims and
       Interests.

               For the purposes of classification, voting, and treatment under this Plan, Claims
       against the Debtors, respectively, are classified in a single Class regardless of whether
       such Claims are assertable against one or more of the Debtors. The Plan Proponents do
       not believe that such classification or treatment adversely impacts upon the rights of any
       Holder of an Allowed Claim. The Plan Proponents do not intend, by so classifying
       Claims, to effect a substantive consolidation of any of the Debtors or their respective
       Estates. Rather, the separate corporate existence of each of the Debtors is preserved
       under this Plan in accordance with Section 6.1 of this Plan.

               The classification of Claims under this Plan is as follows:

       Class           Designation                          Impairment             Entitled to Vote
       1 et seq.       Other Secured Claims                 Unimpaired with        No if
                                                            respect to Sections    Unimpaired;
                                                            (i) and (v) of the     Yes if Impaired
                                                            paragraph titled
                                                            “Treatment” under
                                                            Section 3.1(2);
                                                            Impaired with
                                                            respect to Sections
                                                            (ii), (iii),(iv) and
                                                            (vi) of such
                                                            paragraph




                                                    25
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 293 of 564 Desc Main
                          Document      Page 164 of 248


       2              Priority Non-Tax Claims             Unimpaired             No

       3              Workers’ Compensation Claims        Unimpaired             No

       4A             General Unsecured Claims            Impaired               Yes

       4B             Insured Claims                      Impaired               Yes

       4C             Other Insured Claims                Impaired               Yes

       4D             Claims of Cash Out Holders          Impaired               Yes

       5              Intercompany Claims                 Impaired               No

       6              Subordinated General Unsecured Impaired                    No
                      Claims

       7A             Old Allied Holdings Common          Impaired               No
                      Stock

       7B             Old Other Debtors Common            Impaired               No
                      Stock

       7C             Old Allied Holdings Stock           Impaired               No
                      Rights

                2.2    Deemed Acceptance of Plan. Certain subclasses of Class 1 described in
       Section 3.1(3) hereof, and Classes 2 and 3 are Unimpaired under this Plan. Accordingly,
       pursuant to Section 1126(f) of the Bankruptcy Code, certain subclasses of Class 1, and
       Classes 2 and 3 are deemed to accept this Plan and are not entitled to vote to accept or
       reject this Plan.

              2.3    Deemed Rejection of Plan. Classes 5, 6 and 7A through 7C are Impaired
       under this Plan, and because such classes shall receive no distribution under the Plan,
       they are deemed to have rejected the Plan pursuant to Section 1126(g) of the Bankruptcy
       Code. Consequently, holders of Claims in Classes 5, 6 and 7A through 7C may not vote
       on the Plan.

               2.4    Classes Entitled to Vote on Plan. Certain subclasses of Class 1 described
       in Section 3.1(3) hereof, and Classes 4A, 4B, 4C and 4D are Impaired and are entitled to
       vote on the Plan.

              2.5     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. In the
       event at least one Impaired Class of Claims votes to accept the Plan (and at least one
       Impaired Class either votes to reject the Plan or is deemed to have rejected the Plan), the
       Plan Proponents shall request the Bankruptcy Court to confirm the Plan under
       Section 1129(b) of the Bankruptcy Code.




                                                   26
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 294 of 564 Desc Main
                          Document      Page 165 of 248


               2.6    Prepetition Lender Claims. During the Chapter 11 Case, the Holders of
       Prepetition Lender Claims received in full and final satisfaction of their Claims in Cash
       equal to one hundred percent (100%) of their Claims and, as a result, Prepetition Lender
       Claims are not classified or otherwise provided for in this Plan and the Holders of
       Prepetition Lender Claims are not entitled to vote to accept or reject this Plan.

                                     ARTICLE III.
                          TREATMENT OF CLAIMS AND INTERESTS

               The timing and procedures for all Distributions specified in this Section are
       governed by Article VIII of the Plan. The categories of Claims and Interests listed below
       classify Claims and Interests for all purposes, including voting, confirmation and
       distribution pursuant hereto and pursuant to Sections 1122 and 1123(a)(1) of the
       Bankruptcy Code. The Plan deems a Claim or Interest to be classified in a particular
       Class only to the extent that the Claim or Interest qualifies within the description of that
       Class and shall be deemed classified in a different Class to the extent that any remainder
       of such Claim or Interest qualifies within the description of such different Class. A
       Claim or Interest is in a particular Class only to the extent that any such Claim or Interest
       is Allowed in that Class and has not been paid or otherwise settled prior to the Effective
       Date.

              3.1     Class 1 et seq. -- Other Secured Claims.

                        (1)    Classification: Class 1 consists of the Allowed Other Secured
       Claims against each Debtor. This Class will be divided into subclasses designated by
       letters of the alphabet (Class 1A, Class 1B and so on), so that each holder of any Secured
       Claim against each Debtor is in a Class by itself, except to the extent that there are
       Secured Claims that are substantially similar to each other and may be included within a
       single Class, and except for a precautionary class of otherwise unclassified classes of
       Secured Claims. A list of all Class 1 Claims and the proposed treatment thereof will be
       filed with the Bankruptcy Court ten days before the Voting Deadline. Such list may be
       amended, modified or supplemented by Yucaipa (after consultation with the Debtors and
       the Creditors’ Committee) (a) on or before three days before the Voting Deadline for any
       Secured Claims and (b) thereafter on or before three days before the Confirmation
       Hearing to add Secured Claims that will be treated in a manner that results in Holders of
       such Claims not having the right to vote to accept or reject the Plan.

                      (2)    Treatment: The Plan Proponents expect that the Claims of the
       members certain subclasses of Class 1 shall be Unimpaired under Sections (i) and (v) of
       this paragraph and the Claims of the members of certain subclasses of Class 1 shall be
       Impaired under Sections (ii), (iii), (iv) and (vi) of this paragraph. Each Holder of an
       Allowed Secured Claim in Class 1 shall, in the discretion of Yucaipa (after consultation
       with the Debtors and the Creditors’ Committee), receive, in full satisfaction, settlement,
       release and discharge of, and in exchange for, its Allowed Class 1 Claim, any one or a
       combination of any of the following: (i) Cash in an amount equal to such Allowed Class
       1 Claim; (ii) deferred Cash payments totaling at least the Allowed amount of such
       Allowed Class 1 Claim, of a value, as of the Effective Date, of at least the value of such



                                                    27
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 295 of 564 Desc Main
                          Document      Page 166 of 248


       Holder’s interest in the Debtors’ property securing the Allowed Class 1 Claim; (iii) the
       property of the Debtors securing such holder’s Allowed Class 1 Claim; (iv) Cash
       payments or Liens amounting to the indubitable equivalent of the value of such holder’s
       interest in the Debtors’ property securing the Allowed Class 1 Claim; (v) Reinstatement
       of such Allowed Class 1 Claim; or (vi) such other treatment as Yucaipa (after
       consultation with the Debtors and the Creditors’ Committee) and such holder shall have
       agreed upon in writing.

                       (3)     Voting: Allowed Claims in Class 1 that are paid in full in Cash or
       Reinstated on the Effective Date or as soon as practicable thereafter are Unimpaired
       under the Plan and the holders of such Allowed Claims in Class 1 are conclusively
       deemed to have accepted this Plan pursuant to Section 1126(f) of the Bankruptcy Code.
       Allowed Claims in Class 1 that receive any alternative treatment are Impaired and
       therefore entitled to vote to accept or reject the Plan.

              3.2    Class 2 -- Priority Non-Tax Claims.

                      (1)   Classification: Class 2 consists of all Allowed Priority Non-Tax
       Claims against the Debtors entitled to priority pursuant to Section 507(a) of the
       Bankruptcy Code, other than Allowed Administrative Expense Claims and Allowed
       Priority Tax Claims.

                      (2)   Treatment: The legal, equitable and contractual rights of the
       Holders of Allowed Class 2 Priority Non-Tax Claims are unaltered by this Plan. Unless
       the Holder of such Claim and Yucaipa agree to a different treatment (after consultation
       with the Debtors and the Creditors’ Committee), each Holder of an Allowed Class 2
       Priority Non-Tax Claim shall receive, in full and final satisfaction of such Allowed Class
       2 Priority Non-Tax Claim, one of the following alternative treatments:

                      (a)     to the extent then due and owing on the Effective Date, such
       Claim will be paid in full in Cash by the Debtors or the Reorganized Debtors on the
       Effective Date;

       or

                      (b)       to the extent not due and owing on the Effective Date, such
       Claim will be paid in full in Cash by the Debtors or the Reorganized Debtors when and as
       such Claim becomes due and owing in the ordinary course of business;

       or

                      (c)      such Claim will be otherwise treated in a manner so that such
       Claim shall be rendered Unimpaired pursuant to Section 1124 of the Bankruptcy Code.

               The proposed treatment of each Class 2 Priority Non-Tax Claim shall be selected
       by Yucaipa (after consultation with the Debtors and the Creditors’ Committee) and shall
       be disclosed within ten days before the Voting Deadline.



                                                  28
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 296 of 564 Desc Main
                          Document      Page 167 of 248


                       (3)     Voting: Class 2 is an Unimpaired Class, and the Holders of Class
       2 Priority Non-Tax Claims are conclusively deemed to have accepted this Plan pursuant
       to Section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in Class 2
       are not entitled to vote to accept or reject this Plan.

              3.3     Class 3 -- Workers’ Compensation Claims.

                    (1)    Classification:      Class 3 consists of all Allowed Workers’
       Compensation Claims.

                      (2)     Treatment: The Debtors will continue all of the Debtors' workers'
       compensation policies and related agreements that were in effect on or at any time prior
       to the Effective Date such that Allowed Workers' Compensation Claims are unaltered by
       this Plan. Any Holder of a Workers’ Compensation Claim may proceed with such Claim
       before the appropriate state workers’ compensation board or other appropriate authority
       subject to the right of the Debtors/Reorganized Debtors and the insurers, as applicable
       pursuant to any policy and related agreements to, among other things, defend, contest or
       litigate any such Claim or the existence, primacy and/or scope of available coverage
       under any alleged applicable policy or program. To the extent any such Claim is
       determined to be valid by the appropriate state workers’ compensation board or other
       authority having jurisdiction over such Claim, such Claim shall be paid from proceeds of
       the applicable workers’ compensation insurance policies to the extent of any coverage
       thereunder.

               Nothing in the Plan is intended to, shall or shall be deemed: (i) to preclude any
       Holder of a Workers’ Compensation Claim from seeking and/or obtaining a distribution
       or other recovery from any insurer of the Debtors in addition to (but not in duplication of)
       any Distribution such Holder may receive under this Plan; or (ii) to modify or limit the
       rights of the insurers to contest and/or litigate the existence, primacy and/or scope of
       available coverage under the alleged applicable policy.

                      (3)      Voting. Class 3 is an Unimpaired Class, and the Holders of Class
       3 Workers’ Compensation Claims are conclusively deemed to have accepted this Plan
       pursuant to Section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in
       Class 3 are not entitled to vote to accept or reject this Plan.

              3.4     Class 4A -- General Unsecured Claims.

                    (1)    Classification:   Class 4A consists of all Allowed General
       Unsecured Claims other than General Unsecured Claims classified in Class 4D.

                      (2)    Treatment: Each Holder of a Class 4A General Unsecured Claim
       will receive a Pro Rata share of the New Allied Holdings Common Stock (subject to
       dilution by the shares issued pursuant to Section 4.2(d) of the Plan and the Equipment
       Financing Facility) based on the ratio of the amount of such Holder’s Allowed Class 4A
       Claim to the aggregate amount of all Allowed Class 4A, Class 4B and Class 4C Claims
       plus the Stub Amount of Allowed Class 4D Claims.



                                                   29
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 297 of 564 Desc Main
                          Document      Page 168 of 248


                     (3)    Voting: Class 4A is an Impaired Class and pursuant to
       Section 1126 of the Bankruptcy Code each Holder of an Allowed Class 4A General
       Unsecured Claim is entitled to vote to accept or reject this Plan.

              3.5     Class 4B -- Insured Claims.

                     (1)    Class 4B consists of all Allowed Insured Claims other than
       Allowed Insured Claims classified in Class 4D.

                      (2)     Treatment: Each Holder of an Allowed Class 4B Claim shall
       receive a Pro Rata Share of the New Allied Holdings Common Stock (subject to dilution
       by the shares issued pursuant to Section 4.2(d) of the Plan and the Equipment Financing
       Facility) based on the ratio of the amount of such Holder’s Allowed Class 4D Claim to
       the aggregate amount of all Allowed Class 4A, Class 4B and Class 4C Claims plus the
       Stub Amount of Allowed Class 4D Claims; provided, however, that the maximum
       allowed amount of an Allowed Insured Claim shall be limited to an amount equal to the
       applicable self-insured retention or deductible under the relevant insurance policy plus
       the amount by which the Insured Claim exceeds the total coverage available from the
       relevant insurance policies of the Debtors.

                      (3)     Nothing in the Plan is intended to, shall or shall be deemed: (i) to
       preclude any Holder of an Insured Claim from seeking and/or obtaining a distribution or
       other recovery from any insurer of the Debtors in addition to (but not in duplication of)
       any Distribution such Holder may receive under this Plan; or (ii) to modify or limit the
       rights of the insurers to contest and/or litigate the existence, primacy and/or scope of
       available coverage under the alleged applicable policy.

                        (4)     Voting:     Class 4B is an Impaired Class and pursuant to
       Section 1126 of the Bankruptcy Code each Holder of an Allowed Class 4B Insured Claim
       is entitled to vote to accept or reject this Plan.

              3.6     Class 4C -- Other Insured Claims.

                      (1)   Classification: Class 4C consists of all Allowed Other Insured
       Claims other than Other Insured Claims classified in Class 4D.

                       (2)    Treatment: Distributions under the Plan to each Holder of an
       Allowed Other Insured Claim shall receive a Pro Rata Share of the New Allied Holdings
       Common Stock (subject to dilution by the shares issued pursuant to Section 4.2(d) of the
       Plan and the Equipment Financing Facility) based on the ratio of the amount of such
       Holder’s Allowed Class 4C Claim to the aggregate amount of all Allowed Class 4A,
       Class 4B and Class 4C Claims plus the Stub Amount of Allowed Class 4D Claims;
       provided, however, that the maximum allowed amount of an Allowed Other Insured
       Claim shall be limited to an amount equal to the applicable self-insured retention or
       deductible under the relevant insurance policy plus the amount by which the Allowed
       Other Insured Claim exceeds the total coverage available from the relevant insurance
       policies of the Debtors.



                                                    30
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 298 of 564 Desc Main
                          Document      Page 169 of 248


                       (3)    Nothing in the Plan is intended to, shall or shall be deemed: (i) to
       preclude any Holder of an Other Insured Claim from seeking and/or obtaining a
       distribution or other recovery from any insurer of the Debtors in addition to (but not in
       duplication of) any Distribution such Holder may receive under this Plan; or (ii) to
       modify or limit the rights of the insurers to contest and/or litigate the existence, primacy
       and/or scope of available coverage under the alleged applicable policy.

                        (4)     Voting: Class 4C is an Impaired Class and pursuant to Section
       1126 of the Bankruptcy Code each Holder of an Allowed Class 4C Other Insured Claim
       is entitled to vote to accept or reject this Plan.

              3.7     Class 4D –Unsecured Claims Receiving Cash Option.

                      (1)    Classification: Class 4D consists of the Claims of all Cash Out
       Holders.

                       (2)     Method for Exercising Cash Option: Any Holder of a General
       Unsecured Claim, Insured Claim or Other Insured Claim that is Allowed in an amount
       equal to or less than $20,000 shall be classified in Class 4D and receive the Cash Option
       unless the Holder of such Claim checks the “Take Stock Instead of Cash Option” box on
       its Ballot, regardless of whether such Holder votes for or against this Plan. Any Holder
       of a General Unsecured Claim, Insured Claim or Other Insured Claim that is Allowed in
       an amount greater than $20,000, but who is willing to reduce irrevocably the Allowed
       amount of its Claim to $20,000 in order to exercise the Cash Option (a “Voluntary
       Reduction”), shall be entitled to exercise the Cash Option, and thus be classified in Class
       4D, by checking the “Reduce Claim to $20,000 and Exercise Cash Option” box on its
       Ballot. Each Holder’s election as to the Class in which it wants to be classified shall be
       irrevocable from and after the submission of its Ballot.

                       (3)    Treatment: Each Holder of an Allowed Class 4D Claim will
       receive a Cash distribution equal to: (a) if the aggregate amount of Allowed Class 4D
       Claims is equal to or less than $8 million, 25% of such Holder’s Allowed Class 4D
       Claim, (b) if the aggregate amount of Allowed Class 4D Claims is greater than $8 million
       and equal to or less than $16 million, a Pro Rata share of $2 million (i.e., between
       approximately 12.5% and 25% of such Holder’s Allowed Class 4D Claim), (c) if the
       aggregate amount of Allowed Class 4D Claims is greater than $16 million and equal to or
       less than $20 million, 12.5% of such Holder’s Allowed Class 4D Claim, and (d) if the
       aggregate amount of Allowed Class 4D Claims is in excess of $20 million, at Yucaipa’s
       option, either (i) 12.5% of such Holder’s Allowed Class 4D Claim or (ii) 12.5% of the
       product of such Holder’s Allowed Class 4D Claim multiplied by a fraction, the numerator
       of which is $20 million and the denominator of which is the aggregate amount of
       Allowed Class 4D Claims. In addition, if the aggregate amount of Allowed Class 4D
       Claims exceeds $20 million and Yucaipa elects the option descried in clause (d)(ii) of the
       preceding sentence, each Holder of an Allowed Class 4D Claim shall also receive a Pro
       Rata Share of the New Allied Holdings Common Stock (other than the shares issued
       pursuant to Section 4.2(d) of the Plan) based on the ratio of (a) the amount of such
       Holder’s Allowed Class 4D Claim multiplied by a fraction, the numerator of which is the



                                                   31
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 299 of 564 Desc Main
                          Document      Page 170 of 248


       difference between the aggregate amount of Allowed Class 4D Claims minus $20 million
       (the “Stub Amount”) and the denominator of which is the aggregate amount of Allowed
       Class 4D Claims to (b) the aggregate amount of all Allowed Class 4A, Class 4B and
       Class 4C Claims plus the Stub Amount of Allowed Class 4D Claims. In exchange for
       making the Cash Out Contribution, Yucaipa shall receive the New Allied Holdings
       Common Stock that each Holder of an Allowed Class 4D Claim would have received if
       its Allowed Claim were classified in Class 4A, 4B, or 4C (without giving effect to any
       Voluntary Reduction).

                       (4)     Voting: Class 4D is an Impaired Class and pursuant to the Section
       1126 of the Bankruptcy Code each Holder of an Allowed Class 4D Unsecured Claim is
       entitled to vote to accept or reject the Plan.

              3.8    Class 5 -- Intercompany Claims.

                     (1)     Classification:   Class 5 consists of all Allowed Intercompany
       Claims.

                       (2)    Treatment: No holder of an Allowed Intercompany Claim will
       receive or retain any property of the Debtors under the Plan on account of such Claim;
       provided, however, that Intercompany Claims may be capitalized, satisfied, or preserved
       either directly or indirectly or in whole or part. Any Intercompany Claim, or portion
       thereof, that is not so capitalized, satisfied, or preserved will be cancelled as of the
       Effective Date.

                       (3) Voting: Class 5 is an Impaired Class. Pursuant to Section 1126(g)
       of the Bankruptcy Code, Holders of Class 5 Intercompany Claims are conclusively
       deemed to have rejected this Plan and, therefore, are not entitled to vote to accept or
       reject this Plan.

              3.9    Class 6---Subordinated General Unsecured Claims.

                    (1)    Classification: Class 6 Claims consist of Allowed Subordinated
       General Unsecured Claims against the Debtors.

                     (2)    Treatment: On the Effective Date, all Class 6 Claims shall be
       cancelled and holders of Class 6 Claims shall receive nothing on account of such
       Allowed Subordinated General Unsecured Claims. If the Bankruptcy Court determines
       that a General Unsecured Claim classified in Class 6 should not be subordinated, such
       Claim shall be reclassified in Class 4A, 4B or 4C or otherwise as ordered by the
       Bankruptcy Court or pursuant to agreement of the Plan Proponents.

                      (3)     Voting: Class 6 is Impaired. Pursuant to Section 1126(g) of the
       Bankruptcy Code, the holders of Allowed Claims in Class 6 are conclusively presumed to
       have rejected the Plan and, therefore, are not entitled to vote.




                                                  32
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 300 of 564 Desc Main
                          Document      Page 171 of 248


              3.10    Class 7A – Old Allied Holdings Common Stock

                   (1)    Classification: Class 7A consists of all Interests in Old Allied
       Holdings Common Stock.

                      (2)     Treatment: Holders of Old Allied Holdings Common Stock will
       not receive any distribution of property under the Plan on account of their interest in Old
       Allied Holdings Common Stock and, on the Effective Date, all Interests in Old Allied
       Holdings Common Stock will be cancelled.

                      (3)      Voting:      Class 7A is an Impaired Class.         Pursuant to
       Section 1126(g) of the Bankruptcy Code, Holders of Old Allied Holdings Common
       Stock are conclusively deemed to have rejected this Plan and, therefore, are not entitled
       to vote to accept or reject this Plan.

              3.11    Class 7B – Old Other Debtors Common Stock.

                  (1)        Classification: Class 7B consists of all Allowed Old Other Debtors
       Common Stock.

                     (2)      Treatment: Holders of Old Other Debtors Common Stock will not
       receive any distribution of property under the Plan on account of their interest in Old
       Other Debtors Common Stock and, on the Effective Date, all Interests in Old Other
       Debtors Common Stock will be cancelled.2

                       (3)      Voting: Class 7B is an Impaired Class.              Pursuant to
       Section 1126(g) of the Bankruptcy Code, Holders of Old Other Debtors Common Stock
       are conclusively deemed to have rejected this Plan and, therefore, are not entitled to vote
       to accept or reject this Plan.

              3.12    Class 7C -- Old Allied Holdings Stock Rights.

                     (1)    Classification:    Class 7C consists of all Allowed Old Allied
       Holdings Stock Rights.

                      (2)     Treatment: Holders of Allowed Old Allied Holdings Stock Rights
       will not receive any distribution of property under the Plan on account of their interest in
       Old Common Stock and, on the Effective Date, all Interests in Old Allied Holdings Stock
       Rights will be cancelled.



              2
                If the Plan Proponents determine for business, tax or operational reasons that the
       stock should remain outstanding, the foregoing may be modified by the Plan Proponents
       or the Reorganized Debtors at any time, after consultation with the Debtors and the
       Creditors’ Committee.




                                                   33
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 301 of 564 Desc Main
                          Document      Page 172 of 248


                       (3)      Voting: Class 7C is an Impaired Class.              Pursuant to
       Section 1126(g) of the Bankruptcy Code, Holders of Old Allied Holdings Stock Rights
       are conclusively deemed to have rejected this Plan and, therefore, are not entitled to vote
       to accept or reject this Plan.

              3.13 Special Provision Governing Unimpaired Claims. Except as otherwise
       provided in this Plan, nothing under this Plan is intended to or shall affect the Debtors’ or
       Reorganized Debtors’ rights and defenses in respect of any Claim that is Unimpaired
       under this Plan, including, but not limited to, all rights in respect of legal and equitable
       defenses to or setoffs or recoupment against such Unimpaired Claims.

                                      ARTICLE IV.
                            TREATMENT OF UNCLASSIFIED CLAIMS

               4.1    Summary. Pursuant to Section 1123(a)(l) of the Bankruptcy Code,
       Administrative Expense Claims (including Claims for Professional Compensation),
       Claims of the DIP Lenders, Claims of Yucaipa (as well as Yucaipa Transport or any
       Eligible Participant who acquires a participation in the Equipment Financing Facility)
       arising under the Equipment Financing Facility and Priority Tax Claims against the
       Debtors are not classified for purposes of voting on, or receiving Distributions under this
       Plan. Holders of such Claims are not entitled to vote on this Plan. All such Claims are
       instead treated separately in accordance with this Article IV and in accordance with the
       requirements set forth in Section 1129(a)(9)(A) of the Bankruptcy Code.

              4.2     Unclassified Claims (Applicable to All Debtors).

                      (a)       Administrative Expense Claims.

                              (i)    General.

               Subject to (x) the bar date provisions set forth in Section 4.2(a)(iii) hereof and
       (y) additional requirements for Professionals and certain other entities set forth below, the
       Reorganized Debtors shall pay to each holder of an Allowed Administrative Expense
       Claim, on account of its Administrative Expense Claim and in full satisfaction thereof,
       Cash equal to the Allowed amount of such Administrative Expense Claim on the later of
       (A) sixty (60) days after such Claim becomes Allowed or (B) the Effective Date (or as
       soon as practicable thereafter) unless the Holder, the Reorganized Debtors and Yucaipa
       agree in writing to other treatment of such Claim. Payment on an Administrative
       Expense Claim that arose in the ordinary course of the Debtors’ business will not be
       made until such payment would have become due in the ordinary course of the Debtors’
       business or under the terms of the legal obligation giving rise to the Claim in the absence
       of the Chapter 11 Cases.

                              (ii)   Payment Of Statutory Fees.

              On or before the Effective Date, all fees then payable pursuant to 28 U.S.C.
       § 1930 shall be paid in full in Cash.



                                                    34
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 302 of 564 Desc Main
                          Document      Page 173 of 248


                             (iii)   Bar Date for Administrative Expense Claims.

                                     (1)     General Provisions.

              Except for Administrative Expense Claims of Professionals for Professional
       Compensation, which are addressed in Section 4.2(a)(iii)(2) below, and except as
       otherwise provided below for (A) non-tax liabilities incurred in the ordinary course of
       business by each Debtor and (B) Postpetition Tax Claims and (C) Yucaipa’s Claim for
       substantial contribution and (D) Indenture Trustee Fees and Expenses, requests for
       payment of Administrative Expense Claims must be Filed and served on counsel for the
       Reorganized Debtors and counsel for Yucaipa no later than (x) the Administrative
       Expense Claim Bar Date, or (y) such later date, if any, as the Bankruptcy Court shall
       order upon application made prior to the end of the Administrative Expense Claim Bar
       Date. Holders of Administrative Expense Claims (including, without limitation, the
       holders of any Claims for federal, state or local taxes) that are required to File a request
       for payment of such Claims and that do not File such requests by the applicable bar date
       shall be forever barred from asserting such Claims against any of the Debtors or the
       Reorganized Debtors or any of their respective properties.

                                     (2)     Professionals.

       (A)     Persons requesting Professional Compensation pursuant to any of Sections 327,
       328, 330, 331, 363, 503(b) and 1103 of the Bankruptcy Code for services rendered on or
       before the Confirmation Date shall File and serve on the Debtors, Reorganized Debtors,
       as the case may be, Yucaipa, the Creditors’ Committee (if still then in existence) and any
       other party entitled to receive a copy of such application pursuant to rule or order of the
       Bankruptcy Court, an application for final allowance of compensation and reimbursement
       of expenses on or before sixty (60) days after the Effective Date. Any claims by or on
       behalf of Yucaipa that would be covered by this section will instead be treated as part of
       Yucaipa’s claim for substantial contribution under Section 4.2(a)(iii)(5).

       (B)       Objections to applications of professionals or other Persons for Professional
       Compensation must be Filed and served on the Debtors, counsel for the Debtors or
       Reorganized Debtors, as the case may be, counsel for Yucaipa, the Creditors’ Committee
       (if still then in existence) and the professionals (or other Persons) to whose application
       the objections are addressed on or before the later of (i) thirty (30) days after such
       application is Filed with the Bankruptcy Court, (ii) ninety (90) days after the Effective
       Date, or (iii) such later date as the Bankruptcy Court shall order upon application or upon
       agreement between the Reorganized Debtors and the affected professional (or other
       Person).

                                     (3)     Ordinary Course Liabilities.

               Holders of Administrative Expense Claims based on liabilities incurred after the
       Petition Date in the ordinary course of the Debtors’ business (other than Claims of
       governmental units for taxes or Claims and/or penalties related to such taxes) shall not be
       required to File any request for payment of such Claims. Such Administrative Expense



                                                   35
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 303 of 564 Desc Main
                          Document      Page 174 of 248


       Claims shall be assumed and paid by the Reorganized Debtors, as appropriate, pursuant
       to the terms and conditions of the particular transaction giving rise to such Administrative
       Expense Claim, without any further action by the holders of such Claims; provided that,
       notwithstanding the foregoing, the Reorganized Debtors reserve the right to dispute
       through any means permitted at law, equity and/or contract any Administrative Expense
       Claims based on liabilities incurred after the Petition Date in the ordinary course of the
       Debtors’ business that the Reorganized Debtors believe are incorrect, invalid or otherwise
       objectionable.

                                     (4)     Postpetition Tax Claims.

               All requests for payment of Postpetition Tax Claims, for which no bar date has
       otherwise been previously established, must be Filed on or before the later of (i) sixty
       (60) days following the Effective Date; and (ii) one hundred and twenty (120) days
       following the filing of the tax return for such taxes for such tax year or period with the
       applicable governmental unit. Any Holder of any Postpetition Tax Claim that is required
       to File a request for payment of such taxes and that does not File such a Claim by the
       applicable bar date shall be forever barred from asserting any such Postpetition Tax
       Claim against any of the Debtors or Reorganized Debtors, or any of their respective
       properties, whether any such Postpetition Tax Claim is deemed to arise prior to, on, or
       subsequent to, the Effective Date.

                                     (5)     Yucaipa Claim for Substantial Contribution.

               Yucaipa shall hold an Allowed Claim for substantial contribution under
       Section 503(b)(3) of the Bankruptcy Code for its fees and expenses incurred in
       connection with Yucaipa’s participation in the Debtors’ Chapter 11 Cases, if the Debtors
       successfully reorganize (including, without limitation, professional fees and the fees
       associated with retention of a new CEO for the Reorganized Debtors). Among other
       things, Yucaipa played a key role in negotiating and drafting the terms of the Plan and a
       new labor deal with TNATINC, and played a key role in obtaining Exit Financing
       Facility. No motion for allowance shall be required for the Debtors or the Reorganized
       Debtors, as applicable, to pay Yucaipa’s Allowed Claim for substantial contribution on
       the Effective Date of the Plan in the amount of such fees and expenses.

                                     (6)     Indenture Trustee Fees and Expenses.

              No motion for allowance shall be required for the Debtors or the Reorganized
       Debtors, as applicable, to pay the Indenture Trustee Fees and Expenses, which shall be
       paid by the Reorganized Debtors on the Effective Date.

                      (b)      Treatment of Priority Tax Claims.

               Each Holder of an Allowed Priority Tax Claim due and payable on or prior to the
       Effective Date either (a) will be paid the full unpaid amount of such Allowed Priority Tax
       Claim in Cash on the Effective Date, or upon such other terms as may be agreed upon by
       such Holder, Yucaipa or the Reorganized Debtors, (b) will receive deferred Cash
       payments, over a period ending not later than 6 years from the date of assessment,


                                                   36
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 304 of 564 Desc Main
                          Document      Page 175 of 248


       totaling the principal amount of such Priority Tax Claim plus simple interest on any
       outstanding balance from the Effective Date calculated at a fixed rate of 4% per annum
       from the Effective Date, or such lesser rate agreed to by a particular taxing authority, or
       (c) otherwise will be paid as provided for in an order of the Bankruptcy Court. The
       proposed treatment for each Holder of an Allowed Priority Tax Claim due and payable on
       the Effective Date shall be selected by Yucaipa and shall be disclosed in the Plan
       Supplement. The amount of any Priority Tax Claim that is not an Allowed Claim or that
       is not otherwise due and payable on or prior to the Effective Date, and the rights of the
       Holder of such Claim, if any, to payment in respect thereof shall (i) be determined in the
       manner in which the amount of such Claim and the rights of the Holder of such Claim
       would have been resolved or adjudicated if the Chapter 11 Cases had not been
       commenced, (ii) survive after the Effective Date as if the Chapter 11 Cases had not been
       commenced, and (iii) not be discharged pursuant to Section 1141 of the Bankruptcy
       Code. In accordance with Section 1124 of the Bankruptcy Code, this Plan leaves
       unaltered the legal, equitable, and contractual rights of each Holder of a Priority Tax
       Claim.

                      (c)      Treatment of Claims Under the DIP Loan Facility.

              On the Effective Date, as set forth in the DIP Credit Documents, all outstanding
       Allowed Claims under the DIP Loan Facility shall be either (a) paid, in full, in Cash by
       the Reorganized Debtors or (b) converted into the Exit Financing Facility on the terms
       and subject to the conditions set forth in the DIP Credit Documents.

                      (d)      Treatment of Claims Under the Equipment Financing Facility.

               Pursuant to the Equipment Financing Facility, Yucaipa Transport will have a first
       priority lien on the equipment purchased from Yucaipa Transport pursuant to the
       Equipment Purchase Agreement with the proceeds of the Equipment Financing Facility
       and will be treated as an superpriority Administrative Expense Claim to the extent that
       the value of the collateral is less than the amount owing under the Equipment Financing
       Facility.

               In the event that an event of default has occurred or a plan of reorganization other
       than the Plan is filed and the treatment of Yucaipa Transport in the plan is not approved
       by Yucaipa Transport, then Yucaipa Transport will have the right to repurchase all or a
       portion (at its election) of the equipment for a purchase price equal to purchase price
       Allied Systems paid for such equipment pursuant to the Equipment Purchase Agreement,
       plus the amount financed for the initial repair and retrofit costs of such equipment. The
       purchase price for any equipment repurchased by Yucaipa Transport will be paid to
       Allied Systems by the delivery for cancellation of promissory notes (or portions thereof)
       issued under the Equipment Financing Facility.

               The Equipment Financing Facility provides a commitment for debtor in
       possession financing comprised of one or more secured promissory notes, in an aggregate
       principal amount not to exceed $15 million, with interest on the drawn amounts to bear
       interest at a rate equal to three-month LIBOR plus 4%, with all accrued interest to be



                                                   37
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 305 of 564 Desc Main
                          Document      Page 176 of 248


       added to principal on the first day of each calendar quarter and thereafter accrue interest
       at the same rate as the principal amount. In connection with the Bankruptcy Court’s
       interim approval of the Equipment Financing Facility, Yucaipa Transport agreed to
       permit each Eligible Participant to acquire a participation in the Equipment Financing
       Facility based on a fraction, the numerator of which is the undisputed amount of such
       Eligible Participant’s General Unsecured Claim, Insured Claim or Other Insured Claim
       and the denominator of which is $[196,900,000]. At the present time, the Plan
       Proponents do not know how many, if any, Eligible Participants will acquire a
       participation in the Equipment Financing Facility.

               Upon the Effective Date, the principal and interest due and owing under the
       Equipment Financing Facility (including, without limitation, any interest which has been
       added to principal pursuant to the Equipment Financing Facility) and all other obligations
       owing under the Equipment Financing Facility shall be converted to New Allied
       Holdings Common Stock, at the option of the either the Debtors or Yucaipa Transport, in
       each case in its sole and absolute discretion, which option must be exercised by giving
       the Debtors or Yucaipa Transport, as applicable, written notice within ten (10) days after
       the entry by the Bankruptcy Court of the Confirmation Order. If the conversion right is
       exercised, then the obligations under the Equipment Financing Facility shall be
       exchanged into a percentage of the New Allied Holdings Common Stock after giving
       effect to consummation of the Plan, with the percentage of shares to be issued to Yucaipa
       Transport to be calculated as follows: 100 percent multiplied by a fraction, (i) the
       numerator of which equals the total amount of the obligations under the Equipment
       Financing Facility as of the Effective Date and (ii) the denominator of which equals
       (a) Two Hundred Eighty-Five Million Dollars ($285,000,000) minus (b) the net amount
       of all indebtedness of the Reorganized Debtors (other than the Equipment Financing
       Facility) net of Cash on hand outstanding on the Effective Date after giving effect to
       consummation of the Plan.

                              ARTICLE V.
         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

              5.1     Assumption and Cure of Executory Contracts and Unexpired Leases. On
       the Effective Date, in addition to all executory contracts and unexpired leases that have
       been previously assumed by the Debtors by order of the Bankruptcy Court, all executory
       contracts and unexpired leases of the Reorganized Debtors identified on an Exhibit to this
       Plan in form and substance reasonably acceptable to Yucaipa, as may be amended prior
       to the Confirmation Date (the “Contract/Lease Schedule”), are hereby deemed assumed
       in accordance with the provisions and requirements of Sections 365 and 1123 of the
       Bankruptcy Code. On or before the date that is the fifth day before the Voting Deadline,
       Yucaipa (after consultation with the Debtors and the Creditors’ Committee) will File the
       Contract/Lease Schedule; provided however that Yucaipa reserves the right to amend the
       Contract/Lease Schedule at any time up to three (3) days before the Confirmation
       Hearing. The Debtors and the Plan Proponents, as applicable, will provide notice of any
       amendments to the Contract/Lease Schedule to the parties to the executory contracts and
       unexpired leases affected thereby and the Creditors’ Committee. All executory contracts
       or unexpired leases of the Reorganized Debtors not set forth on the Contract/Lease


                                                   38
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 306 of 564 Desc Main
                          Document      Page 177 of 248


       Schedule (or not previously assumed by the Debtors by order of the Bankruptcy Court or
       subject of a Filed motion to assume) that were not previously rejected will be deemed
       rejected as of the Effective Date pursuant to Sections 365 and 1123 of the Bankruptcy
       Code.

               Any Holder of any Claim arising from the rejection of an executory contract or
       unexpired lease must File a proof of Claim within the earlier of (a) thirty (30) days
       following entry of an order by the Bankruptcy Court authorizing rejection of the
       applicable contract or lease and (b) thirty (30) days after the Confirmation Date. Entry of
       the Confirmation Order by the Bankruptcy Court shall, subject to the occurrence of the
       Effective Date, constitute approval of such rejections pursuant to Sections 365(a) and
       1123 of the Bankruptcy Code. Each executory contract and unexpired lease assumed
       and/or assigned pursuant to this Article V (or pursuant to other Bankruptcy Court order)
       shall remain in full force and effect and be fully enforceable by the applicable
       Reorganized Debtor(s) in accordance with its terms, except as modified by the provisions
       of the Plan, or any order of the Bankruptcy Court authorizing and providing for its
       assumption or applicable law. To the extent applicable, all executory contracts or
       unexpired leases of Reorganized Debtors assumed pursuant to this Section 5.1 shall be
       deemed modified such that the transactions contemplated by the Plan shall not be a
       “change of control,” however such term may be defined in the relevant executory
       contract or unexpired lease, and any required consent under any such contract or lease
       shall be deemed satisfied by the confirmation of the Plan.

               5.2    Cure of Defaults of Assumed Executory Contracts and Unexpired Leases.
       Any monetary cure amounts by which each executory contract and unexpired lease to be
       assumed pursuant to the Plan is in default shall be satisfied, pursuant to Section 365(b)(1)
       of the Bankruptcy Code, by payment of the cure amount in Cash on the later of (i) the
       Effective Date (or as soon as practicable thereafter), (ii) as due in the ordinary course of
       business or (iii) on such other terms as the parties to such executory contracts or
       unexpired leases may otherwise agree. In the event of a dispute regarding: (1) the
       amount of any cure payments, (2) the ability of the Reorganized Debtors or any assignee
       to provide “adequate assurance of future performance” (within the meaning of
       Section 365 of the Bankruptcy Code) under the contract or lease to be assumed or
       assigned, or (3) any other matter pertaining to assumption, the cure payments required by
       Section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a Final
       Order resolving the dispute and approving the assumption. Yucaipa will list cure
       amounts for executory contracts and unexpired leases on the Contract/Lease Schedule.
       The failure of any non-Debtor party to an executory contract or unexpired lease to
       file and serve an objection to the cure amount listed on the Contract/Lease Schedule
       for such executory contract or unexpired lease by May 7, 2007 at 4:00 p.m. (Eastern
       Time), shall be deemed consent to such cure amount.

              5.3     Collective Bargaining Agreement. The Collective Bargaining Agreement
       between the IBT and the Debtors shall be amended and assumed by the Reorganized
       Debtors on the terms and conditions set forth in Exhibit G to the Disclosure Statement.
       The Debtors and the Reorganized Debtors shall not be obligated to pay any cure amounts
       associated with the assumption of such contract.


                                                   39
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 307 of 564 Desc Main
                          Document      Page 178 of 248


              5.4     Employment Agreements and Other Benefits.

                       (1)     Employment Agreements. Except as otherwise provided in this
       Plan or as modified by the KERP, to the extent the Debtors had employment agreements
       with certain of their employees as of the Petition Date, Yucaipa will disclose in the
       Contract/Lease Schedule whether they intend to assume or reject such contracts.
       Notwithstanding anything to the contrary in this Plan, the Reorganized Debtors shall
       maintain all of their existing rights, including, but not limited to, any rights that they may
       have to amend, modify, or terminate, the employment agreements assumed pursuant to
       this Article, subject to the existing contractual rights, if any, of the directors, officers or
       employees affected thereby.

                     (2)    Compliance with the KERP. The Debtors will comply with the
       KERP and the Debtors or Reorganized Debtors will perform any and all remaining
       obligations thereunder, including the payment of performance bonuses, emergence
       bonuses and severance amounts contemplated thereby.

                      (3)     Qualified Pension Plans. Upon the occurrence of the Effective
       Date, the Reorganized Debtors intend to continue the Qualified Pension Plans, as frozen,
       and shall meet the minimum funding standards under ERISA and the Internal Revenue
       Code, shall pay all Pension Benefit Guaranty Corporation insurance premiums, if
       applicable, and shall otherwise administer and operate the Qualified Pension Plans in
       accordance with their terms and ERISA in such manner as is necessary to maintain those
       benefits that had accrued prior to the date that accrual of benefits under the Qualified
       Pension Plans was frozen. Nothing in this Plan shall be deemed to release, discharge, or
       relieve the Debtors, Reorganized Debtors, any member of the Debtors’ controlled groups
       (as defined in 29 U.S.C. § 1301(a)(14)), or any other party, in any capacity, from any
       current or future liability with respect to the Qualified Pension Plans, and the Pension
       Benefit Guaranty Corporation and the Qualified Pension Plans shall not be enjoined or
       precluded from enforcing such liability as a result of this Plan’s provisions or
       consummation. Notwithstanding anything to the contrary in this Plan, the Reorganized
       Debtors shall maintain all of their existing rights, including, but not limited to, any rights
       that they may have to amend, modify, or terminate the Qualified Pension Plans.

                      (4)      Compensation and Benefit Programs. All employment and
       severance agreements and policies, and all compensation and benefit plans, policies, and
       programs of the Debtors applicable to their employees, officers and directors including,
       without limitation, all savings plans, retirement plans, health care plans, disability plans,
       severance benefit agreements and plans, incentive plans, deferred compensation plans
       and life, accidental death and dismemberment insurance plans, shall be treated as
       executory contracts under the Plan, and on the Effective Date will be deemed assumed
       pursuant to the provisions of Sections 365 and 1123 of the Bankruptcy Code; and the
       Debtors’ and Reorganized Debtors’ obligations under such programs to such Persons
       shall survive confirmation of the Plan, except for: (a) executory contracts or employee
       benefit plans specifically rejected pursuant to the Plan by being listed as contracts to be
       rejected on the Contract/Lease Schedule or otherwise (to the extent that any such
       rejection does not violate the Bankruptcy Code including, but not limited to, Sections


                                                     40
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 308 of 564 Desc Main
                          Document      Page 179 of 248


       1114 and 1129(a)(13) thereof); (b) all employee equity or equity-based incentive plans;
       (c) such executory contracts or employee benefit plans as have previously been rejected,
       are the subject of pending rejection procedures or a motion to reject as of the
       Confirmation Date, or have been specifically waived by the beneficiaries of any
       employee benefit plan or contract; and (d) except as modified pursuant to the terms of the
       amended IBT Collective Bargaining Agreement as described in Section 5.3 hereof;
       provided however, that the Reorganized Debtors’ obligations, if any, to pay all “retiree
       benefits” as defined in Section 1114(a) of the Bankruptcy Code shall continue to the
       extent that any such retiree benefits have been modified in accordance with Section 1114
       of the Bankruptcy Code. Notwithstanding the foregoing, the assumption of the
       indemnification provisions and insurance described in this Section shall only apply to
       directors, officers and employees who remain in their respective capacity as directors,
       officers and employees as of the Effective Date.

                      (5)     Workers’ Compensation Programs. As of the Effective Date, the
       Reorganized Debtors shall continue to honor all of the obligations of the Debtors to
       insurers, including those incurred on or prior to the Effective Date, under: (i) all
       applicable workers’ compensation laws; and (ii) the Debtors’ written contracts,
       agreements, agreements of indemnity, self-insurer workers’ compensation bonds,
       policies, programs, and plans for workers’ compensation and workers’ compensation
       insurance. Notwithstanding anything to the contrary in the Plan, nothing in the Plan or
       the Confirmation Order shall (i) limit, diminish, or otherwise alter or impair the Debtors’,
       Reorganized Debtors’ and/or insurers’ defenses, claims, Causes of Action, or other rights
       under applicable non-bankruptcy law with respect to any such contracts, agreements,
       policies, programs and/or plans; or (ii) preclude or limit, in any way, the rights of the
       Debtors, Reorganized Debtors and/or insurers to contest and/or litigate with any party the
       existence, primacy and/or scope of available coverage under any alleged applicable
       policy; provided further, that nothing herein shall be deemed to impose any obligations
       on the Debtors, Reorganized Debtors or insurers beyond what is provided for in the
       applicable laws, policies and/or related insurance agreements.

              5.5     Insurance Policies.

                       (1)    Notwithstanding anything to the contrary in the Plan, nothing in
       the Plan or any of the Plan documents (including any other provision that purports to be
       preemptory or supervening), shall in any way operate to or have the effect of impairing
       the legal, equitable or contractual rights of any of (i) the Debtors' insurers, or (ii) any of
       the Holders of any Claims with respect to such Holders’ rights, if any, to recover under
       applicable insurance policies providing coverage for such Claims (including, without
       limitation, any amounts recoverable within any policy deductible and provided that any
       recovery under any insurance policy is not in duplication of any Distribution such Holder
       may receive under this Plan). The rights, obligations and liabilities of insurers and the
       Debtors shall be determined under the subject insurance policies and related
       agreements. All insurance policies and related agreements entered into or issued prior to
       the Effective Date shall continue after the Effective Date unaltered by the Plan or the
       Confirmation Order. The terms, conditions, limitations, exclusions and coverages, and
       the Debtors’ rights, obligations and liabilities under their insurance policies and related


                                                    41
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 309 of 564 Desc Main
                          Document      Page 180 of 248


       agreements shall remain unmodified, including any duty of the Debtors to defend, at their
       own expense, against claims asserted under their insurance policies; provided, however,
       that the rights, obligations and liabilities of the Debtors, whether now existing or
       hereafter arising, shall be the rights, obligations and liabilities of the Reorganized Debtors
       and shall be fully enforceable by and against the Reorganized Debtors.

                      (2)    Nothing in the Plan, including the injunction and release provisions
       of Sections 11.4 and 11.6 of the Plan, or in the Confirmation Order shall preclude the
       Debtors or any insurer from asserting in any proceeding any and all claims, defenses,
       rights or causes of action that it has or may have under or in connection with any
       insurance policy or any insurance settlement agreement, including the rights of the
       insurers to contest and/or litigate with any party, including the Debtors, the existence,
       primacy and/or scope of available coverage under any alleged applicable insurance
       policy.

                     (3)     All of the Debtors’ rights, obligations and liabilities arising under
       any insurance policies and any agreements, documents and instruments relating thereto
       shall be deemed transferred to and fully enforceable by and against the Reorganized
       Debtors on the Effective Date.

               5.6     ACE Insurance Program. Notwithstanding anything to the contrary
       contained in the Plan or Confirmation Order (including, without limitation any other
       provision that purports to be preemptory or supervening, or grants an injunction or
       release (as set forth in Sections 11.4 and 11.6 of the Plan or otherwise)), all insurance
       policies and related insurance agreements, including but not limited to, those providing
       coverage for workers’ compensation, general liability and automobile liability, entered
       into between ACE American Insurance Company (together with its affiliates, the “ACE
       Companies”) and the Debtors or issued by the ACE Companies to the Debtors prior to
       the Effective Date (collectively, the “ACE Insurance Program”), and the Debtors' and the
       ACE Companies' rights, obligations and liabilities thereunder, shall continue after the
       Effective Date unaltered by the Plan or the Confirmation Order, except that the rights,
       obligations and liabilities of the Debtors, whether now existing or hereafter arising, shall
       be the rights, obligations and liabilities of the Reorganized Debtors and shall be fully
       enforceable by and against the Reorganized Debtors under the ACE Insurance Program.
       Except as provided in the immediately preceding sentence, nothing in the Plan or
       Confirmation Order shall vary, amend, modify or alter in any way the terms, conditions,
       coverages, limitations, exclusions, or dates of coverage provided under the ACE
       Insurance Program. Without limiting the foregoing, the respective rights, claims,
       defenses, duties, liabilities and obligations of the Debtors, the Reorganized Debtors and
       the ACE Companies under the ACE Insurance Program shall remain in effect, including,
       without limitation, the rights of the ACE Companies to contest and/or litigate the
       existence, primacy and/or scope of available coverage under the alleged applicable
       policy. The claims of the ACE Companies against the Debtors shall be payable by the
       Debtors (and after the Effective Date, by the Reorganized Debtors), in the ordinary
       course of their businesses, without any requirement for the ACE Companies to file a
       proof or proofs of claim or administrative expense claim.



                                                    42
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 310 of 564 Desc Main
                          Document      Page 181 of 248




                                 ARTICLE VI.
                           MEANS FOR IMPLEMENTATION OF PLAN

              6.1     Continued Corporate Existence and Vesting of Assets in Reorganized
       Debtors.

                       (1)     Subject to the additional provisions of this Plan, after the Effective
       Date, each of the Reorganized Debtors shall continue to exist in accordance with the law
       in the jurisdiction in which it is incorporated or organized and pursuant to its certificate
       of incorporation and bylaws or other applicable organizational document in effect prior to
       the Effective Date, except to the extent such certificate of incorporation and bylaws or
       other applicable organizational document are amended or replaced under the Plan and as
       provided in the Reorganized Governing Documents and Reorganized By-Laws. Old
       Allied Holdings may be reorganized and reincorporated as a Delaware corporation
       pursuant to the Plan, on or after the Effective Date and shall operate under its
       Reorganized Governing Documents and Reorganized By-laws. On and after the
       Effective Date, all property of the Estates, including all Claims, rights and causes of
       action and any property acquired by any Debtor or Reorganized Debtor under or in
       connection with the Plan, shall vest in the Reorganized Debtors free and clear of all
       Claims, Liens, charges, other encumbrances and Interests. On and after the Effective
       Date, each of the Reorganized Debtors may operate its business, may use, acquire and
       dispose of property, may retain, compensate and pay any professionals or advisors, and
       compromise or settle any Claims or Interests without supervision of or approval by the
       Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code or the
       Bankruptcy Rules other than restrictions expressly imposed by the Plan or the
       Confirmation Order. Notwithstanding the foregoing, Yucaipa reserves the right to
       structure the Plan as an asset sale (for business, tax or operational issues) so long as the
       treatment to holders of Allowed Claims and Interests does not change negatively and
       materially.

                      (2)    There are certain Affiliates of the Debtors that are not Debtors in
       the Chapter 11 Cases. The continued existence, operation and ownership of such non-
       Debtor Affiliates is a material component of the Debtors’ businesses, and all of the
       Interests and other property interests in such non-Debtor Affiliates (other than non-
       Debtor Affiliates owned by certain other non-Debtor Affiliates) shall vest in the
       applicable Reorganized Debtor or its successor on the Effective Date free and clear of all
       Claims, Liens, charges, other encumbrances and interests.

               6.2     Substantive Consolidation of Claims against Debtors for Plan Purposes
       Only. The Plan is premised on the substantive consolidation of all of the Debtors with
       respect to the treatment of all Claims and Interests except for the Other Secured Claims in
       Class 1, as provided below. The Plan does not contemplate substantive consolidation of
       the Debtors with respect to the Class 1 Claims, which shall be deemed to apply separately
       with respect to the Plan proposed by each Debtor. This Plan shall serve as a request by
       the Plan Proponents, in lieu of a separate motion, to the Bankruptcy Court, that it grant



                                                    43
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 311 of 564 Desc Main
                          Document      Page 182 of 248


       substantive consolidation with respect to the treatment of all Claims and Interests other
       than Class 1 Claims as follows: on the Effective Date, (a) all Intercompany Claims will
       be eliminated (except as set forth in Section 3.7 hereof); (b) all Assets and liabilities of
       the Debtors will be merged or treated as though they were merged (except to the extent
       they secure any Allowed Other Secured Claim); (c) all guarantees of the Debtors of the
       obligations of any other Debtor and any joint or several liability of any of the Debtors
       shall be eliminated; and (d) each and every Claim or Interest (except for Other Secured
       Claims) against any Debtor shall be deemed Filed against the consolidated Debtors and
       all Claims (except for Other Secured Claims) Filed against more than one Debtor for the
       same liability shall be deemed one Claim against any obligation of the consolidated
       Debtors.

               6.3    Exit Financing Facility. On the Effective Date, the DIP Loan Facility
       shall be converted into the Exit Financing Facility on the terms and conditions set forth in
       the DIP Credit Documents.

               6.4    Sources of Cash for Distribution. Except for the Cash Out Distribution
       which will be funded by Yucaipa, all Cash necessary for the Reorganized Debtors to
       make payments required by this Plan shall be obtained from existing Cash balances, the
       operations of the Debtors or Reorganized Debtors, Yucaipa and/or the Exit Financing
       Facility. Except as provided in Article VIII of the Plan, Cash payments to be made
       pursuant to the Plan shall be made by the Reorganized Debtors, provided however, that
       the Debtors and the Reorganized Debtors shall be entitled to transfer funds between and
       among themselves as may be necessary or appropriate to enable any of the Reorganized
       Debtors to satisfy their obligations under the Plan.

               6.5     Reinstatement of Interests of Allied Holdings in its Affiliates. Each
       Reorganized Debtor shall, without the need for any further corporate act or other action
       under any applicable law, regulation, order or rule, issue authorized New Common Stock
       to the Reorganized Debtor that was that Debtor’s corporate parent prior to the Effective
       Date, so that each Reorganized Debtor will retain its 100% ownership of its pre-Petition
       subsidiary. The foregoing may be modified by the Plan Proponents or the Debtors at any
       time, after consultation with the Creditors’ Committee.

               6.6     Corporate and Limited Liability Company Action. Each of the matters
       provided for under this Plan involving the corporate or limited liability company structure
       of any Debtor or Reorganized Debtor or any corporate or limited liability company action
       to be taken by or required of any Debtor or Reorganized Debtor, including, without
       limitation, the adoption of the Reorganized Governing Documents and Reorganized By-
       Laws of each of the Reorganized Debtors as provided for in Section 7.1 of this Plan, the
       reincorporation of Allied Holdings into a Delaware corporation, entrance into the
       Stockholders’ Agreement, Registration Rights Agreement and Management Services
       Agreement, the initial selection of directors and officers for the Reorganized Debtors, the
       Distribution of Cash pursuant to the Plan, the issuance and sale of New Common Stock,
       the adoption, execution, delivery and implementation of all contracts, leases, instruments,
       releases and other agreements or documents related to any of the foregoing, and other
       matters involving the corporate structure of any Debtor or Reorganized Debtor or


                                                   44
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 312 of 564 Desc Main
                          Document      Page 183 of 248


       corporate action to be taken by or required of any Debtor or Reorganized Debtor shall be
       deemed to have occurred and be effective as provided herein, and shall be authorized,
       approved and, to the extent taken prior to the Effective Date, ratified in all respects
       without any requirement of further action by stockholders, members, creditors, directors,
       or managers of any of the Debtors or the Reorganized Debtors.

               6.7    Effectuating Documents; Further Transactions. Each of the Debtors and
       Reorganized Debtors, and their respective officers and designees, is authorized to
       execute, deliver, file, or record such contracts, instruments, releases, indentures, and other
       agreements or documents, and take such actions as may be necessary or appropriate to
       effectuate and further evidence the terms and conditions of this Plan or to otherwise
       comply with applicable law.

               6.8     Exemption from Certain Transfer Taxes and Recording Fees. Pursuant to
       Section 1146 of the Bankruptcy Code, any transfers from a Debtor to a Reorganized
       Debtor or to any other Person or Entity pursuant to this Plan, or any agreement regarding
       the transfer of title to or ownership of any of the Debtors’ real or personal property will
       not be subject to any document recording tax, stamp tax, conveyance fee, sales tax,
       intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage
       recording tax, Uniform Commercial Code filing or recording fee, or other similar tax or
       governmental assessment, and the Confirmation Order will direct the appropriate state or
       local governmental officials or agents to forego the collection of any such tax or
       governmental assessment and to accept for filing and recordation any of the foregoing
       instruments or other documents without the payment of any such tax or governmental
       assessment.

               6.9    Further Authorization. The Reorganized Debtors shall be entitled to seek
       such orders, judgments, injunctions and rulings as they deem necessary to carry out the
       intentions and purposes, and to give full effect to the provisions, of this Plan.

               6.10 Canadian        Operations     Sale.       After    the    Effective    Date,
       the Reorganized Debtors will consider selling, subject to the discretion of Yucaipa, all of
       their assets utilized in connection with their operations in Canada (the “Canadian
       Operations Sale”). If the Reorganized Debtors engage in a sale process with respect to
       the Canadian Operations Sale, it is contemplated that PTS/Leaseway Motorcar Transport
       Company would act as a stalking horse bidder for such a sale. In order for a Canadian
       Operations Sale to be effectuated , the value of the consideration received by the
       Reorganized Debtors must equal or exceed the imputed value of the Canadian operations,
       as derived from the implied EBITDA multiples used in the valuation of the Reorganized
       Debtors set forth in Exhibit E to the Disclosure Statement.

               6.11 Retained Actions. Except as set forth in this Section 6.11, in accordance
       with Section 1123(b) of the Bankruptcy Code, the Reorganized Debtors, to the extent set
       forth below, and their respective successors, any assigns hereunder and future assigns
       will retain and may exclusively enforce any Retained Actions subject only to any express
       waiver or release thereof in the Plan or in any other contract, instrument, release,
       indenture or other agreement entered into in connection with the Plan (and consented to



                                                    45
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 313 of 564 Desc Main
                          Document      Page 184 of 248


       by Yucaipa in its sole discretion), and the Confirmation Order’s approval of the Plan
       shall be deemed a res judicata determination of such rights to retain and exclusively
       enforce such Causes of Action, and none of such Retained Actions is deemed waived,
       released or determined by virtue of the entry of the Confirmation Order or the occurrence
       of the Effective Date, notwithstanding that the specific Claims and Retained Actions are
       not identified or described. Absent such express waiver or release by the Debtors, the
       Reorganized Debtors, or their respective successors or assigns (with the consent of
       Yucaipa) may pursue Retained Actions, as appropriate, in accordance with the best
       interests of the Reorganized Debtors (or their successors or future assigns). All Retained
       Actions may be asserted or prosecuted before or after solicitation of votes on the Plan and
       before or after the Effective Date.

                Absent an express waiver or release as referenced above, nothing in the Plan shall
       (or is intended to) prevent, estop or be deemed to preclude the Reorganized Debtors from
       utilizing, pursuing, prosecuting or otherwise acting upon all or any of their Retained
       Actions and, therefore, no preclusion doctrine, including, without limitation, the doctrines
       of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
       equitable or otherwise) or laches shall apply to such Retained Actions upon or after
       Confirmation, the Effective Date or the consummation of the Plan. By example only, and
       without limiting the foregoing, the utilization or assertion of a Retained Action, or the
       initiation of any proceeding with respect thereto against a Person, by the Reorganized
       Debtors or any successor to or assign of them, shall not be barred (whether by estoppel,
       collateral estoppel, res judicata or otherwise) as a result of (a) the solicitation of a vote on
       the Plan from such Person or such Person ‘s predecessor in interest; (b) the Claim,
       Interest or Administrative Expense Claim of such Person or such Person’s predecessor in
       interest having been listed in a Debtor’s Schedules, List of Holders of Interests, or in the
       Plan, Disclosure Statement or any exhibit thereto; (c) prior objection to or allowance of a
       Claim or, Interest of the Person or such Person’s predecessor in interest; or
       (d) Confirmation of the Plan.

               Notwithstanding any allowance of a Claim, the Reorganized Debtors reserve the
       right to seek, among other things, to have such Claim disallowed if the Reorganized
       Debtor, at the appropriate time, determines that it has a defense under Section 502(d) of
       the Bankruptcy Code, e.g., the Reorganized Debtor holds an Avoidance Action against
       the Holder of such Claim and such Holder after demand refuses to pay the amount due in
       respect thereto.

               6.12 Other Documents and Actions. The Debtors, the Debtors in Possession
       and the Reorganized Debtors shall File or execute such documents and take such other
       actions as are necessary to effectuate the transactions provided for in the Plan.

               6.13 Corporate Action. The authorization and issuance of the New Common
       Stock, the adoption of the Reorganized Governing Documents and Reorganized By-Laws
       and the selection of the Persons who will serve as the initial directors and officers of the
       Reorganized Debtors as of the Effective Date, and other matters under the Plan involving
       the corporate structure of each Debtor or Reorganized Debtor or corporate action by each
       Debtor or Reorganized Debtor, shall be deemed to have occurred and be effective on and


                                                     46
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 314 of 564 Desc Main
                          Document      Page 185 of 248


       after the Effective Date without any requirement of further action by the stockholders,
       directors, members, partners or other applicable entity of each Debtor or Reorganized
       Debtor. Without limiting the foregoing, upon entry of the Confirmation Order by the
       clerk of the Bankruptcy Court, the filing by each Reorganized Debtor of its respective
       Reorganized Governing Documents and Reorganized By-Laws shall be authorized and
       approved in all respects.

              6.14 Retiree Benefits. On and after the Effective Date, to the extent required
       by Section 1129(a)(13) of the Bankruptcy Code, and except as may be provided to the
       contrary in a separate order of the Bankruptcy Court or under contracts negotiated with
       the applicable labor groups governing such benefits, each Reorganized Debtor shall
       continue to pay all retiree benefits (if any) of any worker who retired as of the Effective
       Date, to the extent such benefits were maintained or established prior to the Effective
       Date.

               6.15     Employee Claims. Except as provided in the Employee Wage Order,
       each Debtor’s employees shall have a Priority Claim for unpaid wages, benefits and other
       entitlements to the extent permitted by Section 507(a)(3) of the Bankruptcy Code, which,
       if allowed, will be either (i) paid in full, or (ii) Reinstated. To the extent that any
       employee’s Claim exceeds the amount prescribed by Section 507(a)(3) of the Bankruptcy
       Code, the employee shall receive a General Unsecured Claim for the excess amount.
       Notwithstanding the foregoing, any employee who continues to be an employee in good
       standing with the Reorganized Debtors after the Effective Date shall be entitled to take
       (in the form of vacation days and not in Cash) all unused and unpaid vacation time
       accrued prior to the Petition Date on such terms as will be prescribed by the Reorganized
       Debtors; provided, however, that notwithstanding the foregoing, if any employee is no
       longer employed by the Reorganized Debtors for any reason after the Effective Date, the
       Reorganized Debtors shall have no obligations to make any payments on account of any
       unused and unpaid vacation time accrued prior to the Petition Date to such employee.

                6.16 Good Faith. Confirmation of the Plan shall constitute a finding that:
       (i) this Plan has been proposed in good faith and in compliance with applicable
       provisions of the Bankruptcy Code, and (ii) all Persons’ solicitations of acceptances or
       rejections of this Plan have been in good faith and in compliance with applicable
       provisions of the Bankruptcy Code.

               6.17 Executory Contracts and Unexpired Leases Entered Into, and Other
       Obligations Incurred After, the Petition Date. Executory contracts and unexpired leases
       (a) assumed by the Debtors after the Petition Date or (b) entered into, and other
       obligations incurred, after the Petition Date by the Debtors shall be performed by the
       Debtors or Reorganized Debtors in the ordinary course of their businesses. Accordingly,
       such executory contracts, unexpired leases and other obligations shall survive and remain
       unaffected by the entry of the Confirmation Order or the occurrence of the Effective Date
       under, and the effectiveness of, the Plan.

              6.18 Security Interests and Liens. All security interests and Liens granted or to
       be granted to any party in connection with the Plan or any document or agreement



                                                   47
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 315 of 564 Desc Main
                          Document      Page 186 of 248


       contemplated by the Plan or entered into in connection with the Plan or otherwise granted
       or to be granted, including without limitation, the guarantees, mortgages, security
       agreements and pledge agreements described in the DIP Credit Documents, shall be
       governed in all respects, including without limitation, perfection and priority, by
       applicable non-bankruptcy law, notwithstanding anything to the contrary in the Plan or
       the Confirmation Order.

                                 ARTICLE VII.
                PROVISIONS REGARDING CORPORATE GOVERNANCE OF
                             REORGANIZED DEBTORS

               7.1     Reorganized Governing Documents and Reorganized By-Laws. The
       Reorganized Governing Documents and Reorganized By-Laws of each of the
       Reorganized Debtors shall be adopted as may be required in order to be consistent with
       the provisions of this Plan and the Bankruptcy Code. The Reorganized Governing
       Documents of Reorganized Allied Holdings shall, among other things (a) authorize the
       issuance of common stock in amounts not less than the amounts necessary to permit the
       Distributions thereof required or contemplated by the Plan and (b) provide, pursuant to
       Section 1123(a)(6) of the Bankruptcy Code, for (i) a provision prohibiting the issuance of
       non voting equity securities and (ii) to the extent necessary, a provision setting forth an
       appropriate distribution of voting power among classes of equity securities possessing
       voting power, including, in the case of any class of equity securities having a preference
       over another class of equity securities with respect to dividends, adequate provisions for
       the election of directors representing such preferred class in the event of default in the
       payment of such dividends. The Reorganized Governing Documents of Reorganized
       Allied Holdings may, among other things, provide for the waiver, to the extent permitted
       by law, of any interest or expectancy of Reorganized Allied Holdings in, or in being
       offered the opportunity to participate in, specified business opportunities or specified
       classes or categories of business opportunities that are presented to the corporation or one
       or more of its directors, officers or stockholders. Forms of the Reorganized Governing
       Documents and Reorganized By-Laws of the Debtors will be contained in the Plan
       Supplement.

               7.2     Directors and Officers of Reorganized Debtors. The Initial Board shall
       have five members, including a new CEO (who shall be selected by Yucaipa and shall be
       reasonably acceptable to TNATINC and the Creditors’ Committee), one member chosen
       by the Creditors’ Committee (who shall be reasonably acceptable to Yucaipa), and three
       other members selected by Yucaipa. Pursuant to the terms of the amended Collective
       Bargaining Agreement, TNATINC shall have certain observer rights with respect to the
       Initial Board. Yucaipa has selected Derex Walker, Ira Tochner and Jos Opdeweegh to
       serve on the Initial Board. The proposed identity of the other members of the Initial
       Board and the new CEO shall be disclosed on or prior to the date of the hearing on the
       approval of the Disclosure Statement with respect to the Plan, or as soon thereafter as
       practicable. The remaining members of senior management will continue to serve until
       the Effective Date pursuant to their respective existing terms of compensation and
       thereafter subject to terms and conditions mutually acceptable to the Initial Board and the
       applicable member of management. The Initial Board of Allied Holdings shall choose


                                                   48
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 316 of 564 Desc Main
                          Document      Page 187 of 248


       the members of the Boards of Directors of each of the other Reorganized Debtors on the
       Effective Date or as soon as practicable thereafter. Each of the Persons on the Initial
       Boards of Directors and each of the initial officers of the respective Reorganized Debtors
       shall serve in accordance with the Reorganized Governing Documents and Reorganized
       By-Laws of each of the respective Reorganized Debtors, as the same may be amended
       from time to time.

              7.3     New Employment, Retirement, Indemnification and Other Related
       Agreements and Incentive Compensation Programs. As of the Effective Date, the
       Reorganized Debtors will have authority to: (a) maintain, amend or revise existing
       employment, retirement, welfare, incentive, severance, indemnification and other
       agreements with their active directors, officers and employees, subject to the terms and
       conditions of any such agreement; and (b) enter into new employment, retirement,
       welfare, incentive, severance, indemnification and other agreements for active and retired
       employees.

                7.4     Stockholders’ Agreement. All creditors receiving New Allied Holdings
       Common Stock under the Plan, by acceptance of such newly issued shares, will be
       deemed to have entered into, and will be bound by the terms of, the Stockholders’
       Agreement. The Stockholders’ Agreement may provide for, among other things, (i)
       nomination and observation rights regarding the board of directors of Reorganized Allied
       Holdings consistent (for two years) with the board composition described in Section 7.2
       of this Plan , (ii) approval rights of Yucaipa and possibly others regarding certain
       significant transactions involving Reorganized Allied Holdings, (iii) pre-emptive rights in
       favor of Yucaipa and possibly others in connection with certain issuances of securities,
       (iv) “drag along” and/or “tag along” rights triggered upon certain sales or dispositions of
       the capital stock of Reorganized Allied Holdings, pursuant to which holders may be
       required to sell all their shares of New Allied Holdings Common Stock and/or entitled to
       sell all or a portion of their New Allied Holdings Common Stock, (v) certain additional
       restrictions on transfer of New Allied Holdings Common Stock, including among others,
       rights of first refusal or other rights to purchase in favor of Reorganized Allied Holdings,
       Yucaipa or possibly others in connection with any proposed sale or transfer of New
       Allied Holdings Common Stock, and (vi) other terms, conditions and restrictions of the
       type included in stockholders’ agreements. The form of Stockholders' Agreement will be
       set forth in the Plan Supplement. The entering into and effectuation of the Stockholders'
       Agreement on the Effective Date is authorized by the Plan without the need for any
       further action by holders of New Allied Holdings Common Stock, and shall be effective
       on the date thereof. The foregoing may be modified by Yucaipa at any time after
       consultation with the Debtors and the Creditors’ Committee. Certain of the terms
       described above may instead or also be included in the Reorganized Governing
       Documents or Reorganized By-Laws.

              7.5    Registration Rights Agreement. On the Effective Date, Reorganized
       Allied Holdings will be authorized to enter into a Registration Rights Agreement with
       Yucaipa and potentially other holders the New Allied Holdings Common Stock. The
       Registration Rights Agreement is expected to provide (i) certain rights to require
       Reorganized Allied Holdings to register a public offering, (ii) certain rights to demand


                                                   49
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 317 of 564 Desc Main
                          Document      Page 188 of 248


       that Reorganized Allied Holdings file, prepare and cause to become effective registration
       statement and (iii) piggyback registration rights. The Registration Rights Agreement may
       also provide other holders of New Allied Holdings Common Stock with certain
       registration rights. The form of the Registration Rights Agreement will be set forth in the
       Plan Supplement. The entering into and effectuation by Reorganized Allied Holdings of
       the Registration Rights Agreement on the Effective Date, will be authorized by the Plan
       without the need for any further corporate action and without any further action by
       holders of Claims or equity interests, and shall be effective on the date thereof. The
       foregoing may be modified by Yucaipa at any time after consultation with the Debtors
       and the Creditors’ Committee.

               7.6     Management Services Agreement . On the Effective Date, Reorganized
       Allied Holdings will be authorized to enter into a Management Services Agreement with
       an affiliate of Yucaipa, with a term of five years, such term being automatically extended
       by 12 additional calendar months on an annual basis unless prior notice of nonrenewal is
       provided by Reorganized Allied Holdings. The Management Services Agreement will
       provide that Yucaipa affiliate may perform certain monitoring and management services,
       including helping the company evaluate its strategic and financing alternatives, improve
       labor relations, attract and retain senior management, negotiate future collective
       bargaining agreements, set strategic priorities, pursue revenue growth opportunities, and
       develop strategies for upgrading the fleet. In return for such services the Yucaipa affiliate
       will be entitled to an annual fee of $1,500,000 and reimbursement of out-of-pockets costs.
       The Management Services Agreement will be filed as part of the Plan Supplement.

              7.7      Effectuating Documents and Further Transactions. Each of the Debtors or
       Reorganized Debtors, as appropriate, is authorized to execute, deliver, file or record such
       contracts, instruments, releases and other agreements or documents and take such actions
       as may be necessary or appropriate to effectuate, implement and further evidence the
       terms and conditions of the Plan and any notes or securities issued pursuant to the Plan.

              7.8     Authorization and Issuance of New Common Stock. On the Effective
       Date, the Reorganized Debtors are authorized to issue the New Common Stock in
       accordance with the provisions of the Plan. The issuance of New Common Stock and the
       Distributions thereof will be exempt from registration under applicable securities laws
       pursuant to Section 1145(a) of the Bankruptcy Code.

               7.9   Reserve. Reorganized Allied Holdings shall be authorized, without
       further act or action by the Initial Board and without further act or action under
       applicable law, regulation, order, or rule to reserve from the authorized shares of New
       Common Stock, that number of shares of New Common Stock required for issuance to
       the Holders of Allowed Claims as and when required under the Plan. The Initial Board
       may reduce the number of shares of New Common Stock so reserved at any time as it
       deems appropriate to the extent it determines in good faith that such reserve is in excess
       of the number of shares needed to satisfy the foregoing requirements.

             7.10 Listing of New Allied Holdings Common Stock. In the event the Initial
       Board determines in its discretion to register the New Allied Holdings Common Stock



                                                   50
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 318 of 564 Desc Main
                          Document      Page 189 of 248


       with the Securities and Exchange Commission, or if Reorganized Allied Holdings is
       required under applicable securities laws to register the New Allied Holdings Common
       Stock with the Securities and Exchange Commission, Reorganized Allied Holdings shall
       use commercially reasonable efforts to list the New Allied Holdings Common Stock on a
       national securities exchange or for quotation on a national automated interdealer
       quotation system within one year of the Effective Date unless the Initial Board
       determines otherwise. Reorganized Allied Holdings shall have no liability if it is unable
       to, or determines not to, list the New Allied Holdings Common Stock as described above.
       In the event the New Allied Holdings Common Stock is listed on a national securities
       exchange, action may be taken to modify the composition of the board of directors,
       including potentially the number of directors, so that Reorganized Allied Holdings would
       be in compliance with certain independence requirements mandated by the Sarbanes-
       Oxley Act of 2002 and/or the applicable national securities exchange. Persons receiving
       Distributions of New Allied Holdings Common Stock, by accepting such Distributions,
       shall have agreed to cooperate with Reorganized Allied Holdings’ reasonable requests to
       assist Reorganized Allied Holdings in its efforts to list the New Allied Holdings Common
       Stock on a securities exchange or quotation system to the extent necessary.

               7.11 Possible Privatization of Reorganized Allied Holdings Following
       Emergence. If there are more than 300 Initial Holders of New Allied Holdings Common
       Stock on the Effective Date, Reorganized Allied Holdings would as of the Effective Date
       remain a “public” company subject to the reporting requirements of the Exchange Act.
       However, it is possible that after the Effective Date, Reorganized Allied Holdings,
       Yucaipa and/or other holders of New Allied Holdings Common Stock could take actions
       to reduce the number of stockholders to below 300, or otherwise engage in or approve a
       transaction or transactions which would reduce the number of stockholders to below 300
       and cause Reorganized Allied Holdings to become a private company not subject to the
       reporting requirements of the Exchange Act and without securities registered with the
       Securities and Exchange Commission.

              7.12 Old Allied Holdings Common Stock, Old Other Debtors Common Stock
       and Old Allied Holdings Stock Rights. On the Effective Date, all old Allied Holdings
       Common Stock will be cancelled. On the Effective Date, all Old Other Debtors Common
       Stock and Old Allied Holdings Stock Rights will be cancelled unless, after consultation
       with the Debtors and the Creditors’ Committee, Yucaipa determines for business, tax or
       operational reasons that such stock should remain outstanding.

                                       ARTICLE VIII.
                                 VOTING AND DISTRIBUTIONS

              8.1    Voting of Claims. Each Holder of an Allowed Claim in an Impaired Class
       which Claim is not (i) a Tort Claim, (ii) contingent or (iii) Filed in an unliquidated or
       undetermined amount shall be entitled to vote separately to accept or reject the Plan
       unless such Holder’s Claim is otherwise deemed to have rejected the Plan in accordance
       with Section 1126(g) of the Bankruptcy Code.




                                                  51
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 319 of 564 Desc Main
                          Document      Page 190 of 248


              8.2     Nonconsensual Confirmation. The Plan Proponents request Confirmation
       under Section 1129(b) of the Bankruptcy Code with respect to any impaired Class that
       does not accept the Plan pursuant to Section 1126 of the Bankruptcy Code. The Plan
       Proponents reserve the right to modify the Plan to the extent, if any, that Confirmation
       pursuant to Section 1129(b) of the Bankruptcy Code requires modification.

               8.3    Acceptance by Class of Creditors. An Impaired Class of holders of
       Claims shall have accepted the Plan if the Plan is accepted by at least two-thirds (⅔) in
       dollar amount and more than one-half (½) in number of the Allowed Claims of such
       Class that have voted to accept or reject the Plan.

               8.4    Distributions for Claims Allowed as of the Effective Date. Except as
       otherwise provided in this Article VIII and as to DIP Loan Facility Claims, Distributions
       of Cash to be made on the Effective Date to Holders of Claims that are allowed as of the
       Effective Date will be deemed made on the Effective Date if made on the Effective Date
       or as promptly thereafter as practicable, but in any event no later than: (i) 90 days after
       the Effective Date and (ii) 90 days after such later date when the applicable conditions of
       Section 5.2 (regarding cure payments for executory contracts and unexpired leases being
       assumed) and Section 8.8 (regarding undeliverable Distributions) are satisfied.
       Distributions on account of Claims that become Allowed Claims after the Effective Date
       will be made pursuant to Section 9.5 of the Plan.

              8.5     Disbursing Agent. Except as otherwise provided in this Article VIII, the
       Reorganized Debtors, or such Third Party Disbursing Agents as the Reorganized Debtors
       may employ in their sole discretion, will make all Distributions of Cash, New Common
       Stock, and other instruments or documents required under the Plan. Each Disbursing
       Agent will serve without bond, and any Disbursing Agent may employ or contract with
       other Entities to assist in or make the Distributions required by the Plan. Each Third
       Party Disbursing Agent including for these purposes, the Indenture Trustee, providing
       services related to Distributions pursuant to the Plan will receive from the Reorganized
       Debtors reasonable compensation for such services and reimbursement of reasonable out-
       of-pocket expenses incurred in connection with such services without Bankruptcy Court
       approval. These payments will be made on terms agreed to with the Reorganized
       Debtors and will not be deducted from Distributions to be made pursuant to the Plan to
       Holders of Allowed Claims receiving Distributions from a Third Party Disbursing Agent.
       The Indenture Trustee shall receive an Administrative Claim in an amount equal to the
       Indenture Trustee Fees and Expenses. To the extent such Administrative Claim is not
       paid to the Indenture Trustee (or escrowed pending the resolution of any dispute), the
       Indenture Trustee shall retain its charging lien on Distributions to Holders of Prepetition
       Notes Claims to the fullest extent permitted under the Prepetition Notes Indenture.

             8.6     Distributions of Cash. Except as otherwise specified herein, Cash
       payments made pursuant to the Plan will be in U.S. currency by checks drawn on a
       domestic bank selected by the applicable Reorganized Debtor or by wire transfer from a
       domestic bank; provided that Cash payments to foreign Holders of Allowed Claims may
       be made, at the option of the applicable Reorganized Debtor, in such funds and by such
       means as are necessary or customary in a particular foreign jurisdiction.


                                                   52
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 320 of 564 Desc Main
                          Document      Page 191 of 248


               8.7      No Interest on Claims or Interests. Unless otherwise specifically provided
       for or contemplated elsewhere in the Plan or Confirmation Order, or required by
       applicable bankruptcy law to render a Claim Unimpaired or otherwise, postpetition
       interest shall not accrue or be paid on any Claims and no holder of a Claim shall be
       entitled to interest accruing on or after the Petition Date on any Claim, other than Other
       Secured Claims to the extent required by the applicable documents giving rise to such
       Claims; provided, however, that to the extent a holder of a Other Secured Claim has a
       Deficiency Claim on account of such Other Secured Claim, interest shall not accrue on or
       after the Petition Date on the Other Secured Claim or the Deficiency Claim.

                8.8     Delivery of Distributions. The Distribution to a Holder of an Allowed
       Claim shall be made by the Reorganized Debtors (a) at the address set forth on the proof
       of Claim filed by such Holder, (b) at the address set forth in any written notices of
       address change delivered to the Reorganized Debtors after the date of any related proof of
       Claim, (c) at the addresses reflected in the Schedules if no proof of Claim has been filed
       and the Reorganized Debtors has not received a written notice of a change of address,
       (d) if the Holder’s address is not listed in the Schedules, at the last known address of such
       Holder according to the Debtor’s books and records, or (e) in the case of Prepetition
       Notes Claims, to the Indenture Trustee for ultimate distribution to the Record Holders of
       such Prepetition Notes Claims. The Indenture Trustee shall be directed to effect any
       Distribution under the Plan through the most efficient method available in the Indenture
       Trustee’s discretion, including without limitation through the book entry transfer
       facilities of the Depository Trust Company pursuant to the procedures used for effecting
       distributions thereunder on the date of any such distribution. If any Holder’s Distribution
       is returned as undeliverable, no further Distributions to such Holder shall be made unless
       and until the Reorganized Debtors are notified of such Holder’s then-current address, at
       which time all missed Distributions shall be made to such Holder without interest. All
       Cash Distributions returned to the Reorganized Debtors and not claimed within six (6)
       months of return shall be irrevocably retained by the Reorganized Debtors
       notwithstanding any federal or state escheat laws to the contrary. All Distributions of
       New Common Stock returned to the Debtors and not claimed within six (6) months of
       return shall irrevocably revert to Reorganized Allied Holdings and shall be retained and
       held as set forth in the Reorganized Governing Documents. Upon such reversion, the
       claim of any Holder or their successors with respect to such property shall be discharged
       and forever barred notwithstanding any federal or state escheat laws to the contrary.

               8.9     Distributions to Holders as of the Record Date. All Distributions on
       Allowed Claims shall be made to the Record Holders of such Claims. As of the close of
       business on the Record Date, the Claims register maintained by the Claims Agent shall be
       closed, and there shall be no further changes in the Record Holder of any Claim. The
       Reorganized Debtors and any Disbursing Agent shall have no obligation to recognize any
       transfer of any Claim occurring after the Record Date. The Reorganized Debtors shall
       instead be entitled to recognize and deal for all purposes under this Plan with the Record
       Holders as of the Record Date. As of the close of business on the Confirmation Date, the
       transfer ledgers for the Prepetition Notes shall be deemed closed and the Indenture
       Trustee may take whatever action is necessary to close the transfer ledgers and there shall
       be no further transfers or changes in the holder of record of such securities in such


                                                    53
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 321 of 564 Desc Main
                          Document      Page 192 of 248


       transfer ledgers. The Disbursing Agent and the Indenture Trustee shall have no
       obligation to recognize the transfer of, or sale of any participation in, any Prepetition
       Notes Claim that occurs after close of business on the Confirmation Date, and will be
       entitled for all purposes herein to recognize and distribute only to those Holders of
       Allowed Claims who are Holders of such Claims, or participants therein, as of the close
       of business on the Confirmation Date. PLEASE NOTE THAT IF YOU ACQUIRE A
       CLAIM FOLLOWING THE RECORD DATE, YOU WILL NOT RECEIVE A
       DISTRIBUTION ON ACCOUNT OF THAT CLAIM FROM THE DEBTORS. IN
       ADDITION, IF YOU SELL OR TRANSFER YOUR CLAIM BEFORE THE RECORD
       DATE, YOU WILL NOT RECEIVE A DISTRIBUTION ON ACCOUNT OF THAT
       CLAIM.

               Notwithstanding Bankruptcy Rule 3001(d) and (e) or any other applicable
       provisions of the Bankruptcy Code, the Bankruptcy Rules or other applicable law, from
       and after the Record Date, Holders of Class 4A, Class 4B and Class 4C Claims, and those
       Class 4D Claims who receive New Allied Holdings Common Stock under the Plan (if
       any), will not be permitted to transfer, sell, assign, hypothecate or pledge their claims
       except that they may be assigned or transferred by will, intestate succession, or operation
       of law. Any purported transfer, sale, assignment, hypothecation or pledge that is made in
       derogation of the previous sentence will not be recognized by the Debtors or the
       Reorganized Debtors and will be null and void for all purposes. Holders of Allowed
       Class 4A, Class 4B, Class 4C and Class 4D who receive New Allied Holdings Common
       Stock will not be permitted to transfer, sale, assign, hypothecate or pledge such shares
       except (i) transfers and assignments by will, intestate succession or operation of law, (ii)
       transfers, assignment and sales permitted by the Stockholders’ Agreement, or (iii) to the
       extent permitted by the Stockholders' Agreement, transfers effectuated through a national
       securities exchange if the stock is listed on such an exchange pursuant to section 7.10 of
       the Plan. Notwithstanding the foregoing, pursuant to the terms of the Plan, Holders of
       General Unsecured Claims, Insured Claims and Other Insured Claims who receive the
       Cash Option shall be permitted to assign and deemed to have assigned their General
       Unsecured Claims, Insured Claims and/or Other Insured Claims (without giving effect to
       any Voluntary Reductions) to Yucaipa or Yucaipa’s designees.

               8.10 Indenture Trustee as Claim Holder.           Consistent with Bankruptcy
       Rule 3003(c), the Debtors or Reorganized Debtors shall recognize the Proofs of Claim
       filed by the Indenture Trustee, in the amounts as Allowed herein, in respect of the
       Prepetition Notes Claims. Accordingly, any Claim, proof of which is filed by the
       registered or beneficial holder of a Prepetition Notes Claim, may be disallowed as
       duplicative of the Claims of the Indenture Trustee without need for any further action or
       Bankruptcy Court order.

               8.11 De Minimis Distributions. Neither the Reorganized Debtors nor the
       Indenture Trustee shall have an obligation to make a Distribution if the amount to be
       distributed to the specific Holder of the Allowed Claim has a value less than fifty dollars
       ($50.00). Any Holder of an Allowed Claim on account of which the amount of Cash to
       be distributed is less than fifty ($50.00) dollars will have its claim for such distribution
       discharged and will be forever barred from asserting any such claim against the


                                                   54
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 322 of 564 Desc Main
                          Document      Page 193 of 248


       Reorganized Debtors or their respective property. Any Cash not distributed pursuant to
       this Section 8.10 will be the property of Reorganized Allied Holdings, free of any
       restrictions thereon, and any such Cash held by a Third Party Disbursing Agent will be
       returned to Reorganized Allied Holdings.

               8.12 Fractional Securities, Fractional Dollars. Any other provision of this Plan
       notwithstanding, payments of fractions of shares of New Common Stock will not be
       made and shall be deemed to be zero. Any other provision of this Plan notwithstanding,
       the Reorganized Debtors shall not be required to make Distributions or payments of
       fractions of dollars. Whenever any payment of a fraction of a dollar under this Plan
       would otherwise be called for, the actual payment shall reflect a rounding of such fraction
       to the nearest whole dollar (up or down), with half dollars or less being rounded down.

                8.13 Procedures for Distributions to Holders of Prepetition Notes Claims.
       Unless waived by the Reorganized Debtors, as a condition to receiving payments or other
       distributions, Distributions to Holders of Prepetition Notes Claims shall only be made to
       such Holders after the surrender by each such Holder of the Prepetition Notes, and/or
       similar or related documents representing such Claims, or in the event that such
       certificate or similar document is lost, stolen, mutilated or destroyed, upon the holder’s
       compliance with the requirements set forth in this Plan. Any Holder that fails to:
       (i) surrender such instrument or (ii) execute and deliver an affidavit of loss and/or
       indemnity, reasonably satisfactory to the Reorganized Debtors and furnish a bond in
       form, substance and amount reasonably satisfactory to the Reorganized Debtors within
       one (1) year of the Effective Date, shall be deemed to have forfeited all rights and Claims
       and may not participate in any Distribution under the Plan in respect of such Claims.

              8.14 Distributions of Cash to Holders of Allowed Class 4D Claims. The
       Reorganized Debtors, or such Third Party Disbursing Agents as the Reorganized Debtors
       may employ in their sole discretion, will make all Distributions of Cash from the Cash
       Out Distribution to Holders of Allowed Class 4D Claims only after all Class 4D Claims
       have been Allowed or disallowed by agreement or Final Order. Any amount of the Cash
       Out Distribution remaining after making such Distributions shall be returned to Yucaipa.

               8.15 Compliance with Tax Requirements.The Debtors or the Reorganized
       Debtors, as the case may be, shall comply with all withholding and reporting
       requirements imposed by any federal, state, local, or foreign taxing authority, and all
       Distributions under this Plan shall be subject to any such withholding and reporting
       requirements. The Debtors or the Reorganized Debtors shall be authorized to take any
       actions that may be necessary or appropriate to comply with such withholding and
       reporting requirements.

                      (2)     Notwithstanding any other provision of the Plan, each Entity
       receiving a distribution of Cash or New Common Stock pursuant to the Plan shall have
       sole and exclusive responsibility for the satisfaction and payment of any tax obligations
       imposed on it by any governmental unit on account of such distribution, including
       income, withholding and other tax obligations.




                                                   55
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 323 of 564 Desc Main
                          Document      Page 194 of 248


              8.16 No Duplicate Distributions. To the extent more than one Debtor is liable
       for any Claim, such Claim shall be considered a single Claim and entitled only to the
       payment provided therefor under the applicable provisions of the Plan.

               8.17    Distributions in U.S. Dollars.   Except as otherwise specified herein,
       Cash payments made pursuant to the Plan shall be in U.S. currency by checks drawn on a
       domestic bank selected by the applicable Debtor or Reorganized Debtor or, at the option
       of the applicable Debtor or Reorganized Debtor, by wire transfer from a domestic bank.
       If an Allowed Claim is filed in a currency other than U.S. dollars, distributions will be
       made to the holder of such Allowed Claim utilizing the exchange rate on or about the
       time of distribution.

                               ARTICLE IX.
          PROCEDURES FOR TREATING AND RESOLVING DISPUTED CLAIMS

               9.1    Objections to Claims. All objections to Claims must be Filed and served
       on the Holders of such Claims by the Claims Objection Deadline, and (a) if Filed prior to
       the Effective Date, such objections shall be served on the parties on the then applicable
       service list in the Chapter 11 Cases; and (b) if Filed after the Effective Date, such
       objections shall be served on the Reorganized Debtors, the United States Trustee and
       Yucaipa. If an objection has not been Filed to a proof of Claim or a scheduled Claim by
       the Claims Objection Deadline, the Claim to which the proof of Claim or scheduled
       Claim relates will be treated as an Allowed Claim if such Claim has not been allowed
       earlier. An objection is deemed to have been timely Filed as to all Tort Claims, thus
       making each such Claim a Disputed Claim as of the Claims Objection Deadline. Each
       such Tort Claim shall remain a Disputed Claim until it becomes an Allowed Claim in
       accordance with Section 9.5.

               9.2     Authority to Prosecute Objections. After the Effective Date, except as
       provided in the following paragraph or otherwise in the Plan, only the Reorganized
       Debtors shall have the authority to File, settle, compromise, withdraw or litigate to
       judgment objections to Claims, provided, however, that the Reorganized Debtors shall
       not be entitled to object to Claims (i) that have been Allowed by a Final Order entered by
       the Bankruptcy Court prior to the Effective Date or (ii) that are Allowed by the express
       terms of this Plan. After the Effective Date, the Reorganized Debtors may settle or
       compromise any Disputed Claim without approval of the Bankruptcy Court; provided
       that (a) the Reorganized Debtors shall promptly File with the Bankruptcy Court a written
       notice of any settlement or compromise of a Claim that results in an Allowed Claim in
       excess of $500,000 and (b) the United States Trustee and Yucaipa shall be authorized to
       contest the proposed settlement or compromise by Filing a written objection with the
       Bankruptcy Court and serving such objection on the Reorganized Debtors within 20 days
       of the service of the settlement notice. If no such objection is Filed, the applicable
       settlement or compromise shall be deemed final without further action of the Bankruptcy
       Court.

              Except as set forth herein, notwithstanding that the Reorganized Debtors shall
       have the right to File objections to Claims and Interests, litigate and settle objections to



                                                   56
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 324 of 564 Desc Main
                          Document      Page 195 of 248


       Disputed Claims and Disputed Interests on behalf of the Debtors and their Estates,
       nothing contained herein shall be deemed to obligate the Reorganized Debtors to take any
       such actions, all of which shall be determined by the Reorganized Debtors in their sole
       and absolute discretion.

            THE PLAN PROPONENTS HAVE NOT FULLY REVIEWED THE CLAIMS
       AND INTERESTS IN THE CHAPTER 11 CASES OR DETERMINED WHETHER
       OBJECTIONS TO CLAIMS AND INTERESTS EXIST. THIS INVESTIGATION IS
       ONGOING AND WILL OCCUR, IN LARGE PART, AFTER THE CONFIRMATION
       DATE. AS A RESULT, CREDITORS AND OTHER PARTIES-IN-INTEREST ARE
       HEREBY ADVISED THAT, NOTWITHSTANDING THAT THE EXISTENCE OF
       ANY PARTICULAR OBJECTION TO A DISPUTED CLAIM OR DISPUTED
       INTEREST MAY NOT BE LISTED, DISCLOSED OR SET FORTH IN THIS PLAN,
       AN OBJECTION TO A CLAIM OR INTEREST MAY BE BROUGHT AGAINST
       ANY CREDITOR, INTEREST HOLDER OR PARTY-IN-INTEREST AT ANY TIME,
       SUBJECT TO THE CLAIMS OBJECTION DEADLINE. IN ADDITION TO THE
       FOREGOING, THE DEBTORS AND REORGANIZED DEBTORS RETAIN AND
       HEREBY RESERVE THE RIGHT TO OBJECT TO

              (i) ANY CLAIMS OR INTERESTS FILED AFTER THE BAR DATE; AND

            (ii) ANY CLAIMS FILED TO SET FORTH DAMAGES ARISING FROM THE
       REJECTION OF AN EXECUTORY CONTRACT OR OTHER AGREEMENT WITH
       THE DEBTORS.

             IN ADDITION, THE DEBTORS AND REORGANIZED DEBTORS RESERVE
       THE RIGHT TO BRING ANY RETAINED ACTION AGAINST ANY THIRD PARTY
       ARISING FROM OR RELATING TO ANY EVENT, ACTION OR OMISSION
       OCCURRING ON OR PRIOR TO THE EFFECTIVE DATE.          THE PLAN
       PROPONENTS HAVE NOT FULLY REVIEWED ALL SUCH CAUSES OF ACTION
       (INCLUDING WITHOUT LIMITATION ANY AVOIDANCE ACTION OR
       RETAINED ACTION). AS A RESULT, CREDITORS AND OTHER PARTIES- IN-
       INTEREST ARE HEREBY ADVISED THAT, NOTWITHSTANDING THAT THE
       EXISTENCE OF ANY PARTICULAR LITIGATION OR AFFIRMATIVE CLAIM
       MAY NOT BE LISTED, DISCLOSED OR SET FORTH IN THIS PLAN, SUCH
       LITIGATION OR AFFIRMATIVE CLAIM MAY BE BROUGHT AGAINST ANY
       CREDITOR, INTEREST HOLDER OR PARTY-IN-INTEREST AT ANY TIME.

                9.3    No Distributions Pending Allowance. Except as otherwise provided
       herein, no Distributions will be made with respect to any portion of a Claim unless and
       until (i) the Claims Objection Deadline has passed and no objection to such Claim has
       been filed, or (ii) any objection to such Claim has been settled, withdrawn or overruled
       pursuant to a Final Order of the Bankruptcy Court.

               9.4   Estimation of Claims. Yucaipa, the Debtors or the Reorganized Debtors,
       as the case may be, and the Creditors’ Committee (to the extent still in existence at such
       time) may, at any time, request that the Bankruptcy Court estimate any contingent or



                                                  57
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 325 of 564 Desc Main
                          Document      Page 196 of 248


       unliquidated Claim pursuant to Section 502 of the Bankruptcy Code regardless of
       whether the Debtors or the Reorganized Debtors have previously objected to such Claim
       or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy
       Court will retain jurisdiction to estimate any Claim at any time during litigation
       concerning any objection to any Claim, including during the pendency of any appeal
       relating to any such objection. In the event that the Bankruptcy Court estimates any
       contingent or unliquidated Claim, that estimated amount will constitute either the
       Allowed amount of such Claim or a maximum limitation on such Claim, as determined
       by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on
       such Claim, the Debtors (and after the Effective Date, the Reorganized Debtors) may
       elect to pursue any supplemental proceedings to object to any ultimate payment on such
       Claim. All of the aforementioned Claims objection, estimation and resolution procedures
       are cumulative and are not necessarily exclusive of one another.

               9.5     Distributions After Allowance. As soon as practicable after (i) the
       occurrence of the applicable Claims Objection Deadline, if no objection to such Claim
       has been timely filed, or (ii) the Disputed Claim becomes an Allowed Claim, the
       Reorganized Debtors, with respect to all Distributions will distribute to the Holder
       thereof all Distributions to which such Holder is then entitled under this Plan. In the event
       that the New Common Stock being held for Distribution with respect to a Claim is
       greater than the Distribution that is made to a Holder once the Claim becomes entitled to
       a Distribution, the excess remaining New Common Stock will revert to and be
       irrevocably retained by the Reorganized Debtors; the voting of such retained shares will
       be governed by the Amended Organization Documents for the applicable Reorganized
       Debtor. All Distributions made under this Article of this Plan will be made together with
       any dividends, payments, or other Distributions made on account of, as well as any
       obligations arising from, the distributed property as if such Claim had been an Allowed
       Claim on the dates Distributions were previously made to Allowed Holders included in
       the applicable Class.

              9.6     Intentionally Omitted.

               9.7     Claims Covered by Insurance Policy. To the extent a Claim (other than a
       Workers’ Compensation Claim which shall be treated in accordance with Section 3.3 of
       the Plan) is asserted for liability that is covered, in whole or in part, by any insurance
       policy or related agreement of the Debtors ("Insured Claim"), the Holder of such Claim
       may continue to pursue the Claim against the Reorganized Debtors solely for the purpose
       of liquidating such Claim; provided, however, that in accordance with the terms of the
       applicable insurance policies, related agreements and the Plan, the Reorganized Debtors
       (on behalf of the Debtors) or the insurer, as applicable, may employ counsel, direct the
       defense, and determine whether and on what terms to settle any such Claim. Once the
       Claim is determined to be valid by agreement or court order, then the Claim shall be an
       Allowed Insured Claim in the amount set forth in such order or agreement. Subject to
       applicable policy terms, conditions, endorsements and applicable non-bankruptcy law,
       the Holder of such Allowed Insured Claim will be entitled to: (i) a Distribution under the
       Plan only to the extent of: (a) any unpaid or unexhausted deductible or self-insured
       retention under the applicable insurance policies or related agreements; and (b) any


                                                    58
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 326 of 564 Desc Main
                          Document      Page 197 of 248


       amount in excess of the limit of coverage provided by any applicable insurance policy or
       related agreement; and (ii) a recovery under the applicable insurance policy of the
       amount of such Allowed Insured Claim that is in excess of the deductible or self-insured
       retention but subject to the limit of coverage provided by such applicable insurance
       policy or related agreement.

                                     ARTICLE X.
                       CONDITIONS PRECEDENT TO CONFIRMATION
                         AND THE EFFECTIVE DATE OF THE PLAN

              10.1 Conditions to Confirmation. The following are conditions precedent to
       Confirmation of this Plan that must be (i) satisfied or (ii) waived in accordance with
       Section 10.3 below:

                     (1)    The Bankruptcy Court shall have approved the Disclosure
       Statement with respect to this Plan in form and substance that is acceptable to Yucaipa,
       and reasonably acceptable to the Debtors and the Creditors’ Committee.

                      (2)    The Confirmation Order shall be in form and substance
       satisfactory to Yucaipa, and reasonably acceptable to the Debtors and the Creditors’
       Committee, shall have been signed by the Bankruptcy Court and shall have been entered
       on the docket of the Chapter 11 Cases.

                     (3)    The Plan shall be in form and substance satisfactory to Yucaipa,
       and reasonably acceptable to the Debtors and the Creditors’ Committee.

                      (4)    The Plan Supplement and the Exhibits hereto (as confirmed or
       approved by the Confirmation Order) shall be in form and substance satisfactory to
       Yucaipa (after consultation with the Debtors and the Creditors’ Committee).

                     (5)     The Debtors shall have obtained a written commitment for Exit
       Financing in form and substance satisfactory to Yucaipa (after consultation with the
       Debtors and the Creditors’ Committee).

                       (6)   The Debtors and TNATINC shall have entered into agreements
       and/or the Bankruptcy Court shall have entered orders, each in form and substance
       satisfactory to Yucaipa and TNATINC in their respective sole discretion (which shall not
       have been vacated or stayed), providing individually or in combination for approval of
       modified collective bargaining agreements in form and substance satisfactory to each of
       the Plan Proponents.

              10.2 Conditions to the Effective Date. The following are conditions precedent
       to the Effective Date that must be (i) satisfied or (ii) waived in accordance with
       Section 10.3 below:

                      (1)      All conditions to Confirmation of this Plan set forth in Section 10.1
       shall remain satisfied.



                                                    59
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 327 of 564 Desc Main
                          Document      Page 198 of 248


                      (2)   Each order of the Bankruptcy Court referred to in Section 10.1
       shall have become a Final Order.

                      (3)   The Confirmation Order and supporting findings of fact and
       conclusions of law shall be entered by the Bankruptcy Court in form and substance
       reasonably acceptable to each of the Plan Proponents and the Creditors’ Committee and
       shall have become a Final Order.

                      (4)    All documents and agreements to be executed on the Effective
       Date or otherwise necessary to implement this Plan (including documents relating to the
       Exit Financing Facility) shall be in form and substance that is acceptable to Yucaipa
       (after consultation with the Creditors’ Committee) and reasonably acceptable to the
       Debtors, except as otherwise specifically provided herein.

                     (5)     The closing and initial funding shall have occurred under the Exit
       Financing Facility and all conditions precedent to the consummation thereof (other than
       the occurrence of the Effective Date of the Plan) shall have been waived or satisfied in
       accordance with the terms thereof.

                      (6)    The Debtors and the Plan Proponents shall have received any
       authorization, consent, regulatory approval, ruling, letter, opinion, or document that may
       be necessary to implement this Plan and that is required by law, regulation, or order
       (collectively, the “Authorizations”), and such Authorizations shall not have been
       revoked.

                        (7)   The New Common Stock shall have been issued in accordance
       with the Plan.

                      (8)     All other actions, documents and agreements necessary to
       implement the Plan as of the Effective Date shall have been delivered and all conditions
       precedent thereto shall have been satisfied or waived.

                      (9)     All corporate and other proceedings to be taken by the Debtors in
       connection with the Plan and Plan Supplement and the consummation of the transactions
       contemplated thereby and by the Plan and all documents incident thereto shall have been
       completed in form and substance reasonably satisfactory to Yucaipa (after consultation
       with the Debtors and the Creditors’ Committee), and Yucaipa shall have received all such
       counterpart originals or certified or other copies of the Plan and documents contemplated
       by the Plan and such other documents as they may reasonably request.

                      (10) No event, condition or circumstance shall have occurred or arisen
       from the date the Plan is filed through the Effective Date which has had or could
       reasonably be expected to have or give rise to a Material Adverse Effect.

                      (11) Subsequent to the Confirmation Date, there shall be no threatened
       or pending suit, action, investigation, inquiry or other proceeding by or before any court
       of competent jurisdiction (excluding the Chapter 11 Cases or any other proceeding



                                                  60
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 328 of 564 Desc Main
                          Document      Page 199 of 248


       disclosed by the Debtors to Yucaipa in writing prior to the hearing on the approval of the
       Disclosure Statement) which is likely to have a Material Adverse Effect.

                     (12) The Effective Date shall have occurred prior to six months after
       the Confirmation Date.

                      (13) The Initial Board shall have been elected or appointed as of the
       Effective Date, and the directors’ and officers’ liability insurance shall be available to the
       members of the Initial Board on terms reasonably satisfactory to Yucaipa and the
       Creditors’ Committee.

                      (14) The members of the IBT shall have approved or ratified modified
       collective bargaining agreements in form and substance satisfactory to the Debtors,
       Yucaipa (after consultation with the Creditors’ Committee) and TNATINC.

                      (15) All waiting periods imposed by applicable law (including, without
       limitation, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
       amended, if applicable) in connection with the consummation of the Plan and
       transactions contemplated thereby shall have expired or been terminated without any
       action having been taken by any court of competent jurisdiction restraining, preventing or
       imposing materially adverse conditions upon such transactions, and the Debtors and
       Yucaipa shall have received all material regulatory approvals required for the
       consummation of the Plan and the transactions contemplated thereby and for the
       Reorganized Debtors to continue to carry on their businesses without material change,
       each of which approvals shall have become final.

                       (16) All other actions and documents necessary to implement the
       treatment of Claims and Interests set forth in this Plan shall have been effected or
       executed or, if waivable, waived by the Person or Persons entitled to the benefit thereof.

                       (17) A Final Order acceptable to Yucaipa approving the Equipment
       Financing Facility and the Equipment Purchase Agreement shall have been entered by the
       Bankruptcy Court and the transactions contemplated thereby and all documents incident
       thereto shall have been completed in form and substance acceptable to Yucaipa.

               10.3 Waiver of Conditions. The conditions to Confirmation of the Plan set
       forth in Section 10.1 or the Effective Date set forth in Section 10.2 may be waived, in
       whole or in part, by Yucaipa without any notice to any other parties in interest or the
       Bankruptcy Court and without leave or order of the Bankruptcy Court, and without any
       formal action other than proceeding to confirm or consummate the Plan; provided,
       however, that Yucaipa may not waive the conditions set forth in Sections 10.1(6) or
       10.2(14) without the prior express written consent of TNATINC; provided further that
       Yucaipa will not waive a condition that expressly is subject to consultation with the
       Debtors or the Creditors’ Committee without first consulting with the Debtors or the
       Creditors’ Committee. Neither the Debtors, TNATINC nor the Creditors’ Committee
       have the authority to waive any condition to the Confirmation Date or the Effective Date
       absent the express written consent of Yucaipa. The failure to satisfy or waive any



                                                    61
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 329 of 564 Desc Main
                          Document      Page 200 of 248


       condition to the Confirmation Date or the Effective Date may be asserted by the Plan
       Proponents in their respective sole discretion regardless of the circumstances giving rise
       to the failure of such condition to be satisfied (including any action or inaction by the
       Plan Proponents). The failure of the Plan Proponents to exercise any of the foregoing
       rights shall not be deemed a waiver of any other rights, and each such right shall be
       deemed an ongoing right, which may be asserted at any time. Notwithstanding anything
       in the Plan to the contrary, if any condition, pleading, document or order is required to be
       acceptable to Yucaipa and reasonably acceptable to the Debtors and/or the Creditors’
       Committee, and it is acceptable to Yucaipa, but the Debtors and/or the Creditors’
       Committee, in the exercise of their respective fiduciary duties, find it unacceptable, the
       sole remedy of the Debtors and/or the Creditors’ Committee, as applicable, shall be an
       entitlement to withdraw their respective support for the Plan. Thereafter, and
       notwithstanding any such withdrawal, Yucaipa may proceed unabated with Confirmation
       and consummation of the Plan.

              10.4    Intentionally Deleted.

               10.5 Effect of Failure of Conditions. In the event that all of the conditions to
       the Effective Date are not satisfied or waived within six months following entry of the
       Confirmation Order: (a) the Confirmation Order shall be vacated, (b) no distributions
       under the Plan shall be made, (c) the Debtors and all holders of Claims and Interests shall
       be restored to the status quo ante as of the day immediately preceding the Confirmation
       Date as though the Confirmation Date had never occurred, and (d) the Debtors’
       obligations with respect to the Claims and Interests shall remain unchanged (except to the
       extent of any payments made after entry of the Confirmation Order but prior to the
       Effective Date) and nothing contained in the Plan shall constitute or be deemed a waiver
       or release of any Claims or Interests by or against the Debtors or any other Person or to
       prejudice in any manner the rights of the Debtors or any Person or Entity in any further
       proceedings involving the Debtors.

               10.6 Order Denying Confirmation. If an order denying confirmation of the Plan
       is entered by the Bankruptcy Court, then the Plan shall be null and void in all respects,
       and nothing contained in the Plan shall (a) constitute a waiver or release of any Claims
       against or Interests in the Debtors, (b) prejudice in any manner the rights of the holder of
       any Claim against, or Interest in, the Debtors, (c) prejudice in any manner any right,
       remedy or Claim of the Debtors, or (d) be deemed an admission against interest by the
       Debtors, Yucaipa, TNATINC or the Creditors’ Committee.

                                     ARTICLE XI.
                       EFFECT OF PLAN ON CLAIMS AND INTERESTS

               11.1 Revesting of Assets. Except as otherwise explicitly provided in this Plan,
       on the Effective Date, all property comprising the Estates (including Retained Actions,
       but excluding property that has been abandoned pursuant to an order of the Bankruptcy
       Court) shall revest in each of the Debtors that owned such property or interest in property
       as of the Petition Date, free and clear of all Claims, Liens, charges, encumbrances, rights
       and Interests of creditors and equity security holders, except as specifically provided in



                                                   62
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 330 of 564 Desc Main
                          Document      Page 201 of 248


       this Plan. As of the Effective Date, the Reorganized Debtors may operate their businesses
       and use, acquire, and dispose of property and settle and compromise Claims or Interests
       without supervision of the Bankruptcy Court, free of any restrictions of the Bankruptcy
       Code or Bankruptcy Rules, other than those restrictions expressly imposed by this Plan or
       the Confirmation Order.

              11.2    Discharge of Claims and Termination of Interests.

               Except as otherwise provided in the Plan or the Confirmation Order: (i) on the
       Effective Date, each Reorganized Debtor shall be deemed discharged and released from
       all Claims and Interests, including, but not limited to, demands, liabilities, Claims and
       Interests that arose before the Effective Date and all debts of the kind specified in
       Sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not: (A) a proof of
       Claim or proof of Interest based on such debt or Interest is Filed or deemed Filed
       pursuant to Section 501 of the Bankruptcy Code, (B) a Claim or Interest based on such
       debt or Interest is Allowed pursuant to Section 502 of the Bankruptcy Code, (C) the
       holder of a Claim or Interest based on such debt or Interest has accepted the Plan or
       (D) such Claim is listed in the Schedules; and (ii) all Persons shall be precluded from
       asserting against each Reorganized Debtor, its successors, or its assets or properties any
       other or further Claims or Interests based upon any act or omission, transaction or other
       activity of any kind or nature that occurred prior to the Effective Date. Except as
       otherwise provided in the Plan or the Confirmation Order, upon the occurrence of the
       Effective Date, the Confirmation Order shall act as a discharge of any and all Claims
       against and all debts and liabilities of the Reorganized Debtors, as provided in Sections
       524 and 1141 of the Bankruptcy Code, and such discharge shall void any judgment
       against each Reorganized Debtor at any time obtained to the extent that it relates to a
       discharged Claim or terminated Interest.

              Except as otherwise provided in the Plan or in any contract, instrument, release or
       other agreement entered into or delivered in connection with the Plan, on the Effective
       Date, all mortgages, deeds of trust, Liens or other security interests against the property
       of any Estate shall be fully released and discharged, and all of the right, title and interest
       of any holder of such mortgages, deeds of trust, Liens or other security interests,
       including any rights to any collateral thereunder, will revert to the applicable
       Reorganized Debtor and its successors and assigns.

              11.3    Cancellation of Claims and Interests.

                Except with respect to Reinstated Claims, and except for purposes of evidencing a
       right to distributions under the Plan or otherwise provided hereunder, on the Effective
       Date, all agreements and other documents evidencing the Claims or rights of any holder
       of a Claim against the Debtors, including all notes, guarantees, mortgages, and all
       Interests and any options or warrants to purchase Interests, obligating the Debtors to
       issue, transfer or sell Interests or any other capital stock of the Debtors, shall be canceled.
       As of the Effective Date, all Old Common Stock shall be canceled. Notwithstanding the
       foregoing, on and after the Effective Date, the Prepetition Notes Indenture shall continue
       in effect solely for the purposes of allowing the Indenture Trustee to enforce the



                                                     63
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 331 of 564 Desc Main
                          Document      Page 202 of 248


       indemnity provisions of the Prepetition Note Indenture, to make the Distributions to be
       made on account of Prepetition Notes Claims under this Plan and, to the extent necessary,
       enforce the Indenture Trustee Charging Lien, after which point the Prepetition Notes
       Indenture shall be cancelled and discharged.

              11.4   Release by Debtors of Certain Parties.

            (A) EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
       PLAN, PURSUANT TO SECTION 1123(B)(3) OF THE BANKRUPTCY CODE,
       AS OF THE EFFECTIVE DATE, ON THE EFFECTIVE DATE, THE DEBTORS
       AND REORGANIZED DEBTORS, IN THEIR INDIVIDUAL CAPACITIES AND
       AS DEBTORS IN POSSESSION, WILL BE DEEMED TO FOREVER RELEASE,
       WAIVE AND DISCHARGE ALL CLAIMS, OBLIGATIONS, SUITS,
       JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION
       AND LIABILITIES (OTHER THAN THE RIGHTS OF THE DEBTORS OR
       REORGANIZED DEBTORS TO ENFORCE THE PLAN AND THE
       CONTRACTS, INSTRUMENTS, RELEASES, INDENTURES AND OTHER
       AGREEMENTS OR DOCUMENTS DELIVERED THEREUNDER), WHETHER
       LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED
       OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
       THEN EXISTING OR THEREAFTER ARISING, IN LAW, EQUITY OR
       OTHERWISE THAT ARE BASED IN WHOLE OR IN PART ON ANY ACT,
       OMISSION, TRANSACTION, EVENT OR OTHER OCCURRENCE TAKING
       PLACE ON OR PRIOR TO THE EFFECTIVE DATE IN ANY WAY RELATING
       TO THE DEBTORS, REORGANIZED DEBTORS, THE PARTIES RELEASED
       PURSUANT TO THIS SECTION 11.4, THE CHAPTER 11 CASES, THE PLAN
       OR THE DISCLOSURE STATEMENT, AND THAT COULD HAVE BEEN
       ASSERTED BY OR ON BEHALF OF THE DEBTORS OR THEIR ESTATES OR
       THE REORGANIZED DEBTORS, WHETHER DIRECTLY, INDIRECTLY,
       DERIVATIVELY OR IN ANY REPRESENTATIVE OR ANY OTHER
       CAPACITY, AGAINST (I) THE CURRENT DIRECTORS, OFFICERS AND
       EMPLOYEES OF THE DEBTORS (OTHER THAN FOR MONEY BORROWED
       FROM OR OWED TO THE DEBTORS BY ANY SUCH DIRECTORS,
       OFFICERS OR EMPLOYEES AS SET FORTH IN THE DEBTORS’ BOOKS
       AND RECORDS) AND THE DEBTORS’ FORMER OR CURRENT
       ATTORNEYS,    FINANCIAL    ADVISORS,   INVESTMENT    BANKERS,
       ACCOUNTANTS AND OTHER PROFESSIONALS RETAINED BY SUCH
       PERSON; (II) THE CREDITORS’ COMMITTEE AND ITS CURRENT AND
       FORMER MEMBERS (SOLELY IN SUCH CAPACITY) THE INDENTURE
       TRUSTEE, ITS AND THEIR RESPECTIVE ADVISORS (INCLUDING ANY
       FORMER    OR    CURRENT    ATTORNEYS,    FINANCIAL   ADVISORS,
       INVESTMENT BANKERS, ACCOUNTANTS AND OTHER PROFESSIONALS
       RETAINED BY SUCH PERSONS); AND (III) YUCAIPA AND TNATINC AND
       EACH OF THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE
       OFFICERS,   DIRECTORS,    EMPLOYEES,     PARTNERS,   MEMBERS,
       MANAGERS AND ADVISORS (INCLUDING ANY ATTORNEYS, FINANCIAL
       ADVISORS, INVESTMENT BANKERS, ACCOUNTANTS AND OTHER


                                                  64
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 332 of 564 Desc Main
                          Document      Page 203 of 248


       PROFESSIONALS RETAINED BY SUCH PERSONS) EXCEPT CLAIMS
       ARISING IN THE ORDINARY COURSE OF THE DEBTORS’ BUSINESS WITH
       RESPECT TO EMPLOYEE MATTERS, INCLUDING WITHOUT LIMITATION
       ORDINARY COURSE UNION GRIEVANCES WHICH SHALL BE RESOLVED
       AS SET FORTH IN COLLECTIVE BARGAINING AGREEMENT BETWEEN
       THE DEBTORS AND THE IBT (THOSE ENTITIES IN SUBSECTIONS (I)
       THROUGH (III) OF THE PRECEDING SENTENCE SHALL BE REFERRED TO
       AS THE “DEBTOR RELEASEES”). NOTWITHSTANDING THE FOREGOING,
       NOTHING IN THE PLAN SHALL RELEASE ANY DEBTOR RELEASEE
       OTHER THAN THE PLAN PROPONENTS FROM ANY CLAIMS ASSERTED
       BY THE DEBTORS THAT ARE THE SUBJECT OF A PENDING LITIGATION,
       ADVERSARY PROCEEDING OR OTHER CONTESTED MATTER OR
       JUDGMENT AS OF THE EFFECTIVE DATE.

            (B)  ENTRY   OF   THE    CONFIRMATION   ORDER    SHALL
       CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT TO
       BANKRUPTCY RULE 9019, OF THE DEBTOR RELEASES SET FORTH
       HEREIN, WHICH INCLUDE BY REFERENCE EACH OF THE RELATED
       PROVISIONS AND DEFINITIONS CONTAINED IN THE PLAN, AND
       FURTHER SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING
       THAT THE DEBTOR RELEASES ARE (A) IN EXCHANGE FOR GOOD AND
       VALUABLE CONSIDERATION PROVIDED BY THE DEBTOR RELEASEES,
       REPRESENTING GOOD FAITH SETTLEMENT AND COMPROMISE OF THE
       CLAIMS RELEASED BY THE DEBTOR RELEASES; (B) IN THE BEST
       INTERESTS OF THE DEBTORS AND ALL HOLDERS OF CLAIMS (C) FAIR,
       EQUITABLE AND REASONABLE; (D) APPROVED AFTER DUE NOTICE AND
       OPPORTUNITY FOR HEARING; AND (E) A BAR TO THE DEBTORS, THE
       REORGANIZED DEBTORS, OR ANY OTHER PERSON ACTING ON BEHALF
       OF THEM ASSERTING ANY CLAIM RELEASED BY THE DEBTOR RELEASE
       AGAINST ANY OF THE DEBTOR RELEASEES OR THEIR RESPECTIVE
       PROPERTY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
       THIS SECTION,    THE RELEASE OF THE DEBTORS’ OFFICERS,
       DIRECTORS AND EMPLOYEES SET FORTH ABOVE SHALL BE OF NO
       FORCE AND EFFECT IN FAVOR OF ANY OFFICER, DIRECTOR OR
       EMPLOYEE WHO ASSERTS ANY PRE-EFFECTIVE DATE CLAIM AGAINST
       THE DEBTORS OR REORGANIZED DEBTORS FOR [INDEMNIFICATION]3,
       DAMAGES OR ANY OTHER CAUSES OF ACTION OTHER THAN FOR
       UNPAID COMPENSATION, WAGES OR BENEFITS THAT AROSE IN THE
       ORDINARY COURSE OF BUSINESS OR PURSUANT TO THE KERP
       APPROVED BY THE BANKRUPTCY COURT BY FINAL ORDER.

            11.5 Release by the Debtors of the Original DIP Lenders and DIP Lenders.
       PURSUANT TO SECTION 1123(b)(3) OF THE BANKRUPTCY CODE, AS OF


       3
        The text in brackets remains subject to additional discussion among the Plan Proponents
       and may be modified or deleted prior to Confirmation.


                                                 65
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 333 of 564 Desc Main
                          Document      Page 204 of 248


       THE EFFECTIVE DATE OF THIS PLAN, EACH OF THE DEBTORS AND
       EACH OTHER CREDIT PARTY (AS DEFINED BY THE DIP LOAN
       FACILITY), IN THEIR INDIVIDUAL CAPACITIES AND AS DEBTORS IN
       POSSESSION FOR AND ON BEHALF OF THEIR RESPECTIVE ESTATES,
       SHALL RELEASE AND DISCHARGE AND BE DEEMED TO HAVE
       CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
       AND FOREVER RELEASED AND DISCHARGED EACH AND EVERY
       ORIGINAL DIP LENDER AND DIP LENDER, AND EACH OF THEIR
       RESPECTIVE PRESENT OR FORMER MEMBERS, PARTNERS, OFFICERS,
       DIRECTORS, EMPLOYEES, ADVISORS, ATTORNEYS, REPRESENTATIVES,
       FINANCIAL ADVISORS, INVESTMENT BANKERS OR AGENTS AND ANY OF
       THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
       “RELEASED LENDERS”) FOR AND FROM ANY AND ALL CLAIMS,
       OBLIGATIONS, LIABILITIES, LOSSES, EXPENSES OR CAUSES OF ACTION
       OF ANY KIND OR NATURE WHATSOEVER EXISTING AS OF THE
       EFFECTIVE DATE OF THIS PLAN AND HOWSOEVER ARISING,
       INCLUDING BUT NOT LIMITED TO IN ANY MANNER ARISING FROM,
       BASED ON OR RELATING TO, IN WHOLE OR IN PART, THE ORIGINAL DIP
       CREDIT DOCUMENTS, THE ORIGINAL DIP LOAN FACILITY, THE DIP
       CREDIT DOCUMENTS OR THE DIP LOAN FACILITY, THE PREPETITION
       LOAN FACILITY, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR
       EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED
       IN THIS PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
       BETWEEN ANY DEBTOR AND ANY RELEASED LENDER, OR ANY ACT OR
       OMISSION RELATED TO THE CHAPTER 11 CASES OR THIS PLAN. THE
       REORGANIZED DEBTORS SHALL BE BOUND, TO THE SAME EXTENT THE
       DEBTORS ARE BOUND, BY ALL OF THE RELEASES SET FORTH HEREIN.

             11.6   Release by Holders of Claims and Interests.

            (1) EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
       PLAN, ON THE EFFECTIVE DATE, (a) EACH PERSON THAT VOTES TO
       ACCEPT THIS PLAN OR IS PRESUMED TO HAVE VOTED FOR THIS PLAN
       PURSUANT TO SECTION 1126(f) OF THE BANKRUPTCY CODE; (b) EACH
       PERSON WHO OBTAINS A RELEASE UNDER THE PLAN; AND (c) TO THE
       FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, AS SUCH
       LAW MAY BE EXTENDED OR INTERPRETED SUBSEQUENT TO THE
       EFFECTIVE DATE, EACH ENTITY (OTHER THAN A DEBTOR), THAT HAS
       HELD, HOLDS OR MAY HOLD A CLAIM OR INTEREST (EACH, A
       “RELEASE OBLIGOR”), IN CONSIDERATION FOR THE OBLIGATIONS OF
       YUCAIPA, THE DEBTORS AND THE REORGANIZED DEBTORS UNDER
       THIS PLAN AND THE CASH, NEW COMMON STOCK, AND OTHER
       CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR DOCUMENTS
       TO BE DELIVERED IN CONNECTION WITH THIS PLAN, SHALL HAVE
       CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
       AND FOREVER, RELEASED AND DISCHARGED EACH PARTY RELEASED
       IN SECTIONS 11.4 AND 11.5 HEREOF FROM ANY CLAIM OR RETAINED


                                                66
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 334 of 564 Desc Main
                          Document      Page 205 of 248


       ACTION EXISTING AS OF THE EFFECTIVE DATE ARISING FROM, BASED
       ON OR RELATING TO, IN WHOLE OR IN PART, THE SUBJECT MATTER
       OF, OR THE TRANSACTION OR EVENT GIVING RISE TO, THE CLAIM OF
       SUCH RELEASE OBLIGOR, AND ANY ACT, OMISSION, OCCURRENCE OR
       EVENT IN ANY MANNER RELATED TO SUCH SUBJECT MATTER,
       TRANSACTION OR OBLIGATION; PROVIDED, HOWEVER, THAT
       NOTHING IN THE PLAN WILL RESTRICT ANY GOVERNMENTAL OR
       REGULATORY AGENCY FROM PURSUING ANY REGULATORY OR
       POLICE ENFORCEMENT ACTION AGAINST THE DEBTORS, THE
       REORGANIZED DEBTORS, THEIR CURRENT OR FORMER OFFICERS,
       DIRECTORS OR EMPLOYEES, AND THEIR RESPECTIVE AGENTS,
       ADVISORS, ATTORNEYS AND REPRESENTATIVES ACTING IN ANY
       CAPACITY, OTHER THAN ANY ACTION OR PROCEEDING OF ANY TYPE
       TO RECOVER MONETARY CLAIMS, DAMAGES, OR PENALTIES AGAINST
       THE DEBTORS FOR AN ACT OR OMISSION OCCURRING PRIOR TO
       CONFIRMATION.

               11.7 Releases Reasonable; Bankruptcy Court’s Exclusive Jurisdiction Related
       Thereto. The Plan Proponents believe the releases set forth in the Plan are reasonable and
       appropriate given the extraordinary facts and circumstances of these cases. The releases
       and injunctions provided in Sections 11.4, 11.5 and 11.6 of the Plan are supported by the
       consideration provided hereunder. Any action brought against any party receiving a
       release hereunder for any matter or thing related to the Chapter 11 Cases or the Plan must
       be brought in Bankruptcy Court.

               11.8 Setoffs. The Debtors may, but shall not be required to, set off against any
       Claim, and the payments or other Distributions to be made pursuant to this Plan in respect
       of such Claim, claims of any nature whatsoever that the Debtors may have against such
       Holder; but neither the failure to do so nor the allowance of any Claim hereunder shall
       constitute a waiver or release by the Debtors or the Reorganized Debtors of any such
       claim that the Debtors or the Reorganized Debtors may have against such Holder.

               11.9 Exculpation and Limitation of Liability. The Plan Proponents, the
       Creditors’ Committee, the present and former members of the Creditors’ Committee in
       their capacities as such, the Indenture Trustee, in its capacity as such, and the Released
       Lenders, and any of such parties’ respective current and/or post-Petition Date and pre-
       Effective Date affiliates, members, officers, directors, employees, advisors, attorneys,
       representatives, financial advisors, investment bankers, or agents and any of such parties’
       successors and assigns, shall not have or incur, and are hereby released from, any claim,
       obligation, cause of action, or liability to one another or to any Holder of any Claim or
       Interest, or any other party-in-interest, or any of their respective agents, employees,
       representatives, financial advisors, attorneys, or Affiliates, or any of their successors or
       assigns, for any act or omission in connection with, relating to, or arising out of the
       Chapter 11 Cases, the negotiation and filing of this Plan, the provision of post-petition
       financing, the filing of the Chapter 11 Cases, the settlement of claims or renegotiation of
       executory contracts and leases, the pursuit of confirmation of this Plan, the
       consummation of this Plan, or the administration of this Plan or the property to be


                                                   67
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 335 of 564 Desc Main
                          Document      Page 206 of 248


       distributed under this Plan, except for their willful misconduct or gross negligence, and in
       all respects shall be entitled to reasonably rely upon the advice of counsel with respect to
       their duties and responsibilities under this Plan (collectively, the “Exculpated Claims”).
       No Holder of any Claim or Interest, or other party in interest, none of their respective
       agents, employees, representatives, financial advisors, attorneys, or Affiliates, and no
       successors or assigns of the foregoing, shall have any right of action against the Plan
       Proponents, the Creditors’ Committee, the present and former members of the Creditors’
       Committee in their capacities as such, the Indenture Trustee, in its capacity as such, and
       the Released Lenders, and any of such parties’ respective current and/or post-Petition
       Date and pre-Effective Date affiliates, members, officers, directors, employees, advisors,
       attorneys, representatives, financial advisors, investment bankers, or agents and any of
       such parties’ successors and assigns with respect to the Exculpated Claims.

               11.10 Injunction.      The Confirmation Order will permanently enjoin the
       commencement or prosecution by any Person or entity, whether directly, derivatively or
       otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts, rights,
       causes of action or liabilities released pursuant to the Plan, including but not limited to
       the Claims, obligations, suits, judgments, damages, demands, debts, rights, causes of
       action or liabilities released in Sections 11.4, 11.5 and 11.6 of the Plan; provided,
       however, that nothing in this Plan will restrict any governmental or regulatory agency
       from pursuing any regulatory or police enforcement action against the Debtors, the
       Reorganized Debtors, their current or former officers, directors or employees, and their
       respective agents, advisors, attorneys and representatives acting in any capacity, other
       than any action or proceeding of any type to recover monetary claims, damages or
       penalties against the Debtors for an act or omission occurring prior to confirmation.

              11.11 Effect of Confirmation.

                       (1)    Binding Effect. On the Confirmation Date, the provisions of this
       Plan shall be binding on the Debtors, the Estates, all Holders of Claims against or
       Interests in the Debtors, and all other parties-in-interest whether or not such Holders are
       Impaired and whether or not such Holders have accepted this Plan.

                      (2)     Effect of Confirmation on Automatic Stay. Except as provided
       otherwise in this Plan, from and after the Effective Date, the automatic stay of
       Section 362(a) of the Bankruptcy Code shall terminate.

                      (3)     Filing of Reports. The Reorganized Debtors shall file all reports
       and pay all fees required by the Bankruptcy Code, Bankruptcy Rules, U.S. Trustee
       guidelines, and the rules and orders of the Bankruptcy Court.

                      (4)     Post-Confirmation Date Retention of Professionals. Upon the
       Confirmation Date, any requirement that professionals comply with Sections 327 through
       331 of the Bankruptcy Code in seeking retention or compensation for services rendered
       after such date will terminate, and the Reorganized Debtors may employ and pay
       professionals in the ordinary course of business.




                                                   68
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 336 of 564 Desc Main
                          Document      Page 207 of 248


                                ARTICLE XII.
           RETENTION AND SCOPE OF JURISDICTION OF THE BANKRUPTCY
                                   COURT

               12.1 Retention of Jurisdiction. Notwithstanding the entry of the Confirmation
       Order and the occurrence of the Effective Date, the Bankruptcy Court will have or retain
       jurisdiction over the Chapter 11 Cases after the Effective Date as is legally permissible,
       including jurisdiction for the following purposes:

                      (1)     To allow, disallow, determine, liquidate, classify, subordinate,
       estimate or establish the priority or secured or unsecured status of any Claim or Interest,
       including, the resolution of any request for payment of any Administrative Expense
       Claim, the resolution of any objections to the allowance, classification or priority of
       Claims or Interests and the resolution of any dispute as to the treatment necessary to
       Reinstate or render Unimpaired a Claim or Interest pursuant to the Plan, as well as the
       approval of the Indenture Trustee Fees and Expenses, to the extent of any dispute
       between the Indenture Trustee and the Plan Proponents;

                       (2)     To establish a date or dates by which objections to Claims must be
       filed to the extent not established herein;

                      (3)   To establish the amount of any reserve required to be withheld
       from any distribution under this Plan on account of any disputed, contingent or
       unliquidated claim.

                      (4)    To resolve all matters related to the rejection, and assumption
       and/or assignment of any Executory Contract or Unexpired Lease to which any Debtor is
       a party or with respect to which any Debtor or Reorganized Debtor may be liable and to
       hear, determine and, if necessary, liquidate any Claims arising therefrom including any
       Cure Amount Claims;

                    (5)     To hear and rule upon all Retained Actions, Avoidance Actions
       and other Causes of Action commenced and/or pursued by the Debtors and/or the
       Reorganized Debtors;

                      (6)    To decide or resolve any motions, adversary proceedings,
       contested or litigated matters and any other matters, and grant or deny applications
       involving the Debtors that may be pending on the Effective Date or brought thereafter;

                    (7)      To hear and rule upon all applications for Professional
       Compensation;

                      (8)    To modify the Plan before or after the Effective Date pursuant to
       Section 1127 of the Bankruptcy Code, modify the Disclosure Statement, the
       Confirmation Order or any contract, instrument, release or other agreement or document
       entered into or delivered in connection with the Plan, the Disclosure Statement or the
       Confirmation Order; or remedy any defect or omission or reconcile any inconsistency in
       any Bankruptcy Court order, the Plan, the Disclosure Statement, the Confirmation Order


                                                   69
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 337 of 564 Desc Main
                          Document      Page 208 of 248


       or any contract, instrument, release or other agreement or document entered into,
       delivered or created in connection with the Plan, the Disclosure Statement or the
       Confirmation Order, in such manner as may be necessary or appropriate to consummate
       or carry out the intent and purpose the Plan; provided, however, that without the consent
       of TNATINC and Yucaipa, there shall be no modification of the Collective Bargaining
       Agreement between the Debtors and the IBT, as assumed and assigned pursuant to the
       terms of the Plan.

                      (9)    To enter such orders as may be necessary or appropriate to
       implement or consummate the provisions of the Plan and all contracts, instruments,
       releases and other agreements or documents entered into or delivered in connection with
       the Plan, the Disclosure Statement or the Confirmation Order, as well as to ensure that
       Distributions to Holders of Allowed Claims are accomplished pursuant to the provisions
       of the Plan;

                     (10) To issue injunctions, enforce the injunctions contained in the Plan
       and the Confirmation order, enter and implement other orders or take such other actions
       as may be necessary or appropriate to restrain interference by any Entity with
       consummation, implementation or enforcement of the Plan or the Confirmation Order;

                     (11) To enter and implement such orders as are necessary or appropriate
       if the Confirmation Order is for any reason or in any respect modified, stayed, reversed,
       revoked or vacated or Distributions pursuant to the Plan are enjoined or stayed;

                      (12) To make such determinations and enter such orders as may be
       necessary to effectuate all the terms and conditions of this Plan, including the
       Distribution of funds from the Estates and the payment of claims;

                      (13) To resolve any cases, controversies, suits or disputes that may arise
       in connection with the consummation, interpretation or enforcement of the Plan or any
       contract, instrument, release or other agreement or document that is entered into or
       delivered pursuant to the Plan or any Entity’s rights arising from or obligations incurred
       in connection with the Plan or such documents;

                     (14) To determine any suit or proceeding brought by the Debtors and/or
       the Reorganized Debtors to recover property under any provisions of the Bankruptcy
       Code;

                     (15) To determine matters concerning state, local and federal taxes in
       accordance with Sections 346, 505 and 1146 of the Bankruptcy Code, including any
       Disputed Claims for taxes; and to determine and declare any tax effects under this Plan;

                      (16) To determine any matters that may arise in connection with or
       relate to the Plan, the Disclosure Statement, the Confirmation Order or any contract,
       instrument, release or other agreement or document entered into or delivered in
       connection with the Plan, the Disclosure Statement or the Confirmation Order;




                                                  70
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 338 of 564 Desc Main
                          Document      Page 209 of 248


                      (17) To determine any other matters as may be authorized by or under
       the provisions of the Bankruptcy Code; and

                      (18)   To enter a Final Decree closing the Chapter 11 Cases.

               The foregoing list is illustrative only and not intended to limit in any way the
       Bankruptcy Court’s exercise of jurisdiction. If the Bankruptcy Court abstains from
       exercising jurisdiction or is otherwise without jurisdiction over any matter arising out of
       the Chapter 11 Cases, including without limitation the matters set forth in this Article,
       this Article shall have no effect upon and shall not control, prohibit or limit the exercise
       of jurisdiction by any other court having competent jurisdiction with respect to such
       matter.

               12.2 Alternative Jurisdiction. In the event that the Bankruptcy Court is found
       to lack jurisdiction to resolve any matter, then the District Court shall hear and determine
       such matter. If the District Court does not have jurisdiction, then the matter may be
       brought before any court having jurisdiction with regard thereto.

                12.3 Final Decree. The Bankruptcy Court may, upon application of the
       Reorganized Debtors at any time after 120 days after the Confirmation Date, enter a final
       decree in these cases, notwithstanding the fact that additional funds may eventually be
       distributed to parties in interest. In such event, the Bankruptcy Court may enter an Order
       closing these cases pursuant to Section 350 of the Bankruptcy Code, provided, however,
       that: (a) the Reorganized Debtors shall continue to have the rights, powers, and duties set
       forth in this Plan; (b) any provision of this Plan requiring the absence of an objection
       shall no longer be required, except as otherwise ordered by the Bankruptcy Court; and
       (c) the Bankruptcy Court may from time to time reopen the Chapter 11 Cases if
       appropriate for any of the following purposes: (1) administering Assets; (2) entertaining
       any adversary proceedings, contested matters or applications the Debtors have brought or
       bring with regard to the liquidation of Assets and the prosecution of Causes of Action;
       (3) enforcing or interpreting this Plan or supervising its implementation; or (4) for other
       cause.

                                       ARTICLE XIII.
                                 MISCELLANEOUS PROVISIONS

               13.1 Modification of the Plan. Yucaipa, after consultation with the Debtors and
       before the Effective Date, the Creditors’ Committee, reserves the right in accordance with
       Section 1127 of the Bankruptcy Code to modify, alter or amend this Plan at any time
       before its substantial consummation; provided, however, that any such modification,
       alteration or amendment does not negatively impact the amended terms of the Collective
       Bargaining Agreement with the IBT, as described in Exhibit G to the Disclosure
       Statement. Subject to the limitations contained herein, Yucaipa may modify, alter or
       amend this Plan in accordance with this paragraph, before or after confirmation, without
       notice or hearing, or after such notice and hearing as the Bankruptcy Court deems
       appropriate, if the Bankruptcy Court finds that the modification, alteration or amendment
       does not materially and adversely affect the rights of any parties in interest which have



                                                   71
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 339 of 564 Desc Main
                          Document      Page 210 of 248


       not had notice and an opportunity to be heard with regard thereto. In the event of any
       modification, alteration or amendment on or before confirmation, any votes to accept or
       reject this Plan shall be deemed to be votes to accept or reject this Plan as modified,
       unless the Bankruptcy Court finds that the modification, alteration or amendment
       materially and adversely affects the rights of parties in interest which have cast said
       votes.

               13.2 Revocation of the Plan. The Plan Proponents reserve the right to revoke
       or withdraw the Plan prior to the Confirmation Date. If the Plan Proponents revoke or
       withdraw the Plan, or if Confirmation does not occur or if the Plan does not become
       effective, then the Plan shall be null and void, and nothing contained in the Plan or
       Disclosure Statement shall: (a) constitute a waiver or release of any Claims by or against,
       or any Interests in, the Debtors; (b) constitute an admission of any fact or legal
       conclusion by the Plan Proponents or any other Entity; or (c) prejudice in any manner the
       rights of the Plan Proponents or any other party, including the Creditors’ Committee, in
       any related or further proceedings.

               13.3 Exemption From SEC Registration. The issuance of New Common Stock
       shall be made pursuant to Section 1145 of the Bankruptcy Code and shall be exempt from
       registration. Except with respect to securities held by any entity that is an “underwriter”
       as that term is defined in section 1145(b) of the Bankruptcy Code, the securities to be
       issued in reliance upon the exemption set forth in section 1145 of the Bankruptcy Code
       shall be freely tradeable subject to any restrictions in the Stockholders’ Agreement.

               13.4 Exemption from Securities Laws. The entry of the Confirmation Order
       shall be (1) a final determination of the Bankruptcy Court that the New Common Stock
       authorized, issued or distributed pursuant to this Plan, is entitled to all of the benefits and
       exemptions provided by Section 1145 of the Bankruptcy Code, (2) a final determination
       of the Bankruptcy Court that the New Common Stock is entitled to the exemptions from
       federal and state securities registration available under Section 4(2) of the Securities Act
       of 1933, as amended, Rule 701 and/or Regulation D of the Securities and Exchange
       Commission, and similar provisions of state securities law, and (3) deemed to incorporate
       the provisions of this Article XIII as mixed findings of fact and conclusions of law.
       Notwithstanding anything in this section to the contrary, the tradeability of New Allied
       Holdings Common Stock may be restricted under the terms of any Stockholders’
       Agreement.

               13.5 Initial Offer and Sale Exempt from Registration. Section 5 of the
       Securities Act and any State or local law requiring registration for the offer or sale of a
       security or registration or licensing of an issuer or underwriter or broker or dealer in, a
       security, do not apply to the offer or sale of any New Common Stock in accordance with
       the Plan.

               13.6 Applicable Law. Unless a rule of law or procedure is supplied by
       (i) federal law (including the Bankruptcy Code and Bankruptcy Rules), or (ii) an express
       choice of law provision in any agreement, contract, instrument or document provided for,
       or executed in connection with, the Plan, the rights and obligations arising under the Plan



                                                     72
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 340 of 564 Desc Main
                          Document      Page 211 of 248


       and any agreements, contracts, documents and instruments executed in connection with
       the Plan shall be governed by, and construed and enforced in accordance with, the laws
       of the State of New York without giving effect to the principles of conflict of laws
       thereof.

              13.7 Plan Supplement. The Plan Supplement will contain forms of the
       (a) Reorganized By-Laws, (b) Reorganized Governing Documents, (c) Registration
       Rights Agreement, (d) Stockholders’ Agreement, (e) Management Services Agreement
       and (f) proposed Confirmation Order. The Plan Supplement shall be in form and
       substance satisfactory to each of the Plan Proponents and shall be filed with the
       Bankruptcy Court seven (7) days prior to the Voting Deadline. Notwithstanding the
       foregoing, subject to any express limitations set forth herein, the Plan Proponents may
       amend the Plan Supplement and any attachments thereto, through and including the
       Confirmation Date, so long as such amendments are satisfactory in form and substance to
       the Plan Proponents and the Creditors’ Committee (except with respect to those
       documents where the Plan grants the Creditors’ Committee only the right of
       consultation).

               13.8 Filing or Execution of Additional Documents. On or before the Effective
       Date, the Plan Proponents shall File or execute, as appropriate, such agreements and other
       documents as may be necessary or appropriate to effectuate and further evidence the
       terms and conditions of the Plan.

               13.9 Withholding and Reporting Requirements. In connection with the Plan
       and all instruments issued in connection therewith and distributions thereon, to the extent
       applicable and except as provided in the Plan, the Reorganized Debtors shall comply with
       all withholding and reporting requirements imposed by any federal, state, local or foreign
       taxing authority and all distributions thereunder shall be subject to any such withholding
       and reporting requirements.

               13.10 Waiver of Rule 62(a) of the Federal Rules of Civil Procedure. The Plan
       Proponents may request that the Confirmation Order include (a) a finding that Rule 62(a)
       of the Federal Rules of Civil Procedure shall not apply to the Confirmation Order, and
       (b) authorization for the Debtors to consummate the Plan immediately after the entry of
       the Confirmation Order.

               13.11 Allocation of Plan Distributions between Principal and Interest. To the
       extent that any Allowed Claim entitled to a Distribution under this Plan is composed of
       indebtedness and accrued but unpaid interest thereon, such distribution shall, to the extent
       permitted by applicable law, be allocated for United States federal income tax purposes to
       the principal amount of the Claim first and then, to the extent the consideration exceeds
       the principal amount of the Claim, to the portion of the Claim representing accrued but
       unpaid interest.

              13.12 Dissolution of Creditors’ Committee. On the Effective Date, the
       Creditors’ Committee shall dissolve automatically, whereupon its members,
       professionals, and agents shall be released and discharged from any further duties and



                                                   73
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 341 of 564 Desc Main
                          Document      Page 212 of 248


       responsibilities in the Chapter 11 Cases and under the Bankruptcy Code. The
       Professionals retained by the Creditor’s Committee and the members thereof will not be
       entitled to assert any claim for any services rendered or expenses incurred after the
       Effective Date, except for reasonable services rendered and expenses incurred in
       connection with the consummation of the Plan and any applications for allowance of
       compensation and reimbursement of expenses of Creditors’ Committee members or
       professionals pending on the Effective Date or Filed and served after the Effective Date
       pursuant to Section 4.2.

               13.13 Preparation of Estates’ Returns and Resolution of Tax Claims. The
       Debtors or Reorganized Debtors shall file all tax returns and other filings with
       governmental authorities and may file determination requests under Section 505(b) of the
       Bankruptcy Code to resolve any Disputed Claim relating to taxes with a governmental
       authority. The Reorganized Debtors are hereby authorized to request an expedited
       determination under Section 505(b) of the Bankruptcy Code of the tax liability of the
       Debtors for all taxable periods ending after the Petition Date through and including the
       Effective Date.

               13.14 Headings. The headings of the Articles and the Sections of this Plan have
       been used for convenience only and shall not limit or otherwise affect the meaning
       thereof.

              13.15 Confirmation of Plans for Separate Debtors. In the event the Plan
       Proponents are unable to confirm this Plan with respect to all Debtors, the Plan
       Proponents reserve the right, unilaterally and unconditionally, to proceed with this Plan
       with respect to any Debtor for which the confirmation requirements of the Bankruptcy
       Code are met.

               13.16 No Admissions; Objection to Claims. Notwithstanding anything herein or
       in the Disclosure Statement to the contrary, nothing contained herein or in the Disclosure
       Statement shall be deemed to be an admission by any Plan Proponent with respect to any
       matter set forth herein including, without limitation, liability on any Claim or Interest or
       the propriety of the classification of any Claim or Interest. The Plan Proponents are not
       bound by any statements herein or in the Disclosure Statement as judicial admissions.

             13.17 Survival of Settlements. Except as specifically set forth in the Plan, all
       Bankruptcy Court-approved settlements shall survive consummation of the Plan.

               13.18 No Waiver. Neither the failure of a Debtor to list a Claim in the Debtor’s
       Schedules, the failure of a Debtor to object to any Claim or Interest for purposes of
       voting, the failure of a Reorganized Debtor to object to a Claim, Administrative Expense
       Claim or Interest prior to the Confirmation Date or the Effective Date, the failure of a
       Debtor to assert a Retained Action prior to the Confirmation Date or the Effective Date,
       the absence of a proof of Claim having been filed with respect to a Claim, Administrative
       Expense Claim, Interest or Retained Action other than a legally effective express waiver
       or release shall be deemed a waiver or release of the right of a Debtor or its successors,
       before or after solicitation of votes on the Plan or before or after the Confirmation Date or



                                                    74
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 342 of 564 Desc Main
                          Document      Page 213 of 248


       the Effective Date to (a) object to or examine such Claim, Administrative Expense Claim
       or Interest, in whole or in part or (b) retain and either assign or exclusively assert, pursue,
       prosecute, utilize, otherwise act or otherwise enforce any Retained Action.

               13.19 No Bar to Suits. Neither this Plan nor confirmation hereof shall operate to
       bar or estop the Debtors or Reorganized Debtors from commencing any Retained Action,
       or any other legal action against any Holder of a Claim or Interest or any individual,
       corporation, partnership, trust, venture, governmental unit, or any other form of legal
       Entity, whether such Retained Action, or any other legal action arose prior to or after the
       Confirmation Date and whether or not the existence of such Retained Action, or any
       other legal action was disclosed in any Disclosure Statement filed by the Debtors in
       connection with this Plan or whether or not any payment was made or is made on account
       of any Claim.

               13.20 Successors and Assigns. The rights, benefits and obligations of any Entity
       named or referred to in the Plan will be binding on, and will inure to the benefit of, any
       heir, executor, administrator, successor, or assign of such Entity.

               13.21 Severability of Plan Provisions. If prior to Confirmation any term or
       provision of the Plan that does not govern the treatment of Claims or Interests is held by
       the Bankruptcy Court to be invalid, void or unenforceable, at the request of the Plan
       Proponents, the Bankruptcy Court shall have the power to alter and interpret such term or
       provision to make it valid or enforceable to the maximum extent practicable, consistent
       with the original purpose of the term or provision held to be invalid, void or
       unenforceable, and such term or provision shall then be applicable as altered or
       interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder
       of the terms and provisions of the Plan shall remain in full force and effect and shall in no
       way be affected, Impaired or invalidated by such holding, alteration or interpretation.
       The Confirmation Order shall constitute a judicial determination and shall provide that
       each term and provision of the Plan, as it may have been altered or interpreted in
       accordance with the foregoing, is valid and enforceable pursuant to its terms.

               13.22 Post-Effective Date Effect of Evidences of Claims or Interests. Notes,
       bonds, stock certificates and other evidences of Claims against or Interests in the Debtors,
       and all instruments of the Debtors (in either case, other than those executed and delivered
       as contemplated hereby in connection with the consummation of the Plan), shall,
       effective upon the Effective Date, represent only the right to participate in the
       distributions contemplated by the Plan.

              13.23 Conflicts. In the event that provisions of the Disclosure Statement and
       provisions of this Plan conflict, the terms of this Plan shall govern.

               13.24 Exhibits/Schedules. All exhibits and schedules to this Plan and the
       Disclosure Statement, including, without limitation, the Plan Supplement, and all
       attachments thereto, are incorporated into and are a part of this Plan as if set forth in full
       herein.




                                                     75
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 343 of 564 Desc Main
                          Document      Page 214 of 248


               13.25 No Injunctive Relief. Except as otherwise provided in the Plan or
       Confirmation Order, no Holder of a Claim or Interest shall under any circumstances be
       entitled to specific performance or other injunctive, equitable, or other prospective relief
       with respect to such Claim or Interest.

               13.26 Rounding. All amounts set forth herein, including, without limitation,
       with respect to shares, dollar amounts and percentages, shall be subject to rounding and
       other immaterial changes.

               13.27 Saturday, Sunday or Legal Holiday. If any payment or act under the Plan
       is required to be made or performed on a date that is not a Business Day, then the making
       of such payment or the performance of such act may be completed on the next
       succeeding Business Day, but shall be deemed to have been completed as of the required
       date.

               13.28 Entire Agreement. This Plan (together with the Exhibits and schedules
       hereto and the Plan Supplement) sets forth the entire agreement and undertaking relating
       to the subject matter hereof and supersedes all prior discussions and documents. The
       Debtors’ Estates shall not be bound by any terms, conditions, definitions, warranties,
       understandings, or representations with respect to the subject matter hereof, other than as
       expressly provided for herein.

              13.29 Service of Certain Exhibits. Any party in interest may view the Plan,
       Disclosure Statement, and all Exhibits thereto at the following website:
       www.administar.net/allied. Copies are also available upon request to Debtors’ or the
       Plan Proponents’ respective counsel. Please direct such requests to: Harris B. Winsberg,
       Troutman Sanders LLP, Bank of America Plaza, 600 Peachtree Street, NE, Suite 5200,
       Atlanta, Georgia 30308, (404)885-3000, fax: (404) 885-3900.

              13.30 Service of Documents. Any pleading, notice or other document required
       by the Plan or Confirmation Order to be served on or delivered to the Debtors, the
       Reorganized Debtors, Yucaipa, TNATINC, the Creditors’ Committee or the DIP Lenders
       must be sent by overnight delivery service, facsimile transmission, courier service or
       messenger to:

       The Debtors                                    The Creditors’ Committee

       Ezra H. Cohen, Esq.                            Jonathan B. Alter, Esq.
       Jeffrey W. Kelley, Esq.                        William F. Govier, Esq.
       Harris B. Winsberg, Esq.                       Richard H. Agins, Esq.
       Troutman Sanders LLP                           Bingham McCutchen LLP
       600 Peachtree Street, N.E. - Suite 5200        One State Street
       Atlanta, Georgia 30308                         Hartford, CT 06105
       Facsimile No.: (404) 885-3900                  Facsimile No.: (860) 240-2818




                                                   76
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 344 of 564 Desc Main
                          Document      Page 215 of 248


       The DIP Lenders                                TNATINC

       Peter J. Neckles, Esq.                         Frederick Perillo, Esq.
       D.J. Baker, Esq.                               Previant, Goldberg, Uelmen, Gratz, Miller &
       Skadden, Arps, Slate, Meagher & Flom           Brueggeman, S.C.
       LLP                                            1555 N. River Center Dr., Suite 202
                                                      Milwaukee, WI 53212
       Four Times Square
                                                      Facsimile No.: (414) 271-6308
       New York, NY 10036
       Facsimile No.: (212) 735-2000
       Yucaipa and the Reorganized Debtors

       Robert A. Klyman, Esq.
       Latham & Watkins LLP
       633 West Fifth Street, Suite 4000
       Los Angeles, CA 90071
       Facsimile No.: (213) 891-8763


              Dated this 6th day of April, 2007.

       Allied Holdings, Inc., as agent and attorney-in fact for each of the Debtors


                                                    By: /s/ Thomas H. King______________
                                                    Name: Thomas H. King
                                                    Title: Executive Vice President and Chief
                                                            Financial Officer

       Yucaipa American Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I,
       LP

                                                    By: /s/ _Robert P. Bermingham_____
                                                    Name: Robert P. Bermingham
                                                    Title: Vice President

       Teamsters National Automobile Transportation Industry Negotiating Committee

                                                    By: /s/ _Fred Zuckerman__________
                                                    Name: Fred Zuckerman
                                                    Title: Co-Chair of TNATINC




                                                   77
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 345 of 564 Desc Main
                          Document      Page 216 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 346 of 564 Desc Main
                          Document      Page 217 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 347 of 564 Desc Main
                          Document      Page 218 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 348 of 564 Desc Main
                          Document      Page 219 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 349 of 564 Desc Main
                          Document      Page 220 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 350 of 564 Desc Main
                          Document      Page 221 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 351 of 564 Desc Main
                          Document      Page 222 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 352 of 564 Desc Main
                          Document      Page 223 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 353 of 564 Desc Main
                          Document      Page 224 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 354 of 564 Desc Main
                          Document      Page 225 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 355 of 564 Desc Main
                          Document      Page 226 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 356 of 564 Desc Main
                          Document      Page 227 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 357 of 564 Desc Main
                          Document      Page 228 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 358 of 564 Desc Main
                          Document      Page 229 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 359 of 564 Desc Main
                          Document      Page 230 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 360 of 564 Desc Main
                          Document      Page 231 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 361 of 564 Desc Main
                          Document      Page 232 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 362 of 564 Desc Main
                          Document      Page 233 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 363 of 564 Desc Main
                          Document      Page 234 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 364 of 564 Desc Main
                          Document      Page 235 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 365 of 564 Desc Main
                          Document      Page 236 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 366 of 564 Desc Main
                          Document      Page 237 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 367 of 564 Desc Main
                          Document      Page 238 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 368 of 564 Desc Main
                          Document      Page 239 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 369 of 564 Desc Main
                          Document      Page 240 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 370 of 564 Desc Main
                          Document      Page 241 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 371 of 564 Desc Main
                          Document      Page 242 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 372 of 564 Desc Main
                          Document      Page 243 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 373 of 564 Desc Main
                          Document      Page 244 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 374 of 564 Desc Main
                          Document      Page 245 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 375 of 564 Desc Main
                          Document      Page 246 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 376 of 564 Desc Main
                          Document      Page 247 of 248
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2802 Doc
                             Filed476-3   FiledEntered
                                   04/06/07     05/06/20   Page 16:19:49
                                                       04/06/07 377 of 564 Desc Main
                          Document      Page 248 of 248
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 378 of 564




                    Exhibit 128

     D.I. 3113, Case No. 05-12515
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 379 of 564 Desc Main
                           Document     Page 1 of 58
                                                                                                   ENTERED OW DOCKET
                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA                                        MA'Y 18 2007
                                      ATLANTA DIVISION

 In Re:                                                              Chapter 11

 ALLIED HOLDINGS, INC., et al.,                                      Case Nos. 05-12515 through 05-12526
                                                                     and 05-12528 through 05-12537
                              Debtors.
                                                                     Judge Mullins

     ORDER CONFIRMING SECOND AMENDED JOINT PLAN OF REORGANIZATION
      OF ALLIED HOLDINGS, INC. AND AFFILIATED DEBTORS PROPOSED BY THE
         DEBTORS, YUCAIPA AND THE TEAMSTERS NATIONAL AUTOMOBILE
             TRANSPORTATION INDUSTRY NEGOTIATING COMMITTEE

            This matter is before the Court on the Second Amended Joint Plan of Reorganization of

 Allied Holdings, Inc. and Affiliated Debtors Proposed by the Debtors, Yucaipa and the

 Teamsters National Automobile Transportation Industry Negotiating Committee (the "Second

 Amended Plan"). 1 The Court set May 9, 2007, at 9:30 a.m. Prevailing Eastern Time as the date

 and time for the commencement of a hearing pursuant to Rules 3017 and 3018 of the Federal

 Rules of Bankruptcy Procedure and sections 1126, 1128 and 1129 of the Bankruptcy Code to

 consider the Confirmation of the Plan (the "Confirmation Hearing"). 2 The relevant procedural

 background leading up to the Confirmation Hearing includes the following:

            1.       Allied Holdings, Inc. and its affiliated debtors and debtors-in-possession3

 (collectively, the "Debtors") filed voluntary petitions for relief under chapter 11 of Title 11 of the

 United States Code (the "Bankruptcy Code") on July 31, 2005 (the "Petition Date");




 1
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan, as modified or
 supplemented pursuant to Section LL of this Confirmation Order. The rules of interpretation set forth in Article 11
 of the Plan shall apply to these Findings of Fact, Conclusions of Law and Order (this "Confirmation Order" or
 "Order"). If there is any direct conflict between the terms of the Plan, the Plan Supplement and the terms of this
 Confimmtion Order, the terms of this Confirmation Order shall control.
 2
     The Federal Rules of Bankruptcy Procedure shall be referred to herein as the "Bankruptcy Rules".


 5-15-07 Allied Conformation Order _Edited by SKF.DOC
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 380 of 564 Desc Main
                           Document     Page 2 of 58

                2.       On March 2, 2007, the Debtors, the Teamsters National Automobile

        Transportation Industry Negotiating Committee ("TNATINC''), Yucaipa American Alliance

        Fund I, LP and Yucaipa American Alliance (Parallel) Fund I, LP (collectively, "Yucaipa" and,

        together with the Debtors and TNATINC, the "Plan Proponents") filed the Joint Plan of

        Reorganization ofAllied Holdings, Inc. and Affiliated Debtors Proposed by the Debtors, Yucaipa

        and the Teamsters National Automobile Transportation Industry Negotiating Committee [Docket

        No. 2563] along with the Disclosure Statement for the Joint Plan of Reorganization of Allied

        Holdings, Inc. and Affiliated Debtors Proposed by the Debtors, Yucaipa and the Teamsters

        National Automobile Transportation Industry Negotiating Committee [Docket No. 2562];

                3.       On April 6, 2007, the Plan Proponents filed the Second Amended Plan (as

        modified since its filing, the "Plan") which was attached as Exhibit A to the Disclosure

        Statement for the Second Amended Joint Plan of Reorganization of Allied Holdings, Inc. and

        Affiliated Debtors Proposed by the Debtors, Yucaipa and the Teamsters National Automobile

        Transportation Indust1y Negotiating Committee [Docket No. 2802] (as amended, the "Disclosure

        Statement"), which Disclosure Statement was approved by the Court pursuant to that certain

        Order dated April 6, 2007 (the "Solicitation Procedures Order") [Docket No. 2800];

                4.       On April 6, 2007, the Plan Proponents began preparing solicitation materials for

        distribution and completed distribution of such solicitation materials by April 11, 2007,

        consistent with the Solicitation Procedures Order. In addition, the Plan Proponents caused notice

        of the Confirmation Hearing to be published in the Wall Street Journal (national edition), Atlanta

        Journal-Constitution and Daily Report on April 13, 2007 [Docket No. 3016];


        3
          In addition to Allied Holdings, Inc., the following entities are debtors in these related cases: Allied Automotive
        Group, Inc., Allied Systems, Ltd. (L.P.), Allied Systems (Canada) Company, QAT, Inc., RMX LLC, Transport
        Support LLC, F.J. Boutell Driveaway LLC, Allied Freight Broker LLC, GACS Incorporated, Commercial Carriers,
        Inc., Axis Group, Inc., Axis Netherlands, LLC, Axis Areta, LLC, Logistic Technology, LLC, Logistic Systems,
        LLC, CT Services, Inc., Cordin Transport LLC, Terminal Services LLC, Axis Canada Company, Ace Operations,
        LLC, and AH Industries Inc.

                                                                 2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 381 of 564 Desc Main
                           Document     Page 3 of 58

             5.    On April 20, 2007, the Plan Proponents filed a Notice of Filing of List of Class 1

   Claims and Treatment [Docket No. 2922] and a Notice of Proposed Treatment of Class 2 Priority

   Non-Tax Claims [Docket 2923];

             6.    On April 24, 2007, the Plan Proponents filed a Plan Supplement [Docket No.

   2944];4

             7.    Also on April 24, 2007, the Official Committee of Unsecured Creditors (the

   "Creditors' Committee") filed its Notice of Filing of Statement of the Official Committee of

   Unsecured Creditors Recommending that the Unsecured Creditors Vote in Favor of the Joint

   Plan of Reorganization ofAllied Holdings, Inc., et al. [Docket No. 2945];

             8.    On April 26, 2007, the Plan Proponents filed a Notice of Filing of Executory

   Contract and Unexpired Lease Schedule for the Joint Plan of Reorganization For Allied

   Holdings. Inc. and Affiliated Debtors [Docket No. 2951];

             9.    On April 27, 2007, the Plan Proponents filed a Notice of Filing ofAmended List of

   Class 1 Claims and Treatment [Docket No. 2955];

             10.   On May 1, 2007, the Plan Proponents filed their Notice of Afodi.fications to Plan

   Proponents' Second Amended Joint Plan of Reorganization Dated as of April 5, 2007 [Docket

   No. 2959];

             11.   On May 4, 2007, the Plan Proponents filed the following documents:

                   a. Notice of Filing of Amended Executory Contracts and Unexpired Leases

                        Schedule [Docket No. 3013];

                   b. Notice of Right of Unsecured Creditors to Participate in Cash Out Option

                        [Docket No. 3014]; and




   4
          As set forth in the Plan, all references to the Plan Supplement include all exhibits thereto.

                                                            3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 382 of 564 Desc Main
                           Document     Page 4 of 58

                        c. Affidavit of Jeffrey Pirrung Certifj;ing the Ballots Accepting or Rejecting the

                            Second Amended Joint Plan of Reorganization of Allied Holdings, Inc. and

                            Affiliated Debtors Proposed by the Debtors, Yucaipa and the Teamsters

                            National Automobile Transportation Industry Negotiating Committee Dated

                            April 5, 2007 [Docket No. 3016];

               12.      On May 7, 2007, the Plan Proponents filed their Memorandum of Law (A) m

        Support of Confirmation of Second Amended Joint Plan of Reorganization; and (BJ in Response

        to Objections Thereto [Docket No. 3028]; and

               13.      On May 8, 2007, the Plan Proponents filed the Amendment to Affidavit of Jeffrey

        Pirrung CertifYing the Ballots Accepting or Rejecting the Second Amended Joint Plan of

        Reorganization ofAllied Holdings, Inc. and Affiliated Debtors Proposed by the Debtors, Yucaipa

        and the Teamsters National Automobile Transportation Industry Negotiating Committee Dated

        April 5, 2007 [Docket No. 3054].

               This Court having reviewed the Plan and Disclosure Statement and all filed pleadings,

        exhibits, amendments, supplements, statements and comments regarding Confirmation; having

        considered the objections to Confirmation; having heard the statements of counsel in respect of

        Confirmation; having considered all testimony, documents and filings regarding Confirmation;

        having heard and considered the oral representations and the testimony and other evidence

        admitted at the Confirmation Hearing; and after due deliberation thereon and good cause

        appearing therefor, this Court hereby makes and issues the following Findings of Fact and

        Conclusions ofLaw: 5




               This Confirmation Order constitutes this Court's findings of fact and conclusions oflaw under FED. R. Civ.
               P. 52, as made applicable by BANKRUPTCY RULES 7052 and 9014. Any and all findings of fact shall
               constitute findings of fact even if they are stated as conclusions of law, and any and all conclusions of law
               shall constitute conclusions of law even if they are stated as findings of fact.

                                                                4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 383 of 564 Desc Main
                           Document     Page 5 of 58

                                                        I.
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Exclusive Jurisdiction and Venue

                       On the Petition Date, each Debtor commenced a chapter 11 case by filing a

         voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors were and are

         qualified to be debtors under section 109 of the Bankruptcy Code.        Venue in the Northern

         District of Georgia was proper as of the Petition Date and continues to be proper pursuant to 28

         U.S.C. §§ 157(b)(l) and (2) and 1334(a). Confirmation of the Plan is a core proceeding under 28

         U.S.C. § 157(b)(2)(L). This Court has subject matter jurisdiction over this matter pursuant to 28

         U.S.C. §§ 157(b)(l) and (2) and 28 U.S.C. § 1334(a); and this Court has exclusive jurisdiction to

         determine whether the Plan complies with the applicable provisions of the Bankruptcy Code and

         should be confirmed.

         Modifications to the Plan

                       On April 6, 2007, the Plan Proponents filed the Plan. On April 24, 2007, the Plan

         Proponents filed a Notice of Plan Modifications.          These modifications, and all other

         modifications filed with the Court, disclosed in open Court at or prior to the Confirmation

         Hearing and/or set forth in this Confirmation Order, arc neither material nor adversely change

         the treatment of the Claim of any Creditor. All such modifications, including modifications

         made in this Confirmation Order, are consistent with all of the relevant provisions of the

         Bankruptcy Code, including, but not limited to, sections 1122, 1123, 1125 and 1127 of the

         Bankruptcy Code. The disclosure of any modifications to the Plan on the record at or prior to the

         Confirmation Hearing or contained in this Confirmation Order constitutes due and sufficient

         notice thereof under the circumstances of these cases. The Plan is properly before this Court and

         all votes cast with respect to the Plan prior to the modifications shall be binding and shall be



                                                        5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 384 of 564 Desc Main
                           Document     Page 6 of 58

 deemed to be cast with respect to the Plan, as and to the extent the Plan has been modified. The

 modifications to the Plan are hereby approved, pursuant to section 1127(a) of the Bankruptcy

 Code.

 Solicitation Procedures Order

                 On April 6, 2007, the Court entered the Solicitation Procedures Order that, among

 other things: (a) approved the Disclosure Statement as containing adequate information within

 the meaning of section 1125 of the Bankruptcy Code and Bankruptcy Rule 3017; (b) fixed the

 time for voting to accept or reject the Plan; (c) fixed May 9, 2007, at 9:30 a.m. Prevailing Eastern

 Time as the date and time for the commencement of the Confirmation Hearing; (d) established

 the objection deadline and procedures for objecting to the Plan; (e) approved the form and

 method of notice of the Confirmation Hearing (the "Confirmation Hearing Notice"); and (f)

 established the record date and certain procedures for soliciting and tabulating votes with respect

 to the Plan.

 Service of Solicitation Materials

                 By April 11, 2007, the Debtors' agents completed their service of the solicitation

 packages upon the parties entitled to vote on the Plan as described in the exhibits to the

 Solicitation Procedures Order. On or about April 13, 2007, the Debtors' agents published notice

 of the Confirmation Hearing and related deadlines in the Wall Street Journal, the Atlanta

Journal-Constitution and Daily Report. As such, the Plan Proponents complied with the service

 requirements and procedures approved in the Solicitation Procedures Order, and no other or

 further notice is or shall be required.

 Voting Report

                 On May 4, 2007, the Debtors filed with the Court an affidavit certifying the

method and results of the Ballot tabulation for each of the Voting Classes to accept or reject the



                                                  6
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 385 of 564 Desc Main
                           Document     Page 7 of 58

Plan (as amended on May 8, 2007, the "Voting Affidavit") and a report certifying the results of

the solicitation of acceptances and rejections of the Plan (the "Voting Report").

               Based upon the Voting Affidavit, all procedures used to distribute solicitation

materials to the applicable Holders of Claims and to tabulate the Ballots were fair and conducted

in accordance with the Solicitation Procedures Order, the Bankruptcy Code, the Bankmptcy

Rules, the local rules of the United States Bankmptcy Court for the Northern District of Georgia

and all other applicable rules, laws and regulations.

               As evidenced by the Voting Report and the Voting Affidavit, all Ballots were

properly tabulated. Pursuant to sections 1124 and 1126 of the Bankmptcy Code, all Impaired

Classes in which claimants have cast eligible ballots have voted to accept the Plan.

Judicial Notice

               The Court takes judicial notice of the docket of the above-captioned chapter 11

cases (the "Chapter 11 Cases") maintained by the Clerk of the Court and/or its duly appointed

agent (the "Docket").

               Any resolutions to objections to Confirmation filed at or prior to the Confirmation

Hearing or explained on the record at the Confirmation Hearing are hereby incorporated by

reference. All objections to Confirmation not resolved as set forth in the preceding sentence or

otherwise as set forth in this Order and that were not previously overruled at the Confirmation

Hearing are hereby overruled.

Solicitation

               Based upon the Voting Affidavit, votes for acceptance and rejection of the Plan

were solicited in good faith and the solicitation and tabulation of such votes complied with

sections 1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules 3017 and 3018, the

Disclosure Statement, the Solicitation Procedures Order, all other applicable provisions of the



                                                 7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 386 of 564 Desc Main
                           Document     Page 8 of 58

     Bankruptcy Code, the Bankruptcy Rules, the local rules of the United States Bankruptcy Court

     for the Northern District of Georgia and all other applicable rules, laws and regulations.

                    Each of the: (i) Debtors and their respective directors, officers, agents, affiliates,

     representatives, employees, attorneys and advisors; (ii) Yucaipa and its representatives, directors,

     officers, partners, affiliates, agents, employees, attorneys and advisors; and (iii) TNATINC and

     its representatives, members, attorneys, affiliates, agents, employees, attorneys and advisors,

     have solicited votes on the Plan in good faith and in compliance with the applicable provisions of

     the Bankruptcy Code and the Solicitation Procedures Order.

     Burden ofProof

                    The Plan Proponents have met their burden of proving the elements of section

     1129(a) and 1129(b) of the Bankruptcy Code by a preponderance of the evidence, which is the

     applicable evidentiary standard. The Court also finds that the Plan Proponents have satisfied the

     elements of section 1129(a) and 1129(b) of the Bankruptcy Code by clear and convincing

     evidence.

     Bankruptcy Rule 3016(a)

                    The Plan is dated and identifies the entities submitting it, thereby satisfying

     Bankruptcy Rule 3016(a).

     Compliance with the Requirements of Section 1129 of the Bankruptcy Code

            Section 1129(a)(l) - Compliance of the Plan with Applicable Provisions of the
            Bankruptcy Code

                    The Plan complies with all applicable provisions of the Bankruptcy Code as

     required by section 1129(a)(l) of the Bankruptcy Code, including, without limitation, sections

     1122 and 1123. Pursuant to sections 1122(a) and 1123(a)(l) of the Bankruptcy Code, Article Ill

     of the Plan designates Classes of Claims and Interests, other than Administrative Expense

     Claims, Priority Tax Claims, Claims under the DIP Loan Facility and the Claims under the


                                                      8
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                            Filed476-3   FiledEntered
                                  05/18/07     05/06/20   Page 12:31:08
                                                      05/18/07 387 of 564 Desc Main
                           Document     Page 9 of 58

        Equipment Financing Facility. 6 As required by section l 122(a) of the Bankruptcy Code, each

        Class of Claims and Interests contains only Claims or Interests that are substantially similar to

        the other Claims or Interests within that Class.

                         Pursuant to sections 1123(a)(2) and 1123(a)(3) of the Bankruptcy Code, Section

        2.1 of the Plan specifies all Claims that are not Impaired and specifies the treatment of all Claims

        and Interests that are Impaired. Pursuant to section l 123(a)(4) of the Bankruptcy Code, Section

        2.1 of the Plan also provides the same treatment for each Claim or Interest within a particular

        Class.

                         Pursuant to section 1123(a)(5) of the Bankruptcy Code, the Plan provides

        adequate and proper means for the Plan's implementation.                    The Debtors will have, upon

        converting the DIP Loan Facility into the Exit Financing Facility and the funding of the Cash

        Out Contribution by Yucaipa and/or by others on the Effective Date of the Plan, sufficient Cash

        to make all payments required to be made on the Effective Date pursuant to the terms of the

        Plan.    Moreover, Article VI and various other provisions of the Plan specifically provide

        adequate means for implementing the Plan, including, without limitation:                   (i) the continued

        existence of the Debtors; (ii) the vesting of assets in the Reorganized Debtors; (iii) the adoption

        and filing of Reorganized Governing Documents; (iv) the conversion of the DIP Loan Facility

        into the Exit Financing Facility; (v) the issuance of New Common Stock; and (vi) preservation of

        Rights of Actions.

                         The Reorganized Governing Documents, as contained in the Plan Supplement,

        satisfy the requirements set forth in sections l 123(a)(6), l 123(a)(7) and l 123(b) of the




        6
                 The Administrative Expense Claims, the Priority Tax Claims, the Claims under the DIP Loan Facility and
                 the Claims under the Equipment Financing Facility are not required to be classified pursuant to section
                 l 123(a)(l) of the Bankruptcy Code.

                                                               9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 388 of 564 Desc Main
                           Document     Page 10 of 58

Bankruptcy Code.     The Plan Supplement and any duly authorized amendments thereto are

hereby approved.

       Section 1129(a)(2) - Plan Proponents' Compliance with Applicable Provisions of the
       Bankruptcy Code

               The Plan Proponents have complied with all applicable provisions of the

Bankruptcy Code, as required by section 1129(a)(2) of the Bankruptcy Code, including, without

limitation, sections 1125 and 1126 and Bankruptcy Rules 3017, 3018 and 3019. In particular,

the Debtors are proper debtors under section 109 of the Bankruptcy Code and proper proponents

of the Plan under section 112l(a) of the Bankruptcy Code. Furthermore, the solicitation of

acceptances or rejections of the Plan: (i) complied with the Solicitation Procedures Order;

(ii) complied with all applicable laws, rules and regulations governing the adequacy of disclosure

in connection with such solicitation; and (iii) solicited votes to accept the Plan only after

disclosing "adequate information" to holders of Claims or Interests as section l 125(a) of the

Bankruptcy Code defines that term.      Accordingly, the Plan Proponents and their respective

directors, officers, employees, agents, affiliates and professionals have acted in "good faith"

within the meaning of section 1125(e) of the Bankruptcy Code.

       Section 1129(a)(3) - Proposal of Plan in Good Faith

               The Plan Proponents have proposed the Plan in good faith and not by any means

forbidden by law. In so determining, the Court has examined the totality of the circumstances

surrounding the filing of the Chapter 11 Cases, the Plan itself, and the process leading to its

formulation and development, including without limitation the testimony of Thomas King, Derex

Walker and Hugh Sawyer. The Chapter 11 Cases were filed, and the Plan was proposed, with

the legitimate purpose of allowing the Debtors to reorganize and emerge from bankruptcy with a

capital structure that will allow them to satisfy their obligations with sufficient liquidity and




                                               IO
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 389 of 564 Desc Main
                           Document     Page 11 of 58

capital resources to operate. As a result thereof, the requirements of section 1129(a)(3) of the

Bankruptcy Code have been satisfied.

       Section 1129{a)(4) - Bankruptcy Court Approval of Certain Payments as
       Reasonable

               Pursuant to section 1129(a)(4) of the Bankruptcy Code, the payments to be made

by the Debtors for services or for costs in connection with the Chapter 11 Cases or the Plan, as

described in the Plan, or as disclosed in the Plan Supplement, are approved.

               In addition, fees and expenses incurred by Professionals retained by the Debtors

or the Creditors' Committee shall be payable according to the Orders approving such firms'

retention, the Plan and this Confirmation Order. As a result of the foregoing, the requirements of

section l 129(a)(4) of the Bankruptcy Code have been satisfied.

       Section 1129(a)(5) - Disclosure of Identity of Proposed Management, Compensation
       of Insiders and Consistency of :Management Proposals with the Interests of
       Creditors and Public Policy

               The Plan Proponents disclosed in the Plan and the Plan Supplement the identity of

the proposed directors and officers of the Reorganized Debtors following Confirmation of the

Plan, as required by section 1129(a)(5)(A) of the Bankruptcy Code, and have also disclosed the

nature of compensation for insiders who will be employed or retained by the Reorganized

Debtors, as required by section 1129(a)(5)(B).       The Debtors (through the Debtors' general

counsel, chief financial officer or other designated officer) are authorized and directed to execute

an employment agreement with the person to be employed as chief executive officer of the

Reorganized Debtors, to be effective immediately. As a result of the foregoing, the requirements

of section l 129(a)(5) of the Bankruptcy Code have been satisfied.




                                                11
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 390 of 564 Desc Main
                           Document     Page 12 of 58

        Section 1129( a)( 6) - Approval of Rate Changes

                The Debtors' current businesses do not involve the establishment of rates over

 which any regulatory commission has or will have jurisdiction after Confirmation. Thus, section

 l 129(a)(6) of the Bankrnptcy Code does not apply in these Chapter 11 Cases.

        Section l 129(a)(7) - Best Interests of Creditors and Equity Interest Holders

                The liquidation analysis annexed to the Disclosure Statement and the other

 evidence related thereto that was proffered or adduced at or prior to the Confirmation Hearing

 (i) are persuasive and credible; (ii) have not been controverted by other evidence; and (iii)

 establish that, with respect to each Impaired Class, each Holder of a Claim or Interest of such

 Class has accepted the Plan, or will receive or retain under the Plan on account of such Claim or

 Interest property of a value, as of the Effective Date of the Plan, that is not less than the amount

 such Holder would so receive or retain if the Debtors were liquidated under chapter 7 of the

 Bankruptcy Code on such date, and, therefore, the Plan satisfies the requirements of section

 1129(a)(7) of the Bankruptcy Code.       The methodology used and assumptions made in the

 liquidation analysis are reasonable.

                With respect to each Impaired Class, each Holder of an Allowed Claim or

 Interest, as the case may be, in an Impaired Class has accepted the Plan or will receive under the

 Plan on account of its respective Allowed Claim or Interest, as the case may be, property of a

 value, as of the Effective Date, that is not less than the amount that each such Holder would have

 received if the Debtors were to have liquidated on the Effective Date under chapter 7 of the

 Bankruptcy Code. As a result thereof, the requirements of section l 129(a)(7) of the Bankruptcy

 Code have been satisfied.




                                                 12
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 391 of 564 Desc Main
                           Document     Page 13 of 58

               Section 1129(a}(8)-Acceptance of the Plan by Each Impaired Class

                       As indicated in Section 3.01 of the Plan, the following Classes for each Debtor are

        Unimpaired and conclusively presumed to have accepted the Plan:

                                     Class Description           Class Designation
                               Certain Other Secured Claims           1 et seq.
                               Priority Non-Tax Claims                   2
                               Workers' Compensation                     3
                               Claims



                       As indicated in the Voting Report, the following Impaired Classes voted in favor

        of the Plan:

                                 Class Description              Class Designation
                            General Unsecured Claims                   4A
                            Claims of Cash Out Holders                 4D


                       The following Impaired Classes consist of Tort Claims, the Holders of which

        were ineligible to vote under the Plan, and, therefore, are deemed to have rejected the Plan:

                                  Class Description             Class Designation
                            Insured Claims                             4B
                            Other Insured Claims                       4C


                       The Plan provides that Classes 5, 6, 7A, 7B and 7C will not receive any

       Distribution or retain any property in satisfaction of each Holder's Claims and/or Interests, and

       these Classes are therefore deemed to have rejected the Plan (collectively, with Classes 4B and

       4C, the "Deemed to Reject Classes") pursuant to section 1126(g) of the Bankruptcy Code.

               Section 1129(a)(9) - Treatment of Claims Entitled to Priority Pursuant to
               Section 507(a) of the Bankruptcy Code

                       The treatment of Administrative Expense Claims, Priority Tax Claims, Claims

       under the DIP Loan Facility and Claims under the Equipment Financing Facility under Article

       IV of the Plan, satisfies the requirements of section l 129(a)(9) of the Bankruptcy Code.

                                                         13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 392 of 564 Desc Main
                           Document     Page 14 of 58

                Section 1129(a)(10)-Acceptance By At Least One Impaired Class

                       As set forth in the Voting Report, two Impaired Classes (Classes 4A and 4D),

        have voted to accept the Plan. Accordingly, section 1129(a)(10) of the Bankruptcy Code is

        satisfied.

                Section 1129(a}(ll) - Feasibility of the Plan

                       The Plan satisfies section 1129(a)(ll) of the Bankruptcy Code. Based upon the

        evidence proffered or adduced at, or prior to, the Confirmation Hearing (including without

        limitation the testimony regarding projections offered by Thomas King), the Plan is feasible and

        Confirmation of the Plan is not likely to be followed by any of the Debtors, the Reorganized

        Debtors or any successor to the Reorganized Debtors under the Plan either liquidating or

        requiring further financial reorganization. Furthermore, the Court finds that the Reorganized

        Debtors will have adequate capital to meet their ongoing obligations.

                Section 1129(a)(12)- Payment of Bankruptcy Fees

                       In accordance with section l 129(a)(l2) of the Bankruptcy Code, Section 4.2(a)(ii)

        of the Plan provides for the payment of all fees payable under 28 U.S.C. § 1930(a). The

        Reorganizing Debtors have adequate means to pay all such fees.

                Section 1129(a)(13) - Retiree Benefits

                       During these Chapter 11 Cases, there has been no modification ofretiree benefits

        either by virtue of agreement, pursuant to section 1114(e)( 1) of the Bankruptcy Code, by court

        order or pursuant to section 11 l 4(g) of the Bankruptcy Code. The Plan provides that if motions

        made before Confirmation result in modifications pursuant to those subsections, the Debtors will

        continue paying the retiree benefits at the level so established for the duration of the period that

        the Debtors have obligated themselves to provide such benefits. Thus, the Plan satisfies section

        l 129(a)(13) of the Bankruptcy Code.



                                                         14
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 393 of 564 Desc Main
                           Document     Page 15 of 58

               Section 1129(b)- Confirmation of Plan Over Nonacceptance of Impaired Class

                       Pursuant to section 1 l 29(b )( 1) of the Bankruptcy Code, the Plan may be

        confirmed notwithstanding the fact that not all Impaired Classes have voted to accept the Plan -

        if all of the requirements of section 1129(a) of the Bankruptcy Code other than section

        l 129(a)(8) have been met. All Classes of Impaired Claims other than Class 4B, Class 4C and the

        Deemed to Reject Classes have voted to accept the Plan.

                       There is no Class of Claims or Interests junior to the Holders of the Claims and

        Interests in Class 4B, Class 4C and the Deemed to Reject Classes. Moreover, no Holder of any

        Claim will receive more than payment in full on account of such Claim. As a result, Holders of

        Old Allied Holdings Common Stock are not entitled to any distribution of cash or property on

        account of such interest.      Accordingly, the requirements of sections 1129(b)(2) of the

        Bankruptcy Code are satisfied with respect to Class 4B, Class 4C and the Deemed to Reject

        Classes, and the Plan is fair and equitable with respect to each such Class.

        Principal Purpose of the Plan Is Not Avoidance of Taxes

                       The principal purpose of the Plan is not the avoidance of taxes or the avoidance of

        the application of Section 5 of the Securities Act of 1933 (15 U.S.C. § 77e). No governmental

        entity has asserted any such avoidance in an objection filed with this Court.

        Issuance and Distribution of the New Securities

                       The Plan Proponents (and each of their respective affiliates, agents, directors,

        officers, employees, advisors and attorneys) have, and upon Confirmation of the Plan are deemed

        to have, participated in good faith and in compliance with the applicable provisions of the

        Bankruptcy Code with regard to the distribution of the New Common Stock under the Plan, and

        therefore are not, and on account of such distributions will not be, liable at any time for the

        violation of any applicable law, rule, or regulation governing the solicitation of acceptances or



                                                         15
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 394 of 564 Desc Main
                           Document     Page 16 of 58

rejections of the Plan or such distributions made pursuant to the Plan. The issuance of the New

Common Stock is in exchange for Claims against or Interests in the Debtors, or principally in

such exchange and partly for cash or property, within the meaning of section 1145(a)(l) of the

Bankruptcy Code.

Exit Financing

                The Plan contemplates that the Debtors will convert the DIP Loan Facility into

the Exit Financing Facility, which shall be used to: (i) make payments required to be made on or

following the Effective Date, and (ii) provide additional borrowing capacity to the Reorganized

Debtors following the Effective Date. Thus, the Exit Financing Facility is an essential element

of the Plan and is in the best interests of the Debtors, their estates, and their creditors and is

necessary to the consummation of the Plan.

Reincorporation Merger

                On or after the Effective Date, Allied Holdings shall reincorporate as a Delaware

Corporation and operate under its Reorganized Governing Documents and Reorganized By-

Laws. The reincorporation of Allied Holdings as a Delaware corporation, is fair, appropriate and

in the best interests of the Debtors.

Executory Contracts and Unexpired Leases

                The Collective Bargaining Agreement between the IBT and the Debtors shal1 be

amended and assumed by the Reorganized Debtors on the terms and conditions set forth in

Exhibit G to the Disclosure Statement. The Debtors and the Reorganized Debtors shall not be

obligated to pay any cure amounts associated with the assumption of such contract. To the

extent there are any conflicts between the treatment of the potential sale of the Canadian

operations in the Plan and the treatment of the potential sale of the Canadian operations in the

amendments to the Collective Bargaining Agreement as set forth in Exhibit G, the terms of the



                                               16
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 395 of 564 Desc Main
                           Document     Page 17 of 58

        Plan shall control and shall supersede the terms of the amendments to the Collective Bargaining

        Agreement.

                        All executory contracts and unexpired leases that: (i) have not expired by their

        own tenns on or prior to the Effective Date; (ii) the Debtors have not assumed or rejected during

        the pendency of the Chapter 11 Cases; (iii) are not the subject of a motion pending as of the

        Effective Date to assume the same; or (iv) are not listed on the Contract/Lease Schedule (as may

        be amended from time to time) as executory contracts or unexpired leases to be assumed shall be

        deemed to be rejected.        These executory contracts and unexpired leases are referred to

        collectively as the "Rejected Contracts." The rejection of the Rejected Contracts represents a

        valid and well-considered exercise of the Debtors' business judgment and is in the best interests

        of the Debtors, their estates, and their creditors.

                        The Plan Proponents gave due and proper notice of the assumption of each

        contract and lease to be assumed by means of the Contract/Lease Schedule. Those executory

        contracts and unexpired leases listed on the Contract/Lease Schedule as executory contracts or

        unexpired leases to be assumed (the "Assumed Contracts") shall be deemed assumed by the

        Debtors as of the Effective Date. Entry of the Confirmation Order by the Bankruptcy Court shall

        constitute approval of such assumptions pursuant to sections 365( a) and 1123 of the Bankruptcy

        Code.

                        All monetary amounts on the Contract/Lease Schedule representing the amounts

        owed by the Debtors pursuant to the respective Assumed Contracts (the "Cure Amounts") shall

        be cured, pursuant to section 365(b)(l) of the Bankruptcy Code, by payment of the Cure Amount

        in Cash on the later of the Effective Date or as due in the ordinary course of business of the

        Debtors or Reorganized Debtors, as applicable, or on such other terms as the parties to each such




                                                              17
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 396 of 564 Desc Main
                           Document     Page 18 of 58

      Assumed Contract may otherwise agree.        The Debtors have provided adequate assurance of

      future performance with respect to the Assumed Contracts.

                       With the exception of a limited class of parties for whom the deadline was

      extended, the deadline for objections (the "Objections") to the Cure Amount by parties to the

      Assumed Contracts was May 7, 2007 (the "Objection Deadline"). The following parties filed

      timely Objections to the Cure Amounts: United HealthCare Insurance Company; United

      HealthCare Insurance Company of Ohio and CSX Transportation, Inc. (the "Objecting Parties").

      The following parties executed stipulations or entered into other agreements with the Debtors for

      an extension of the Objection Deadline: Union Pacific Railroad Company, General Electric

      Capital Corporation, and GE CapitalModular (the "Deadline Extension Parties"). The Objecting

      Parties and Deadline Extension Parties shall have their respective Objections adjudicated by the

      Court.

                       The Court will order the Debtors to pay any valid Cure Amount following notice

      and a hearing.

                       The rights, remedies, defenses and reservations of each Debtor, Objecting Party

      and Deadline Extension Party are reserved, pursuant to the respective terms of their stipulations,

      where applicable, pending the (i) withdrawal of; (ii) settlement of; or (iii) ruling by the

      Bankruptcy Court on the applicable Objection. Also, with respect to Cure Amounts, Central

      States Southeast & Southwest Areas Pension Fund and Central States Southeast and Southwest

      Areas Health & Welfare Funds (collectively "Central States Funds") shall have the rights

      announced by the court at the Confirmation Hearing, with respect to establishing the Central

      States Funds' valid Cure Amounts, if any (the rights, remedies and defenses of each Debtor with

      respect thereto being expressly reserved).




                                                      18
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 397 of 564 Desc Main
                           Document     Page 19 of 58

                        Except as to the Cure Amounts of the Objecting Parties and the Deadline

       Extension Parties, the Cure Amounts set forth in the Contract/Lease Schedule are deemed

       satisfied 7, and each of the Cure Amounts for all parties other than the Objecting Parties and the

       Deadline Extension Parties shall be deemed the Cure Amount for the respective Assumed

       Contract except as otherwise specifically found by the Court.

                        The Debtors have through this Order supplemented the Contract/Lease Schedule

       to include the contract between Allied Holdings and Mini Modal Corporation, which contract has

       no Cure Amount. The Debtors have provided notice of the assumption and Cure Amount to

       Mini Modal Corporation and have extended the Objection Deadline for Mini Modal Corporation

       through June 4, 2007.

       Approval of Settlements and Compromises

                        Pursuant to Bankruptcy Rule 9019 and any applicable non-bankruptcy law, and

       as consideration for the Distributions and other benefits provided under the Plan, all settlements

       and compromises of Claims, Causes of Action and objections to Claims that are embodied in the

       Plan constitute good faith compromises and settlements of any Claims, Causes of Actions and

       objections to Claims, which compromises and settlements are hereby approved as fair, equitable,

       reasonable and appropriate in light of the relevant facts and circumstances underlying such

       compromises and settlements.

                        A number of stipulations resolving a variety of issues were filed at or about the

       time of the Confirmation Hearing or announced on the record during the during the Confirmation




       7
         The Debtors and AT&T Corporation entered into and filed a stipulation governing the treatment of the executory
       contract between them. The Cure Amount with regard to that contract is also deemed satisfied subject to the terms
       set forth in such stipulation which terms are hereby approved.

                                                              19
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 398 of 564 Desc Main
                           Document     Page 20 of 58

       Hearing.       These stipulations are approved.          The stipulations and their tem1s include the

       following: 8

                         Teamsters Pension Trust Fund of Philadelphia & Vicinity and Central

       Pennsylvania Teamsters Pension Fund

                         Certain Debtors (the "Debtor Parties") are parties to certain agreements (the

       "Agreements") which, among other things, require them to remit contributions to (i) the

       Teamsters Pension Trust Fund of Philadelphia & Vicinity and (ii) the Central Pennsylvania

       Teamsters Pension Fund (collectively, the "Funds"), which are multi-employer plans as that term

       is defined in 29 U.S.C. § 130l(a)(3). Any proofs of claim filed in these Chapter 11 Cases by the

       Funds for contingent liability for a complete or partial withdrawal under 29 U.S.C. §§ 1383 and

       1385, including, without limitation, claim numbers 374, 375, 1683 through 1704, 2101 through

       2122 (the "Contingent Withdrawal Liability Claims") shall be deemed withdrawn on the

       Effective Date. Thus, and notwithstanding anything to the contrary contained in the Plan or in

       this order confirming the Plan, this is without impairment of the right of the Funds to assert

       against the Debtors, the Reorganized Debtors or any third party withdrawal liability claims first

       arising after Confirmation.        Nothing herein impairs the Funds inclusion of pre- and post-

       confirmation contribution histories in calculating any withdrawal liability first arising hereafter

       or the right of any Debtor, Reorganized Debtor, or third party to contest any claims arising from

       such calculation.

                         New England Teamsters and Trucking Industry Pension Fund

                         Certain Debtors (the "Debtor Parties") are parties to certain agreements (the

       "Agreements") which, among other things, require them to remit contributions to the New

       England Teamsters and Trucking Industry Pension Fund (the "New England Pension Fund"),

       8
         Defined terms in the descriptions of these stipulations shall only pertain to the description of the particular
       stipulation in which such defined term falls.

                                                              20
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 399 of 564 Desc Main
                           Document     Page 21 of 58

which is a multi-employer plan as that term is defined in 29 U.S.C. § 1301(a)(3). Any proofs of

claim filed in these Chapter 11 Cases by the New England Pension Fund for contingent liability

for a complete or partial withdrawal under 29 U.S.C. §§ 1383 and 1385, including, without

limitation, claim numbers 1755 through 1777, 2734 through 2739, and 2741 through 2757 (the

"Contingent Withdrawal Liability Claims") shall be deemed withdrawn on the Effective Date.

Thus, and notwithstanding anything to the contrary contained in the Plan or in this order

confirming the Plan, this order is without impairment of the right of New England Pension Fund

to assert against the Debtors, the Reorganized Debtors, or any third party, withdrawal liability

claims first arising after confirmation. Nothing herein impairs the New England Pension Fund's

inclusion of pre- and post-confirmation contribution histories in calculating any withdrawal

liability first arising hereafter or the right of any Debtor, Reorganized Debtor, or third party to

contest any claims arising from such calculations.

Substantive Consolidation

                The proposed substantive consolidation of the Debtors for purposes of

classification, voting and treatment of Classes under the Plan is necessary to, among other things,

effectuate equitable distributions and reduce the administrative burden of tabulating separate

votes with respect to each of the Debtors. Thus, the substantive consolidation of the Debtors for

these purposes under the Plan reflects the economic reality of their respective businesses and

operations and is fair and equitable for all creditors.

Releases, Discharges and Exculpation

               The releases and discharges of Claims and Causes of Action described in Article

XI of the Plan, including, but not limited to, the releases by the Debtors, the releases by Holders

of Claims and Interests and the exculpation provisions, constitute good faith compromises and

settlements of the matters covered thereby. Such compromises and settlements are made in


                                                  21
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 400 of 564 Desc Main
                           Document     Page 22 of 58

      exchange for adequate consideration and are in the best interest of Holders of Claims, are fair,

      necessary, equitable, and reasonable, and are integral elements of the resolution of the Chapter

      11 Cases in accordance with the Plan. Each of the discharge, release and exculpation provisions

      set forth in the Plan and this Order is: (i) within the jurisdiction of the Court under 28 U.S.C. §§

      1334(a), 1334(b) and 1334(d); (ii) an essential means of implementing the Plan pursuant to

      section 1123(a)(6) of the Bankruptcy Code; (iii) an integral element of the transactions

      incorporated into the Plan; (iv) conferring material benefit on, and is in the best interests of, the

      Debtors, their Estates and their creditors; (v) important to the overall objectives of the Plan to

      finally resolve all Claims among or against the parties-in-interest in the Chapter 11 Cases with

      respect to the Debtors; and (vi) consistent with sections 105, 1123, 1129 and other applicable

      provisions of the Bankruptcy Code.

                     The agreements of each of the Debtor Releasees, as described in Section 11.4 of

      the Plan and the agreements of other releasees described in the Plan, constitute good and

      valuable consideration for, and justify the releases granted under, Article XI of the Plan. Such

      compromises and settlements are made in exchange for adequate consideration and are in the

      best interest of Holders of Claims, are fair, necessary, equitable, and reasonable, and are integral

      elements of the resolution of the Chapter 11 Cases in accordance with the Plan. Accordingly,

      such provisions are approved, provided, however, that, as announced at the Confirmation

      Hearing, the last sentence of Section l 1.4(B) of the Plan shall be replaced with the following:

             NOTHWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION,
             EXCEPT WITH RESPECT TO ANY OFFICER, DIRECTOR OR EMPLOYEE
             WHO SERVED IN SUCH CAPACITY AT ANY TIME FROM THE PETITION
             DATE THROUGH THE EFFECTIVE DATE, THE RELEASE OF THE
             DEBTORS' OFFICERS, DIRECTORS AND EMPLOYEES SET FORTH ABOVE
             SHALL BE OF NO FORCE AND EFFECT IN FAVOR OF ANY OFFICER,
             DIRECTOR OR EMPLOYEE WHO ASSERTS ANY PRE-EFFECTIVE DATE
             CLAIM AGAINST THE DEBTORS OR REORGANIZED DEBTORS FOR
             INDEMNIFICATION, DAMAGES (INCLUDING, INTER ALIA, DAMAGES
             ARISING FROM OR RELATED TO REJECTION OF AN EMPLOYMENT

                                                       22
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 401 of 564 Desc Main
                           Document     Page 23 of 58

        AGREEMENT) OR ANY OTHER CAUSES OF ACTION OTHER THAN FOR
        UNPAID COMPENSATION, WAGES OR BENEFITS THAT AROSE IN THE
        ORDINARY COURSE OF BUSINESS OR PURSUANT TO THE KERP
        APPROVED BY THE BANKRUPTCY COURT OR BY FINAL ORDER.

               Central States Southeast & Southwest Areas Pension Fund and Central States

Southeast and Southwest Areas Health & Welfare Funds (collectively "Central States Funds")

objected to any release of entities other than the Debtors and the Reorganized Debtors ("Third

Parties"), as provided in Article 11 of the Plan, from liability owing to the Central States Funds.

This objection was resolved by excluding the Central States Funds from the release of any Third

Parties under Sections 11.6 or 11.9 of the Plan.

               Virtus Capital LP. and Hawk Opportunity Fund L.P. (collectively "V&H

Objectors") objected to the release of any Third Parties.       This objection was resolved by

excluding the V&H Objectors from the release of any Third Parties under Sections 11.6 or 11.9

of the Plan.

               Guy W. Rutland, Ill, Guy Rutland, IV, and Robert J. Rutland (collectively "the

Rutlands"), who were in the class released under Sections 11.4 and 11.9, objected to being

required thereby to release Third Parties. This objection was resolved by an agreement on the

record that the Rutlands will not receive any release under the Plan and shall not grant a release

to any Third Parties under Sections 11.6 or 11.9 of the Plan.

               The exculpation provision set forth in Section 11. 9 of the Plan is appropriately

limited to a qualified immunity for acts of negligence and does not relieve any party of liability

for gross negligence or willful misconduct.

               In approving the exculpations, limitations of liability and injunctions provided for

in Article XI of the Plan, this Court has also considered: (i) the likelihood of success of claims

asserted by the Debtors or other claimants against the likelihood of success of the defenses or

counterclaims possessed by the Debtors, other claimants or other potential defendants; (ii) the

                                                   23
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 402 of 564 Desc Main
                           Document     Page 24 of 58

complexity, cost and delay of litigation that would result in the absence of these settlements,

compromises, releases, waivers, discharges and injunctions; (iii) the acceptance of the Plan by an

overwhelming majority of Holders of Claims; (iv) the consent, without objection, to the releases

by those who voted in favor of the Plan; and (v) that the Plan, which gives effect to the other

compromises, releases, waivers, discharges and injunctions set forth in the Plan, is the product of

extensive arms' length negotiations among the Debtors, Yucaipa, TNATINC, the Creditors'

Committee, the Original DIP Lenders and their agent, the DIP Lenders, the DIP Agents, the

current and former officers, partners, directors, employees, agents, members, stockholders,

advisors (inc1uding any attorneys, financial advisors, investment bankers, accountants and other

professionals retained by such Persons) and professionals of each of the foregoing, and other

parties-in-interest. Each Ballot contained a clear provision expressly notifying holders of Claims

entitled to vote on the Plan that a vote for the Plan constitutes a vote in favor of the releases set

forth in the Plan.

                Each of the Plan Proponents significantly contributed to the Debtors'

reorganization and has enhanced the recoveries of Creditors of these Estates.          Other parties

receiving releases, such as officers, directors, employees of the Debtors, and the parties to the

Original DIP Loan Facility, the DIP Loan Facility and the Pre-petition Notes Indenture, may

have indemnification claims against the Debtors or the Reorganized Debtors if the underlying

claims are not released and enjoined as described in the Plan.

Good Faith Negotiation, Implementation and Consummation

                The Plan Proponents and the Creditors' Committee participated in negotiating in

good faith and at arm's length the Plan and each of the settlements and agreements embodied

therein. Each of the Plan Proponents and the Creditors' Committee participated in good faith in

each of the actions taken to bring about, and in satisfying each of the conditions precedent to,


                                                 24
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 403 of 564 Desc Main
                           Document     Page 25 of 58

        Confirmation and consummation.         Yucaipa participated in good faith in negotiations with

        TNATINC to reach a consensual labor deal and avoid a potentially catastrophic strike by the

        IBT; the Debtors were apprised and approved of such negotiations; and once Yucaipa negotiated

        a term sheet reflecting certain wage concessions by the IBT, the Debtors' boards of directors or

        governing body acted in good faith in adopting that labor deal as an essential component of the

        Plan. At all relevant times, the undisputed evidence demonstrated that the Debtors remained in

        control of and were aware of negotiations between Yucaipa and TNATINC and the IBT

        involving labor concessions for the Reorganized Debtors. Yucaipa, TNATINC and the IBT did

        not improperly exercise control over or improperly collude or conspire in connection with any

        property rights of the Debtors in connection with the foregoing negotiations. The Debtors had a

        "fiduciary out" to abandon the Plan, but in good faith determined to continue as a Plan Proponent

        through the Confirmation Hearing. None of the Plan Proponents or the IBT intended as part of

        the foregoing negotiations to artificially suppress the Debtors' earnings or to achieve any other

        improper purpose; in fact, the foregoing negotiations were of critical importance in reaching a

        consensual resolution of labor disputes between the Debtors and the IBT, and therefore to the

        consummation of the Plan. Without the resolution of such labor disputes, if the Debtors had to

        reject the collective bargaining agreement between the Debtors and the IBT, the result very

        likely would have been the liquidation of the Debtors and the loss of approximately 5,000 jobs.

        The Plan Proponents and all parties-in-interest will be acting in good faith if they proceed to: (i)

        consummate the Plan and the agreements, settlements, transactions and transfers contemplated

        thereby and this Order and (ii) take the actions authorized and directed by this Order,

        notwithstanding an appeal of this Order, so long as no stay is issued. In so determining, the

        Court has examined, among other things, the totality of the circumstances surrounding the filing

        of the Chapter 11 Cases, the record of the Chapter 11 Cases, the Plan, the Disclosure Statement,


                                                        25
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 404 of 564 Desc Main
                           Document     Page 26 of 58

and all other related affidavits, pleadings, exhibits, and statements (including without limitation

the testimony of Thomas King, Derex Walker, James Doak and Hugh Sawyer) made before the

Court regarding Plan Confirmation.

Satisfaction of Conditions to Confirmation

               Each of the conditions precedent to the entry of this Confirmation Order, as set

forth in Section 10.1 of the Plan, has been satisfied or waived in accordance with the Plan.

Specifically, this Court finds, based on the statements of the parties made before it and

otherwise, the proposed Confirmation Order and supporting findings of facts/conclusions of law

(i) are reasonably acceptable in form and substance to the Debtors; (ii) are reasonably acceptable

in form and substance to Yucaipa; (iii) are reasonably acceptable in form and substance to the

Creditors' Committee; and (iv) expressly authorize and direct the Debtors and applicable third

parties to perform the actions that are conditions to the effectiveness of the Plan.

Likelihood ofSatisfaction of Conditions Precedent to Consummation

               Based upon statements of the parties made before this Court and the statements,

representations and other information set forth in all other related pleadings, exhibits and other

relevant documents, each of the conditions precedent to the Effective Date, as set forth in Section

10.2 of the Plan, is reasonably likely to be satisfied.

Yucaipa Contribution

               Based on the uncontroverted testimony and the proffer of evidence made at the

Confirmation Hearing, and the record of the Chapter 11 Cases, Yucaipa has made a substantial

contribution to the successful reorganization of the Debtors. Yucaipa significantly enhanced

recoveries to creditors of these Estates through, among other things, the following actions: (i)

negotiating and drafting the terms of the Plan; (ii) drafting the Disclosure Statement; (iii)

negotiating and drafting the Settlement Agreement with the ad hoc equity committee (thus,



                                                  26
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 405 of 564 Desc Main
                           Document     Page 27 of 58

       minimizing the cost and expense of the confirmation process); (iv) negotiating the new labor deal

       with TNA TINC which is the cornerstone of the Plan (and which will generate more than

       approximately $105 million in savings over the next three years); (v) negotiating and drafting the

       Reorganized Governing Documents and other documents and agreements necessary for

       consummation of the Plan; (vi) offering to provide Term Loan C Financing on favorable terms to

       the Debtors, which ultimately led to enhanced savings and covenant flexibility; (vii) playing a

       key role in obtaining and negotiating the DIP Financing Facility, Equipment Financing Facility,

       and Exit Financing Facilities; (viii) providing at least 40% of the Cash Out Contribution; (ix)

       agreeing to contribute rigs under the Equipment Financing Facility to the Debtors on below

       market terms; and (x) securing and paying for an executive search firm to help in the retention of

       a new chief executive officer for Reorganized Allied Holdings.

                      For the foregoing reasons, Yucaipa provided consideration for the releases in the

       Plan and good cause and valid reasons exist to allow Yucaipa's Claim for substantial

       contribution under section 503(b) of the Bankruptcy Code for its fees and expenses incurred in

       connection with these Chapter 11 Cases (the "Substantial Contribution Claim") as set forth in

       Section 4.2(a)(iii)(5) of the Plan, provided, however, that Yucaipa will provide to the Creditors'

       Committee and the Debtors invoices (redacted for privilege or work product) or where

       applicable, an estimate through the Effective Date documenting the amount of the Substantial

       Contribution Claim.

       Objections

                      All objections to the Plan that have not been withdrawn by the objecting party or

       compromised in a manner acceptable to the Plan Proponents and the objecting party are hereby

       overruled.




                                                      27
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 406 of 564 Desc Main
                           Document     Page 28 of 58

                                               II.

                                            ORDER

               Based on all of the foregoing, the record in the Chapter 11 Cases, including the

Findings and Conclusions provided herein and incorporated herein by reference and the findings

and conclusions made by the Court in connection with Confirmation of the Plan (hereby

incorporated by reference pursuant to Bankruptcy Rule 7052), for good cause and adequate

notice appearing therefore, it is hereby ORDERED as follows:

A.     Confirmation of the Plan

       The Plan, substantially in the form as filed on April 6, 2007 [Docket No. 2802], and the

Plan Supplement, in each case as modified from time to time and as further modified herein, are

confim1ed in each and every respect pursuant to section 1129 of the Bankruptcy Code. Based on

the evidence admitted at the Confirmation hearing, the Court finds and concludes that the

Holders of Old Allied Holdings Common Stock are not entitled to any distribution of cash or

property on account of such interest. The tenns of the Plan, the Plan Supplement, the Court's

docket in these Chapter 11 Cases and all exhibits to this Confirmation Order are incorporated by

reference into, and are an integral pru1 of, this Confirmation Order. The terms of the Plan, the

Plan Supplement, ru1d all other relevant and necessary documents, shall be effective and binding

upon all parties-in-interest upon the entry of the Confirmation Order. All objections to the Plan

and all responses, statements or comments purporting to construe the Plan in an manner

inconsistent with the Plan or purporting to reserve rights that are inconsistent with the Plan, to

the extent not already withdrawn, waived or settled, are hereby ovemlled and declared not to

effect a modification of the Plan. The failure to reference or discuss any particular provision of

the Plan in this Order shall have no effect on this Court's approval and authorization of, or the

validity, binding effect and enforceability oi~ such provision; and each provision of the Plan is



                                               28
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 407 of 564 Desc Main
                           Document     Page 29 of 58

authorized and approved and shall have the same validity, binding effect and enforceability as

every other provision of the Plan, whether or not mentioned in this Order.

B.     Plan Modifications

       All modifications to the Plan since the solicitation, including, without limitation, the

modifications set forth in the Notice of Plan Modifications approved by this Court on April 23,

2007, the modifications disclosed in open Court at or prior to the Confirmation Hearing and the

modifications contained herein, are approved pursuant to section 1127(a) of the Bankruptcy

Code and do not require additional disclosure or resolicitation.

C.     Plan Classification Controlling

       The tem1s of the Plan shall solely govern the classification of Claims and Interests for

purposes of the Distributions to be made thereunder. The classifications set forth on the Ballots

tendered to or returned by the Debtors' Creditors in connection with voting on the Plan: (i) were

set forth on the Ballots solely for purposes of voting to accept or reject the Plan; (ii) do not

represent, and in no event shall be deemed to modify or otherwise affect, the actual classification

of such Claims under the Plan for Distribution purposes; (iii) may not be relied upon by any

creditor as representing the actual classification of such Claims under the Plan for distribution

purposes; and (iv) shall not bind the Debtors or the Reorganized Debtors.

D.     Executory Contracts and Unexpired Leases

       The executory contract and unexpired lease provisions of Article V of the Plan shall be,

and hereby are, approved.

       Any contracts not included on the Contract/Lease Schedule are deemed rejected (the

"Rejected Contracts") by the Debtors immediately prior to the Effective Date, and the entry of

this Confirmation Order by the Bankruptcy Court constitutes approval of each such rejection

pursuant to sections 365(a) and 1123 of the Bankruptcy Code.



                                                29
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 408 of 564 Desc Main
                           Document     Page 30 of 58

              All proofs of Claim arising from the rejection of the Rejected Contracts (the "Rejection

       Claims") must be filed with the Voting Agent within thirty (30) days after the earlier of: (a) the

       date of entry of an order of the Bankruptcy Court approving any such rejection and (b) the

       Confirmation Date. Any Claims arising from the rejection of the Rejected Contracts for which

       proofs of Claim are not timely filed within that time period will be forever barred from assertion

       against the Debtors or the Reorganized Debtors, or their respective Estates and property.

              The Debtors shall pay the Cure Amounts in Cash on (i) the Effective Date or as soon as

       practicable thereafter, (ii) such other terms as the parties to each such Assumed Contract may

       otherwise agree or (iii) as due in the ordinary course of business of the Debtors or Reorganized

       Debtors, as applicable.    Payment of the Cure Amounts shall satisfy, in full, the Debtors'

       obligations pursuant to section 365(b)(l) of the Bankruptcy Code.

              The Assumed Contracts are hereby deemed assumed by the Debtors as of immediately

       prior to the Effective Date. The entry of this Order constitutes approval of all such assumptions

       pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Confirmation and consummation

       of the Plan (including, without limitation, the issuance of the New Common Stock) shall not

       constitute a "change in control" or any other default under any Assumed Contract.

              As of the Effective Date, all Assumed Contracts shall be assigned and transferred to, and

       remain in full force and effect for the benefit of, the applicable Reorganized Debtors,

       notwithstanding any provision in any such Assumed Contract (including those described in

       sections 365(b)(2) and 365(f) of the Bankruptcy Code) that prohibits such assignment or transfer

       or that enables or requires termination of such contract or lease. The applicable Reorganized

       Debtors' remaining obligations arising from each such Assumed Contract shall therefore be

       limited solely to, from the Effective Date and thereafter, any future performance thereunder and

       obligations arising therefrom.


                                                      30
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 409 of 564 Desc Main
                           Document     Page 31 of 58

        E.     Exemption from Registration

               The issuance and distribution of all of the New Allied Holdings Common Stock as

        provided in the Plan (including, without limitation, the issuance of New Allied Holdings

        Common Stock upon the conversion of the amounts outstanding under the Equipment Financing

        Facility) will be duly authorized, validly issued and, as applicable, fully paid and nonassessable.

        The issuance of the New Allied Holdings Common Stock is in exchange for Claims against or

        Interests in the Debtors, or principally in such exchange and partly for cash or property, within

        the meaning of section l 145(a)(l) of the Bankruptcy Code. In addition, under section 1145 of

        the Bankruptcy Code, to the extent, if any, that the above-listed items constitute "securities" the

        offering of such items is exempt and the issuance and distribution of such items will be exempt

        from Section 5 of the Securities Act and any state or local law requiring registration prior to the

        offering, issuance, distribution, or sale of securities. In addition, pursuant to and to the fullest

        extent permitted by section 1145 of the Bankruptcy Code, the resale of any securities issued

        under the Plan shall be exempt from Section 5 of the Securities Act and any state or local law

        requiring registration prior to the offering, issuance disttibution or sale of such securities;

        provided, however, that any resale of the securities issued under the Plan shall be subject to the

        restrictions contained in the Reorganized Governing Documents of Reorganized Allied

        Holdings.

        F.     Matters Relating to Implementation of the Plan; Immediate Effectiveness; General
               Authorizations

               Notwithstanding Bankruptcy Rules 3020(e), 6004(g), 7062, 8001, 8002 or otherwise,

        immediately upon the entry of this Confirmation Order, the terms of the Plan, the Plan

        Supplement and this Order shall be, and hereby are, immediately effective and enforceable and

        deemed binding upon any Person named or referred to in the Plan and the respective heir,

        executor, trustee, administrator, successor or assign of such Person.

                                                        31
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 410 of 564 Desc Main
                           Document     Page 32 of 58

             The approvals and authorizations specifically set forth in this Confirmation Order are

      nonexclusive and are not intended to limit the authority of any Debtor or Reorganized Debtor or

      any officer thereof to take any and all actions necessary or appropriate to implement, effectuate

      and consummate any and all documents or transactions contemplated by the Plan or this

      Confirmation Order. In addition to the authority to execute and deliver, adopt or amend, as the

      case may be, the contracts, leases, instruments, releases and other agreements specifically

      granted in this Confirmation Order, the Debtors and Reorganized Debtors are authorized and

      empowered, without action of their respective stockholders, boards of directors, members,

      managers, general partners or other governing body, to take any and all such actions as any of

      their executive officers, managers or general partners may determine are necessary or

      appropriate to implement, effectuate and consummate any and all documents or transactions

      contemplated by the Plan or this Confirmation Order. Without limiting any of the foregoing, no

      action of the stockholders, boards of directors, members, managers, general partners or other

      governing body of the Debtors or Reorganized Debtors shall be required (a) to enter into, execute

      and deliver, adopt or amend, as the case may be, any of the contracts, leases, instruments,

      releases and other agreements or documents and plans to be entered into, executed and delivered,

      adopted or amended in connection with the Plan and, following the Effective Date, each of such

      contracts, leases, instruments, releases and other agreements shall be a legal, valid and binding

      obligation of the applicable Reorganized Debtor and enforceable against such Reorganized

      Debtor in accordance with its terms; (b) to make any Distributions provided under the Plan,

      including, without limitation, issuing the New Allied Holdings Common Stock for Distribution

      in accordance with the terms of the Plan; (c) to consummate the reincorporation of Allied

      Holdings as a Delaware corporation via merger or otherwise (including any filings, documents or

      other agreements reasonably necessary to effectuate the reincorporation merger); (d) to change


                                                     32
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 411 of 564 Desc Main
                           Document     Page 33 of 58

       the name of any Reorganized Debtor or its state of incorporation or organization; (e) to convert

       the amounts outstanding under the Equipment Financing Facility into New Allied Holdings

       Common Stock; (f) to enter into the Stockholders' Agreement and the Registration Rights

       Agreement in substantially the form attached as exhibits to the Plan Supplement; (g) to enter into

       the Management Services Agreement in substantially the form attached as an exhibit to the Plan

       Supplement; (h) to enter into and affirm the Exit Financing Documents (as defined in the Final

       DIP Order) and the Second Lien Exit Financing Documents (as defined in the Second Lien

       Financing Order); or (i) authorize the Reorganized Debtors to engage in any of the activities set

       forth in this paragraph or othetwise contemplated by the Plan, the Plan Supplement exhibits or

       this Confirmation Order.

              On the Effective Date, all matters provided for under the Plan that would otherwise

       require the approval of the stockholders, directors, members, managers, general partners or other

       governing body of the Debtors or any Reorganized Debtor shall be deemed to have occurred and

       shall be in effect from and after the Effective Date pursuant to the applicable general corporation

       law, limited liability law, partnership law or other applicable law of the states in which the

       Debtors and the Reorganized Debtors are incorporated or organized (giving effect to the

       reincorporation of Allied Holdings in Delaware) without any further action by the stockholders,

       directors, members, managers, general partners or other governing body of the Debtors or the

       Reorganized Debtors.

       G.     Continued Corporate Existence

                      On or after the Effective Date, Allied Holdings will be reorganized and

       reincorporated as a Delaware corporation, and shall operate under its Reorganized Governing

       Documents and Reorganized By-Laws in substantially the form filed as exhibits to the Plan

       Supplement. Except as otherwise provided in the Plan, on or after the Effective Date, each of the


                                                       33
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 412 of 564 Desc Main
                           Document     Page 34 of 58

Reorganized Debtors (other than Reorganized Allied Holdings, which will exist as a new

Delaware corporation as described in the previous sentence) shall continue to exist in accordance

with the law in the jurisdiction in which it is incorporated or organized and pursuant to its

certificate of incorporation and bylaws, operating agreement, partnership agreement or other

applicable organizational documents in effect prior to the Effective Date, except to the extent

such organizational documents are amended under the Plan. Except as otherwise explicitly

provided in the Plan or in this Confirmation Order, including, on the Effective Date, all property

of each Debtor or Reorganized Debtor (as the case may be) that is not specifically disposed of

pursuant to the Plan, shall revest in the applicable Debtor or Reorganized Debtor, or successor

thereto, on the Effective Date. As of the Effective Date, the Reorganized Debtors may operate

their businesses and use, acquire, and dispose of property and settle and compromise Claims and

Interests without supervision of the Court, free of any restriction of the Bankruptcy Code or

Bankruptcy Rules, other than those . restrictions expressly imposed by the Plan or this

Confirmation Order. The Reorganized Governing Documents and Reorganized By-Laws are

hereby approved in their entirety.

H.     Cancellation of Claims and Equity Interests

       Except with respect to Reinstated Claims and Intercompany Claims, which may be

capitalized, satisfied or preserved in the discretion of the Debtors and Reorganized Debtors, and

except for purposes of evidencing a right to Distributions under the Plan or otherwise provided

hereunder, on the Effective Date, all agreements and other documents evidencing the Claims or

rights of any Holder of a Claim against the Debtors, including all notes, guarantees, mortgages

and all Interests and any options or warrants to purchase Interests, obligating the Debtors to

issue, transfer or sell Interests or any other capital stock of the Debtors, shall be canceled. On

the Effective Date, all Old Allied Holdings Common Stock will be cancelled. On the Effective


                                               34
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 413 of 564 Desc Main
                           Document     Page 35 of 58

        Date, all Old Other Debtors Common Stock shall remain effective and outstanding and be owned

        and held by Reorganized Allied Holdings or the applicable Reorganized Debtor that held the Old

        Other Debtors Common Stock as of the Petition Date. Old Allied Holdings Stock Rights will be

        cancelled unless, after consultation with the Debtors and the Creditors' Committee, Yucaipa

        determines for business, tax or operational reasons that any such stock rights should remain

        outstanding.

        I.     Issuance of New Common Stock and Execution of Related Documents

               On or immediately after the Effective Date, in accordance with the Plan, the Reorganized

        Debtors shall issue, deliver or execute, as the case may be, all securities, notes, instruments,

        certificates, and other documents required to be issued pursuant to the Plan, including, without

        limitation, the New Common Stock, each of which shall be distributed as provided in the Plan.

        J.     Reorganized Corporate Governance Documents

               On the Effective Date, each Reorganized Debtor shall, if applicable, adopt the

        Reorganized Governing Documents and Reorganized By-Laws for such Reorganized Debtor.

        Reorganized Allied Holdings shall (in addition to the adoption of its Reorganized Governing

        Documents and Reorganized By-Laws) adopt the Stockholders' Agreement, the Registration

        Rights Agreement and the Management Services Agreement in substantially the forms attached

        as exhibits to the Plan Supplement. The Reorganized Governing Documents will, among other

        things, prohibit the issuance of non-voting equity securities to the extent required by section

        1123(a)(6) of the Bankruptcy Code. The Reorganized Governing Documents and Reorganized

        By-Laws of Reorganized Allied Holdings, and the Stockholders' Agreement, Registration Rights

        Agreement and Management Services Agreement, are hereby approved in their entirety




                                                      35
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 414 of 564 Desc Main
                           Document     Page 36 of 58

   K.      Board of Directors and Management

           Pursuant to Section 7.2 of the Plan and consistent with the terms of the Stockholders'

   Agreement, the Plan Proponents filed with the Bankruptcy Court the names of individuals who

   have been proposed as members of the Initial Board of Reorganized Allied Holdings. Subject to

   provisions of the Stockholders' Agreement relating to the composition of the board of directors,

   the terms, nomination, election and reelection of members of the Initial Board of Reorganized

   Allied Holdings shall be governed by the Reorganized Governing Documents and Reorganized

   By-Laws of Reorganized Allied Holdings. The current board of directors for each of the Debtors

   shall dissolve as of the Effective Date and such directors shall cease to have further obligations

   as directors of any of the Debtors, except if they are designated by the Reorganized Debtors to be

   a director on and after the Effective Date and accept such appointment The Initial Board of each

   of Reorganized Allied Holdings and the other Reorganized Debtors shall be authorized to take

   action as of the Effective Date without further action or order of the Court.        The Debtors

   (through their general counsel, Chief Financial Officer or other designated officer) are authorized

   and directed to execute an employment agreement with the new CEO of Reorganized Allied

   Holdings, which agreement shall be on terms acceptable to Yucaipa and shall be effective

   immediately and continue in effect following the Effective Date pursuant to such agreement's

   terms and conditions.

   L.      Effectuating Documents and Further Transactions

           Each of the Debtors or Reorganized Debtors, as appropriate, is authorized to execute,

   deliver, file or record such contracts, instruments, releases and other agreements or documents

   and take such actions as may be necessary or appropriate to effectuate, implement and further

   evidence the tenns and conditions of the Plan and any notes or securities issued pursuant to the

   Plan.



                                                   36
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 415 of 564 Desc Main
                           Document     Page 37 of 58

M.      Exit Financing Facility

         1. Exit Financing Facility Generally; First Lien Financing 9

        The Exit Financing Facility is hereby approved. Upon the Exit Facilities Conversion

Date: (i) the Debtors and the Reorganized Debtors are authorized to execute and deliver an

Affirmation Agreement in form and substance satisfactory to the Agent, pursuant to which the

Reorganized Debtors will assume all of the DIP Obligations, and all other related agreements,

documents, or instruments to be executed or delivered in connection therewith and perform their

obligations thereunder, including, without limitation, the payment or reimbursement of any fees,

expenses, losses, damages, or indemnities; (ii) the Exit Facility Documents shall constitute the

legal, valid and binding obligations of the Reorganized Debtors parties thereto, enforceable in

accordance with their respective terms; (iii) the liens and security interests granted under the

Interim Order and Final DIP Order shall not be altered, amended, or discharged by this

Confirmation Order and shall be, and shall remain, legal, valid, and binding liens on, and

security interests in, all property and assets of the Reorganized Debtors having the priority

granted to them in the Interim Order and Final DIP Order; and (iv) no obligation, payment,

transfer, or grant of security under the Exit Facility Documents, the Interim Order, or the Final

DIP Order shall be stayed, restrained, voidable, or recoverable under the Bankruptcy Code or

under any applicable law or subject to any defense, reduction, recoupment, setoff, or

counterclaim. The Debtors and the Reorganized Debtors, as applicable, and the other Persons or

entities granting any liens and security interests to secure the obligations under the Exit Facility

Documents are authorized to make all filings and recordings, and to obtain all governmental


9
  Capitalized terms used in this Paragraph M(l) and not otherwise defined herein or in the Plan, as modified or
supplemented pursuant to Section LL of this Confirmation Order, shall have the meanings ascribed to them in that
certain Final Order Under 11 U.S.C. §§ 105(a), 362, 363, and 364 and Bankruptcy Rules 2002, 4001, 6004, and
9014 (I) Authorizing Debtors to (A) Obtain New Secured Post-Petition Financing to Refinance Existing Post-
Petition Financing; (B) Convert New Post-Petition Financing Into Exit Financing; and (C) Pay Related Fees and
Expenses, and (II) Granting Related Relief (the "Final DIP Order") [Docket No. 2842].

                                                      37
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 416 of 564 Desc Main
                           Document     Page 38 of 58

        approvals and consents, necessary to establish and perfect such liens and security interests under

        the provisions of any applicable federal, state, provincial, or other law (whether domestic or

        foreign) and shall thereafter cooperate to make all other filings and recordings that otherwise

        would be necessary under applicable law to give notice of such liens and security interests to

        third parties. Notwithstanding the foregoing, in the event the Exit Facilities Conversion Date

        occurs and only in such event, the relationship among the Borrowers, the Guarantors, the Agents,

        the Lenders, and the Secured Parties thereunder shall no longer be governed by the Final DIP

        Order or the Interim Order, but rather, shall be governed solely by the terms of the Exit Facility

        Documents and applicable nonbankruptcy law.

                2. Second Lien Exit Facility 10

                Upon the Second Lien Exit Facility Conversion Date: (i) the Debtors and the

        Reorganized Debtors are authorized to execute and deliver an Affirmation Agreement in form

        and substance satisfactory to the Second Lien Agent, pursuant to which the Reorganized Debtors

        will assume all of the Second Lien Obligations, and all other related agreements, documents, or

        instruments to be executed or delivered in connection therewith and perfom1 their obligations

        thereunder, including, without limitation, the payment or reimbursement of any fees, expenses,

        losses, damages, or indemnities; (ii) the Second Lien Exit Facility Documents shall constitute the

        legal, valid and binding obligations of the Reorganized Debtors parties thereto, enforceable in

        accordance with their respective terms; (iii) the liens and security interests granted under the

        Second Lien Financing Order shall not be altered, amended, or discharged by this Confirmation


        1
         ° Capitalized temlS used in this Paragraph M(2) and not otherwise defined herein or in the Plan, as modified or
        supplemented pursuant to Section LL of this Confirmation Order, shall have the meanings ascribed to them in that
        certain Interim Order (I) Authorizing Debtors to (A) Restmcture Post-Petition Financing Into First and Second Lien
        Facilities and (B) to Grant Liens and Super-Priority Claims, and (II) Granting Related Relief (the "Second Lien
        Financing Order")[Docket No. 3058].




                                                               38
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 417 of 564 Desc Main
                           Document     Page 39 of 58

Order and shall be, and shall remain, legal, valid, and binding liens on, and security interests in,

all property and assets of the Reorganized Debtors having the priority granted to them herein;

and (iv) no obligation, payment, transfer, or grant of security under the Second Lien Exit Facility

Documents, or the Second Lien Financing Order shall be stayed, restrained, voidable, or

recoverable under the Bankruptcy Code or under any applicable law or subject to any defense,

reduction, recoupment, setoff, or counterclaim. The Debtors and the Reorganized Debtors, as

applicable, and the other persons or entities granting any liens and security interests to secure the

obligations under the Second Lien Exit Facility Documents are authorized to make all filings and

recordings, and to obtain all governmental approvals and consents necessary to establish and

perfect such liens and security interests under the provisions of any applicable federal, state,

provincial, or other law (whether domestic or foreign), and will thereafter cooperate to make all

other filings and recordings that otherwise would be necessary under applicable law to give

notice of such liens and security interests to third parties.

N.      Release of Liens

        On the Effective Date, all mortgages, deeds of trust, liens or other security interests

against the property of any of the Debtors' estates are fully released and discharged (except to

the extent Reinstated under the Plan or granted under the Interim Order, Final DIP Order or

Second Lien Financing Order), and all right, title and interest of any holder of such mortgages,

deeds of trust, liens or other security interests, including any rights to any collateral thereunder,

shall revert to the applicable Reorganized Debtor and its successors and assigns.

0.      Provisions Governing Distributions

        The Distribution provisions of Article VIII of the Plan shall be, and hereby are, approved

in their entirety.   The Reorganized Debtors or their designees shall make all Distributions

required under the Plan.



                                                   39
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 418 of 564 Desc Main
                           Document     Page 40 of 58

P.     Consolidation for Voting and Distribution Purposes.

       On and after the Effective Date, each and every Claim filed or to be filed in the Chapter

11 Cases against any of the Debtors shall be deemed filed against the consolidated Debtors and

shall be deemed a single consolidated Claim against and an obligation of all of the consolidated

Debtors. Such limited consolidation shall not affect (other than for Plan voting and Distribution

purposes):   (i) the legal and corporate or other organizational structures of the Reorganized

Debtors; or (ii) pre- or post-Petition Date liens, guarantees or security interests that are required

to be maintained (x) in connection with contracts that were entered into during the Chapter 11

Cases or that have been or will be assumed pursuant to § 365 of the Bankruptcy Code, (y) in

connection with the terms of the Exit Financing Facility or the New Common Stock, or (z)

pursuant to the terms and conditions contained in the Plan. From and after the Effective Date,

each of the Reorganized Debtors will be deemed a separate and distinct entity, properly

capitalized, vested with all of the assets of such debtor as they existed prior to the Effective Date

and having the liabilities and obligations provided for under the Plan.

Q.     Preservation of Causes of Action

       Except in any contract, instrument, release or other agreement entered into in connection

with the Plan or as otherwise specifically provided in the Plan or in a stipulation approved by the

Court, pursuant to section 1123(b) of the Bankruptcy Code, each Reorganized Debtor shall retain

all claims, rights of action, suits or proceedings arising out of any causes of action, whether

known or unknown, contingent or non-contingent, liquidated or unliquidated, in law or in equity,

that any Debtor or the Debtors' Estates may hold against any Person, including, without

limitation, any Retained Action.




                                                 40
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 419 of 564 Desc Main
                           Document     Page 41 of 58

       R.       Procedures for Resolution of Disputed Claims and Disputed Interests

                The claim resolution procedures of Article IX of the Plan shall be, and hereby are,

       approved in their entirety.

       S.       Release, Injunctive, Exculpation and Related Provisions

                Sections 11.4, 11.5, 11.6, 11. 7, 11.9 and 11.10 of the Plan shall be, and hereby are

       approved in their entirety as set forth therein, except as modified by the express terms of this

       Order.

       T.       Existing Injunction and Stays Remain in Effect until Effective Date

                The stay imposed by section 362 of the Bankruptcy Code shall remain in full force and

       effect until the Effective Date. All injunctions or stays imposed during the Chapter 11 Cases or

       contained in the Plan or this Confirmation Order shall remain in full force and effect in

       accordance with their terms. Nothing herein shall bar the taking of such other actions as are

       necessary to effectuate the transactions specifically contemplated by the Plan or by this

       Confirmation Order.

       U.       Failure to Consummate the Plan

                If the Effective Date does not occur within six months following entry of the

       Confinnation Order, then the provisions of Section 10.5 of the Plan shall govern.

       V.       Retention of Jurisdiction

                Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, and sections 157 and 1334

       of title 28 of the United States Code, notwithstanding the entry of the Confirmation Order and

       the occurrence of the Effective Date, the Bankruptcy Court shall retain such jurisdiction,

       exclusive or otherwise, over all matters arising out of or related to the Chapter 11 Cases and the

       Plan after the Effective Date, as legally permissible, on the terms set forth in Article XII of the

       Plan.



                                                       41
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 420 of 564 Desc Main
                           Document     Page 42 of 58

W.     Dissolution of Committee

       The terms of Section 13.12 of the Plan shall govern the Creditors' Committee's

dissolution and all other related matters.

X.     Payment of Statutory Fees

       All fees payable pursuant to section 1930 of title 28 of the United States Code, as

determined by the Bankruptcy Court at the hearing pursuant to section 1128 of the Bankruptcy

Code, shall be paid on the Effective Date or as soon as practicable thereafter.

Y.     Section 1146 Exemption

       Section 1146 of the Bankruptcy Code shall apply to the transactions contemplated under

the Plan. The making, delivery, filing, or recording at any time of any deed, mortgage, leasehold

mortgage, deed of trust, leasehold deed of trust, memorandum of lease, lease, assignment,

leasehold assignment, security agreement, financing statement, or other instrument of absolute or

collateral transfer required by, or deed necessary or desirable by the parties to, the Exit Financing

Facility shall not be subject to any document recording tax, stamp tax, conveyance fee,

intangibles or similar tax, sales or use tax, mortgage tax, stamp act, real estate transfer tax,

mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax

or governmental assessment. All filing or recording officers (or any other Person with authority

over any of the foregoing), wherever located and by whomever appointed, shall comply with the

requirements of section 1146(a) of the Bankruptcy Code, shall forego the collection of any such

tax or governmental assessment, and shall accept for filing and recordation any of the foregoing

instruments or other documents without the payment of any such tax or governmental

assessment. The Bankruptcy Court shall retain specific jurisdiction with respect to these matters.




                                                 42
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 421 of 564 Desc Main
                           Document     Page 43 of 58

Z.     References to Plan Provisions

       The Plan, along with the Plan Supplement, in each case as modified, is confinned in its

entirety and each of the Plan and the Plan Supplement, in each case as modified, are hereby

incorporated into this Order by reference. The failure specifically to include or to refer to any

particular provision of the Plan in this Order shall not diminish or impair the effectiveness of any

such provision, it being the intent of the Court that the Plan be confirmed in its entirety as

modified herein. The provisions of the Plan, the Plan Supplement and this Confirmation Order

shall be construed in a manner consistent with each other so as to effect the purposes of each.

Notwithstanding the foregoing, in the event of an inconsistency between the Plan and the Plan

Supplement, as modified, that cannot be reconciled, then, solely to the extent of such

inconsistency, the Plan Supplement will control; provided, however, that in the event of any

inconsistencies between the Plan, the Plan Supplement and this Confirmation Order, this

Confirmation Order shall control and the provisions of the Confirmation Order shall be deemed a

modification of the Plan and shall control and take precedence.

AA.    Post-Confirmation Notices

       In accordance with Bankruptcy Rules 2002 and 3020(c), within five (5) business days of

the date of the Effective Date, the Debtors (or their agents) shall give notice of the entry of this

Order and the Effective Date, in substantially the form of the Notice of (A) Entry of

Confirmation Order, (B) Effective Date and (C) Administrative Expense Claims Bar Date

attached hereto as Exhibit A (the "Notice of Confirmation and the Effective Date") by United

States mail, first class postage prepaid, by hand, or by overnight courier service to all parties

having been served with the Confirmation Hearing Notice; provided, however, that no notice or

service of any kind shall be required to be mailed or made upon any Person to whom the Debtors

mailed a Confirmation Hearing Notice, but received such notice returned marked "undeliverable



                                                43
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 422 of 564 Desc Main
                           Document     Page 44 of 58

 as addressed," "moved, left no fmwarding address" or "forwarding order expired" or similar

 reason, unless the Debtors have been informed in writing by such Person, or are otherwise aware,

 of that Person's new address. To supplement the notice described in the preceding sentence,

 within fifteen (15) business days of the Effective Date the Debtors shall publish Notice of

 Confirmation and the Effective Date in the Wall Street Journal (national edition), Atlanta

 Journal-Constitution, and Daily Report.

        Mailing and publication of the Notice of Confirmation and the Effective Date in the time

 and manner set forth in the preceding paragraph are good and sufficient under the particular

 circumstances and in accordance with the requirements of Bankruptcy Rules 2002 and 3020(c),

 and no further notice is necessary.

        Except as provided in the Plan and this Order, notice of all subsequent pleadings and

 motions in these Chapter 11 Cases shall be limited to counsel for the Reorganized Debtors,

 counsel for the Creditors' Committee (until it is dissolved, Yucaipa, TNATINC, the DIP Lenders

 and the non-debtor party, if any, specifically impacted by the relief sought by such pleadings or

 motions, unless otherwise specified in an order by this Court; provided however that all final fee

 applications described in the following section of the Order shall be provided to counsel for the

 Creditors' Committee.

 BB.    Final Fee Applications and Fee Application Bar Date

        All Professionals or other Persons requesting compensation or reimbursement of

 expenses pursuant to any of sections 322, 327, 328, 330, 331, 363, 503(b) and 1103 of the

 Bankruptcy Code for services rendered on or before the Confirmation Date (including, inter alia,

 any compensation requested by any Professional or any other Person other than Yucaipa for

 making a substantial contribution in the Chapter 11 Cases) shall file and serve on the

 Reorganized Debtors, Yucaipa, the Creditors' Committee, and any other party entitled to receive


                                                44
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 423 of 564 Desc Main
                           Document     Page 45 of 58

a copy of such application pursuant to rule or order of the Bankruptcy Court, an application for

final allowance of compensation and reimbursement of expenses on or before sixty (60) days

after the Effective Date.

       Each application shall comply with the applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules and the local rules for the United States Bankruptcy Court for the Northern

District of Georgia, and shall set forth, among other things, in reasonable detail: (i) the name and

address of the applicant; (ii) the nature of the Professional fees and expenses for which

reimbursement is requested for all periods from the date the particular applicant was retained

through the Confirmation Date; (iii) the amount of the Professional fees and expenses requested;

(iv) the amounts of Professional fees and expenses previously allowed by the Court, if any; and

(v) the amount or amounts of payments made to date, if any, by the Debtors to reduce such

allowed amount.

       To the extent required by section 1129(a)(4) of the Bankruptcy Code, the Court shall

continue to have jurisdiction over, and applications shall be filed for, compensation and

reimbursement by a Professional for services rendered, costs or expenses incurred on or after the

Confinnation Date in or in connection with these Chapter 11 Cases, or in connection with the

Plan and incident to these Chapter 11 Cases.

CC.    Substantial Contribution Claim

       Yucaipa is hereby allowed a Claim for substantial contribution under section 503(b) of

the Bankruptcy Code as set forth in Section 4.2(a)(iii)(5) of the Plan, without the need for any

further application, hearing or approval of this Court or notice to any Person, subject to the right

of the Creditors' Committee and the Debtors to obtain copies of supporting invoices as described

in this Order. The Creditors Committee shall have the right to review the invoices and expenses

of Yucaipa to confirm (a) the accuracy of the calculation of Yucaipa's substantial contribution


                                                45
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 424 of 564 Desc Main
                           Document     Page 46 of 58

claim and (b) that such invoices and expenses were associated with or related to these Chapter 11

cases.

DD.      Non-Material Changes

         Section 13 .1 of the Plan shall govern post-Confirmation Plan modifications.

EE.      Authorization to Consummate

         The Debtors are authorized to consummate the Plan at any time after the entry of this

Order subject to satisfaction or waiver of the conditions precedent to the Effective Date set forth

in Section 10.2 of the Plan. Pursuant to section 1142(b) of the Bankruptcy Code, the Debtors

and the Reorganized Debtors and all other necessary parties are authorized and directed to:

(i) execute and deliver any instrument, agreement or document; (ii) perform any act that is

necessary, desirable or required to effectuate or comply with the terms of and conditions of the

Plan and consummation of the Plan and the transactions contemplated therein; and (iii) without

limitation, take all actions necessary or appropriate to enter into, implement and consummate the

contracts, instruments and other agreements or documents created in connection with the Plan.

In addition, the Debtors are authorized to enter into and consummate the transactions necessary

to draw on the Exit Financing Facility and to convert the amounts outstanding under the

Equipment Financing Facility into New Allied Holdings Common Stock.

FF.      Nonbankruptcy Law

         Pursuant to sections l 123(a) and 1142(a) of the Bankruptcy Code, the provisions of this

Order and the Plan, or any amendments or modifications thereto, shall apply and be enforceable

notwithstanding any otherwise applicable nonbankruptcy law.

GG.      Governing Law

         Except to the extent that the Bankruptcy Code or Bankruptcy Rules are applicable, the

rights and obligations arising under the Plan shall be governed by, and construed and enforced in



                                                46
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 425 of 564 Desc Main
                           Document     Page 47 of 58

 accordance with, the laws of the State of New York without giving effect to the principles of

 conflict of laws.

 HH.       Severability

           Each term and provision of the Plan, as it may have been altered or interpreted by this

 Bankruptcy Court, is valid and enforceable pursuant to its terms.

 II.       Incorporation by Reference

           Findings of fact and conclusions of law made on and as part of the record of the

 Confirmation Hearing are fully incorporated herein by reference as is fully set forth herein at

 length.

 JJ.       Modified Stay of this Order

           Bankruptcy Rule 3020(e) is not applicable to this Order. Exception of this Order from

 the ten (10) day stay imposed under Bankruptcy Rule 3020(e) is warranted because the prompt

 consummation of the Plan is in the best interest of the Debtors, the Estates, creditors and other

 parties-in-interest. Furthermore, the provisions of Federal Rule of Civil Procedure 62(a) and

 Bankruptcy Rule 7062 shall not apply to this Order.

 KK.       Substantial Consummation

           The Plan shall be deemed to be substantially consummated on the first date distributions

 are made in accordance with the terms of this Plan to holders of any Allowed Claims.

 LL.       Miscellaneous

           The Plan is hereby modified as follows:

                      •    The definition of "Cash Out Contribution" will be deleted in its entirety
                           and replaced with the following:




                                                     47
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 426 of 564 Desc Main
                           Document     Page 48 of 58

                 "Cash Out Contribution" means a contribution of up to $10 million of cash that
                 Yucaipa is committed to make to effectuate the Cash Option; provided,
                 however, pursuant to Section 3.7(3) of the Plan, (a) up to $2 million of such $10
                 million may be contributed by the Participating Equity Holders, (b) up to $4
                 million of such $10 million may be contributed ratably by Other Class 4A
                 Holders, (c) Yucaipa may designate (in Yucaipa's sole discretion) other entities
                 or Persons to contribute some or all of the Cash Out Contribution not funded by
                 the Participating Equity Holders, Other Class 4A Holders or Participating Other
                 Class 4A Holders, and (d) in the event that the total amount of the Cash Out
                 Contribution required to fund the Cash Option is Jess than $10 million, then
                 amounts contributed by each of the Participating Equity Holders, Other Class
                 4A Holders and Yucaipa's designees, shall be in the ratio of up to 20%, up to
                 40%, and at least 40%, respectively, of the total required Cash Out
                 Contribution. The amount of the Cash Out Contribution that may be made by
                 each Other Class 4A Holder is equal to the product of the lesser of (i) the total
                 amount of the Cash Out Contribution all Class 4A Holders are willing to make
                 or (ii) $4,000,000 (or 40% of the total required Cash Out Contribution if such
                 amount is less than $4 million) multiplied by a fraction, the numerator of which
                 is the amount of such Other Class 4A Holder's Qualified Claims, and the
                 denominator of which is the aggregate amount of the Qualified Claims that are
                 held by all Other Class 4A Holders. In the event that the full amount of the
                 Cash Out Contribution available to Other Class 4A Holders is not fully
                 subscribed by the Other Class 4A Holders, each Participating Other Class 4A
                 Holder may contribute additional amounts of the unsubscribed balance (the
                 "Oversubscription") in an amount equal to the product of such unsubscribed
                 balance multiplied by a fraction, the numerator of which is the amount of such
                 Participating Other Class 4A Holder's Qualified Claims, and the denominator of
                 which is the aggregate amount of the Qualified Claims that are held by all
                 Participating Other Class 4A Holders participating in the subscription of the
                 unsubscribed balance.

                  •   The definition of "DIP Loan Facility" will be deleted in its entirety and
                      replaced with the following:

                  "DIP Loan Facility" means, collectively, that certain (a) first lien debtor-in-
                  possession financing facility and (b) second lien debtor-in-possession
                  financing facility, in each case, entered into pursuant to the DIP Credit
                  Documents.

                  •   The definition of "DIP Credit Documents" will be deleted in its entirety
                      and replaced with the following:

                  "DIP Credit Documents" means, collectively, (a) that certain Amended and
                  Restated First Lien Secured Super-Priority Debtor In Possession and Exit
                  Credit and Guaranty Agreement, dated on or about May 15, 2007, as amended
                  from time to time, and all documents executed in connection therewith by and
                  among Allied Holdings, Inc. and Allied Systems, LTD (L.P.), as borrowers,
                  certain subsidiaries of Allied Holdings, Inc. and Allied Systems, LTD (L.P.),

                                               48
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 427 of 564 Desc Main
                           Document     Page 49 of 58

                   as guarantors, Goldman Sachs Credit Partners LP., acting as lead arranger
                   and syndication agent and The CIT Group/Business Credit, Inc., acting as
                   administrative agent and collateral agent, for themselves and a syndicate of
                   financial institutions and (b) that certain Second Lien Secured Super-Priority
                   Debtor In Possession and Exit Credit and Guaranty Agreement, dated on or
                   about May 15, 2007, as amended from time to time, and all documents
                   executed in connection therewith by and among Allied Holdings, Inc. and
                   Allied Systems, LTD (LP.), as borrowers, certain subsidiaries of Allied
                   Holdings, Inc. and Allied Systems, LTD (LP.), as guarantors, Goldman Sachs
                   Credit Partners LP., acting as lead arranger, syndication agent, administrative
                   agent, and collateral agent, for itself and a syndicate of financial institutions.

                   •   The definition of "DIP Liens" will be deleted in its entirety and replaced
                       with the following:

                   "DIP Liens" means the Liens of the DIP Lenders on the Assets as previously
                   granted pursuant to the Final DIP Order and Second Lien Financing Order,
                   subject to the limitations set forth therein.

                   •   The definition of "Exit Financing Facility" will be deleted in its entirety
                       and replaced with the following:

                   "Exit Financing Facility" means, collectively, the first lien financing facility
                   and the second lien financing facility, each of which will be created from the
                   conversion of the DIP Loan Facility on the terms and conditions set forth in
                   the DIP Credit Documents and other applicable documents to (a) fund the
                   Debtors' Cash payment obligations under the Plan and (b) provide the
                   Reorganized Debtors' anticipated working capital needs on and after the
                   Effective Date.

                   •   The definition of "Registration Rights Agreement" will be deleted in its
                       entirety and replaced with the following:

                   "Registration Rights Agreement" means that certain Registration Rights
                   Agreement (in substantially the form filed as an exhibit to the Plan
                   Supplement) to be entered into by and among Reorganized Allied Holdings,
                   Yucaipa and certain holders of New Allied Holdings Common Stock who the
                   Plan Proponents reasonably determine will each receive and beneficially own
                   5% or more of the New Allied Holdings Common Stock issued pursuant to
                   the Plan.

                   •   The definition of "Stockholders' Agreement" will be deleted in its entirety
                       and replaced with the following:

                   "Stockholders' Agreement" means the Stockholders' Agreement (in
                   substantially the form filed as an exhibit to the Plan Supplement) to be entered
                   into by and among Reorganized Allied Holdings, Yucaipa and certain holders
                   of New Allied Holdings Common Stock who the Plan Proponents reasonably

                                                49
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 428 of 564 Desc Main
                           Document     Page 50 of 58

                           detennine will each receive and beneficially own more than 5% of the New
                           Allied Holdings Common Stock issued pursuant to the Plan.

                       •      The following definitions will be added in the appropriate alphabetical
            order:

                              "DIP Agents" shall mean each of the administrative agents, the
            syndication agents and collateral agents under the DIP Credit Documents.

                               "Other Class 4A Holder" shall mean each Holder of Allowed Class 4A
            Claims, including the beneficial owners of Allowed Class 4A Claims arising from ownership
            of the Prepetition Notes, as covered by the proof of Claim filed by the Indenture Trustee,
            irrespective of whether any such beneficial owner of an Allowed Class 4A Claim has filed an
            individual proof of Claim in respect of its ownership of the Prepetition Notes, other than
            Yucaipa or its affiliated entities, that is an "accredited investor" as defined in Rule 501 of
            Regulation D promulgated under the Securities Act of 1933, as amended, provided that each
            such Allowed Class 4A Claim is in a fixed and liquidated amount that satisfies each of the
            following requirements: (i) such Claim is the subject of a timely filed proof of Claim in these
            Chapter 11 Cases or is listed on the Schedules of Assets and Liabilities of one or more of the
            Debtors as filed in these Chapter 11 Cases, (ii) such Claim does not purport to be secured or
            entitled to any administrative or priority treatment and is not scheduled in the Schedules as a
            secured or priority Claim and (iii) such Claim has not been objected to, is otherwise not
            disputed and is not scheduled in the Schedules as contingent, unliquidated or disputed.

                             "Participating Equity Holders" shall mean, collectively, Sopris Capital
            Advisors, LLC, Aspen Advisors LLC and Annory Advisors LLC.

                               "Participating Other Class 4A Holder" shall mean an Other Class 4A
            Holder who (i) timely completes and submits a duly executed Participation Election
            indicating an intent to participate in the Cash Out Contribution, (ii) is determined by the
            Debtors to be an Other Class 4A Holder holding a Qualified Claim, and (iii) timely tenders to
            the Participation Agent the full amount due and payable in respect of its proportionate share
            of the Cash Out Contribution.

                               "Qualified Claims" shall mean a Claim in a fixed and liquidated amount
            that satisfies each of the following requirements: (i) such Claim is the subject of a timely
            filed proof of Claim in these Chapter 11 Cases or is listed on the Schedules of Assets and
            Liabilities of one or more of the Debtors as filed in these Chapter 11 Cases, (ii) such Claim
            does not purport to be secured or entitled to any administrative or priority treatment and is
            not scheduled in the Schedules as a secured or priority Claim and (iii) such Claim has not
            been objected to, is otherwise not disputed and is not scheduled in the Schedules as
            contingent, unliquidated or disputed.

                               "Ratable Participation" shall mean the total share of an Other Class 4A
            Holder's participation in the Cash Out Contribution.

                              "Second Lien Financing Order" shall have the meaning ascribed to it in
            the Confirmation Order.

                                                        50
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 429 of 564 Desc Main
                           Document     Page 51 of 58


               •      Section 3.7(3) of the Plan will be deleted in its entirety and replaced with
    the following:

               "Treatment: Each Holder of an Allowed Class 4D Claim will receive a Cash
               distribution equal to the lesser of the following: (a) if the aggregate amount of
               Allowed Class 4D Claims is equal to or less than $40 million, 25% of such
               Holder's Allowed Class 4D Claim; and (b) if the aggregate amount of Allowed
               Class 4D Claims is greater than $40 million, a Pro Rata share of $10 million. In
               exchange for making the Cash Out Contribution, Yucaipa (and its designees, if
               any) shall receive the New Allied Holdings Common Stock that each Holder of an
               Allowed Class 4D Claim would have received if its Allowed Claim were
               classified in Class 4A, 4B, or 4C (without giving effect to any Voluntary
               Reduction). On the Effective Date of the Plan, the Participating Equity Holders
               have the right, but not the obligation, to pay an amount equal to up to twenty (20)
               percent of the Cash Out Contribution. The Other Class 4A Holders have the right,
               but not the obligation, to pay an amount equal to up to forty (40) percent of the
               Cash Out Contribution. Reorganized Allied Holdings will in tum distribute such
               cash (and rest of the cash for the Cash Out Contribution provided by Yucaipa and
               its designees, if any, the Other Class 4A Holders, if any, and the Participating
               Equity Holders, if any) to holders of Allowed Class 4D Claims as soon as
               practicable after the Effective Date. In exchange, as soon as practicable following
               the Effective Date, (a) the Participating Equity Holders will receive a Pro Rata
               share of the New Allied Holdings Common Stock to which Yucaipa would
               otherwise be entitled under this Section of the Plan based upon the percentage (up
               to a maximum of twenty (20) percent) of the aggregate Cash Out Contribution
               paid by the Participating Equity Holders and (b) to the extent each Other Class 4A
               Holder has submitted a properly completed and duly executed "election
               participation" and has tendered full payment due in respect thereof, such Other
               Class 4A Holder will receive a Pro Rata share of New Allied Holdings Common
               Stock to which Yucaipa would otherwise be entitled under this Section of the Plan
               based upon the percentage (up to a maximum of forty (40) percent) of the
               aggregate Cash Out Contribution paid by the Participating Other Class 4A
               Holders. In the event that the full amount of the Cash Out Contribution available
               to Other Class 4A Holders is not fully subscribed by the Other Class 4A Holders,
               each Participating Other Class 4A Holder may contribute additional amounts of
               the unsubscribed balance (the "Oversubscription") in an amount equal to the
               product of such unsubscribed balance multiplied by a fraction, the numerator of
               which is the amount of such Participating Other Class 4A Holder's Qualified
               Claims, and the denominator of which is the aggregate amotmt of the Qualified
               Claims that are held by all Participating Other Class 4A Holders participating in
               the subscription of the unsubscribed balance."

               •      Section 3 .11 (2) of the Plan will be deleted in its entirety and replaced with
    the following:

               "Treatment: The Old Other Debtors Common Stock shall remain effective and
               outstanding and be owned and held by Reorganized Allied Holdings."

                                                51
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 430 of 564 Desc Main
                           Document     Page 52 of 58

               •       Section 4.2(d) of the Plan will be amended by adding the following
    sentence at the end of Section 4.2(d):

                   "As shares of New Common Stock are distributed pursuant to Section 9.5 of this
                  Plan, additional shares of New Common Stock shall be issued to Yucaipa
                  Transport (or its assignees or designees) if necessary to give effect at all times to
                  calculations set forth in the preceding sentence and to maintain the percentage of
                  New AlJied Holdings Common Stock allocable to Yucaipa Transport (or its
                  assignees or designees) under the conversion right described herein."

                  •      Section 7.4 of the Plan will be deleted in its entirety and replaced with the
     following:

                  "Stockholders' Agreement.        Upon the Effective Date, Reorganized Allied
                  Holdings, Yucaipa and certain other stockholders of Reorganized Allied Holdings
                  who shall be the beneficial owners of more than 5% of the issued and outstanding
                  New Allied Holdings Common Stock and are signatories thereto will be bound by
                  the terms of the Stockholders' Agreement. The Stockholders' Agreement
                  provides for, among other things, (i) nomination rights regarding the board of
                  directors of Reorganized Allied Holdings consistent (for two years) with the
                  board composition described in Section 7.2 of this Plan, (ii) approval rights
                  regarding certain significant transactions involving Reorganized Allied Holdings,
                  (iii) subscription rights in favor of certain qualified stockholders party to the
                  Stockholders' Agreement in connection with certain issuances of securities, (iv)
                  certain additional restrictions on transfer of New Allied Holdings Common Stock
                  and (v) other terms, conditions and restrictions of the type included in
                  stockholders' agreements. The form of Stockholders' Agreement is set forth in
                  the Plan Supplement. The entering into and effectuation of the Stockholders'
                  Agreement on the Effective Date is authorized by the Plan without the need for
                  any further action by holders of New Allied Holdings Common Stock, and shall
                  be effective on the date thereof. The foregoing may be modified by Yucaipa at
                  any time after consultation with the Debtors and the Creditors' Committee.
                  Certain of the terms described above may instead or also be included in the
                  Reorganized Governing Documents or Reorganized By-Laws."

                  •      Section 7.5 of the Plan will be deleted in its entirety and replaced with the
     following:

                  "Registration Rights Agreement. On the Effective Date, Reorganized Allied
                  Holdings will be authorized to enter into a Registration Rights Agreement with
                  Yucaipa and other stockholders who are the beneficial owners of more than 5% of
                  the New Allied Holdings Common Stock. The Registration Rights Agreement is
                  expected to provide (i) certain rights to require Reorganized Allied Holdings to
                  register a public offering, (ii) certain rights to demand that Reorganized Allied
                  Holdings file, prepare and cause to become effective registration statement and
                  (iii) piggyback registration rights. The form of the Registration Rights Agreement
                  is set forth in the Plan Supplement. The entering into and effectuation by
                  Reorganized Allied Holdings of the Registration Rights Agreement on the


                                                   52
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 431 of 564 Desc Main
                           Document     Page 53 of 58

               Effective Date, will be authorized by the Plan without the need for any further
               corporate action and without any further action by holders of Claims or equity
               interests, and shall be effective on the date thereof. The foregoing may be
               modified by Yucaipa at any time after consultation with the Debtors and the
               Creditors' Committee."

                •     Section 7.12 of the Plan will be deleted in its entirety and replaced with
    the following:

               "Old Allied Holdings Common Stock, Old Other Debtors Common Stock and Old
               Allied Holdings Stock Rights. On the Effective Date, all Old Allied Holdings
               Common Stock and Old Allied Holdings Stock Rights will be cancelled. The Old
               Other Debtors Common Stock shall remain effective and outstanding and be
               owned and held by Reorganized Allied Holdings."

 MM.    Final Order

        This Order is a final order and the period in which an appeal must be filed shall

 commence upon the entry hereof.

        IT IS SO ORDERED.

 Dated: May _li_, 2007


                                              C. Ray Mullins
                                              UNITED STATES BANKRUPTCY JUDGE



                                   [signatures on following page]




                                                53
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 432 of 564 Desc Main
                           Document     Page 54 of 58


                                    Respectfully submitted,

                                    Isl Jeffrey W. Kelley
                                    TROUTMANSANDERSLLP
                                    Ezra H. Cohen
                                    Jeffrey W. Kelley
                                    600 Peachtree St., N.E., Suite 5200
                                    Atlanta, Georgia 30308-2216
                                    Telephone: (404) 885-3009
                                    Facsimile: (404) 692-6799
                                    Counsel for Debtors and Debtors in Possession

                                    Isl Robert A. Klyman
                                    LATHAM & WATKINS LLP
                                    Robert A. Klyman
                                    633 West 5th Street, Suite 4000
                                    Los Angeles, CA 90071
                                    Telephone: (213) 485-1234
                                    Facsimile: (213) 891-8763
                                    Counsel for Yucaipa

                                    Isl Frederick Perillo
                                    Previant, Goldberg, Uelmen, Gratz, Miller and
                                    Brueggerman, S.C.
                                    Frederick Perillo
                                    Jill Hartley
                                    1555 North River Center Drive, Suite 202
                                    Milwaukee, Wisconsin 53212
                                    Telephone: (414) 271-4500
                                    Facsimile (414) 271-6308
                                    Counselfor TNATINC




                                         54
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 433 of 564 Desc Main
                           Document     Page 55 of 58


                                                       EXHIBIT A




 5-15-07 Allkd Conformation Order _Edited by BKF.DOC
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 434 of 564 Desc Main
                           Document     Page 56 of 58


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF GEORGIA
                                            ATLANTA DIVISION

         In Re:                                                             Chapter 11

         ALLIED HOLDINGS, INC., et al.,                                     Case Nos. 05-12515 through 05-12526
                                                                            and 05-12528 through 05-12537
                                   Debtors.
                                                                            Judge Mullins

         NOTICE OF (A) ENTRY OF CONFIRMATION ORDER; (B) EFFECTIVE DATE; AND
                     (C) ADMINISTRATIVE EXPENSE CLAIMS BAR DATE

         (A)      NOTICE OF ENTRY OF CONFIRMATION ORDER

                 PLEASE TAKE NOTICE that the United States Bankruptcy Court for the Northern
         District of Georgia (the "Bankruptcy Court") entered an order (the "Confirmation Order") on
         May_, 2007 (the "Confirmation Date"), confirming the Second Amended Joint Plan Of
         Reorganization ofAllied Holdings, Inc. and Affiliated Debtors Proposed by the Debtors, Yucaipa
         and the Teamsters National Automobile Transportation Indust1y Negotiating Committee (as
         amended and modified, the "Plan"). I I A copy of the Plan and the Confirmation Order can be
         obtained by: written request to JPMorgan Trust Company, National Association, c/o Administar
         Services Group, P.O. Box 56636, Jacksonville, FL 32241-6636; or calling 904-807-3066; or
         contacting counsel to the Debtors, Troutman Sanders LLP, 5200 Bank of America Plaza, 600
         Peachtree Street, N.E., Atlanta, GA 30308, fax no. (404) 885-3900, phone no. (404) 885-2506.

         (B)      NOTICE OF EFFECTIVE DATE OF PLAN

                PLEASE TAKE NOTICE THAT on May_, 2007, the Plan became effective (the
         "Effective Date").

                  The Plan, the Plan Supplement and the Confirmation Order shall bind (i) the Debtors,
         (ii) the Reorganized Debtors, (iii) all Holders of Claims against and Interests in any Debtor,
         whether or not impaired under the Plan and whether or not, if impaired, such Holders accepted,
         rejected, or are deemed to have accepted or rejected the Plan, (iv) each Person acquiring property
         under the Plan, (v) all non-Debtor parties to executory contracts and unexpired leases with any
         Debtor, (vi) all entities that are parties to or are subject to the settlements, compromises, releases,
         discharges, and injunctions described in the Plan or the Confirmation Order and (vii) each of the
         foregoing' s respective heirs, successors, assigns, trustees, executors or administrators, if any.

         (C)      NOTICE OF ADMINISTRATIVE EXPENSE CLAIMS BAR DATE

                PLEASE TAKE FURTHER NOTICE THAT, expect as otherwise provided in the Plan,
         all requests for payment of Administrative Expense Claims pursuant to section 503 of the

         11
                  Capitalized terms not defined herein have the meaning given in the Plan.


         CH\931720.9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 435 of 564 Desc Main
                           Document     Page 57 of 58


 Bankruptcy Code must be filed with the Bankruptcy Court no later than _ _ _ _ _ _ __
 2007. All such requests must be submitted by motion in a form in accordance with the
 Bankruptcy Code, the Bankruptcy Rules and the local rules of the Bankrnptcy Court. If you fail
 to file a timely request for allowance of an Administrative Expense Claim, such claim shall
 not be Allowed by the Court or paid.

 (D) NOTICE OF BAR DATE FOR CLAIMS BASED ON REJECTION OF
 EXECUTORY CONTRACTS OR UNEXPIRED LEASES

         PLEASE TAKE FURTHER NOTICE THAT all proofs of Claim ansmg from the
 rejection (if any) of executory contracts or unexpired leases by operation of the Plan or Plan
 Supplement must be filed with the Voting Agent within thirty (30) days after the Confirmation
 Date. Any Claims arising from the rejection of an executory contract or unexpired lease
 for which proofs of Claim are not timely filed within that time period will be forever
 barred from assertion against the Debtors or the Reorganized Debtors, their Estates and
 propertv unless otherwise ordered by the Bankruptcy Court.

 (E)      FEE APPLICATIONS OF PROFESSIONALS

        Please be advised that any Professional seeking an allowance for compensation or
 reimbursement of expenses pursuant to sections 327, 328, 330 or 1103 of the Bankruptcy Code
 shall by            , 2007 file with this Court a final application for professional fees and
 expenses.




                           [remainder of page intentionally left blank]




                                               57
 Cll\931720.9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 3113 Doc
                             Filed476-3   FiledEntered
                                   05/18/07     05/06/20   Page 12:31:08
                                                       05/18/07 436 of 564 Desc Main
                           Document     Page 58 of 58


                     This Notice is being sent to you by Court Order.

 Dated: May _ _ , 2007                 Respectfully submitted,

                                       Isl Jeffrey W. Kelley
                                      TROUTMAN SANDERS LLP
                                      Ezra H. Cohen
                                      Jeffrey W. Kelley
                                      600 Peachtree St., N.E., Suite 5200
                                      Atlanta, Georgia 30308-2216
                                      Telephone: (404) 885-3009
                                      Facsimile: (404) 692-6799
                                      Counsel for Debtors and Debtors in Possession

                                      Isl Robert A. Klyman
                                      LATHAM & WATKINS LLP
                                      Robert A. Klyman
                                      633 West 5th Street, Suite 4000
                                      Los Angeles, CA 90071
                                      Telephone: (213) 485-1234
                                      Facsimile: (213) 891-8763
                                      Counsel for Yucaipa

                                      Isl Frederick Perillo
                                      Previant, Goldberg, Uelmen, Gratz, Miller and
                                      Brueggerman, S.C.
                                      Frederick Perillo
                                      Jill Hartley
                                      1555 North River Center Drive, Suite 202
                                      Milwaukee, Wisconsin 53212
                                      Telephone: (414) 271-4500
                                      Facsimile (414) 271-6308
                                      Counsel/or TNATINC




                                            58
 CH\931720.9
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 437 of 564




                    Exhibit 129

     D.I. 2944, Case No. 05-12515
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 438 of 564 Desc Main
                           Document     Page 1 of 85


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 In re:                                                         Chapter 11

 ALLIED HOLDINGS, INC., et al.                                  Case Nos. 05-12515 through 05-12526
                                                                and 05-12528 through 05-12537
                          Debtors.                              (Jointly Administered)

                                                                Judge Mullins

        NOTICE OF FILING OF PLAN SUPPLEMENT FOR THE JOINT PLAN OF
     REORGANIZATION FOR ALLIED HOLDINGS, INC. AND AFFILIATED DEBTORS

          Notice is hereby given by Allied Holdings, Inc. and its affiliated debtors 1 (collectively,

 the “Debtors”) of the filing of the attached Plan Supplement for the Joint Plan of Reorganization

 proposed by the Debtors, Yucaipa American Alliance Fund I, LP and Yucaipa Alliance (Parallel)

 Fund I, LP (collectively, “Yucaipa”) and The Teamsters National Automobile Transportation

 Industry Negotiating Committee (“TNATINC”) (the “Plan”) as filed on April 5, 2007.

 Capitalized terms not defined herein shall have the meaning given to them in the Plan.

          Respectfully submitted this 24th day of April, 2007.

                                                         TROUTMAN SANDERS LLP

                                                               /s/ Jeffrey W. Kelley
                                                         Jeffrey W. Kelley
                                                         Bank of America Plaza
                                                         600 Peachtree Street, N.E. – Suite 5200
                                                         Atlanta, Georgia 30308-2216
                                                         Telephone: (404) 885-3000
                                                         Facsimile: (404) 885-3900

                                                         Counsel for the Debtors




 1
  Allied Automotive Group, Inc., Allied Systems, Ltd. (L.P.), Allied Systems (Canada) Company, QAT, Inc., RMX
 LLC, Transport Support LLC, F.J. Boutell Driveaway LLC, Allied Freight Broker LLC, GACS Incorporated,
 Commercial Carriers, Inc., Axis Group, Inc., Axis Netherlands, LLC, Axis Areta, LLC, Logistic Technology, LLC,
 Logistic Systems, LLC, CT Services, Inc., Cordin Transport LLC, Terminal Services LLC, Axis Canada Company,
 Ace Operations, LLC, and AH Industries Inc.
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 439 of 564 Desc Main
                           Document     Page 2 of 85




                  PLAN SUPPLEMENT
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 440 of 564 Desc Main
                           Document     Page 3 of 85



                                      AMENDED AND RESTATED
                                   CERTIFICATE OF INCORPORATION
                                                OF
                                      [ALLIED HOLDINGS, INC.] 1


                    FIRST. The name of the corporation is [Allied Holdings, Inc.]

                SECOND. The address of the corporation’s registered office in the State of
 Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle, 19808. The
 name of its registered agent at such address is Corporation Trust Center.

               THIRD. The purpose of the Corporation is to engage in any lawful act or activity
 for which corporations may be organized under the General Corporation Law of the State of
 Delaware.

               FOURTH. The Corporation shall have authority to issue one class of Common
 Stock and one class of Preferred Stock. The Corporation may issue 100,000,000 shares of
 Common Stock, $0.01 par value per share (the “Common Stock”). The Corporation may issue
 10,000,000 shares of Preferred Stock, $0.01 par value per share (the “Preferred Stock”).

                 The Preferred Stock may be issued from time to time in one or more series. The
 board of directors of the Corporation (the “Board of Directors”) is hereby authorized to provide
 by resolution for the issuance of shares of Preferred Stock in one or more series and, by filing a
 certificate pursuant to the applicable law of the State of Delaware (hereinafter referred to as
 “Preferred Stock Designation”), setting forth such resolution, to establish by resolution from time
 to time the number of shares to be included in each such series, and to fix by resolution the
 designation, powers, preferences and rights of the shares of each such series and the
 qualifications, limitations and restrictions thereof. The authority of the Board of Directors with
 respect to each series shall include, but not be limited to, determination of the following:

                             (a)      the designation of the series, which may be by distinguishing
 number, letter or title;

                        (b)     the number of shares of the series, which number the Board of
 Directors may thereafter (except where otherwise provided in the Preferred Stock Designation)
 increase or decrease (but not below the number of shares thereof then outstanding);

                         (c)     the amounts or rates at which dividends will be payable on, and the
 preferences, if any, of shares of the series in respect of dividends, and whether such dividends, if
 any, shall be cumulative or noncumulative;

                             (d)      dates on which dividends, if any, shall be payable;


 1
     The name of Reorganized Allied Holdings may be changed to something different than “Allied Holdings, Inc.” in
     connection with the reincorporation in Delaware.
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 441 of 564 Desc Main
                           Document     Page 4 of 85


                        (e)     the redemption rights and price or prices, if any, for shares of the
 series;

                      (f)     the terms and amount of any sinking fund, if any, provided for the
 purchase or redemption of shares of the series;

                         (g)     the amounts payable on, and the preferences, if any, of shares of
 the series in the event of any voluntary or involuntary liquidation, dissolution or winding up of
 the affairs of the Corporation;

                         (h)    whether the shares of the series shall be convertible into, or
 exchangeable, or redeemable for, shares of any other series or any other security of the
 Corporation or any other corporation, and, if so, the specification of such other series or such
 other security, the conversion or exchange price or prices or rate or rates, any adjustments
 thereof, the date or dates on which such shares shall be convertible or exchangeable and all other
 terms and conditions upon which such conversion or exchange may be made;

                       (i)     the voting rights, if any, of the holders of shares of the series
 generally or upon specified events; and

                        (j)     any other rights, powers and preferences of such shares as are
 permitted by law.

                 The Common Stock shall be subject to the express terms of the Preferred Stock
 and any series thereof. Except as may otherwise be provided in this Amended and Restated
 Certificate of Incorporation, in a Preferred Stock Designation or by applicable law, the holders of
 shares of Common Stock shall be entitled to one vote for each such share upon all questions
 presented to the stockholders and shall not have cumulative voting rights.

                  The Corporation shall be entitled to treat the person in whose name any share of
 its stock is registered as the owner thereof for all purposes and shall not be bound to recognize
 any equitable or other claim to, or interest in, such share on the part of any other person, whether
 or not the Corporation shall have notice thereof, except as expressly provided by applicable law.

                 FIFTH. Unless and except to the extent that the Bylaws of the Corporation shall
 so require, the election of directors of the Corporation need not be by written ballot.

                SIXTH. The business and affairs of the Corporation shall be managed by, or
 under the direction of, the Board of Directors. The Board of Directors shall have that number of
 directors from time to time fixed pursuant to a resolution adopted by a majority of the Board of
 Directors.

                SEVENTH. In furtherance and not in limitation of the powers conferred by the
 laws of the State of Delaware, the Board of Directors is expressly authorized to make, alter and
 repeal the Bylaws of the Corporation.




                                                   2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 442 of 564 Desc Main
                           Document     Page 5 of 85


                Except as otherwise provided in this Amended and Restated Certificate of
 Incorporation or the Bylaws of the Corporation, and in addition to any other vote required by
 law, the affirmative vote of the holders of not less than a majority of the total voting power of the
 outstanding shares of capital stock of the Corporation entitled to vote (the “Voting Stock”),
 voting together as a single class, shall be the only vote required in order for stockholders to alter,
 amend or repeal any provision of the Bylaws of the Corporation.

                 EIGHTH. A director of the Corporation shall not be liable to the Corporation or
 its stockholders for monetary damages for breach of fiduciary duty as a director, except to the
 extent such exemption from liability or limitation thereof is not permitted under the General
 Corporation Law of the State of Delaware as the same exists or may hereafter be amended. If
 the General Corporation Law of the State of Delaware is amended after the effective date of this
 Amended and Restated Certificate of Incorporation to authorize corporate action further
 eliminating or limiting the personal liability of directors, then the liability of a director of the
 Corporation shall be eliminated or limited to the fullest extent permitted by the General
 Corporation Law of the State of Delaware, as so amended.

                Any amendment, modification or repeal of the foregoing paragraph shall not
 adversely affect any right or protection of a director of the Corporation hereunder with respect to
 any act or omission occurring prior to the time of such amendment, modification or repeal.

                 NINTH. (a) Certain Acknowledgments. In recognition and anticipation (i) that
 the Corporation will not be a wholly owned subsidiary of Yucaipa American Alliance Fund I, LP
 or Yucaipa American Alliance (Parallel) Fund I, LP (collectively, the “Yucaipa Entities”) and
 that any of the Yucaipa Entities or Affiliated Companies (as defined below) thereof may be
 controlling or significant stockholders of the Corporation, (ii) that directors, officers and/or
 employees of any of the Yucaipa Entities or of Affiliated Companies thereof may serve as
 directors and/or officers of the Corporation, (iii) that any of the Yucaipa Entities and Affiliated
 Companies thereof may engage (and are expected to continue to engage) in the same, similar or
 related lines of business as those in which the Corporation, directly or indirectly, may engage
 and/or other business activities that overlap with or compete with those in which the
 Corporation, directly or indirectly, may engage, (iv) that any of the Yucaipa Entities and
 Affiliated Companies thereof may have an interest in the same areas of corporate opportunity as
 the Corporation and Affiliated Companies thereof, (v) that any of the Yucaipa Entities and
 Affiliated Companies thereof may engage in material business transactions with the Corporation
 and Affiliated Companies thereof, and that any of the Yucaipa Entities and/or the Corporation
 may benefit therefrom, and (vi) that, as a consequence of the foregoing, it is in the best interests
 of the Corporation that the respective rights and duties of the Corporation and of any of the
 Yucaipa Entities and Affiliated Companies thereof, and the duties of any directors or officers of
 the Corporation who are also directors, officers or employees of any of the Yucaipa Entities or of
 Affiliated Companies thereof, be determined and delineated in respect of any transactions
 between, or opportunities that may be suitable for both, the Corporation and Affiliated
 Companies thereof, on the one hand, and any of the Yucaipa Entities and Affiliated Companies
 thereof, on the other hand, and in recognition of the benefits to be derived by the Corporation
 through its continual contractual, corporate and business relations with any of the Yucaipa
 Entities and Affiliated Companies thereof (including possible service of officers and directors of
 any of the Yucaipa Entities and Affiliated Companies thereof as officers and directors of the


                                                   3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 443 of 564 Desc Main
                           Document     Page 6 of 85


 Corporation), the provisions of this Article NINTH shall to the fullest extent permitted by law
 regulate and define the conduct of certain of the business and affairs of the Corporation in
 relation to any of the Yucaipa Entities and Affiliated Companies thereof and the conduct of
 certain affairs of the Corporation as they may involve any of the Yucaipa Entities, any Affiliated
 Companies thereof and its officers and directors, and the power, rights, duties and liabilities of
 the Corporation and its officers, directors and stockholders in connection therewith. Any person
 purchasing or otherwise acquiring any shares of capital stock of the Corporation, or any interest
 therein, shall be deemed to have notice of and to have consented to the provisions of this Article
 NINTH.

                         (b)     Certain Agreements and Transactions Permitted; Certain Fiduciary
 Duties of Certain Stockholders, Directors and Officers. The Corporation may from time to time
 enter into and perform, and cause or permit any Affiliated Company of the Corporation to enter
 into and perform, one or more agreements (or modifications or supplements to pre-existing
 agreements) with any of the Yucaipa Entities or Affiliated Companies thereof pursuant to which
 the Corporation or an Affiliated Company thereof, on the one hand, and any Yucaipa Entity or an
 Affiliated Company thereof, on the other hand, agree to engage in transactions of any kind or
 nature with each other or with Affiliated Companies thereof and/or agree to compete, or to
 refrain from competing or to limit or restrict their competition, with each other, including to
 allocate and to cause their respective directors, officers, stockholders, employees and agents
 (including any who are directors, officers, stockholders, employees or agents of both) to allocate
 opportunities between or to refer opportunities to each other. Subject to Section (d) of this
 Article NINTH, no such agreement, or the performance thereof by the Corporation or any of the
 Yucaipa Entities, or any Affiliated Company thereof, shall to the fullest extent permitted by law
 be considered contrary to (i) any fiduciary duty that any of the Yucaipa Entities or any Affiliated
 Company thereof may owe to the Corporation or any Affiliated Company thereof or to any
 stockholder or other owner of an equity interest in the Corporation or an Affiliated Company
 thereof by reason of any of the Yucaipa Entities or any Affiliated Company thereof being a
 controlling or significant stockholder of the Corporation or of any Affiliated Company or
 participating in the control of the Corporation or of any Affiliated Company thereof or (ii) any
 fiduciary duty of any director or officer of the Corporation or of any Affiliated Company thereof
 who is also a director, officer, employee or agent of any of the Yucaipa Entities or any Affiliated
 Company thereof to the Corporation or such Affiliated Company, or to any stockholder thereof.
 Subject to Section (d) of this Article NINTH, to the fullest extent permitted by law, none of the
 Yucaipa Entities nor any Affiliated Company thereof, as a stockholder of the Corporation or any
 Affiliated Company thereof, or participant in control of the Corporation or any Affiliated
 Company thereof, shall have or be under any fiduciary duty to refrain from entering into any
 agreement or participating in any transaction referred to above and no director, officer,
 stockholder, employee or agent of the Corporation who is also a director, officer, stockholder,
 employee or agent of any of the Yucaipa Entities or any Affiliated Company thereof shall have
 or be under any fiduciary duty to the Corporation or any Affiliated Company thereof, to refrain
 from acting on behalf of the Corporation or any Affiliated Company thereof or of any of the
 Yucaipa Entities or any Affiliated Company thereof in respect of any such agreement or
 transaction or performing any such agreement in accordance with its terms. The Corporation
 renounces any interest or expectancy of the Corporation or Affiliated Companies thereof in, or in
 being offered an opportunity to participate in, business opportunities that are from time to time
 presented to the Corporation or its directors, officers, stockholders, employees, agents or


                                                 4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 444 of 564 Desc Main
                           Document     Page 7 of 85


 Affiliated Companies, even if the opportunity is one that the Corporation or Affiliated
 Companies thereof might reasonably be deemed to have pursued or had the ability or desire to
 pursue if granted the opportunity to do so.
                          (c)     Similar Activities or Lines of Business. Except as otherwise
 agreed in writing between the Corporation and any of the Yucaipa Entities, the Yucaipa Entities
 and any Affiliated Company thereof shall to the fullest extent permitted by law have no duty to
 refrain from (i) engaging in the same or similar activities or lines of business as the Corporation
 and any Affiliated Company thereof and (ii) doing business with any client, customer or vendor
 of the Corporation or any Affiliated Company thereof, and no Yucaipa Entity nor any officer,
 director, employee or Affiliated Company thereof (except as provided in subsection (d) below)
 shall to the fullest extent permitted by law be deemed to have breached its or his or her fiduciary
 duties, if any, to the Corporation solely by reason of any of the Yucaipa Entities or any Affiliated
 Company engaging in any such activity. Neither the Corporation, any Affiliated Company nor
 any of their respective stockholders shall have any rights in or to any of the activities described
 in the foregoing sentence or the income or profits derived therefrom. In the event that any
 Yucaipa Entity or an Affiliated Company acquires knowledge of a potential transaction or matter
 which may be a corporate opportunity for any of the Yucaipa Entities, an Affiliated Company
 thereof and the Corporation or an Affiliated Company thereof, the Yucaipa Entity and its
 Affiliated Company shall to the fullest extent permitted by law have no duty to communicate or
 offer such corporate opportunity to the Corporation or any Affiliated Company thereof and shall
 not to the fullest extent permitted by law be liable to the Corporation or its stockholders for
 breach of any fiduciary duty as a stockholder of the Corporation by reason of the fact that any of
 the Yucaipa Entities or any Affiliated Company thereof acquires or seeks such corporate
 opportunity for itself, directs such corporate opportunity to another person or entity, or otherwise
 does not communicate information regarding such corporate opportunity to the Corporation or
 any Affiliated Company thereof.

                          (d)     Duties of Directors and Officers of the Corporation. In the event
 that a director or officer of the Corporation who is also a director, officer or employee of any
 Yucaipa Entity or an Affiliated Company acquires knowledge of a potential transaction or matter
 which may be a corporate opportunity for the Corporation or an Affiliated Company thereof or,
 any Yucaipa Entity or an Affiliated Company thereof, such director or officer shall to the fullest
 extent permitted by law have fully satisfied and fulfilled his or her fiduciary duty with respect to
 such corporate opportunity, and the Corporation to the fullest extent permitted by law waives any
 claim that such business opportunity constituted a corporate opportunity that should have been
 presented to the Corporation or any Affiliated Company thereof, if such director or officer acts in
 a manner consistent with the following policy: a corporate opportunity offered to any person
 who is an officer or director of the Corporation, and who is also an officer, director or employee
 of any of the Yucaipa Entities or an Affiliated Company thereof, shall belong to the Yucaipa
 Entities or an Affiliated Company thereof, unless such opportunity was expressly offered to such
 person in writing and solely in his or her capacity as a director or officer of the Corporation.

                        (e)   Certain Definitions. For purposes of this Article NINTH and
 TENTH, “Affiliated Company” shall mean in respect of the Yucaipa Entities any entity which is
 controlled by any of the Yucaipa Entities, controls any of the Yucaipa Entities or is under
 common control with any of the Yucaipa Entities (other than the Corporation and any entity that


                                                  5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 445 of 564 Desc Main
                           Document     Page 8 of 85


 is controlled by the Corporation) and in respect of the Corporation shall mean any entity
 controlled by the Corporation. For the purposes of this definition, “control” means the
 possession of the power to direct or cause the direction of the management and policies of such
 entity through the ownership of voting securities, by contract or otherwise. For the avoidance of
 doubt, for so long as the Yucaipa Entities directly or indirectly own more than fifty percent
 (50%) of the capital stock of Performance Logistics Group, Inc., a Delaware corporation, such
 corporation shall be considered an Affiliated Company of the Yucaipa Entities for purposes of
 this Article NINTH and TENTH.

                 TENTH. (a) Affiliate Transactions. Until [_____], 2009, 2 or such earlier date as
 provided in Section (c) of this Article TENTH, the vote or consent of at least a Supermajority (as
 defined below) of either the Common Stock or the Voting Stock of the Corporation is required in
 order to effect the following:

                       (1)    a merger or consolidation of the Corporation or a Material
 Subsidiary (as defined below) with or into any of the Yucaipa Entities or any of their Affiliated
 Companies;

                         (2)    the sale, lease, license or other transfer of all or substantially all of
 the properties and assets of the Corporation and its subsidiaries (taken as a whole on a
 consolidated basis as of the most recently completed fiscal year of the Corporation) or of a
 Material Subsidiary and its subsidiaries (taken as a whole on a consolidated basis as of the most
 recently completed fiscal year of the Corporation) to one or more of the Yucaipa Entities or one
 or more of their Affiliated Companies, whether in one transaction or in a series of transactions;

                         (3)     the sale by the Corporation or any subsidiary of the Corporation of
 capital stock of the Corporation or such subsidiary or of securities convertible by their terms into
 such capital stock, to any of the Yucaipa Entities or any of their Affiliated Companies where the
 aggregate consideration paid by the Yucaipa Entities or their Affiliated Companies for such
 capital stock or convertible securities in any consecutive one hundred and eighty (180) day
 period exceeds twenty-five million dollars ($25,000,000) or, prior to [______], 2009,2 exceeds
 one hundred million dollars ($100,000,000) in the aggregate; and

                             (4)      any amendment to the provisions set forth in this Article TENTH.

                        (b)     Certain Definitions. For purposes of this Article TENTH, a
 “Supermajority” of the Common Stock of the Corporation shall mean a percentage equal to (1)
 the percentage (as of the record date for any applicable vote or consent) of the Common Stock
 owned or held by the Yucaipa Entities together with their Affiliated Companies, plus (2) seven
 percent (7%). For purposes of this Article TENTH, a “Supermajority” of the Voting Stock of
 the Corporation shall mean a percentage equal to (1) if the voting rights (on an as converted basis
 or otherwise) of any outstanding Preferred Stock owned or held by the Yucaipa Entities and their
 Affiliated Companies is not materially disproportionate to the voting rights of the Common
 Stock, the percentage (as of the record date for any applicable vote or consent) of the Voting
 Stock (instead of Common Stock) owned or held by the Yucaipa Entities together with their
 2
     The two year anniversary of the Effective Date.


                                                       6
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                            Filed476-3   FiledEntered
                                  04/24/07     05/06/20   Page 16:25:25
                                                      04/24/07 446 of 564 Desc Main
                           Document     Page 9 of 85


 Affiliated Companies, plus (2) seven percent (7%). For purposes of this Article TENTH,
 “Material Subsidiary” shall mean any subsidiary of the Corporation (i) the assets of which
 exceed twenty percent (20%) of the total assets of the Corporation and its subsidiaries taken as a
 whole on a consolidated basis as of the end of the most recently completed fiscal year of the
 Corporation or (ii) that generated revenues which exceeded twenty percent (20%) of the total
 revenues of the Corporation and its subsidiaries on a consolidated basis as of the end of the most
 recently completed fiscal year of the Corporation. For the avoidance of doubt, for so long as the
 Corporation directly or indirectly owns more than fifty percent (50%) of the capital stock of
 Allied Systems (Canada) Company, such entity shall be considered a Material Subsidiary for
 purpose of this Article TENTH.

                         (c)    Termination of Restrictions. On and after the earlier of [_____] 3,
 2009 or such date as the Yucaipa Entities and their Affiliated Companies own or hold in the
 aggregate either (1) seventy-five percent (75%) or more of the Common Stock of the
 Corporation or (2) if the voting rights (on an as converted basis or otherwise) of any outstanding
 Preferred Stock owned or held by the Yucaipa Entities and their Affiliated Companies are not
 materially disproportionate to the per share voting rights of the Common Stock, then seventy-
 five percent (75%) or more of the Voting Stock of the Corporation, the requirements of Section
 (a) of this Article TENTH shall be void and no longer given effect and the vote or consent of a
 Supermajority of the capital stock of the Corporation (voting together as a single class) shall no
 longer be required in order to effect any of the actions described in Section (a) of this Article
 TENTH.

                  ELEVENTH. The Corporation shall not issue any nonvoting equity securities to
 the extent prohibited by section 1123(a)(6) of title 11 of the United States Code (the “Bankruptcy
 Code”) as in effect on the date of the filing of this Amended and Restated Certificate of
 Incorporation with the Secretary of State of the State of Delaware; provided, however, that this
 Article ELEVENTH (i) will have no further force and effect beyond that required under section
 1123(a)(6) of the Bankruptcy Code, (ii) will have such force and effect, if any, only for so long
 as section 1123(a)(6) of the Bankruptcy Code is in effect and applicable to the Corporation, and
 (iii) in all events may be amended or eliminated in accordance with such applicable law as from
 time to time may be in effect.

                 TWELFTH. (a) No Transfers in Violation of This Article TWELFTH. Any
 attempted Transfer (as defined below) of Common Stock that is not in compliance with this
 Article TWELFTH shall be void and shall not be recognized or registered by the Corporation,
 and the proposed Transferee shall not be treated as the owner of such Common Stock.
 Notwithstanding the foregoing, to the extent any such Transfer is effected or purported to have
 been effected and is not in compliance with this Article TWELFTH, the Corporation shall have
 the option to redeem, out of lawfully available funds therefor, any or all of the Common Stock
 Transferred (or purported to be Transferred) on such terms and subject to such conditions
 determined by the Board of Directors in its sole discretion. Any holder of Common Stock,
 however acquired, shall be deemed to have notice of and to have consented to the provisions of
 this Article TWELFTH.


 3
     The two year anniversary of the Effective Date.


                                                       7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 447 of 564 Desc Main
                           Document     Page 10 of 85


                         (b) Prohibited Transfers. No holder of Common Stock shall Transfer any
 Common Stock to any person or entity, nor shall the Corporation issue, sell or otherwise
 Transfer any Common Stock to any person or entity, if, at the time of such Transfer, the
 Corporation has more than 290 holders of record (as such concept is understood for purposes of
 Section 12(g) of the Securities Exchange Act of 1934, as amended, or any relevant rules
 promulgated thereunder (the “Exchange Act”)), or if the Corporation reasonably determines that
 such Transfer would, if effected, result in the Corporation having more than 290 holders of
 record. The limitations set forth in the immediately preceding sentence shall not prohibit: (1) a
 Transfer by a holder of Common Stock to another person or entity that, immediately prior to the
 Transfer, is a holder of record of Common Stock, (2) a Transfer by a holder of Common Stock to
 the Corporation, (3) a Transfer by the Corporation to a person or entity that, immediately prior to
 the Transfer, is a holder or record of Common Stock, (4) a Transfer of all Common Stock owned
 by the proposed transferor to a single person or entity who is treated as a single record holder
 under the Exchange Act, or (5) a Transfer so long as after giving effect to such Transfer the
 Corporation has no more than 290 holders of record (as such concept is understood for purposes
 of Section 12(g) of the Exchange Act).

                         (c) Termination of Restrictions. Section (a) and Section (b) of this Article
 TWELFTH shall be void and no longer given effect and the restrictions on Transfer therein shall
 no longer be in effect on and after the earlier of: (1) such time as the Corporation determines
 that it has more than 500 holders of record (as such concept is understood for purposes of
 Section 12(g) of the Exchange Act) of Common Stock, (2) only if the Corporation has not filed a
 Form 15 deregistering the Common Stock under the Exchange Act, _________ __, 2007 4,
 (3) the listing of the Common Stock on the New York Stock Exchange, NASDAQ or AMEX,
 (4) the consummation of a sale of capital stock of the Corporation in an underwritten public
 offering registered under the Securities Act of 1933, as amended, with gross proceeds to the
 Corporation or the Selling Stockholders of not less than forty million dollars ($40,000,000) or
 (5) on the fifth business day following the Corporation’s receipt of written notice from any of the
 Yucaipa Entities or Affiliated Companies thereof, that they have determined, in their sole and
 absolute discretion, that the requirements of Section (a) and Section (b) of this Article
 TWELFTH shall be void and no longer given effect. Upon the Corporation’s determination that
 it has greater than 500 holders of record of Common Stock, the Corporation shall notify the
 record holders of Common Stock of such determination, but the failure of the Corporation to
 provide such notice shall not be a condition to the termination of the restrictions set forth in
 Section (a) and (b) of this Article TWELFTH. Notwithstanding the immediately preceding
 sentence, if Section (a) and Section (b) of this Article TWELFTH are made void and not
 effective pursuant to Section (c)(1) of this Article TWELFTH, and the Corporation later
 determines that it has less than 300 holders of record, then Section (a) and Section (b) of Article
 TWELFTH may be reinstated and again made effective and binding on all holders of Common
 Stock if and at such time as the Corporation provides written notice to at least a majority of the
 holders of record of Common Stock (other than the Yucaipa Entities) that such sections have
 been reinstated and are again effective.




 4
     The six-month anniversary of the Effective Date.


                                                        8
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 448 of 564 Desc Main
                           Document     Page 11 of 85


                        (d)     Certain Definitions. For purposes of this Article TWELFTH,
 “Transfer” means any transfer, donation, bequest, sale, assignment or other disposal or attempted
 disposal (including, without limitation, by way of merger, operation of law, pursuant to any
 domestic relations or other court order, whether with or without consideration and whether
 voluntarily or involuntarily or by operation of law). “Transferred” means the accomplishment of
 a Transfer, and “Transferee” means the recipient of a Transfer.

                  THIRTEENTH. The Corporation reserves the right at any time, and from time to
 time, to amend, alter, change or repeal any provision contained in this Amended and Restated
 Certificate of Incorporation, and other provisions authorized by the laws of the State of Delaware
 at the time in force may be added or inserted, in the manner now or hereafter prescribed by law;
 and all rights, preferences and privileges of whatsoever nature conferred upon stockholders,
 directors or any other persons whomsoever by and pursuant to this Amended and Restated
 Certificate of Incorporation in its present form or as hereafter amended are granted subject to the
 rights reserved in this article.

               FOURTEENTH. The Corporation elects not to be governed by Section 203 of
 the General Corporation Law of the State of Delaware.

                 FIFTEENTH. Other than the voting requirements set forth in Article TENTH of
 this Amended and Restated Certificate of Incorporation, the affirmative vote of the holders of at
 least a majority of the Voting Stock, voting together as a single class, shall be required to alter,
 amend or repeal, or to adopt any provision inconsistent with, this Amended and Restated
 Certificate of Incorporation.




                                                  9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 449 of 564 Desc Main
                           Document     Page 12 of 85


                                                     BYLAWS

                                                         OF

                                         [ALLIED HOLDINGS, INC.] 1




 1
     The name of Reorganized Allied Holdings may be changed to something different than “Allied Holdings, Inc.” in
     connection with the reincorporation in Delaware.
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 450 of 564 Desc Main
                           Document     Page 13 of 85


                                                   TABLE OF CONTENTS


 ARTICLE I. OFFICES AND RECORDS .......................................................................................1

           Section 1.1         Registered Office .........................................................................................1
           Section 1.2         Other Offices................................................................................................1
           Section 1.3         Books and Records ......................................................................................1

 ARTICLE II. STOCKHOLDERS ...................................................................................................1

           Section 2.1         Annual Meeting ...........................................................................................1
           Section 2.2         Special Meeting ...........................................................................................1
           Section 2.3         Place of Meeting ..........................................................................................1
           Section 2.4         Notice of Meeting ........................................................................................2
           Section 2.5         Adjournments...............................................................................................2
           Section 2.6         Quorum ........................................................................................................3
           Section 2.7         Voting and Proxies.......................................................................................3
           Section 2.8         Notice of Stockholder Business and Nominations.......................................4
           Section 2.9         Organization.................................................................................................7
           Section 2.10        Inspectors of Elections, Conduct of Meetings .............................................7
           Section 2.11        Fixing Date of Determination of Stockholders of Record ...........................8
           Section 2.12        List of Stockholders Entitled to Vote...........................................................9
           Section 2.13        Postponement and Cancellation of Meeting ................................................9

 ARTICLE III. BOARD OF DIRECTORS ......................................................................................9

           Section 3.1         General Powers ............................................................................................9
           Section 3.2         Number. .....................................................................................................10
           Section 3.3         Organization...............................................................................................10
           Section 3.4         Regular Meetings. ......................................................................................10
           Section 3.5         Special Meetings........................................................................................10
           Section 3.6         Notice.........................................................................................................10
           Section 3.7         Quorum. .....................................................................................................10
           Section 3.8         Vacancies. ..................................................................................................11
           Section 3.9         Committees. ...............................................................................................11
           Section 3.10        Resignation and Removal. .........................................................................11
           Section 3.11        Telephonic Meetings..................................................................................12
           Section 3.12        Action by Unanimous Consent of Directors..............................................12
           Section 3.13        Reliance upon Records. .............................................................................12
           Section 3.14        Compensation. ...........................................................................................12

 ARTICLE IV. OFFICERS.............................................................................................................12

           Section 4.1         Elected Officers. ........................................................................................12
           Section 4.2         Other Officers. ...........................................................................................13
           Section 4.3         Resignation and Removal. .........................................................................13
           Section 4.4         Vacancies. ..................................................................................................13


                                                                      i
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 451 of 564 Desc Main
                           Document     Page 14 of 85


           Section 4.5         Chief Executive Officer. ............................................................................13
           Section 4.6         President.....................................................................................................13
           Section 4.7         Vice Presidents and Assistant Vice Presidents ..........................................13
           Section 4.8         Secretary. ...................................................................................................14
           Section 4.9         Treasurer. ...................................................................................................14
           Section 4.10        Assistant Officers.......................................................................................14
           Section 4.11        Compensation. ...........................................................................................14

 ARTICLE V. CONTRACTS AND PROXIES..............................................................................14

           Section 5.1         Contracts. ...................................................................................................14
           Section 5.2         Proxies........................................................................................................15

 ARTICLE VI. INDEMNIFICATION AND INSURANCE..........................................................15

           Section 6.1         Indemnification and Insurance...................................................................15

 ARTICLE VII. STOCK .................................................................................................................17

           Section 7.1         Certificates. ................................................................................................17
           Section 7.2         Lost, Stolen or Destroyed Stock Certificates, Issuance of New
                               Certificates .................................................................................................17

 ARTICLE VIII. INFORMATION RIGHTS .................................................................................17

           Section 8.1         Access to Information. ...............................................................................17

 ARTICLE IX. MISCELLANEOUS PROVISIONS......................................................................19

           Section 9.1         Fiscal Year. ................................................................................................19
           Section 9.2         Dividends. ..................................................................................................19
           Section 9.3         Seal.............................................................................................................19
           Section 9.4         Form of Records. .......................................................................................19
           Section 9.5         Manner of Notice. ......................................................................................19
           Section 9.6         Waiver of Notice of Meetings of Stockholders, Directors and
                               Committees. ...............................................................................................19

 ARTICLE X. AMENDMENTS.....................................................................................................20




                                                                      ii
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 452 of 564 Desc Main
                           Document     Page 15 of 85


                                          BYLAWS
                                             OF
                                   [ALLIED HOLDINGS, INC.]

                                          ______ __, 2007

            Incorporated under the General Corporation Law of the State of Delaware.

                                         ARTICLE I.
                                    OFFICES AND RECORDS

       Section 1.1 Registered Office. The registered office of [Allied Holdings, Inc.] (the
 “Corporation”) in the State of Delaware shall be located in the City of Wilmington, County of
 New Castle, and the name and address of its registered agent is Corporation Trust Center, 1209
 Orange Street, in the City of Wilmington, County of New Castle, State of Delaware 19808.

         Section 1.2 Other Offices. The Corporation may have such other offices, either within
 or without the State of Delaware, as the Board of Directors may from time to time designate or
 as the business of the Corporation may from time to time require.

        Section 1.3 Books and Records. The books and records of the Corporation may be
 kept outside the State of Delaware at such place or places as may from time to time be
 designated by the Board of Directors.

                                          ARTICLE II.
                                        STOCKHOLDERS

        Section 2.1 Annual Meeting. If required by applicable law, an annual meeting of
 stockholders shall be held for the election of directors at such date, time and place, either within
 or without the State of Delaware, as may be designated by resolution of the Board of Directors
 from time to time. Any other proper business may be transacted at the annual meeting.

        Section 2.2 Special Meeting. Special meetings of stockholders for any purpose or
 purposes may be called at any time by (i) the Chairman, (ii) a majority of the total authorized
 members of the Board of Directors, or (iii) by holders of not less than a majority of the total
 voting power of the outstanding shares of capital stock of the Corporation entitled to vote, voting
 together as a single class, but, other than as set forth in clauses (i), (ii) and (iii), such special
 meetings may not be called by any other person or persons. Business transacted at any special
 meeting of stockholders shall be limited to the purposes stated in the notice.

         Section 2.3 Place of Meeting. The Board of Directors may designate the place of
 meeting for any meeting of the stockholders. If no designation is made by the Board of
 Directors, the place of meeting shall be the principal office of the Corporation. Notwithstanding
 the foregoing, the Board of Directors may, in its sole discretion, determine that the meeting shall
 not be held at any place, but shall be held solely by means of remote communication, subject to
 such guidelines and procedures as the Board of Directors may adopt, as permitted by applicable
 law.
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 453 of 564 Desc Main
                           Document     Page 16 of 85


         Section 2.4 Notice of Meeting. Written or printed notice, stating the place, if any, date
 and hour of a meeting, the means of remote communications, if any, by which stockholders and
 proxyholders may be deemed to be present in person and vote at such meeting and the purpose or
 purposes for which the meeting is called, shall be prepared and delivered by the Corporation not
 less than ten days nor more than 60 days before the date of the meeting, either personally or by
 mail, to each stockholder of record entitled to vote at such meeting. If mailed, such notice shall
 be deemed to be delivered when deposited in the United States mail with postage thereon
 prepaid, addressed to the stockholder at such stockholder’s address as it appears on the books of
 the Corporation.

         Without limiting the foregoing, any notice to stockholders given by the Corporation
 pursuant to this Section 2.4 shall be effective if given by a form of electronic transmission
 consented to by the stockholder to whom the notice is given. Any such consent shall be
 revocable by the stockholder by written notice to the Corporation and shall also be deemed
 revoked if (1) the Corporation is unable to deliver by electronic transmission two consecutive
 notices given by the Corporation in accordance with such consent and (2) such inability becomes
 known to the Secretary or Assistant Secretary of the Corporation, the transfer agent or other
 person responsible for the giving of notice; provided, however, the inadvertent failure to treat
 such inability as a revocation shall not invalidate any meeting or other action. Notice given by a
 form of electronic transmission in accordance with these Bylaws shall be deemed given: (i) if by
 facsimile telecommunication, when directed to a number at which the stockholder has consented
 to receive notice, (ii) if by electronic mail, when directed to an electronic mail address at which
 the stockholder has consented to receive notice, (iii) if by a posting on an electronic network,
 together with separate notice to the stockholder of such specific posting, upon the later of such
 posting and the giving of such separate notice, and (iv) if by another form of electronic
 transmission, when directed to the stockholder.

        For purposes of these Bylaws, “electronic transmission” means any form of
 communication, not directly involving the physical transmission of paper, that creates a record
 that may be retained, retrieved and reviewed by a recipient thereof, and that may be directly
 reproduced in paper form by such a recipient through an automated process.

         Section 2.5 Adjournments. Any meeting of stockholders, annual or special, may be
 adjourned by the chair of the meeting or by the holders of a majority of the total voting power of
 the outstanding shares of the Corporation voting together as a single class, from time to time to
 reconvene at the same or some other time, date and place. Notice need not be given of any such
 adjourned meeting if the time, date and place thereof are announced at the meeting at which the
 adjournment is taken. If the time, date and place of the adjourned meeting are not announced at
 the meeting at which the adjournment is taken, then the Secretary of the Corporation shall give
 written notice of the time, date and place of the adjourned meeting not less than ten days prior to
 the date of the adjourned meeting.

         At an adjourned meeting at which a quorum is present, the stockholders may transact any
 business which might have been transacted at the original meeting. Once a share is represented
 for any purpose at a meeting, it shall be present for quorum purposes for the remainder of the
 meeting and for any adjournment of that meeting unless a new record date is or must be set for
 the adjourned meeting. If the adjournment is for longer than 30 days, or, if after the adjournment


                                                  2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 454 of 564 Desc Main
                           Document     Page 17 of 85


 a new record date is fixed for the adjourned meeting, notice of the adjourned meeting shall be
 given to each stockholder of record entitled to vote at the adjourned meeting consistent with the
 new record date.

         Section 2.6 Quorum. Except as otherwise provided by law, the Certificate of
 Incorporation or these Bylaws, at each meeting of stockholders, the presence in person or by
 proxy of the holders of a majority in voting power of the outstanding shares of stock entitled to
 vote at the meeting shall be necessary and sufficient to constitute a quorum. In the absence of a
 quorum, the stockholders so present may, by a majority in voting power thereof, adjourn the
 meeting from time to time until a quorum shall attend. Shares of its own stock belonging to the
 Corporation or to another corporation, if a majority of the shares entitled to vote in the election
 of directors of such other corporation is held, directly or indirectly, by the Corporation, shall
 neither be entitled to vote nor be counted for quorum purposes; provided, however, that the
 foregoing shall not limit the right of the Corporation or any subsidiary of the Corporation to vote
 stock, including but not limited to its own stock, held by it in a fiduciary capacity.

        Section 2.7     Voting and Proxies.

                 (A)     General. Except as otherwise provided by or pursuant to the provisions of
 the Certificate of Incorporation, each stockholder entitled to vote at any meeting of stockholders
 shall be entitled to one vote for each share of stock held by such stockholder which has voting
 power upon the matter in question. Each stockholder entitled to vote at a meeting of
 stockholders may authorize another person or persons to act for such stockholder by proxy, but
 no such proxy shall be voted or acted upon after three years from its date, unless the proxy
 provides for a longer period. A proxy shall be irrevocable if it states that it is irrevocable and if,
 and only as long as, it is coupled with an interest sufficient in law to support an irrevocable
 power. A stockholder may revoke any proxy which is not irrevocable by attending the meeting
 and voting in person or by delivering to the Secretary of the Corporation a revocation of the
 proxy or a new proxy bearing a later date. Voting at meetings of stockholders need not be by
 written ballot. At all meetings of stockholders for the election of directors a plurality of the votes
 cast shall be sufficient to elect. All other elections and questions shall, unless otherwise
 provided by the Certificate of Incorporation, these Bylaws, the rules or regulations of any stock
 exchange or quotation system applicable to the Corporation, or applicable law or pursuant to any
 regulation applicable to the Corporation or its securities, be decided by the affirmative vote of
 the holders of a majority in voting power of the shares of stock of the Corporation, which are
 present in person or by proxy and entitled to vote thereon.

                (B)    Participation and Voting By Means of Remote Communication. If
 authorized by the Board of Directors in accordance with these Bylaws and applicable law,
 stockholders and proxyholders not physically present at a meeting of stockholders may, by
 means of remote communication, (1) participate in a meeting of stockholders and (2) be deemed
 present in person and vote at a meeting of stockholders, whether such meeting is to be held at a
 designated place or solely by means of remote communication; provided, that (i) the Corporation
 shall implement reasonable measures to verify that each person deemed present and permitted to
 vote at the meeting by means of remote communication is a stockholder or proxyholder, (ii) the
 Corporation shall implement reasonable measures to provide such stockholders and proxyholders
 a reasonable opportunity to participate in the meeting and to vote on matters submitted to the


                                                   3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 455 of 564 Desc Main
                           Document     Page 18 of 85


 stockholders, including an opportunity to read or hear the proceedings of the meeting
 substantially concurrently with such proceedings, and (iii) if any stockholder or proxyholder
 votes or takes other action at the meeting by means of remote communication, a record of such
 vote or other action shall be maintained by the Corporation.

        Section 2.8     Notice of Stockholder Business and Nominations.

                (A)     Annual Meetings of Stockholders.

                           (1)     Nominations of persons for election to the Board of Directors and
 the proposal of business to be considered by the stockholders may be made at an annual meeting
 of stockholders only (i) pursuant to the Corporation’s notice of meeting (or any supplement
 thereto), (ii) by or at the direction of the Board of Directors, or (iii) by any stockholder of the
 Corporation who was a stockholder of record of the Corporation on the record date of the
 meeting and at the time the notice provided for in this Section 2.8 is delivered to the Secretary of
 the Corporation, who is entitled to vote at the meeting and who complies with the notice
 procedures set forth in this Section 2.8.

                         (2)    So long as the Corporation’s common stock remains registered
 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
 Corporation’s obligation to file reports under the Exchange Act has not been suspended, this
 Section 2.8(A)(2) shall be in effect. For nominations or other business to be properly brought
 before an annual meeting by a stockholder pursuant to clause (iii) of paragraph (A)(1) of this
 Section 2.8, the stockholder must have given timely notice thereof in writing to the Secretary of
 the Corporation and any such proposed business other than the nominations of persons for
 election to the Board of Directors must constitute a proper matter for stockholder action. To be
 timely, a stockholder’s notice shall be delivered to the Secretary at the principal executive offices
 of the Corporation not later than the close of business on the ninetieth day nor earlier than the
 close of business on the one hundred twentieth day prior to the first anniversary of the preceding
 year’s annual meeting (provided, however, that in the event that the date of the annual meeting is
 more than thirty days before or more than seventy days after such anniversary date, notice by the
 stockholder must be so delivered not earlier than the close of business on the one hundred
 twentieth day prior to such annual meeting and not later than the close of business on the later of
 the ninetieth day prior to such annual meeting or the tenth day following the day on which public
 announcement of the date of such meeting is first made by the Corporation). For purposes of the
 first annual meeting of stockholders of the Corporation held after the date when the
 Corporation’s Plan of Reorganization under Chapter 11 of the Bankruptcy Code takes effect, the
 first anniversary of such annual meeting shall be deemed to be [May 25, 2008]. In no event shall
 the public announcement of an adjournment or postponement of an annual meeting commence a
 new time period (or extend any time period) for the giving of a stockholder’s notice as described
 above. Such stockholder’s notice shall set forth: (i) as to each person whom the stockholder
 proposes to nominate for election as a director (a) all information relating to such person that is
 required to be disclosed in solicitations of proxies for election of directors in an election contest,
 or is otherwise required, in each case pursuant to and in accordance with Regulation 14A under
 the Exchange Act and (b) such person’s written consent to being named in the proxy statement as
 a nominee and to serving as a director if elected; (ii) as to any other business that the stockholder
 proposes to bring before the meeting, a brief description of the business desired to be brought


                                                   4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 456 of 564 Desc Main
                           Document     Page 19 of 85


 before the meeting, the text of the proposal or business (including the text of any resolutions
 proposed for consideration and in the event that such business includes a proposal to amend the
 Bylaws of the Corporation, the language of the proposed amendment), the reasons for
 conducting such business at the meeting and any material interest in such business of such
 stockholder and the beneficial owner, if any, on whose behalf the proposal is made; and (iii) as to
 the stockholder giving the notice and the beneficial owner, if any, on whose behalf the
 nomination or proposal is made (a) the name and address of such stockholder, as they appear on
 the Corporation’s books, and of such beneficial owner, (b) the number of shares of capital stock
 of the Corporation which are owned beneficially and of record by such stockholder and such
 beneficial owner, (c) a representation that the stockholder is a holder of record of stock of the
 Corporation entitled to vote at such meeting and intends to appear in person or by proxy at the
 meeting to propose such business or nomination, and (d) a representation whether the
 stockholder or the beneficial owner, if any, intends or is part of a group which intends to deliver
 a proxy statement and/or form of proxy to holders of at least the percentage of the Corporation’s
 outstanding capital stock required to approve or adopt the proposal or elect the nominee and/or
 otherwise to solicit proxies from stockholders in support of such proposal or nomination. The
 foregoing notice requirements shall be deemed satisfied by a stockholder if the stockholder has
 notified the Corporation of his or her intention to present a proposal at an annual meeting in
 compliance with Rule 14a-8 (or any successor thereof) promulgated under the Exchange Act and
 such stockholder’s proposal has been included in a proxy statement that has been prepared by the
 Corporation to solicit proxies for such annual meeting. The Corporation may require any
 proposed nominee to furnish such other information as it may reasonably require to determine
 the eligibility of such proposed nominee to serve as a director of the Corporation.

                         (3)     So long as the Corporation’s common stock remains registered
 under the Exchange Act and the Corporation’s obligation to file reports under the Exchange Act
 is suspended, this Section 2.8(A)(3) shall be in effect. Notwithstanding anything in the second
 sentence of paragraph (A)(2) of this Section 2.8 to the contrary, in the event that the number of
 directors to be elected to the Board of Directors of the Corporation at an annual meeting is
 increased and there is no public announcement by the Corporation naming the nominees for the
 additional directorships at least one hundred days prior to the first anniversary of the preceding
 year’s annual meeting, a stockholder’s notice required by this Section 2.8 shall also be
 considered timely, but only with respect to nominees for the additional directorships, if it shall be
 delivered to the Secretary at the principal executive offices of the Corporation not later than the
 close of business on the tenth day following the day on which such public announcement is first
 made by the Corporation.

                         (4)   If the Corporation has filed a Form 15 deregistering its common
 stock under the Exchange Act, and for so long as the Corporation’s obligation to file reports
 under the Exchange Act is suspended, then Sections 2.8(A)(2) and (3) shall not be given effect or
 be applicable. If the Corporation later becomes obligated to file reports under the Exchange Act
 or again registers its common stock under the Exchange Act, then Sections 2.8(A)(2) and (3)
 shall again be given effect.




                                                  5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 457 of 564 Desc Main
                           Document     Page 20 of 85


                         (5)     Notwithstanding anything to the contrary set forth in this Section
 2.8, the provisions of Section 2.8(A), (B) and (C) shall not apply to nominations of individuals to
 serve as the Creditors Committee Director, the Yucaipa Directors or the Executive Director, each
 as defined in Section 1(a) of the Stockholders Agreement dated as of [_______, __ 2007], as
 amended from time to time, between the Corporation and the stockholders of the Corporation
 that are parties thereto (the “Stockholders Agreement”). Nomination of individuals to serve as
 Creditors Committee Director, the Yucaipa Directors and the Executive Director shall be
 governed by the procedures set forth in Section 1 of the Stockholders Agreement (but with
 respect to each such director, only for such time period as the Stockholders Agreement shall
 provide for nomination rights with respect to each such director).

                 (B)     Special Meetings of Stockholders. Only such business shall be conducted
 at a special meeting of stockholders as shall have been brought before the meeting pursuant to
 the Corporation’s notice of meeting. Nominations of persons for election to the Board of
 Directors may be made at a special meeting of stockholders at which directors are to be elected
 pursuant to the Corporation’s notice of meeting (i) by or at the direction of the Board of
 Directors or (ii) provided that the Board of Directors has determined that directors shall be
 elected at such meeting, by any stockholder of the Corporation who is a stockholder of record at
 the time the notice provided for in this Section 2.8 is delivered to the Secretary of the
 Corporation, who is entitled to vote at the meeting and upon such election and who complies
 with the notice procedures set forth in this Section 2.8. In the event the Corporation calls a
 special meeting of stockholders for the purpose of electing one or more directors to the Board of
 Directors, any such stockholder entitled to vote in such election of directors may nominate a
 person or persons (as the case may be) for election to such position(s) as specified in the
 Corporation’s notice of meeting, if the stockholder’s notice required by paragraph (A)(2) of this
 Section 2.8 shall be delivered to the Secretary at the principal executive offices of the
 Corporation not earlier than the close of business on the one hundred twentieth day prior to such
 special meeting and not later than the close of business on the later of the ninetieth day prior to
 such special meeting or the tenth day following the day on which public announcement of the
 date of the special meeting and of the nominees proposed by the Board of Directors to be elected
 at such meeting is first made by the Corporation. In no event shall the public announcement of an
 adjournment or postponement of a special meeting commence a new time period (or extend any
 time period) for the giving of a stockholder’s notice as described above.

                (C)    General.

                        (1)     Only such persons who are nominated in accordance with the
 procedures set forth in this Section 2.8 shall be eligible to be elected at an annual or special
 meeting of stockholders of the Corporation to serve as directors and only such business shall be
 conducted at a meeting of stockholders as shall have been brought before the meeting in
 accordance with the procedures set forth in this Section 2.8. Except as otherwise provided by
 law, the chairman of the meeting shall have the power and duty (i) to determine whether a
 nomination or any business proposed to be brought before the meeting was made or proposed, as
 the case may be, in accordance with the procedures set forth in this Section 2.8 and (ii) if any
 proposed nomination or business was not made or proposed in compliance with this Section 2.8,
 to declare that such nomination shall be disregarded or that such proposed business shall not be
 transacted, notwithstanding the foregoing provisions of this Section 2.8, if the stockholder (or a


                                                 6
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 458 of 564 Desc Main
                           Document     Page 21 of 85


 qualified representative of the stockholder) does not appear at the annual or special meeting of
 stockholders of the Corporation to present a nomination or business, such nomination shall be
 disregarded and such proposed business shall not be transacted, notwithstanding that proxies in
 respect of such vote may have been received by the Corporation.

                        (2)     For purposes of this Section 2.8, “public announcement” shall
 include disclosure in a press release reported by the Dow Jones News Service, Associated Press
 or comparable national news service or in a document publicly filed by the Corporation with the
 Securities and Exchange Commission pursuant to Section 13, 14 or 15(d) of the Exchange Act.

                          (3)    Notwithstanding the foregoing provisions of this Section 2.8 and
 so long as the Corporation’s common stock remains registered under the Exchange Act, a
 stockholder shall also comply with all applicable requirements of the Exchange Act and the rules
 and regulations thereunder with respect to the matters set forth in this Section 2.8. Nothing in
 this Section 2.8 shall be deemed to affect any rights (i) of stockholders to request inclusion of
 proposals in the Corporation’s proxy statement pursuant to Rule 14a-8 under the Exchange Act
 or (ii) of the holders of any series of Preferred Stock to elect directors pursuant to any applicable
 provisions of the Certificate of Incorporation.

        Section 2.9 Organization. Meetings of stockholders shall be presided over by the
 Chairman of the Board, if any, or in his absence by the Vice Chairman of the Board, if any, or in
 his absence by the Chief Executive Officer, or in his absence by the President, or in his absence
 by a Vice President, or in the absence of the foregoing persons by a chairman designated by the
 Board of Directors, or in the absence of such designation by a chairman chosen at the meeting.
 The Secretary shall act as secretary of the meeting, but in his absence the chairman of the
 meeting may appoint any person to act as secretary of the meeting.

        Section 2.10 Inspectors of Elections, Conduct of Meetings.

                 (A)     Inspectors of Election. The Corporation may, and shall if required by law,
 in advance of any meeting of stockholders, appoint one or more inspectors of election, who may
 be employees of the Corporation, to act at the meeting or any adjournment thereof and to make a
 written report thereof. The Corporation may designate one or more persons as alternate
 inspectors to replace any inspector who fails to act. In the event that no inspector so appointed
 or designated is able to act at a meeting of stockholders, the person presiding at the meeting shall
 appoint one or more inspectors to act at the meeting. Each inspector, before entering upon the
 discharge of his or her duties, shall take and sign an oath to execute faithfully the duties of
 inspector with strict impartiality and according to the best of his or her ability.

                 (B)     Duties. The inspectors shall (i) ascertain the number of shares of stock
 outstanding and the voting power of each, (ii) determine the number of shares of stock present in
 person or by proxy at such meeting and the validity of proxies and ballots, (iii) count all votes
 and ballots, (iv) determine and retain, for a reasonable period, a record of the disposition of any
 challenges made to any determination by the inspectors, and (v) certify their determination of the
 number of such shares present in person or by proxy at such meeting and their count of all votes
 and ballots. Such certification and report shall specify such other information as may be required
 by law. In determining the validity and counting of proxies and ballots cast at any meeting of


                                                   7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 459 of 564 Desc Main
                           Document     Page 22 of 85


 stockholders of the Corporation, the inspectors may consider such information as is permitted by
 applicable law. The inspectors may appoint or retain other persons or entities to assist them in
 the performance of their duties. No person who is a candidate for an office at an election may
 serve as an inspector at such election.

                 (C)     Conduct of Meetings. The date and time of the opening and the closing of
 the polls for each matter upon which the stockholders will vote at a meeting shall be announced
 at the meeting by the person presiding over the meeting. The Board of Directors may adopt by
 resolution such rules and regulations for the conduct of the meeting of stockholders as it shall
 deem appropriate. Except to the extent inconsistent with such rules and regulations as adopted
 by the Board of Directors, the person presiding over any meeting of stockholders shall have the
 right and authority to convene and to adjourn the meeting, to prescribe such rules, regulations
 and procedures and to do all such acts as, in the judgment of such chairman, are appropriate for
 the proper conduct of the meeting. Such rules, regulations or procedures, whether adopted by the
 Board of Directors or prescribed by the presiding officer of the meeting, may include, without
 limitation, the following: (i) the establishment of an agenda or order of business for the meeting,
 (ii) rules and procedures for maintaining order at the meeting and the safety of those present, (iii)
 limitations on attendance at or participation in the meeting to stockholders of record of the
 Corporation, their duly authorized and constituted proxies or such other persons as the chairman
 of the meeting shall determine, (iv) restrictions on entry to the meeting after the time fixed for
 the commencement thereof, and (v) limitations on the time allotted to questions or comments by
 participants. The presiding officer at any meeting of stockholders, in addition to making any
 other determinations that may be appropriate to the conduct of the meeting, shall, if the facts
 warrant, determine and declare to the meeting that a matter or business was not properly brought
 before the meeting and if such presiding officer should so determine, such person shall so declare
 to the meeting and any such matter or business not properly brought before the meeting shall not
 be transacted or considered. Unless and to the extent determined by the Board of Directors or
 the person presiding over the meeting, meetings of stockholders shall not be required to be held
 in accordance with the rules of parliamentary procedure.

        Section 2.11 Fixing Date of Determination of Stockholders of Record.

                 (A)     Fixing the Record Date. Except as is otherwise prohibited by law or these
 Bylaws, in order that the Corporation may determine the stockholders entitled (i) to notice of or
 to vote at any meeting of stockholders or any adjournment thereof, (ii) to express consent to
 corporate action in writing without a meeting, (iii) to receive payment of any dividend or other
 distribution or allotment of any rights, (iv) to exercise any rights in respect of any change,
 conversion or exchange of stock, or (v) to take, receive or participate in any other action, the
 Board of Directors may fix a record date, which shall not be earlier than the date upon which the
 resolution fixing the record date is adopted by the Board of Directors and which (1) in the case of
 a determination of stockholders entitled to notice of or to vote at any meeting of stockholders or
 adjournment thereof, shall, unless otherwise required by law, be not more than 60 nor less than
 10 days before the date of such meeting; (2) in the case of a determination of stockholders
 entitled to express consent to corporate action in writing without a meeting, shall not be more
 than 10 days from the date upon which the resolution fixing the record date is adopted by the
 Board of Directors and (3) in the case of any other action, shall not be more than 60 days before
 such action.


                                                  8
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 460 of 564 Desc Main
                           Document     Page 23 of 85


                 (B)     If Record Date is Not Fixed. If no record date is fixed, (i) the record date
 for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be
 at the close of business on the day next preceding the day on which notice is given, (ii) the record
 date for determining stockholders entitled to express consent to corporate action in writing
 without a meeting, when no prior action of the Board of Directors is required by law, shall be the
 first date on which a signed written consent setting forth the action taken or proposed to be taken
 is delivered to the Corporation in accordance with applicable law, or, if prior action by the Board
 of Directors is required by law, shall be at the close of business on the day on which the Board of
 Directors adopts the resolution taking such prior action, and (iii) the record date for determining
 stockholders for any other purpose shall be at the close of business on the day on which the
 Board of Directors adopts the resolution relating thereto.

                 (C)     Adjourned Meetings. A determination of stockholders of record entitled
 to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the
 meeting, but the Board of Directors may fix a new record date for the adjourned meeting.

         Section 2.12 List of Stockholders Entitled to Vote. The Secretary shall prepare, at least
 ten days before every meeting of stockholders, a complete list of the stockholders entitled to vote
 at the meeting, arranged in alphabetical order, and showing the address and the number of shares
 registered in the name of each stockholder. Such list shall be open to the examination of any
 stockholder, for any purpose germane to the meeting, for a period of at least 10 days prior to the
 meeting: (i) on a reasonably accessible electronic network, provided that the information
 required to gain access to such list is provided with the notice of the meeting; or (ii) during
 ordinary business hours, at the principal place of business of the Corporation. If the meeting is
 to be held at a place, the list shall also be produced and kept at the time and place of the meeting
 during the whole time thereof and may be inspected by any stockholder who is present. If the
 meeting is to be held solely by means of remote communication, the list shall also be open to the
 examination of any stockholder during the whole time thereof on a reasonably accessible
 electronic network and the information required to access such list shall be provided with the
 notice of the meeting. Except as otherwise provided by law, the stock ledger shall be the only
 evidence as to who are the stockholders entitled to examine the stock ledger, the list of
 stockholders or the books of the Corporation, or to vote in person or by proxy at any meeting of
 stockholders.

        Section 2.13 Postponement and Cancellation of Meeting. Any previously scheduled
 annual or special meeting of the stockholders may be postponed, and any previously scheduled
 annual or special meeting of the stockholders called by the Board of Directors may be canceled,
 by resolution of the Board of Directors upon public notice given prior to the time previously
 scheduled for such meeting of stockholders.

                                        ARTICLE III.
                                    BOARD OF DIRECTORS

         Section 3.1 General Powers. The business and affairs of the Corporation shall be
 managed by or under the direction of its Board of Directors. In addition to the powers and
 authorities expressly conferred upon them by these Bylaws, the Board of Directors may exercise
 all such powers of the Corporation and do all such lawful acts and things as are not by law or by


                                                  9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 461 of 564 Desc Main
                           Document     Page 24 of 85


 the Certificate of Incorporation or by these Bylaws required to be exercised or done by the
 stockholders.

         Section 3.2 Number. Subject to the rights of the holders of any series of Preferred
 Stock to elect additional directors under specific circumstances, the number of directors that shall
 constitute the whole Board of Directors shall be the number from time to time fixed exclusively
 pursuant to a resolution adopted by a majority of the Board Directors. A director need not be a
 stockholder of the Corporation. Except as otherwise provided by the Certificate of
 Incorporation, these Bylaws or applicable law, the directors shall be elected at the annual
 meeting of stockholders, and each director elected shall hold office for a term expiring at the
 next annual meeting of stockholders and until his or her successor has been duly elected and
 qualified or until his or her earlier death, resignation, retirement, disqualification or removal
 from office.

         Section 3.3 Organization. Meetings of the Board of Directors shall be presided over
 by the Chairman of the Board, if any, or in his absence by the Vice Chairman of the Board, if
 any, or in his absence by the Chief Executive Officer, or in his absence by the President, or in
 their absence by a chairman chosen at the meeting. The Secretary shall act as secretary of the
 meeting, but in his absence the chairman of the meeting may appoint any person to act as
 secretary of the meeting.

         Section 3.4 Regular Meetings. A regular meeting of the Board of Directors may be
 held without other notice than this Bylaw immediately after, and at the same place, if any, as,
 each annual meeting of stockholders. The Board of Directors may, by resolution, provide the
 time and place for the holding of additional regular meetings without other notice than such
 resolution.

         Section 3.5 Special Meetings. Special meetings of the Board of Directors may be
 called by the Chairman, the Chief Executive Officer, the President or by two or more directors.
 The person or persons authorized to call special meetings of the Board of Directors may fix the
 place and time of the meetings.

         Section 3.6 Notice. Notice of each special meeting of the Board of Directors shall be
 given by the Secretary. Notice of each such meeting shall state the date, time and place of the
 meeting, and shall be delivered to each director either personally or by telegram, fax, telephone
 or other means of electronic transmission, at least 24 hours before the time at which such
 meeting is to be held or mailed by first-class mail, postage prepaid, addressed to the director at
 his residence or usual place of business, at least three days before the day on which such meeting
 is to be held. Neither the business to be transacted at, nor the purpose of, any regular or special
 meeting of the Board of Directors need be specified in the notice of such meeting, except for
 amendments to these Bylaws as provided under Article X hereof. A meeting may be held at any
 time without notice if all of the directors are present or if those not present waive notice of the
 meeting in writing, either before or after such meeting.

        Section 3.7 Quorum. A number of directors equal to at least a majority of the whole
 Board shall constitute a quorum for the transaction of business, but if at any meeting of the
 Board of Directors there shall be less than a quorum present, a majority of the directors present


                                                 10
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 462 of 564 Desc Main
                           Document     Page 25 of 85


 may adjourn the meeting from time to time without further notice. Except in cases in which the
 Certificate of Incorporation, these Bylaws or applicable law otherwise provides, the vote of the
 majority of the directors present at a meeting at which a quorum is present shall be the act of the
 Board of Directors.

         Section 3.8 Vacancies. Subject to the rights of the holders of any series of Preferred
 Stock to elect additional directors under specific circumstances, and unless otherwise provided
 by law or the Certificate of Incorporation, vacancies resulting from death, resignation,
 retirement, disqualification, removal from office or other cause, and newly created directorships
 resulting from any increase in the authorized number of directors, may be filled only by the
 affirmative vote of a majority of the remaining directors, though less than a quorum of the Board
 of Directors, and each director so chosen shall hold office for a term expiring at the next annual
 meeting of stockholders and until his or her successor has been duly elected and qualified or until
 his or her earlier death, resignation or removal from office. No decrease in the number of
 authorized directors constituting the whole Board shall shorten the term of any incumbent
 director.

         Section 3.9 Committees. The Board of Directors may designate one or more
 committees, each committee to consist of one or more of the directors of the Corporation. The
 Board of Directors may designate one or more directors as alternate members of any committee,
 who may replace any absent or disqualified member at any meeting of the committee. In the
 absence or disqualification of a member of the committee, the member or members thereof
 present at any meeting and not disqualified from voting, whether or not he or they constitute a
 quorum, may unanimously appoint another member of the Board of Directors to act at the
 meeting in place of any such absent or disqualified member. Any such committee, to the extent
 permitted by law and to the extent provided in the resolution of the Board of Directors, shall
 have and may exercise all the powers and authority of the Board of Directors in the management
 of the business and affairs of the Corporation, and may authorize the seal of the Corporation to
 be affixed to all papers which may require it.

        Unless the Board of Directors otherwise provides, each committee designated by the
 Board of Directors may make, alter and repeal rules for the conduct of its business. In the
 absence of such rules, each committee shall conduct its business in the same manner as the
 Board of Directors conducts its business pursuant to this Article III of these Bylaws.

         Section 3.10 Resignation and Removal. Any director of the Corporation may resign at
 any time upon notice given in writing or by electronic transmission to the Board of Directors, the
 Chairman of the Board or the Secretary. Any such resignation shall take effect at the time
 specified therein or, if the time when it shall become effective shall not be specified therein,
 immediately upon its delivery. Unless otherwise specified therein, the acceptance of such
 resignation shall not be necessary to make it effective. Subject to the rights of the holders of any
 series of Preferred Stock to elect additional directors under specific circumstances, any director,
 or the entire Board of Directors, may be removed from office at any time, with or without cause,
 by the affirmative vote of the holders of at least a majority of the voting power of the outstanding
 shares of stock entitled to vote generally in the election of directors, voting together as a single
 class.



                                                 11
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 463 of 564 Desc Main
                           Document     Page 26 of 85


         Section 3.11 Telephonic Meetings. Members of the Board of Directors, or any
 committee of directors designated by the Board of Directors, may participate in a meeting of the
 Board of Directors or such committee by means of conference telephone or other
 communications equipment by means of which all persons participating in the meeting can hear
 each other, and participation in a meeting pursuant to this Section 3.11 shall constitute presence
 in person at such meeting.

         Section 3.12 Action by Unanimous Consent of Directors. Unless otherwise provided in
 the Certificate of Incorporation or these Bylaws, any action required or permitted to be taken at
 any meeting of the Board of Directors, or of any committee thereof, may be taken without a
 meeting if all members of the Board of Directors or such committee, as the case may be, consent
 thereto in writing (which may be in counterparts) or by electronic transmission, and the written
 consent or consents or electronic transmission or transmissions are filed with the minutes of
 proceedings of the Board of Directors or such committee. Such filing shall be made in paper
 form if the minutes of the Corporation are maintained in paper form and shall be in electronic
 form if the minutes are maintained in electronic form.

         Section 3.13 Reliance upon Records. Every director, and every member of any
 committee of the Board of Directors, shall, in the performance of his or her duties, be fully
 protected in relying in good faith upon the records of the Corporation and upon such information,
 opinions, reports or statements presented to the Corporation by any of its officers or employees,
 or committees of the Board of Directors, or by any other person as to matters the director or
 member reasonably believes are within such other person’s professional or expert competence
 and who has been selected with reasonable care by or on behalf of the Corporation, including,
 but not limited to, such records, information, opinions, reports or statements as to the value and
 amount of the assets, liabilities and/or net profits of the Corporation, or any other facts pertinent
 to the existence and amount of surplus or other funds from which dividends might properly be
 declared and paid, or with which the Corporation’s capital stock might properly be purchased or
 redeemed.

        Section 3.14 Compensation. The Board of Directors shall have the authority to fix the
 compensation, including fees and reimbursement of expenses, of directors for services to the
 Corporation in any capacity; provided, that no such payment shall preclude any director from
 serving the Corporation in any other capacity and receiving compensation therefor.

                                           ARTICLE IV.
                                            OFFICERS

         Section 4.1 Elected Officers. Unless otherwise determined by the Board of Directors,
 the officers of the Corporation shall consist of the Chief Executive Officer, the President, one or
 more Vice Presidents, the Secretary and the Treasurer. Any two or more offices may be held by
 the same person. Such officers shall be elected from time to time by the Board of Directors to
 hold office until their respective successors shall have been duly elected and qualified, or until
 death, resignation or removal, as hereafter provided in these Bylaws.




                                                  12
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 464 of 564 Desc Main
                           Document     Page 27 of 85


         Section 4.2 Other Officers. The Board of Directors may from time to time elect, or
 the Chief Executive Officer may appoint, such other officers (including one or more Assistant
 Vice Presidents, Assistant Secretaries and Assistant Treasurers) and such agents as may be
 necessary or desirable for the conduct of the business of the Corporation. Such other officers
 and agents shall have such duties and shall hold their offices for such terms as shall be provided
 in these Bylaws or as may be prescribed by the Board of Directors or by the Chief Executive
 Officer.

          Section 4.3 Resignation and Removal. Any officer or agent of the Corporation may
 resign at any time by giving a written notice of resignation to the Board of Directors, the Chief
 Executive Officer, the President or the Secretary. Any such resignation shall take effect at the
 time specified therein or, if the time when it shall become effective shall not be specified therein,
 immediately upon its receipt. Unless otherwise specified therein, the acceptance of such
 resignation shall not be necessary to make it effective. Any officer or agent of the Corporation
 may be removed, either with or without cause, at any time, by a vote of the majority of the whole
 Board of Directors, or, except in the case of an officer or agent elected by the Board of Directors,
 by the Chief Executive Officer. Such removal shall be without prejudice to the contractual
 rights, if any, of the person so removed.

         Section 4.4 Vacancies. A vacancy in any office, whether arising from death,
 resignation, removal or any other cause, may be filled for the unexpired portion of the term of
 the office, which shall be vacant in the manner prescribed in these Bylaws for the regular
 election or appointment of such office.

         Section 4.5 Chief Executive Officer. The Chief Executive Officer shall have the
 general control and management of the business and affairs of the Corporation, under the
 direction of the Board of Directors. He or she shall have power: (i) to select and appoint all
 necessary officers and employees of the Corporation except such officers as under these Bylaws
 are to be elected by the Board of Directors; (ii) to remove all appointed officers or employees
 whenever he or she shall deem it necessary, and to make new appointments to fill the vacancies;
 and (iii) to suspend from office for cause any elected officer, which shall be forthwith declared in
 writing to the Board of Directors. The Chief Executive Officer shall have such other authority
 and shall perform such other duties as may be determined by the Board of Directors.

         Section 4.6 President. The President shall have such authority and perform such
 duties relative to the business and affairs of the Corporation as may be determined by the Board
 of Directors or the Chief Executive Officer. In the absence of both the Chairman and the Chief
 Executive Officer, the President shall preside at meetings of the stockholders and of the
 directors. If the Board of Directors shall not have elected a Chief Executive Officer, the
 President shall have such authority and shall perform such additional duties as is provided in
 these Bylaws for the office of Chief Executive Officer.

         Section 4.7 Vice Presidents and Assistant Vice Presidents. Each Vice President and
 each Assistant Vice President shall have such powers and perform all such duties as from time to
 time may be determined by the Board of Directors, the Chief Executive Officer, the President or
 the senior officer to whom such officer reports.



                                                  13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 465 of 564 Desc Main
                           Document     Page 28 of 85


          Section 4.8 Secretary. The Secretary shall record the proceedings of all meetings of
 the Board of Directors, the committees of the Board of Directors and the stockholders, shall see
 that all notices are duly given in accordance with the provisions of these Bylaws and as required
 by law, shall be custodian of the records and the seal of the Corporation and, if necessary or
 appropriate, affix and attest the seal to all documents to be executed on behalf of the Corporation
 under its seal, shall see that the books, reports, statements, certificates and other documents and
 records required by law to be kept and filed are properly kept and filed, and, in general, shall
 perform all the duties incident to the office of Secretary and such other duties as from time to
 time may be determined by the Board of Directors, the Chief Executive Officer or the President.

         Section 4.9 Treasurer. The Treasurer shall exercise general supervision over the
 receipt, custody and disbursement of corporate funds. The Treasurer shall have such further
 powers and duties as may be determined from time to time by the Board of Directors, the Chief
 Executive Officer or the President.

         Section 4.10 Assistant Officers. Any Assistant Secretary or Assistant Treasurer elected
 or appointed as heretofore provided shall perform the duties and exercise the powers of the
 Secretary and Treasurer, respectively, in their absence or inability to act, and shall perform such
 other duties and have such other powers as the Board of Directors, the Chief Executive Officer,
 the President, the Secretary or the Treasurer (as the case may be) may from time to time
 prescribe.

         Section 4.11 Compensation. The compensation of the officers of the Corporation for
 their services as such officers shall be fixed from time to time by the Board of Directors;
 provided, however, that the Board of Directors may by resolution delegate to the Chief Executive
 Officer the power to fix compensation of non-elected officers and agents appointed by the Chief
 Executive Officer. An officer of the Corporation shall not be prevented from receiving
 compensation by reason of the fact that such officer is also a director of the Corporation, but any
 such officer who shall also be a director shall not have any vote in the determination of such
 officer’s compensation.

                                      ARTICLE V.
                                 CONTRACTS AND PROXIES

         Section 5.1 Contracts. Except as otherwise required by law, the Certificate of
 Incorporation or these Bylaws, any contracts or other instruments may be executed and delivered
 in the name and on behalf of the Corporation by such officer or officers (including any assistant
 officer) of the Corporation as the Board of Directors may from time to time direct. Such
 authority may be general or confined to specific instances as the Board of Directors may
 determine. The Chief Executive Officer, the President or any Vice President may execute bonds,
 contracts, deeds, leases and other instruments to be made or executed for or on behalf of the
 Corporation. Subject to any restrictions imposed by the Board of Directors, the Chief Executive
 Officer, the President or any Vice President of the Corporation may delegate contractual power
 to others under his jurisdiction, it being understood, however, that any such delegation of power
 shall not relieve such officer of responsibility with respect to the exercise of such delegated
 power.



                                                 14
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 466 of 564 Desc Main
                           Document     Page 29 of 85


         Section 5.2 Proxies. Unless otherwise provided by resolution adopted by the Board of
 Directors, the Chief Executive Officer, the President or any Vice President may from time to
 time appoint an attorney or attorneys or agent or agents of the Corporation, in the name and on
 behalf of the Corporation, to cast the votes which the Corporation may be entitled to cast as the
 holder of stock or other securities or interests in any other corporation or entity, any of whose
 stock or other securities or interests may be held by the Corporation, at meetings of the holders
 of the stock or other securities or interests, of such other corporation or entity, or to consent in
 writing, in the name of the Corporation as such holder, to any action by such other corporation or
 entity, and may instruct the person or persons so appointed as to the manner of casting such votes
 or giving such consent, and may execute or cause to be executed in the name and on behalf of the
 Corporation and under its corporate seal or otherwise, all such written proxies or other
 instruments as he or she may deem necessary or proper in the premises.

                                      ARTICLE VI.
                            INDEMNIFICATION AND INSURANCE

        Section 6.1     Indemnification and Insurance.

                 (A)     Right to Indemnification. Each person who was or is made a party or is
 threatened to be made a party to or is involved in any action, suit or proceeding, whether civil,
 criminal, administrative or investigative (hereinafter a “proceeding”), by reason of the fact that
 he or she or a person of whom he or she is the legal representative is or was a director or officer
 of the Corporation or is or was serving at the request of the Corporation as a director or officer of
 any other corporation or of a partnership, joint venture, trust or other enterprise, including
 service with respect to employee benefit plans, whether the basis of such proceeding is alleged
 action in an official capacity as a director or officer or in any other capacity while serving as a
 director or officer shall be indemnified and held harmless by the Corporation to the fullest extent
 authorized by the General Corporation Law of the State of Delaware as the same exists or may
 hereafter be amended, against all expense, liability and loss (including, without limitation,
 attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to be paid
 in settlement) reasonably incurred by such person in connection therewith, and such
 indemnification shall continue as to a person who has ceased to be a director or officer and shall
 inure to the benefit of his or her heirs, executors and administrators, provided, however, that
 except as provided in paragraph (B) of this Article VI with respect to proceedings seeking to
 enforce rights to indemnification, the Corporation shall indemnify any such person seeking
 indemnification in connection with a proceeding (or part thereof) initiated by such person only if
 such proceeding (or part thereof) initiated by such person was authorized in the specific case by
 the Board of Directors of the Corporation. The Corporation may, by action of its Board of
 Directors, provide indemnification and advancement to employees and agents of the Corporation
 with the same scope and effect as the indemnification and advancement of directors and officers
 provided for in this Article VI.

                 (B)     Recovery of Unpaid Indemnification. If a claim under paragraph (A) of
 this Section 6.1 is not paid in full by the Corporation within 30 days after a written claim has
 been received by the Corporation, the claimant may at any time thereafter bring suit against the
 Corporation to recover the unpaid amount of the claim and, if successful in whole or in part, the
 claimant also shall be entitled to be paid the expense of prosecuting such claim. It shall be a


                                                  15
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 467 of 564 Desc Main
                           Document     Page 30 of 85


 defense to any such action (other than an action brought to enforce a claim for expenses incurred
 in defending any proceeding in advance of its final disposition where the required undertaking, if
 any is required, has been tendered to the Corporation) that the claimant has not met the standards
 of conduct which make it permissible under the General Corporation Law of the State of
 Delaware for the Corporation to indemnify the claimant for the amount claimed, but the burden
 of proving such defense shall be on the Corporation. Neither the failure of the Corporation
 (including its Board of Directors, independent legal counsel or stockholders) to have made a
 determination prior to the commencement of such action that indemnification of the claimant is
 proper in the circumstances because he or she has met the applicable standard of conduct set
 forth in the General Corporation Law of the State of Delaware, nor an actual determination by
 the Corporation (including the Board of Directors, independent legal counsel or stockholders)
 that the claimant has not met such applicable standard of conduct, shall be a defense to the action
 or create a presumption that the claimant has not met the applicable standard of conduct.

                 (C)     Non-Exclusivity of Rights. The right to indemnification and the payment
 of expenses incurred in defending a proceeding in advance of its final disposition conferred in
 this Article VI shall not be exclusive of any other right which any person may have or hereafter
 acquire under any statute, provision of the Certificate of Incorporation, Bylaws, agreement, vote
 of stockholders or disinterested directors or otherwise.

                (D)     Insurance. The Corporation may maintain insurance, at its expense, to
 protect itself and any director, officer, employee or agent of the Corporation or another
 corporation, partnership, joint venture, trust or other enterprise against any expense, liability or
 loss, whether or not the Corporation would have the power to indemnify such person against
 such expense, liability or loss under the General Corporation Law of the State of Delaware.

                 (E)     Advancement. The Corporation shall pay the expenses (including
 attorneys’ fees) incurred by a person described in the first sentence of paragraph (A) of this
 Article VI (an “Article VI Person”) in defending any such proceeding in advance of its final
 disposition; provided, however, that if the General Corporation Law of the State of Delaware
 requires, the payment of such expenses incurred by an Article VI Person in his or her capacity as
 a director or officer (and not in any other capacity in which service was or is rendered by such
 Article VI Person while a director or officer including, without limitation, service to an employee
 benefit plan), in advance of the final disposition of a proceeding, shall be made only upon
 delivery to the Corporation of an undertaking by or on behalf of such Article VI Person to repay
 all amounts so advanced if it shall ultimately be determined that such Article VI Person is not
 entitled to be indemnified under this Bylaw or otherwise.

                (F)     Amendment or Repeal. Any amendment or repeal of this Article VI shall
 not adversely affect any right or protection existing hereunder in respect of any act or omission
 occurring prior to such amendment or repeal.

               (G)     Other Sources. The Corporation’s obligation, if any, to indemnify or to
 advance expenses to any person who was or is serving at its request as a director or officer of
 another corporation, partnership, joint venture, trust, enterprise or nonprofit entity shall be
 reduced by any amount such person may collect as indemnification or advancement of expenses
 from such other corporation, partnership, joint venture, trust, enterprise or nonprofit enterprise.


                                                 16
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 468 of 564 Desc Main
                           Document     Page 31 of 85


                                           ARTICLE VII.
                                             STOCK

         Section 7.1 Certificates. The shares of the Corporation shall be represented by
 certificates, provided that the Board of Directors may provide by resolution or resolutions that
 some or all of any or all classes or series of stock shall be uncertificated shares. Any such
 resolution shall not apply to shares represented by a certificate until such certificate is
 surrendered to the Corporation. Every holder of stock shall be entitled to have a certificate
 signed by or in the name of the Corporation by the Chairman or Vice Chairman of the Board of
 Directors, if any, or the President or a Vice President, and by the Treasurer or an Assistant
 Treasurer, or the Secretary or an Assistant Secretary, of the Corporation certifying the number of
 shares owned by him in the Corporation. Any of or all the signatures on the certificate may be a
 facsimile. In case any officer, transfer agent or registrar who has signed or whose facsimile
 signature has been placed upon a certificate shall have ceased to be such officer, transfer agent,
 or registrar before such certificate is issued, it may be issued by the Corporation with the same
 effect as if he were such officer, transfer agent, or registrar at the date of issue.

        Section 7.2 Lost, Stolen or Destroyed Stock Certificates, Issuance of New Certificates.
 The Corporation may issue a new certificate of stock in the place of any certificate theretofore
 issued by it, alleged to have been lost, stolen or destroyed, and the Corporation may require the
 owner of the lost, stolen or destroyed certificate, or his legal representative, to give the
 Corporation a bond sufficient to indemnify it against any claim that may be made against it on
 account of the alleged loss, theft or destruction of any such certificate or the issuance of such
 new certificate.

                                        ARTICLE VIII.
                                    INFORMATION RIGHTS

        Section 8.1     Access to Information.

                 (A)     Subject to the provisions of this Article VIII, in the event that the
 Corporation files a Form 15 deregistering its common stock under the Exchange Act and is not
 required to file periodic reports, information and documents with the Securities and Exchange
 Commission pursuant to the Exchange Act, the Corporation will use commercially reasonable
 efforts to make available to the holders of its common stock, on a secure website, the following
 information relating to the Corporation and its subsidiaries:

                         (1)     no later than 120 days after the end of each fiscal year, an audited
 consolidated balance sheet of the Corporation and its subsidiaries as of the end of such fiscal
 year and the related audited consolidated statements of income, stockholders’ equity and cash
 flows for the fiscal year then ended, prepared in accordance with the United States generally
 accepted accounting principals (“GAAP”) and certified by a firm of independent public
 accountants of recognized national standing selected by the Board of Directors; and




                                                  17
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 469 of 564 Desc Main
                           Document     Page 32 of 85


                         (2)    no later than 60 days after the end of each fiscal quarter (other than
 the last quarter of the Corporation’s fiscal year), an unaudited consolidated balance sheet of the
 Corporation and its subsidiaries and the related unaudited consolidated statements of income,
 stockholders’ equity and cash flows as of and for the period then ended, prepared in accordance
 with GAAP, subject to audit adjustments.

 If the subject financial statements, or any portion thereof, cannot be made available within the
 time periods set forth above without unreasonable effort or expense by the Corporation or for
 any other reason (including the failure by an accountant to certify or provide a report), then the
 Corporation will indicate on the secure website the reasons such financial statements cannot be
 made available and the Corporation will use commercially reasonable efforts to make such
 financial statements available on the secure website within 15 days following the initially
 prescribed date. If the subject financial statements still cannot be made available without
 unreasonable effort or expense by the Corporation or for any other reason, the Corporation shall
 not be in violation of this Article VIII so long as the Corporation has used its commercially
 reasonable efforts to make them available as prescribed in this Section 8.1(A).

                  (B)     No stockholder shall be provided with access to any information that is
 made available via a secure website unless and until such stockholder has electronically certified
 to the host of the website that such stockholder will comply with such customary and reasonable
 confidentiality provisions as are provided by the host of the website, as prepared by the
 Corporation (the “Confidentiality Provisions”), and the other restrictions reasonably imposed by
 the host or the Corporation; provided, that any such stockholder may share the financial
 information specified in subsection (1) and (2) of Section (A) of this Article VIII with a
 prospective transferee of such stockholder’s shares of the common stock if such prospective
 transferee has electronically certified to the independent, third-party host of the secure website
 that such proposed transferee will comply with the Confidentiality Provisions and the other
 restrictions reasonably imposed by the host or the Corporation and such prospective transferee is
 not affiliated with any competitor, customer or supplier or is not an employee of the Corporation
 that is set forth on the written list of competitors, customers, suppliers and employees of the
 Corporation which may be furnished by the Corporation to the host of the website from time to
 time.

                (C)    Notwithstanding anything to the contrary in this Article VIII, the
 Corporation may withhold and shall not be obligated to provide to the holders of its common
 stock any information that the Board of Directors determines to be competitively sensitive.

                  (D)     The provisions of and all obligations set forth in this Article VIII shall not
 be in effect at any time when the Corporation is required to file periodic reports, information and
 documents with the Securities and Exchange Commission. Furthermore, the provisions of and
 all obligations set forth in this Article VIII shall terminate upon the first to occur of (i) the
 consummation of a “Sale of the Company” (as defined in the Stockholders Agreement) or (ii) the
 Yucaipa Stockholders (as defined in the Stockholders Agreement) and the Yucaipa Affiliated
 Companies (as defined in the Stockholders Agreement) owning, holding or possessing in the
 aggregate of either (x) ninety-five percent (95%) or more of the outstanding common stock of
 the Corporation or (y) if the voting rights of any outstanding preferred shares of stock of the
 Corporation owned or held by the Yucaipa Stockholders and the Yucaipa Affiliated Companies


                                                   18
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 470 of 564 Desc Main
                           Document     Page 33 of 85


 are not materially disproportionate to the voting rights of the common stock of the Corporation,
 ninety-five percent (95%) or more of the total voting power of the outstanding shares of capital
 stock of the Corporation.

                   (E)    Notwithstanding the foregoing, this Article X may not be amended so as
 to limit, restrict or reduce the information rights of the stockholders of the Corporation except by
 either (i) the vote or consent of ninety-five percent (95%) or more of the outstanding common
 stock or (ii) if the voting rights (on an as converted basis or otherwise) of any outstanding
 preferred shares of stock of the Corporation owned or held by the Yucaipa Stockholders and the
 Yucaipa Affiliated Companies are not materially disproportionate to the voting rights of the
 common stock of the Corporation, ninety-five percent (95%) of the total voting power of the
 outstanding shares of capital stock of the Corporation shall be required.

                                      ARTICLE IX.
                               MISCELLANEOUS PROVISIONS

        Section 9.1 Fiscal Year. The fiscal year of the Corporation shall be the calendar year,
 unless otherwise determined by resolution of the Board of Directors.

        Section 9.2 Dividends. The Board of Directors may from time to time declare, and the
 Corporation may pay, dividends on its outstanding shares in the manner and upon the terms and
 conditions provided by law and the Certificate of Incorporation.

        Section 9.3 Seal. The corporate seal shall have the name of the Corporation inscribed
 thereon and shall be in such form as may be approved from time to time by the Board of
 Directors.

         Section 9.4 Form of Records. Any records maintained by the Corporation in the
 regular course of its business, including its stock ledger, books of account, and minute books,
 may be kept on, or by means of, or be in the form of, any information storage device or method;
 provided that the records so kept can be converted into clearly legible paper form within a
 reasonable time.

         Section 9.5 Manner of Notice. Except as otherwise provided herein or permitted by
 applicable law, notices to directors and stockholders shall be in writing and delivered personally
 or mailed to the directors or stockholders at their addresses appearing on the books of the
 Corporation. Notice to directors may be given by telegram, fax, telephone or other means of
 electronic transmission.

         Section 9.6 Waiver of Notice of Meetings of Stockholders, Directors and Committees.
 Any waiver of notice, given by the person entitled to notice, whether before or after the time
 stated therein, shall be deemed equivalent to notice. Attendance of a person at a meeting shall
 constitute a waiver of notice of such meeting, except when the person attends a meeting for the
 express purpose of objecting, at the beginning of the meeting, to the transaction of any business
 because the meeting is not lawfully called or convened. Neither the business to be transacted at
 nor the purpose of any regular or special meeting of the stockholders, directors, or members of a
 committee of directors need be specified in a waiver of notice.



                                                  19
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 471 of 564 Desc Main
                           Document     Page 34 of 85


                                           ARTICLE X.
                                          AMENDMENTS

         In furtherance and not in limitation of the powers conferred by the laws of the State of
 Delaware, the Board of Directors of the Corporation is expressly authorized to make, alter and
 repeal the Bylaws of the Corporation, except as otherwise provided by law and subject to the
 power of the stockholders of the Corporation to alter or repeal any Bylaw whether adopted by
 them or otherwise. The Bylaws may be amended, altered or repealed at any meeting of the
 Board of Directors or of the stockholders.

         Except as otherwise provided in the Certificate of Incorporation or these Bylaws and in
 addition to any other vote required by law, the affirmative vote of the holders of not less than (i)
 a majority of the outstanding shares of common stock of the Corporation or (ii) so long as the
 voting rights of any outstanding preferred shares of stock of the Corporation owned or held by
 the Yucaipa Stockholders and the Yucaipa Affiliated Companies are not materially
 disproportionate to the voting rights of the common stock of the Corporation, a majority of the
 total voting power of the outstanding shares of stock (instead of the outstanding common stock)
 entitled to vote, voting together as a single class, shall be required in order for stockholders to
 alter, amend or repeal, or to adopt any provision inconsistent with, these Bylaws.




                                                  20
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 472 of 564 Desc Main
                           Document     Page 35 of 85




                                      STOCKHOLDERS AGREEMENT


                                                  by and among

                                         [ALLIED HOLDINGS, INC.] 1

                                                        and

                                  The Stockholders of [Allied Holdings, Inc.]


                                          Dated as of ________, 2007




 1
     The name of Reorganized Allied Holdings may be changed to something different than “Allied Holdings, Inc.” in
     connection with the reincorporation in Delaware.
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 473 of 564 Desc Main
                           Document     Page 36 of 85


                                                 TABLE OF CONTENTS


 1.    Board of Directors................................................................................................................1

 2.    Subscription Right. ..............................................................................................................3

 3.    Legends ................................................................................................................................4

 4.    Certain Required Approvals. ...............................................................................................5

 5.    Representations and Warranties of Stockholders ................................................................6

 6.    Restrictions on Transfer; Transfers in Violation of Certificate ...........................................6

 7.    Definitions............................................................................................................................7

 8.    Miscellaneous. ...................................................................................................................11



 Exhibit A — Joinder




                                                                     i
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 474 of 564 Desc Main
                           Document     Page 37 of 85


                                     STOCKHOLDERS AGREEMENT

               THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of
 _______, 2007, by and among [Allied Holdings, Inc.], a Delaware corporation (the “Company”),
 Yucaipa American Alliance Fund I, LP, a Delaware limited partnership (“YAAF”), Yucaipa
 American Alliance (Parallel) Fund I, LP, a Delaware limited partnership (“YAAF Parallel” and,
 together with YAAF, the “Yucaipa Stockholders”), each of the Stockholders 2 (as defined in
 Section 7) named on the signature pages hereto and each other Person who otherwise hereafter
 becomes a party to this Agreement by executing the Joinder attached as Exhibit A. Otherwise
 undefined capitalized terms used herein are defined in Section 7 hereof.

                WHEREAS, Allied Holdings, Inc., a Georgia corporation (“Allied Georgia”),
 filed a plan of reorganization (the “Plan”) under Chapter 11 of the United States Code (the
 “Bankruptcy Code”) before the United States Bankruptcy Court for the Northern District of
 Georgia (the “Bankruptcy Court”) to effect a final restructuring of Allied Georgia;

                    WHEREAS, on [_________], 2007 (the “Effective Date”) the Plan became
 effective;

               WHEREAS, on the Effective Date, Allied Georgia merged with and into the
 Company, with the Company surviving the merger, and shares of Common Stock were issued to
 the Stockholders pursuant to the Plan; and

                WHEREAS, pursuant to the Plan, the Stockholders have named on the signature
 pages hereto have executed this Agreement to govern certain rights of the Stockholders and to
 provide certain other rights and obligations among them;

                NOW THEREFORE, in consideration of the promises and mutual covenants
 contained herein and other good and valuable consideration, the receipt and sufficiency of which
 are hereby acknowledged, the parties to this Agreement, intending to be legally bound, hereby
 agree as follows:

                    1.       Board of Directors.

                 (a)     From and after the date hereof and until the provisions of this Section 1
 cease to be effective in accordance with their terms, each Stockholder shall vote all of his, her or
 its Shares entitled to vote thereon, and the Company shall take all necessary and desirable actions
 within its control (including, without limitation, calling special board and stockholder meetings),
 so that:




 2
     The Stockholders that will be signatories to this Agreement will be limited to the beneficial owners of more than
     5% of the Company’s issued and outstanding Common Stock, determined as of the Effective Date.




                                                           1
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 475 of 564 Desc Main
                           Document     Page 38 of 85


                     (i)     the authorized number of directors on the Company’s board of
             directors (the “Board”) shall be established at such number (but not less than five
             during the two-year period ending on the second anniversary of the Effective
             Date) as the Board shall determine from time to time;

                     (ii)    such representatives constituting not less than a majority of the
             directors on the Board as are designated by the Yucaipa Stockholders from time
             to time shall be elected to the Board (the “Yucaipa Directors”);

                     (iii) during the two-year period ending on the second anniversary of the
             Effective Date, one representative designated by the Creditors Committee and
             reasonably satisfactory to the Yucaipa Stockholders from time to time shall be
             elected to the Board (the “Creditors Committee Director”);

                    (iv) the individual serving as the chief executive officer of the
             Company from time to time shall be elected to the Board (the “Executive
             Director”);

                    (v)     the composition of the board of directors of each of the Company’s
             subsidiaries shall be as determined by the Board;

                    (vi)     the removal from the Board without cause of any Yucaipa
             Directors shall be only upon the written request of the Yucaipa Stockholders;

                   (vii) if the Executive Director ceases to be the chief executive officer of
             the Company for any reason, such individual shall be removed as a director
             promptly after such cessation;

                     (viii) during the two-year period ending on the second anniversary of the
             Effective Date, (A) the removal from the Board of the Creditors Committee
             Director without cause shall be only upon the written request of the Creditors
             Committee and (B) in the event that any Creditors Committee Director for any
             reason ceases to serve as a member of the Board during his or her term of office,
             the resulting vacancy on the Board shall be filled by a representative designated
             by the Creditors Committee that is reasonably satisfactory to the Yucaipa
             Stockholders;

                     (ix)  during the two-year period ending on the second anniversary of the
             Effective Date, the Board shall not designate any of its authority to an executive
             committee (or to any committee performing a similar function however
             designated) unless the membership of such committee includes the Creditors
             Committee Director; and

                     (x)    in the event that any representative designated by the Yucaipa
             Stockholders hereunder for any reason ceases to serve as a member of the Board
             during his or her term of office, the resulting vacancy on the Board shall be filled
             by a representative designated by the Yucaipa Stockholders.




                                              2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 476 of 564 Desc Main
                           Document     Page 39 of 85


 The Company shall pay all reasonable out-of-pocket expenses incurred by each director in
 connection with attending regular and special meetings of the Board and any committee thereof.
 The Company and the Board may grant board observation rights to the Teamsters National
 Automobile Transportation Industry Negotiating Committee and other Persons.

               (b)    If any party fails to designate a representative to fill a directorship
 pursuant to the terms of this Section 1, the election of a person to such directorship shall be
 accomplished in accordance with the Company’s bylaws and applicable law.

                 (c)      The provisions of and all rights under this Section 1 will terminate on the
 first to occur of (i) the consummation of a Qualified Public Offering, (ii) the consummation of a
 Sale of the Company or (iii) with respect to Section 1(a)(iii), Section 1(a)(viii) and
 Section 1(a)(ix) only, the second anniversary of the Effective Date.

                2.      Subscription Right.

                 (a)    If the Company authorizes the issuance or sale of any New Securities to
 any Person (including a Yucaipa Stockholder) solely for cash consideration (or for consideration
 that includes the extension of credit to the Company or any of its subsidiaries if such issuance
 relates to a debt financing provided by a Yucaipa Stockholder or Yucaipa Affiliated Company),
 then the Company shall offer to sell to the Yucaipa Stockholders and each Stockholder that
 qualifies as a Subscribing Other Stockholder at the time of the particular issuance or sale (each, a
 “Subscription Holder”) a portion of such New Securities up to an amount of such New Securities
 equal to the quotient determined by dividing (1) the number of shares of Common Stock held by
 such Subscription Holder at such time by (2) the total number of shares of Common Stock held
 by all Subscription Holders at such time. Each Subscription Holder shall be entitled to purchase
 such New Securities on at least as favorable terms to the Subscription Holders as the terms under
 which such New Securities are to be offered to such Person (including a Yucaipa Stockholder);
 provided that if such third parties are required to also purchase other securities of the Company,
 Subscription Holders exercising their rights pursuant to this Section 2 shall also be required to
 purchase the same strip of securities (on the same terms and conditions) that such third parties
 are required to purchase. The purchase price payable for the New Securities offered to the
 Subscription Holders hereunder shall be payable in cash if the New Securities are offered solely
 for cash consideration. If the New Securities are offered in connection with a debt financing
 provided by a Yucaipa Stockholder or a Yucaipa Affiliated Company, then each Subscribing
 Other Stockholder will be offered the opportunity to participate in such debt financing on terms
 at least as favorable in the aggregate as those given to such Yucaipa Stockholder or Yucaipa
 Affiliated Company, including the purchase price for the New Securities.

                 (b)     In order to exercise its purchase rights hereunder, each Subscription
 Holder must, within 20 days after receipt of written notice from the Company describing in
 reasonable detail the New Securities being offered, the purchase price thereof, the payment terms
 and such holder’s percentage allotment, deliver a written notice to the Company describing its
 election hereunder. If any Subscription Holder having subscription rights under this Section 2
 fails to exercise his, her or its subscription rights in full within such 20-day period, the Company
 shall offer the New Securities that were the were not so subscribed to all Subscription Holders
 who exercised their subscription rights in full with respect to such New Securities by delivery of



                                                  3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 477 of 564 Desc Main
                           Document     Page 40 of 85


 written notice thereto. Each such Subscription Holder will thereafter have an additional 10 days
 after receipt of such written notice from the Company to accept such offer of New Securities, in
 whole or in part, by written notice to the Company specifying the maximum number of New
 Securities which such Subscription Holder has elected to purchase; provided, that, in the event
 that the aggregate number of New Securities that the Subscription Holders have elected to
 purchase exceeds that aggregate number of remaining New Securities, such New Securities will
 be allocated upon the electing Subscription Holders pro rata based on the total number of shares
 of Common Stock held by such electing Subscription Holders at such time.

                 (c)    Upon the expiration of the offering period described above, the Company
 shall be entitled to sell such New Securities which Subscription Holders have not elected to
 purchase during the 90 days following such expiration on terms and conditions no more
 favorable to the purchasers thereof than those offered to such holders. Any New Securities
 offered or sold by the Company after such 90-day period must be reoffered to the Subscription
 Holders pursuant to the terms of this Section 2.

                 (d)     Notwithstanding the foregoing, if the Board determines that it should, in
 the best interests of the Company, issue New Securities which would otherwise be required to be
 offered to the Subscription Holders pursuant to this Section 2 prior to their issuance, the
 Company may issue such New Securities without first complying with the provisions of this
 Section 2; provided, however, that within 45 days after such issuance the Company shall offer to
 each Subscription Holder the opportunity to purchase the number of New Securities that such
 Subscription Holder would have otherwise been entitled to purchase pursuant to the terms of this
 Section 2.

                 (e)     The provisions of and all rights in Section 2 above shall terminate upon
 the first to occur of (i) the listing of the Common Stock on a Nationally Recognized Exchange,
 (ii) the consummation of a Qualified Public Offering or (iii) the consummation of a Sale of the
 Company.

                3.      Legends. Each certificate evidencing Shares and each certificate issued in
 exchange for or upon the transfer of any Shares shall be stamped or otherwise imprinted with a
 legend in substantially the following form:

               THE SECURITIES REPRESENTED BY THIS CERTIFICATE
               ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
               STOCKHOLDERS AGREEMENT, DATED AS OF __________,
               2007, AMONG THE ISSUER AND CERTAIN OF THE
               ISSUER’S STOCKHOLDERS.     A COPY OF SUCH
               STOCKHOLDERS AGREEMENT (AS AMENDED, MODIFIED
               OR SUPPLEMENTED FROM TIME TO TIME IN
               ACCORDANCE WITH THE TERMS THEREOF) IS
               AVAILABLE AT THE ISSUER’S PRINCIPAL EXECUTIVE
               OFFICES AND WILL BE FURNISHED WITHOUT CHARGE
               BY THE ISSUER TO THE HOLDER HEREOF UPON
               WRITTEN REQUEST.




                                                4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 478 of 564 Desc Main
                           Document     Page 41 of 85


                THE SECURITIES REPRESENTED BY THIS CERTIFICATE
                ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE
                ISSUER’S AMENDED AND RESTATED CERTIFICATE OF
                INCORPORATION, WHICH PROVIDES FOR, AMONG
                OTHER THINGS, CERTAIN RESTRICTIONS ON THE
                TRANSFER OF SUCH SECURITIES AND THE ISSUER’S
                OPTION TO REDEEM SUCH SECURITIES IN CONNECTION
                WITH A TRANSFER IN VIOLATION OF SUCH
                RESTRICTIONS. NO REGISTRATION OR TRANSFER OF
                THESE SECURITIES WILL BE MADE ON THE BOOKS OF
                THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS
                HAVE BEEN COMPLIED WITH.     A COPY OF SUCH
                AMENDED     AND    RESTATED   CERTIFICATE    OF
                INCORPORATION (AS AMENDED, MODIFIED OR
                SUPPLEMENTED FROM TIME TO TIME) IS AVAILABLE AT
                THE ISSUER’S PRINCIPAL EXECUTIVE OFFICES AND
                WILL BE FURNISHED WITHOUT CHARGE BY THE ISSUER
                TO THE HOLDER HEREOF UPON WRITTEN REQUEST.

                4.      Certain Required Approvals.

                (a)     Until the second anniversary of the Effective Date, the Company shall not,
 and shall not cause or permit any subsidiary of the Company to, sell or transfer any of its or their
 properties or assets to, or purchase any property or assets from, or enter into any contract or
 agreement with, any Yucaipa Stockholder or Yucaipa Affiliated Company (an “Affiliate
 Transaction”), unless:

                        (i)    such Affiliate Transaction has been approved by either (1) a
                majority of the disinterested directors on the Board or (2) all of the directors
                (including the Creditors Committee Director) then serving on the Board; or

                        (ii)    such Affiliate Transaction is approved by the vote or consent of
                holders of either a Supermajority of the Common Stock or a Supermajority of the
                capital stock of the Company; or

                        (iii) the Company has received an opinion as to the fairness to the
                Company and/or its subsidiary(ies) of such Affiliate Transaction, from a financial
                point of view, issued by any of FTI Consulting, Inc., Citigroup Global Markets,
                Inc., Credit Suisse Securities (USA) LLC, Goldman, Sachs & Co., Deutsche Bank
                Securities Inc. or Valuation Research Corporation (or any of their respective
                Affiliates) or any other accounting, appraisal or investment banking firm of
                national standing reasonably acceptable to the Creditors Committee Director; or

                        (iv)    the Affiliate Transaction involves an issuance of debt or equity
                securities by the Company or any of its subsidiaries, and each Subscribing Other
                Stockholder is offered the opportunity to purchase such debt or equity securities
                on terms no less favorable, in the aggregate, than those offered to the Yucaipa




                                                  5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 479 of 564 Desc Main
                           Document     Page 42 of 85


                Stockholders and the Yucaipa Affiliated Companies participating in such Affiliate
                Transaction and in accordance with the pro rata interest of each Subscribing Other
                Stockholder in the total number of shares of Common Stock then issued and
                outstanding; or

                        (v)     such Affiliate Transaction constitutes a Permitted Transaction.

                (b)     The provisions of and all restrictions set forth in Section 4 above shall
 terminate upon the first to occur of (i) the second anniversary of the Effective Date, (ii) the
 listing of the Common Stock or other equity securities of the Company on a Nationally
 Recognized Exchange, (iii) the consummation of a Qualified Public Offering, (iv) the
 consummation of a Sale of the Company or (v) the Yucaipa Stockholders and the Yucaipa
 Affiliated Companies owning, holding or possessing in the aggregate either (A) seventy-five
 percent (75%) or more of the outstanding Common Stock or (B) if the voting rights (on an as
 converted basis or otherwise) of any outstanding Preferred Stock owned, held or possessed by
 the Yucaipa Stockholders and the Yucaipa Affiliated Companies are not materially
 disproportionate to the per share voting rights of the Common Stock, seventy-five percent (75%)
 or more of the voting power of the outstanding shares of capital stock of the Company.

                 5.      Representations and Warranties of Stockholders. Each Stockholder
 represents and warrants, individually and not jointly and severally, to the other parties hereto that
 (a) such Stockholder has full power and authority to execute, deliver and perform its obligations
 under this Agreement; (b) this Agreement has been duly and validly authorized, executed and
 delivered by such Stockholder, and constitutes a valid and binding obligation of such
 Stockholder, enforceable against such Stockholder in accordance with its terms except to the
 extent that enforceability may be limited by bankruptcy, insolvency or other similar laws
 affecting creditors’ rights generally; (c) such Stockholder is not a party to any agreement which
 is inconsistent with the rights of any party hereunder or otherwise conflicts with the provisions
 hereof; and (d) such Stockholder is an “accredited investor” as that term is defined in Rule 501
 of Regulation D of the Securities Act.

                6.       Restrictions on Transfer; Transfers in Violation of Certificate. Each
 Stockholder hereby acknowledges and agrees that the Shares shall be subject to the restrictions
 on transfer set forth in the Certificate. Each Stockholder further acknowledges and agrees that
 (a) any Transfer or attempted Transfer of any Shares in violation of any provision of Certificate
 shall be null and void and of no force and effect; (b) the Company shall have no obligation to
 record such Transfer on its books or treat any purported Transferee of such Shares as the owner
 of such Shares for any purpose; and (c) the Company shall have the option to redeem, out of
 legally available funds, any Shares Transferred in violation of any provision of the Certificate, on
 such terms and subject to such conditions as determined by the Board.




                                                  6
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 480 of 564 Desc Main
                           Document     Page 43 of 85


                 7.    Definitions.

                 “Affiliate” means, as to any specified Person, any other Person which, directly or
 indirectly, controls, is controlled by, employed by or is under common control with, any of the
 foregoing. For the purposes of this definition, “control” means the possession of the power to
 direct or cause the direction of the management and policies of such Person through the
 ownership of voting securities, by contract or otherwise. For purposes of this Agreement, the
 Company and any Person that is controlled by the Company shall not be considered Affiliates of
 the Yucaipa Stockholders or any Yucaipa Affiliated Company.

                “Certificate” means the Company’s Amended and Restated Certificate of
 Incorporation, as the same may be amended from time to time.

                “Common Stock” means the Company’s common stock, par value $0.01 per share
 and any other common equity securities issued by the Company, and any other shares of stock
 issued or issuable with respect thereto (whether by way of a stock dividend or stock split or in
 exchange for or upon conversion of such shares or otherwise in connection with a combination
 of shares, recapitalization, merger, consolidation or other corporate reorganization).

                “Company” means [Allied Holdings, Inc.], a Delaware corporation and any
 successors thereto.

                “Creditors Committee” means (i) the official committee of unsecured creditors of
 the Debtors appointed by the United States Trustee in the Chapter 11 case initiated by Allied
 Georgia’s filing on July 31, 2005 of a voluntary petition for relief in the Bankruptcy Court under
 chapter 11 of the Bankruptcy Code pursuant to Section 1102 of the Bankruptcy Code as its
 composition may be changed from time to time by addition, resignation or removal of its
 members or (ii) in the event that such committee is dissolved, the majority of the members
 comprising such committee at the time of its dissolution.

                 “Equipment Financing Facility” means that certain Loan and Security Agreement
 and Guaranty entered into among Allied Systems, Ltd. (L.P.), as borrower, Allied Georgia and
 certain of its subsidiaries, as guarantors, and Yucaipa Transportation, LLC, a Delaware limited
 liability company (“Yucaipa Transport”), as lender, to finance the purchase by Allied Systems of
 certain equipment from Yucaipa Transport, together with any instruments and agreements
 entered into in connection therewith.

                 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
 time to time.

               “Nationally Recognized Exchange” means any of the following nationally
 recognized stock exchanges: the New York Stock Exchange, NASDAQ (any market thereof) or
 AMEX.




                                                 7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 481 of 564 Desc Main
                           Document     Page 44 of 85


                 “New Securities” shall mean equity securities of the Company or any of its
 subsidiaries, whether now authorized or not, and rights, options or warrants to purchase any such
 equity securities, and any securities of any type whatsoever which are, or may become,
 convertible into such equity securities; provided, however, that the term “New Securities” does
 not include: (i) securities offered to the public pursuant to a registration statement filed by the
 Company or any Qualified Public Offering (and, in the case of rights, options or warrants, the
 securities issued or issuable upon exercise thereof and, if applicable, the Common Stock issued
 or issuable upon conversion of such securities); (ii) securities issued for the acquisition of
 another business by the Company by merger, purchase of substantially all the assets of such
 business or another reorganization resulting in the ownership by the Company of not less than a
 majority of the voting power of such business (and, in the case of rights, options or warrants, the
 securities issued or issuable upon exercise thereof and, if applicable, the Common Stock issued
 or issuable upon the conversion of such securities); (iii) securities issued to directors or
 employees of or consultants to the Company pursuant to an equity incentive plan, stock option
 plan, employee stock purchase plan, restricted stock plan or other employee stock plan or
 agreement or otherwise, in all cases approved by the Board (and, in the case of rights, options or
 warrants, the securities issued or issuable upon exercise thereof and, if applicable, the Common
 Stock issued or issuable upon the conversion of such securities); (iv) securities issued to a Person
 other than a Yucaipa Stockholder or a Yucaipa Affiliated Company in connection with an
 equipment lease, commercial loan, or research, development or licensing agreement or other
 similar business transaction, in all cases approved by the Board (and, in the case of rights,
 options or warrants, the securities issued or issuable upon exercise thereof and, if applicable, the
 Common Stock issued or issuable upon the conversion of such securities); (v) securities issued
 as a result of any stock split, stock dividend, reverse stock split, capital reorganization,
 recapitalization, or reclassification of Common Stock, distributable on a pro rata basis to all
 holders of Common Stock; (vi) Common Stock issued to any Yucaipa Stockholder or any other
 Person pursuant to the Plan; or (vii) securities issued upon the conversion of any outstanding
 indebtedness under the Equipment Financing Facility.

                “Other Stockholder” means any Stockholder other than a Yucaipa Stockholder or
 a Stockholder that is a Yucaipa Affiliated Company.

                 “Permitted Transaction” means (i) any Affiliate Transaction (including, without
 limitation, the entrance into, performance under, or any amendment in accordance with the terms
 of any contract or agreement) specifically disclosed in the Plan or in the related Disclosure
 Statement or in any supplements to either document and approved by the Creditors Committee
 (other than the potential sale of Allied Systems (Canada) Company); (ii) the acquisition by the
 Yucaipa Stockholders or any Yucaipa Affiliated Companies of New Securities pursuant to the
 exercise of their subscription rights pursuant to Section 2 hereof; (iii) the acquisition of any
 securities issued as a result of any stock split, stock dividend, reverse stock split, capital
 reorganization, recapitalization, or reclassification of Common Stock, distributable on a pro rata
 basis to all holders of Common Stock; (iv) any payments, benefit or awards of securities made or
 provided pursuant to the terms of any employment agreement, employee benefit plan, officer or
 director indemnification agreement or any similar arrangement entered into between the
 Company or any of its subsidiaries and any director, officer, employee, consultant or Board
 nominee of any Yucaipa Stockholder or Yucaipa Affiliated Company; (v) any Affiliate
 Transaction to the extent done in the ordinary course of business consistent with the past



                                                  8
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 482 of 564 Desc Main
                           Document     Page 45 of 85


 practices of Allied Georgia or its subsidiaries; provided that the terms of such transaction are no
 less favorable in the aggregate to the Company or its relevant subsidiary than those that would
 have been obtained in a comparable transaction by the Company or such subsidiary with an
 unrelated Person; (vi) any payments made, actions taken or other Affiliate Transaction in
 accordance with the terms or contemplated by that certain Monitoring and Management Services
 Agreement, dated as of the Effective Date, between the Company and Yucaipa American Funds,
 LLC; (vii) any Affiliate Transaction involving any sharing or common use of real property or
 facilities with any Yucaipa Affiliated Companies done in the ordinary course of business
 consistent with the past practices of Allied Georgia or its subsidiaries; provided that the terms of
 such transaction are no less favorable in the aggregate to the Company or its relevant subsidiary
 than those that would have been obtained in a comparable transaction by the Company or such
 subsidiary with an unrelated Person; (viii) any Affiliate Transaction involving the subleasing,
 assignment or other arrangement with respect to hauling or transporting vehicles or fulfilling
 other customer requirements with any Yucaipa Affiliated Companies done in the ordinary course
 of business consistent with the past practices of Allied Georgia or its subsidiaries; provided that
 the terms of such transaction are no less favorable in the aggregate to the Company or its
 relevant subsidiary than those that would have been obtained in a comparable transaction by the
 Company or such subsidiary with an unrelated Person; (ix) any Affiliate Transaction with any
 Yucaipa Affiliated Company that (1) does not involve a merger, consolidation, sale, lease,
 license or other transfer of substantially all the properties of, or sale by the Company or any
 subsidiary of the Company, the sale of issuance of any debt or equity securities of the Company
 or such subsidiary or any form of debt or equity financing in favor of the Company or such
 subsidiary and (2) is on terms no less favorable in the aggregate to the Company or its relevant
 subsidiary than those that would have been obtained in a comparable transaction by the
 Company or such subsidiary with an unrelated Person; and (x) any Affiliate Transaction with any
 Yucaipa Stockholder or Yucaipa Affiliated Company that involves consideration to or from the
 Yucaipa Stockholders or Yucaipa Affiliated Company of less than $10,000,000 and, when taken
 with all other Affiliate Transactions permitted solely by this clause (x) involves aggregate
 consideration to or from the Yucaipa Stockholders or Yucaipa Affiliated Companies of less than
 $25,000,000 in any fiscal year (it being understood that consideration pursuant to any Affiliate
 Transactions permitted pursuant to any other clause of this definition or approved pursuant to the
 Certificate or Incorporation or any other provisions of this Agreement, will not be included when
 calculating the foregoing thresholds in this clause).

                 “Person” means an individual, a partnership, a corporation, a limited liability
 company, an association, a joint stock company, a trust (including any beneficiary thereof), a
 joint venture, an unincorporated organization or a governmental entity or any department, agency
 or political subdivision thereof.

                “Preferred Stock” means the Company’s preferred stock, par value $0.01 per
 share, including any series thereof as may be designated by the Board from time to time.

                “Qualified Public Offering” means a sale of equity securities of the Company in
 an underwritten public offering registered under the Securities Act, with gross proceeds of not
 less than $40,000,000, and resulting in the listing of such of the Company’s equity securities on a
 Nationally Recognized Exchange.




                                                  9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 483 of 564 Desc Main
                           Document     Page 46 of 85


                “Sale of the Company” means (i) any sale, transfer or issuance or series of sales,
 transfers or issuances of capital stock of the Company by the Company, the Yucaipa
 Stockholders or any other Stockholders (including, any merger, consolidation or other
 transaction or series of related transactions having the same effect) which results in any Person
 or group of Persons (as the term “group” is used under the Exchange Act), other than the
 Yucaipa Stockholders or any of their Affiliates, owning capital stock of the Company possessing
 in the aggregate a majority of the total voting power of the outstanding shares of capital stock of
 the Company and (ii) any sale or transfer of all or substantially all of the assets of the Company
 and its subsidiaries in any transaction or series of transactions (other than sales in the ordinary
 course of business) to any Person or group of Persons (as the term “group” is used under the
 Exchange Act).

                “Securities Act” means the Securities Act of 1933, as amended from time to time.

                 “Shares” means, at any time, any shares of Common Stock, any other common
 equity securities issued by the Company, and any other shares of stock issued or issuable with
 respect thereto (whether by way of a stock dividend or stock split or in exchange for or upon
 conversion of such shares or otherwise in connection with a combination of shares,
 recapitalization, merger, consolidation or other corporate reorganization).

                “Stockholders” means the Persons named on the signature pages to this
 Agreement and any other Person who is a Transferee of Shares, whether from another
 Stockholder or from the Company, that agrees to be bound by the terms of this Agreement. The
 term “Stockholder” means any one of the Stockholders and, in the case of a Stockholder who is a
 natural person, the term “Stockholder” also includes such Stockholder’s legal representatives,
 executors or administrators when the context so requires.

                 “Subscribing Other Stockholder” means any Person that (i) is an “accredited
 investor” as that term is defined in Rule 501 of Regulation D of the Securities Act, (ii) either (A)
 is a Stockholder that, on or after the Effective Date, was, pursuant to the Plan, issued shares of
 Common Stock representing five percent (5%) or more of the shares of Common Stock issued on
 the Effective Date or (B) is a Person that was assigned the subscription rights of an Other
 Stockholder pursuant to Section 8(c) hereof and (iii) as of the date immediately prior to the date
 of issue or sale of New Securities owns shares of Common Stock representing five percent (5%)
 or more of the issued and outstanding shares of Common Stock; provided, that any Other
 Stockholder shall immediately cease to be a “Subscribing Other Stockholder” upon any
 assignment pursuant to Section 8(c) to the extent that such assignment results in the assigning
 Other Stockholder beneficially owning shares of Common Stock representing less than five
 percent (5%) of the issued and outstanding shares of Common Stock.

                 “Supermajority” of the Common Stock shall mean a percentage equal to the
 percentage (as of the record date or other applicable date for any vote, consent or approval) of
 the outstanding Common Stock of the Company that is held or owned by the Yucaipa
 Stockholders and any Yucaipa Affiliated Company plus seven percent (7%). “Supermajority” of
 the capital stock shall mean, if the voting rights (on an as converted basis or otherwise) of any
 outstanding Preferred Stock owned or held by the Yucaipa Entities and their Affiliated
 Companies are not materially disproportionate to the voting rights of the Common Stock, a



                                                 10
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 484 of 564 Desc Main
                           Document     Page 47 of 85


 percentage equal to the percentage (as of the record date or other applicable date for any vote,
 consent or approval) of the voting power of the outstanding capital stock of the Company (voting
 together as a single class) that is held or owned by the Yucaipa Stockholders and any Yucaipa
 Affiliated Company plus seven percent (7%).

                 “Transfer” means any transfer, donation, bequest, sale, assignment, or other
 disposal or attempted disposal (including by way of merger, operation of law, pursuant to any
 domestic relations or other court order, whether with or without consideration and whether
 voluntarily or involuntarily or by operation of law) of all or any portion of a security, any interest
 or rights in a security, or any rights under this Agreement. “Transferred” means the
 accomplishment of a Transfer, and “Transferee” means the recipient of a Transfer.

                “Yucaipa Affiliated Company” means any entity which is controlled by the
 Yucaipa Stockholders, controls the Yucaipa Stockholders or is under common control with the
 Yucaipa Stockholders (other than the Company and any Person that is controlled by the
 Company). For the purposes of this definition, “control” means the possession of the power to
 direct or cause the direction of the management and policies of such Person through the
 ownership of voting securities, by contract or otherwise. For the avoidance of doubt, for so long
 as the Yucaipa Stockholders own, directly or indirectly, more than fifty percent (50%) of the
 capital stock of Performance Logistics Group, Inc., a Delaware corporation, such corporation
 shall be considered a “Yucaipa Affiliated Company.”

                8.      Miscellaneous.

                 (a)    Amendment and Waiver. Except as otherwise provided herein, no
 modification, amendment or waiver of any provision of this Agreement will be effective against
 the Company or the holders of Shares unless such modification, amendment or waiver is agreed
 to, consented to or approved by (i) the Company, (ii) the Yucaipa Stockholders and (iii) the
 holders of either a Supermajority of the Common Stock or a Supermajority of the capital stock of
 the Company; provided, however, that no modification, amendment or waiver of the terms of
 Section 2 of this Agreement will be effective against any Other Stockholder unless such
 amendment, modification or waiver is approved in writing by such Other Stockholder.
 Notwithstanding the foregoing, if an amendment or modification of this Agreement is not
 adverse to the material rights of Other Stockholders under this Agreement, then such amendment
 or modification will be effective against the Company and the holders of Shares if such
 amendment or modification is approved in writing by the Company and the Yucaipa
 Stockholders. The failure of any party to enforce any of the provisions of this Agreement will in
 no way be construed as a waiver of such provisions and will not affect the right of such party
 thereafter to enforce each and every provision of this Agreement in accordance with its terms.

                (b)     Severability. Whenever possible, each provision of this Agreement will
 be interpreted in such manner as to be effective and valid under applicable law, but if any
 provision of this Agreement is held to be invalid, illegal or unenforceable in any respect under
 any applicable law or rule in any jurisdiction, such invalidity, illegality or unenforceability will
 not affect any other provision or any other jurisdiction, but this Agreement will be construed and
 enforced in such jurisdiction as if such invalid, illegal or unenforceable provision had never been
 contained herein.



                                                  11
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 485 of 564 Desc Main
                           Document     Page 48 of 85


                 (c)     Successors and Assigns. This Agreement and all rights and obligations of
 the Yucaipa Stockholders hereunder may be Transferred by any Yucaipa Stockholder without the
 consent of any party hereto upon written notice to the Company thereof. Neither this Agreement
 nor any of the rights or obligations under this Agreement may be Transferred by any Other
 Stockholder without the prior written consent of the Company and the Yucaipa Stockholders;
 provided, however, that in the event that (i) any Other Stockholder proposes to assign its
 subscription rights under Section 2 in connection with the Transfer of (A) all Shares held by such
 Other Stockholder or (B) a number of Shares equal to not less than five percent (5%) of the
 number of issued and outstanding shares of Common Stock at such time and (ii) the Transferee
 of such Shares will acquire beneficial ownership of Shares representing not less than five percent
 (5%) of the issued and outstanding shares of Common Stock at such time, then such Other
 Stockholder may assign his, her or its subscription rights under Section 2 (and not any other
 rights hereunder) with the prior written consent of only the Yucaipa Stockholders, which consent
 the Yucaipa Stockholders shall not unreasonably withhold, delay or condition (but which may be
 conditioned upon such Transferee executing a joinder to this Agreement (substantially similar
 the Joinder attached as Exhibit A but solely with respect to the provisions applicable to
 subscription rights under Section 2) or a separate subscription rights agreement (having
 substantially the same terms as those set forth in Section 2), in each case, satisfactory to the
 Yucaipa Stockholders). Subject to the foregoing, this Agreement shall be binding upon and
 inure to the benefit of the parties hereto and their respective successors and permitted assigns and
 any Person that may become a party to this Agreement by executing the Joinder attached as
 Exhibit A.

              (d)     Counterparts. This Agreement may be executed in separate counterparts
 each of which will be an original and all of which taken together shall constitute one and the
 same agreement.

                (e)     Remedies. Any Person having rights under any provision of this
 Agreement shall be entitled to enforce their rights under this Agreement specifically to recover
 damages by reason of any breach of any provision of this Agreement and to exercise all other
 rights existing in their favor. The parties hereto agree and acknowledge that money damages
 may not be an adequate remedy for any breach of the provisions of this Agreement and that any
 Stockholder may in its sole discretion apply to any court of competent jurisdiction for specific
 performance and/or injunctive relief (without posting a bond or other security) in order to
 enforce or prevent any violation of the provisions of this Agreement.




                                                 12
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 486 of 564 Desc Main
                           Document     Page 49 of 85


                (f)     Notices. Any notice provided for in this Agreement must be in writing
 and must be either personally delivered, sent by first class mail (postage prepaid and return
 receipt requested), or sent by reputable overnight courier service (charges prepaid) or by
 facsimile to the Company at the address set forth below and to the Stockholders at their
 respective addresses indicated in the Company’s records, or at such address or to the attention of
 such other Person as the recipient party has specified by prior written notice to the sending party.
 Notices will be deemed to have been given hereunder when delivered personally, three days after
 deposit in the U.S. mail, and one day after deposit with a reputable overnight courier service.
 Notices given by facsimile will be deemed given when sent and confirmed electronically. The
 address of the Company is:

                        [Allied Holdings, Inc.]
                        160 Clairemont Avenue, Suite 200
                        Decatur, Georgia 30030
                        Fax: [_____________]
                        Attn: General Counsel

                (g)     Governing Law; Consent to Jurisdiction and Service of Process; Jury
 Waiver.

                        (i)     The corporate law of the State of Delaware shall govern all issues
                and questions concerning the relative rights and obligations of the Company and
                its stockholders. All other issues and questions concerning the construction,
                validity, enforcement and interpretation of this Agreement and the exhibits and
                schedules hereto shall be governed by, and construed in accordance with, the laws
                of the State of Delaware, without giving effect to any choice of law or conflict of
                law rules or provisions (whether of the State of Delaware or any other
                jurisdiction) that would cause the application of the laws of any jurisdiction other
                than the State of Delaware.

                        (ii)    Each party hereby (1) irrevocably submits to the exclusive
                jurisdiction of the federal and state courts located in Wilmington, Delaware for
                the purpose of any action, claim, cause of action or suit (in contract, tort or
                otherwise), inquiry, proceeding or investigation arising out of or based upon this
                Agreement or relating to the subject matter hereof, (2) waives to the extent not
                prohibited by applicable law, and agrees not to assert by way of motion, as a
                defense or otherwise, in any such action, any claim that it is not subject personally
                to the jurisdiction of the above-named courts, that its property is exempt or
                immune from attachment or execution, that any such proceeding brought in one of
                the above-named courts is improper, or that this Agreement or the subject matter
                hereof or thereof may not be enforced in or by such court and (3) agrees not to
                commence or maintain any action, claim, cause of action or suit (in contract, tort
                or otherwise), inquiry, proceeding or investigation arising out of or based upon
                this Agreement or relating to the subject matter hereof or thereof other than before
                one of the above-named courts nor to make any motion or take any other action
                seeking or intending to cause the transfer or removal of any such action, claim,
                cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or



                                                 13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 487 of 564 Desc Main
                           Document     Page 50 of 85


                investigation to any court other than one of the above-named courts whether on
                the grounds of inconvenient forum or otherwise. Each party hereto hereby
                consents to service of process in any such proceeding in any manner permitted by
                Delaware law, and agrees that service of process by registered or certified mail,
                return receipt requested, at its address specified pursuant to Section 8(f) hereof is
                reasonably calculated to give actual notice.

                      (iii) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
                WHICH CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND
                COVENANTS THAT SUCH PARTY WILL NOT ASSERT, ANY RIGHT TO
                TRIAL BY JURY ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS
                PLAINTIFF, DEFENDANT OR OTHERWISE, IN RESPECT OF ANY ISSUE,
                CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
                BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF
                OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO
                THE DEALINGS OF THE PARTIES HEREUNDER, IN EACH CASE
                WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
                IN TORT OR CONTRACT OR OTHERWISE.

                 (h)     No Strict Construction. The language used in this Agreement shall be
 deemed to be the language chosen by the parties hereto to express their mutual intent, and no rule
 of strict construction shall be applied against any party.

                (i)    Business Days. If any time period for giving notice or taking action
 hereunder expires on a day which is a Saturday, Sunday or legal holiday in the state in which the
 Company’s chief executive office is located, the time period shall automatically be extended to
 the business day immediately following such Saturday, Sunday or legal holiday.

                 (j)    Descriptive Headings; Construction. The descriptive headings of this
 Agreement are inserted for convenience only and do not constitute a part of this Agreement. For
 all purposes of and under this Agreement, (i) the word “including” shall be deemed to be
 immediately followed by the words “without limitation”; (ii) words (including defined terms) in
 the singular shall be deemed to include the plural and vice versa; (iii) words of one gender shall
 be deemed to include the other gender as the context requires; (iv) “or” is not exclusive; and
 (v) the terms “hereof,” “herein,” “hereto,” “herewith” and any other words of similar import
 shall, unless otherwise stated, be construed to refer to this Agreement as a whole (including the
 Exhibit hereto) and not to any particular term or provision of this Agreement, unless otherwise
 specified.

                 (k)     Entire Agreement. This Agreement, including the Exhibit hereto,
 constitutes the entire agreement and understanding among the parties with respect to the matters
 set forth herein and supersedes all other prior covenants, agreements, undertakings, obligations,
 promises, arrangements, communications, representations and warranties, whether oral or
 written, by any party hereto or by any Affiliate or representative of any party hereto with respect
 to the matters set forth herein. There are no covenants, agreements, undertakings or obligations
 with respect to the matters set forth in this Agreement other than those expressly set forth or
 referred to herein.



                                                 14
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 488 of 564 Desc Main
                           Document     Page 51 of 85


               (l)     No Agency Relationship. Nothing contained in this Agreement shall be
 construed as creating a partnership, agency or joint venture relationship between the Company
 and any Stockholder, and no party hereto shall become bound by any representation, act or
 omission by the other party.

                                          *****




                                              15
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 489 of 564 Desc Main
                           Document     Page 52 of 85


              IN WITNESS WHEREOF, the parties hereto have executed this Stockholders
 Agreement on the day and year first above written.

                                       [THE COMPANY]


                                       By:
                                       Name:
                                       Its:

                                       [THE YUCAIPA STOCKHOLDERS]


                                       By:
                                       Name:
                                       Its:
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 490 of 564 Desc Main
                           Document     Page 53 of 85




                                          [OTHER STOCKHOLDERS]


                                          [________________]


                                          [________________]


                                          [________________]


                                          [________________]


                                          [________________]
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 491 of 564 Desc Main
                           Document     Page 54 of 85


                                                                                  EXHIBIT A

                             STOCKHOLDERS AGREEMENT

                                           Joinder

               The undersigned is executing and delivering this Joinder pursuant to the
 Stockholders Agreement dated __________, 2007 (as the same may hereafter be amended, the
 “Stockholders Agreement”), among Allied Holdings, Inc., a Delaware corporation (the
 “Company”) and the other persons named as parties therein.

                By executing and delivering this Joinder to the Company, the undersigned hereby
 agrees to become a party to, to be bound by, and to comply with the provisions of the
 Stockholders Agreement as a holder of Shares in the same manner as if the undersigned were an
 original signatory to the Stockholders Agreement, and the undersigned’s [____] shares of
 Common Stock shall be included as Shares under the Stockholders Agreement.

               Accordingly, the undersigned has executed and delivered this Joinder as of the
 ___ day of ____________, _____.


                                            Signature of Stockholder



                                            Print Name of Stockholder
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 492 of 564 Desc Main
                           Document     Page 55 of 85




                                  REGISTRATION RIGHTS AGREEMENT


                                                   by and among

                                         [ALLIED HOLDINGS, INC.] 1

                                                         and

                                  The Stockholders of [Allied Holdings, Inc.]
                                    set forth on the Signature Pages Hereto


                                           Dated as of ________, 2007




 1
     The name of Reorganized Allied Holdings may be changed to something different than “Allied Holdings, Inc.” in
     connection with the reincorporation in Delaware.
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 493 of 564 Desc Main
                           Document     Page 56 of 85




                                                TABLE OF CONTENTS


 1.    Demand Registrations..........................................................................................................1

 2.    Piggyback Registrations.......................................................................................................3

 3.    Other Registrations; Registration Rights. ............................................................................5

 4.    Holdback Agreements..........................................................................................................5

 5.    Registration Procedures .......................................................................................................6

 6.    Registration Expenses..........................................................................................................9

 7.    Indemnification. ...................................................................................................................9

 8.    Participation in Underwritten Registrations.......................................................................12

 9.    Definitions..........................................................................................................................13

 10.   Company Representations .................................................................................................14

 11.   Miscellaneous. ...................................................................................................................14
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 494 of 564 Desc Main
                           Document     Page 57 of 85


                             REGISTRATION RIGHTS AGREEMENT

                THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as
 of _______, 2007, by and among [Allied Holdings, Inc.], a Delaware corporation (the
 “Company”), Yucaipa American Alliance Fund I, LP, a Delaware limited partnership (“YAAF”),
 Yucaipa American Alliance (Parallel) Fund I, LP, a Delaware limited partnership (“YAAF
 Parallel”) and, together with YAAF, the (“Yucaipa Stockholders”) and each of the other
 stockholders of the Company named on the signature pages hereto2 or who otherwise hereafter
 becomes a party to this Agreement by executing the Joinder attached as Exhibit A (the “Other
 Stockholders” and, together with the Yucaipa Stockholders, the “Stockholders”). Otherwise
 undefined capitalized terms used herein are defined in Section 9 hereof.

                 WHEREAS, Allied Holdings, Inc., a Georgia corporation (“Allied Georgia”),
 filed a plan of reorganization (the “Plan”) under Chapter 11 of the United States Code before the
 United States Bankruptcy Court for the Northern District of Georgia to effect a final
 restructuring of Allied Georgia;

                 WHEREAS, on [_________], 2007 (the “Effective Date”) the Plan became
 effective;

               WHEREAS, on the Effective Date, Allied Georgia merged with and into the
 Company, with the Company surviving the merger, and shares of Common Stock were issued to
 the Stockholders pursuant to the Plan; and

                WHEREAS, pursuant to the Plan, the Stockholders have executed this Agreement
 to govern certain rights of the Stockholders and to provide certain other rights and obligations
 among them;

                NOW THEREFORE, in consideration of the promises and mutual covenants
 contained herein and other good and valuable consideration, the receipt and sufficiency of which
 are hereby acknowledged, the parties to this Agreement, intending to be legally bound, hereby
 agree as follows:

         1.      Demand Registrations.

                (a)     Generally. The Stockholders shall be entitled to request registration under
 the Securities Act of all or any portion of their Registrable Securities on Form S-1 or any similar
 long-form registration (“Long-Form Registrations”) or, if available, on Form S-3 or any similar
 short-form registration (“Short-Form Registrations”), in each case, in accordance with the
 provisions set forth in subparagraphs (b) and (c) below. All registrations requested pursuant to
 this Section 1 are referred to herein as “Demand Registrations.” All Long-Form Registrations
 and, unless otherwise agreed to by the Company, all Short-Form Registrations shall be
 underwritten registrations. Demand Registrations will be Short-Form Registrations whenever
 the Company is permitted to use any applicable short form. So long as the Company is subject


 2
         Other Stockholders will be limited to the beneficial owners of more than 5% of the Company’s issued and
         outstanding Common Stock, determined as of the Effective Date.




 LA\1709335.7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 495 of 564 Desc Main
                           Document     Page 58 of 85


 to the reporting requirements of the Exchange Act, the Company shall use its reasonable best
 efforts to make Short-Form Registrations on Form S-3 available for the sale of Registrable
 Securities. Notwithstanding the foregoing, the Stockholders hereby acknowledge and agree that,
 as of the Effective Date, the Company is not eligible to register its securities on Form S-3.

               (b)     Demand Registrations by the Yucaipa Stockholders. The Yucaipa
 Stockholders shall be entitled to request unlimited Demand Registrations at any time.

                 (c)     Demand Registrations by the Other Stockholders. At any time during the
 period (i) commencing upon the earlier to occur of (1) the date that is 180 days following the
 date of the Company’s initial Qualified Public Offering following the Effective Date and (2) the
 date of the listing of the Common Stock on a Nationally Recognized Exchange and (ii) ending
 upon the fifth anniversary of the Effective Date (except as otherwise provided in Section 1(f)
 hereof), the Other Stockholders holding Registrable Securities shall be entitled to request an
 aggregate of two Demand Registrations; provided, however, that such holders of Other
 Stockholder Registrable Securities (x) shall be entitled to request Long-Form Registrations only
 in connection with a registration in which the aggregate offering value of the Other Stockholder
 Registrable Securities requested to be registered equals at least $40,000,000 and (y) shall be
 entitled to request Short-Form Registrations only in connection with a registration in which the
 aggregate offering value of the Other Stockholder Registrable Securities requested to be
 registered equals at least $20,000,000. For purposes of this Agreement, a “Qualified Public
 Offering” is an underwritten public offering registered with the Securities Act of the Common
 Stock made by the Company or a Yucaipa Stockholder, with aggregate gross proceeds of not less
 than $40,000,000. The demand registration rights of all Other Stockholders shall terminate on the
 fifth anniversary of the Effective Date.

                (d)    Requests for Registration. Each request for a Demand Registration shall
 specify the approximate number of Yucaipa Registrable Securities or Other Stockholder
 Registrable Securities, as applicable, requested to be registered and the anticipated per share
 price range for such offering. Within 10 days after receipt of any such request, the Company
 shall give written notice of such requested registration to all holders of Registrable Securities
 and, subject to Section 1(e) below, will include in such registration, in addition to the Yucaipa
 Registrable Securities or Other Stockholder Registrable Securities, as applicable, that are
 requested to be registered pursuant hereto, all Registrable Securities with respect to which the
 Company has received written requests for inclusion therein within 15 days after the receipt of
 the Company’s notice.

                 (e)     Priority on Demand Registrations. The Company will not include in any
 Demand Registration any securities other than Registrable Securities without the prior written
 consent of the Yucaipa Stockholders. In connection with any Demand Registration that is an
 underwritten offering, if (i) the Company has requested to include in such registration any equity
 securities of the Company (the “Company Equity Securities”) to be sold for the account of the
 Company, (ii) the managing underwriter(s) advise the Company and the Yucaipa Stockholders
 that in their opinion the inclusion of such Registrable Securities and Company Equity Securities
 proposed to be included in such offering will not adversely affect the ability of the underwriter(s)
 to sell such Registrable Securities and such Company Equity Securities in an orderly manner in
 such offering within a price range acceptable to the Yucaipa Stockholders and the holders of a



                                                  2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 496 of 564 Desc Main
                           Document     Page 59 of 85


 majority of the Registrable Securities initially requesting registration, and (iii) the Yucaipa
 Stockholders consent in writing to the inclusion of such Company Equity Securities in such
 offering, then the Company may include such Company Equity Securities in such offering.
 Notwithstanding the foregoing, if a Demand Registration is an underwritten offering and the
 managing underwriter(s) advise the Company in writing that, in their opinion, the number of
 Registrable Securities and, if permitted hereunder, other securities requested to be included in
 such offering, exceeds the number of Registrable Securities and other securities, if any, which
 can be sold therein without adversely affecting the marketability of the offering, the Company
 will include in such registration (x) first, the number of Registrable Securities requested to be
 included in such registration which in the opinion of such underwriter(s) can be sold without
 adverse effect, pro rata among the respective holders thereof on the basis of the number of
 Registrable Securities owned by each such holder, (y) second, the Company Equity Securities
 and (z) third, other securities requested to be included in such Demand Registration, pro rata
 among the holders of such securities on the basis of the number of such securities owned by each
 such holder.

                (f)     Restrictions on Demand Registrations. The Company will not be
 obligated to effect any Demand Registration within six months after the effective date of a
 previous Long-Form Registration with respect to the Company. The Company may postpone,
 for up to six months (from the date of the request), the filing or the effectiveness of a registration
 statement for a Demand Registration if the Company’s board of directors believes that such
 Demand Registration would reasonably be expected to have an adverse effect on any proposal or
 plan by the Company or any subsidiary thereof to engage in any acquisition of assets (other than
 in the ordinary course of business) or any stock purchase, merger, consolidation, tender offer,
 reorganization, or similar transaction; provided, however, that in such event, the holders of
 Registrable Securities initially requesting such Demand Registration will be entitled to withdraw
 such request and, if such request is withdrawn, such Demand Registration shall be treated as if it
 had never been made in the first instance, and the Company will pay all Registration Expenses in
 connection with such registration; provided, further, that the duration of the rights of the Other
 Stockholders to require Demand Registrations pursuant to this Section 1 and to participate in
 Piggyback Registrations pursuant to Section 2 hereof shall be extended by the period of any such
 postponement. The Company may delay a Demand Registration hereunder only once in any 12-
 month period.

                 (g)     Selection of Underwriters. The holders of a majority of the Registrable
 Securities initially requesting each Demand Registration hereunder will have the right to select
 the investment banker(s) and manager(s) to administer the offering under such Demand
 Registration, subject to the approval of the Yucaipa Stockholders and the Company, which, in
 each case, will not be unreasonably withheld.

        2.      Piggyback Registrations.

                (a)     Right to Piggyback. Whenever the Company proposes to register any of
 its equity securities under the Securities Act (other than pursuant to (i) a Demand Registration
 which is addressed in Section 1 above rather than in this Section 2, (ii) a registration on Form S-
 4 or S-8 or any successor or similar forms or (iii) in connection with the Company’s initial
 Qualified Public Offering) and the registration form to be used may be used for the registration



                                                   3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 497 of 564 Desc Main
                           Document     Page 60 of 85


 of Registrable Securities (a “Piggyback Registration”), whether for sale for its own account or
 the account of a Person not a party to this Agreement, the Company will give prompt written
 notice to all holders of Registrable Securities of its intention to effect such a registration and,
 subject to Sections 2(c) and 2(d) below, will include in such registration all Registrable
 Securities with respect to which the Company has received written requests for inclusion therein
 within 15 days after the receipt of the Company’s notice. All Piggyback Registration rights of
 any Other Stockholder shall terminate on the fifth anniversary of the Effective Date (except as
 otherwise provided in Section 1(f) hereof).

                  (b)      Priority on Primary Registrations. If a Piggyback Registration is an
 underwritten primary registration on behalf of the Company, and the managing underwriter(s)
 advise the Company in writing (with a copy to each party hereto requesting registration of
 Registrable Securities) that, in their opinion, the number of securities requested to be included in
 such registration exceeds the number which can be sold in such offering without adversely
 affecting the marketability of such offering, the Company will include in such registration
 (i) first, the securities that the Company proposes to sell, (ii) second, the Registrable Securities
 requested to be included in such registration, pro rata among the holders thereof on the basis of
 the number of Registrable Securities owned by each such holder, and (iii) third, other securities
 requested to be included in such registration pro rata among the holders of such securities on the
 basis of the number of such other securities owned by each such holder.

                  (c)      Priority on Secondary Registrations. If a Piggyback Registration is an
 underwritten secondary registration on behalf of holders of the Company’s securities (it being
 understood that secondary registrations on behalf of holders of Registrable Securities are
 addressed in Section 1 above rather than in this Section 2(c)), and the managing underwriter(s)
 advise the Company in writing that, in their opinion, the number of securities requested to be
 included in such registration exceeds the number which can be sold in such offering without
 adversely affecting the marketability of the offering, the Company will include in such
 registration (i) first, the securities requested to be included therein by the holders requesting such
 registration, (ii) second, the Registrable Securities requested to be included in such registration,
 pro rata among the holders of such Registrable Securities on the basis of the number of
 Registrable Securities owned by each such requesting holder, and (iii) third, other securities
 requested to be included in such registration pro rata among the holders of such other securities
 on the basis of the number of such securities owned by each such holder.

                (d)    Selection of Underwriters.       If any Piggyback Registration is an
 underwritten offering, the selection of the investment banker(s) and manager(s) for the offering
 must be approved by the Yucaipa Stockholders and the holders of a majority of the Registrable
 Securities included in such Piggyback Registration, in each case, which approval shall not be
 unreasonably withheld.

                 (e)     Withdrawal by Company. If, at any time after giving notice of its
 intention to register any of its securities as set forth in Section 2(a) and before the effective date
 of such registration statement filed in connection with such registration, the Company shall
 determine, for any reason, not to register such securities, the Company may, at its sole discretion,
 give written notice of such determination to each holder of Registrable Securities and thereupon
 shall be relieved of its obligation to register any Registrable Securities in connection with such



                                                   4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 498 of 564 Desc Main
                           Document     Page 61 of 85


 registration (but not from its obligation to pay the Registration Expenses in connection therewith
 as provided herein).

        3.      Other Registrations; Registration Rights.

                 (a)    If the Company has previously filed a registration statement with respect
 to Registrable Securities pursuant to Sections 1 or 2, and if such previous registration has not
 been withdrawn or abandoned, the Company will not file or cause to be effected any other
 registration of any of its equity securities or securities convertible into or exchangeable or
 exercisable for its equity securities under the Securities Act (except on Form S-4 or S-8 or any
 successor form), whether on its own behalf or at the request of any holder or holders of such
 securities, until a period of at least six months has elapsed from the effective date of such
 previous registration.

              (b)     The Company will not grant to any Persons the right to request that the
 Company register any equity securities of the Company, or any securities convertible into or
 exchangeable or exercisable for any such securities, without the prior written consent of the
 Yucaipa Stockholders.

        4.      Holdback Agreements.

                 (a)     Unless the managing underwriter in an underwritten public offering of the
 Company’s equity securities otherwise agrees, each holder of Registrable Securities agrees not to
 offer, sell, contract to sell, pledge or otherwise dispose of, directly or indirectly, any equity
 securities of the Company, or any securities convertible into or exchangeable or exercisable for
 such securities, enter into a transaction which would have the same effect, or enter into any
 swap, hedge or other arrangement that transfers, in whole or in part, any of the economic
 consequences of ownership of such securities, whether any such aforementioned transaction is to
 be settled by delivery of such securities or other securities, in cash or otherwise, or publicly
 disclose the intention to make any such offer, sale, pledge or disposition, or to enter into any
 such transaction, swap, hedge or other arrangement, in each case during the 10 days before and
 the 180-day period beginning on the effective date of any underwritten public offering of the
 Company’s equity securities (including Demand and Piggyback Registrations) (the “Market
 Standoff Period”), except as part of such underwritten registration if otherwise permitted. In
 addition, each holder of Registrable Securities agrees to execute any further letters, agreements
 and/or other documents requested by the Company or its underwriters which are consistent with
 the terms of this Section 4(a). The Company may impose stop-transfer instructions with respect
 to securities subject to the foregoing restrictions until the end of such Market Standoff Period.

                 (b)    The Company agrees (i) not to effect any public sale or distribution of its
 equity securities, or any securities convertible into or exchangeable or exercisable for such
 securities, during the 10 days before and during the 180-day period beginning on the effective
 date of any underwritten public offering of the Company’s equity securities (including Demand
 and Piggyback Registrations) (except as part of such underwritten registration, pursuant to
 registrations on Form S-4 or S-8 or any successor form, pursuant to the terms of any employee
 benefit plan or similar arrangement applicable to the Company’s or its subsidiaries’ directors,
 officers or employees, unless the underwriter(s) managing the registered public offering




                                                 5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 499 of 564 Desc Main
                           Document     Page 62 of 85


 otherwise agree, and (ii) to use its reasonable best efforts to cause each holder of its Common
 Stock, or any securities convertible into or exchangeable or exercisable for Common Stock,
 purchased or otherwise acquired from the Company at any time after the date of this Agreement
 (other than in a registered public offering) to agree not to effect any public sale or distribution
 (including sales pursuant to Rule 144) of any such securities during any such period (except as
 part of such underwritten registration, if otherwise permitted or pursuant to any pre-existing
 selling plan pursuant to Rule 10b5-1 established or maintained for the benefit of any officer or
 director of the Company or any of its subsidiaries and over which such individual exercises no
 discretion), unless the underwriter(s) managing the registered public offering otherwise agree.

         5.     Registration Procedures. Whenever the holders of Registrable Securities have
 requested that any Registrable Securities be registered pursuant to this Agreement, the Company
 will use its reasonable best efforts to effect the registration and the sale of such Registrable
 Securities in accordance with the intended method of disposition thereof and, pursuant thereto,
 the Company will as expeditiously as possible:

                 (a)     prepare and (within 60 days after the end of the period within which
 requests for registration may be given to the Company) file with the Securities and Exchange
 Commission a registration statement with respect to such Registrable Securities and thereafter
 use its reasonable best efforts to cause such registration statement to become effective as soon as
 practicable but no later than 120 days after the applicable request date (provided that, before
 filing a registration statement or prospectus or any amendments or supplements thereto, the
 Company will furnish to the counsel selected by the holders of a majority of the Registrable
 Securities covered by such registration statement copies of all such documents proposed to be
 filed, which documents will be subject to review of such counsel);

                  (b)    prepare and file with the Securities and Exchange Commission such
 amendments and supplements to such registration statement and the prospectus used in
 connection therewith as may be necessary to keep such registration statement effective for a
 period of either (i) not less than six months (subject to extension pursuant to Section 8(b)) or, if
 such registration statement relates to an underwritten offering, such longer period as in the
 opinion of counsel for the underwriters a prospectus is required by law to be delivered in
 connection with sales of Registrable Securities by an underwriter or dealer, or (ii) such shorter
 period as will terminate when all of the securities covered by such registration statement during
 such period have been disposed of in accordance with the intended methods of disposition by the
 seller or sellers thereof set forth in such registration statement (but, in any event, not before the
 expiration of any longer period required under the Securities Act), and to comply with the
 provisions of the Securities Act with respect to the disposition of all securities covered by such
 registration statement until such time as all of such securities have been disposed of in
 accordance with the intended methods of disposition by the seller or sellers thereof set forth in
 such registration statement;

                 (c)    furnish to each seller of Registrable Securities such number of copies of
 such registration statement, each amendment and supplement thereto, the prospectus included in
 such registration statement (including each preliminary prospectus), and such other documents as
 such seller may reasonably request in order to facilitate the disposition of the Registrable
 Securities owned by such seller;



                                                  6
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 500 of 564 Desc Main
                           Document     Page 63 of 85


                (d)      use its reasonable best efforts to register or qualify such Registrable
 Securities under such other securities or blue sky laws of such jurisdictions as any seller
 reasonably requests and do any and all other acts and things which may be reasonably necessary
 or advisable to enable such seller to consummate the disposition in such jurisdictions of the
 Registrable Securities owned by such seller (provided that the Company will not be required to
 (i) qualify generally to do business in any jurisdiction where it would not otherwise be required
 to qualify but for this subsection, (ii) subject itself to taxation in any such jurisdiction, or (iii)
 consent to general service of process in any such jurisdiction);

                (e)     promptly notify each seller of such Registrable Securities, at any time
 when a prospectus relating thereto is required to be delivered under the Securities Act, upon
 discovery that, or upon the discovery of the happening of any event as a result of which, the
 prospectus included in such registration statement contains an untrue statement of a material fact
 or omits any fact necessary to make the statements therein not misleading in the light of the
 circumstances under which they were made, and, at the request of any such seller, prepare and
 furnish to such seller a reasonable number of copies of a supplement or amendment to such
 prospectus so that, as thereafter delivered to the purchasers of such Registrable Securities, such
 prospectus will not contain an untrue statement of a material fact or omit to state any fact
 necessary to make the statements therein not misleading in the light of the circumstances under
 which they were made;

                (f)     cause all such Registrable Securities to be listed on each securities
 exchange on which similar securities issued by the Company are then listed and, if not so listed,
 to be quoted on the quotation system on which similar securities issued by the Company are then
 listed or quoted (or if the securities of the Company are not yet listed or quoted, then on such
 exchange or quotation system as the Yucaipa Stockholders and the Company determine);

               (g)      provide a transfer agent and registrar and a CUSIP number for all such
 Registrable Securities not later than the effective date of such registration statement;

                  (h)     enter into such customary agreements (including underwriting agreements
 in customary form) and take all such other actions as the holders of a majority of the Registrable
 Securities being sold or the underwriters, if any, reasonably request in order to expedite or
 facilitate the disposition of such Registrable Securities;

                (i)     make available for inspection by any seller of Registrable Securities, any
 underwriter participating in any disposition pursuant to such registration statement, and any
 attorney, accountant, or other agent retained by any such seller or underwriter, all financial and
 other records, pertinent corporate and business documents and properties of the Company, and
 cause the Company’s officers, directors, employees, agents, representatives, and independent
 accountants to supply all information reasonably requested by any such seller, underwriter,
 attorney, accountant, or agent in connection with such registration statement;




                                                   7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 501 of 564 Desc Main
                           Document     Page 64 of 85


                (j)     otherwise use its reasonable best efforts to comply with all applicable
 rules and regulations of the Securities and Exchange Commission, and make available to its
 security holders, as soon as reasonably practicable, an earnings statement covering the period of
 at least 12 months, beginning with the first day of the Company’s first full calendar quarter after
 the effective date of the registration statement, which earnings statement shall satisfy the
 provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

                (k)    permit any holder of Registrable Securities which holder, in its sole and
 exclusive judgment, might be deemed to be an underwriter or a controlling person of the
 Company to participate in the preparation of such registration or comparable statement and to
 require the insertion therein of material, furnished to the Company in writing, which in the
 reasonable judgment of such holder and its counsel should be included;

                 (l)    in the event of the issuance of any stop order suspending the effectiveness
 of a registration statement, or of any order suspending or preventing the use of any related
 prospectus or suspending the qualification of any securities included in such registration
 statement for sale in any jurisdiction, the Company will use its reasonable best efforts promptly
 to obtain the withdrawal of such order;

                 (m)   use its reasonable best efforts to cause such Registrable Securities covered
 by such registration statement to be registered with or approved by such other governmental
 agencies or authorities as may be necessary to enable the sellers thereof to consummate the
 disposition of such Registrable Securities;

                (n)     obtain a cold comfort letter from the Company’s independent public
 accountants in customary form and covering such matters of the type customarily covered by
 cold comfort letters, which letter shall be addressed to the underwriters, and the Company shall
 use its reasonable best efforts to cause such cold comfort letter to also be addressed to the
 holders of such Registrable Securities;

                (o)   use its reasonable best efforts to cause certificates for the Registrable
 Securities covered by such registration statement to be delivered by the holders thereof to the
 underwriters in such denominations and registered in such names as the underwriters may
 request;

                (p)    obtain an opinion from the Company’s outside counsel in customary form
 and covering such matters of the type customarily covered by such opinions, which opinion shall
 be addressed to the underwriters and the holders of such Registrable Securities; and

                (q)    cause the Company’s management to participate fully in the sale process,
 including, without limitation, the preparation of the registration statement and the preparation
 and presentation of any “road shows,” whether domestic or international.

               If any such registration or comparable statement refers to any holder by name or
 otherwise as the holder of any securities of the Company and if such holder, in its sole and
 exclusive judgment, is or might be deemed to be an underwriter or a controlling person of the
 Company, such holder shall have the right to require (i) the insertion therein of language, in form
 and substance satisfactory to such holder and presented to the Company in writing, to the effect



                                                 8
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 502 of 564 Desc Main
                           Document     Page 65 of 85


 that the holding by such holder of such securities is not to be construed as a recommendation by
 such holder of the investment quality of the Company’s securities covered thereby, and that such
 holding does not imply that such holder shall assist in meeting any future financial requirements
 of the Company, or (ii) in the event that such reference to such holder by name or otherwise is
 not required by the Securities Act or any similar federal or state statute then in force, the deletion
 of the reference to such holder; provided that, with respect to this clause (ii), such holder shall
 furnish to the Company an opinion of counsel to such effect, which opinion and counsel shall be
 reasonably satisfactory to the Company. The Company may require each seller of Registrable
 Securities as to which any registration is being effected to furnish the Company with such
 information regarding such seller and the distribution of such securities as the Company may
 from time to time reasonably request in writing.

        6.      Registration Expenses.

                 (a)     All expenses incident to the Company’s performance of or compliance
 with this Agreement or incurred by the holders of Registrable Securities in effecting any
 registration pursuant to Sections 1 or 2, including, without limitation, all registration and filing
 fees, fees and expenses of compliance with securities or blue sky laws, printing expenses,
 messenger and delivery expenses, the expense of any annual audit or quarterly review, the
 expenses and fees for listing the securities to be registered on each securities exchange on which
 similar securities issued by the Company are then listed (or, if none are so listed, on a securities
 exchange or quotation system), fees and disbursements of custodians, fees and disbursements of
 counsel for the Company and of a single counsel for the holders of Registrable Securities
 participating in such registration as a group (selected, in the case of registration pursuant to
 Section 1, by the holders of a majority of the Registrable Securities who initiate such Demand
 Registration, and, in the case of a registration pursuant to Section 2, by the holders of a majority
 of the Registrable Securities participating in such registration), fees and disbursements of all
 independent certified public accountants, underwriters (excluding discounts and commissions),
 and other Persons retained by the Company (all such expenses being herein called “Registration
 Expenses”), will be paid by the Company, whether or not the registration statement to which
 such Registration Expenses relate becomes effective.

               (b)    Except as otherwise set forth in Section 6(a), the fees and disbursements
 of counsel and other advisors of any holder of Registrable Securities shall be borne by such
 holder, and each holder of any registration hereunder will pay any underwriting discounts and
 commissions allocable to the registration of such holder’s Registrable Securities so included.

        7.      Indemnification.

                (a)    The Company agrees to indemnify and hold harmless, to the fullest extent
 permitted by law, each holder of Registrable Securities, such holder’s officers, directors, agents,
 partners, members, stockholders, employees, Affiliates and each Person who controls such
 Holder (within the meaning of the Security Act) (each an “Indemnitee” and, collectively, the
 “Indemnities”) against any and all losses, claims, damages, liabilities, joint or several, together
 with reasonable costs and expenses (including reasonable attorney’s fees), to which such
 indemnified party may become subject under the Securities Act or otherwise, insofar as such
 losses, claims, damages, or liabilities (or actions or proceedings, whether commenced or



                                                   9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 503 of 564 Desc Main
                           Document     Page 66 of 85


 threatened, in respect thereof) arise out of, are based upon, are caused by, or result from (i) any
 untrue or alleged untrue statement of material fact contained (A) in any registration statement,
 prospectus, or preliminary prospectus or any amendment thereof or supplement thereto, or (B) in
 any application or other document or communication (in this Section 7 collectively called an
 “application”) executed by or on behalf of the Company or based upon written information
 furnished by or on behalf of the Company filed in any jurisdiction in order to qualify any
 securities covered by such registration statement under the “blue sky” or securities laws thereof,
 or (ii) any omission or alleged omission of a material fact required to be stated therein or
 necessary to make the statements therein not misleading, and the Company will reimburse such
 holder and each Indemnitee for any legal or any other expenses incurred by them in connection
 with investigating or defending any such loss, claim, liability, action, or proceeding; provided,
 however, that the Company shall not be liable in any such case to any such Person to the extent
 that any such loss, claim, damage, liability (or action or proceeding in respect thereof), or
 expense arises out of, is based upon, is caused by, or results from an untrue statement or alleged
 untrue statement, or omission or alleged omission, made in such registration statement, any such
 prospectus or preliminary prospectus or any amendment or supplement thereto, or in any
 application, in reliance upon, and in conformity with, written information prepared and furnished
 to the Company by such Person expressly for use therein or by such Person’s failure to deliver, if
 such Person is required by law to deliver, a copy of the registration statement or prospectus or
 any amendments or supplements thereto after the Company has furnished such Person with a
 sufficient number of copies of the same. In connection with any underwritten offering, the
 Company will indemnify such underwriters, their officers and directors, and each Person who
 controls such underwriters (within the meaning of the Securities Act) to the same extent as
 provided above with respect to the indemnification of the holders of Registrable Securities.

                  (b)     In connection with any registration statement in which a holder of
 Registrable Securities is participating, each such holder will furnish to the Company in writing
 such information and affidavits as the Company reasonably requests for use in connection with
 any such registration statement or prospectus and, to the fullest extent permitted by law, will
 indemnify and hold harmless the other holders of Registrable Securities and the Company, and
 their respective directors, officers, agents, and employees and each other Person who controls the
 Company (within the meaning of the Securities Act) against any losses, claims, damages,
 liabilities, together with reasonable costs and expenses (including reasonable attorney’s fees), to
 which such indemnified party may become subject under the Securities Act or otherwise, insofar
 as such losses, claims, damages, or liabilities (or actions or proceedings, whether commenced or
 threatened, in respect thereof) arise out of, are based upon, are caused by, or result from (i) any
 untrue or alleged untrue statement of material fact contained in the registration statement,
 prospectus or preliminary prospectus or any amendment thereof or supplement thereto or in any
 application, or (ii) any omission or alleged omission of a material fact required to be stated
 therein or necessary to make the statements therein not misleading, but only to the extent that
 such untrue statement or omission is made in such registration statement, any such prospectus or
 preliminary prospectus or any amendment or supplement thereto, or in any application, in
 reliance upon and in conformity with written information prepared and furnished to the
 Company by such holder expressly for use therein; provided, however, that the obligation to
 indemnify will be individual, not joint and several, to each holder and will be limited to the net
 amount of proceeds received by such holder from the sale of Registrable Securities pursuant to
 such registration statement.



                                                 10
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 504 of 564 Desc Main
                           Document     Page 67 of 85


                 (c)     Any Person entitled to indemnification hereunder will (i) give prompt
 written notice to the indemnifying party of any claim with respect to which it seeks
 indemnification (provided that the failure to give prompt notice shall not impair any Person’s
 right to indemnification hereunder to the extent such failure has not prejudiced the indemnifying
 party), and (ii) unless in such indemnified party’s reasonable judgment a conflict of interest
 between such indemnified and indemnifying parties may exist with respect to such claim, permit
 such indemnifying party to assume the defense of such claim with counsel reasonably
 satisfactory to the indemnified party. If such defense is assumed, the indemnifying party will not
 be subject to any liability for any settlement made by the indemnified party without its consent
 (but such consent will not be unreasonably withheld). An indemnifying party who is not entitled
 to, or elects not to, assume the defense of a claim will not be obligated to pay the fees and
 expenses of more than one counsel for all parties indemnified by such indemnifying party with
 respect to such claim, unless in the reasonable judgment of any indemnified party a conflict of
 interest may exist between such indemnified party and any other of such indemnified parties with
 respect to such claim.

                (d)     The indemnifying party shall not, except with the prior written consent of
 each indemnified party, consent to entry of any judgment or enter into any settlement unless (i)
 such judgment or settlement requires only the payment of money damages; (ii) such judgment or
 settlement includes, as an unconditional term thereof, the giving by the claimant or plaintiff to
 each indemnified party of a release from all liability in respect to such claim or litigation; and
 (iii) all amounts paid or payable with respect to such judgment or settlement are paid or to be
 paid by the indemnifying party.

                  (e)      If the indemnification provided for in this Section 7 is unavailable to, or is
 insufficient to hold harmless, an indemnified party under the provisions above in respect to any
 losses, claims, damages, or liabilities referred to therein, then each indemnifying party shall
 contribute to the amount paid or payable by such indemnified party as a result of such losses,
 claims, damages, or liabilities (i) in such proportion as is appropriate to reflect the relative
 benefits received by the Company on the one hand and the sellers of Registrable Securities and
 any other sellers participating in the registration statement on the other hand from the sale of
 Registrable Securities pursuant to the registered offering of securities as to which indemnity is
 sought, or (ii) if the allocation provided by clause (i) above is not permitted by applicable law, in
 such proportion as is appropriate to reflect not only the relative benefits referred to in clause (i)
 above but also the relative fault of the Company on the one hand and of the sellers of Registrable
 Securities and any other sellers participating in the registration statement on the other hand in
 connection with the registration statement on the other in connection with the statement or
 omissions which resulted in such losses, claims, damages, or liabilities, as well as any other
 relevant equitable considerations. The relative benefits received by the Company on the one
 hand and the sellers of Registrable Securities and any other sellers participating in the
 registration statement on the other hand shall be deemed to be in the same proportion as the total
 net proceeds from the offering (before deducting expenses) to the Company bear to the total net
 proceeds from the offering (before deducting expenses) to the sellers of Registrable Securities
 and any other sellers participating in the registration statement. The relative fault of the
 Company on the one hand and of the sellers of Registrable Securities and any other sellers
 participating in the registration statement on the other hand shall be determined by reference to,
 among other things, whether the untrue or alleged omission to state a material fact relates to



                                                   11
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 505 of 564 Desc Main
                           Document     Page 68 of 85


 information supplied by the Company or by the sellers of Registrable Securities or other sellers
 participating in the registration statement and the parties’ relative intent, knowledge, access to
 information, and opportunity to correct or prevent such statement or omission.

                 (f)     The Company and the sellers of Registrable Securities agree that it would
 not be just and equitable if contribution pursuant to this Section 7 were determined by pro rata
 allocation (even if the sellers of Registrable Securities were treated as one entity for such
 purpose) or by any other method of allocation which does not take account of the equitable
 considerations referred to in the immediately preceding paragraph. The amount paid or payable
 by an indemnified party as a result of the losses, claims, damages, and liabilities referred to in the
 immediately preceding paragraph shall be deemed to include, subject to the limitations set forth
 above, any legal or other expenses reasonably incurred by such indemnified party in connection
 with investigating or defending any such action or claim. Notwithstanding the provisions of this
 Section 7, no seller of Registrable Securities shall be required to contribute any amount in excess
 of the net proceeds received by such seller from the sale of Registrable Securities covered by the
 registration statement filed pursuant hereto. No person guilty of fraudulent misrepresentation
 (within the meaning of Section 11(f) of the Securities Act) shall be entitled to contribution from
 any person who was not guilty of such fraudulent misrepresentation.

                 (g)     The indemnification and contribution by any such party provided for
 under this Agreement shall be in addition to any other rights to indemnification or contribution
 which any indemnified party may have pursuant to law or contract and will remain in full force
 and effect regardless of any investigation made or omitted by or on behalf of the indemnified
 party or any officer, director, Affiliate or controlling Person of such indemnified party and will
 survive the transfer of securities.

        8.      Participation in Underwritten Registrations.

                (a)    No Person may participate in any registration hereunder which is
 underwritten unless such Person (i) agrees to sell such Person’s securities on the basis provided
 in any underwriting arrangements approved by the Person or Persons entitled hereunder to
 approve such arrangements (including, without limitation, pursuant to the terms of any over-
 allotment or “green shoe” option requested by the managing underwriter(s); provided that no
 holder of Registrable Securities will be required to sell more than the number of Registrable
 Securities that such holder has requested the Company to include in any registration), and
 (ii) completes and executes all questionnaires, powers of attorney, indemnities, underwriting
 agreements, and other documents reasonably required under the terms of such underwriting
 arrangements.

                (b)    Each Person that is participating in any registration hereunder agrees that,
 upon receipt of any notice from the Company of the happening of any event of the kind
 described in Section 5(e) above, such Person will forthwith discontinue the disposition of its
 Registrable Securities pursuant to the registration statement until such Person’s receipt of the
 copies of a supplemented or amended prospectus as contemplated by such Section 5(e). In the
 event that the Company shall give any such notice, the applicable time period mentioned in
 Section 5(b) during which a Registration Statement is to remain effective shall be extended by
 the number of days during the period from and including the date of the giving of such notice



                                                  12
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 506 of 564 Desc Main
                           Document     Page 69 of 85


 pursuant to this Section 8 to and including the date when each seller of a Registrable Security
 covered by such registration statement shall have received the copies of the supplemented or
 amended prospectus contemplated by Section 5(e).

          9.    Definitions.

                 “Affiliate” means, as to any specified Person, any other Person which, directly or
 indirectly, controls, is controlled by, employed by or is under common control with, any of the
 foregoing. For the purposes of this definition, “control” means the possession of the power to
 direct or cause the direction of the management and policies of such Person through the
 ownership of voting securities, by contract or otherwise.

                “Common Stock” means the Company’s common stock, par value $0.01 per
 share.

                “Exchange Act” means the Exchange Act of 1934, as amended, or any similar
 federal law then in force.

               “Nationally Recognized Exchange” means any of the following nationally
 recognized stock exchanges: the New York Stock Exchange, NASDAQ or AMEX.

                 “Other Stockholder Registrable Securities” means (i) all shares of Common
 Stock beneficially owned by the Other Stockholders and (ii) all shares of Common Stock issued
 or issuable, directly or indirectly, with respect to the securities referred to in clause (i) above
 upon exercise, conversion, or exchange or by way of stock dividend or stock split or in
 connection with a combination of shares, recapitalization, merger, consolidation, or other
 reorganization.

                 “Person” means an individual, a partnership, a joint venture, an association, a
 joint stock company, a corporation, a limited liability company, a trust (including any beneficiary
 thereof), an unincorporated organization, and a governmental entity or any department, agency,
 or political subdivision thereof.

                “Registrable Securities” means, collectively, the Yucaipa Registrable Securities
 and the Other Stockholder Registrable Securities.

                “Securities Act” means the Securities Act of 1933, as amended, or any similar
 federal law then in force.

               “Securities and Exchange Commission” includes any governmental body or
 agency succeeding to the functions thereof.

               “Stockholders Agreement” means that certain Stockholders Agreement, dated as
 of the date hereof, among the Company, the Stockholders and the other stockholders of the
 Company who are parties thereto.




                                                 13
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 507 of 564 Desc Main
                           Document     Page 70 of 85


                 “Transfer” means any transfer, donation, bequest, sale, assignment, or other
 disposal or attempted disposal (including by way of merger, operation of law, pursuant to any
 domestic relations or other court order, whether with or without consideration and whether
 voluntarily or involuntarily or by operation of law) of all or any portion of a security, any interest
 or rights in a security, or any rights under this Agreement. “Transferred” means the
 accomplishment of a Transfer, and “Transferee” means the recipient of a Transfer.

               “Yucaipa Affiliated Company” means any entity which is controlled by the
 Yucaipa Stockholders, controls the Yucaipa Stockholders or is under common control with the
 Yucaipa Stockholders (other than the Company and any entity that is controlled by the
 Company). For the purposes of this definition, “control” means the possession of the power to
 direct or cause the direction of the management and policies of such Person through the
 ownership of voting securities, by contract or otherwise.

                “Yucaipa Registrable Securities” means (i) all shares of Common Stock held by
 the Yucaipa Stockholders or any Yucaipa Affiliated Company and (ii) all shares of Common
 Stock issued or issuable, directly or indirectly, with respect to the securities referred to in clause
 (i) above upon exercise, conversion, or exchange or by way of stock dividend or stock split or in
 connection with a combination of shares, recapitalization, merger, consolidation, or other
 reorganization.

        10.     Company Representations. The Company represents and warrants to each holder
 of Registrable Securities that this Agreement constitutes the legal, valid and binding obligation
 of the Company, enforceable in accordance with its terms, and the execution, delivery and
 performance of this Agreement by the Company does not and will not conflict with, violate or
 cause a breach of any agreement, contract or instrument to which the Company is a party or any
 judgment, order or decree to which the Company is subject.

        11.     Miscellaneous.

                 (a)    Acknowledgment of the Other Stockholders; Termination of Other
 Stockholder Rights. Each Other Stockholder acknowledges and agrees that, notwithstanding the
 registration of the Common Stock under the Exchange Act as of the Effective Date, nothing set
 forth in this Agreement shall prevent the Company or the Yucaipa Stockholders from (i) filing,
 or causing to be filed, a Form 15 deregistering the Common Stock under the Exchange Act at
 any time or (ii) enforcing the restrictions on transfer set forth in the Company’s Amended and
 Restated Certificate of Incorporation, as the same may be amended from time to time. Each
 Other Stockholder acknowledges and agrees that all of their rights and privileges under this
 Agreement shall terminate, and the Company shall no longer have any obligation of any kind to
 any Other Stockholder pursuant to this Agreement, on the first to occur of (i) the consummation
 of a Sale of the Company (as defined in the Stockholders Agreement) or (ii) the fifth anniversary
 of the Effective Date (except as otherwise provided in Section 1(f) hereof). The Company and
 the Yucaipa Stockholders acknowledge and agree that all obligations of the Other Stockholders
 (including their obligations under Section 4(a) hereof) shall terminate and be of no further force
 and effect upon the termination of the Other Stockholders’ rights and privileges under this
 Agreement pursuant to the terms of the preceding sentence or otherwise.




                                                  14
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 508 of 564 Desc Main
                           Document     Page 71 of 85


                 (b)    Amendment and Waiver. Except as otherwise provided herein, no
 modification, amendment, or waiver of any provision of this Agreement will be effective against
 the Company or the holders of Registrable Securities unless such modification, amendment or
 waiver is agreed to in writing by (i) the Company, the Yucaipa Stockholders and (iii) the holders
 of a majority of the outstanding Other Stockholder Registrable Securities. Notwithstanding the
 foregoing, if an amendment or modification of this Agreement is not adverse to the material
 rights of Other Stockholders under this Agreement then such amendment or modification will be
 effective against the Company and the holders of Other Stockholder Registrable Securities if
 such amendment or modification is approved in writing by the Company and the Yucaipa
 Stockholders. The failure of any party to enforce any of the provisions of this Agreement will in
 no way be construed as a waiver of such provisions and will not affect the right of such party
 thereafter to enforce each and every provision of this Agreement in accordance with its terms.

                (c)     Severability. Whenever possible, each provision of this Agreement will
 be interpreted in such manner as to be effective and valid under applicable law, but if any
 provision of this Agreement is held to be invalid, illegal, or unenforceable in any respect under
 any applicable law or rule in any jurisdiction, such invalidity, illegality, or unenforceability will
 not affect any other provision or any other jurisdiction, but this Agreement will be construed and
 enforced in such jurisdiction as if such invalid, illegal, or unenforceable provision had never
 been contained herein.

                 (d)    Entire Agreement. This Agreement constitutes the entire agreement and
 understanding among the parties with respect to the matters set forth herein and supersedes all
 other prior covenants, agreements, undertakings, obligations, promises, arrangements,
 communications, representations and warranties, whether oral or written, by any party hereto or
 by any Affiliate or representative of any party hereto with respect to the matters set forth herein.
 There are no covenants, agreements, undertakings or obligations with respect to the matters set
 forth in this Agreement other than those expressly set forth or referred to herein.

                 (e)    Successors and Assigns. This Agreement and all rights and obligations of
 the Yucaipa Stockholders hereunder may be Transferred by any Yucaipa Stockholder without the
 consent of any party hereto upon written notice to the Company thereof. Neither this Agreement
 nor any of the rights or obligations under this Agreement may be Transferred by any Other
 Stockholder without the prior written consent of the Company and the Yucaipa Stockholders;
 provided, however, that in the event that (i) any Other Stockholder proposes to assign its rights
 and obligations hereunder in connection with the Transfer of (A) all Other Stockholder
 Registrable Securities held by such Other Stockholder or (B) a number of Registrable Securities
 equal to not less than five percent (5%) of the number of issued and outstanding shares of
 Common Stock at such time and (ii) the Transferee of such Other Stockholder Registrable
 Securities will acquire beneficial ownership of Registrable Securities representing not less than
 five percent (5%) of the issued and outstanding shares of Common Stock at such time, then such
 Other Stockholder may assign his, her or its rights and obligations hereunder with the prior
 written consent of only the Yucaipa Stockholders, which consent the Yucaipa Stockholders shall
 not unreasonably withhold, delay or condition (but which may be conditioned upon such
 Transferee executing a joinder to this Agreement satisfactory to the Yucaipa Stockholders).
 Subject to the foregoing, this Agreement shall be binding upon and inure to the benefit of and be
 enforceable by the parties hereto and their respective successors and permitted assigns.



                                                  15
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 509 of 564 Desc Main
                           Document     Page 72 of 85


              (f)     Counterparts. This Agreement may be executed in separate counterparts
 each of which will be an original and all of which taken together shall constitute one and the
 same agreement.

                (g)     Remedies. Any Person having rights under any provision of this
 Agreement shall be entitled to enforce their rights under this Agreement specifically to recover
 damages by reason of any breach of any provision of this Agreement and to exercise all other
 rights existing in their favor. The parties hereto agree and acknowledge that money damages
 may not be an adequate remedy for any breach of the provisions of this Agreement and that any
 Stockholder may in its sole discretion apply to any court of competent jurisdiction for specific
 performance and/or injunctive relief (without posting a bond or other security) in order to
 enforce or prevent any violation of the provisions of this Agreement.

                (h)     Notices. Any notice provided for in this Agreement must be in writing
 and must be either personally delivered, sent by first class mail (postage prepaid and return
 receipt requested), or sent by reputable overnight courier service (charges prepaid) or by
 facsimile to the Company at the address set forth below and to the Stockholders at their
 respective addresses indicated in the Company’s records, or at such address or to the attention of
 such other Person as the recipient party has specified by prior written notice to the sending party.
 Notices will be deemed to have been given hereunder when delivered personally, three days after
 deposit in the U.S. mail, and one day after deposit with a reputable overnight courier service.
 Notices given by facsimile will be deemed given when sent and confirmed electronically. The
 address of the Company is:

                        [Allied Holdings, Inc.]
                        160 Clairemont Avenue, Suite 200
                        Decatur, Georgia 30030
                        Fax: [_____________]
                        Attn: General Counsel


                 (i)     Governing Law. The corporate law of the State of Delaware shall govern
 all issues and questions concerning the relative rights and obligations of the Company and its
 stockholders. All other issues and questions concerning the construction, validity, enforcement,
 and interpretation of this Agreement and the exhibits and schedules hereto shall be governed by,
 and construed in accordance with, the laws of the State of Delaware, without giving effect to any
 choice of law or conflict of law rules or provisions (whether of the State of Delaware or any
 other jurisdiction) that would cause the application of the laws of any jurisdiction other than the
 State of Delaware.

                (j)    Consent to Jurisdiction and Service of Process. Each party hereby (i)
 irrevocably submits to the exclusive jurisdiction of the federal and state courts located in
 Wilmington, Delaware for the purpose of any action, claim, cause of action or suit (in contract,
 tort or otherwise), inquiry, proceeding or investigation arising out of or based upon this
 Agreement or relating to the subject matter hereof, (ii) waives to the extent not prohibited by
 applicable law, and agrees not to assert by way of motion, as a defense or otherwise, in any such
 action, any claim that it is not subject personally to the jurisdiction of the above named courts,



                                                 16
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 510 of 564 Desc Main
                           Document     Page 73 of 85


 that its property is exempt or immune from attachment or execution, that any such proceeding
 brought in one of the above named courts is improper, or that this Agreement or the subject
 matter hereof or thereof may not be enforced in or by such court and (iii) agrees not to
 commence or maintain any action, claim, cause of action or suit (in contract, tort or otherwise),
 inquiry, proceeding or investigation arising out of or based upon this Agreement or relating to
 the subject matter hereof or thereof other than before one of the above named courts nor to make
 any motion or take any other action seeking or intending to cause the transfer or removal of any
 such action, claim, cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or
 investigation to any court other than one of the above named courts whether on the grounds of
 inconvenient forum or otherwise. Each party hereto hereby consents to service of process in any
 such proceeding in any manner permitted by Delaware law, and agrees that service of process by
 registered or certified mail, return receipt requested, at its address specified pursuant to
 Section 11(h) hereof is reasonably calculated to give actual notice.

            (k)  Jury Waiver. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
 LAW WHICH CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND
 COVENANTS THAT SUCH PARTY WILL NOT ASSERT, ANY RIGHT TO TRIAL BY
 JURY ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT
 OR OTHERWISE, IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE
 OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
 MATTER HEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL
 TO THE DEALINGS OF THE PARTIES HEREUNDER, IN EACH CASE WHETHER NOW
 EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT OR
 OTHERWISE.

                 (l)     No Strict Construction. The language used in this Agreement shall be
 deemed to be the language chosen by the parties hereto to express their mutual intent, and no rule
 of strict construction shall be applied against any party.

                (m)    Business Days. If any time period for giving notice or taking action
 hereunder expires on a day which is a Saturday, Sunday or legal holiday in the state in which the
 Company’s chief executive office is located, the time period shall automatically be extended to
 the business day immediately following such Saturday, Sunday or legal holiday.

                 (n)    Descriptive Headings; Construction. The descriptive headings of this
 Agreement are inserted for convenience only and do not constitute a part of this Agreement. For
 all purposes of and under this Agreement, (i) the word “including” shall be deemed to be
 immediately followed by the words “without limitation”; (ii) words (including defined terms) in
 the singular shall be deemed to include the plural and vice versa; (iii) words of one gender shall
 be deemed to include the other gender as the context requires; (iv) “or” is not exclusive; and
 (v) the terms “hereof,” “herein,” “hereto,” “herewith” and any other words of similar import
 shall, unless otherwise stated, be construed to refer to this Agreement as a whole and not to any
 particular term or provision of this Agreement, unless otherwise specified.

                                             *****




                                                 17
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 511 of 564 Desc Main
                           Document     Page 74 of 85


              IN WITNESS WHEREOF, the parties hereto have executed this Registration
 Rights Agreement on the day and year first above written.

                                       [THE COMPANY]

                                       By:
                                       Name:
                                       Its:


                                       [THE YUCAIPA STOCKHOLDERS]

                                       By:
                                       Name:
                                       Its:


                                       [THE OTHER STOCKHOLDERS]

                                       By:
                                       Name:
                                       Its:




                                         18
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 512 of 564 Desc Main
                           Document     Page 75 of 85


                 MONITORING AND MANAGEMENT SERVICES AGREEMENT

               THIS MONITORING AND MANAGEMENT SERVICES AGREEMENT (this
 “Agreement”) by and between Yucaipa American Funds, LLC, a Delaware limited liability
 company (“Yucaipa”), and [Allied Holdings, Inc.] 1, a Delaware corporation (the “Company”), is
 made and entered into as of [_____], 2007.

                WHEREAS, on July 31, 2005 the Company and certain of its subsidiaries filed a
 voluntary petition for relief under Chapter 11 of the Bankruptcy Code and on [__________],
 2007 (the “Effective Date”) the Company completed its restructuring pursuant to a Plan of
 Reorganization under which affiliates of Yucaipa were issued common stock representing
 approximately [__]% of the Company; and

                 WHEREAS, the Company desires to retain Yucaipa to provide certain monitoring
 and management services to the Company and Yucaipa is willing to provide such services on the
 terms set forth below.

                NOW, THEREFORE, in consideration of the premises and the mutual covenants
 of the parties hereto and other good and valuable consideration, the receipt and sufficiency of
 which are hereby acknowledged, the undersigned parties agree as follows:

         Section 1.   Services. Subject to the provisions of this Agreement, Yucaipa will
 perform the following services for the Company to the extent requested by the Board of
 Directors of the Company:

                    (a)      general monitoring and management services;

                (b)     monitoring of certain financing functions, including assistance with the
 preparation of financial projections and assistance with compliance with financing agreements;

                    (c)      identifying and developing growth strategies;

                (d)     monitoring labor relations and certain human resource functions, including
 interfacing and negotiating with various labor unions and assisting with the identification and
 hiring of executives and directors;

                (e)     subject to Section 5, assisting with identification, support, negotiation and
 analysis of acquisitions or dispositions by the Company or its subsidiaries; and

                (f)     subject to Section 5, assisting with support, negotiation and analysis of
 financing alternatives, including in connection with acquisitions, capital expenditures,
 refinancing of existing indebtedness and public or private debt or equity issuances.




 1
     The name of Reorganized Allied Holdings may be changed to something different than “Allied Holdings, Inc.” in
     connection with the reincorporation in Delaware.
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 513 of 564 Desc Main
                           Document     Page 76 of 85


 The services listed above and in Section 3 may, at Yucaipa’s election, be performed by Yucaipa,
 its affiliates and/or such employees, agents and other representatives of Yucaipa and/or its
 affiliates as Yucaipa deems appropriate in its discretion to the furnishing of the services required.

         Section 2.     Annual Fee; Expense Reimbursement.

                (a)     Annual Fees. Commencing on the date of this Agreement, the Company
 will pay to Yucaipa an aggregate annual fee, in consideration of the services rendered pursuant to
 Sections 1(a) to (d) above, equal to $1,500,000 (the “Annual Fee”), which fee will be comprised
 of a management fee equal to $750,000 and an unallocated expense reimbursement of $750,000,
 which unallocated expense reimbursement will be in addition to the expense reimbursement
 payable to Yucaipa pursuant to Section 2(b) below. One-twelfth (1/12th) of the Annual Fee will
 be payable in advance on the first day of each calendar month; provided that a prorated portion
 of such fee will be payable in advance on the date of this Agreement for the partial month
 beginning on the date of this Agreement. The Annual Fee will be payable by the Company
 whether or not the Company requests or utilizes Yucaipa to provide the services described in
 Section 1 above. The Annual Fee will be fully earned when due and payable.

                 (b)    Reimbursement of Expenses. In addition to the Annual Fee, the Company
 will reimburse Yucaipa for all documented out-of-pocket costs, expenses and fees incurred in
 connection with the performance of its obligations under this Agreement, including, without
 limitation, travel expenses and costs, fees and expenses paid to legal counsel, accountants,
 advisers, consultants, subcontractors and other third parties. The Company will fully reimburse
 and pay Yucaipa for any such costs, fees and expenses within 10 days after each request for
 reimbursement by Yucaipa.

         Section 3.     Transaction Fees.

                (a)     Future Transactions. The Company hereby grants Yucaipa a right of first
 refusal to serve as a non-exclusive consultant and advisor in connection with any and each
 (i) sale, merger, business combination, joint venture or otherwise, whether effected in a single
 transaction or series of related transactions, in which 25% or more of the equity securities or
 voting power of the Company or all or a substantial portion of the Company’s business or assets
 (on a consolidated basis) are combined with or transferred to another person or entity (a “Sale
 Transaction”) and (ii) financing transaction (including refinancings and securities offerings)
 involving greater than $20,000,000 (a “Financing Transaction”). As a consultant or advisor,
 Yucaipa and/or its affiliates and representatives will provide assistance with identification,
 support, negotiation and analysis of the relevant transaction, but Yucaipa will not perform any
 service for which it does not possess the requisite federal or state registrations, licenses or
 qualifications. If Yucaipa agrees to serve as consultant or advisor with respect to any such
 transaction no separate agreement will be required and the Company will (i) pay Yucaipa a cash
 fee in connection with each such transaction equal to 1.0% of the Gross Transaction Value of
 such transaction and (ii) reimburse Yucaipa for all documented out-of-pocket costs, expenses
 and fees incurred in connection with each such transaction. The fees and expenses referenced in
 clause (i) above must be paid by the Company concurrently with the closing of each such
 transaction and the costs, fees and expenses referenced in clause (ii) above shall be paid by the
 Company to Yucaipa within 10 days after any request for reimbursement by Yucaipa.


                                                  2
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 514 of 564 Desc Main
                           Document     Page 77 of 85


                  (b)    Gross Transaction Value. With respect to any Sale Transaction, “Gross
 Transaction Value” means the total amount of cash and the fair market value on the date which is
 five days prior to the consummation of the transaction (the “Valuation Date”) of all other
 property paid or payable directly or indirectly to the Company, its subsidiaries or any of their
 respective security holders in connection with a transaction (including (i) amounts paid to
 holders of any warrants or convertible securities of the Company or its subsidiaries and to
 holders of any options or stock appreciation rights issued by the Company or its subsidiaries,
 whether or not vested; (ii) the total amount of indebtedness for borrowed money or similar non-
 trade liabilities or obligations (including unfunded pension liabilities, guarantees, capitalized
 leases and the like) of the Company or its subsidiaries repaid, retired, extinguished or assumed in
 connection with, or which otherwise remains outstanding as of the closing of, a transaction; and
 (iii) the fair market value of any assets of the Company or its subsidiaries (including working
 capital items) which are retained by or otherwise distributed to their respective stockholders or
 affiliates in anticipation of or in connection with a transaction). With respect to any Sale
 Transaction, when calculating Gross Transaction Value, (1) all shares will be deemed transferred
 where a transaction is effected by the transfer of shares (A) constituting 25% or more of the then
 outstanding equity securities of or equity interest in the Company or its subsidiaries or affiliates,
 or (B) possessing 25% or more of the then outstanding voting power of the outstanding equity
 securities of or equity interest in the Company or its subsidiaries or affiliates, (2) the value of any
 securities issuable in connection with a transaction (whether debt or equity) that have an
 established public market (including any such securities subject to resale restrictions) will be
 determined on the basis of the last closing price in such market on the Valuation Date; and the
 value of securities that have no established public market or other property will be the fair
 market value of such securities or other property on such Valuation Date as determined in good
 faith and upon mutual agreement of the Company and Yucaipa, and (3) all present value
 calculations will utilize a discount rate equal to the prime rate published in The Wall Street
 Journal on the Valuation Date (the “Prime Rate”). In the event an agreement for a transaction
 provides for escrowed or contingent payments or other payments over time, the present value of
 such payments (discounted at the Prime Rate) shall be based upon projections developed in
 connection with the proposed transaction, and Yucaipa’s fees in respect of such payments shall
 be calculated based upon such present value and paid at the closing of such transaction. With
 respect to any transaction that is solely a Financing Transaction, “Gross Transaction Value”
 means the total amount of indebtedness of the Company or its subsidiaries issued, financed or
 refinanced or the fair market value (determined consistent with sub-clause (2) above) on the date
 of issuance of any equity securities issued.

         Section 4.    Term of Agreement. The term of this Agreement will be for five years
 beginning on _____ __, 2 2007 and it will automatically be extended by 12 additional calendar
 months on _____ __,2 2008, and every _____ __,2 thereafter, unless 180 days prior to _____ __,2
 2008, or 180 days prior to any subsequent _____ __,2 thereafter, the Company delivers to
 Yucaipa written notice of its intention not to extend the term of this Agreement.




 2
     The month and day of the Effective Date.


                                                   3
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 515 of 564 Desc Main
                           Document     Page 78 of 85


        Section 5.   Termination.

              (a)    Termination by the Company. The Company may elect to terminate this
 Agreement:

                   (i)      at any time following a determination of the Board of Directors of
              the Company to effect such a termination by giving Yucaipa at least 180 days’
              advance written notice of such termination; or

                   (ii)      if Yucaipa fails to reasonably perform any material covenant,
              agreement, term or provision of this Agreement to be kept, observed or performed
              by it and such failure continues for a period of 60 days after written notice thereof
              from the Company, which notice must describe the alleged failure with
              particularity.

              (b)    Termination by Yucaipa. Yucaipa may elect to terminate this Agreement:

                    (i)      if the Company fails to reasonably perform any material covenant,
              agreement, term or provision of this Agreement to be kept, observed or performed
              by it and such failure continues for a period of 60 days after written notice thereof
              from Yucaipa, which notice must describe the alleged failure with particularity;

                  (ii)    immediately if the Company fails to pay or reimburse Yucaipa for
              any amounts due under this Agreement within the time required by this
              Agreement;

                  (iii)      at any time upon giving the Company at least 180 days’ advance
              written notice of such termination; or

                  (iv)        immediately upon the occurrence of any of the following events:
              (1) any merger, consolidation, business combination, or similar transaction
              involving the Company, (2) any sale, lease or other disposition directly or
              indirectly by merger, consolidation, business combination, share exchange, joint
              venture, or otherwise of assets of the Company or any of its subsidiaries
              representing 25% or more of the consolidated assets of the Company and its
              subsidiaries, (3) any issuance, sale, or other disposition of (including by way of
              merger, consolidation, business combination, share exchange, joint venture, or
              any similar transaction) securities (or options, rights or warrants to purchase, or
              securities convertible into or exchangeable for such securities) representing 25%
              or more of the voting power of the Company or (4) any transaction in which any
              person acquires “beneficial ownership” (within the meaning of Rule 13d-3(a)(1)
              under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or
              the right to acquire beneficial ownership or any group (within the meaning of
              Section 13(d)(3) of the Exchange Act) is formed which “beneficially owns” or has
              the right to acquire “beneficial ownership” of 25% or more of the outstanding
              voting capital stock of the Company or (5) any combination of the foregoing.




                                                4
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 516 of 564 Desc Main
                           Document     Page 79 of 85


                (c)     Payments upon Termination. In the event of any termination pursuant to
 Section 5(a)(i), Section 5(b)(i), Section 5(b)(ii) or Section 5(b)(iv), the Company will pay, or
 cause to be paid, to Yucaipa a cash termination payment equal to the total fees that would have
 been earned by Yucaipa under Section 2 hereof during the remaining term of this Agreement as
 if the Agreement had not been terminated. Any such cash termination payment will be due and
 payable to Yucaipa, in full, as of the date of such termination. If the foregoing payments are
 determined to constitute liquidated damages, such payments shall in all events be deemed
 reasonable.

                 (d)    Effect of Termination. Upon any termination of this Agreement the
 obligations of the parties hereunder shall also terminate, except (i) the Company will continue to
 be obligated to make all payments required pursuant to Section 2(b), Section 3, and Section 5(c),
 (ii) if Yucaipa agrees to serve as a consultant or advisor pursuant to Section 3, and within 12
 months of the date of termination of this Agreement the Company enters into or consummates a
 Sale Transaction or Financing Transaction, then on the date the Company enters into or
 consummates each such transaction (whichever is earlier) the Company will pay Yucaipa a fee in
 the amount contemplated by Section 3, and (iii) the provisions of Section 2(b), the payment
 obligations under Section 3, Section 5, Section 6, Section 7 and Section 8 shall survive any such
 termination.

         Section 6.     Indemnification.

                 (a)     The Company (the “Indemnifying Party”) will indemnify and hold
 harmless Yucaipa and its affiliates, counsel and other advisors, and the respective partners,
 equityholders, shareholders, members, directors, officers, fiduciaries, managers, controlling
 persons, employees and agents of each of the foregoing (each an Indemnified Party” and
 collectively, the “Indemnified Parties”), from and against all losses, claims or proceedings
 including stockholder actions, damages, judgments, assessments, investigation costs, settlement
 costs, fines, penalties, arbitration awards, other liabilities, costs, fees and expenses (collectively,
 “Losses”) (i) related to or arising out of (A) oral or written information provided by the
 Company, the Company’s employees or other agents, which either the Company or any
 Indemnified Party provides to any persons, or (B) other action or failure to act by the Company,
 the Company’s employees or other agents or any Indemnified Party at the Company's request or
 with the Company's consent, or (ii) otherwise related to or arising out of any services provided
 by any Indemnified Party under this Agreement or any transaction or conduct in connection
 therewith, provided that this clause (ii) shall not apply if it is finally judicially determined by a
 court of competent jurisdiction that such Losses arose solely out of the gross negligence or bad
 faith of such Indemnified Party.

                (b)     The Company shall further reimburse any Indemnified Party promptly for,
 or at the Indemnified Party’s option advance amounts sufficient to cover, any legal or other fees
 or expenses as they are incurred (i) in investigating, preparing or pursuing any action or other
 proceeding (whether formal or informal) or threat thereof, whether or not in connection with
 pending or threatened litigation or arbitration and whether or not any Indemnified Party is a party
 (an “Action”) and (ii) in connection with enforcing such Indemnified Party’s rights under this
 Agreement (including its rights under this Section 6); provided, however, that in the event it is
 finally judicially determined by a court of competent jurisdiction that the Losses of such


                                                   5
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 517 of 564 Desc Main
                           Document     Page 80 of 85


 Indemnified Party arose solely out of the gross negligence or bad faith of such Indemnified
 Party, such Indemnified Party will promptly remit to the Company any amounts reimbursed or
 advanced under this paragraph.

                 (c)      The Company shall, if requested by Yucaipa, assume the defense of any
 such Action including the employment of counsel reasonably satisfactory to Yucaipa and will
 not settle, compromise, consent or otherwise resolve or seek to terminate any pending or
 threatened Action (whether or not any Indemnified Party is a party thereto) unless it obtains
 prior written consent of Yucaipa or an express, unconditional release of each Indemnified Party
 from all liability relating to such Action and any services provided under this Agreement. Any
 Indemnified Party shall be entitled to retain separate counsel of its choice and participate in the
 defense of any Action in connection with any of the matters to which this Section 6 relates, but
 the fees and expenses of such counsel shall be at the expense of such Indemnified Party unless:
 (i) the Company has failed promptly to assume the defense and employ counsel or (ii) the named
 parties to any such Action (including any impleaded parties) include such Indemnified Party and
 the Company, and such Indemnified Party shall have been advised by counsel that there may be
 one or more legal defenses available to it which are different from or in addition to those
 available to the Company; provided that the Company shall not in such event be responsible
 under this Section 6 for the fees and expenses of more than one firm of separate counsel (in
 addition to local counsel) in connection with any such Action in the same jurisdiction.

                (d)      The Company agrees that if any right of any Indemnified Party set forth in
 the Sections 6(a), (b) or (c) is finally judicially determined to be unavailable (except by reason of
 the gross negligence or bad faith of such Indemnified Party), or is insufficient to hold such
 Indemnified Party harmless against such Losses as contemplated herein, then the Company shall
 contribute to such Losses (i) in such proportion as is appropriate to reflect the relative benefits
 received by the Company and its stockholders, on the one hand, and such Indemnified Party, on
 the other hand, in connection with the transactions contemplated hereby, and (ii) if (and only if)
 the allocation provided in clause (i) is not permitted by applicable law, in such proportion as is
 appropriate to reflect not only the relative benefits referred to in clause (i) but also the relative
 fault of the Company and such Indemnified Party; provided, however, that in no event shall the
 amount, if any, to be contributed by all Indemnified Parties exceed the amount of the fees
 actually received by Yucaipa hereunder.

                 (e)    The Company also agrees that no Indemnified Party shall have any
 liability (whether direct or indirect, in contract or tort or otherwise) to the Company for or in
 connection with services rendered or to be rendered by any Indemnified Party pursuant to this
 Agreement, the transactions contemplated hereby or taken hereunder or any Indemnified Party’s
 actions or inactions in connection with any such services or transactions except for Losses of the
 Company that are finally judicially determined by a court of competent jurisdiction to have
 arisen solely out of the gross negligence or bad faith of such Indemnified Party in connection
 with any such actions, inactions or services. In no event will any Indemnified Party have any
 liability for any Losses based on a multiple, any lost profits, any diminution in value or property
 or equity or any punitive, special, consequential, incidental, exemplary or otherwise not actual
 damages.




                                                  6
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 518 of 564 Desc Main
                           Document     Page 81 of 85


                (f)     The rights of the Indemnified Parties hereunder shall be in addition to any
 other rights that any Indemnified Party may have at common law, by statute or otherwise.
 Except as otherwise expressly provided for in this Section 6, if any term, provision, covenant or
 restriction contained in this Section 6 or anywhere in this Agreement is held by a court of
 competent jurisdiction or other authority to be invalid, void, unenforceable or against its
 regulatory policy, the remainder of the terms, provisions, covenants and restrictions contained in
 this Agreement shall all remain in full force and effect and shall in no way be affected, impaired
 or invalidated. The reimbursement, indemnity and contribution obligations of the Company set
 forth herein shall apply to any modification of this Agreement and shall remain in full force and
 effect regardless of any termination of, or the completion of any Indemnified Party’s services
 under or in connection with, this Agreement.

         Section 7.    Disclaimer; Opportunities.

                 (a)     Disclaimer. Yucaipa makes no representations or warranties, express or
 implied, in respect of the services to be provided pursuant to this Agreement or any registrations,
 licenses or qualifications. Yucaipa is providing certain monitoring, management or consulting
 services and is not undertaking to provide any legal, regulatory, accounting, insurance, tax,
 investment banking, investment advisory or other similar professional advice and neither
 Yucaipa, nor its affiliates, will be rendering any opinions. The Company confirms that it will
 rely on its own counsel, accountants and other similar experts for legal, regulatory, accounting,
 insurance, tax, investment banking, investment advisory or other similar professional advice.
 Yucaipa will not perform any service for which it does not possess the requisite federal or state
 registrations, licenses or qualifications. The Company recognizes that Yucaipa is providing
 services only to the Company and this Agreement is not deemed to be and is not intended to
 confer rights upon any stockholder or any other person or entity not party to this Agreement
 against Yucaipa or any Indemnified Party. Any document, analysis or service provided by
 Yucaipa under this Agreement will not be quoted, reproduced, summarized or otherwise
 disclosed, nor will any reference to Yucaipa be made, without Yucaipa’s prior written consent.

                 (b)     Ability to Pursue Opportunities. Except as Yucaipa may otherwise agree
 in writing after the date hereof:

                      (i)        Yucaipa and each of the Indemnified Parties have the right to, and
                have no duty (contractual, fiduciary or otherwise) not to, directly or indirectly:
                (A) engage in the same or similar business activities or lines of business as the
                Company or its subsidiaries and affiliates, or any business that might be in direct
                or indirect competition with the Company and/or its subsidiaries and affiliates,
                (B) do business with any client or customer of the Company or its subsidiaries
                and affiliates, (C) consult, advise, manage, supervise or monitor any company,
                business or other entity, including any portfolio companies, affiliated investment
                limited partnerships or limited liability companies affiliated with Yucaipa or any
                of the Indemnified Parties, or (D) own or purchase any securities or any other
                interest of or in any company, business or other entity that engages in any of the
                activities listed in sub-clauses (A), (B) or (C);




                                                 7
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 519 of 564 Desc Main
                           Document     Page 82 of 85


                     (ii)       Yucaipa and each of the Indemnified Parties have no duty
                (contractual or otherwise) to communicate or present any corporate opportunities
                to the Company or any of its subsidiaries or affiliates or to refrain from any of the
                actions listed in Section 7(b)(i); and

                    (iii)        Neither Yucaipa nor any of the Indemnified Parties will be liable
                to the Company or any of its subsidiaries or affiliates for breach of any duty
                (contractual, fiduciary or otherwise) if it (A) participates in any activities
                described in Section 7(b)(i) or (B) pursues any corporate opportunity for itself,
                directs any corporate opportunity to another person or entity or does not present
                such corporate opportunity to the Company, its subsidiaries or affiliates or (C)
                does any of the foregoing in connection with Performance Logistics Group, Inc.
                or any of its affiliates.

                 (c)      Renouncement of Certain Rights. Without limiting any provision of this
 Section 7, the Company renounces any interest or expectancy of the Company or its affiliates in,
 or in being offered an opportunity to participate in, business opportunities that are from time to
 time presented to Yucaipa or any of the Indemnified Parties, even if the opportunity is one that
 the Company or its subsidiaries or affiliates might reasonably be deemed to have pursued or had
 the ability or desire to pursue if granted the opportunity to do so.

         Section 8.     Miscellaneous.

                 (a)    Information. The Company will furnish, or arrange to have furnished, to
 Yucaipa and any person or entity assisting Yucaipa with providing services, such information as
 Yucaipa believes appropriate to assist Yucaipa and others with providing services pursuant to
 this Agreement (all such information so furnished being the “Information”), and will update such
 Information as appropriate. The Company recognizes and consents to the fact that Yucaipa and
 others assisting Yucaipa with providing services (i) will use and rely on the accuracy and
 completeness of the Information supplied or otherwise made available without having any
 obligation to independently verify the same, (ii) do not assume responsibility for the accuracy or
 completeness of the Information or such other information, (iii) have no obligation to undertake
 an independent evaluation, appraisal or physical inspection of any assets or liabilities of the
 Company or any other person or entity, and (iv) with respect to any financial forecasts (including
 cost savings and synergies) that may be furnished to or discussed by the Company or any other
 person or entity, will assume that they have been reasonably prepared and reflect the best then
 currently available estimates and judgment of the Company's or such other person or entity’s
 management. Any written information furnished to Yucaipa pursuant to this Section 8(a) that is
 not publicly available and is specifically marked as “Confidential Information Not For Public
 Disclosure” by the Company when furnished to Yucaipa, will not be publicly disclosed by
 Yucaipa during the term of this Agreement without the consent of the Company.

                 (b)     No Loss of Rights as Stockholder. The Company acknowledges that
 affiliates of Yucaipa are owners of equity interests of the Company and that nothing in this
 Agreement limits, affects or alters the rights or abilities of Yucaipa or its affiliates to take any
 action in the capacity as an equityholder of the Company.



                                                  8
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 520 of 564 Desc Main
                           Document     Page 83 of 85


                 (c)    Notice. All notices or other communications hereunder shall be deemed to
 have been duly given and made if in writing and if served by personal delivery upon the party for
 whom it is intended, if delivered by registered or certified mail, return receipt requested, or by a
 national courier service, or if sent by facsimile or by email transmission. Any such notice shall
 be deemed delivered (i) on the date delivered if by personal delivery, (ii) on the date upon which
 receipt is signed or delivery is made, if mailed by registered or certified mail, (iii) on the date
 upon which the return receipt is signed or delivery is refused or the notice is designated by the
 postal authorities as not deliverable, as the case may be, if mailed by registered or certified mail,
 (iv) on the next succeeding business day if sent by national courier service, (v) on the date sent
 by facsimile if the appropriate facsimile confirmation is received by the sender, or (vi) on the
 date sent if by email.

                If to Yucaipa:         Yucaipa American Funds, LLC
                                       9130 W. Sunset Boulevard
                                       Los Angeles, California 90069
                                       Email:     [_____________]
                                       Attention: [_____________]

                If to the Company:     [Allied Holdings, Inc]
                                       160 Clairemont Avenue, Suite 200
                                       Decatur, Georgia 30030
                                       Email: [_____________]
                                       Attn: General Counsel


                with a copy to the General Counsel of the Company at the same address.

                (d)     Entire Agreement; Amendments. This Agreement contains all of the
 terms and conditions agreed upon by the parties hereto in connection with the subject matter
 hereof. This Agreement may not be amended, modified or changed except by written instrument
 signed by all of the parties hereto.

                 (e)    Assignment; Successors. This Agreement shall not be assigned and is not
 assignable by the Company or Yucaipa without the prior written consent of the other party
 hereto; provided, however, that Yucaipa may assign, without the prior consent of the Company,
 its rights and obligations under this Agreement to any partnership or limited liability company
 controlled by, or under common control with, Yucaipa, and provided further, that Yucaipa may
 assign the right to receive any payment hereunder to any other person or entity. Subject to the
 preceding sentence, this Agreement shall inure to the benefit of and be binding upon the parties
 hereto and their respective permitted successors and assigns.

                (f)     Governing Law; Jurisdiction; Jury Waiver. This Agreement shall be
 governed by and construed in accordance with the internal laws of the State of New York,
 without reference to the choice of law principles thereof. The Company hereby submits to the
 exclusive jurisdiction of the Federal and State courts located in the City of New York, New York
 in connection with any dispute related to this Agreement or any of the matters contemplated
 hereby. Notwithstanding the foregoing, to the extent a matter involves the internal affairs of the


                                                  9
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 521 of 564 Desc Main
                           Document     Page 84 of 85


 Company such matter shall be governed by the laws of the jurisdiction of the Company’s
 organization. EACH OF YUCAIPA AND THE COMPANY (ON ITS OWN BEHALF AND,
 TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
 STOCKHOLDERS) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY DISPUTE
 RELATED TO THIS AGREEMENT OR ANY OF THE MATTERS CONTEMPLATED
 HEREBY.

                 (g)    Relationship. Nothing in this Agreement shall constitute or be construed
 to create a partnership or joint venture between the Company and Yucaipa. Yucaipa is acting as
 an independent contractor to provide the services described herein solely to the Company and
 Yucaipa is not acting as a fiduciary of the Company, any security holders of the Company or any
 other persons. No employee of Yucaipa or its affiliates will be deemed employees of the
 Company or any of its affiliates by reason of this Agreement or the performance of services
 contemplated hereby. This Agreement is for the benefit of the Company and Yucaipa and shall
 not create third-party beneficiary rights, except for Section 6 and Section 7. The Indemnified
 Parties and the members of the Yucaipa Group are third-party beneficiaries of this Section 6 and
 Section 7 of this Agreement with the right to fully enforce those sections as if parties hereto.

                 (h)     Construction and Interpretation. This Agreement shall not be construed
 for or against either party by reason of the authorship or alleged authorship of any provision
 hereof or by reason of the status of the respective parties. The language used in this Agreement
 shall be deemed to be the language chosen by the parties hereto to express their mutual intent,
 and no rule of strict construction shall be applied against either party. The captions on sections
 are provided for purposes of convenience and are not intended to limit, define the scope of or aid
 in interpretation of any of the provisions hereof. References to a party or parties shall refer to the
 Company or Yucaipa, or both, as the context may require. All pronouns and singular or plural
 references as used herein shall be deemed to have interchangeably (where the sense of the
 sentence requires) a masculine, feminine or neutral, and/or singular or plural meaning, as the
 case may be. The word “including” whenever used in this Agreement shall be deemed to be
 immediately followed by the words “without limitation.”

                (i)     Counterparts. This Agreement may be executed in one or more
 counterparts, each of which shall be deemed an original, but all of which taken together shall
 constitute one and the same instrument.

                                       (signature page follows)




                                                  10
         Case 14-50971-CSS
Case 05-12515-crm  Doc 2944 Doc
                             Filed476-3   FiledEntered
                                   04/24/07     05/06/20   Page 16:25:25
                                                       04/24/07 522 of 564 Desc Main
                           Document     Page 85 of 85


             IN WITNESS WHEREOF, the parties hereto have caused this Monitoring and
 Management Services Agreement to be duly executed as of the date first above written.


                                        YUCAIPA AMERICAN FUNDS LLC, a Delaware
                                        limited liability company


                                        By:
                                              Name:
                                              Title:


                                        [ALLIED HOLDINGS, INC.], a Delaware
                                        corporation


                                        By:
                                              Name:
                                              Title:




                                         S-1
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 523 of 564




                    Exhibit 130

       D.I. 1, Case No. 12-650150
FILED: NEW YORK COUNTY CLERK 01/18/2012                                                                INDEX NO. 650150/2012
NYSCEF DOC. NO. 1 Case 14-50971-CSS                 Doc 476-3         Filed 05/06/20    Page 524 of 564 NYSCEF: 01/18/2012
                                                                                              RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

          ------------------------------------------------------- x
         BDCM OPPORTUNITY FUND II, LP,                            :
         BLACK DIAMOND CLO 2005-1 LTD, and :                             Index No. ____________________
         SPECTRUM INVESTMENT PARTNERS, :                                 Date purchased: _______________
         L.P.,                                                    :
                                                                         Plaintiffs designate New York
                                      Plaintiff,                  :
                                                                         County as the place of trial.
                                                                  :
                                                                  :      The basis of venue is plaintiff’s
                               - against -                               principal place of business.
                                                                  :
         YUCAIPA AMERICAN ALLIANCE FUND :
         I, LP, and YUCAIPA AMERICAN                              :
                                                                  :      SUMMONS
         ALLIANCE (PARALLEL) FUND I, LP,
                                                                  :
                                                                  :
                                                                  :
                                       Defendants.
                                                                  :
                                                                  :
                                                                  :
          ------------------------------------------------------- x


         TO THE ABOVE-NAMED DEFENDANTS:

                          YOU ARE HEREBY SUMMONED to answer the complaint in this action and

         to serve a copy of your answer or, if the complaint is not served with this summons, to serve a

         notice of appearance, on Plaintiffs’ attorney within twenty (20) days after the service of this

         summons, exclusive of the day of service (or within thirty (30) days after the service is complete

         if this summons is not personally delivered to you within the State of New York); and in case of

         your failure to appear or answer, judgment will be taken against you by default for the relief

         demanded in the complaint.
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 525 of 564
            Case 14-50971-CSS         Doc 476-3       Filed 05/06/20   Page 526 of 564




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
 ------------------------------------------------------- x
BDCM OPPORTUNITY FUND II, LP,                            :
BLACK DIAMOND CLO 2005-1 LTD, and :
SPECTRUM INVESTMENT PARTNERS, :
L.P.,                                                    :
                             Plaintiffs,                 : Index No.:
                                                         :
                      - against -                        : COMPLAINT
                                                         :
YUCAIPA AMERICAN ALLIANCE FUND :
I, LP, and YUCAIPA AMERICAN                              :
ALLIANCE (PARALLEL) FUND I, LP,                          :
                                                         :
                              Defendants.                :
 ------------------------------------------------------- x

                         Plaintiffs BDCM Opportunity Fund II, LP (“BDCM”), Black Diamond

CLO 2005-1 Ltd. (“Black Diamond CLO”), and Spectrum Investment Partners, L.P.

(“Spectrum”), by their attorneys Schulte Roth & Zabel LLP, as and for their Complaint against

Yucaipa American Alliance Fund, I, LP and Yucaipa American Alliance (Parallel) Fund I, LP

(collectively “Yucaipa” or “Yucaipa Defendants”), hereby allege as follows:

                                   NATURE OF COMPLAINT

                    1.   This case arises out of the actions taken by the Yucaipa Defendants (a) to

injure or destroy the rights of Plaintiffs in their capacity as Lenders under that certain Amended

and Restated First Lien Secured Super-Priority Debtor in Possession and Exit Credit Agreement

and Guaranty Agreement, dated May 15, 2007, between Allied Systems Holdings Inc. and Allied

Systems Ltd. (L.P.), as Borrowers (collectively, “Allied”), the Lenders from time to time party

thereto (including Plaintiffs, “Lenders”), and The CIT Group Business Credit, Inc. (“CIT”), as

Administrative Agent and Collateral Agent (as amended, modified or supplemented from time to

time through and including that certain Amendment No. 3 to Credit Agreement and Consent,


DOC ID-17979399.1                                 1
            Case 14-50971-CSS             Doc 476-3          Filed 05/06/20      Page 527 of 564




dated as of April 17, 2008, the “Credit Agreement”)1 and (b) in contravention of the provisions

of the aforesaid Credit Agreement.

                    2.    In short, Yucaipa, which is the majority and controlling owner of Allied,

the Borrower under the Credit Agreement, has acquired debt obligations owing by Allied under

the Credit Agreement (the “Obligations”) in violation of the express provisions of the Credit

Agreement, in order (i) to undermine and frustrate the rights of the Lenders, including Plaintiffs,

vis-à-vis the Borrower, such as the Lenders’ right to receive interest and principal payments on

the Obligations from Allied or to foreclose on collateral pledged to secure the Obligations, and

(ii) to advance Yucaipa’s own financial interests as the controlling owner of Allied to the

detriment of the Lenders. As set forth below, Yucaipa caused Allied to default on numerous

provisions of the Credit Agreement and other agreements and then interfered with and frustrated

the Lenders’ ability to exercise their rights as provided in the Credit Agreement.

                    3.    In August 2009, Yucaipa, which by then already controlled Allied through

(i) ownership of the majority of Allied’s common and preferred equity, (ii) its appointment of a

majority of Allied’s Board of Directors, including Derex Walker, its chairman, and other persons

affiliated with Yucaipa, and (iii) its control of Allied’s management, asserted that it had amassed

a majority of the Obligations owing by Allied to the Lenders under the Credit Agreement,

despite clear and unequivocal provisions in the Credit Agreement prohibiting Yucaipa from

acquiring or owning Term Loan Exposure in excess of defined amounts (essentially the lesser of

$50 million in aggregate principal amount or 25% of the aggregate Term Loan Exposure held by

all Lenders). To the extent Yucaipa has in fact amassed Obligations of this magnitude, it has

done so in violation of the Credit Agreement and in contravention of the Lenders’ rights by


1
       All capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement, a true and correct copy of which is annexed hereto as Exhibit A.
DOC ID-17979399.1                                        2
            Case 14-50971-CSS            Doc 476-3         Filed 05/06/20      Page 528 of 564




causing Allied (its controlled affiliate) to enter into a purported Fourth Amendment to the Credit

Agreement without first obtaining the prior consents of the Lenders and CIT, as required under

the Credit Agreement.

                    4.   As is typical of credit agreements of this type, the Credit Agreement, prior

to any amendments, contained an absolute prohibition on Yucaipa, as the majority and

controlling owner of Allied, from becoming a Lender to Allied. The purpose of this prohibition

was clear: to assure that, as the owner of the Borrower (Allied), Yucaipa could not interfere with

the rights of, and decisions being made by, Lenders vis-à-vis the Borrower in their capacity as

such, including (without limitation) declaring or waiving defaults, and deciding when (or if) to

exercise remedies. In effect, this prohibition is to prevent a controlling owner of a borrower,

such as Allied, from buying enough debt to be able to prevent the lenders from collecting on that

debt or otherwise exercising their rights vis-à-vis the borrower.

                    5.   Pursuant to that certain Amendment No. 3 to Credit Agreement and

Consent, dated as of April 17, 2008 (the “Third Amendment”),2 the Lenders agreed -- at the

request of Yucaipa and Allied -- to modify these express restrictions on a narrowly tailored and

limited basis. Under the Third Amendment, Lenders were permitted to sell, transfer or assign

Term Loan Exposure to Yucaipa so long as, after giving effect thereto, (a) Yucaipa would own

no more than 25% of the Term Loan Exposure of all Lenders, or (b) Yucaipa would acquire no

more than $50 million of Term Loan Exposure. The Third Amendment also expressly provided

that if Yucaipa were to acquire any Term Loan Exposure, it (a) would contribute 50% of the

Term Loans to Allied as capital (in effect cancelling such Term Loans ) and (b) would not be

entitled to vote (and the Obligations held by it would essentially be disregarded) in connection

with any matter required to be submitted to the Lenders for consent under the Credit Agreement.
2
        A true and correct copy of the Third Amendment to the Credit Agreement is annexed hereto as Exhibit B.
DOC ID-17979399.1                                      3
            Case 14-50971-CSS           Doc 476-3         Filed 05/06/20      Page 529 of 564




Yucaipa, both in its capacity as Sponsor and through Allied, was integrally involved in the

negotiations that resulted in the Third Amendment and the restrictions on its ability to acquire

Term Loan Exposure imposed thereunder.

                    6.   Yucaipa, however, intentionally violated these negotiated restrictions in

order to prevent the Lenders from collecting on the Obligations from the Borrower and

exercising their other rights against Borrower. That is, Yucaipa, working with then Lender

ComVest Investment Partners III (“ComVest”), caused Allied, its controlled affiliate, to enter

into that certain Amendment No. 4 to Credit Agreement, dated as of August 21, 2009 (the

“Purported Fourth Amendment”).3 ComVest was the largest holder of debt which would enable

Yucaipa to own a controlling stake in Allied once Yucaipa purchased ComVest’s holdings. The

sole purpose of the Purported Fourth Amendment was to remove all of the restrictions imposed

on Yucaipa’s ownership of Obligations, as set forth in the initial Credit Agreement and the Third

Amendment, as well as all restrictions on voting those Obligations. After enactment of the

Purported Fourth Amendment, ComVest used this amendment to sell its entire stake to Yucaipa.

                    7.   If effective, the Purported Fourth Amendment would amend the Credit

Agreement so that there would be no restrictions whatsoever on Yucaipa becoming a Lender and

controlling all decisions of the Lenders relative to the Obligations owed to them by Allied

(Yucaipa’s controlled affiliate), including undermining and frustrating the rights of the Lenders

to be paid on the Obligations in order to financially benefit Yucaipa as the controlling owner of

the Borrower, Allied. This is exactly the situation that the initial Credit Agreement and the Third

Amendment were designed to avoid.

                    8.   By virtue of the Purported Fourth Amendment, Yucaipa not only claims to

have no restrictions on its ability to acquire Obligations under the Credit Agreement and vote
3
        A true and correct copy of the Purported Fourth Amendment is annexed hereto as Exhibit C.
DOC ID-17979399.1                                     4
            Case 14-50971-CSS           Doc 476-3       Filed 05/06/20    Page 530 of 564




those claims, it also asserts that it constitutes Requisite Lenders under the Credit Agreement.

Under the Credit Agreement, Requisite Lenders have broad authority to make certain decisions

affecting the rights of all Lenders, including Plaintiffs. Those rights include the ability to direct

the Administrative Agent to act (or not act) upon the occurrence and during the continuance of

an Event of Default, to accelerate (or not accelerate) the Obligations when Allied fails to pay

interest or principal when due, and to exercise (or not exercise) remedies to obtain repayment of

the Obligations. Acting under its alleged status as Requisite Lenders, Yucaipa has prevented the

Administrative Agent from taking any actions on behalf of the Lenders to exercise remedies

against Allied despite the fact that Allied has admittedly been in Default for more than two years,

including not paying millions of dollars of interest on the Obligations during that time.

                    9.    Yucaipa’s actions were undertaken solely to protect its equity investment

in Allied at the expense of Allied’s Lenders and to injure or destroy the rights of Allied’s

Lenders, including Plaintiffs.

                    10.   At first, consistent with its obligations to the Lenders as Administrative

Agent, CIT refused to acknowledge the validity of the Purported Fourth Amendment or

Yucaipa’s status as alleged Requisite Lenders. Because of CIT’s refusal, on November 13, 2009,

Yucaipa and Allied (Yucaipa’s controlled affiliate) commenced an action against CIT in the

Superior Court of Fulton County, Georgia, for, inter alia, (a) alleged breach of the Credit

Agreement, (b) a declaration that the Purported Fourth Amendment was effective and binding on

the parties to the Credit Agreement, and (c) a declaration that Yucaipa was the Requisite Lender

under the Credit Agreement (the “Georgia Action”). On December 21, 2009, CIT filed a verified

answer and counterclaims against Yucaipa and Allied seeking a declaration that the Purported




DOC ID-17979399.1                                   5
            Case 14-50971-CSS            Doc 476-3         Filed 05/06/20       Page 531 of 564




Fourth Amendment was ineffective and not binding, that Yucaipa was not the Requisite Lender

and other relief (“CIT Counterclaim”).4

                    11.   Notwithstanding what CIT admitted in its Counterclaim was its

“obligat[ion] to act for the benefit of all the Lenders”(Ex. D, CIT Counterclaim at ¶ 34.),

including Plaintiffs, CIT has now acquiesced in Yucaipa’s flagrant breach of the Credit

Agreement. On December 5, 2011 the parties to the Georgia Action entered into a settlement

agreement (the “Settlement Agreement”)5 whereby CIT agreed, in breach of its duties as

Administrative Agent to the Lenders, among other things, not to “object to, challenge or contest,

either directly or indirectly, the validity of the Fourth Amendment,” and acknowledged “that

Yucaipa is the Requisite Lender for all purposes including the exercise of remedies.” (Ex. E,

Settlement Agreement at ¶ 10.)

                    12.   As consideration for CIT’s acquiescence in Yucaipa’s breaches and CIT’s

abdication of its duties to the Lenders, Yucaipa agreed to senior priority of repayment of certain

Obligations owed to CIT by Allied, provided CIT with an indemnity from claims brought against

CIT by third parties, such as the Lenders, arising from CIT’s breaches of duty in entering the

settlement agreement and subsequent actions therewith, dismissed the Georgia Action and

released CIT, as well as other consideration. (See id., at ¶ 12.).

                    13.   As a result of the foregoing, Yucaipa not only has control over Allied (the

Borrower) through its majority ownership interest in Allied and control of the Board of

Directors, but it also purports to have control over decisions affecting all Lenders (as the

purported Requisite Lender), including the ability to prevent the Lenders from exercising their




4
        A true and correct copy of the CIT Counterclaim is annexed hereto as Exhibit D.
5
        A true and correct copy of the Settlement Agreement is annexed hereto as Exhibit E.
DOC ID-17979399.1                                      6
            Case 14-50971-CSS           Doc 476-3        Filed 05/06/20    Page 532 of 564




rights and remedies against Allied, because it has bought and paid for CIT’s acquiescence and

cooperation in the Settlement Agreement.

                    14.   To protect their interests, Plaintiffs seek a declaration that the Purported

Fourth Amendment is invalid and that the Yucaipa Defendants are not the Requisite Lenders

under the Credit Agreement.

                                               PARTIES

                    15.   Plaintiff BDCM is a Delaware limited partnership, with its principal place

of business at One Sound Shore Drive, Suite 200, Greenwich, CT 06830.

                    16.   Plaintiff Black Diamond CLO is a Cayman Islands limited liability

company, with its principal place of business at One Sound Shore Drive, Suite 200, Greenwich,

CT 06830.

                    17.   Plaintiff Spectrum is a Delaware limited partnership, with its principal

place of business at 1250 Broadway, New York, NY 10001.

                    18.   Upon information and belief, the Yucaipa Defendants are Delaware

limited partnerships, having a principal place of business at 9130 West Sunset Boulevard, Los

Angeles, California, 90069, and are managed by Yucaipa Alliance Management, LLC and/or

Yucaipa American Management, LLC, which are registered to do business in New York.

                                   JURISDICTION AND VENUE

                    19.   This Court has jurisdiction over the Yucaipa Defendants pursuant to

CPLR § 302. In addition, upon information and belief, the Yucaipa Defendants transact business

in New York. Further, this Court has jurisdiction over the Yucaipa Defendants because, upon

information and belief, limited partners of Yucaipa include individuals and organizations

domiciled in New York.


DOC ID-17979399.1                                    7
            Case 14-50971-CSS           Doc 476-3       Filed 05/06/20    Page 533 of 564




                    20.   Venue is proper pursuant to CPLR § 503 because Spectrum has its

principal place of business in New York County.

                                     FACTUAL ALLEGATIONS

                    21.   Allied is a provider of distribution and transportation services to the

automotive industry, specializing in the delivery of new vehicles from auto manufacturing plants

to auto dealerships. Allied and several related entities filed for Chapter 11 bankruptcy protection

in July 2005.

Yucaipa Controls Allied’s Business

                    22.   In May 2007, Allied emerged from bankruptcy pursuant to a plan of

reorganization that resulted in Yucaipa becoming the majority and controlling shareholder of

Allied. Upon information and belief, Yucaipa owns more than 70% of the common equity of

Allied, and has used (and continues to use) this controlling interest to operate Allied for their

own benefit.

                    23.   In addition to their majority ownership interest in Allied, Yucaipa controls

Allied’s Board of Directors. Upon information and belief, pursuant to Allied’s 2007 plan of

reorganization, Yucaipa appointed four out of the five members of Allied’s Board, all of whom

were either employees or affiliates of Yucaipa. Yucaipa’s control over the Board has enabled it

to control Allied, including the right to appoint and direct the actions of senior management of

Allied. According to CIT, “Yucaipa has continued to appoint senior management of Allied

Holdings such that the members of senior management are entirely beholden to Yucaipa.” (Ex.

D, CIT Counterclaim at ¶ 9.)




DOC ID-17979399.1                                   8
            Case 14-50971-CSS           Doc 476-3        Filed 05/06/20    Page 534 of 564




The Credit Agreement

                    24.   To finance its May 2007 emergence from bankruptcy, Allied obtained

financing through a $315 credit facility consisting of a $265 million senior secured first priority

credit facility (“First Lien Loan”), and a $50 million junior credit facility (the “Second Lien

Loan”). Plaintiffs are Lenders under both the First Lien Loan and the Second Lien Loan.

Yucaipa is a lender under the Second Lien Loan.

                    25.   The First Lien Loan is governed by the Credit Agreement. The $265

million First Lien Loan has three components: (i) term loans in the aggregate principal amount

of $180 million (the “Term Loans”), of which Plaintiffs are Lenders; (ii) a $35 million revolving

credit facility from CIT (the “Revolving Loan”); and (iii) a $50 million synthetic letter of credit

facility (“LC Facility”), of which Plaintiffs are Lenders.

                    26.   Plaintiffs are Lenders under the Credit Agreement who own or control,

with power to vote, between $40 million and $60 million of the Term Loan and L/C Facility

under the First Lien Loan.

                    27.   The Yucaipa Defendants are defined in the Credit Agreement as the

“Sponsor” due to their sponsorship of Allied’s 2007 plan of reorganization and subsequent

control of Allied after its emergence from Chapter 11.

Yucaipa Obtains the Right to Become a Lender under the Credit Agreement,
with Significant Restrictions on their Rights as Lender

                    28.   In addition to its status as majority shareholder of Allied, and its control

over Allied’s Board of Directors and day-to-day operations, Yucaipa sought to become a Lender

under the Credit Agreement. Section 10.6 of the Credit Agreement, prior to the Third

Amendment, permitted Lenders thereunder to sell, assign or transfer all or a portion of their

rights and obligations under the Credit Agreement, but only to a party that satisfied the definition

DOC ID-17979399.1                                    9
            Case 14-50971-CSS          Doc 476-3        Filed 05/06/20   Page 535 of 564




of “Eligible Assignee.” Under the Credit Agreement as originally drafted (and at all times prior

to the effective date of the Third Amendment), the definition of Eligible Assignee expressly

excluded the Sponsor and affiliates of Allied.

                    29.   As majority shareholder, Yucaipa is an affiliate of Allied, and the Credit

Agreement expressly identifies Yucaipa as Sponsor. Thus, unless the parties to the Credit

Agreement amended the definition of “Eligible Assignee,” Lenders could not sell, assign or

transfer any of their rights or obligations under the Credit Agreement to Yucaipa and,

consequently, Yucaipa could not become a Lender under the Credit Agreement.

                    30.   Yucaipa and Allied (its controlled affiliate) requested and obtained Lender

consent to the Third Amendment, which amended the Credit Agreement to allow Yucaipa to

become a Lender, but only under strictly limited circumstances and conditions.

                    31.   That is, in the Third Amendment, to prevent Yucaipa, as the majority and

controlling owner of Allied, from harming the interests of the Lenders and undermining and

interfering with their rights and remedies against Allied, the parties to the Credit Agreement

placed significant restrictions and conditions on any sale or assignment of Term Loans to

Yucaipa (sales or assignments of the L/C facility and Revolver were not permitted at all).

Specifically, Yucaipa’s potential status as a Lender was subject to the following restrictions and

conditions, among others, (i) after giving effect to any such sale or assignment, Yucaipa could

not hold or beneficially own more than 25% of the aggregate outstanding principal amount of the

Term Loans, or acquire more than $50 million of the principal amount of the Term Loans; (ii)

Yucaipa had to make capital contributions to Allied of at least 50% of the aggregate principal

amount of Term Loans it acquired; and (iii) Yucaipa would not have any voting rights with

respect to any Term Loans it might acquire (which other Lenders holding Term Loan would


DOC ID-17979399.1                                  10
            Case 14-50971-CSS          Doc 476-3       Filed 05/06/20   Page 536 of 564




have), including rights to consent to any amendment, modification, termination or waiver of any

provision of the Credit Agreement.

                    32.   As CIT pled in its Counterclaim in the Georgia Action: “The restrictions

and conditions placed on Yucaipa by Amendment No. 3 [the Third Amendment] were intended

to ensure that Yucaipa, by virtue of its control of Allied Holdings, could not act in any way, or

cause Allied Holdings to act in any way, that would (i) elevate Yucaipa’s interests above the

interests of other Lenders or (ii) harm the interests of any other Lender for the benefit of Allied

Holdings and/or Yucaipa.” (Ex. D, CIT Counterclaim at ¶ 16.)

                    33.   The restrictions and conditions were necessary to ensure that Yucaipa,

already a majority and controlling shareholder of Allied and a Lender under the Second Lien

Loan, did not obtain unfettered control over Allied and injure or destroy the Lenders’ rights and

interests by, among other things, becoming Requisite Lenders. Under the Credit Agreement,

Requisite Lender means one or more Lenders that have or hold more than 50% of the sum of the

aggregate Term Loans, Revolving Loans and LC Facility. A Requisite Lender has the authority

to make certain key decisions affecting the rights of all Lenders under the Credit Agreement,

including Plaintiffs, which includes the right to direct the exercise of remedies such as

demanding payment by Allied of any and all amounts due, or commencing foreclosure on the

collateral pledged to secure the Obligations.

                    34.   Pursuant to the Third Amendment, the prohibitions imposed on Yucaipa’s

ability to acquire and vote Term Loans and other Obligations effectively precluded Yucaipa from

ever becoming Requisite Lenders. Consequently, because Yucaipa had no ability to become the

Requisite Lender under the Credit Agreement, they could not as majority and controlling owner

of the Borrower, Allied, harm the interests of Plaintiffs and other Lenders, or otherwise interfere


DOC ID-17979399.1                                 11
            Case 14-50971-CSS          Doc 476-3        Filed 05/06/20   Page 537 of 564




with the Lenders’ rights.

Yucaipa Causes Allied to Default Continuously

                    35.   To ensure that Yucaipa was not violating the terms of the Third

Amendment, Allied was required to deliver to CIT a monthly report of the amount of Term

Loans and Second Lien Term Loans acquired and held by Yucaipa in any particular month, and

the price Yucaipa paid for such loans. However, to conceal its circumventing the restrictions in

the Third Amendment, upon information and belief, Yucaipa used its control over Allied to

cause Allied to fail to deliver these monthly reports of Yucaipa’s holdings, which constituted an

Event of Default under the Credit Agreement.

                    36.   Yucaipa caused Allied to engage in conduct resulting in additional

Defaults and Events of Default under the Credit Agreement, including (without limitation) the

failure to pay Lenders principal and interest on the Obligations owing under the Credit

Agreement and the failure to pay Lenders other Scheduled Payments owing under the Credit

Agreement. Yucaipa caused Allied to fail to make those payments although, at the time these

amounts were due, Allied had sufficient cash to comply with its payment obligations under the

Credit Agreement.

                    37.   In fact, since August 2008, Allied, at Yucaipa’s direction and control, has

been in continuous default under the Credit Agreement. Specifically, in August 2008, Allied

notified the Lenders and CIT that it had failed to comply with the financial covenants set forth in

Sections 6.7(a) and 6.7(b) of the Credit Agreement, resulting in Events of Default under section

8.1 of the Credit Agreement as of the fiscal quarter ended June 30, 2008. Later, Allied admitted

that, as of August 30, 2008, it also had failed to disclose, as required, Yucaipa's acquisitions of

debt for the months of June and July 2008, which also constituted an Event of Default.


DOC ID-17979399.1                                  12
            Case 14-50971-CSS           Doc 476-3        Filed 05/06/20   Page 538 of 564




                    38.   Since Allied’s first default in August 2008, Allied has, all at

Yucaipa’s direction and control, continued, on a regular basis, to default on its obligations

under the Credit Agreement, resulting in a multitude of Events of Default under, and material

breaches of, the Credit Agreement, including and without being exhaustive: (i) failure to

comply with the financial covenants in the Credit Agreement for the past several years; (ii)

failure to comply with its letter of credit obligations, by not reimbursing a collateral account

when beneficiaries have drawn on those letters of credit and thereby squandering security of

Lenders; (iii) since December 2008, maintaining excess cash balances in accounts outside of

control agreements, thereby securing for itself, without authorization or consent, access to cash

that is supposed to be security for the Lenders; (iv) failure to deliver requisite financial

statements and other information on a timely basis; and (v) refusal to inform the Lenders of the

amount of Term Loans held by Yucaipa.

                    39.   Allied, at Yucaipa's direction and control, also ceased payment of required

principal and interest payments under the Credit Agreement, even though Allied had the

requisite cash to make the payments. By not making principal and interest payments — in

combination with the self-help in which Allied has engaged by not reimbursing the collateral

account that secures the L/C Facility, attempting to terminate control agreements without

providing specified terms for new agreements and by retaining excess cash outside of controlled

accounts pledged to the Lenders in contravention of the Credit Documents —Yucaipa

effectively usurped the Lenders' rights.

                    40.   In addition, Yucaipa's efforts to force, through an invalid amendment,

extensions of letters of credit that, based on recent practice, would be reimbursed from the




DOC ID-17979399.1                                   13
            Case 14-50971-CSS          Doc 476-3       Filed 05/06/20   Page 539 of 564




collateral account and termination of control agreements without specified terms for any new

control agreements, constitute violations of the Credit Documents.

                    41.   Allied and Yucaipa acknowledged the aforesaid defaults and recognized

that the defaults entitled the Lenders to accelerate the debt. Accordingly, to forestall such action,

Allied and certain of its affiliates entered into a forbearance agreement with CIT and the Lenders

on or about September 24, 2008, which was amended on October 23, 2008 (the “Forbearance

Agreement”). Pursuant to the Forbearance Agreement, the Lenders agreed to refrain from taking

action to enforce their rights under the Credit Agreement until mid-November 2008, so that the

parties could engage in discussions about restructuring Allied’s debt.

                    42.   With the lapse of the forbearance period, the continuing Defaults and

Events of Default by Allied (including, but not limited to, the failure to pay interest and

principal), and the continued deterioration in Allied’s business, Yucaipa pursued any means to

evade the restrictions on its acquisition of Allied’s debt, which were contained in the Third

Amendment. According to the CIT Counterclaim, “Yucaipa wanted to do this to have unfettered

control over Allied Holdings and to protect its equity investment which was deeply underwater.”

(Ex. D, CIT Counterclaim at ¶ 20.)

                    43.   Since March 2011, Yucaipa has caused Allied not to provide any financial

reports, including 2010 audited financials and fleet reports, to the Lenders as required by the

Credit Agreement. Yucaipa intentionally kept the Lenders in the dark about the deterioration in

Allied’s business as a result of an aggressive business strategy pursued by Allied to force their

customers into new contracts. This strategy backfired and caused the loss of several major

customers.




DOC ID-17979399.1                                 14
            Case 14-50971-CSS          Doc 476-3        Filed 05/06/20   Page 540 of 564




Yucaipa’s Wrongful Attempt to Eliminate Restrictions on their Becoming Lender
under the Credit Agreement

                    44.   In February 2009, Yucaipa launched a tender offer to purchase from the

Lenders, at substantial discounts to par, Allied’s Obligations under the Credit Agreement. The

tender offer was conditioned upon acceptance and consent by Lenders constituting Requisite

Lenders to a form of the Purported Fourth Amendment that would have eliminated all of the

restrictions and conditions imposed upon Yucaipa pursuant to the Third Amendment. Yucaipa

did not receive a sufficient number of acceptances of its offer from the Lenders. The Yucaipa

Defendants’ attempt to tie the tender offer to consent from the Lenders to a further amendment of

the Credit Agreement clearly demonstrates that Yucaipa understood that Lenders’ consent was

required to eliminate the existing restrictions.

                    45.   After the Lenders refused to accept Yucaipa’s tender offer, Yucaipa entered

into direct discussions with ComVest to purchase the Term Loan and LC Facility Obligations then

held by ComVest. In order to achieve its ends, Yucaipa offered ComVest more consideration than

was otherwise necessary to purchase the Allied Obligations owned by ComVest. In connection

therewith, Yucaipa caused Allied to enter into the Purported Fourth Amendment with ComVest

(which at the time constituted Requisite Lenders). The Purported Fourth Amendment

committed Allied to various unfair, wasteful provisions, notwithstanding that, at the time of the

documentation of the above-described arrangements, Allied was unable to attest either to its

solvency or to the absence of any material adverse change in its business and Allied received no

valid consideration for its agreement to the Purported Fourth Amendment.

                    46.   More importantly, the Purported Fourth Amendment, which was executed

without the consent of the Lenders or CIT, as the Administrative Agent and a Lender, deletes



DOC ID-17979399.1                                  15
            Case 14-50971-CSS          Doc 476-3       Filed 05/06/20    Page 541 of 564




every single restriction and condition in the Third Amendment relating to Yucaipa acquiring and

voting Allied Obligations and preventing it from interfering with Lenders’ rights.

                    47.   The Purported Fourth Amendment further allows Yucaipa to enter into an

Assignment and Assumption Agreement with ComVest, dated August 21, 2009 (the

“Assignment”), pursuant to which ComVest assigned its interest in $114.7 million of Term

Loans (constituting more than 54% of the aggregate Term Loan Exposure), and $30.4 million of

the L/C Facility (constituting more than 60% of the aggregate L/C Exposure), to Yucaipa, well in

excess of the express limitations imposed by the Third Amendment.

                    48.   The Purported Fourth Amendment, together with Yucaipa’s control over

Allied’s business and CIT’s acquiescence under the Settlement Agreement, effectively make

Yucaipa both Borrower and Lender under the Credit Agreement, undermining and frustrating the

rights of all other Lenders under the Credit Agreement. Accordingly, Lenders have been

stripped of all of their rights and ability to take action against Allied in connection with its

numerous Defaults and Events of Default under the Credit Agreement.

                    49.   The Purported Fourth Amendment is not valid because neither requisite

consent of all the Lenders nor the consent of the Administrative Agent was obtained, as required

under the Credit Agreement (including the Third Amendment).

                    50.   The Purported Fourth Amendment required the consent of all of the

Lenders (not just Requisite Lenders) and CIT, as Administrative Agent. As CIT alleged in its

Counterclaim: “On February 12, 2009, CIT advised Allied Holdings that the proposed [Fourth]

[A]mendment[ ] required the consent of the Administrative Agent and the Collateral Agent, or

both . . . CIT withheld its consent as Agent and as Lender. Neither Yucaipa nor Allied ever




DOC ID-17979399.1                                 16
            Case 14-50971-CSS          Doc 476-3        Filed 05/06/20   Page 542 of 564




disputed that CIT acted well within its rights in refusing to provide its consent.” (Ex. D, CIT

Counterclaim at ¶ 22.)

                    51.   As CIT alleged in its Counterclaim: “Such consent, however, was

necessary.” (Id. at ¶ 29.)

                    52.   In addition, as CIT pled in its Counterclaim: “Allied’s interest payment

default on August 1, 2009, and its other prior uncured defaults, made any amendments to the

Credit Agreement without consent of all the Lenders and CIT, as Administrative Agent,

impossible.” (Id.)

                    53.   Yucaipa unlawfully caused Allied and ComVest to enter into the

Purported Fourth Amendment in violation of the Credit Agreement (including the Third

Amendment) to injure or destroy the Lenders’ rights and to protect and advance Yucaipa’s equity

interest in Allied.

                    54.   As alleged in the CIT Counterclaim, “Yucaipa is engaged in a scheme, in

which Allied’s board and management are complicit, to take action to protect its own equity

investment in Allied Holdings, even at the expense of the other Lenders . . . If deemed effective,

among other things, the Purported Fourth Amendment would eliminate the restrictions that had

been bargained for in Amendment No. 3 [the Third Amendment] that limited Yucaipa’s

ownership position and that precluded Yucaipa from interfering with the Lenders’ rights, and

would eviscerate the amendment provisions in the Credit Documents in contravention of the

clearly expressed intent of the parties.” (Id. at ¶¶ 25-27.)

                    55.   Yucaipa’s motives are clear and were detailed in CIT’s Counterclaim:

“Yucaipa determined that, if it could acquire most of the outstanding Debt, it could prevent the

Lenders from exercising their rights under the Credit Documents, control any restructuring


DOC ID-17979399.1                                  17
            Case 14-50971-CSS          Doc 476-3        Filed 05/06/20   Page 543 of 564




process and thereby protect its equity position at the Lenders’ expense.” (Id. at ¶ 25.) This is

exactly what has happened, as Yucaipa has, by virtue of its claim to constitute Requisite Lenders,

prevented the Administrative Agent from acting pursuant to its duties, prevented the Lenders’

from exercising their rights and remedies and allowed Allied to operate without consequence

despite admittedly being in Default under the Credit Agreement for more than two years

(including, without limitation, failing to make interest payments over the past two years).

                    56.   The purported Assignment of Obligations from ComVest to Yucaipa is

ineffective because it was not procured with the necessary consents, and it exceeds the

restrictions set forth in the Third Amendment.

                    57.   Notwithstanding the restrictions placed on Yucaipa obtaining ownership

of Allied’s Obligations, Yucaipa now purports to be the largest Lender to Allied and has declared

itself the Requisite Lender under the Credit Agreement.

                    58.   Yucaipa has caused Allied to be in breach of its obligations under the

Credit Agreement and has prevented the Lenders, including Plaintiffs, from exercising their

rights and remedies against Allied.

                           AS AND FOR A FIRST CAUSE OF ACTION

                    59.   A genuine justiciable dispute exists between Plaintiffs and Defendants

with respect to the parties’ rights and obligations including those set forth in the Credit

Agreement and the amendments thereto.

                    60.   Accordingly, Plaintiffs request a declaration, pursuant to CPLR § 3001,

that (i) the Purported Fourth Amendment is null and void, ineffective, and not binding because,

inter alia, the required consents of the Lenders and the Administrative Agent were not obtained;

and (ii) Yucaipa is not Requisite Lenders under the Credit Agreement.


DOC ID-17979399.1                                  18
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 544 of 564
Case 14-50971-CSS   Doc 476-3   Filed 05/06/20   Page 545 of 564




                    Exhibit 131

       D.I. 69, Case No. 12-11564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 546
                                                  1 of of
                                                       19564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 547
                                                  2 of of
                                                       19564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 548
                                                  3 of of
                                                       19564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 549
                                                  4 of of
                                                       19564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 550
                                                  5 of of
                                                       19564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 551
                                                  6 of of
                                                       19564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 552
                                                  7 of of
                                                       19564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 553
                                                  8 of of
                                                       19564
Case
   Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 05/06/20
                                    06/10/12 Page
                                             Page 554
                                                  9 of of
                                                       19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 10
                                                  555ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 11
                                                  556ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 12
                                                  557ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 13
                                                  558ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 14
                                                  559ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 15
                                                  560ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 16
                                                  561ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 17
                                                  562ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 18
                                                  563ofof19564
Case
  Case
     14-50971-CSS
        12-11564-CSSDocDoc
                        476-3
                           69 Filed
                              Filed 06/10/12
                                    05/06/20 Page
                                             Page 19
                                                  564ofof19564
